 


 HR 2810 ENR: National Defense Authorization Act for Fiscal Year 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 2810 
 
AN ACT 
To authorize appropriations for fiscal year 2018 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the National Defense Authorization Act for Fiscal Year 2018. 2.Organization of Act into divisions; table of contents (a)DivisionsThis Act is organized into four divisions as follows: 
(1)Division A—Department of Defense Authorizations. (2)Division B—Military Construction Authorizations. 
(3)Division C—Department of Energy National Security Authorizations and Other Authorizations. (4)Division D—Funding Tables. 
(b)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title. Sec. 2. Organization of Act into divisions; table of contents. Sec. 3. Congressional defense committees. Sec. 4. Budgetary effects of this Act. Division A—DEPARTMENT OF DEFENSE AUTHORIZATIONS Title I—PROCUREMENT Subtitle A—Authorization Of Appropriations Sec. 101. Authorization of appropriations. Subtitle B—Army Programs Sec. 111. Authority to expedite procurement of 7.62mm rifles. Sec. 112. Limitation on availability of funds for Increment 2 of the Warfighter Information Network-Tactical program. Sec. 113. Limitation on availability of funds for upgrade of M113 vehicles. Subtitle C—Navy Programs Sec. 121. Aircraft carriers. Sec. 122. Icebreaker vessel. Sec. 123. Multiyear procurement authority for Arleigh Burke class destroyers. Sec. 124. Multiyear procurement authority for Virginia class submarine program. Sec. 125. Design and construction of the lead ship of the amphibious ship replacement designated LX(R) or amphibious transport dock designated LPD–30. Sec. 126. Multiyear procurement authority for V–22 Osprey aircraft. Sec. 127. Extension of limitation on use of sole-source shipbuilding contracts for certain vessels. Sec. 128. Limitation on availability of funds for the enhanced multi-mission parachute system. Sec. 129. Report on Navy capacity to increase production of certain rotary wing aircraft. Subtitle D—Air Force Programs Sec. 131. Inventory requirement for Air Force fighter aircraft. Sec. 132. Prohibition on availability of funds for retirement of E–8 JSTARS aircraft. Sec. 133. Requirement for continuation of JSTARS aircraft recapitalization program. Sec. 134. Limitation on selection of single contractor for C–130H avionics modernization program increment 2. Sec. 135. Limitation on availability of funds for EC–130H Compass Call recapitalization program. Sec. 136. Limitation on retirement of U–2 and RQ–4 aircraft. Sec. 137. Cost-benefit analysis of upgrades to MQ–9 Reaper aircraft. Sec. 138. Plan for modernization of the radar for F–16 fighter aircraft of the National Guard. Sec. 139. Comptroller General review of Air Force fielding plan for HH–60 replacement programs. Subtitle E—Defense-wide, Joint, and Multiservice Matters Sec. 141. F–35 economic order quantity contracting authority. Sec. 142. Authority for explosive ordnance disposal units to acquire new or emerging technologies and capabilities. Sec. 143. Requirement that certain aircraft and unmanned aerial vehicles use specified standard data link. Sec. 144. Reinstatement of requirement to preserve certain C–5 aircraft; mobility capability and requirements study. Title II—Research, Development, Test, and Evaluation Subtitle A—Authorization of appropriations Sec. 201. Authorization of appropriations. Subtitle B—Program requirements, restrictions, and limitations Sec. 211. Cost controls for presidential aircraft recapitalization program. Sec. 212. Capital investment authority. Sec. 213. Prizes for advanced technology achievements. Sec. 214. Joint Hypersonics Transition Office. Sec. 215. Department of Defense directed energy weapon system prototyping and demonstration program. Sec. 216. Appropriate use of authority for prototype projects. Sec. 217. Mechanisms for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions. Sec. 218. Modification of laboratory quality enhancement program. Sec. 219. Reauthorization of Department of Defense Established Program to Stimulate Competitive Research. Sec. 220. Codification and enhancement of authorities to provide funds for defense laboratories for research and development of technologies for military missions. Sec. 221. Expansion of definition of competitive procedures to include competitive selection for award of science and technology proposals. Sec. 222. Inclusion of modeling and simulation in test and evaluation activities for purposes of planning and budget certification. Sec. 223. Limitation on availability of funds for F–35 Joint Strike Fighter Follow-On Modernization. Sec. 224. Improvement of update process for populating mission data files used in advanced combat aircraft. Sec. 225. Support for national security innovation and entrepreneurial education. Sec. 226. Limitation on cancellation of designation Executive Agent for a certain Defense Production Act program. Subtitle C—Reports and other matters Sec. 231. Columbia-class program accountability matrices. Sec. 232. Review of barriers to innovation in research and engineering activities of the Department of Defense. Sec. 233. Pilot program to improve incentives for technology transfer from Department of Defense laboratories. Sec. 234. Competitive acquisition plan for low probability of detection data link networks. Sec. 235. Clarification of selection dates for pilot program for the enhancement of the research, development, test, and evaluation centers of the Department of Defense. Sec. 236. Requirement for a plan to build a prototype for a new ground combat vehicle for the Army. Sec. 237. Plan for successfully fielding the Integrated Air and Missile Defense Battle Command System. Title III—Operation and Maintenance Subtitle A—Authorization of appropriations Sec. 301. Authorization of appropriations. Subtitle B—Energy and Environment Sec. 311. Military Aviation and Installation Assurance Siting Clearinghouse. Sec. 312. Energy performance goals and master plan. Sec. 313. Payment to Environmental Protection Agency of stipulated penalty in connection with Umatilla Chemical Depot, Oregon. Sec. 314. Payment to Environmental Protection Agency of stipulated penalty in connection with Longhorn Army Ammunition Plant, Texas. Sec. 315. Department of the Army cleanup and removal of petroleum, oil, and lubricant associated with the Prinz Eugen. Sec. 316. Centers for Disease Control study on health implications of per- and polyfluoroalkyl substances contamination in drinking water. Sec. 317. Sentinel Landscapes Partnership. Sec. 318. Report on release of radium or radioactive material into the groundwater near the industrial reserve plant in Bethpage, New York. Subtitle C—Logistics and Sustainment Sec. 321. Reauthorization of multi-trades demonstration project. Sec. 322. Increased percentage of sustainment funds authorized for realignment to restoration and modernization at each installation. Sec. 323. Guidance regarding use of organic industrial base. Subtitle D—Reports Sec. 331. Quarterly reports on personnel and unit readiness. Sec. 332. Biennial report on core depot-level maintenance and repair capability. Sec. 333. Annual report on personnel, training, and equipment needs of non-federalized National Guard. Sec. 334. Annual report on military working dogs used by the Department of Defense. Sec. 335. Report on effects of climate change on Department of Defense. Sec. 336. Report on optimization of training in and management of special use airspace. Sec. 337. Plan for modernized, dedicated Department of the Navy adversary air training enterprise. Sec. 338. Updated guidance regarding biennial core report. Subtitle E—Other Matters Sec. 341. Explosive safety board. Sec. 342. Servicewomen's commemorative partnerships. Sec. 343. Limitation on availability of funds for advanced skills management software system of the Navy. Sec. 344. Cost-benefit analysis of uniform specifications for Afghan military or security forces. Sec. 345. Temporary installation reutilization authority for arsenals, depots, and plants. Sec. 346. Comprehensive plan for sharing depot-level maintenance best practices. Sec. 347. Pilot program for operation and maintenance budget presentation. Sec. 348. Repurposing and reuse of surplus Army firearms. Sec. 349. Department of the Navy marksmanship awards. Sec. 350. Civilian training for National Guard pilots and sensor operator aircrews of MQ–9 unmanned aerial vehicles. Sec. 351. Training for National Guard personnel on wildfire response. Sec. 352. Modification of the Second Division Memorial. Title IV—Military Personnel Authorizations Subtitle A—Active Forces Sec. 401. End strengths for active forces. Sec. 402. Revisions in permanent active duty end strength minimum levels. Subtitle B—Reserve Forces Sec. 411. End strengths for Selected Reserve. Sec. 412. End strengths for Reserves on active duty in support of the reserves. Sec. 413. End strengths for military technicians (dual status). Sec. 414. Fiscal year 2018 limitation on number of non-dual status technicians. Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. Sec. 416. Number of members of the National Guard on full-time duty in support of the reserves within the National Guard Bureau. Subtitle C—Authorization of Appropriations Sec. 421. Military personnel. Title V—Military Personnel Policy Subtitle A—Officer Personnel Policy Sec. 501. Modification of deadline for submittal by officers of written communications to promotion selection boards on matters of importance to their selection. Sec. 502. Clarification to exception for removal of officers from list of officers recommended for promotion after 18 months without appointment. Sec. 503. Modification of requirement for specification of number of officers who may be recommended for early retirement by a Selective Early Retirement Board. Sec. 504. Extension of service-in-grade waiver authority for voluntary retirement of certain general and flag officers for purposes of enhanced flexibility in officer personnel management. Sec. 505. Inclusion of Principal Military Deputy to the Assistant Secretary of the Army for Acquisition, Technology, and Logistics among officers subject to repeal of statutory specification of general officer grade. Sec. 506. Clarification of effect of repeal of statutory specification of general or flag officer grade for various positions in the Armed Forces. Sec. 507. Standardization of authorities in connection with repeal of statutory specification of general officer grade for the Dean of the Academic Board of the United States Military Academy and the Dean of the Faculty of the United States Air Force Academy. Sec. 508. Flexibility in promotion of officers to positions of Staff Judge Advocate to the Commandant of the Marine Corps and Deputy Judge Advocate General of the Navy or Air Force. Sec. 509. Grandfathering of retired grade of Assistant Judge Advocates General of the Navy as of repeal of statutory specification of general and flag officers grades in the Armed Forces. Subtitle B—Reserve Component Management Sec. 511. Equal treatment of orders to serve on active duty under sections 12304a and 12304b of title 10, United States Code. Sec. 512. Service credit for cyberspace experience or advanced education upon original appointment as a commissioned officer. Sec. 513. Consolidation of authorities to order members of the reserve components of the Armed Forces to perform duty. Sec. 514. Pilot program on use of retired senior enlisted members of the Army National Guard as Army National Guard recruiters. Subtitle C—General Service Authorities Part I—Matters Relating to Discharge and Correction of Military Records  Sec. 520. Consideration of additional medical evidence by Boards for the Correction of Military Records and liberal consideration of evidence relating to post-traumatic stress disorder or traumatic brain injury. Sec. 521. Public availability of information related to disposition of claims regarding discharge or release of members of the Armed Forces when the claims involve sexual assault. Sec. 522. Confidential review of characterization of terms of discharge of members who are victims of sex-related offenses. Sec. 523. Training requirements for members of boards for the correction of military records and personnel who investigate claims of retaliation. Sec. 524. Pilot program on use of video teleconferencing technology by boards for the correction of military records and discharge review boards. Part II—Other General Service Authorities Sec. 526. Modification of basis for extension of period for enlistment in the Armed Forces under the Delayed Entry Program. Sec. 527. Reauthorization of authority to order retired members to active duty in high-demand, low-density assignments. Sec. 528. Notification of members of the Armed Forces undergoing certain administrative separations of potential eligibility for veterans benefits. Sec. 529. Extension of authority of the Secretary of Veterans Affairs to provide for the conduct of medical disability examinations by contract physicians. Sec. 530. Provision of information on naturalization through military service. Subtitle D—Military Justice and Other Legal Issues Sec. 531. Clarifying amendments related to the Uniform Code of Military Justice reform by the Military Justice Act of 2016. Sec. 532. Enhancement of effective prosecution and defense in courts-martial and related matters. Sec. 533. Punitive article under the Uniform Code of Military Justice on wrongful broadcast or distribution of intimate visual images or visual images of sexually explicit conduct. Sec. 534. Garnishment to satisfy judgment rendered for physically, sexually, or emotionally abusing a child. Sec. 535. Sexual assault prevention and response training for all individuals enlisted in the Armed Forces under a delayed entry program. Sec. 536. Special Victims’ Counsel training regarding the unique challenges often faced by male victims of sexual assault. Sec. 537. Inclusion of information in annual SAPRO reports regarding military sexual harassment and incidents involving nonconsensual distribution of private sexual images. Sec. 538. Inclusion of information in annual SAPRO reports regarding sexual assaults committed by a member of the Armed Forces against the member’s spouse or other family member. Subtitle E—Member Education, Training, Resilience, and Transition Sec. 541. Element in preseparation counseling for members of the Armed Forces on assistance and support services for caregivers of certain veterans through the Department of Veterans Affairs. Sec. 542. Improved employment assistance for members of the Army, Navy, Air Force, and Marine Corps and veterans. Sec. 543. Limitation on release of military service academy graduates to participate in professional athletics. Sec. 544. Two-year extension of suicide prevention and resilience program for the National Guard and Reserves. Sec. 545. Annual certifications related to Ready, Relevant Learning initiative of the Navy. Sec. 546. Authority to expand eligibility for the United States Military Apprenticeship Program. Sec. 547. Limitation on availability of funds for attendance of Air Force enlisted personnel at Air Force officer professional military education in-residence courses. Sec. 548. Lieutenant Henry Ossian Flipper Leadership Scholarships. Sec. 549. Pilot programs on appointment in the excepted service in the Department of Defense of physically disqualified former cadets and midshipmen. Subtitle F—Defense Dependents' Education and Military Family Readiness Matters Part I—Defense Dependents' Education Matters Sec. 551. Assistance to schools with military dependent students. Sec. 552. Transitions of military dependent students from Department of Defense dependent schools to other schools and among schools of local educational agencies. Sec. 553. Report on educational opportunities in science, technology, engineering, and mathematics for children who are dependents of members of the Armed Forces. Part II—Military Family Readiness Matters Sec. 555. Codification of authority to conduct family support programs for immediate family members of members of the Armed Forces assigned to special operations forces. Sec. 556. Reimbursement for State licensure and certification costs of a spouse of a member of the Armed Forces arising from relocation to another State. Sec. 557. Temporary extension of extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and eviction. Sec. 558. Enhancing military childcare programs and activities of the Department of Defense. Sec. 559. Direct hire authority for Department of Defense for childcare services providers for Department child development centers. Sec. 560. Pilot program on public-private partnerships for telework facilities for military spouses on military installations outside the United States. Subtitle G—Decorations and Awards Sec. 561. Authorization for award of the Medal of Honor to Garlin M. Conner for acts of valor during World War II. Sec. 562. Authorization for award of Distinguished-Service Cross to Specialist Frank M. Crary for acts of valor in Vietnam. Subtitle H—Miscellaneous Reporting Requirements Sec. 571. Analysis and report on accompanied and unaccompanied tours of duty in remote locations with high family support costs. Sec. 572. Review and reports on policies for regular and reserve officer career management. Sec. 573. Review and report on effects of personnel requirements and limitations on the availability of members of the National Guard for the performance of funeral honors duty for veterans. Sec. 574. Review and report on authorities for the employment, use, and status of National Guard and Reserve technicians. Sec. 575. Assessment and report on expanding and contracting for childcare services of the Department of Defense. Sec. 576. Review and report on compensation provided childcare services providers of the Department of Defense. Sec. 577. Comptroller General of the United States assessment and report on the Office of Complex Investigations within the National Guard Bureau. Sec. 578. Modification of submittal date of Comptroller General of the United States report on integrity of the Department of Defense whistleblower program. Subtitle I—Other Matters Sec. 581. Expansion of United States Air Force Institute of Technology enrollment authority to include civilian employees of the homeland security industry. Sec. 582. Conditional designation of Explosive Ordnance Disposal Corps as a basic branch of the Army. Sec. 583. Designation of office within Office of the Secretary of Defense to oversee use of food assistance programs by members of the Armed Forces on active duty. Title VI—Compensation and Other Personnel Benefits Subtitle A—Pay and Allowances Sec. 601. Annual adjustment of basic monthly pay. Sec. 602. Prohibiting collection of additional amounts from members living in units under Military Housing Privatization Initiative. Sec. 603. Limitation on modification of payment authority for Military Housing Privatization Initiative housing. Sec. 604. Housing treatment for certain members of the Armed Forces, and their spouses and other dependents, undergoing a permanent change of station within the United States. Sec. 605. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances. Sec. 606. Reevaluation of BAH for the military housing area including Staten Island. Subtitle B—Bonus and Special and Incentive Pays Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. Sec. 616. Report regarding the national pilot shortage. Sec. 617. Special aviation incentive pay and bonus authorities for enlisted members who operate remotely piloted aircraft. Sec. 618. Technical and conforming amendments relating to 2008 consolidation of special pay authorities. Subtitle C—Disability Pay, Retired Pay, and Survivor Benefits Sec. 621. Permanent extension and cost-of-living adjustments of special survivor indemnity allowances under the Survivor Benefit Plan. Sec. 622. Adjustments to Survivor Benefit Plan for members electing lump sum payments of retired pay under the modernized retirement system for members of the uniformed services. Sec. 623. Technical correction regarding election to participate in modernized retirement system for reserve component members experiencing a break in service. Sec. 624. Technical corrections to use of member's current pay grade and years of service in a division of property involving disposable retired pay. Sec. 625. Continuation pay for the Coast Guard. Subtitle D—Other Matters Sec. 631. Land conveyance authority, Army and Air Force Exchange Service property, Dallas, Texas. Sec. 632. Authority for the Secretaries of the military departments to provide for care of remains of those who die on active duty and are interred in a foreign cemetery. Sec. 633. Construction of domestic source requirement for footwear furnished to enlisted members of the Armed Forces on initial entry into the Armed Forces. Sec. 634. Review and update of regulations governing debt collectors interactions with unit commanders of members of the Armed Forces. Title VII—Health Care Provisions Subtitle A—TRICARE and Other Health Care Benefits Sec. 701. Continued access to medical care at facilities of the uniformed services for certain members of the reserve components. Sec. 702. Modifications of cost-sharing requirements for the TRICARE Pharmacy Benefits Program and treatment of certain pharmaceutical agents. Sec. 703. Provision of hyperbaric oxygen therapy for certain members of the Armed Forces. Sec. 704. Specification that individuals under the age of 21 are eligible for hospice care services under the TRICARE program. Sec. 705. Physical examinations for members of a reserve component who are separating from the Armed Forces. Sec. 706. Mental health assessments before members separate from the Armed Forces. Sec. 707. Expansion of sexual trauma counseling and treatment for members of the reserve components. Sec. 708. Expedited evaluation and treatment for prenatal surgery under the TRICARE program. Subtitle B—Health Care Administration Sec. 711. Maintenance of inpatient capabilities of military medical treatment facilities located outside the United States. Sec. 712. Modification of priority for evaluation and treatment of individuals at military treatment facilities. Sec. 713. Clarification of administration of military medical treatment facilities. Sec. 714. Regular update of prescription drug pricing standard under TRICARE retail pharmacy program. Sec. 715. Modification of execution of TRICARE contracting responsibilities. Sec. 716. Additional emergency uses for medical products to reduce deaths and severity of injuries caused by agents of war. Sec. 717. Modification of determination of average wait times at urgent care clinics and pharmacies at military medical treatment facilities under pilot program. Sec. 718. Requirement for reimbursement by Department of Defense to entities carrying out State vaccination programs for costs of vaccines provided to covered beneficiaries. Sec. 719. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. Sec. 720. Residency requirements for podiatrists. Sec. 721. Authorization of physical therapist assistants and occupational therapy assistants to provide services under the TRICARE program. Sec. 722. Selection of military commanders and directors of military medical treatment facilities. Subtitle C—Reports and Other Matters Sec. 731. Pilot program on health care assistance system. Sec. 732. Feasibility study on conduct of pilot program on mental health readiness of part-time members of the reserve components of the Armed Forces. Sec. 733. Report on plan to improve pediatric care and related services for children of members of the Armed Forces. Sec. 734. Longitudinal medical study on blast pressure exposure of members of the Armed Forces. Sec. 735. Study on safe opioid prescribing practices. Sec. 736. Report on implementation of GAO recommendations. Sec. 737. Declassification by Department of Defense of certain incidents of exposure of members of the Armed Forces to toxic substances. Sec. 738. Coordination by Veterans Health Administration of efforts to understand effects of burn pits. Sec. 739. TRICARE technical amendments. Title VIII—Acquisition Policy, Acquisition Management, and Related Matters Subtitle A—Acquisition Policy and Management Sec. 801. Statements of purpose for Department of Defense acquisition. Sec. 802. Management of intellectual property matters within the Department of Defense. Sec. 803. Performance of incurred cost audits. Sec. 804. Repeal of certain auditing requirements. Sec. 805. Increased simplified acquisition threshold. Sec. 806. Requirements related to the micro-purchase threshold. Sec. 807. Process for enhanced supply chain scrutiny. Sec. 808. Defense policy advisory committee on technology. Sec. 809. Report on extension of development, acquisition, and sustainment authorities of the military departments to the United States Special Operations Command. Sec. 810. Technical and conforming amendments related to program management provisions. Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations Sec. 811. Modifications to cost or pricing data and reporting requirements. Sec. 812. Applicability of cost and pricing data certification requirements. Sec. 813. Sunset of certain provisions relating to the procurement of goods other than United States goods. Sec. 814. Comptroller General report on health and safety records. Sec. 815. Limitation on unilateral definitization. Sec. 816. Amendment to sustainment reviews. Sec. 817. Use of program income by eligible entities that carry out procurement technical assistance programs. Sec. 818. Enhanced post-award debriefing rights. Sec. 819. Amendments relating to information technology. Sec. 820. Change to definition of subcontract in certain circumstances. Sec. 821. Amendment relating to applicability of inflation adjustments. Sec. 822. Use of lowest price technically acceptable source selection process. Sec. 823. Exemption from design-build selection procedures. Sec. 824. Contract closeout authority. Sec. 825. Elimination of cost underruns as factor in calculation of penalties for cost overruns. Sec. 826. Modification to annual meeting requirement of Configuration Steering Boards. Sec. 827. Pilot program on payment of costs for denied Government Accountability Office bid protests. Subtitle C—Provisions Relating to Major Defense Acquisition Programs Sec. 831. Revisions to definition of major defense acquisition program. Sec. 832. Prohibition on use of lowest price technically acceptable source selection process for major defense acquisition programs. Sec. 833. Role of the Chief of the armed force in material development decision and acquisition system milestones. Sec. 834. Requirement to emphasize reliability and maintainability in weapon system design. Sec. 835. Licensing of appropriate intellectual property to support major weapon systems. Sec. 836. Codification of requirements pertaining to assessment, management, and control of operating and support costs for major weapon systems. Sec. 837. Should-cost management. Sec. 838. Improvements to test and evaluation processes and tools. Sec. 839. Enhancements to transparency in test and evaluation processes and data. Subtitle D—Provisions Relating to Acquisition Workforce Sec. 841. Enhancements to the civilian program management workforce. Sec. 842. Credits to Department of Defense Acquisition Workforce Development Fund. Sec. 843. Improvements to the hiring and training of the acquisition workforce. Sec. 844. Extension and modifications to acquisition demonstration project. Subtitle E—Provisions Relating to Commercial Items Sec. 846. Procurement through commercial e-commerce portals. Sec. 847. Revision to definition of commercial item. Sec. 848. Commercial item determinations. Sec. 849. Review of regulations on commercial items. Sec. 850. Training in commercial items procurement. Subtitle F—Provisions Relating to Services Contracting Sec. 851. Improvement of planning for acquisition of services. Sec. 852. Standard guidelines for evaluation of requirements for services contracts. Sec. 853. Report on outcome-based services contracts. Sec. 854. Pilot program for longer term multiyear service contracts. Subtitle G—Provisions Relating to Other Transaction Authority and Prototyping Sec. 861. Contract authority for advanced development of initial or additional prototype units. Sec. 862. Methods for entering into research agreements. Sec. 863. Education and training for transactions other than contracts and grants. Sec. 864. Other transaction authority for certain prototype projects. Sec. 865. Amendment to nontraditional and small contractor innovation prototyping program. Sec. 866. Middle tier of acquisition for rapid prototype and rapid fielding. Sec. 867. Preference for use of other transactions and experimental authority. Sec. 868. Prototype projects to digitize defense acquisition regulations, policies, and guidance, and empower user tailoring of acquisition process. Subtitle H—Provisions Relating to Software Acquisition Sec. 871. Noncommercial computer software acquisition considerations. Sec. 872. Defense Innovation Board analysis of software acquisition regulations. Sec. 873. Pilot program to use agile or iterative development methods to tailor major software-intensive warfighting systems and defense business systems. Sec. 874. Software development pilot program using agile best practices. Sec. 875. Pilot program for open source software. Subtitle I—Other Matters Sec. 881. Extension of maximum duration of fuel storage contracts. Sec. 882. Procurement of aviation critical safety items. Sec. 883. Modifications to the advisory panel on streamlining and codifying acquisition regulations. Sec. 884. Repeal of expired pilot program for leasing commercial utility cargo vehicles. Sec. 885. Exception for business operations from requirement to accept $1 coins. Sec. 886. Development of Procurement Administrative Lead Time. Sec. 887. Notional milestones and standard timelines for contracts for foreign military sales. Sec. 888. Assessment and authority to terminate or prohibit contracts for procurement from Chinese companies providing support to the Democratic People’s Republic of Korea. Sec. 889. Report on defense contracting fraud. Sec. 890. Comptroller General report on contractor business system requirements. Sec. 891. Training on agile or iterative development methods. Title IX—Department of Defense Organization and Management Subtitle A—Office of the Secretary of Defense and Related Matters Sec. 901. Treatment of incumbent Under Secretary of Defense for Acquisition, Technology, and Logistics. Sec. 902. Clarification of authority of Under Secretary of Defense for Acquisition and Sustainment with respect to service acquisition programs for which the service acquisition executive is the milestone decision authority. Sec. 903. Executive Schedule matters relating to Under Secretary of Defense for Acquisition and Sustainment. Sec. 904. Consistent period of relief from active duty as a commissioned officer of a regular component of the Armed Forces for appointment to Under Secretary of Defense positions. Sec. 905. Qualifications for appointment and additional duties and powers of certain officials within the Office of the Under Secretary of Defense (Comptroller). Sec. 906. Redesignation of Principal Deputy Under Secretaries of Defense as Deputy Under Secretaries of Defense and related matters. Sec. 907. Reduction of number and elimination of specific designations of Assistant Secretaries of Defense. Sec. 908. Limitation on maximum number of Deputy Assistant Secretaries of Defense. Sec. 909. Appointment and responsibilities of Chief Information Officer of the Department of Defense. Sec. 910. Chief Management Officer of the Department of Defense. Subtitle B—Data Management and Analytics Sec. 911. Policy on treatment of defense business system data related to business operations and management. Sec. 912. Transparency of defense management data. Sec. 913. Establishment of set of activities that use data analysis, measurement, and other evaluation-related methods to improve acquisition program outcomes. Subtitle C—Organization of Other Department of Defense Offices and Elements Sec. 921. Qualifications for appointment of Assistant Secretaries of the military departments for financial management. Sec. 922. Manner of carrying out reductions in major Department of Defense headquarters activities pursuant to headquarters reduction plan. Sec. 923. Certifications on cost savings achieved by reductions in major Department of Defense headquarters activities. Sec. 924. Corrosion control and prevention executives matters. Sec. 925. Background and security investigations for Department of Defense personnel. Subtitle D—Miscellaneous Reporting Requirements Sec. 931. Additional elements in reports on policy, organization, and management goals of the Secretary of Defense for the Department of Defense. Sec. 932. Report and sense of Congress on responsibility for developmental test and evaluation within the Office of the Secretary of Defense. Sec. 933. Report on Office of Corrosion Policy and Oversight. Subtitle D—Other Matters Sec. 941. Commission on the National Defense Strategy for the United States. Title X—General Provisions Subtitle A—Financial Matters Sec. 1001. General transfer authority. Sec. 1002. Consolidation, codification, and improvement of certain authorities and requirements in connection with the audit of the financial statements of the Department of Defense. Sec. 1003. Improper payment matters. Sec. 1004. Rankings of auditability of financial statements of the organizations and elements of the Department of Defense. Sec. 1005. Financial operations dashboard for the Department of Defense. Sec. 1006. Review and recommendations on efforts to obtain audit opinion on full financial statements. Sec. 1007. Notification requirement for certain contracts for audit services. Subtitle B—Counterdrug Activities Sec. 1011. Extension of authority to support a unified counterdrug and counterterrorism campaign in Colombia. Sec. 1012. Venue for prosecution of maritime drug trafficking. Subtitle C—Naval Vessels and Shipyards Sec. 1021. National Defense Sealift Fund. Sec. 1022. Use of National Sea-Based Deterrence Fund for multiyear procurement of certain critical components. Sec. 1023. Operational readiness of littoral combat ships on extended deployment. Sec. 1024. Availability of funds for retirement or inactivation of Ticonderoga-class cruisers or dock landing ships. Sec. 1025. Policy of the United States on minimum number of battle force ships. Sec. 1026. Surveying ships. Subtitle D—Counterterrorism Sec. 1031. Modification of authority on support of special operations to combat terrorism. Sec. 1032. Termination of requirement to submit annual budget justification display for Department of Defense combating terrorism program. Sec. 1033. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba to the United States. Sec. 1034. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. Sec. 1035. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries. Sec. 1036. Prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, Cuba. Sec. 1037. Sense of Congress regarding providing for timely victim and family testimony in military commission trials. Sec. 1038. Report on public availability of military commissions proceedings. Subtitle E—Miscellaneous Authorities and Limitations Sec. 1041. Limitation on expenditure of funds for emergency and extraordinary expenses for intelligence and counter-intelligence activities. Sec. 1042. Matters relating to the submittal of future-years defense programs. Sec. 1043. Modifications to humanitarian demining assistance authorities. Sec. 1044. Prohibition on charge of certain tariffs on aircraft traveling through channel routes. Sec. 1045. Prohibition on lobbying activities with respect to the Department of Defense by certain officers of the Armed Forces and civilian employees of the Department following separation from military service or employment with the Department. Sec. 1046. Prohibition on use of funds for retirement of legacy maritime mine countermeasures platforms. Sec. 1047. Report on western Pacific Ocean ship depot maintenance capability and capacity. Sec. 1048. Annual training regarding the influence campaign of the Russian Federation. Sec. 1049. Workforce issues for military realignments in the Pacific. Subtitle F—Studies and Reports Sec. 1051. Elimination of reporting requirements terminated after November 25, 2017, pursuant to section 1080 of the National Defense Authorization Act for Fiscal Year 2016. Sec. 1052. Report on transfer of defense articles to units committing gross violations of human rights. Sec. 1053. Report on the National Biodefense Analysis and Countermeasures Center. Sec. 1054. Report on Department of Defense Arctic capability and resource gaps and required infrastructure. Sec. 1055. Review and assessment of Department of Defense personnel recovery and nonconventional assisted recovery mechanisms. Sec. 1056. Mine warfare readiness inspection plan and report. Sec. 1057. Annual report on civilian casualties in connection with United States military operations. Sec. 1058. Report on Joint Pacific Alaska Range Complex modernization. Sec. 1059. Report on alternatives to aqueous film forming foam. Sec. 1060. Assessment of global force posture. Sec. 1061. Army modernization strategy. Sec. 1062. Report on Army plan to improve operational unit readiness by reducing number of non-deployable soldiers assigned to operational units. Sec. 1063. Efforts to combat physiological episodes on certain Navy aircraft. Sec. 1064. Studies on aircraft inventories for the Air Force. Sec. 1065. Department of Defense review of Navy capabilities in the Arctic region. Sec. 1066. Comprehensive review of maritime intelligence, surveillance, reconnaissance, and targeting capabilities. Sec. 1067. Report on the need for a Joint Chemical-Biological Defense Logistics Center. Sec. 1068. Missile Technology Control Regime Category I unmanned aerial vehicle systems. Sec. 1069. Recommendations for interagency vetting of foreign investments affecting national security. Sec. 1070. Briefing on prior attempted Russian cyber attacks against defense systems. Sec. 1071. Enhanced analytical and monitoring capability of the defense industrial base. Sec. 1072. Report on defense of combat logistics and strategic mobility forces. Sec. 1073. Report on acquisition strategy to recapitalize the existing system for undersea fixed surveillance. Sec. 1074. Report on implementation of requirements in connection with the organization of the Department of Defense for management of special operations forces and special operations. Sec. 1075. Report on the global food system and vulnerabilities relevant to Department of Defense missions. Subtitle G—Modernizing Government Technology Sec. 1076. Definitions. Sec. 1077. Establishment of agency information technology systems modernization and working capital funds. Sec. 1078. Establishment of technology modernization fund and board. Subtitle H—Other Matters Sec. 1081. Technical, conforming, and clerical amendments. Sec. 1082. Clarification of applicability of certain provisions of law to civilian judges of the United States Court of Military Commission Review. Sec. 1083. Modification of requirement relating to conversion of certain military technician (dual status) positions to civilian positions. Sec. 1084. National Guard accessibility to Department of Defense issued unmanned aircraft. Sec. 1085. Sense of Congress regarding aircraft carriers. Sec. 1086. Sense of Congress recognizing the United States Navy Seabees. Sec. 1087. Construction of memorial to the crew of the Apollo I launch test accident at Arlington National Cemetery. Sec. 1088. Department of Defense engagement with covered non-Federal entities. Sec. 1089. Prize competition to identify root cause of physiological episodes on Navy, Marine Corps, and Air Force training and operational aircraft. Sec. 1090. Providing assistance to House of Representatives in response to cybersecurity events. Sec. 1091. Transfer of surplus firearms to Corporation for the Promotion of Rifle Practice and Firearms Safety. Sec. 1092. Collaboration between Federal Aviation Administration and Department of Defense on unmanned aircraft systems. Sec. 1093. Carriage of certain programming. Sec. 1094. National strategy for countering violent extremism. Sec. 1095. Sense of Congress regarding World War I. Sec. 1096. Notice to Congress of terms of Department of Defense settlement agreements. Sec. 1097. Office of Special Counsel reauthorization. Sec. 1098. Air transportation of civilian Department of Defense personnel to and from Afghanistan. Title XI—Civilian Personnel Matters Sec. 1101. Direct hire authority for the Department of Defense for personnel to assist in business transformation and management innovation. Sec. 1102. Extension of direct hire authority for Domestic Defense Industrial Base Facilities and Major Range and Test Facilities Base. Sec. 1103. Extension of authority to provide voluntary separation incentive pay for civilian employees of the Department of Defense. Sec. 1104. Additional Department of Defense science and technology reinvention laboratories. Sec. 1105. One year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. Sec. 1106. Direct hire authority for financial management experts in the Department of Defense workforce. Sec. 1107. Extension of authority for temporary personnel flexibilities for Domestic Defense Industrial Base Facilities and Major Range and Test Facilities Base civilian personnel. Sec. 1108. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. Sec. 1109. Extension of overtime rate authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan. Sec. 1110. Pilot program on enhanced personnel management system for cybsersecurity and legal professionals in the Department of Defense. Sec. 1111. Establishment of senior scientific technical managers at Major Range and Test Facility Base Facilities and Defense Test Resource Management Center. Title XII—Matters Relating to Foreign Nations Subtitle A—Assistance and training Sec. 1201. One-year extension of logistical support for coalition forces supporting certain United States military operations. Sec. 1202. Support of special operations for irregular warfare. Sec. 1203. Obligation of funds in Special Defense Acquisition Fund for precision guided munitions. Sec. 1204. Modification of defense institution capacity building and authority to build capacity of foreign security forces. Sec. 1205. Extension and modification of authority on training for Eastern European national security forces in the course of multilateral exercises. Sec. 1206. Global Security Contingency Fund. Sec. 1207. Defense Institute of International Legal Studies. Sec. 1208. Extension of participation in and support of the Inter-American Defense College. Sec. 1209. Plan on improvement of ability of national security forces of foreign countries participating in United States capacity building programs to protect civilians. Subtitle B—Matters relating to Afghanistan and Pakistan Sec. 1211. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. Sec. 1212. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. Sec. 1213. Special immigrant visas for Afghan allies. Sec. 1214. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. Sec. 1215. Extension of semiannual report on enhancing security and stability in Afghanistan. Sec. 1216. Human rights vetting of Afghan National Defense and Security Forces. Subtitle C—Matters relating to Syria, Iraq, and Iran Sec. 1221. Report on United States strategy in Syria. Sec. 1222. Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria. Sec. 1223. Modification of authority to provide assistance to the vetted Syrian opposition. Sec. 1224. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. Sec. 1225. Modification and additional elements in annual report on the military power of Iran. Sec. 1226. Extension of quarterly reports on confirmed ballistic missile launches from Iran and imposition of sanctions in connection with those launches. Sec. 1227. Limitation on use of funds for provision of man-portable air defense systems to the vetted Syrian opposition. Sec. 1228. Report on agreement with the Government of the Russian Federation on the status of Syria. Subtitle D—Matters relating to the Russian Federation Sec. 1231. Extension of limitation on military cooperation between the United States and the Russian Federation. Sec. 1232. Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea. Sec. 1233. Sense of Congress on European security. Sec. 1234. Modification and extension of Ukraine Security Assistance Initiative. Sec. 1235. Limitation on availability of funds relating to implementation of the Open Skies Treaty. Sec. 1236. Sense of Congress on importance of nuclear capabilities of NATO. Sec. 1237. Report on Security Cooperation with respect to Western Balkan Countries. Sec. 1238. Plan to respond in case of Russian noncompliance with the New START Treaty. Sec. 1239. Strategy to counter threats by the Russian Federation. Sec. 1239A. Strategy to counter the threat of malign influence by the Russian Federation. Subtitle E—Intermediate-Range Nuclear Forces (INF) Treaty Preservation Act of 2017 Sec. 1241. Short title. Sec. 1242. Findings. Sec. 1243. Compliance enforcement regarding Russian violations of the INF Treaty. Sec. 1244. Notification requirement related to Russian Federation development of noncompliant systems and United States actions regarding material breach of INF Treaty by the Russian Federation. Sec. 1245. Review of RS–26 ballistic missile. Sec. 1246. Definitions. Subtitle F—Matters relating to the Indo-Asia-Pacific region Sec. 1251. Sense of Congress and Initiative for the Indo-Asia-Pacific region. Sec. 1252. Report on strategy to prioritize United States defense interests in the Indo-Asia-Pacific region. Sec. 1253. Assessment of United States force posture and basing needs in the Indo-Asia-Pacific region. Sec. 1254. Plan to enhance the extended deterrence and assurance capabilities of the United States in the Asia-Pacific region. Sec. 1255. Sense of Congress reaffirming security commitments to the Governments of Japan and South Korea and trilateral cooperation between the United States, Japan, and South Korea. Sec. 1256. Strategy on North Korea. Sec. 1257. North Korean nuclear intercontinental ballistic missiles. Sec. 1258. Advancements in defense cooperation between the United States and India. Sec. 1259. Strengthening the defense partnership between the United States and Taiwan. Sec. 1259A. Normalizing the transfer of defense articles and defense services to Taiwan. Sec. 1259B. Assessment on United States defense implications of China’s expanding global access. Sec. 1259C. Agreement supplemental to Compact of Free Association with Palau. Sec. 1259D. Study on United States interests in the Freely Associated States. Subtitle G—Reports Sec. 1261. Modification of annual report on military and security developments involving the People’s Republic of China. Sec. 1262. Modifications to annual update of Department of Defense Freedom of Navigation Operations report. Sec. 1263. Report on strategy to defeat Al-Qaeda, the Taliban, the Islamic State of Iraq and Syria (ISIS), and their associated forces and co-belligerents. Sec. 1264. Report on and notice of changes made to the legal and policy frameworks for the United States’ use of military force and related national security operations. Sec. 1265. Report on military action of Saudi Arabia and its coalition partners in Yemen. Sec. 1266. Submittal of Department of Defense Supplemental and Cost of War Execution reports on quarterly basis. Sec. 1267. Consolidation of reports on United States Armed Forces, civilian employees, and contractors deployed in support of Operation Inherent Resolve, Operation Freedom’s Sentinel, and associated and successor operations. Sec. 1268. Comptroller General of the United States report on pricing and availability with respect to foreign military sales. Sec. 1269. Annual report on military and security developments involving the Russian Federation. Subtitle H—Other matters Sec. 1271. Security and stability strategy for Somalia. Sec. 1272. Global Theater Security Cooperation Management Information System. Sec. 1273. Future years plan for the European Deterrence Initiative. Sec. 1274. Extension of authority to enter into agreements with participating countries in the American, British, Canadian, and Australian Armies’ Program. Sec. 1275. United States military and diplomatic strategy for Yemen. Sec. 1276. Transfer of excess high mobility multipurpose wheeled vehicles to foreign countries. Sec. 1277. Department of Defense program to protect United States students against foreign agents. Sec. 1278. Limitation and extension of United States-Israel anti-tunnel cooperation authority. Sec. 1279. Anticorruption strategy. Sec. 1279A. Strategy to improve defense institutions and security sector forces in Nigeria. Sec. 1279B. Limitation on availability of funds to implement the Arms Trade Treaty. Sec. 1279C. Cultural Heritage Protection Coordinator. Sec. 1279D. Security assistance for Baltic nations for joint program for interoperability and deterrence against aggression. Sec. 1279E. Restriction on funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization. Sec. 1279F. Clarification of authority to support border security operations of certain foreign countries. Title XIII—Cooperative Threat Reduction Sec. 1301. Specification of Cooperative Threat Reduction funds. Sec. 1302. Funding allocations. Title XIV—Other Authorizations Subtitle A—Military Programs Sec. 1401. Working capital funds. Sec. 1402. Chemical agents and munitions destruction, defense. Sec. 1403. Drug interdiction and counter-drug activities defense-wide. Sec. 1404. Defense Inspector General. Sec. 1405. Defense Health Program. Sec. 1406. National Defense Sealift Fund. Subtitle B—Other Matters Sec. 1411. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. Sec. 1412. Authorization of appropriations for Armed Forces Retirement Home. Sec. 1413. Armed Forces Retirement Home matters. Sec. 1414. Authority to dispose of certain materials from and to acquire additional materials for the National Defense Stockpile. Sec. 1415. Acquisition reporting on major chemical demilitarization programs of the Department of Defense. Title XV—Authorization of Additional Appropriations for Overseas Contingency Operations Subtitle A—Authorization of Appropriations Sec. 1501. Purpose and treatment of certain authorizations of appropriations. Sec. 1502. Overseas contingency operations. Sec. 1503. Procurement. Sec. 1504. Research, development, test, and evaluation. Sec. 1505. Operation and maintenance. Sec. 1506. Military personnel. Sec. 1507. Working capital funds. Sec. 1508. Drug Interdiction and Counter-Drug Activities, Defense-wide. Sec. 1509. Defense Inspector General. Sec. 1510. Defense Health program. Subtitle B—Financial Matters Sec. 1511. Treatment as additional authorizations. Sec. 1512. Special transfer authority. Subtitle C—Limitations, Reports, and Other Matters Sec. 1521. Afghanistan Security Forces Fund. Sec. 1522. Joint Improvised-Threat Defeat Fund. Sec. 1523. Comptroller General report on feasibility of separation of expenditures. Sec. 1524. Guidelines for budget items to be covered by overseas contingency operations accounts. Title XVI—Strategic Programs, Cyber, and Intelligence Matters Subtitle A—Space Activities Sec. 1601. Space acquisition and management and oversight. Sec. 1602. Codification, extension, and modification of limitation on construction on United States territory of satellite positioning ground monitoring stations of foreign governments. Sec. 1603. Foreign commercial satellite services: cybersecurity threats and launches. Sec. 1604. Extension of pilot program on commercial weather data. Sec. 1605. Evolved Expendable Launch Vehicle modernization and sustainment of assured access to space. Sec. 1606. Demonstration of backup and complementary positioning, navigation, and timing capabilities of Global Positioning System. Sec. 1607. Enhancement of positioning, navigation, and timing capacity. Sec. 1608. Commercial satellite communications pathfinder program. Sec. 1609. Launch support and infrastructure modernization. Sec. 1610. Limitation on availability of funding for Joint Space Operations Center mission system. Sec. 1611. Limitation on use of funds for Delta IV launch vehicle. Sec. 1612. Air Force space contractor responsibility watch list. Sec. 1613. Certification and briefing on operational and contingency plans for loss or degradation of space capabilities. Sec. 1614. Report on protected satellite communications. Sec. 1615. Sense of Congress on establishment of Space Flag training event. Sec. 1616. Sense of Congress on coordinating efforts to prepare for space weather events. Sec. 1617. Sense of Congress on National Space Defense Center. Subtitle B—Defense Intelligence and Intelligence-Related Activities Sec. 1621. Security clearances for facilities of certain companies. Sec. 1622. Extension of authority to engage in certain commercial activities. Sec. 1623. Submission of audits of commercial activity funds. Sec. 1624. Clarification of annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant commands. Sec. 1625. Consideration of service by recipients of Boren scholarships and fellowships in excepted service positions as service by such recipients under career appointments for purposes of career tenure. Sec. 1626. Review of support provided by Defense intelligence elements to acquisition activities of the Department. Sec. 1627. Establishment of Chairman’s controlled activity within Joint Staff for intelligence, surveillance, and reconnaissance. Sec. 1628. Requirements relating to multi-use sensitive compartmented information facilities. Sec. 1629. Limitation on availability of funds for certain counterintelligence activities. Subtitle C—Cyberspace-Related Matters Part I—General Cyber Matters Sec. 1631. Notification requirements for sensitive military cyber operations and cyber weapons. Sec. 1632. Modification to quarterly cyber operations briefings. Sec. 1633. Policy of the United States on cyberspace, cybersecurity, and cyber warfare. Sec. 1634. Prohibition on use of products and services developed or provided by Kaspersky Lab. Sec. 1635. Modification of authorities relating to establishment of unified combatant command for cyber operations. Sec. 1636. Modification of definition of acquisition workforce to include personnel contributing to cybersecurity systems. Sec. 1637. Integration of strategic information operations and cyber-enabled information operations. Sec. 1638. Exercise on assessing cybersecurity support to election systems of States. Sec. 1639. Measurement of compliance with cybersecurity requirements for industrial control systems. Sec. 1640. Strategic Cybersecurity Program. Sec. 1641. Plan to increase cyber and information operations, deterrence, and defense. Sec. 1642. Evaluation of agile or iterative development of cyber tools and applications. Sec. 1643. Assessment of defense critical electric infrastructure. Sec. 1644. Cyber posture review. Sec. 1645. Briefing on cyber capability and readiness shortfalls. Sec. 1646. Briefing on cyber applications of blockchain technology. Sec. 1647. Briefing on training infrastructure for cyber mission forces. Sec. 1648. Report on termination of dual-hat arrangement for Commander of the United States Cyber Command. Part II—Cybersecurity Education Sec. 1649. Cyber Scholarship Program. Sec. 1649A. Community college cyber pilot program and assessment. Sec. 1649B. Federal Cyber Scholarship-for-Service program updates. Sec. 1649C. Cybersecurity teaching. Subtitle D—Nuclear forces Sec. 1651. Annual assessment of cyber resiliency of nuclear command and control system. Sec. 1652. Collection, storage, and sharing of data relating to nuclear security enterprise. Sec. 1653. Notifications regarding dual-capable F–35A aircraft. Sec. 1654. Oversight of delayed acquisition programs by Council on Oversight of the National Leadership Command, Control, and Communications System. Sec. 1655. Establishment of Nuclear Command and Control Intelligence Fusion Center. Sec. 1656. Security of nuclear command, control, and communications system from commercial dependencies. Sec. 1657. Oversight of aerial-layer programs by Council on Oversight of the National Leadership Command, Control, and Communications System. Sec. 1658. Security classification guide for programs relating to nuclear command, control, and communications and nuclear deterrence. Sec. 1659. Evaluation and enhanced security of supply chain for nuclear command, control, and communications and continuity of government programs. Sec. 1660. Procurement authority for certain parts of intercontinental ballistic missile fuzes. Sec. 1661. Presidential National Voice Conferencing System and Phoenix Air-to-Ground Communications Network. Sec. 1662. Limitation on pursuit of certain command and control concept. Sec. 1663. Prohibition on availability of funds for mobile variant of ground-based strategic deterrent missile. Sec. 1664. Prohibition on reduction of the intercontinental ballistic missiles of the United States. Sec. 1665. Modification to annual report on plan for the nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control system. Sec. 1666. Establishment of procedures for implementation of Nuclear Enterprise Review. Sec. 1667. Report on impacts of nuclear proliferation. Sec. 1668. Certification that the Nuclear Posture Review addresses deterrent effect and operation of United States nuclear forces in current and future security environments. Sec. 1669. Plan to manage Integrated Tactical Warning and Attack Assessment System and multi-domain sensors. Sec. 1670. Certification requirement with respect to strategic radiation hardened trusted microelectronics. Sec. 1671. Nuclear Posture Review. Sec. 1672. Sense of Congress on importance of independent nuclear deterrent of United Kingdom. Subtitle E—Missile Defense Programs Sec. 1676. Administration of missile defense and defeat programs. Sec. 1677. Condition for proceeding beyond low-rate initial production. Sec. 1678. Preservation of the ballistic missile defense capacity of the Army. Sec. 1679. Modernization of Army lower tier air and missile defense sensor. Sec. 1680. Defense of Hawaii from North Korean ballistic missile attack. Sec. 1681. Designation of location of continental United States interceptor site. Sec. 1682. Aegis Ashore anti-air warfare capability. Sec. 1683. Development of persistent space-based sensor architecture. Sec. 1684. Iron Dome short-range rocket defense system and Israeli Cooperative Missile Defense Program co-development and co-production. Sec. 1685. Boost phase ballistic missile defense. Sec. 1686. Ground-based interceptor capability, capacity, and reliability. Sec. 1687. Limitation on availability of funds for ground-based midcourse defense element of the ballistic missile defense system. Sec. 1688. Plan for development of space-based ballistic missile intercept layer. Sec. 1689. Sense of Congress on the state of the missile defense of the United States. Sec. 1690. Sense of Congress and report on ground-based midcourse defense testing. Subtitle F—Other Matters Sec. 1691. Commission to Assess the Threat to the United States From Electromagnetic Pulse Attacks and Similar Events. Sec. 1692. Protection of certain facilities and assets from unmanned aircraft. Sec. 1693. Conventional prompt global strike weapons system. Sec. 1694. Business case analysis regarding ammonium perchlorate. Sec. 1695. Report on industrial base for large solid rocket motors and related technologies. Sec. 1696. Pilot program on enhancing information sharing for security of supply chain. Sec. 1697. Pilot program on electromagnetic spectrum mapping. Sec. 1698. Use of commercial items in Distributed Common Ground Systems. Title XVII—Small Business Procurement and Industrial Base Matters Sec. 1701. Amendments to HUBZone provisions of the Small Business Act. Sec. 1702. Uniformity in procurement terminology. Sec. 1703. Improving reporting on small business goals. Sec. 1704. Responsibilities of Business Opportunity Specialists. Sec. 1705. Responsibilities of commercial market representatives. Sec. 1706. Modification of past performance pilot program to include consideration of past performance with allies of the United States. Sec. 1707. Notice of cost-free Federal procurement technical assistance in connection with registration of small business concerns on procurement websites of the Department of Defense. Sec. 1708. Inclusion of SBIR and STTR programs in technical assistance. Sec. 1709. Requirements relating to competitive procedures and justification for awards under the SBIR and STTR programs. Sec. 1710. Pilot program for streamlined technology transition from the SBIR and STTR programs of the Department of Defense. Sec. 1711. Pilot program on strengthening manufacturing in the defense industrial base. Sec. 1712. Review regarding applicability of foreign ownership, control, or influence requirements of National Industrial Security Program to national technology and industrial base companies. Sec. 1713. Report on sourcing of tungsten and tungsten powders from domestic producers. Sec. 1714. Report on utilization of small business concerns for Federal contracts. Title XVIII—Government purchase and travel cards Sec. 1801. Short title. Sec. 1802. Definitions. Sec. 1803. Expanded use of data analytics. Sec. 1804. Guidance on improving information sharing to curb improper payments. Sec. 1805. Interagency charge card data management group. Sec. 1806. Reporting requirements. Division B—Military Construction Authorizations Sec. 2001. Short title. Sec. 2002. Expiration of authorizations and amounts required to be specified by law. Sec. 2003. Effective date. Title XXI—Army Military Construction Sec. 2101. Authorized Army construction and land acquisition projects. Sec. 2102. Family housing. Sec. 2103. Improvements to military family housing units. Sec. 2104. Authorization of appropriations, Army. Sec. 2105. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2106. Modification of authority to carry out certain fiscal year 2015 project. Sec. 2107. Extension of authorization of certain fiscal year 2014 project. Sec. 2108. Extension of authorizations of certain fiscal year 2015 projects. Sec. 2109. Additional authority to carry out certain fiscal year 2000, 2005, 2006, and 2007 projects. Title XXII—Navy Military Construction Sec. 2201. Authorized Navy construction and land acquisition projects. Sec. 2202. Family housing. Sec. 2203. Improvements to military family housing units. Sec. 2204. Authorization of appropriations, Navy. Sec. 2205. Extension of authorizations for certain fiscal year 2014 projects. Sec. 2206. Extension of authorizations of certain fiscal year 2015 projects. Title XXIII—Air Force Military Construction Sec. 2301. Authorized Air Force construction and land acquisition projects. Sec. 2302. Family housing. Sec. 2303. Improvements to military family housing units. Sec. 2304. Authorization of appropriations, Air Force. Sec. 2305. Modification of authority to carry out certain fiscal year 2017 projects. Sec. 2306. Extension of authorizations of certain fiscal year 2015 projects. Title XXIV—Defense Agencies Military Construction Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. Sec. 2402. Authorized energy resiliency and conservation projects. Sec. 2403. Authorization of appropriations, Defense Agencies. Sec. 2404. Modification of authority to carry out certain fiscal year 2017 project. Sec. 2405. Extension of authorizations of certain fiscal year 2014 projects. Sec. 2406. Extension of authorizations of certain fiscal year 2015 projects. Title XXV—International Programs Subtitle A—North Atlantic Treaty Organization Security Investment Program Sec. 2501. Authorized NATO construction and land acquisition projects. Sec. 2502. Authorization of appropriations, NATO. Subtitle B—Host Country In-Kind Contributions Sec. 2511. Republic of Korea funded construction projects. Sec. 2512. Modification of authority to carry out certain fiscal year 2017 projects. Title XXVI—Guard and Reserve Forces Facilities Subtitle A—Project Authorizations and Authorization of Appropriations Sec. 2601. Authorized Army National Guard construction and land acquisition projects. Sec. 2602. Authorized Army Reserve construction and land acquisition projects. Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. Sec. 2604. Authorized Air National Guard construction and land acquisition projects. Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. Sec. 2606. Authorization of appropriations, National Guard and Reserve. Subtitle B—Other Matters Sec. 2611. Modification of authority to carry out certain fiscal year 2015 project. Sec. 2612. Extension of authorizations of certain fiscal year 2014 projects. Sec. 2613. Extension of authorizations of certain fiscal year 2015 projects. Title XXVII—Base Realignment and Closure Activities Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account. Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round. Title XXVIII—Military Construction General Provisions Subtitle A—Military Construction Program and Military Family Housing Sec. 2801. Elimination of written notice requirement for military construction activities and reliance on electronic submission of notifications and reports. Sec. 2802. Modification of thresholds applicable to unspecified minor construction projects. Sec. 2803. Annual locality adjustment of dollar thresholds applicable to unspecified minor military construction authorities. Sec. 2804. Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. Sec. 2805. Use of operation and maintenance funds for military construction projects to replace facilities damaged or destroyed by natural disasters or terrorism incidents. Sec. 2806. Annual report on unfunded requirements for laboratory military construction projects. Subtitle B—Real Property and Facilities Administration Sec. 2811. Elimination of written notice requirement for military real property transactions and reliance on electronic submission of notifications and reports. Sec. 2812. Certification related to certain acquisitions or leases of real property. Sec. 2813. Increased term limit for intergovernmental support agreements to provide installation support services. Sec. 2814. Authorizing reimbursement of States for costs of suppressing wildfires caused by Department of Defense activities on State lands; restoration of lands of other Federal agencies for damage caused by Department of Defense vehicle mishaps. Sec. 2815. Criteria for exchanges of property at military installations. Sec. 2816. Land exchange valuation of property with reduced development that limits encroachment on military installations. Sec. 2817. Requirements for window fall prevention devices in military family housing. Sec. 2818. Prohibiting use of updated assessment of public schools on Department of Defense installations to supersede funding of certain projects. Sec. 2819. Access to military installations by transportation network companies. Subtitle C—Project Management and Oversight Reforms Sec. 2821. Notification requirement for certain cost increases. Sec. 2822. Annual report on schedule delays. Sec. 2823. Report on design errors and omissions related to Fort Bliss hospital replacement project. Sec. 2824. Report on cost increase and delay related to USSTRATCOM command and control facility project at Offutt Air Force Base. Subtitle D—Energy Resilience Sec. 2831. Energy resilience. Sec. 2832. Authority to use energy cost savings for energy resilience, mission assurance, and weather damage repair and prevention measures. Sec. 2833. Consideration of energy security and energy resilience in awarding energy and fuel contracts for military installations. Sec. 2834. Requirement to address energy resilience in exercising utility system conveyance authority. Sec. 2835. In-kind lease payments; prioritization of utility services that promote energy resilience. Sec. 2836. Annual Department of Defense energy management reports. Sec. 2837. Aggregation of energy efficiency and energy resilience projects in life cycle cost analyses. Subtitle E—Land Conveyances Sec. 2841. Land exchange, Naval Industrial Reserve Ordnance Plant, Sunnyvale, California. Sec. 2842. Land conveyance, Mountain Home Air Force Base, Idaho. Sec. 2843. Lease of real property to the United States Naval Academy Alumni Association and Naval Academy Foundation at United States Naval Academy, Annapolis, Maryland. Sec. 2844. Land Conveyance, Natick Soldier Systems Center, Massachusetts. Sec. 2845. Land exchange, Naval Air Station Corpus Christi, Texas. Sec. 2846. Imposition of additional conditions on future use of Castner Range, Fort Bliss, Texas. Sec. 2847. Land conveyance, former missile alert facility known as Quebec-01, Laramie County, Wyoming. Subtitle F—Military Memorials, Monuments, and Museums Sec. 2861. Recognition of the National Museum of World War II Aviation. Sec. 2862. Principal office of Aviation Hall of Fame. Sec. 2863. Establishment of a visitor services facility on the Arlington Ridge tract. Sec. 2864. Modification of prohibition on transfer of veterans memorial objects to foreign governments without specific authorization in law. Subtitle G—Other Matters Sec. 2871. Authority of the Secretary of the Air Force to accept lessee improvements at Air Force Plant 42. Sec. 2872. Modification of Department of Defense guidance on use of airfield pavement markings. Sec. 2873. Authority of Chief Operating Officer of Armed Forces Retirement Home to acquire and lease property. Sec. 2874. Restrictions on rehabilitation of Over-the-Horizon Backscatter Radar Station. Sec. 2875. Permitting machine room-less elevators in Department of Defense facilities. Sec. 2876. Disclosure of beneficial ownership by foreign persons of high security space leased by the Department of Defense. Sec. 2877. Joint use of Dobbins Air Reserve Base, Marietta, Georgia, with civil aviation. Sec. 2878. Report on hurricane damage to Department of Defense assets. Sec. 2879. Special rules for certain projects. Sec. 2880. Energy security for military installations in Europe. Title XXIX—Overseas contingency operations military construction Sec. 2901. Authorized Army construction and land acquisition projects. Sec. 2902. Authorized Navy construction and land acquisition project. Sec. 2903. Authorized Air Force construction and land acquisition project. Sec. 2904. Authorized Defense Agencies construction and land acquisition project. Sec. 2905. Authorization of appropriations. Sec. 2906. Extension of authorization of certain fiscal year 2015 projects. Division C—DEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS Title XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS Subtitle A—National Security Programs and Authorizations Sec. 3101. National Nuclear Security Administration. Sec. 3102. Defense environmental cleanup. Sec. 3103. Other defense activities. Sec. 3104. Nuclear energy. Subtitle B—Program Authorizations, Restrictions, and Limitations Sec. 3111. Nuclear security enterprise infrastructure modernization initiative. Sec. 3112. Incorporation of integrated surety architecture in transportation. Sec. 3113. Cost estimates for life extension program and major alteration projects. Sec. 3114. Improved information relating to certain defense nuclear nonproliferation programs. Sec. 3115. Research and development of advanced naval reactor fuel based on low-enriched uranium. Sec. 3116. National Nuclear Security Administration pay and performance system. Sec. 3117. Budget requests and certification regarding nuclear weapons dismantlement. Sec. 3118. Nuclear warhead design competition. Sec. 3119. Modification of minor construction threshold for plant projects. Sec. 3120. Extension of authorization of Advisory Board on Toxic Substances and Worker Health. Sec. 3121. Use of funds for construction and project support activities relating to MOX facility. Sec. 3122. Prohibition on availability of funds for programs in Russian Federation. Subtitle C—Plans and Reports Sec. 3131. Annual Selected Acquisition Reports on certain hardware relating to defense nuclear nonproliferation. Sec. 3132. Annual reports on unfunded priorities of National Nuclear Security Administration. Sec. 3133. Modification of certain reporting requirements. Sec. 3134. Modification to stockpile stewardship, management, and responsiveness plan. Sec. 3135. Assessment and development of prototype nuclear weapons of foreign countries. Sec. 3136. Plan for verification, detection, and monitoring of nuclear weapons and fissile material. Sec. 3137. Review of United States nuclear and radiological terrorism prevention strategy. Sec. 3138. Assessment of management and operating contracts of national security laboratories. Sec. 3139. Evaluation of classification of certain defense nuclear waste. Sec. 3140. Improved reporting for anti-smuggling radiation detection systems. Sec. 3141. Plutonium capabilities. Sec. 3142. Report on critical decision 1 on Material Staging Facility project. Sec. 3143. Plan to further minimize the use of highly enriched uranium for medical isotopes. Subtitle D—Other Matters Sec. 3151. Sense of Congress regarding compensation of individuals relating to uranium mining and nuclear testing. Title XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD Sec. 3201. Authorization. Title XXXIV—NAVAL PETROLEUM RESERVES Sec. 3401. Authorization of appropriations. Title XXXV—Maritime Matters Sec. 3501. Authorization of the Maritime Administration. Sec. 3502. Merchant Ship Sales Act of 1946. Sec. 3503. Maritime Security Fleet Program; restriction on operation for new entrants. Sec. 3504. Codification of sections relating to acquisition, charter, and requisition of vessels. Sec. 3505. Assistance for small shipyards. Sec. 3506. Report on sexual assault victim recovery in the Coast Guard. Sec. 3507. Centers of excellence. Sec. 3508. Foreign spill protection. Sec. 3509. Removal of adjunct professor limit at United States Merchant Marine Academy. Sec. 3510. Acceptance of guarantees in conjunction with partial donations for major projects of the United States Merchant Marine Academy. Sec. 3511. Authority to pay conveyance or transfer expenses in connection with acceptance of a gift to the United States Merchant Marine Academy. Sec. 3512. Authority to participate in Federal, State or other research grants. Sec. 3513. Provision of satellite communication devices during Sea Year program. Sec. 3514. Actions to address sexual harassment, dating violence, domestic violence, sexual assault, and stalking at the United States Merchant Marine Academy. Sec. 3515. Sexual assault prevention and response staff for the United States Merchant Marine Academy. Sec. 3516. Protection of cadets at the United States Merchant Marine Academy from sexual assault onboard commercial vessels. Sec. 3517. Training requirement for sexual assault investigators. Division D—Funding Tables Sec. 4001. Authorization of amounts in funding tables. Title XLI—Procurement Sec. 4101. Procurement. Sec. 4102. Procurement for overseas contingency operations. Title XLII—Research, Development, Test, and Evaluation Sec. 4201. Research, development, test, and evaluation. Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. Title XLIII—Operation and Maintenance Sec. 4301. Operation and maintenance. Sec. 4302. Operation and maintenance for overseas contingency operations. Title XLIV—Military Personnel Sec. 4401. Military personnel. Sec. 4402. Military personnel for overseas contingency operations. Title XLV—Other Authorizations Sec. 4501. Other authorizations. Sec. 4502. Other authorizations for overseas contingency operations. Title XLVI—Military Construction Sec. 4601. Military construction. Sec. 4602. Military construction for overseas contingency operations. Title XLVII—Department of Energy National Security Programs Sec. 4701. Department of Energy national security programs. 3.Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
4.Budgetary effects of this ActThe budgetary effects of this Act, for the purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on the conference report or amendment between the Houses. ADEPARTMENT OF DEFENSE AUTHORIZATIONS IPROCUREMENT  Subtitle A—Authorization Of Appropriations Sec. 101. Authorization of appropriations. Subtitle B—Army Programs Sec. 111. Authority to expedite procurement of 7.62mm rifles. Sec. 112. Limitation on availability of funds for Increment 2 of the Warfighter Information Network-Tactical program. Sec. 113. Limitation on availability of funds for upgrade of M113 vehicles. Subtitle C—Navy Programs Sec. 121. Aircraft carriers. Sec. 122. Icebreaker vessel. Sec. 123. Multiyear procurement authority for Arleigh Burke class destroyers. Sec. 124. Multiyear procurement authority for Virginia class submarine program. Sec. 125. Design and construction of the lead ship of the amphibious ship replacement designated LX(R) or amphibious transport dock designated LPD–30. Sec. 126. Multiyear procurement authority for V–22 Osprey aircraft. Sec. 127. Extension of limitation on use of sole-source shipbuilding contracts for certain vessels. Sec. 128. Limitation on availability of funds for the enhanced multi-mission parachute system. Sec. 129. Report on Navy capacity to increase production of certain rotary wing aircraft. Subtitle D—Air Force Programs Sec. 131. Inventory requirement for Air Force fighter aircraft. Sec. 132. Prohibition on availability of funds for retirement of E–8 JSTARS aircraft. Sec. 133. Requirement for continuation of JSTARS aircraft recapitalization program. Sec. 134. Limitation on selection of single contractor for C–130H avionics modernization program increment 2. Sec. 135. Limitation on availability of funds for EC–130H Compass Call recapitalization program. Sec. 136. Limitation on retirement of U–2 and RQ–4 aircraft. Sec. 137. Cost-benefit analysis of upgrades to MQ–9 Reaper aircraft. Sec. 138. Plan for modernization of the radar for F–16 fighter aircraft of the National Guard. Sec. 139. Comptroller General review of Air Force fielding plan for HH–60 replacement programs. Subtitle E—Defense-wide, Joint, and Multiservice Matters Sec. 141. F–35 economic order quantity contracting authority. Sec. 142. Authority for explosive ordnance disposal units to acquire new or emerging technologies and capabilities. Sec. 143. Requirement that certain aircraft and unmanned aerial vehicles use specified standard data link. Sec. 144. Reinstatement of requirement to preserve certain C–5 aircraft; mobility capability and requirements study. AAuthorization Of Appropriations 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2018 for procurement for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4101. 
BArmy Programs 
111.Authority to expedite procurement of 7.62mm rifles 
(a)7.62mm rifles 
(1)Procurement authorityThe Secretary of the Army is authorized to expedite the procurement of a commercially available off-the-shelf item or nondevelopmental item for a 7.62mm rifle capability in accordance with this section. (2)LimitationThe Secretary of the Army may use the authority under paragraph (1) to procure only the following: 
(A)Not more than 7,000 7.62mm rifles. (B)Equipment and ammunition associated with such rifles. 
(3)Contracting procedures 
(A)Full and open competitionIn awarding contracts under paragraph (1), the Secretary of the Army shall use full and open competition to the extent practicable. (B)Procedures other than full and open competitionThe Secretary of the Army may not award a contract under paragraph (1) using procedures other than full and open competition until a period of 10 days has elapsed following the date on which the Secretary submits to the congressional committees the report described in subparagraph (C). 
(C)ReportThe report described in this subparagraph is a report of the Secretary of the Army that includes— (i)a detailed justification for limiting full and open competition for the procurement authorized under paragraph (1); 
(ii)a description of the objectives, costs, and timelines associated with the procurement; and (iii)an assessment of the projected impact of the procurement on any related programs in terms of cost, schedule, and the use of full and open competition in such programs. 
(b)Related programs 
(1)In generalThe Secretary of the Army is authorized to use funds made available to carry out subsection (a)— (A)to accelerate by two years the squad designated marksman rifle program of the Army; 
(B)to accelerate by two years the advanced armor piercing ammunition program of the Army; and (C)subject to paragraph (2), to accelerate the next generation squad weapon program of the Army. 
(2)Full and open competitionAny contract awarded under the next generation squad weapon program of the Army shall be awarded using full and open competition. (c)DefinitionsIn this section, the terms commercially available off-the-shelf item, full and open competition, and nondevelopmental item have the meanings given the terms in chapter 1 of title 41, United States Code. 
112.Limitation on availability of funds for Increment 2 of the Warfighter Information Network-Tactical program 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2018 for Increment 2 of the Warfighter Information Network-Tactical program of the Army (referred to in this section as WIN-T Increment 2) not more than 50 percent may be used to enter into, or to prepare to enter into, a contract for the procurement of equipment under the program until the date on which the Secretary of the Army submits the report under subsection (b). (b)ReportNot later than January 31, 2018, the Secretary of the Army, in consultation with the Chief of Staff of the Army, shall submit to the congressional defense committees a report on the strategy of the Army for modernizing air-land ad-hoc, mobile tactical communications and data networks. 
(c)ElementsThe report under subsection (b) shall include the following: (1)A description of the strategy of the Army for modernizing air-land ad-hoc, mobile tactical communications and data networks. 
(2)The justification, rationale, and decision points for the strategy, including how network requirements are being redefined. (3)How the Army intends to implement the recommendations accepted by the Secretary of the Army related to air-land ad-hoc, mobile tactical communications and data networks provided by the Director of Cost Assessment and Program Evaluation pursuant to section 237 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 781). 
(4)How the Army will address the vulnerabilities identified by the report of the Director of Cost Assessment and Program Evaluation on the mobile, ad-hoc network against a modern peer adversary capable of cyber and electronic warfare detection and intrusion. (5)A timeline and decision points for upgrading fielded WIN-T Increment 1B systems. 
(6)A list of planned upgrades for components of WIN-T Increment 2 designed to improve program capabilities, including size, weight, and complexity, including the impact of these improvements on the cost of the program, as well as fielding schedules for Army Brigade Combat Teams. (7)How the strategy will reduce Army reliance on satellite communications, including procurement and test strategies for more resilient and secure mid-tier line of sight capability. 
(8)How the strategy will address identified joint interoperability capability gaps, specifically for units known as fight tonight units, including procurement and test plans for identified solutions. (9)Decision points associated with the near term modernization strategy for mitigating operational capability gaps for such fight tonight units. 
(10)The decision points and timelines associated with the fielding of modernized mobile tactical network communications to the reserve components of the Army. (11)The planned funding and program realignments required for fiscal year 2018 and across the future years defense program that will be required to support the new strategy. 
(12)Identification of the changes in acquisition policy as well as operational requirements being implemented to deliver an effective, suitable, and survivable network to the warfighter. (13)Identification of the changes in leadership and governance that will be associated with the new strategy. 
(d)Form of reportThe report required by section (b) shall be submitted in unclassified form, but may include a classified annex. 113.Limitation on availability of funds for upgrade of M113 vehicles (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the upgrade of M113 vehicles of the Army, not more than 50 percent may be obligated or expended until the date on which Secretary of the Army submits to the congressional defense committees the report described in subsection (b). 
(b)ReportThe report described in this subsection is a report setting forth the strategy of the Army for the upgrade of M113 vehicles that includes the following:  (1)A detailed strategy for upgrading and fielding M113 vehicles. 
(2)An analysis of the manner in which the Army plans to address M113 vehicle survivability and maneuverability concerns. (3)An analysis of the historical costs associated with upgrading M113 vehicles, and a validation of current cost estimates for upgrading such vehicles. 
(4)A comparison of— (A)the total procurement and life cycle costs of adding an echelon above brigade requirement to the Army Multi-Purpose Vehicle; and 
(B)the total procurement and life cycle costs of upgrading legacy M113 vehicles. (5)An analysis of the possibility of further accelerating Army Multi-Purpose Vehicle production or modifying the fielding strategy for the Army Multi-Purpose Vehicle to meet near-term echelon above brigade requirements. 
CNavy Programs 
121.Aircraft carriers 
(a)Modification of cost limitation baseline for CVN–78 class aircraft carrier programSection 122 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2105), as most recently amended by section 122 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 749), is amended— (1)in subsection (a), by striking paragraph (2) and inserting the following: 
 
(2)Carrier designated as CVN–79The total amount obligated from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, for the aircraft carrier designated as CVN–79 may not exceed $11,398,000,000 (as adjusted pursuant to subsection (b)). (3)Follow-on shipsThe total amount obligated from funds appropriated or otherwise made available for Shipbuilding and Conversion, Navy, or for any other procurement account, for any ship that is constructed in the CVN–78 class of aircraft carriers after the aircraft carrier designated as CVN–79 may not exceed $12,568,000,000 (as adjusted pursuant to subsection (b)).; 
(2)in subsection (b), by amending paragraph (1) to read as follows:  (1)The amounts of increases or decreases in costs attributable to economic inflation— 
(A)after September 30, 2013, in the case of the aircraft carrier designated as CVN–79; and (B)after September 30, 2017, in the case of any ship that is constructed in the CVN–78 class of aircraft carriers after the aircraft carrier designated as CVN–79.; and 
(3)by adding at the end the following:  (g)Exclusion of battle and interim spares from cost limitationThe Secretary of the Navy shall exclude from the determination of the amounts set forth in paragraphs (2) and (3) of subsection (a), the costs of the following items: 
(1)CVN–78 class battle spares. (2)Interim spares.. 
(b)Waiver on limitation of availability of funds for CVN–79The Secretary of Defense may waive subsections (a) and (b) of section 128 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 751) after a period of 60 days has elapsed following the date on which the Secretary submits to the congressional defense committees a written notification of the intent of the Secretary to issue such a waiver. The Secretary shall include in any such notification the following: (1)The rationale of the Secretary for issuing the waiver. 
(2)The revised test and evaluation master plan that describes when full ship shock trials will be held on Ford-class aircraft carriers. (3)A certification that the Secretary has analyzed and accepted the operational risk of the U.S.S. Gerald R. Ford deploying without having conducted full ship shock trials, and that the Secretary has not delegated the decision to issue such waiver. 
122.Icebreaker vessel 
(a)Authority to procure one polar-class heavy icebreaker (1)In generalThere is authorized to be procured for the Coast Guard one polar-class heavy icebreaker vessel. 
(2)Condition for out-year contract paymentsA contract entered into under paragraph (1) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2018 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. (b)Limitation on availability of funds for procurement of icebreaker vesselsNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for any fiscal year that are unobligated as of the date of the enactment of this Act may be obligated or expended for the procurement of an icebreaker vessel other than the one polar-class heavy icebreaker vessel authorized to be procured under subsection (a)(1). 
(c)Contracting authority 
(1)Coast GuardIf funds are appropriated to the department in which the Coast Guard is operating to carry out subsection (a)(1), the head of contracting activity for the Coast Guard shall be responsible for contracting actions carried out using such funds. (2)NavyIf funds are appropriated to the Department of Defense to carry out subsection (a)(1), the head of contracting activity for the Navy, Naval Sea Systems Command shall be responsible for contracting actions carried out using such funds. 
(3)Interagency acquisitionNotwithstanding paragraphs (1) and (2), the head of contracting activity for the Coast Guard or head of contracting activity for the Navy, Naval Sea Systems Command (as the case may be) may authorize interagency acquisitions that are within the authority of such head of contracting activity. (d)Comptroller General report 
(1)In generalNot later than March 1, 2018, the Comptroller General of the United States shall submit to the congressional defense committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report assessing the cost of, and schedule for, the procurement of new icebreaker vessels for the Federal Government. (2)ElementsThe report under paragraph (1) shall include an analysis of the following: 
(A)The status of the efforts of the Coast Guard to acquire new icebreaking capability, including an explanation of how such efforts are coordinated through the integrated program office. (B)Actions taken by the Coast Guard to incorporate key practices of other countries with respect to the procurement of icebreaker vessels to increase the Coast Guard’s knowledge of, and to reduce the costs and risks of, procuring such vessels. 
(C)The extent to which the cost and schedule for the construction of Coast Guard icebreakers differs from such cost and schedule in other countries. (D)The extent to which innovative acquisition practices (such as multiyear funding and block buys) may be applied to the procurement of icebreaker vessels to reduce the costs and accelerate the schedule of such procurement. 
(E)A capacity replacement plan to mitigate a potential icebreaker capability gap if the Polar Star cannot remain in service. (F)Any other matters the Comptroller General considers appropriate. 
123.Multiyear procurement authority for Arleigh Burke class destroyers 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts for the procurement of up to 15 Arleigh Burke class Flight III guided missile destroyers. (b)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts, beginning in fiscal year 2018, for advance procurement associated with the destroyers for which authorization to enter into a multiyear procurement contract is provided under subsection (a), and for systems and subsystems associated with such destroyers in economic order quantities when cost savings are achievable. 
(c)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2018 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. (d)LimitationThe Secretary of the Navy may not modify a contract entered into under subsection (a) if the modification would increase the target price of the destroyer by more than 10 percent above the target price specified in the original contract awarded for the destroyer under subsection (a). 
124.Multiyear procurement authority for Virginia class submarine program 
(a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code, the Secretary of the Navy may enter into one or more multiyear contracts for the procurement of not more than 13 Virginia class submarines. (b)LimitationThe Secretary of the Navy may not modify a contract entered into under subsection (a) if the modification would increase the target price of the submarine by more than 10 percent above the target price specified in the original contract awarded for the submarine under subsection (a). 
(c)Authority for advance procurementThe Secretary of the Navy may enter into one or more contracts, beginning in fiscal year 2018, for advance procurement associated with the Virginia class submarines for which authorization to enter into a multiyear procurement contract is provided under subsection (a) and for equipment or subsystems associated with the Virginia class submarine program, including procurement of— (1)long lead time material; or 
(2)material or equipment in economic order quantities when cost savings are achievable. (d)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2019 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. 
(e)Limitation on termination liabilityA contract for the construction of Virginia class submarines entered into under subsection (a) shall include a clause that limits the liability of the United States to the contractor for any termination of the contract. The maximum liability of the United States under the clause shall be the amount appropriated for the submarines covered by the contract regardless of the amount obligated under the contract. (f)Virginia class submarine definedThe term Virginia class submarine means a block V configured Virginia class submarine. 
125.Design and construction of the lead ship of the amphibious ship replacement designated LX(R) or amphibious transport dock designated LPD–30 
(a)In generalUsing funds authorized to be appropriated for the Department of Defense for Shipbuilding and Conversion, Navy, the Secretary of the Navy may enter into a contract, beginning with the fiscal year 2018 program year, for the design and construction of— (1)the lead ship of the amphibious ship replacement class designated LX(R); or 
(2)the amphibious transport dock designated LPD–30. (b)Use of incremental fundingWith respect to the contract entered into under subsection (a), the Secretary may use incremental funding to make payments under the contract. 
(c)Condition for out-year contract paymentsThe contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under such contract for any fiscal year after fiscal year 2018 is subject to the availability of appropriations for that purpose for such later fiscal year. 126.Multiyear procurement authority for V–22 Osprey aircraft (a)Authority for multiyear procurementSubject to section 2306b of title 10, United States Code (except as provided in subsection (b)), the Secretary of the Navy may enter into one or more multiyear contracts, beginning with the 2018 program year, for the procurement of the following: 
(1)V–22 Osprey aircraft. (2)Common configuration-readiness and modernization upgrades for V–22 Osprey aircraft. 
(b)Contract periodNotwithstanding section 2306b(k) of title 10, United States Code, the period covered by a contract entered into on a multiyear basis under the authority of subsection (a) may exceed five years, but may not exceed seven years. (c)Condition for out-year contract paymentsA contract entered into under subsection (a) shall provide that any obligation of the United States to make a payment under the contract for a fiscal year after fiscal year 2018 is subject to the availability of appropriations or funds for that purpose for such later fiscal year. 
127.Extension of limitation on use of sole-source shipbuilding contracts for certain vesselsSection 124 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking 2017 and inserting 2017 or fiscal year 2018. 128.Limitation on availability of funds for the enhanced multi-mission parachute system (a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2018 for the enhanced multi-mission parachute system, not more than 80 percent may be used to enter into, or to prepare to enter into, a contract for the procurement of such parachute system until the date on which the Secretary of the Navy submits to the congressional defense committees the certification under subsection (b) and the report under subsection (c). 
(b)CertificationNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a certification that states— (1)whether the multi-mission parachute system fielded by the Marine Corps meets Marine Corps requirements; 
(2)whether the RA–1 parachute system of the Army meets Marine Corps requirements; (3)whether the PARIS, Special Application Parachute of the Marine Corps meets Marine Corps requirements; 
(4)whether the testing plan for the enhanced multi-mission parachute system meets all applicable regulatory requirements; and (5)whether the Department of the Navy has determined that a high glide canopy parachute system is as safe and effective as the fielded free fall parachute systems. 
(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report that includes— (1)an explanation for using the Parachute Industry Association specification for a military parachute given that sports parachutes are deployed from relatively slow flying civilian aircraft at altitudes below 10,000 feet; 
(2)a cost estimate for any new equipment and training that the Marine Corps will require in order to use a high glide parachute; (3)justification for why the Department of the Navy is not conducting any testing of parachutes until first article testing; and 
(4)an assessment of the risks associated with high glide canopy parachutes with a focus on how the Department of the Navy will mitigate the risk of malfunctions experienced in other high glide canopy parachute programs. 129.Report on Navy capacity to increase production of certain rotary wing aircraft (a)ReportNot later than March 30, 2018, the Secretary of the Navy shall submit to the congressional defense committees a report that describes and assesses the capacity of the Navy to increase production of the aircraft described in subsection (b), taking into account an increase in the size of the surface fleet of the Navy to 355 ships. 
(b)Aircraft describedThe aircraft described in this subsection are the following: (1)Anti-submarine warfare rotary wing aircraft. 
(2)Search and rescue rotary wing aircraft. DAir Force Programs 131.Inventory requirement for Air Force fighter aircraft (a)Inventory requirementSection 8062 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(i) 
(1)During the period beginning on October 1, 2017, and ending on October 1, 2022, the Secretary of the Air Force shall maintain a total aircraft inventory of fighter aircraft of not less than 1,970 aircraft, and a total primary mission aircraft inventory (combat-coded) of not less than 1,145 fighter aircraft. (2)In this subsection: 
(A)The term fighter aircraft means an aircraft that— (i)is designated by a mission design series prefix of F– or A–; 
(ii)is manned by one or two crewmembers; and (iii)executes single-role or multi-role missions, including air-to-air combat, air-to-ground attack, air interdiction, suppression or destruction of enemy air defenses, close air support, strike control and reconnaissance, combat search and rescue support, or airborne forward air control. 
(B)The term primary mission aircraft inventory means aircraft assigned to meet the primary aircraft authorization to a unit for the performance of its wartime mission.. (b)Limitation on retirement of air force fighter aircraft (1)LimitationExcept as provided in subsection (c), during the period beginning on October 1, 2017, and ending on October 1, 2022, the Secretary of the Air Force may not proceed with a decision to retire fighter aircraft in any number that would reduce the total number of such aircraft in the Air Force total active inventory below 1,970, and shall maintain a minimum of 1,145 fighter aircraft designated as primary mission aircraft inventory. 
(2)Additional limitations on retirement of fighter aircraftExcept as provided in subsection (c), during the period beginning on October 1, 2017, and ending on October 1, 2022, the Secretary of the Air Force may not retire fighter aircraft from the total active inventory as of the date of the enactment of this Act until the later of the following: (A)The date that is 30 days after the date on which the Secretary submits the report required under paragraph (3). 
(B)The date that is 30 days after the date on which the Secretary certifies to the congressional defense committees that— (i)the retirement of such fighter aircraft will not increase the operational risk of meeting the National Defense Strategy; and 
(ii)the retirement of such aircraft will not reduce the total fighter force structure below 1,970 fighter aircraft or the primary mission aircraft inventory below 1,145. (3)Report on retirement of aircraftThe Secretary of the Air Force shall submit to the congressional defense committees a report setting forth the following: 
(A)The rationale for the retirement of existing fighter aircraft and an operational analysis of the portfolio of capabilities of the Air Force that demonstrates performance of the designated mission at an equal or greater level of effectiveness as the retiring aircraft. (B)An assessment of the implications for the Air Force, the Air National Guard, and the Air Force Reserve of the force mix ratio of fighter aircraft. 
(C)Such other matters relating to the retirement of fighter aircraft as the Secretary considers appropriate. (c)Exception for certain aircraftThe requirement of subsection (b) does not apply to individual fighter aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair. 
(d)Fighter aircraft definedIn this section, the term fighter aircraft has the meaning given the term in subsection (i)(2)(A) of section 8062 of title 10, United States Code, as added by subsection (a) of this section. 132.Prohibition on availability of funds for retirement of E–8 JSTARS aircraft (a)Prohibition on availability of funds for retirementExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the Air Force may be obligated or expended to retire, or prepare to retire, any E–8 Joint Surveillance Target Attack Radar System aircraft. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to individual E–8 Joint Surveillance Target Attack Radar System aircraft that the Secretary of the Air Force determines, on a case-by-case basis, to be non-operational because of mishaps, other damage, or being uneconomical to repair. 133.Requirement for continuation of JSTARS aircraft recapitalization program (a)In generalIf the budget request submitted to Congress for any fiscal year includes a request by the Secretary of the Air Force to cancel or modify the JSTARS aircraft recapitalization program, the Secretary of Defense shall submit, as part of such budget request, the report described in subsection (b). 
(b)ReportThe report described in this subsection, is a report that includes the following: (1)The assumptions, rationale, and all analysis supporting the proposed cancellation or modification of the JSTARS aircraft recapitalization program. 
(2)An assessment of the implications of such cancellation or modification for meeting the mission requirements for air battle management and moving target indicator intelligence discipline of the Air Force, the Air National Guard, the Army, the Army National Guard, the Navy and Marine Corps, and the combatant commands. (3)A certification that the plan for the cancellation or modification of the recapitalization program would not result in an increased time during which there is a capability or capacity gap in providing battlefield management, command and control and intelligence, surveillance, and reconnaissance capabilities to the combatant commanders. 
(4)Such other matters relating to the proposed cancellation or modification as the Secretary considers appropriate. (c)Form of reportThe report under subsection (b) shall be submitted in unclassified form, but may include a classified annex. 
(d)DefinitionsIn this section: (1)The term budget request means the budget materials submitted by the Secretary of Defense in support of the budget of the President for a fiscal year (submitted to Congress pursuant to section 1105 of title 31, United States Code). 
(2)The term JSTARS aircraft recapitalization program means the recapitalization program for the E–8C Joint Surveillance Target Attack Radar System aircraft as such program is proposed to be carried out in the budget request submitted to Congress for fiscal year 2018. 134.Limitation on selection of single contractor for C–130H avionics modernization program increment 2 (a)LimitationThe Secretary of the Air Force may not select only a single prime contractor to carry out increment 2 of the C–130H avionics modernization program until the Secretary submits to the congressional defense committees a written certification that, in selecting such a single prime contractor— 
(1)the Secretary will ensure, to the extent practicable, that commercially available off-the-shelf items are used under the program, including technology solutions and nondevelopmental items; and (2)excessively restrictive military specification standards will not be used to restrict or eliminate full and open competition in the selection process. 
(b)DefinitionsIn this section, the terms commercially available off-the-shelf item, full and open competition, and nondevelopmental item have the meanings given the terms in chapter 1 of title 41, United States Code. 135.Limitation on availability of funds for EC–130H Compass Call recapitalization program (a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for any fiscal year for the EC–130H Compass Call recapitalization program of the Air Force may be obligated until a period of 30 days has elapsed following the date on which the Under Secretary of Defense for Acquisition, Technology, and Logistics submits to the congressional defense committees the certification described in subsection (b). 
(b)CertificationThe certification described in this subsection is a written statement certifying that— (1)an independent review of the acquisition process for the EC–130H Compass Call recapitalization program of the Air Force has been conducted; and 
(2)as a result of such review, it has been determined that the acquisition process for such program complies with all applicable laws, guidelines, and best practices. 136.Limitation on retirement of U–2 and RQ–4 aircraft (a)LimitationThe Secretary of the Air Force may take no action that would prevent the Air Force from maintaining the fleets of U–2 aircraft or RQ–4 aircraft in their current, or improved, configurations and capabilities until— 
(1)the Under Secretary of Defense for Acquisition, Technology, and Logistics certifies in writing to the appropriate committees of Congress that— (A)in the case of the RQ–4 aircraft, the validated operating and sustainment costs of the capability developed to replace the RQ–4 aircraft are less than the validated operating and sustainment costs for the RQ–4 aircraft on a comparable flight-hour cost basis; or 
(B)in the case of the U–2 aircraft, the validated operating and sustainment costs of the capability developed to replace the U–2 aircraft are less than the validated operating and sustainment costs for the U–2 aircraft on a comparable flight-hour cost basis; and (2)the Chairman of the Joint Requirements Oversight Council certifies in writing to the appropriate committees of Congress that the capability to be fielded at the same time or before the retirement of the U–2 aircraft or RQ-4 aircraft (as the case may be) would result in equal or greater capability available to the commanders of the combatant commands and would not result in less capacity available to the commanders of the combatant commands. 
(b)WaiverThe Secretary of Defense may waive the certification requirement under subsection (a)(1) with respect to U–2 aircraft or RQ–4 aircraft if the Secretary— (1)determines, after analyzing sufficient and relevant data, that a greater capability is worth increased operating and sustainment costs; and 
(2)provides to the appropriate committees of Congress a certification of such determination and supporting analysis. (c)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(d)RepealSection 133 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1321) is repealed. 137.Cost-benefit analysis of upgrades to MQ–9 Reaper aircraft (a)In generalThe Secretary of Defense, in consultation with the Secretary of the Air Force, shall conduct an analysis that compares the costs and benefits of the following: 
(1)Upgrading fielded MQ–9 Reaper aircraft to a Block 5 configuration. (2)Proceeding with the procurement of MQ–9B aircraft instead of upgrading fielded MQ–9 Reaper aircraft to a Block 5 configuration. 
(b)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that includes the results of the cost-benefit analysis conducted under subsection (a). (2)Form of reportThe report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
138.Plan for modernization of the radar for F–16 fighter aircraft of the National Guard 
(a)Modernization plan requiredThe Secretary of the Air Force shall develop a plan to modernize the radars of F–16 fighter aircraft of the National Guard by replacing legacy mechanically-scanned radars for such aircraft with active electronically scanned array radars. (b)ReportNot later 180 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees the plan developed under subsection (a). 
139.Comptroller General review of Air Force fielding plan for HH–60 replacement programs 
(a)Comptroller general reviewThe Comptroller General of the United States shall conduct a review of the Air Force fielding plan for the HH–60 replacement programs. (b)ElementsThe review conducted under subsection (a) shall include, with respect to the HH–60 replacement programs, the following: 
(1)A description of the recommendations of the National Commission on the Structure of the Air Force regarding the use of concurrent and proportional fielding and how the Air Force applied the recommendations in the fielding plan for the HH–60G replacement programs. (2)An evaluation of the fielding plan, including an assessment of the Air Force rationale for the plan, as well as the alternative fielding plans considered by the Air Force. 
(3)An evaluation of the potential readiness impact of the fielding plan on active duty, National Guard, and Reserve units, including the impact of the plan on the ability of such units to meet training, maintenance, and deployment requirements, as well as the implications for total force integration initiatives should the fielding not be proportional. (c)BriefingNot later than March 1, 2018, the Comptroller General shall provide a briefing to the congressional defense committees on the review conducted under subsection (a). 
(d)Final reportNot later than June 30, 2018, the Comptroller General shall submit to the congressional committees a report that includes the results of the review conducted under subsection (a). (e)HH–60G replacement programs definedIn this section, the term HH–60G replacement programs means the HH–60G Ops Loss Replacement program and the HH–60W Combat Rescue Helicopter program. 
EDefense-wide, Joint, and Multiservice Matters 
141.F–35 economic order quantity contracting authority 
(a)In generalSubject to subsections (b) through (e), from amounts made available for obligation under the F–35 aircraft program, the Secretary of Defense may enter into one or more contracts, beginning with the fiscal year 2018 program year, for the procurement of economic order quantities of material and equipment that has completed formal hardware qualification testing for the F–35 aircraft program for use in procurement contracts to be awarded for such program during fiscal years 2019 and 2020. (b)LimitationThe total amount obligated under all contracts entered into under subsection (a) shall not exceed $661,000,000. 
(c)Preliminary findingsBefore entering into a contract under subsection (a), the Secretary shall make each of the following findings with respect to such contract: (1)The use of such a contract will result in significant savings of the total anticipated costs of carrying out the program through annual contracts. 
(2)The minimum need for the property to be procured is expected to remain substantially unchanged during the contemplated contract period in terms of production rate, procurement rate, and total quantities. (3)There is a reasonable expectation that, throughout the contemplated contract period, the Secretary will request funding for the contract at the level required to avoid contract cancellation. 
(4)That there is a stable design for the property to be procured and that the technical risks associated with such property are not excessive. (5)The estimates of both the cost of the contract and the anticipated cost avoidance through the use of an economic order quantity contract are realistic. 
(6)Entering into the contract will promote the national security interests of the United States. (d)Certification requirementExcept as provided in subsection (e), the Secretary of Defense may not enter into a contract under subsection (a) until a period of 30 days has elapsed following the date on which the Secretary certifies to the congressional defense committees, in writing, that each of the following conditions is satisfied: 
(1)A sufficient number of end items of the system being acquired under such contract have been delivered at or within the most recently available estimates of the program acquisition unit cost or procurement unit cost for such system to determine that the estimates of the unit costs are realistic. (2)During the fiscal year in which such contract is to be awarded, sufficient funds will be available to perform the contract in such fiscal year, and the future-years defense program submitted to Congress under section 221 of title 10, United States Code, for that fiscal year will include the funding required to execute the program without cancellation. 
(3)The contract is a fixed-price type contract. (4)The proposed contract provides for production at not less than minimum economic rates given the existing tooling and facilities. 
(5)The Secretary has determined that each of the conditions described in paragraphs (1) through (6) of subsection (c) will be met by such contract and has provided the basis for such determination to the congressional defense committees. (6)The determination under paragraph (5) was made after the completion of a cost analysis performed by the Director of Cost Assessment and Program Evaluation for the purpose of section 2334(e)(1) of title 10, United States Code, and the analysis supports that determination. 
(e)ExceptionNotwithstanding subsection (d), the Secretary of Defense may enter into a contract under subsection (a) on or after March 1, 2018, if— (1)the Director of Cost Assessment and Program Evaluation has not completed a cost analysis of the preliminary findings made by the Secretary under subsection (c) with respect to the contract; 
(2)the Secretary certifies to the congressional defense committees, in writing, that each of the conditions described in paragraphs (1) through (5) of subsection (d) is satisfied; and (3)a period of 30 days has elapsed following the date on which the Secretary submits the certification under paragraph (2). 
142.Authority for explosive ordnance disposal units to acquire new or emerging technologies and capabilitiesThe Secretary of Defense, after consultation with the head of each military service, may provide to an explosive ordnance disposal unit the authority to acquire new or emerging technologies and capabilities that are not specifically provided for in the authorized equipment allowance for the unit, as such allowance is set forth in the table of equipment and table of allowance for the unit. 143. Requirement that certain aircraft and unmanned aerial vehicles use specified standard data linkSection 157 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1667) is amended— 
(1)by amending subsection (b) to read as follows:  (b)SolicitationsThe Secretary of Defense shall— 
(1)ensure that any solicitation issued for a Common Data Link described in subsection (a), regardless of whether the solicitation is issued by a military department or a contractor with respect to a subcontract— (A)conforms to a Department of Defense specification standard, including interfaces and waveforms, existing as of the date of the solicitation; and 
(B)does not include any proprietary or undocumented waveforms or control interfaces or data interfaces as a requirement or criterion for evaluation; and (2)notify the congressional defense committees not later than 15 days after issuing a solicitation for a Common Data Link to be sunset (CDL–TBS) waveform.; and 
(2)in subsection (c), in the matter preceding paragraph (1)— (A)by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Deputy Secretary of Defense; 
(B)by striking Under Secretary and inserting Deputy Secretary of Defense; and (C)by inserting before October 1, 2023 after committees. 
144.Reinstatement of requirement to preserve certain C–5 aircraft; mobility capability and requirements study 
(a)Preservation of retired aircraftSection 141 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1659), as amended by section 132 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is amended by inserting after subsection (c) the following:  (d)Preservation of certain retired C–5 aircraft (1)In generalThe Secretary of the Air Force shall preserve eight retired C–5 aircraft until the date that is 30 days after the date on which the briefing under section 144(b) of the National Defense Authorization Act for Fiscal Year 2018 is provided to the congressional defense committees. 
(2)Manner of preservationThe retired C–5 aircraft preserved under paragraph (1) shall be preserved such that each aircraft— (A)can be returned to service; and 
(B)is not used to supply parts to other aircraft unless specifically authorized by the Secretary of Defense upon a request by the Secretary of the Air Force.. (b)Study and briefing (1)StudyThe Secretary of Defense shall carry out a mobility capability and requirements study that estimates the number or airlift aircraft, tanker aircraft, and sealift ships needed to meet combatant commander requirements. 
(2)BriefingNot later than September 30, 2018, the Secretary of Defense shall provide to the congressional defense committees a briefing on the results of the study carried out under paragraph (1). The briefing shall include— (A)a detailed explanation of the strategy and associated force sizing and shaping constructs, associated scenarios, and assumptions used to conduct the analysis; 
(B)estimated risk based on Chairman of the Joint Chiefs of Staff risk management classifications; and (C)implications of operations in contested areas with regard to the Civil Reserve Air Fleet. 
IIResearch, Development, Test, and Evaluation 
 
Subtitle A—Authorization of appropriations 
Sec. 201. Authorization of appropriations. 
Subtitle B—Program requirements, restrictions, and limitations 
Sec. 211. Cost controls for presidential aircraft recapitalization program. 
Sec. 212. Capital investment authority. 
Sec. 213. Prizes for advanced technology achievements. 
Sec. 214. Joint Hypersonics Transition Office. 
Sec. 215. Department of Defense directed energy weapon system prototyping and demonstration program. 
Sec. 216. Appropriate use of authority for prototype projects. 
Sec. 217. Mechanisms for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions. 
Sec. 218. Modification of laboratory quality enhancement program. 
Sec. 219. Reauthorization of Department of Defense Established Program to Stimulate Competitive Research. 
Sec. 220. Codification and enhancement of authorities to provide funds for defense laboratories for research and development of technologies for military missions. 
Sec. 221. Expansion of definition of competitive procedures to include competitive selection for award of science and technology proposals. 
Sec. 222. Inclusion of modeling and simulation in test and evaluation activities for purposes of planning and budget certification. 
Sec. 223. Limitation on availability of funds for F–35 Joint Strike Fighter Follow-On Modernization. 
Sec. 224. Improvement of update process for populating mission data files used in advanced combat aircraft. 
Sec. 225. Support for national security innovation and entrepreneurial education. 
Sec. 226. Limitation on cancellation of designation Executive Agent for a certain Defense Production Act program. 
Subtitle C—Reports and other matters 
Sec. 231. Columbia-class program accountability matrices. 
Sec. 232. Review of barriers to innovation in research and engineering activities of the Department of Defense. 
Sec. 233. Pilot program to improve incentives for technology transfer from Department of Defense laboratories. 
Sec. 234. Competitive acquisition plan for low probability of detection data link networks. 
Sec. 235. Clarification of selection dates for pilot program for the enhancement of the research, development, test, and evaluation centers of the Department of Defense. 
Sec. 236. Requirement for a plan to build a prototype for a new ground combat vehicle for the Army. 
Sec. 237. Plan for successfully fielding the Integrated Air and Missile Defense Battle Command System. 
AAuthorization of appropriations 
201.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4201. BProgram requirements, restrictions, and limitations 211.Cost controls for presidential aircraft recapitalization program (a)Fixed capability requirementsExcept as provided in subsection (b), the capability requirements for aircraft procured under the presidential aircraft recapitalization program of the Air Force (referred to in this section as the PAR Program) shall be the capability requirements identified in version 7.0.2 of the system requirement document for the PAR Program. 
(b)AdjustmentsThe Chief of Staff of the Air Force may adjust the capability requirements described in subsection (a) only if the Chief of Staff submits to the congressional defense committees a written determination that such adjustment is necessary— (1)to resolve an ambiguity relating to the capability requirement; 
(2)to address a problem with the administration of the capability requirement; (3)to lower the development cost or life-cycle cost of the PAR program; 
(4)to comply with a change in international, Federal, State, or local law or regulation that takes effect after September 30, 2017; (5)to address a safety issue; or 
(6)subject to subsection (c), to address an emerging threat or vulnerability. (c)Limitation on adjustment for emerging threat or vulnerabilityThe Chief of Staff of the Air Force may use the authority under paragraph (6) of subsection (b) to adjust the requirements described in subsection (a) only if the Secretary and the Chief of Staff of the Air Force, on a nondelegable basis— 
(1)jointly determine that such adjustment is necessary and in the interests of the national security of the United States; and (2)submit to the congressional defense committees notice of such joint determination. 
(d)Analysis for fixed-price type contractsThe Secretary of the Air Force shall work with the contractor and conduct an analysis of risk and explore opportunities to enter into additional fixed price type contracts for engineering and manufacturing development beyond the procurement of the unmodified commercial aircraft as described in paragraph (1). (e)Quarterly briefings (1)In generalBeginning not later than October 1, 2017, and on a quarterly basis thereafter through October 1, 2022, the Secretary of the Air Force shall provide to the congressional defense committees a briefing on the efforts of the Secretary to control costs under the PAR Program. 
(2)ElementsEach briefing under paragraph (1) shall include, with respect to the PAR Program, the following: (A)An overview of the program schedule. 
(B)A description of each contract awarded under the program, including a description of the type of contract and the status of the contract. (C)An assessment of the status of the program with respect to— 
(i)modification; (ii)testing; 
(iii)delivery; and (iv)sustainment. 
(f)Service acquisition executive definedIn this section, the term service acquisition executive has the meaning given that term in section 101(a)(10) of title 10, United States Code. 212.Capital investment authoritySection 2208(k)(2) of title 10, United States Code, is amended by striking $250,000 and inserting $500,000 for procurements by a major range and test facility installation or a science and technology reinvention laboratory and not less than $250,000 for procurements at all other facilities. 
213.Prizes for advanced technology achievementsSection 2374a of title 10, United States Code, is amended— (1)in subsection (a), by striking in recognition of and inserting and other types of prizes that the Secretary determines are appropriate to recognize; 
(2)in subsection (c)— (A)in paragraph (1), by striking cash prize of and inserting prize with a fair market value of; 
(B)in paragraph (2), by striking Under Secretary of Defense for Acquisition, Technology, and Logistics and inserting Under Secretary of Defense for Research and Engineering; and (C)by adding at the end the following new paragraph: 
 
(3)No prize competition may result in the award of a solely nonmonetary prize with a fair market value of more than $10,000 without the approval of the Under Secretary of Defense for Research and Engineering.; (3)in subsection (e)— 
(A)by inserting or nonmonetary items after accept funds; (B)by striking and from State and local governments and inserting , from State and local governments, and from the private sector; and 
(C)by adding at the end the following: The Secretary may not give any special consideration to any private sector entity in return for a donation.; and (4)by amending subsection (f) to read as follows: 
 
(f)Use of prize authorityUse of prize authority under this section shall be considered the use of competitive procedures for the purposes of section 2304 of this title.. 214.Joint Hypersonics Transition Office (a)RedesignationThe joint technology office on hypersonics in the Office of the Secretary of Defense is redesignated as the Joint Hypersonics Transition Office. Any reference in a law (other than this section), map, regulation, document, paper, or other record of the United States to the joint technology office on hypersonics shall be deemed to be a reference to the Joint Hypersonics Transition Office. 
(b)Hypersonics developmentSection 218 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 10 U.S.C. 2358 note), as amended by section 1079(f) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 999), is amended— (1)in the heading of subsection (a), by striking Joint Technology Office on Hypersonics and inserting Joint Hypersonics Transition Office; 
(2)in subsection (a)— (A)in the first sentence, by striking joint technology office on hypersonics and inserting Joint Hypersonics Transition Office (in this section referred to as the Office); and 
(B)in the second sentence, by striking office and inserting Office; (3)in subsection (b), by striking joint technology office established under subsection (a) and inserting Office; and 
(4)by amending subsection (c) to read as follows:  (c)ResponsibilitiesIn carrying out the program required by subsection (b), the Office shall do the following: 
(1)Expedite testing, evaluation, and acquisition of hypersonic weapon systems to meet the stated needs of the warfighter, including flight testing, ground-based-testing, and underwater launch testing. (2)Coordinate and integrate current and future research, development, test, and evaluation programs and system demonstration programs of the Department of Defense on hypersonics. 
(3)Undertake appropriate actions to ensure— (A)close and continuous integration of the programs on hypersonics of the military departments and the Defense Agencies with the programs on hypersonics across the Federal Government and with appropriate private sector and foreign organizations; and 
(B)that both foundational research and developmental and operational testing resources are adequate and well funded, and that facilities are made available in a timely manner to support hypersonics research, demonstration programs, and system development. (4)Approve prototyping demonstration programs on hypersonic systems to speed the maturation and deployment of the systems to the warfighter,. 
(5)Ensure that any demonstration program on hypersonic systems that is carried out in any year after its approval under paragraph (3) is carried out only if certified under subsection (e) as being consistent with the roadmap under subsection (d). (6)Develop strategies and roadmaps for hypersonic technologies to transition to operational capabilities for the warfighter. 
(7)Coordinate with relevant stakeholders and agencies to support United States technological advantage in developing hypersonics.; (5)in subsection (d)(1), by striking joint technology office established under subsection (a) and inserting Office; and 
(6)in subsection (e)— (A)in paragraph (1), by striking joint technology office established under subsection (a) and inserting Office; and 
(B)in paragraph (2), by striking joint technology office and inserting Office. 215.Department of Defense directed energy weapon system prototyping and demonstration program (a)Designation of Under Secretary of Defense for Research and Engineering as the official with principal responsibility for development and demonstration of directed energy weaponsSubsection (a)(1) of section 219 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2431 note) is amended by striking Not later and all that follows through Department of Defense and inserting The Under Secretary of Defense for Research and Engineering shall serve. 
(b)Prototyping and demonstration programSuch section is further amended by adding at the end the following new subsection:  (c)Prototyping and demonstration program (1)EstablishmentThe Secretary of Defense, acting through the Under Secretary, shall establish a program on the prototyping and demonstration of directed energy weapon systems to build and maintain the military superiority of the United States by— 
(A)accelerating, when feasible, the fielding of directed energy weapon prototypes that would help counter technological advantages of potential adversaries of the United States; and (B)supporting the military departments, the combatant commanders, and other relevant defense agencies and entities in developing prototypes and demonstrating operational utility of high energy lasers and high powered microwave weapon systems. 
(2)Guidelines 
(A)Not later than 180 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018, the Under Secretary shall issue guidelines for the operation of the program established under paragraph (1), including the following: (i)Criteria required for an application for funding by a military department, defense agency or entity, or a combatant command. 
(ii)The priorities, based on validated requirements or capability gaps, for fielding prototype directed energy weapon system technologies developed by research funding of the Department or industry. (iii)Criteria for evaluation of an application for funding or changes to policies or acquisition and business practices by such a department, agency, or command for purposes of improving the effectiveness and efficiency of the program. 
(B)Funding for a military department, defense agency, or combatant command under the program established under paragraph (1) may only be available for advanced technology development, prototyping, and demonstrations in which the Department of Defense maintains management of the technical baseline and a primary emphasis on technology transition and evaluating military utility to enhance the likelihood that the particular directed energy weapon system will meet the Department end user’s need. (3)Applications for funding (A)Not less frequently than once each year, the Under Secretary shall solicit from the heads of the military departments, the defense agencies, and the combatant commands applications for funding under the program established under paragraph (1) to be used to enter into contracts, cooperative agreements, or other transaction agreements entered into pursuant to section 2371b of title 10, United States Code, with appropriate entities for the prototyping or commercialization of technologies. 
(B)Nothing in this section shall be construed to require any official of the Department of Defense to provide funding under the program to any congressional earmark as defined pursuant to clause 9 of rule XXI of the Rules of the House of Representatives or any congressionally directed spending item as defined pursuant to paragraph 5 of rule XLIV of the Standing Rules of the Senate. (4)Funding (A)Except as provided in subparagraph (B) and subject to the availability of appropriations for such purpose, of the funds authorized to be appropriated by the National Defense Authorization Act for Fiscal Year 2018 or otherwise made available for fiscal year 2018 for research, development, test, and evaluation, defense-wide, up to $100,000,000 may be available to the Under Secretary to allocate to the military departments, the defense agencies, and the combatant commands to carry out the program established under paragraph (1). 
(B)Not more than half of the amounts made available under subparagraph (A) may be allocated as described in such paragraph until the Under Secretary— (i)develops the strategic plan required by subsection (a)(2)(A); and 
(ii)submits such strategic plan to the congressional defense committees. (5)Under Secretary definedIn this subsection, the term Under Secretary means the Under Secretary of Defense for Research and Engineering in the Under Secretary's capacity as the official with principal responsibility for the development and demonstration of directed energy weapons pursuant to subsection (a)(1).. 
216.Appropriate use of authority for prototype projectsSection 2371b(d)(1)(A) of title 10, United States Code, is amended by inserting or nonprofit research institution after defense contractor. 217.Mechanisms for expedited access to technical talent and expertise at academic institutions to support Department of Defense missions (a)Arrangements authorized (1)In generalThe Secretary of Defense and each secretary of a military department may establish one or more multi-institution task order contracts, consortia, cooperative agreements, or other arrangements to facilitate expedited access to university technical expertise, including faculty, staff, and students, in support of Department of Defense missions in the areas specified in subsection (e). 
(2)Use for technical analyses and engineering supportThe Secretary may use an arrangement under paragraph (1) to fund technical analyses and other engineering support as required to address acquisition, management, and operational challenges, including support for classified programs and activities. (b)LimitationAn arrangement established under subsection (a)(1) may not be used to fund research programs that can be executed through other Department of Defense basic research activities. 
(c)Consultation with other Department of Defense activitiesAn arrangement established under subsection (a)(1) shall, to the degree practicable, be made in consultation with other Department of Defense activities, including federally funded research and development centers (FFRDCs), university affiliated research centers (UARCs), and Defense laboratories and test centers, for purposes of providing technical expertise and reducing costs and duplicative efforts. (d)Policies and proceduresIf the Secretary of Defense or a secretary of a military department establishes one or more arrangements under subsection (a)(1), the Secretary of Defense shall establish and implement policies and procedures to govern— 
(1)selection of participants in the arrangement or arrangements; (2)the awarding of task orders under the arrangement or arrangements; 
(3)maximum award size for tasks under the arrangement or arrangements; (4)the appropriate use of competitive awards and sole source awards under the arrangement or arrangements; and 
(5)technical areas under the arrangement or arrangements. (e)Mission areasThe areas specified in this subsection are as follows: 
(1)Cybersecurity. (2)Air and ground vehicles. 
(3)Shipbuilding. (4)Explosives detection and defeat. 
(5)Undersea warfare. (6)Trusted electronics. 
(7)Unmanned systems. (8)Directed energy. 
(9)Energy, power, and propulsion. (10)Management science and operations research. 
(11)Artificial intelligence. (12)Data analytics. 
(13)Business systems. (14)Technology transfer and transition. 
(15)Biological engineering and genetic enhancement. (16)High performance computing. 
(17)Materials science and engineering. (18)Quantum information sciences. 
(19)Special operations activities. (20)Modeling and simulation. 
(21)Autonomous systems. (22)Model based engineering. 
(23)Such other areas as the Secretary considers appropriate. (f)SunsetNo new arrangements may be entered into under subsection (a)(1) after September 30, 2020. 
(g)Arrangements established under subsection (a)(1) definedIn this section, the term arrangement established under subsection (a)(1) means a multi-institution task order contract, consortia, cooperative agreement, or other arrangement established under subsection (a)(1). 218.Modification of laboratory quality enhancement program (a)In generalSection 211 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended— 
(1)in subsection (a)(1)— (A)in subparagraph (A), by striking ; and and inserting a semicolon; 
(B)in subparagraph (B), by striking the semicolon and inserting ; and; and (C)by adding at the end the following new subparagraph: 
 
(C)new interpretations of existing statutes and regulations that would enhance the ability of a director of a science and technology reinvention laboratory to manage the facility and discharge the mission of the laboratory;; (2)in subsection (d), by adding at the end the following new paragraph: 
 
(3) 
(A)Each panel described in paragraph (1), (2), or (3) of subsection (b) shall submit to the panel described in paragraph (4) of such subsection (relating to governance and oversight processes) the following: (i)The findings of the panel with respect to the review conducted by the panel under subsection (a)(1)(C). 
(ii)The recommendations made by the panel under such subsection. (iii)Such comments, findings, and recommendations as the panel may have received by a science and technology reinvention laboratory with respect to— 
(I)the review conducted by the panel under such subsection; or (II)recommendations made by the panel under such subsection. 
(B) 
(i)The panel described in subsection (b)(4) shall review and refashion such recommendations as the panel may receive under subparagraph (A). (ii)In reviewing and refashioning recommendations under clause (i), the panel may, as the panel considers appropriate, consult with the science and technology executive of the affected service. 
(C)The panel described in subsection (b)(4) shall submit to the Under Secretary of Defense for Research and Engineering the recommendations made by the panel under subsection (a)(1)(C) and the recommendations refashioned by the panel under subparagraph (B) of this paragraph.; (3)by redesignating subsections (e) and (f) as subsection (f) and (g), respectively; and 
(4)by inserting after subsection (d) the following new subsection (e):  (e)Interpretation of provisions of law (1)The Under Secretary of Defense for Research and Engineering, acting under the guidance of the Secretary, shall issue regulations regarding the meaning, scope, implementation, and applicability of any provision of a statute relating to a science and technology reinvention laboratory. 
(2)In interpreting or defining under paragraph (1), the Under Secretary shall, to the degree practicable, emphasize providing the maximum operational flexibility to the directors of the science and technology reinvention laboratories to discharge the missions of their laboratories. (3)In interpreting or defining under paragraph (1), the Under Secretary shall, to the extent practicable, consult and coordinate with the secretaries of the military departments and such other agencies or entities as the Under Secretary considers relevant, on any proposed revision to regulations under paragraph (1). 
(4)In interpreting or defining under paragraph (1), the Under Secretary shall seek recommendations from the panel described in subsection (b)(4).. (b)Technical corrections (1)Subsections (a), (c)(1)(C), and (d)(2) of such section are amended by striking Assistant Secretary each place it appears and inserting Under Secretary. 
(2)Subparagraph (C) of section 342(b)(3) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337), as amended by section 211(f) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), as redesignated by subsection (a)(3) of this section, is amended by striking Assistant Secretary and inserting Under Secretary. 219.Reauthorization of Department of Defense Established Program to Stimulate Competitive Research (a)Modification of program objectivesSubsection (b) of section 257 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2358 note) is amended— 
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; (2)by inserting before paragraph (2), as redesignated by paragraph (1), the following new paragraph (1): 
 
(1)To increase the number of university researchers in eligible States capable of performing science and engineering research responsive to the needs of the Department of Defense.; and (3)in paragraph (2), as redesignated by paragraph (1), by inserting relevant to the mission of the Department of Defense and after that is. 
(b)Modification of program activitiesSubsection (c) of such section is amended— (1)by redesignating paragraph (3) as paragraph (4); and 
(2)by inserting after paragraph (2) the following new paragraph (3):  (3)To provide assistance to science and engineering researchers at institutions of higher education in eligible States through collaboration between Department of Defense laboratories and such researchers.. 
(c)Modification of eligibility criteria for State participationSubsection (d) of such section is amended— (1)in paragraph (2)(B), by inserting in areas relevant to the mission of the Department of Defense after programs; and 
(2)by adding at the end the following new paragraph:  (3)The Under Secretary shall not remove a designation of a State under paragraph (2) because the State exceeds the funding levels specified under subparagraph (A) of such paragraph unless the State has exceeded such funding levels for at least two consecutive years.. 
(d)Modification of coordination requirementSubsection (e) of such section is amended— (1)in paragraph (1), by striking shall each place it appears and inserting may; and 
(2)in paragraph (3), by inserting relevant to the mission of the Department of Defense and after Research are. (e)Modification of name (1)In generalSuch section is amended— 
(A)in subsections (a) and (e) by striking Experimental each place it appears and inserting Established; and (B)in the section heading, by striking Experimental and inserting Established. 
(2)Clerical amendmentSuch Act is amended, in the table of contents in section 2(b), by striking the item relating to section 257 and inserting the following new item:   Sec. 257. Defense established program to stimulate competitive research.. (3)Conforming amendmentSection 307 of the 1997 Emergency Supplemental Appropriations Act for Recovery from Natural Disasters, and for Overseas Peacekeeping Efforts, Including Those in Bosnia (Public Law 105–18) is amended by striking Experimental and inserting Established. 
220.Codification and enhancement of authorities to provide funds for defense laboratories for research and development of technologies for military missions 
(a)In generalChapter 139 of title 10, United States Code, is amended by inserting after section 2362 the following new section:  2363.Mechanisms to provide funds for defense laboratories for research and development of technologies for military missions (a)Mechanisms to provide funds (1)The Secretary of Defense, in consultation with the Secretaries of the military departments, shall establish mechanisms under which the director of a defense laboratory may use an amount of funds equal to not less than two percent and not more than four percent of all funds available to the defense laboratory for the following purposes: 
(A)To fund innovative basic and applied research that is conducted at the defense laboratory and supports military missions. (B)To fund development programs that support the transition of technologies developed by the defense laboratory into operational use. 
(C)To fund workforce development activities that improve the capacity of the defense laboratory to recruit and retain personnel with necessary scientific and engineering expertise that support military missions. (D)To fund the repair or minor military construction of the laboratory infrastructure and equipment, in accordance with subsection (b). 
(2)The mechanisms established under paragraph (1) shall provide that funding shall be used under paragraph (1) at the discretion of the director of a defense laboratory in consultation with the science and technology executive of the military department concerned. (3)The science and technology executive of a military department may develop policies and guidance to leverage funding and promote cross-laboratory collaboration, including with laboratories of other military departments. 
(4)After consultation with the science and technology executive of the military department concerned, the director of a defense laboratory may charge customer activities a fixed percentage fee, in addition to normal costs of performance, in order to obtain funds to carry out activities authorized by this subsection. The fixed fee may not exceed four percent of costs. (b)Availability of funds for infrastructure projectsFunds shall be available in accordance with subsection (a)(1)(D) only if— 
(1)the Secretary notifies the congressional defense committees of the total cost of the project before the date on which the Secretary uses the mechanism under such subsection for such project; and (2)the Secretary ensures that the project complies with the applicable cost limitations in— 
(A)section 2805(d) of this title, with respect to revitalization and recapitalization projects; and (B)section 2811 of this title, with respect to repair projects. 
(c)Annual report on use of authority 
(1)Not later than March 1 of each year until March 1, 2025, the Secretary of Defense shall submit to the congressional defense committees a report on the use of the authority under subsection (a) during the preceding year. (2)Each report under paragraph (1) shall include, with respect to the year covered by the report, the following: 
(A)A description of the mechanisms used to provide funding under subsection (a)(1). (B)A statement of the amount of funding made available to each defense laboratory for research described under such subsection. 
(C)A description of the investments made by each defense laboratory using funds under such subsection. (D)A description and assessment of any improvements in the performance of the defense laboratories as a result of investments under such subsection. 
(E)A description and assessment of the contributions to the development of needed military capabilities provided by research using funds under such subsection. (F)A description of any modification to the mechanisms under subsection (a) that would improve the efficiency of the authority under such subsection to support military missions.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 139 of such title is amended by inserting after the item relating to section 2362 the following new item:   2363. Mechanisms to provide funds for defense laboratories for research and development of technologies for military missions.. (c)Conforming amendments (1)Section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note), is hereby repealed. 
(2)Section 2805(d)(1)(B) of title 10, United States Code, is amended by striking under section 219(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note) and inserting section 2363(a) of this title. 221.Expansion of definition of competitive procedures to include competitive selection for award of science and technology proposalsSection 2302(2)(B) of title 10, United States Code, is amended by striking basic research and inserting science and technology. 
222.Inclusion of modeling and simulation in test and evaluation activities for purposes of planning and budget certificationSection 196 of title 10, United States Code, is amended— (1)in subsection (d)(1), in the first sentence, by inserting , including modeling and simulation capabilities after and resources; and 
(2)in subsection (e)(1), by inserting , including modeling and simulation activities, after evaluation activities. 223.Limitation on availability of funds for F–35 Joint Strike Fighter Follow-On Modernization (a)In generalNot more than 25 percent of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 or any other fiscal year for the Department of Defense may be obligated for F–35 Joint Strike Fighter Follow-On Modernization until the Secretary of Defense provides the final report required under section 224(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328). 
(b)Dual capable aircraftNeither the limitation in subsection (a) nor the limitation in section 224(a) of the National Defense Authorization Act for Fiscal Year 2017 shall be construed to limit or otherwise restrict any funding that is required to develop, certify, or deliver F–35A dual capable aircraft. 224.Improvement of update process for populating mission data files used in advanced combat aircraft (a)Improvements To update process (1)In generalThe Secretary of Defense shall take such actions as may be necessary to improve the process used to update the mission data files used in advanced combat aircraft of the United States so that such updates can occur more quickly. 
(2)RequirementsIn improving the process under paragraph (1), the Secretary shall ensure the following: (A)That under such process, updates to the mission data files are developed, operationally tested, and loaded onto systems of advanced combat aircraft while in theaters of operation in a time-sensitive manner to allow for the distinguishing of threats, including distinguishing friends from foes, loading and delivery of weapon suites, and coordination with allied and coalition armed forces. 
(B)When updates are made to the mission data files, all areas of responsibility (AoRs) are included. (C)The process includes best practices relating to such mission data files that have been identified by industry and allies of the United States. 
(D)The process improves the exchange of information between weapons systems of the United States and weapon systems of allies and partners of the United States, with respect to such mission data files. (b)Consultation and pilot programsIn carrying out subsection (a), the Secretary shall consult the innovation organizations resident in the Department of Defense and may consider carrying out a pilot program under another provision of this Act. 
(c)ReportNot later than March 31, 2018, the Secretary shall submit to the congressional defense committees a report on the actions taken by the Secretary under subsection (a)(1) and how the process described in such subsection has been improved. 225.Support for national security innovation and entrepreneurial education (a)Support authorized (1)In generalThe Secretary of Defense may, acting through the Under Secretary of Defense for Research and Engineering, support national security innovation and entrepreneurial education programs. 
(2)ElementsSupport under paragraph (1) may include the following: (A)Materials to recruit participants, including veterans, for programs described in paragraph (1). 
(B)Model curriculum for such programs. (C)Training materials for such programs. 
(D)Best practices for the conduct of such programs. (E)Experimental learning opportunities for program participants to interact with operational forces and better understand national security challenges. 
(F)Exchanges and partnerships with Department of Defense science and technology activities. (G)Activities consistent with the Proof of Concept Commercialization Pilot Program established under section 1603 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2359 note). 
(b)ConsultationIn carrying out subsection (a), the Secretary may consult with the heads of such Federal agencies, universities, and public and private entities engaged in the development of advanced technologies as the Secretary determines to be appropriate. (c)AuthoritiesThe Secretary may— 
(1)develop and maintain metrics to assess national security innovation and entrepreneurial education activities to ensure standards for programs supported under subsection (b) are consistent and being met; and (2)ensure that any recipient of an award under the Small Business Technology Transfer program, the Small Business Innovation Research program, and science and technology programs of the Department of Defense has the option to participate in training under a national security innovation and entrepreneurial education program supported under subsection (b). 
(d)Participation by Federal employees and members of the Armed ForcesThe Secretary may encourage Federal employees and members of the Armed Forces to participate in a national security innovation and entrepreneurial education program supported under subsection (a) in order to gain exposure to modern innovation and entrepreneurial methodologies. (e)CoordinationIn carrying out this section, the Secretary shall consider coordinating and partnering with activities and organizations involved in the following: 
(1)Hack the Army. (2)Hack the Air Force. 
(3)Hack the Pentagon. (4)The Army Digital Service. 
(5)The Defense Digital Service. (6)The Air Force Digital Service. 
(7)Challenge and prize competitions of the Defense Advanced Research Projects Agency (DARPA). (8)The Defense Science Study Group. 
(9)The Small Business Innovation Research Program (SBIR). (10)The Small Business Technology Transfer Program (STTR). 
(11)War colleges of the military departments. (12)Hacking for Defense. 
(13)The National Security Science and Engineering Faculty Fellowship (NSSEFF) program. (14)The Science, Mathematics and Research for Transformation (SMART) scholarship program. 
(15)The young faculty award program of the Defense Advanced Research Projects Agency. 226.Limitation on cancellation of designation Executive Agent for a certain Defense Production Act program (a)Limitation on cancellation of designationThe Secretary of Defense may not implement the decision, issued on July 1, 2017, to cancel the designation, under Department of Defense Directive 4400.1E, entitled Defense Production Act Programs and dated October 12, 2001, of the currently assigned Department of Defense Executive Agent for the program carried out under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.) until the Secretary has— 
(1)completed the review and assessment required by subsection (b)(1); and (2)carried out the briefing required by subsection (c). 
(b)Review and assessment required 
(1)In generalThe Secretary of Defense, in consultation with the Secretary of the Air Force, shall conduct a review and assessment of the program described in subsection (a). (2)ElementsThe review and assessment required by paragraph (1) shall include the following: 
(A)Assessment of the current management structure for the program, including analysis of the mechanisms for accountability, as well as cost and management controls currently in place. (B)Analysis of alternatives for proposals to modify that management structure to increase accountability, cost and management controls. Such analysis of alternatives should consider the relative merits of centralization and decentralization, roles of other military departments in program management and contracting, as well as the different roles the Office of the Secretary of Defense might play in management, oversight and execution. 
(C)Recommendations for improving the assessment and selection of projects in order to— (i)ensure that projects selected are appropriate for use of funds appropriated to carry out title III of the Defense Production Act of 1950; 
(ii)ensure that sufficient vetting and management controls are in place to ensure a reasonable degree of confidence that project ideas or the companies being supported will be viable; and (iii)increase overall successful execution for selected projects. 
(D)Such other matters as the Secretary considers appropriate. (c)Briefing requiredThe Secretary shall brief the appropriate Committees of Congress on the findings of the Secretary with respect to the review and assessment conducted under subsection (b). 
(d)Notification requiredIn the event the Secretary of Defense decides to cancel the designation, under Department of Defense Directive 4400.1E, entitled Defense Production Act Programs and dated October 12, 2001, of the currently assigned Department of Defense Executive Agent for the program described in subsection (a), the Secretary shall submit to the appropriate committees of Congress a written notification of such decision at least 60 days before the decision goes into effect. (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means the— 
(1)the Committee on Armed Services and the Committee on Banking, Housing, and Urban Affairs of the Senate; and (2)the Committee on Armed Services and the Committee on Financial Services of the House of Representatives. 
CReports and other matters 
231.Columbia-class program accountability matrices 
(a)Submittal of matricesConcurrent with the President's annual budget request submitted to Congress under section 1105 of title 31, United States Code, for fiscal year 2019, the Secretary of the Navy shall submit to the congressional defense committees and the Comptroller General of the United States the matrices described in subsection (b) relating to the Columbia-class program. (b)Matrices describedThe matrices described in this subsection are the following: 
(1)Design and construction goalsA matrix that identifies, in six-month increments, key milestones, development events, and specific performance goals for the design and construction of the Columbia-class program, which shall be subdivided, at a minimum, according to the following: (A)Technology-readiness levels of major components and key demonstration events. 
(B)Design maturity. (C)Manufacturing-readiness levels for critical manufacturing operations and key demonstration events. 
(D)Manufacturing operations. (E)Reliability. 
(2)CostA matrix expressing, in annual increments, the total cost phased over the entire Columbia-class design and construction period of— (A)the Navy service cost position for the prime contractor’s portion of Columbia-class design and construction activities, including the estimated price at completion for each submarine and confidence level of this estimate; 
(B)the program manager’s estimate for the prime contractor’s portion of Columbia-class design and construction activities, including the estimated price and variance at completion for each submarine; and (C)the prime contractor’s estimate for the prime contractor’s portion of Columbia-class design and construction activities, including the estimated price and variance at completion for each submarine. 
(c)Update of matrices 
(1)In generalNot later than 180 days after the date on which the Secretary of the Navy submits the matrices required by subsection (a), and concurrent with the submittal of each annual budget request to Congress under section 1105 of title 31, United States Code, beginning with the fiscal year 2020 request, the Secretary of the Navy shall submit to the congressional defense committees and the Comptroller General of the United States updates to the matrices described in subsection (b). (2)ElementsEach update submitted under paragraph (1) shall detail progress made toward the goals identified in the matrix described in subsection (b)(1) and provide updated cost data as prescribed in subsection (b)(2). 
(3)Treatment of initial matrices as baselineThe matrices submitted pursuant to subsection (a) shall be treated as the baseline for the full Columbia-class design and construction period for purposes of the updates submitted pursuant to paragraph (1) of this subsection. (4)Report terminationThe report required under paragraph (1) shall terminate upon delivery of the first Columbia-class submarine. 
(d)Assessment by Comptroller General of the United StatesNot later than 90 days after the date on which the Comptroller General of the United States receives an update to a matrix under subsection (c)(1), the Comptroller General shall review such matrix and provide to the congressional defense committees an assessment of such matrix in whatever form that the Comptroller General deems appropriate. (e)Repeal of report requirementSection 131 of the National Defense Authorization Act for Fiscal Year 2016 (129 Stat. 754; Public Law 114–92) is hereby repealed. 
(f)Major component definedIn this section, the term major component includes, at a minimum, the integrated power system, nuclear reactor, propulsor and related coordinated stern features, stern area system, and common missile compartment. 232.Review of barriers to innovation in research and engineering activities of the Department of Defense (a)ReviewThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall review directives, rules, regulations, and other policies that adversely affect the ability of the innovation, research, and engineering enterprise of the Department of Defense to effectively and efficiently execute its missions, including policies and practices concerning the following: 
(1)Personnel and talent management. (2)Financial management and budgeting. 
(3)Infrastructure, installations, and military construction. (4)Acquisition. 
(5)Management. (6)Such other areas as the Secretary may designate. 
(b)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on— (1)the findings of the Secretary with respect to the review conducted under subsection (a); 
(2)proposed changes in directives, rules, regulations, and other policies that will enhance the ability of the innovation, research, and engineering enterprise of the Department to executive its designated missions, including a description of how proposed changes have been coordinated with other appropriate Secretaries of the military departments and the appropriate heads of the defense agencies; and (3)processes by which new directives, rules, regulations, and other policies will be reviewed for their potential to adversely affect the ability of the innovation, research, and engineering enterprise of the Department and the lead official designated to execute such review in consultation with other relevant and appropriate Secretaries of the military departments and heads of defense agencies. 
233.Pilot program to improve incentives for technology transfer from Department of Defense laboratories 
(a)In generalThe Secretary of Defense shall establish a pilot program to assess the feasibility and advisability of distributing royalties and other payments as described in this section. Under the pilot program, except as provided in subsections (b) and (d), any royalties or other payments received by a Federal agency from the licensing and assignment of inventions under agreements entered into by Department of Defense laboratories, and from the licensing of inventions of Department of Defense laboratories, shall be retained by the laboratory which produced the invention and shall be disposed of as follows: (1) (A)The laboratory director shall pay each year the first $2,000, and thereafter at least 20 percent, of the royalties or other payments, other than payments of patent costs as delineated by a license or assignment agreement, to the inventor or coinventors, if the inventor’s or coinventor’s rights are directly assigned to the United States. 
(B)A laboratory director may provide appropriate incentives, from royalties or other payments, to laboratory employees who are not an inventor of such inventions but who substantially increased the technical value of the inventions. (C)The laboratory shall retain the royalties and other payments received from an invention until the laboratory makes payments to employees of a laboratory under subparagraph (A) or (B). 
(2)The balance of the royalties or other payments shall be transferred by the agency to its laboratories, with the majority share of the royalties or other payments from any invention going to the laboratory where the invention occurred. The royalties or other payments so transferred to any laboratory may be used or obligated by that laboratory during the fiscal year in which they are received or during the 2 succeeding fiscal years— (A)to reward scientific, engineering, and technical employees of the laboratory, including developers of sensitive or classified technology, regardless of whether the technology has commercial applications; 
(B)to further scientific exchange among the laboratories of the agency; (C)for education and training of employees consistent with the research and development missions and objectives of the agency or laboratory, and for other activities that increase the potential for transfer of the technology of the laboratories of the agency; 
(D)for payment of expenses incidental to the administration and licensing of intellectual property by the agency or laboratory with respect to inventions made at that laboratory, including the fees or other costs for the services of other agencies, persons, or organizations for intellectual property management and licensing services; or (E)for scientific research and development consistent with the research and development missions and objectives of the laboratory. 
(3)All royalties or other payments retained by the laboratory after payments have been made pursuant to paragraphs (1) and (2) that are unobligated and unexpended at the end of the second fiscal year succeeding the fiscal year in which the royalties and other payments were received shall be paid into the Treasury of the United States. (b)Treatment of payments to employees (1)In generalAny payment made to an employee under the pilot program shall be in addition to the regular pay of the employee and to any other awards made to the employee, and shall not affect the entitlement of the employee to any regular pay, annuity, or award to which the employee is otherwise entitled or for which the employee is otherwise eligible or limit the amount thereof. Any payment made to an inventor as such shall continue after the inventor leaves the laboratory. 
(2)Cumulative payments 
(A)Cumulative payments made under the pilot program while the inventor is still employed at the laboratory shall not exceed $500,000 per year to any one person, unless the Secretary concerned (as defined in section 101(a) of title 10, United States Code) approves a larger award. (B)Cumulative payments made under the pilot program after the inventor leaves the laboratory shall not exceed $150,000 per year to any one person, unless the head of the agency approves a larger award (with the excess over $150,000 being treated as an agency award to a former employee under section 4505 of title 5, United States Code). 
(c)Invention management servicesUnder the pilot program, a laboratory receiving royalties or other payments as a result of invention management services performed for another Federal agency or laboratory under section 207 of title 35, United States Code, may retain such royalties or payments to the extent required to offset payments to inventors under subparagraph (A) of subsection (a)(1), costs and expenses incurred under subparagraph (D) of subsection (a)(2), and the cost of foreign patenting and maintenance for any invention of the other agency. All royalties and other payments remaining after offsetting the payments to inventors, costs, and expenses described in the preceding sentence shall be transferred to the agency for which the services were performed, for distribution in accordance with subsection (a)(2). (d)Certain assignmentsUnder the pilot program, if the invention involved was one assigned to the laboratory— 
(1)by a contractor, grantee, or participant, or an employee of a contractor, grantee, or participant, in an agreement or other arrangement with the agency; or (2)by an employee of the agency who was not working in the laboratory at the time the invention was made,the agency unit that was involved in such assignment shall be considered to be a laboratory for purposes of this section. 
(e)SunsetThe pilot program under this section shall terminate 5 years after the date of the enactment of this Act. 234.Competitive acquisition plan for low probability of detection data link networks (a)Plan requiredThe Under Secretary of Defense for Acquisition, Technology, and Logistics and the Vice Chairman of the Joint Chiefs of Staff shall jointly, in consultation with the Secretary of the Navy and the Secretary of the Air Force, develop a plan to procure a secure, low probability of detection data link network capability with the ability to effectively operate in hostile jamming environments while preserving the low observable characteristics of the relevant platforms, between existing and planned— 
(1)fifth-generation combat aircraft; (2)fifth-generation and fourth-generation combat aircraft; 
(3)fifth-generation and fourth-generation combat aircraft and appropriate support aircraft and other network nodes for command, control, communications, intelligence, surveillance, and reconnaissance purposes; and (4)fifth-generation and fourth-generation combat aircraft and their associated network-enabled precision weapons. 
(b)Additional plan requirementsThe plan required by subsection (a) shall include— (1)nonproprietary and open systems approaches compatible with the Rapid Capabilities Office Open Mission Systems initiative of the Air Force and the Future Airborne Capability Environment initiative of the Navy; 
(2)a competitive acquisition process, to include comparative flight demonstrations in realistic airborne environments; and (3)low risk and affordable solutions with minimal impact or changes to existing host platforms, and minimal overall integration costs. 
(c)BriefingNot later than February 15, 2018, the Under Secretary and the Vice Chairman shall provide to the congressional defense committees a potential acquisition strategy and briefing on the plan developed under subsection (a). (d)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for operations and maintenance for the Office of the Secretary of the Air Force and the Office of the Secretary of the Navy, not more than 85 percent may be obligated or expended until a period of 15 days has elapsed following the date on which the Under Secretary and Vice Chairman submits to the congressional defense committees the plan required by subsection (a). 
235.Clarification of selection dates for pilot program for the enhancement of the research, development, test, and evaluation centers of the Department of DefenseSection 233 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended— (1)in subsection (b)(2), by striking the enactment of this Act both places it appears and inserting such submittal; and 
(2)in subsection (c)(1), by striking propose and implement and inserting submit to the Assistant Secretary concerned a proposal on, and implement,. 236.Requirement for a plan to build a prototype for a new ground combat vehicle for the Army (a)In generalNot later than February 1, 2018, the Secretary of the Army shall submit to the congressional defense committees a plan to build a prototype for a new ground combat vehicle for the Army. 
(b)ContentsThe plan required by subsection (a) shall include the following: (1)A description of how the Secretary intends to exploit the latest enabling component technologies that have the potential to dramatically change basic combat vehicle design and improve lethality, protection, mobility, range, and sustainment, including an analysis of capabilities of the most advanced foreign ground combat vehicles and whether any have characteristics that should inform the development of the Army's prototype vehicle, including whether any United States allies or partners have advanced capabilities that could be directly incorporated in the prototype. 
(2)The schedule, cost, key milestones, and leadership plan to rapidly design and build the prototype ground combat vehicle. 237.Plan for successfully fielding the Integrated Air and Missile Defense Battle Command System (a)Plan requiredNot later than February 1, 2018, the Secretary of the Army shall submit to the congressional defense committees a plan to successfully field a suitable, survivable, and effective Integrated Air and Missile Defense Battle Command System program. 
(b)LimitationNot more than 50 percent of the funds authorized to be appropriated by this Act for research, development, test, and evaluation may be obligated by the Secretary of the Army for the Army Integrated Air and Missile Defense and the Integrated Air and Missile Defense Battle Command System until the date on which the plan is submitted under subsection (a). IIIOperation and Maintenance  Subtitle A—Authorization of appropriations Sec. 301. Authorization of appropriations. Subtitle B—Energy and Environment Sec. 311. Military Aviation and Installation Assurance Siting Clearinghouse. Sec. 312. Energy performance goals and master plan. Sec. 313. Payment to Environmental Protection Agency of stipulated penalty in connection with Umatilla Chemical Depot, Oregon. Sec. 314. Payment to Environmental Protection Agency of stipulated penalty in connection with Longhorn Army Ammunition Plant, Texas. Sec. 315. Department of the Army cleanup and removal of petroleum, oil, and lubricant associated with the Prinz Eugen. Sec. 316. Centers for Disease Control study on health implications of per- and polyfluoroalkyl substances contamination in drinking water. Sec. 317. Sentinel Landscapes Partnership. Sec. 318. Report on release of radium or radioactive material into the groundwater near the industrial reserve plant in Bethpage, New York. Subtitle C—Logistics and Sustainment Sec. 321. Reauthorization of multi-trades demonstration project. Sec. 322. Increased percentage of sustainment funds authorized for realignment to restoration and modernization at each installation. Sec. 323. Guidance regarding use of organic industrial base. Subtitle D—Reports Sec. 331. Quarterly reports on personnel and unit readiness. Sec. 332. Biennial report on core depot-level maintenance and repair capability. Sec. 333. Annual report on personnel, training, and equipment needs of non-federalized National Guard. Sec. 334. Annual report on military working dogs used by the Department of Defense. Sec. 335. Report on effects of climate change on Department of Defense. Sec. 336. Report on optimization of training in and management of special use airspace. Sec. 337. Plan for modernized, dedicated Department of the Navy adversary air training enterprise. Sec. 338. Updated guidance regarding biennial core report. Subtitle E—Other Matters Sec. 341. Explosive safety board. Sec. 342. Servicewomen's commemorative partnerships. Sec. 343. Limitation on availability of funds for advanced skills management software system of the Navy. Sec. 344. Cost-benefit analysis of uniform specifications for Afghan military or security forces. Sec. 345. Temporary installation reutilization authority for arsenals, depots, and plants. Sec. 346. Comprehensive plan for sharing depot-level maintenance best practices. Sec. 347. Pilot program for operation and maintenance budget presentation. Sec. 348. Repurposing and reuse of surplus Army firearms. Sec. 349. Department of the Navy marksmanship awards. Sec. 350. Civilian training for National Guard pilots and sensor operator aircrews of MQ–9 unmanned aerial vehicles. Sec. 351. Training for National Guard personnel on wildfire response. Sec. 352. Modification of the Second Division Memorial. AAuthorization of appropriations 301.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4301. 
BEnergy and Environment 
311.Military Aviation and Installation Assurance Siting Clearinghouse 
(a)CodificationChapter 7 of title 10, United States Code, is amended by inserting after section 183 the following new section:  183a.Military Aviation and Installation Assurance Clearinghouse for review of mission obstructions (a)Establishment (1)The Secretary of Defense shall establish a Military Aviation and Installation Assurance Siting Clearinghouse (in this section referred to as the Clearinghouse). 
(2)The Clearinghouse shall be— (A)organized under the authority, direction, and control of an Assistant Secretary of Defense designated by the Secretary; and 
(B)assigned such personnel and resources as the Secretary considers appropriate to carry out this section. (b)Functions (1)The Clearinghouse shall coordinate Department of Defense review of applications for energy projects filed with the Secretary of Transportation pursuant to section 44718 of title 49 and received by the Department of Defense from the Secretary of Transportation. In performing such coordination, the Clearinghouse shall provide procedures to ensure affected local military installations are consulted. 
(2)The Clearinghouse shall accelerate the development of planning tools necessary to determine the acceptability to the Department of Defense of proposals included in an application for an energy project submitted pursuant to such section. (3)The Clearinghouse shall perform such other functions as the Secretary of Defense assigns. 
(c)Review of proposed actions 
(1)Not later than 60 days after receiving from the Secretary of Transportation a proper application for an energy project under section 44718 of title 49 that may have an adverse impact on military operations and readiness, the Clearinghouse shall conduct a preliminary review of such application. The review shall— (A)assess the likely scope, duration, and level of risk of any adverse impact of such energy project on military operations and readiness; and 
(B)identify any feasible and affordable actions that could be taken by the Department, the developer of such energy project, or others to mitigate the adverse impact and to minimize risks to national security while allowing the energy project to proceed with development. (2)If the Clearinghouse finds under paragraph (1) that an energy project will have an adverse impact on military operations and readiness, the Clearinghouse shall issue to the applicant a notice of presumed risk that describes the concerns identified by the Department in the preliminary review and requests a discussion of possible mitigation actions. 
(3)At the same time that the Clearinghouse issues to the applicant a notice of presumed risk under paragraph (2), the Clearinghouse shall provide the same notice to the governor of the State in which the project is located and request that the governor provide the Clearinghouse any comments the governor believes of relevance to the application. The Secretary of Defense shall consider the comments of the governor in the Secretary’s evaluation of whether the project presents an unacceptable risk to the national security of the United States and shall include the comments with the finding provided to the Secretary of Transportation pursuant to section 44718(f) of title 49. (4)The Clearinghouse shall develop, in coordination with other departments and agencies of the Federal Government, an integrated review process to ensure timely notification and consideration of energy projects filed with the Secretary of Transportation pursuant to section 44718 of title 49 that may have an adverse impact on military operations and readiness. 
(5)The Clearinghouse shall establish procedures for the Department of Defense for the coordinated consideration of and response to a request for a review received from another Federal agency, a State government, an Indian tribal government, a local government, a landowner, or the developer of an energy project, including guidance to personnel at each military installation in the United States on how to initiate such procedures and ensure a coordinated Department response. (6)The Clearinghouse shall develop procedures for conducting early outreach to parties carrying out energy projects that could have an adverse impact on military operations and readiness and to clearly communicate to such parties actions being taken by the Department of Defense under this section. The procedures shall provide for filing by such parties of a project area and preliminary project layout at least one year before expected construction of any project proposed within a military training route or within line-of-sight of any air route surveillance radar or airport surveillance radar operated or used by the Department of Defense in order to provide adequate time for analysis and negotiation of mitigation options. Material marked as proprietary or competition sensitive by a party filing for this preliminary review shall be protected from public release by the Department of Defense. 
(d)Comprehensive review 
(1)The Secretary of Defense shall develop a comprehensive strategy for addressing the impacts upon the military of projects filed with the Secretary of Transportation pursuant to section 44718 of title 49. (2)In developing the strategy required by paragraph (1), the Secretary shall— 
(A)assess the magnitude of interference posed by projects filed with the Secretary of Transportation pursuant to section 44718 of title 49; (B)solely for the purpose of informing preliminary reviews under subsection (c)(1) and early outreach efforts under subsection (c)(5), identify distinct geographic areas selected as proposed locations for projects filed, or for projects that are reasonably expected to be filed in the near future, with the Secretary of Transportation pursuant to section 44718 of title 49 where the Secretary of Defense can demonstrate such projects could have an adverse impact on military operations and readiness, including military training routes, and categorize the risk of adverse impact in such areas; 
(C)develop procedures for the initial identification of such geographic areas identified under subparagraph (B), to include a process to provide notice and seek public comment prior to making a final designation of the geographic areas, including maps of the area and the basis for identification; (D)develop procedures to periodically review and modify, consistent with the notice and public comment process under subparagraph (C), geographic areas identified under subparagraph (B) and to solicit and identify additional geographic areas as appropriate; 
(E)at the conclusion of the notice and public comment period conducted under subparagraph (C), make a final finding on the designation of a geographic area of concern or delegate the authority to make such finding to a Deputy Secretary of Defense, an Under Secretary of Defense, or a Principal Deputy Under Secretary of Defense; and (F)specifically identify feasible and affordable long-term actions that may be taken to mitigate adverse impacts of projects filed, or which may be filed in the future, with the Secretary of Transportation pursuant to section 44718 of title 49, on military operations and readiness, including— 
(i)investment priorities of the Department of Defense with respect to research and development; (ii)modifications to military operations to accommodate applications for such projects; 
(iii)recommended upgrades or modifications to existing systems or procedures by the Department of Defense; (iv)acquisition of new systems by the Department and other departments and agencies of the Federal Government and timelines for fielding such new systems; and 
(v)modifications to the projects for which such applications are filed with the Secretary of Transportation pursuant to section 44718 of title 49, including changes in size, location, or technology. (3)The Clearinghouse shall make access to data reflecting geographic areas identified under subparagraph (B) of paragraph (2) and reviewed and modified under subparagraph (C) of such paragraph available online. 
(e)Department of defense finding of unacceptable risk 
(1)The Secretary of Defense may not object to an energy project filed with the Secretary of Transportation pursuant to section 44718 of title 49, except in a case in which the Secretary of Defense determines, after giving full consideration to mitigation actions identified pursuant to this section, that such project, in isolation or cumulatively with other projects, would result in an unacceptable risk to the national security of the United States. The Secretary of Defense's finding of unacceptable risk to national security shall be transmitted to the Secretary of Transportation for inclusion in the report required under section 44718(b)(2) of title 49. (2) (A)Not later than 30 days after making a finding of unacceptable risk under paragraph (1), the Secretary of Defense shall submit to the congressional defense committees, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report on such finding and the basis for such finding. Such report shall include an explanation of the operational impact that led to the finding, a discussion of the mitigation options considered, and an explanation of why the mitigation options were not feasible or did not resolve the conflict. The report may include a classified annex. Unclassified reports shall also be provided to the project proponent. The Secretary of Defense may provide public notice through the Federal Register of the finding. 
(B)The Secretary of Defense shall notify the appropriate State agency of a finding made under paragraph (1). (3)The Secretary of Defense may only delegate the responsibility for making a finding of unacceptable risk under paragraph (1) to the Deputy Secretary of Defense, an under secretary of defense, or a deputy under secretary of defense. 
(4)The Clearinghouse shall develop procedures for making a finding of unacceptable risk, including with respect to how to implement cumulative effects analysis. Such procedures shall be subject to public comment prior to finalization. (f)Authority to accept contributions of fundsThe Secretary of Defense is authorized to request and accept a voluntary contribution of funds from an applicant for a project filed with the Secretary of Transportation pursuant to section 44718 of title 49. Amounts so accepted shall remain available until expended for the purpose of offsetting the cost of measures undertaken by the Secretary of Defense to mitigate adverse impacts of such a project on military operations and readiness or to conduct studies of potential measures to mitigate such impacts. 
(g)Effect of Department of Defense hazard assessmentAn action taken pursuant to this section shall not be considered to be a substitute for any assessment or determination required of the Secretary of Transportation under section 44718 of title 49. (h)DefinitionsIn this section: 
(1)The term adverse impact on military operations and readiness means any adverse impact upon military operations and readiness, including flight operations, research, development, testing, and evaluation, and training, that is demonstrable and is likely to impair or degrade the ability of the armed forces to perform their warfighting missions. (2)The term energy project means a project that provides for the generation or transmission of electrical energy. 
(3)The term landowner means a person that owns a fee interest in real property on which a proposed energy project is planned to be located. (4)The term military installation has the meaning given that term in section 2801(c)(4) of this title. 
(5)The term military readiness includes any training or operation that could be related to combat readiness, including testing and evaluation activities. (6)The term military training route means a training route developed as part of the Military Training Route Program, carried out jointly by the Federal Aviation Administration and the Secretary of Defense, for use by the armed forces for the purpose of conducting low-altitude, high-speed military training. 
(7)The term unacceptable risk to the national security of the United States means the construction, alteration, establishment, or expansion, or the proposed construction, alteration, establishment, or expansion, of a structure or sanitary landfill, that the Secretary of Defense can demonstrate would— (A)endanger safety in air commerce directly related to the activities of the Department of Defense; 
(B)interfere with the efficient use of the navigable airspace directly related to the activities of the Department of Defense; or (C)significantly impair or degrade the capability of the Department of Defense to conduct training, research, development, testing, and evaluation, and operations or to maintain military readiness.. 
(b)Conforming and clerical amendments 
(1)Repeal of existing provisionSection 358 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (49 U.S.C. 44718 note) is repealed. (2)Cross-reference in title 49, United States CodeSection 44718(f) of title 49, United States Code, is amended by inserting and in accordance with section 183a(e) of title 10 after conducted under subsection (b). 
(3)Reference to definitionsSection 44718(g) of title 49, United States Code, is amended by striking 211.3 of title 32, Code of Federal Regulations, as in effect on January 6, 2014 both places it appears and inserting 183a(g) of title 10. (4)Table of sections amendmentThe table of sections at the beginning of chapter 7 of title 10 is amended by inserting after the item relating to section 183 the following new item: 
 
 
183a. Military Aviation and Installation Assurance Siting Clearinghouse for review of mission obstructions.. 
(c)Applicability of existing rules and regulationsNotwithstanding the amendments made by subsection (a), any rule or regulation promulgated to carry out section 358 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (49 U.S.C. 44718 note), that is in effect on the day before the date of the enactment of this Act shall continue in effect and apply to the extent such rule or regulation is consistent with the authority under section 183a of title 10, United States Code, as added by subsection (a), until such rule or regulation is otherwise amended or repealed. (d)Deadline for initial identification of geographic areasThe initial identification of geographic areas under section 183a(d)(2)(B) of title 10, United States Code, as added by subsection (a), shall be completed not later than 180 days after the date of the enactment of this Act. 
(e)Conforming amendment regarding critical military-use airspace areasSection 44718 of title 49, United States Code, as amended by subsection (b)(3), is further amended— (1)by redesignating subsection (g) as subsection (h); and 
(2)by inserting after subsection (f) the following new subsection:  (g)Special rule for identified geographic areasIn the case of a proposed structure to be located within a geographic area identified under section 183a(d)(2)(B) of title 10, the Secretary of Transportation may not issue a determination pursuant to this section until the Secretary of Defense issues a finding under section 183a(e) of title 10, the Secretary of Defense advises the Secretary of Transportation that no finding under section 183a(e) of title 10 will be forthcoming, or 180 days have lapsed since the project was filed with the Secretary of Transportation pursuant to this section, whichever occurs first.. 
312.Energy performance goals and master planSection 2911(c) of title 10, United States Code, is amended— (1)in paragraph (1), by inserting before the period at the end the following: , the future demand for energy, and the requirements for the use of energy; 
(2)in paragraph (2), by striking reduce the future demand and the requirements for the use of energy and inserting enhance energy resilience to ensure the Department of Defense has the ability to prepare for and recover from energy disruptions that affect mission assurance on military installations; and (3)by adding at the end the following new paragraph: 
 
(13)Opportunities to leverage financing provided by a non-Department entity to address installation energy needs.. 313.Payment to Environmental Protection Agency of stipulated penalty in connection with Umatilla Chemical Depot, Oregon (a)Authority to transfer funds (1)Transfer amountThe Secretary of the Army may transfer an amount of not more than $125,000 to the Hazardous Substance Superfund established under subchapter A of chapter 98 of the Internal Revenue Code of 1986. Any such transfer shall be made without regard to section 2215 of title 10, United States Code. 
(2)Source of fundsAny transfer under subsection (a) shall be made using funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for Base Realignment and Closure, Army. (b)Purpose of transferA transfer under subsection (a) shall be for the purpose of satisfying a stipulated penalty assessed by the Environmental Protection Agency in the settlement agreement approved by the Army on July 14, 2016, against the Umatilla Chemical Depot, Oregon under the Federal Facility Agreement between the Army and the Environmental Protection Agency dated September 19, 1989. 
(c)Acceptance of paymentIf the Secretary of the Army makes a transfer under subsection (a), the Administrator of the Environmental Protection Agency shall accept the amount transferred as payment in full of the penalty referred to in subsection (b). 314.Payment to Environmental Protection Agency of stipulated penalty in connection with Longhorn Army Ammunition Plant, Texas (a)Authority to transfer funds (1)Transfer amountThe Secretary of the Army may transfer an amount of not more than $1,185,000 to the Hazardous Substance Superfund established under subchapter A of chapter 98 of the Internal Revenue Code of 1986. Any such transfer shall be made without regard to section 2215 of title 10, United States Code. 
(2)Source of fundsAny transfer under subsection (a) shall be made using funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for Environmental Restoration, Army. (b)Purpose of transferA transfer under subsection (a) shall be for the purpose of satisfying a stipulated penalty assessed by the Environmental Protection Agency on April 5, 2013, against Longhorn Army Ammunition Plant, Texas, under the Federal Facility Agreement for Longhorn Army Ammunition Plant, which was entered into between the Army and the Environmental Protection Agency in 1991. 
(c)Acceptance of paymentIf the Secretary of the Army makes a transfer under subsection (a), the Administrator of the Environmental Protection Agency shall accept the amount transferred as payment in full of the penalty referred to in subsection (b).  315.Department of the Army cleanup and removal of petroleum, oil, and lubricant associated with the Prinz Eugen (a)AuthorityAmounts authorized to be appropriated for the Department of the Army may by used for all necessary expenses for the removal and cleanup of petroleum, oil, and lubricants associated with the heavy cruiser Prinz Eugen, which was transferred from the United States to the Republic of the Marshall Islands in 1986. 
(b)CertificationIf the Secretary of the Army does not use the authority provided by subsection (a), the Secretary shall submit a certification to the congressional defense committees not later than September 30, 2018, that the petroleum, oil, and lubricants associated with the heavy cruiser Prinz Eugen do not adversely impact safety or military operations.  316.Centers for Disease Control study on health implications of per- and polyfluoroalkyl substances contamination in drinking water (a)Study on human health implications (1)In generalThe Secretary of Health and Human Services, acting through the Centers for Disease Control and Prevention and the Agency for Toxic Substances and Disease Registry, and, as appropriate, the National Institute of Environmental Health Sciences, and in consultation with the Department of Defense, shall— 
(A)commence a study on the human health implications of per- and polyfluoroalkyl substances (PFAS) contamination in drinking water, ground water, and any other sources of water and relevant exposure pathways, including the cumulative human health implications of multiple types of PFAS contamination at levels above and below health advisory levels; (B)not later than 5 years after the date of enactment of this Act (or 7 years after such date of enactment after providing notice to the appropriate congressional committees of the need for the delay)— 
(i)complete such study and make any appropriate recommendations; and (ii)submit a report to the appropriate congressional committees on the results of such study; and 
(C)not later than one year after the date of the enactment of this Act, and annually thereafter until submission of the report under subparagraph (B)(ii), submit to the appropriate congressional committees a report on the progress of the study. (2)FundingOf the amounts authorized to be appropriated by this Act for the Department of Defense, $7,000,000 shall be available to carry out the study under this subsection. 
(3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Heath, Education, Labor, and Pensions, the Committee on Environment and Public Works, and the Committee on Veterans' Affairs of the Senate; and (C)the Committee on Energy and Commerce and the Committee on Veterans' Affairs of the House of Representatives. 
(b)Exposure assessment 
(1)In generalThe Secretary of Health and Human Services, acting through the Centers for Disease Control and Prevention and the Agency for Toxic Substances and Disease Registry, and, as appropriate, the National Institute of Environmental Health Sciences, and in consultation with the Department of Defense, shall conduct an exposure assessment of no less than 8 current or former domestic military installations known to have PFAS contamination in drinking water, ground water, and any other sources of water and relevant exposure pathways. (2)ContentsThe exposure assessment required under this subsection shall— 
(A)include— (i)for each military installation covered under the exposure assessment, a statistical sample to be determined by the Secretary of Health and Human Services in consultation with the relevant State health departments; and 
(ii)bio-monitoring for assessing the contamination described in paragraph (1); and (B)produce findings, which shall be— 
(i)used to help design the study described in subsection (a)(1)(A); and (ii)released to the appropriate congressional committees not later than 1 year after the conclusion of such exposure assessment. 
(3)TimingThe exposure assessment required under this subsection shall— (A)begin not later than 180 days after the date of enactment of this Act; and 
(B)conclude not later than 2 years after such date of enactment. (c)Coordination with other agenciesThe Agency for Toxic Substance and Disease Registry may, as necessary, use staff and other resources from other Federal agencies in carrying out the study under subsection (a) and the assessment under subsection (b). 
(d)No effect on regulatory processThe study and assessment conducted under this section shall not interfere with any regulatory processes of the Environmental Protection Agency, including determinations of maximum contaminant levels.  317.Sentinel Landscapes Partnership (a)EstablishmentThe Secretary of Defense, in coordination with the Secretary of Agriculture and the Secretary of the Interior, may establish and carry out a program to preserve sentinel landscapes. The program shall be known as the Sentinel Landscapes Partnership. 
(b)Designation of sentinel landscapesThe Secretary of Defense, the Secretary of Agriculture, and the Secretary of the Interior, may, as the Secretaries determine appropriate, collectively designate one or more sentinel landscapes. (c)Coordination of activitiesThe Secretaries may coordinate actions between their departments and with other agencies and private organizations to more efficiently work together for the mutual benefit of conservation, working lands, and national defense, and to encourage private landowners to engage in voluntary land management and conservation activities that contribute to the sustainment of military installations, ranges, and airspace. 
(d)Priority considerationThe Secretary of Agriculture and the Secretary of the Interior may give to any eligible landowner or agricultural producer within a designated sentinel landscape priority consideration for participation in any easement, grant, or assistance programs administered by that Secretary’s department. Participation in any such program pursuant to this section shall be voluntary. (e)DefinitionsIn this section: 
(1)Military installationThe term military installation has the same meaning as provided in section 670(1) of title 16, United States Code. (2)State-owned national guard installationThe term State-owned National Guard installation has the same meaning as provided in section 670(3) of title 16, United States Code. 
(3)Sentinel landscapeThe term sentinel landscape means a landscape-scale area encompassing— (A)one or more military installations or state-owned National Guard installations and associated airspace; and 
(B)the working or natural lands that serve to protect and support the rural economy, the natural environment, outdoor recreation, and the national defense test and training missions of the military- or State-owned National Guard installation or installations. (f)Conforming amendmentSection 312(b) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 729; 10 U.S.C. 2684a note) is repealed. 
318.Report on release of radium or radioactive material into the groundwater near the industrial reserve plant in Bethpage, New YorkNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress an addendum to the report submitted to Congress in June 2017 entitled 2017 Annual Report For Groundwater Impacts at Naval Weapons Industrial Reserve Plant Bethpage, New York that would detail any releases by the Department of Defense of radium or radioactive material into the groundwater within a 75-mile radius of the industrial reserve plant in Bethpage, New York.  CLogistics and Sustainment 321.Reauthorization of multi-trades demonstration projectSection 338 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 5013 note), as most recently amended by section 321 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1694) is amended— 
(1)in subsection (d), by striking 2018 and inserting 2023; and (2)in subsection (e), by striking 2019 and inserting 2024.  
322.Increased percentage of sustainment funds authorized for realignment to restoration and modernization at each installation 
(a)In generalThe Secretary of Defense may authorize an installation commander to realign up to 7.5 percent of an installation’s sustainment funds to restoration and modernization. (b)SunsetThe authority under subsection (a) shall expire at the close of September 30, 2022. 
(c)DefinitionsThe terms sustainment, restoration, and modernization have the meanings given the terms in the Department of Defense Financial Management Regulation.  323.Guidance regarding use of organic industrial baseNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall establish clear and prescriptive guidance on the process for conducting make-or-buy analyses for Army requirements, including the use of the organic industrial base. 
DReports 
331.Quarterly reports on personnel and unit readiness 
(a)Modification and improvementSection 482 of title 10, United States Code, is amended— (1)in subsection (a)— 
(A)by striking Each report and inserting The reports for the first and third quarters of a calendar year; and (B)by adding at the end the following new sentence: The reports for the second and fourth quarters of a calendar year shall contain the information required by subsection (j).; 
(2)in subsection (b)— (A)in the subsection heading, by striking and remedial actions; 
(B)in the matter preceding paragraph (1), by striking Each report and inserting A report for the second or fourth quarter of a calendar year; (C)in paragraph (1), by inserting and after the semicolon; 
(D)by striking paragraph (2); and (E)by redesignating paragraph (3) as paragraph (2); 
(3)in subsection (d)(1), by striking Each report and inserting A report for the second or fourth quarter of a calendar year; (4)in subsection (e), by striking Each report and inserting A report for the second or fourth quarter of a calendar year; 
(5)in subsection (f)(1), by striking Each report and inserting A report for the second or fourth quarter of a calendar year; (6)in subsection (g)(1), by striking Each report and inserting A report for the second or fourth quarter of a calendar year; and 
(7)by adding at the end the following new subsection:  (j)Remedial actionsA report for the first or third quarter of a calendar year shall include— 
(1)a description of the mitigation plans of the Secretary to address readiness shortfalls and operational deficiencies identified in the report submitted for the preceding calendar quarter; and (2)for each such shortfall or deficiency, a timeline for resolution, the cost necessary for such resolution, the mitigation strategy the Department will employ until the resolution is in place, and any legislative remedies required.. 
(b)Conforming amendmentsSection 117 of title 10, United States Code, is amended— (1)in subsection (d)— 
(A)in the subsection heading, by striking Quarterlyand inserting Semi-annual; and (B)in paragraph (1)(A), by striking quarterly and inserting semi-annual; and 
(2)in subsection (e), by striking each quarter and inserting semi-annually. 332.Biennial report on core depot-level maintenance and repair capabilitySection 2464(d) of title 10, United States Code, is amended by adding at the end the following new paragraphs: 
 
(4)Any workload shortfalls at any work breakdown structure category designated as a lower-level category pursuant to Department of Defense Instruction 4151.20, or any successor instruction. (5)A description of any workload executed at a category designated as a first-level category pursuant to such Instruction, or any successor instruction, that could be used to mitigate shortfalls in similar categories. 
(6)A description of any progress made on implementing mitigation plans developed pursuant to paragraph (3). (7)A description of core capability requirements and corresponding workloads at the first level category. 
(8)In the case of any shortfall that is identified, a description of the shortfall and an identification of the subcategory of the work breakdown structure in which the shortfall occurred. (9)In the case of any work breakdown structure category designated as a special interest item or other pursuant to such Instruction, or any successor instruction, an explanation for such designation. 
(10)Whether the core depot-level maintenance and repair capability requirements described in the report submitted under this subsection for the preceding fiscal year have been executed.. 333.Annual report on personnel, training, and equipment needs of non-federalized National Guard (a)Annual report requiredSection 10504 of title 10, United States Code, as amended by section 1051, is further amended— 
(1)in subsection (a)— (A)in the subsection heading, by striking Report and inserting Report on state of the National Guard; and 
(B)by striking The report and inserting the following:  (2)The annual report required by paragraph (1); and 
(2)by adding at the end the following new subsection:  (b)Annual report on non-federalized service national guard personnel, training, and equipment requirements (1)Not later than January 31 of each of calendar years 2018 through 2020, the Chief of the National Guard Bureau, in coordination with the Secretary of Defense, shall submit to the recipients described in paragraph (3) a report that identifies the personnel, training, and equipment required by the non-Federalized National Guard— 
(A)to support civilian authorities in connection with natural and man-made disasters during the covered period; and (B)to carry out prevention, protection, mitigation, response, and recovery activities relating to such disasters during the covered period. 
(2)In preparing each report under paragraph (1), the Chief of the National Guard Bureau shall— (A)consult with the chief executive of each State, the Council of Governors, and other appropriate civilian authorities; 
(B)collect and validate information from each State relating to the personnel, training, and equipment requirements described in paragraph (1); (C)set forth separately the personnel, training, and equipment requirements for— 
(i)each of the emergency support functions of the National Response Framework; and (ii)each of the Federal Emergency Management Agency regions; 
(D)assess core civilian capability gaps relating to natural and man-made disasters, as identified by States in submissions to the Department of Homeland Security; (E)take into account threat and hazard identifications and risk assessments of the Department of Defense, the Department of Homeland Security, and the States; and 
(F)assess the budgets of each State to support the personnel, training, and equipment requirements of the non-Federalized National Guard. (3)The annual report required by paragraph (1) shall be submitted to the following officials: 
(A)The congressional defense committees, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate. (B)The Secretary of Defense. 
(C)The Secretary of Homeland Security. (D)The Council of Governors. 
(E)The Secretary of the Army. (F)The Secretary of the Air Force. 
(G)The Commander of the United States Northern Command. (H)The Commander of the United States Pacific Command. 
(I)The Commander of the United States Cyber Command. (4)In this subsection, the term covered period means the fiscal year beginning after the date on which a report is submitted under paragraph (1).. 
(b)Clerical amendments 
(1)Section headingThe heading of such section is amended to read as follows:  10504.Chief of National Guard Bureau: annual reports. (2)Table of contentsThe table of sections at the beginning of chapter 1011 of title 10, United States Code, is amended by striking the item relating to section 10504 and inserting the following: 
 
 
10504. Chief of National Guard Bureau: annual reports.. 
334.Annual report on military working dogs used by the Department of Defense 
(a)CapacityThe Secretary of Defense, acting through the Executive Agent for Military Working Dogs (hereinafter in this section referred to as the Executive Agent), shall— (1)identify the number of military working dogs required to fulfill the various missions of the Department of Defense for which such dogs are used, including force protection, facility and check point security, and explosives and drug detection; 
(2)take such steps as are practicable to ensure an adequate number of military working dog teams are available to meet and sustain the mission requirements identified in paragraph (1); (3)ensure that the Department’s needs and performance standards with respect to military working dogs are readily available to dog breeders and trainers; and 
(4)coordinate with other Federal, State, and local agencies, nonprofit organizations, universities, and private sector entities, as appropriate, to increase the training capacity for military working dog teams. (b)Military working dog procurementThe Secretary, acting through the Executive Agent, shall work to ensure that military working dogs are procured as efficiently as possible and at the best value to the Government, while maintaining the necessary level of quality and encouraging increased domestic breeding. 
(c)Annual reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter until September 30, 2021, the Secretary, acting through the Executive Agent, shall submit to the congressional defense committees a report on the procurement and retirement of military working dogs for the fiscal year preceding the fiscal year during which the report is submitted. Each report under this subsection shall include the following for the fiscal year covered by the report: (1)The number of military working dogs procured, by source, by each military department or Defense Agency. 
(2)The cost of procuring military working dogs incurred by each military department or Defense Agency. (3)The number of domestically-bred and sourced military working dogs procured by each military department or Defense Agency, including a list of vendors, their location, cost, and the quantity of dogs procured from each vendor. 
(4)The number of non-domestically-bred military working dogs procured from non-domestic sources by each military department or Defense Agency, including a list of vendors, their location, cost, and the quantity of dogs procured from each vendor. (5)The cost of procuring pre-trained and green dogs for force protection, facility and checkpoint security, and improvised explosive device, other explosives, and drug detection. 
(6)An analysis of the procurement practices of each military department or Defense Agency that limit market access for domestic canine vendors and breeders. (7)The total cost of procuring domestically-bred military working dogs versus the total cost of procuring dogs from non-domestic sources. 
(8)The total number of domestically-bred dogs and the number of dogs from foreign sources procured by each military department or Defense Agency and the number and percentage of those dogs that are ultimately deployed for their intended use. (9)An explanation for any significant difference in the cost of procuring military working dogs from different sources. 
(10)An estimate of the number of military working dogs expected to retire annually and an identification of the primary cause of the retirement of such dogs. (11)An identification of the final disposition of military working dogs no longer in service. 
(d)Military working dog definedFor purposes of this section, the term military working dog means a dog used in any official military capacity, as defined by the Secretary of Defense.  335.Report on effects of climate change on Department of Defense (a)FindingsCongress makes the following findings: 
(1)Secretary of Defense James Mattis has stated: It is appropriate for the Combatant Commands to incorporate drivers of instability that impact the security environment in their areas into their planning.. (2)Secretary of Defense James Mattis has stated: I agree that the effects of a changing climate — such as increased maritime access to the Arctic, rising sea levels, desertification, among others — impact our security situation.. 
(3)Chairman of the Joint Chiefs of Staff Joseph Dunford has stated: It’s a question, once again, of being forward deployed, forward engaged, and be in a position to respond to the kinds of natural disasters that I think we see as a second or third order effect of climate change.. (4)Former Secretary of Defense Robert Gates has stated: Over the next 20 years and more, certain pressures-population, energy, climate, economic, environmental-could combine with rapid cultural, social, and technological change to produce new sources of deprivation, rage, and instability.. 
(5)Former Chief of Staff of the U.S. Army Gordon Sullivan has stated: Climate change is a national security issue. We found that climate instability will lead to instability in geopolitics and impact American military operations around the world.. (6)The Office of the Director of National Intelligence (ODNI) has stated: Many countries will encounter climate-induced disruptions—such as weather-related disasters, drought, famine, or damage to infrastructure—that stress their capacity to respond, cope with, or adapt. Climate-related impacts will also contribute to increased migration, which can be particularly disruptive if, for example, demand for food and shelter outstrips the resources available to assist those in need.. 
(7)The Government Accountability Office (GAO) has stated: DOD links changes in precipitation patterns with potential climate change impacts such as changes in the number of consecutive days of high or low precipitation as well as increases in the extent and duration of droughts, with an associated increase in the risk of wildfire… this may result in mission vulnerabilities such as reduced live-fire training due to drought and increased wildfire risk.. (8)A three-foot rise in sea levels will threaten the operations of more than 128 United States military sites, and it is possible that many of these at-risk bases could be submerged in the coming years. 
(9)As global temperatures rise, droughts and famines can lead to more failed states, which are breeding grounds of extremist and terrorist organizations. (10)In the Marshall Islands, an Air Force radar installation built on an atoll at a cost of $1,000,000,000 is projected to be underwater within two decades. 
(11)In the western United States, drought has amplified the threat of wildfires, and floods have damaged roads, runways, and buildings on military bases. (12)In the Arctic, the combination of melting sea ice, thawing permafrost, and sea-level rise is eroding shorelines, which is damaging radar and communication installations, runways, seawalls, and training areas. 
(13)In the Yukon Training Area, units conducting artillery training accidentally started a wildfire despite observing the necessary practices during red flag warning conditions. (b)Sense of CongressIt is the sense of Congress that— 
(1)climate change is a direct threat to the national security of the United States and is impacting stability in areas of the world both where the United States Armed Forces are operating today, and where strategic implications for future conflict exist; (2)there are complexities in quantifying the cost of climate change on mission resiliency, but the Department of Defense must ensure that it is prepared to conduct operations both today and in the future and that it is prepared to address the effects of a changing climate on threat assessments, resources, and readiness; and 
(3)military installations must be able to effectively prepare to mitigate climate damage in their master planning and infrastructure planning and design, so that they might best consider the weather and natural resources most pertinent to them. (c)Report (1)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on vulnerabilities to military installations and combatant commander requirements resulting from climate change over the next 20 years. 
(2)ElementsThe report on vulnerabilities to military installations and combatant commander requirements required by paragraph (1) shall include the following: (A)A list of the ten most vulnerable military installations within each service based on the effects of rising sea tides, increased flooding, drought, desertification, wildfires, thawing permafrost, and any other categories the Secretary determines necessary. 
(B)An overview of mitigations that may be necessary to ensure the continued operational viability and to increase the resiliency of the identified vulnerable military installations and the cost of such mitigations. (C)A discussion of the climate-change related effects on the Department, including the increase in the frequency of humanitarian assistance and disaster relief missions and the theater campaign plans, contingency plans, and global posture of the combatant commanders. 
(D)An overview of mitigations that may be necessary to ensure mission resiliency and the cost of such mitigations. (3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.  
336.Report on optimization of training in and management of special use airspace 
(a)In generalNot later than 120 days after the date of the enactment of this Act, the Director of the Bases, Ranges, and Airspace Directorate of the Air Force and the Administrator of the Federal Aviation Administration shall submit to Congress a report on optimization of training in and management of special use airspace that includes the following: (1)Best practices for the management of special use airspace, including practices that— 
(A)result in cost savings relating to training; (B)increase training opportunities for airmen; 
(C)increase joint use of such airspace; (D)improve coordination with respect to such airspace with— 
(i)the Federal Aviation Administration; (ii)Indian tribes; 
(iii)airports, civilian aircraft operators, and local communities; and (iv)private landowners and other stakeholders; or 
(E)improve the coordination of large force exercises, including the use of waivers or other exceptional measures. (2)An assessment of whether the capacity of ranges, including limitations on flight operations, is adequate to meet current and future training needs. 
(3)An assessment of whether the establishment of a dedicated squadron for the purpose of coordinating the use of a special use airspace at the installation located in that airspace would improve the achievement of the objectives described in subparagraphs (A) through (E) of paragraph (1). (4)An assessment of the processes in place to consider, evaluate, and mitigate special use airspace impacts to the public right of transit through navigable airspace and the safe and efficient use of the National Airspace System by commercial and general aviation. 
(5)Recommendations for improving the management and utilization of special use airspace to meet the objectives described in subparagraphs (A) through (E) of paragraph (1) and to address any gaps in capacity identified under paragraph (2). (b)Special use airspace definedIn this section, the term special use airspace means special use airspace designated under part 73 of title 14, Code of Federal Regulations.  
337.Plan for modernized, dedicated Department of the Navy adversary air training enterprise 
(a)Plan requiredThe Chief of Naval Operations and the Commandant of the Marine Corps shall develop a plan— (1)to establish a modernized, dedicated adversary air training enterprise for the Department of the Navy in order to— 
(A)maximize warfighting effectiveness and synergies of the current and planned fourth and fifth generation combat air forces through optimized training and readiness; and (B)harness intelligence analysis, emerging live-virtual-constructive training technologies, range infrastructure improvements, and results of experimentation and prototyping efforts in operational concept development; 
(2)to explore all available opportunities to challenge the combat air forces of the Department of the Navy with threat representative adversary-to-friendly aircraft ratios, known and emerging adversary tactics, and high-fidelity replication of threat airborne and ground capabilities; and (3)to execute all means available to achieve training and readiness goals and objectives of the Navy and Marine Corps with demonstrated institutional commitment to the adversary air training enterprise through the application of Department of the Navy policy and resources, partnering with the other Armed Forces, allies, and friends, and employing the use of industry contracted services. 
(b)Plan elementsThe plan required under subsection (a) shall include enterprise goals, objectives, concepts of operations, phased implementation timelines, analysis of expected readiness improvements, prioritized resource requirements, and such other matters as the Chief of Naval Operations and Commandant of the Marine Corps consider appropriate. (c)Submittal of plan and briefingNot later than March 1, 2018, the Chief of Naval Operations and Commandant of the Marine Corps shall provide to the Committees on Armed Services of the Senate and the House of Representatives a written plan and briefing on the plan required under subsection (a).  
338.Updated guidance regarding biennial core reportTo ensure that the biennial core reporting procedures of the Department of Defense align with the requirements of section 2464 of title 10, United States Code, and that each reporting agency provides accurate and complete information, the Secretary of Defense shall direct the Under Secretary of Defense for Acquisition, Technology and Logistics to update the Department of Defense Guidance, in particular Department of Defense Instruction 4151.20, to require future biennial core reports include instructions to the reporting agencies on how to— (1)report additional depot workload performed that has not been identified as a core requirement; 
(2)accurately capture inter-service workload; (3)calculate shortfalls; and 
(4)estimate the cost of planned workload.  EOther Matters 341.Explosive safety board (a)Modification and improvement of ammunition storage boardSection 172 of title 10, United States Code, is amended— 
(1)by striking The Secretaries of the military departments and inserting (a) In general.—The Secretary of Defense; (2)by inserting that includes members after joint board; 
(3)by striking selected by them and inserting selected by the Secretaries of the military departments,; (4)by inserting military before officers; 
(5)by inserting designated as the chair and voting members of the board for each military department after officers; (6)by inserting and other before civilian officers; 
(7)by striking or both and inserting as necessary; (8)by striking keep informed on stored and inserting provide oversight on storage and transportation of; and 
(9)by adding at the end the following new subsection:  (b)Oversight by Secretaries of the military departmentsThe Secretaries of the military departments shall provide research, development, test, evaluation, and manufacturing oversight for energetic materials supporting military requirements.. 
(b)Clerical amendments 
(1)Section headingThe heading of section 172 of title 10, United States Code, is amended by striking Ammunition storage and inserting Explosive safety. (2)Table of sectionsThe table of sections at the beginning of chapter 7 of such title is amended by striking the item relating to section 172 and inserting the following new item: 
 
 
172. Explosive safety board.. 
342.Servicewomen's commemorative partnerships 
(a)In generalThe Secretary of Defense may provide not more than $5,000,000 in financial support for the acquisition, installation, and maintenance of exhibits, facilities, historical displays, and programs at military service memorials and museums that highlight the role of women in the military. The Secretary may enter into a contract, partnership, or grant with a non-profit organization for the purpose of performing such acquisition, installation, and maintenance. (b)PurposesThe contracts, partnerships, or grants shall be limited to serving the purposes of— 
(1)preserving the history of the 3,000,000 women who have served in the United States Armed Forces; (2)managing an archive of artifacts, historic memorabilia, and documents related to servicewomen; 
(3)maintaining a women veterans’ oral history program; and (4)conducting other educational programs related to women in service. 
343.Limitation on availability of funds for advanced skills management software system of the Navy 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the Department of Defense may be obligated for the enhancement of the advanced skills management software system of the Navy until a period of 60 days has elapsed following the date on which Secretary of the Navy makes the submission required under subsection (b)(3). (b)Briefing and certificationThe Secretary of the Navy shall— 
(1)provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on any enhancements that are needed for the advanced skills management software system of the Navy; (2)after providing the briefing under paragraph (1), issue a request for information for such enhancements in accordance with part 15.2 of the Federal Acquisition Regulation; and 
(3)submit to the Committees on Armed Services of the Senate and the House of Representatives— (A)the results of the request for information issued under paragraph (2); and 
(B)a written certification that— (i)as part of the request for information, the Secretary solicited information on commercially available off-the-shelf software solutions that may be used to enhance the advanced skills management software system of the Navy; and 
(ii)the Secretary has considered using such solutions. (c)Advanced skills management software system definedIn this section, the term advanced skills management software system means a software application designed to— 
(1)identify job task requirements for Navy personnel; (2)assist in determining the proficiencies of such personnel; 
(3)document qualifications and certifications of such personnel; and (4)track the technical training completed by Navy aviation maintenance personnel.  
344.Cost-benefit analysis of uniform specifications for Afghan military or security forcesBeginning on the date of the enactment of this Act, whenever the Secretary of Defense enters into a contract for the provision of uniforms for Afghan military or security forces, the Secretary shall conduct a cost-benefit analysis of the uniform specification for the Afghan military or security forces uniform. Such analysis shall determine— (1)whether there is a more effective alternative uniform specification, considering both operational environment and cost, available to the Afghan military or security forces; 
(2)the efficacy of the existing pattern compared to other alternatives (both proprietary and non-proprietary patterns); and (3)the costs and feasibility of transitioning the uniforms of the Afghan military or security forces to a pattern owned by the United States, using existing excess inventory where available, and acquiring the rights to the Spec4ce Forest pattern.  
345.Temporary installation reutilization authority for arsenals, depots, and plants 
(a)Modified authorityIn the case of a military manufacturing arsenal, depot, or plant, the Secretary of the Army may authorize up to 10 leases and contracts per fiscal year under section 2667 of title 10, United States Code, for a term of up to 25 years, notwithstanding subsection (b)(1) of such section, if the Secretary determines that a lease or contract of that duration will promote the national defense for the purpose of— (1)helping to maintain the viability of the military manufacturing arsenal, depot, or plant and any military installations on which it is located; 
(2)eliminating, or at least reducing, the cost of Government ownership of the military manufacturing arsenal, depot, or plant, including the costs of operations and maintenance, the costs of environmental remediation, and other costs; and (3)leveraging private investment at the military manufacturing arsenal, depot, or plant through long-term facility use contracts, property management contracts, leases, or other agreements that support and advance the preceding purposes. 
(b)Delegation and review process 
(1)In generalThe Secretary of the Army may delegate the authority provided by this section to the commander of the major subordinate command of the Army that has responsibility for the military manufacturing arsenal, depot, or plant or, if part of a larger military installation, the installation as a whole. The commander may approve a lease or contract under such authority on a case-by-case basis or a class basis. (2)Notice of approvalUpon any approval of a lease or contract by a commander pursuant to a delegation of authority under paragraph (1), the commander shall notify the Chief of the Army Corps of Engineers and Congress of the approval. 
(3)Review periodAny lease or contract that is approved utilizing the delegation authority under paragraph (1) is subject to a 90-day hold period so that the Chief of the Army Corps of Engineers may review the lease or contract pursuant to paragraph (4). (4)Disposition of reviewIf the Chief of the Army Corps of Engineers disapproves of a contract or lease submitted for review under paragraph (3), the agreement shall be null and void upon transmittal by the Chief of the Army Corps of Engineers to the delegating authority of a written disapproval, including a justification for such disapproval, within the 90-day hold period. If no such disapproval is transmitted within the 90-day hold period, the agreement shall be deemed approved. 
(5)Approval of revised agreementIf, not later than 60 days after receiving a disapproval under paragraph (4), the delegating authority submits to the Chief of the Army Corps of Engineers a new contract or lease that addresses the concerns of the Chief of the Army Corps of Engineers outlined in such disapproval, the new contract or lease shall be deemed approved unless the Chief of the Army Corps of Engineers transmits to the delegating authority a disapproval of the new contract or lease within 30 days of such submission. (c)Military manufacturing arsenal, depot, or plant definedIn this section, the term military manufacturing arsenal, depot, or plant means a Government-owned, Government-operated defense plant of the Army that manufactures weapons, weapon components, or both. 
(d)SunsetThe authority under this section shall terminate at the close of September 30, 2020. Any contracts entered into on or before such date shall continue in effect according to their terms.  346.Comprehensive plan for sharing depot-level maintenance best practices (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a comprehensive plan for the sharing of best practices for depot-level maintenance among the military services. 
(b)ElementsThe comprehensive plan required under subsection (a) shall cover the sharing of best practices with regard to— (1)programing and scheduling; 
(2)core capability requirements; (3)workload; 
(4)personnel management, development, and sustainment; (5)induction, duration, efficiency, and completion metrics; 
(6)parts, supply, tool, and equipment management; (7)capital investment and manufacturing and production capability; and 
(8)inspection and quality control.  347.Pilot program for operation and maintenance budget presentation (a)In generalAlong with the budget for fiscal years 2019, 2020, and 2021 submitted by the President pursuant to section 1105(a) of title 31, United States Code, the Secretary of Defense and the Secretaries of the military departments shall submit to the Committees on Armed Services of the Senate and the House of Representatives an annex for the following Operation and Maintenance sub-activity groups (SAG): 
(1)For the Army: (A)SAG 111 – Maneuver Units. 
(B)SAG 123 – Land Forces Depot Maintenance. (C)SAG 131 – Base Operations Support. 
(D)SAG 322 – Flight Training. (2)For the Navy: 
(A)SAG 1A5A – Aircraft Depot Maintenance. (B)SAG 1B1B – Mission and Other Ship Operations. 
(C)SAG 1B4B – Ship Depot Maintenance. (D)SAG BSS1 – Base Operating Support. 
(3)For the Marine Corps: (A)SAG 1A1A – Operational Forces. 
(B)SAG 1A3A – Depot Maintenance. (C)SAG 1B1B – Field Logistics. 
(D)SAG BSS1 – Base Operating Support. (4)For the Air Force: 
(A)SAG 011A – Primary Combat Forces. (B)SAG 011Y – Flying Hour Program. 
(C)SAG 011Z – Base Support. (D)SAG 021M – Depot Maintenance. 
(b)ElementsThe annex required under subsection (a) shall include the following elements: (1)A summary by appropriation account with subtotals for Department of Defense components. 
(2)A summary of each appropriation account by budget activity, activity group, and sub-activity group with budget activity and activity group subtotals and an appropriation total. (3)A detailed sub-activity group by program element and expense aggregate listing in budget activity and activity group sequence. 
(4)A rollup document by sub-activity group with accompanying program element funding with the PB–61 program element tags included. (5)A summary of each depot maintenance facility with information on workload, work force, sources of funding, and expenses similar to the exhibit on Mission Funded Naval Shipyards included with the 2012 Navy Budget Justification. 
(6)A summary of contractor logistics support for each program element, including a measure of workload and unit cost. (c)FormattingThe annex required under subsection (a) shall be formatted in accordance with relevant Department of Defense financial management regulations that provide guidance for budget submissions to Congress. 
348.Repurposing and reuse of surplus Army firearms 
(a)Required transferNot later than 90 days after the date of the enactment of this Act, and subject to subsection (c), the Secretary of the Army shall transfer to a suitable organic facility all excess firearms, related spare parts and components, small arms ammunition, and ammunition components currently stored at Defense Distribution Depot, Anniston, Alabama, that are no longer actively issued for military service and that are otherwise prohibited from commercial sale, or distribution, under Federal law. (b)Repurposing and reuseThe items specified for transfer under subsection (a) shall be melted and repurposed for military use as determined by the Secretary of the Army, including— 
(1)the reforging of new firearms or their components; and (2)force protection barriers and security bollards. 
(c)Items exempt from transferM–1 Garand, caliber .45 M1911/M1911A1 pistols, caliber .22 rimfire rifles, and such additional items as designated by the Secretary in the annual report required under subsection (d) are not subject to the transfer requirement under subsection (a). (d)Annual reportNot later than 5 days after the budget of the President for a fiscal year is submitted to Congress under section 1105 of title 31, United States Code, the Secretary of the Army, in coordination with the Director of the Defense Logistics Agency, shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report specifying additional excess firearms, related spare parts and components, small arms ammunition, and ammunition components designated as no longer actively issued for military service and that are otherwise prohibited from commercial sale, or distribution, under Federal law. The Secretary of the Army shall designate these items to either be added to the transfer list for the purposes described under subsection (b) or the list of items exempted under subsection (c). The report may not include the redesignation or change in status of items previously designated for transfer or exemption pursuant to subsections (a) or (c). 
(e)Actions pursuant to annual reportThe Secretary of the Army may not take any action to transfer items designated in the report submitted under subsection (d) until the date of the enactment of the National Defense Authorization Act for the fiscal year following the year such report is submitted. Upon enactment of such Act, the Secretary shall transfer or exempt the items so designated.  349.Department of the Navy marksmanship awardsSection 40728 of title 36, United States Code, is amended by adding at the end the following new subsection: 
 
(i)Authorized navy transfers 
(1)Notwithstanding subsections (a) and (b), the Secretary of the Navy may transfer to the corporation, in accordance with the procedures prescribed in this subchapter, M–1 Garand and caliber .22 rimfire rifles held within the inventories of the United States Navy and the United States Marine Corps and stored at Defense Distribution Depot, Anniston, Alabama, or Naval Surface Warfare Center, Crane, Indiana, as of the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018. (2)The items specified for transfer under paragraph (1)— 
(A)shall be used as awards for competitors in marksmanship competitions held by the United States Marine Corps or the United States Navy and may not be resold; and (B)shall be rendered inoperable prior to award and transfer to marksmanship competitors.. 
350.Civilian training for National Guard pilots and sensor operator aircrews of MQ–9 unmanned aerial vehicles 
(a)Contracts for trainingSubject to subsection (c), the Secretary of the Air Force may enter into one or more contracts with appropriate civilian entities in order to provide flying or operating training for Air National Guard pilots and sensor operator aircrew members in the MQ–9 unmanned aerial vehicle if the Secretary of the Air Force determines that— (1)Air Force training units lack sufficient capacity to train such pilots or sensor operator aircrew members for initial qualification in the MQ–9 unmanned aerial vehicle; 
(2)pilots or sensor operator aircrew members of Air National Guard units require continuation training in order to remain current and qualified in the MQ–9 unmanned aerial vehicle; (3)non-combat continuation training in the MQ–9 unmanned aerial vehicle is necessary for such pilots or sensor operator aircrew members to achieve required levels of flying or operating proficiency; and 
(4)such training for such pilots or sensor operator aircrew members is necessary in order to meet requirements for the Air National Guard to provide pilots and sensor operator aircrew members qualified in the MQ–9 unmanned aerial vehicle for operations on active duty and in State status. (b)Nature of training under contractsAny training provided pursuant to a contract under subsection (a) shall incorporate a level of instruction that is equivalent to the instruction in the MQ–9 unmanned aerial vehicle provided to pilots and sensor operator aircrew members at Air Force training units, as determined by the Secretary of the Air Force. 
(c)Authority contingent on certification and notice and wait periodThe Secretary of the Air Force may not use the authority in subsection (a) unless and until the Secretary of the Air Force certifies to the congressional defense committees in writing, 90 days in advance of executing such authority provided in subsection (a), that the use of the authority is necessary to provide required flying or operating training for Air National Guard pilots and sensor operator aircrew members in the MQ–9 unmanned aerial vehicle. 351.Training for National Guard personnel on wildfire responseThe Secretary of the Army and the Secretary of the Air Force may, in consultation with the Chief of the National Guard Bureau, provide support for training of appropriate personnel of the National Guard on wildfire response and prevention, with preference given to military installations with the highest wildfire suppression need.  
352.Modification of the Second Division Memorial 
(a)AuthorizationThe Second Indianhead Division Association, Inc., Scholarship and Memorials Foundation, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, may place additional commemorative elements or engravings on the raised platform or stone work of the existing Second Division Memorial located in President’s Park, between 17th Street Northwest and Constitution Avenue in the District of Columbia, to further honor the members of the Second Infantry Division who have given their lives in service to the United States. (b)Application of Commemorative Works ActChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the design and placement of the commemorative elements or engravings authorized under subsection (a). 
(c)FundingFederal funds may not be used for modifications of the Second Division Memorial authorized under subsection (a). IVMilitary Personnel Authorizations  Subtitle A—Active Forces Sec. 401. End strengths for active forces. Sec. 402. Revisions in permanent active duty end strength minimum levels. Subtitle B—Reserve Forces Sec. 411. End strengths for Selected Reserve. Sec. 412. End strengths for Reserves on active duty in support of the reserves. Sec. 413. End strengths for military technicians (dual status). Sec. 414. Fiscal year 2018 limitation on number of non-dual status technicians. Sec. 415. Maximum number of reserve personnel authorized to be on active duty for operational support. Sec. 416. Number of members of the National Guard on full-time duty in support of the reserves within the National Guard Bureau. Subtitle C—Authorization of Appropriations Sec. 421. Military personnel. AActive Forces 401.End strengths for active forcesThe Armed Forces are authorized strengths for active duty personnel as of September 30, 2018, as follows: 
(1)The Army, 483,500. (2)The Navy, 327,900. 
(3)The Marine Corps, 186,000. (4)The Air Force, 325,100. 
402.Revisions in permanent active duty end strength minimum levelsSection 691(b) of title 10, United States Code, is amended by striking paragraphs (1) through (4) and inserting the following new paragraphs:  (1)For the Army, 483,500. 
(2)For the Navy, 327,900. (3)For the Marine Corps, 186,000. 
(4)For the Air Force, 325,100.. BReserve Forces 411.End strengths for Selected Reserve (a)In generalThe Armed Forces are authorized strengths for Selected Reserve personnel of the reserve components as of September 30, 2018, as follows: 
(1)The Army National Guard of the United States, 343,500. (2)The Army Reserve, 199,500. 
(3)The Navy Reserve, 59,000. (4)The Marine Corps Reserve, 38,500. 
(5)The Air National Guard of the United States, 106,600. (6)The Air Force Reserve, 69,800. 
(7)The Coast Guard Reserve, 7,000. (b)End strength reductionsThe end strengths prescribed by subsection (a) for the Selected Reserve of any reserve component shall be proportionately reduced by— 
(1)the total authorized strength of units organized to serve as units of the Selected Reserve of such component which are on active duty (other than for training) at the end of the fiscal year; and (2)the total number of individual members not in units organized to serve as units of the Selected Reserve of such component who are on active duty (other than for training or for unsatisfactory participation in training) without their consent at the end of the fiscal year. 
(c)End strength increasesWhenever units or individual members of the Selected Reserve of any reserve component are released from active duty during any fiscal year, the end strength prescribed for such fiscal year for the Selected Reserve of such reserve component shall be increased proportionately by the total authorized strengths of such units and by the total number of such individual members. 412.End strengths for Reserves on active duty in support of the reservesWithin the end strengths prescribed in section 411(a), the reserve components of the Armed Forces are authorized, as of September 30, 2018, the following number of Reserves to be serving on full-time active duty or full-time duty, in the case of members of the National Guard, for the purpose of organizing, administering, recruiting, instructing, or training the reserve components: 
(1)The Army National Guard of the United States, 30,155. (2)The Army Reserve, 16,261. 
(3)The Navy Reserve, 10,101. (4)The Marine Corps Reserve, 2,261. 
(5)The Air National Guard of the United States, 16,260. (6)The Air Force Reserve, 3,588. 
413.End strengths for military technicians (dual status)The minimum number of military technicians (dual status) as of the last day of fiscal year 2018 for the reserve components of the Army and the Air Force (notwithstanding section 129 of title 10, United States Code) shall be the following: (1)For the Army National Guard of the United States, 22,294. 
(2)For the Army Reserve, 6,492. (3)For the Air National Guard of the United States, 19,135. 
(4)For the Air Force Reserve, 8,880. 414.Fiscal year 2018 limitation on number of non-dual status technicians (a)Limitations (1)National GuardThe number of non-dual status technicians employed by the National Guard as of September 30, 2018, may not exceed the following: 
(A)For the Army National Guard of the United States, 0. (B)For the Air National Guard of the United States, 0. 
(2)Army ReserveThe number of non-dual status technicians employed by the Army Reserve as of September 30, 2018, may not exceed 0. (3)Air Force ReserveThe number of non-dual status technicians employed by the Air Force Reserve as of September 30, 2018, may not exceed 0. 
(b)Non-dual status technicians definedIn this section, the term non-dual status technician has the meaning given that term in section 10217(a) of title 10, United States Code. 415.Maximum number of reserve personnel authorized to be on active duty for operational supportDuring fiscal year 2018, the maximum number of members of the reserve components of the Armed Forces who may be serving at any time on full-time operational support duty under section 115(b) of title 10, United States Code, is the following: 
(1)The Army National Guard of the United States, 17,000. (2)The Army Reserve, 13,000. 
(3)The Navy Reserve, 6,200. (4)The Marine Corps Reserve, 3,000. 
(5)The Air National Guard of the United States, 16,000. (6)The Air Force Reserve, 14,000. 
416.Number of members of the National Guard on full-time duty in support of the reserves within the National Guard Bureau 
(a)Army National Guard of the United StatesAs of the end of fiscal year 2019, and as of the end of each fiscal year thereafter, the number of members of the Army National Guard of the United States serving with the National Guard Bureau on full-time duty for the purpose of organizing, administering, recruiting, instructing, or training the reserve components may not exceed the number equal to six percent of the total number of members of the Army National Guard of the United States authorized for service on full-time duty for that purpose in that fiscal year. (b)Air National Guard of the United StatesAs of the end of fiscal year 2019, and as of the end of each fiscal year thereafter, the number of members of the Air National Guard of the United States serving with the National Guard Bureau on full-time duty for the purpose of organizing, administering, recruiting, instructing, or training the reserve components may not exceed the number equal to six percent of the total number of members of the Air National Guard of the United States authorized for service on full-time duty for that purpose in that fiscal year. 
CAuthorization of Appropriations 
421.Military personnel 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4401. (b)Construction of authorizationThe authorization of appropriations in subsection (a) supersedes any other authorization of appropriations (definite or indefinite) for such purpose for fiscal year 2018. 
VMilitary Personnel Policy 
 
Subtitle A—Officer Personnel Policy 
Sec. 501. Modification of deadline for submittal by officers of written communications to promotion selection boards on matters of importance to their selection. 
Sec. 502. Clarification to exception for removal of officers from list of officers recommended for promotion after 18 months without appointment. 
Sec. 503. Modification of requirement for specification of number of officers who may be recommended for early retirement by a Selective Early Retirement Board. 
Sec. 504. Extension of service-in-grade waiver authority for voluntary retirement of certain general and flag officers for purposes of enhanced flexibility in officer personnel management. 
Sec. 505. Inclusion of Principal Military Deputy to the Assistant Secretary of the Army for Acquisition, Technology, and Logistics among officers subject to repeal of statutory specification of general officer grade. 
Sec. 506. Clarification of effect of repeal of statutory specification of general or flag officer grade for various positions in the Armed Forces. 
Sec. 507. Standardization of authorities in connection with repeal of statutory specification of general officer grade for the Dean of the Academic Board of the United States Military Academy and the Dean of the Faculty of the United States Air Force Academy. 
Sec. 508. Flexibility in promotion of officers to positions of Staff Judge Advocate to the Commandant of the Marine Corps and Deputy Judge Advocate General of the Navy or Air Force. 
Sec. 509. Grandfathering of retired grade of Assistant Judge Advocates General of the Navy as of repeal of statutory specification of general and flag officers grades in the Armed Forces. 
Subtitle B—Reserve Component Management 
Sec. 511. Equal treatment of orders to serve on active duty under sections 12304a and 12304b of title 10, United States Code. 
Sec. 512. Service credit for cyberspace experience or advanced education upon original appointment as a commissioned officer. 
Sec. 513. Consolidation of authorities to order members of the reserve components of the Armed Forces to perform duty. 
Sec. 514. Pilot program on use of retired senior enlisted members of the Army National Guard as Army National Guard recruiters. 
Subtitle C—General Service Authorities 
Part I—Matters Relating to Discharge and Correction of Military Records  
Sec. 520. Consideration of additional medical evidence by Boards for the Correction of Military Records and liberal consideration of evidence relating to post-traumatic stress disorder or traumatic brain injury. 
Sec. 521. Public availability of information related to disposition of claims regarding discharge or release of members of the Armed Forces when the claims involve sexual assault. 
Sec. 522. Confidential review of characterization of terms of discharge of members who are victims of sex-related offenses. 
Sec. 523. Training requirements for members of boards for the correction of military records and personnel who investigate claims of retaliation. 
Sec. 524. Pilot program on use of video teleconferencing technology by boards for the correction of military records and discharge review boards. 
Part II—Other General Service Authorities 
Sec. 526. Modification of basis for extension of period for enlistment in the Armed Forces under the Delayed Entry Program. 
Sec. 527. Reauthorization of authority to order retired members to active duty in high-demand, low-density assignments. 
Sec. 528. Notification of members of the Armed Forces undergoing certain administrative separations of potential eligibility for veterans benefits. 
Sec. 529. Extension of authority of the Secretary of Veterans Affairs to provide for the conduct of medical disability examinations by contract physicians. 
Sec. 530. Provision of information on naturalization through military service. 
Subtitle D—Military Justice and Other Legal Issues 
Sec. 531. Clarifying amendments related to the Uniform Code of Military Justice reform by the Military Justice Act of 2016. 
Sec. 532. Enhancement of effective prosecution and defense in courts-martial and related matters. 
Sec. 533. Punitive article under the Uniform Code of Military Justice on wrongful broadcast or distribution of intimate visual images or visual images of sexually explicit conduct. 
Sec. 534. Garnishment to satisfy judgment rendered for physically, sexually, or emotionally abusing a child. 
Sec. 535. Sexual assault prevention and response training for all individuals enlisted in the Armed Forces under a delayed entry program. 
Sec. 536. Special Victims’ Counsel training regarding the unique challenges often faced by male victims of sexual assault. 
Sec. 537. Inclusion of information in annual SAPRO reports regarding military sexual harassment and incidents involving nonconsensual distribution of private sexual images. 
Sec. 538. Inclusion of information in annual SAPRO reports regarding sexual assaults committed by a member of the Armed Forces against the member’s spouse or other family member. 
Subtitle E—Member Education, Training, Resilience, and Transition 
Sec. 541. Element in preseparation counseling for members of the Armed Forces on assistance and support services for caregivers of certain veterans through the Department of Veterans Affairs. 
Sec. 542. Improved employment assistance for members of the Army, Navy, Air Force, and Marine Corps and veterans. 
Sec. 543. Limitation on release of military service academy graduates to participate in professional athletics. 
Sec. 544. Two-year extension of suicide prevention and resilience program for the National Guard and Reserves. 
Sec. 545. Annual certifications related to Ready, Relevant Learning initiative of the Navy. 
Sec. 546. Authority to expand eligibility for the United States Military Apprenticeship Program. 
Sec. 547. Limitation on availability of funds for attendance of Air Force enlisted personnel at Air Force officer professional military education in-residence courses. 
Sec. 548. Lieutenant Henry Ossian Flipper Leadership Scholarships. 
Sec. 549. Pilot programs on appointment in the excepted service in the Department of Defense of physically disqualified former cadets and midshipmen. 
Subtitle F—Defense Dependents' Education and Military Family Readiness Matters 
Part I—Defense Dependents' Education Matters 
Sec. 551. Assistance to schools with military dependent students. 
Sec. 552. Transitions of military dependent students from Department of Defense dependent schools to other schools and among schools of local educational agencies. 
Sec. 553. Report on educational opportunities in science, technology, engineering, and mathematics for children who are dependents of members of the Armed Forces. 
Part II—Military Family Readiness Matters 
Sec. 555. Codification of authority to conduct family support programs for immediate family members of members of the Armed Forces assigned to special operations forces. 
Sec. 556. Reimbursement for State licensure and certification costs of a spouse of a member of the Armed Forces arising from relocation to another State. 
Sec. 557. Temporary extension of extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and eviction. 
Sec. 558. Enhancing military childcare programs and activities of the Department of Defense. 
Sec. 559. Direct hire authority for Department of Defense for childcare services providers for Department child development centers. 
Sec. 560. Pilot program on public-private partnerships for telework facilities for military spouses on military installations outside the United States. 
Subtitle G—Decorations and Awards 
Sec. 561. Authorization for award of the Medal of Honor to Garlin M. Conner for acts of valor during World War II. 
Sec. 562. Authorization for award of Distinguished-Service Cross to Specialist Frank M. Crary for acts of valor in Vietnam. 
Subtitle H—Miscellaneous Reporting Requirements 
Sec. 571. Analysis and report on accompanied and unaccompanied tours of duty in remote locations with high family support costs. 
Sec. 572. Review and reports on policies for regular and reserve officer career management. 
Sec. 573. Review and report on effects of personnel requirements and limitations on the availability of members of the National Guard for the performance of funeral honors duty for veterans. 
Sec. 574. Review and report on authorities for the employment, use, and status of National Guard and Reserve technicians. 
Sec. 575. Assessment and report on expanding and contracting for childcare services of the Department of Defense. 
Sec. 576. Review and report on compensation provided childcare services providers of the Department of Defense. 
Sec. 577. Comptroller General of the United States assessment and report on the Office of Complex Investigations within the National Guard Bureau. 
Sec. 578. Modification of submittal date of Comptroller General of the United States report on integrity of the Department of Defense whistleblower program. 
Subtitle I—Other Matters 
Sec. 581. Expansion of United States Air Force Institute of Technology enrollment authority to include civilian employees of the homeland security industry. 
Sec. 582. Conditional designation of Explosive Ordnance Disposal Corps as a basic branch of the Army. 
Sec. 583. Designation of office within Office of the Secretary of Defense to oversee use of food assistance programs by members of the Armed Forces on active duty. 
AOfficer Personnel Policy 
501.Modification of deadline for submittal by officers of written communications to promotion selection boards on matters of importance to their selection 
(a)Officers on active-duty listSection 614(b) of title 10, United States Code, is amended by striking the day and inserting 10 calendar days. (b)Officers in reserve active-statusSection 14106 of title 10, United States Code, is amended in the second sentence by striking the day and inserting 10 calendar days. 
(c)Application of amendmentsThe amendments made by this section shall apply with respect to promotion selection boards convened on or after the date of the enactment of this Act. 502.Clarification to exception for removal of officers from list of officers recommended for promotion after 18 months without appointmentSection 629(c)(3) of title 10, United States Code, is amended by striking the Senate is not able to obtain the information necessary and inserting the military department concerned is not able to obtain and provide to the Senate the information the Senate requires. 
503.Modification of requirement for specification of number of officers who may be recommended for early retirement by a Selective Early Retirement BoardSection 638a of title 10, United States Code, is amended— (1)in subsection (c), by striking paragraph (1) and inserting the following new paragraph: 
 
(1)In the case of an action under subsection (b)(2), the total number of officers described in that subsection that a selection board convened under section 611(b) of this title pursuant to the authority of that subsection may recommend for early retirement may not be more than 30 percent of the number of officers considered in each grade in each competitive category.; and (2)in subsection (d), by striking paragraph (2) and inserting the following new paragraph: 
 
(2)The total number of officers to be recommended for discharge by a selection board convened pursuant to subsection (b)(3) may not be more than 30 percent of the number of officers considered.. 504.Extension of service-in-grade waiver authority for voluntary retirement of certain general and flag officers for purposes of enhanced flexibility in officer personnel managementSection 1370(a)(2)(G) of title 10, United States Code, is amended by striking 2017 and inserting 2025. 
505.Inclusion of Principal Military Deputy to the Assistant Secretary of the Army for Acquisition, Technology, and Logistics among officers subject to repeal of statutory specification of general officer gradeSection 3016(b)(5)(B) of title 10, United States Code, is amended by striking a lieutenant general and inserting an officer. 506.Clarification of effect of repeal of statutory specification of general or flag officer grade for various positions in the Armed Forces (a)Retention of grade of incumbents in positions on effective date (1)In generalSection 502 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2102) is amended by adding at the end the following new subsection: 
 
(tt)Retention of grade of incumbents in positions on effective dateThe grade of service of an officer serving as of the date of the enactment of this Act in a position whose statutory grade is affected by an amendment made by this section may not be reduced after that date by reason of such amendment as long as the officer remains in continuous service in such position after that date.. (2)Retroactive effective dateThe amendment made by paragraph (1) shall take effect as of December 23, 2016, and be treated as if included in the enactment of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328). 
(b)Clarifying amendment to Chief of Veterinary Corps of the Army repealSection 3084 of title 10, United States Code, is amended by striking the last sentence. 507.Standardization of authorities in connection with repeal of statutory specification of general officer grade for the Dean of the Academic Board of the United States Military Academy and the Dean of the Faculty of the United States Air Force Academy (a)Dean of Academic Board of Military AcademySection 4335(c) of title 10, United States Code, is amended— 
(1)by striking the first and third sentences; and (2)in the remaining sentence, by striking so appointed and inserting appointed as Dean of the Academic Board. 
(b)Dean of Faculty of Air Force AcademySection 9335(b) of title 10, United States Code, is amended by striking so appointed and inserting appointed as Dean of the Faculty. 508.Flexibility in promotion of officers to positions of Staff Judge Advocate to the Commandant of the Marine Corps and Deputy Judge Advocate General of the Navy or Air Force (a)Staff Judge Advocate to Commandant of the Marine CorpsSection 5046(b) of title 10, United States Code, is amended— 
(1)by inserting (1) after (b); and (2)by adding at the end the following new paragraph: 
 
(2)If the Secretary of the Navy elects to convene a selection board under section 611(a) of this title to consider eligible officers for selection to appointment as Staff Judge Advocate, the Secretary may, in connection with such consideration for selection— (A)treat any section in chapter 36 of this title referring to promotion to the next higher grade as if such section referred to promotion to a higher grade; and 
(B)waive section 619(a)(2) of this title if the Secretary determines that the needs of the Marine Corps require the waiver.. (b)Deputy Judge Advocate General of the NavySection 5149(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)If the Secretary of the Navy elects to convene a selection board under section 611(a) of this title to consider eligible officers for selection to appointment as Deputy Judge Advocate General, the Secretary may, in connection with such consideration for selection— (A)treat any section in chapter 36 of this title referring to promotion to the next higher grade as if such section referred to promotion to a higher grade; and 
(B)waive section 619(a)(2) of this title if the Secretary determines that the needs of the Navy require the waiver.. (c)Deputy Judge Advocate of the Air ForceSection 8037(e) of title 10, United States Code, is amended— 
(1)by inserting (1) after (e); and (2)by adding at the end the following new paragraph: 
 
(2)If the Secretary of the Air Force elects to convene a selection board under section 611(a) of this title to consider eligible officers for selection to appointment as Deputy Judge Advocate General, the Secretary may, in connection with such consideration for selection— (A)treat any section in chapter 36 of this title referring to promotion to the next higher grade as if such section referred to promotion to a higher grade; and 
(B)waive section 619(a)(2) of this title if the Secretary determines that the needs of the Air Force require the waiver.. 509.Grandfathering of retired grade of Assistant Judge Advocates General of the Navy as of repeal of statutory specification of general and flag officers grades in the Armed Forces (a)In generalNotwithstanding the amendments made by section 502(gg)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2105), an officer selected to hold a position specified in subsection (b) as of December 23, 2016, may be retired after that date in the grade of rear admiral (lower half) or brigadier general, as applicable, with the retired pay of such grade (unless entitled to higher pay under another provision of law). 
(b)Specified positionsSubsection (a) applies with respect to the Assistant Judge Advocates General of the Navy provided for by subsections (b) and (c) of section 5149 of title 10, United States Code. BReserve Component Management 511.Equal treatment of orders to serve on active duty under sections 12304a and 12304b of title 10, United States Code (a)Eligibility of reserve component members for pre-mobilization health careSection 1074(d)(2) of title 10, United States Code, is amended by striking in support of a contingency operation under and inserting under section 12304b of this title or. 
(b)Eligibility of reserve component members for transitional health careSection 1145(a)(2)(B) of title 10, United States Code, is amended by striking in support of a contingency operation and inserting under section 12304b of this title or a provision of law referred to in section 101(a)(13)(B) of this title. 512.Service credit for cyberspace experience or advanced education upon original appointment as a commissioned officer (a)Original appointment as a reserve officerSection 12207 of title 10, United States Code, is amended— 
(1)in subsection (a)(2), by inserting or (e) after subsection (b); (2)by redesignating subsections (e) and (f) as subsections (f) and (g), respectively; 
(3)by inserting after subsection (d) the following new subsection (e):  (e) (1)Under regulations prescribed by the Secretary of Defense, if the Secretary of a military department determines that the number of commissioned officers with cyberspace-related experience or advanced education in reserve active-status in an armed force under the jurisdiction of such Secretary is critically below the number needed, such Secretary may credit any person receiving an original appointment as a reserve commissioned officer with a period of constructive service for the following: 
(A)Special experience or training in a particular cyberspace-related field if such experience or training is directly related to the operational needs of the armed force concerned. (B)Any period of advanced education in a cyberspace-related field beyond the baccalaureate degree level if such advanced education is directly related to the operational needs of the armed force concerned. 
(2)Constructive service credited an officer under this subsection shall not exceed one year for each year of special experience, training, or advanced education, and not more than three years total constructive service may be credited. (3)Constructive service credited an officer under this subsection is in addition to any service credited that officer under subsection (a) and shall be credited at the time of the original appointment of the officer. 
(4)The authority to award constructive service credit under this subsection expires on December 31, 2023.; and (4)in subsection (f), as redesignated by paragraph (2), by striking or (d) and inserting , (d), or (e). 
(b)Extension of authority in connection with original appointment of regular officersSection 533(g)(4) of title 10, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2023. 513.Consolidation of authorities to order members of the reserve components of the Armed Forces to perform dutySection 515 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 810) is amended— 
(1)in the second sentence of subsection (b), by striking such legislation as would be necessary to amend titles 10, 14, 32, and 37 of the United States Code and other provisions of law in order to implement the Secretary's approach by October 1, 2018 and inserting legislation implementing the alternate approach by April 30, 2019; and (2)by adding at the end the following new subsection: 
 
(c)Attributes of alternate approachThe Secretary of Defense shall ensure the alternate approach described in subsection (b)— (1)reduces the number of statutory authorities by which members of the reserve components of the Armed Forces may be ordered to perform duty to not more than 8 statutory authorities grouped into 4 duty categories to which specific pay and benefits may be aligned, which categories shall include— 
(A)one duty category that shall generally reflect active service performed in support of contingency type operations or other military actions in support of the commander of a combatant command; (B)a second duty category that shall— 
(i)generally reflect active service not described in subparagraph (A); and (ii)consist of training, administration, operational support, and full-time support of the reserve components; 
(C)a third duty category that shall— (i)generally reflect duty performed under direct military supervision while not in active service; and 
(ii)include duty characterized by partial-day service; and (D)a fourth duty category that shall— 
(i)generally reflect remote duty completed while not under direct military supervision; and (ii)include completion of correspondence courses and telework; 
(2)distinguishes among duty performed under titles 10, 14, and 32, United States Code, and ensures that the reasons the members of the reserve components are utilized under the statutory authorities which exist prior to the alternate approach are preserved and can be tracked as separate and distinct purposes; (3)minimizes, to the maximum extent practicable, disruptions in pay and benefits for members, and adheres to the principle that a member should receive pay and benefits commensurate with the nature and performance of the member’s duties; 
(4)ensures the Secretary has the flexibility to meet emerging requirements and to effectively manage the force; and (5)aligns Department of Defense programming and budgeting to the types of duty members perform.. 
514.Pilot program on use of retired senior enlisted members of the Army National Guard as Army National Guard recruiters 
(a)Pilot program authorizedThe Secretary of the Army may carry out a pilot program for the Army National Guard under which retired senior enlisted members of the Army National Guard would serve as contract recruiters for the Army National Guard. (b)Objectives of pilot programThe Secretary of the Army shall design any pilot program conducted under this section to determine the following: 
(1)The feasibility and effectiveness of hiring retired senior enlisted members of the Army National Guard who have retired within the previous two years to serve as recruiters. (2)The merits of hiring such retired senior enlisted members as contractors or as employees of the Department of Defense. 
(3)The best method of providing a competitive compensation package for such retired senior enlisted members. (4)The merits of requiring such retired senior enlisted members to wear a military uniform while performing recruiting duties under the pilot program. 
(c)ConsultationIn developing a pilot program under this section, the Secretary of the Army shall consult with the operators of a previous pilot program carried out by the Army involving the use of contract recruiters. (d)Commencement and durationThe Secretary of the Army may commence a pilot program under this section on or after January 1, 2018, and all activities under such a pilot program shall terminate no later than December 31, 2020. 
(e)Funding sourceIf a pilot program is conducted under this section, the Secretary of the Army shall use funds otherwise available for the National Guard Bureau to carry out the program.  (f)Reporting requirementIf a pilot program is conducted under this section, the Secretary of the Army shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing an evaluation of the success of the pilot program, including the determinations described in subsection (b). The report shall be submitted not later than January 1, 2019.  
CGeneral Service Authorities 
IMatters Relating to Discharge and Correction of Military Records  
520.Consideration of additional medical evidence by Boards for the Correction of Military Records and liberal consideration of evidence relating to post-traumatic stress disorder or traumatic brain injury 
(a)In generalSection 1552 of title 10, United States Code, is amended— (1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively; and 
(2)by inserting after subsection (g) the following new subsection (h):  (h) (1)This subsection applies to a former member of the armed forces whose claim under this section for review of a discharge or dismissal is based in whole or in part on matters relating to post-traumatic stress disorder or traumatic brain injury as supporting rationale, or as justification for priority consideration, and whose post-traumatic stress disorder or traumatic brain injury is related to combat or military sexual trauma, as determined by the Secretary concerned. 
(2)In the case of a claimant described in paragraph (1), a board established under subsection (a)(1) shall— (A)review medical evidence of the Secretary of Veterans Affairs or a civilian health care provider that is presented by the claimant; and 
(B)review the claim with liberal consideration to the claimant that post-traumatic stress disorder or traumatic brain injury potentially contributed to the circumstances resulting in the discharge or dismissal or to the original characterization of the claimant’s discharge or dismissal.. (b)Conforming amendmentSection 1553(d)(3)(A)(ii) of title 10, United States Code, is amended by striking discharge of a lesser characterization and inserting discharge or dismissal or to the original characterization of the member’s discharge or dismissal. 
521.Public availability of information related to disposition of claims regarding discharge or release of members of the Armed Forces when the claims involve sexual assault 
(a)Boards for the correction of military recordsSubsection (i) of section 1552 of title 10, United States Code, as redesignated by section 520(a)(1), is amended by adding at the end the following new paragraph:  (4)The number and disposition of claims decided during the calendar quarter preceding the calendar quarter in which such information is made available in which sexual assault is alleged to have contributed, whether in whole or in part, to the original characterization of the discharge or release of the former member.. 
(b)Discharge review boardsSection 1553(f) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (4)The number and disposition of claims decided during the calendar quarter preceding the calendar quarter in which such information is made available in which sexual assault is alleged to have contributed, whether in whole or in part, to the original characterization of the discharge or release of the former member.. 
(c)Conforming amendments 
(1)Boards for the correction of military recordsSubsection (i) of section 1552 of title 10, United States Code, as redesignated by section 520(a)(1) and amended by subsection (a), is further amended— (A)in paragraph (1), by striking claimant both places it appears and inserting former member; 
(B)in paragraph (2), by striking claimant and inserting former member; and (C)in paragraph (3), by striking claimants and inserting former members. 
(2)Discharge review boardsSection 1553(f)(2) of title 10, United States Code, is amended by striking claimant and inserting former member. 522.Confidential review of characterization of terms of discharge of members who are victims of sex-related offenses (a)Codification of current confidential process (1)CodificationChapter 79 of title 10, United States Code, is amended by inserting after section 1554a a new section 1554b consisting of— 
(A)a heading as follows:  1554b.Confidential review of characterization of terms of discharge of members of the armed forces who are victims of sex-related offenses; and (B)a text consisting of the text of section 547 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1553 note). 
(2)Clerical amendmentThe table of sections at the beginning of chapter 79 of such title is amended by inserting after the item relating to section 1554a the following new item:   1554b. Confidential review of characterization of terms of discharge of members of the armed forces who are victims of sex-related offenses.. (3)Conforming repealSection 547 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 1553 note) is repealed. 
(b)Clarification of applicability to individuals who allege sex-related offenses during military serviceSubsection (a) of section 1554b of title 10, United States Code, as added by subsection (a) of this section, is amended by striking sex-related offense and inserting the following: sex-related offense, or alleges that the individual was the victim of a sex-related offense,. (c)Conforming amendmentsSection 1554b of title 10, United States Code, as added by subsection (a), is further amended— 
(1)by striking Armed Forces each place it appears in subsections (a) and (b) and inserting armed forces; (2)in subsection (a)— 
(A)by striking boards for the correction of military records of the military department concerned and inserting boards of the military department concerned established in accordance with this chapter; and (B)by striking such an offense and inserting a sex-related offense;  
(3)in subsection (b), striking boards for the correction of military records in the matter preceding paragraph (1) and inserting boards of the military department concerned established in accordance with this chapter; and (4)in subsection (d)— 
(B)in paragraph (1), by striking title 10, United States Code and inserting this title; and (C)in paragraphs (2) and (3), by striking such title and inserting this title. 
523.Training requirements for members of boards for the correction of military records and personnel who investigate claims of retaliation 
(a)Members of boards for the correction of military recordsSection 534(c)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1552 note) is amended by adding at the end the following new sentence: This curriculum shall also address the proper handling of claims in which a sex-related offense is alleged to have contributed to the original characterization of the discharge or release of the claimant, including guidelines for the consideration of evidence substantiating such allegations in accordance with the requirements of section 1554b(b) of title 10, United States Code, as added by section 522 of the National Defense Authorization Act for Fiscal Year 2018.. (b)Department of defense personnel who investigate claims of retaliationSection 546(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking section. and inserting section, including guidelines for the consideration of evidence substantiating such allegations in accordance with the requirements of section 1554b(b) of title 10, United States Code, as added by section 522 of the National Defense Authorization Act for Fiscal Year 2018.. 
524.Pilot program on use of video teleconferencing technology by boards for the correction of military records and discharge review boards 
(a)Pilot program authorizedThe Secretary of Defense may carry out a pilot program under which boards for the correction of military records established under section 1552 of title 10, United States Code, and discharge review boards established under section 1553 of such title are authorized to utilize, in the performance of their duties, video teleconferencing technology, to the extent such technology is reasonably available and technically feasible. (b)PurposeThe purpose of the pilot program is to evaluate the feasibility and cost-effectiveness of utilizing video teleconferencing technology to allow persons who raise a claim before a board for the correction of military records, persons who request a review by a discharge review board, and witnesses who present evidence to such a board to appear before such a board without being physically present. 
(c)ImplementationAs part of the pilot program, the Secretary of Defense shall make funds available to develop the capabilities of boards for the correction of military records and discharge review boards to effectively use video teleconferencing technology. (d)No expansion of eligibilityNothing in the pilot program is intended to alter the eligibility criteria of persons who may raise a claim before a board for the correction of military records, request a review by a discharge review board, or present evidence to such a board. 
(e)TerminationThe authority of the Secretary of Defense to carry out the pilot program shall terminate on December 31, 2020. IIOther General Service Authorities 526.Modification of basis for extension of period for enlistment in the Armed Forces under the Delayed Entry ProgramSection 513(b) of title 10, United States Code, is amended— 
(1)by redesignating paragraph (2) as paragraph (4) and, in such paragraph, by striking paragraph (1) and inserting this subsection; (2)by designating the second sentence of paragraph (1) as paragraph (2) and indenting the left margin of such paragraph (2) two ems to the right; 
(3)in paragraph (2), as so designated, by inserting described in paragraph (1) after the 365-day period; and (4)by inserting after paragraph (2), as so designated, the following new paragraph (3): 
 
(3) 
(A)The Secretary concerned may extend by up to an additional 365 days the period of extension under paragraph (2) for a person who enlisted before October 1, 2017, under section 504(b)(2) of this title if the Secretary determines that the period of extension under this paragraph is required for the performance of adequate background and security reviews of that person. (B)A person whose period of extension under paragraph (2) is extended under this paragraph shall undergo all security and suitability screening requirements and receive a favorable military security suitability determination before entering into service in a regular or reserve component. Screening priority shall be given to those persons who were enlisted for a military occupational specialty that requires specialized language or medical skills that are vital to the national interest. 
(C)The authority to make an extension under this paragraph shall expire one year after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018. The expiration of such authority shall not effect the validity of any extension made in accordance with this paragraph on or before that date.. 527.Reauthorization of authority to order retired members to active duty in high-demand, low-density assignmentsSection 688a(f) of title 10, United States Code, is amended by striking after December 31, 2011. and inserting “outside a period as follows: 
 
(1)The period beginning on December 2, 2002, and ending on December 31, 2011. (2)The period beginning on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018 and ending on December 31, 2022.. 
528.Notification of members of the Armed Forces undergoing certain administrative separations of potential eligibility for veterans benefits 
(a)Notification requiredA member of the Armed Forces who receives an administrative separation or mandatory discharge under conditions other than honorable shall be provided written notification that the member may petition the Veterans Benefits Administration of the Department of Veterans Affairs to receive, despite the characterization of the member’s service, certain benefits under the laws administered by the Secretary of Veterans Affairs. (b)Deadline for notificationNotification under subsection (a) shall be provided to a member described in such subsection in conjunction with the member’s notification of the administrative separation or mandatory discharge or as soon thereafter as practicable. 
529.Extension of authority of the Secretary of Veterans Affairs to provide for the conduct of medical disability examinations by contract physiciansSection 704(c) of the Veterans Benefits Act of 2003 (Public Law 108–183; 38 U.S.C. 5101 note) is amended by striking December 31, 2017 and inserting December 31, 2018. 530.Provision of information on naturalization through military serviceThe Secretary of Defense shall ensure that members of the Army, Navy, Air Force, and Marine Corps who are aliens lawfully admitted to the United States for permanent residence are informed of the availability of naturalization through service in the Armed Forces under section 328 of the Immigration and Nationality Act (8 U.S.C. 1439) and the process by which to pursue naturalization. The Secretary shall ensure that resources are available to assist qualified members of the Armed Forces to navigate the application and naturalization process. 
DMilitary Justice and Other Legal Issues 
531.Clarifying amendments related to the Uniform Code of Military Justice reform by the Military Justice Act of 2016 
(a)Enforcement of Rights of victims of offenses under UCMJSection 806b(e)(3) of title 10, United States Code (article 6b(e)(3) of the Uniform Code of Military Justice), is amended— (1)by inserting (A) after (3);  
(2)by striking President, and, to the extent practicable, shall have priority over all other proceedings before the court. and inserting the following; President, subject to section 830a of this title (article 30a).; and (3)by adding at the end the following new subparagraphs: 
 
(B)To the extent practicable, a petition for a writ of mandamus described in this subsection shall have priority over all other proceedings before the Court of Criminal Appeals. (C)Review of any decision of the Court of Criminal Appeals on a petition for a writ of mandamus described in this subsection shall have priority in the Court of Appeals for the Armed Forces, as determined under the rules of the Court of Appeals for the Armed Forces.. 
(b)Review of certain matters before referral of charges and specificationsSubsection (a)(1) of section 830a of title 10, United States Code (article 30a of the Uniform Code of Military Justice), as added by section 5202 of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2904), is amended— (1)in the matter preceding subparagraph (A), by inserting , or otherwise act on, after to review; and 
(2)by adding at the end the following new subparagraph:  (D)Pre-referral matters under subsection (c) or (e) of section 806b of this title (article 6b).. 
(c)Defense counsel assistance in post-trial matters for accused convicted by court-martialSection 838(c)(2) of title 10, United States Code (article 38(c)(2) of the Uniform Code of Military Justice), is amended by striking section 860 of this title (article 60) and inserting section 860, 860a, or 860b of this title (article 60, 60a, or 60b). (d)Limitation on acceptance of plea agreementsSection 853a of title 10, United States Code (article 53a of the Uniform Code of Military Justice), as added by section 5237 of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2917), is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking or after the semicolon; 
(B)in paragraph (3), by striking the period and inserting a semicolon; and (C)by adding at the end the following new paragraphs: 
 
(4)is prohibited by law; or (5)is contrary to, or is inconsistent with, a regulation prescribed by the President with respect to terms, conditions, or other aspects of plea agreements.; and 
(2)in subsection (d), by striking shall bind the parties and the military judge and inserting shall bind the parties and the court-martial. (e)Applicability of standards and procedures to sentence appeal by the united statesSubsection (d)(1) of section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), as added by section 5301 of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2919), is amended— 
(1)in the matter preceding subparagraph (A), by inserting after concerned, the following: and consistent with standards and procedures set forth in regulations prescribed by the President,; and (2)in subparagraph (B), by inserting before the period at the end the following: , as determined in accordance with standards and procedures prescribed by the President. 
(f)Sentence of reduction in enlisted grade 
(1)In generalSubsection (a) of section 858a of title 10, United States Code (article 58a of the Uniform Code of Military Justice), as amended by section 5303(1) of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2923), is further amended in the matter after paragraph (3) by striking , effective on the date and inserting the following: , if such a reduction is authorized by regulation prescribed by the President. The reduction in pay grade shall take effect on the date. (2)Section headingThe heading of section 858a of title 10, United States Code (article 58a of the Uniform Code of Military Justice), is amended to read as follows: 
 
858a. Art. 58a. Sentences: reduction in enlisted grade. 
(3)Clerical amendmentThe table of sections at the beginning of subchapter VIII of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by striking the item relating to section 858a (article 58a) and inserting the following new item:   858a. 58a. Sentences: reduction in enlisted grade.. (g)Convening authority authoritiesSection 858b(b) of title 10, United States Code (article 58b(b) of the Uniform Code of Military Justice), is amended in the first sentence by striking section 860 of this title (article 60) and inserting section 860a or 860b of this title (article 60a or 60b). 
(h)Appeal by the United StatesSection 862(b) of title 10, United States Code (article 62(b) of the Uniform Code of Military Justice), is amended by striking , notwithstanding section 866(c) of this title (article 66(c)). (i)Rehearing and sentencingSubsection (b) of section 863 of title 10, United States Code (article 63 of the Uniform Code of Military Justice), as added by section 5327 of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2929), is amended by inserting before the period at the end the following: , subject to such limitations as the President may prescribe by regulation. 
(j)Courts of Criminal AppealsSection 866 of title 10, United States Code (article 66 of the Uniform Code of Military Justice), as amended by section 5330 of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2932), is further amended— (1)in subsection (e)(2)(C), by inserting after required the following: by regulation prescribed by the President or; and 
(2)in subsection (f)(3)— (A)by inserting of Criminal Appeals after Court the first time it appears; and 
(B)by adding at the end the following new sentence: If the Court of Appeals for the Armed Forces determines that additional proceedings are warranted, the Court of Criminal Appeals shall order a hearing or other proceeding in accordance with the direction of the Court of Appeals for the Armed Forces.. (k)Military Justice Review PanelSubsection (f) of section 946 of title 10, United States Code (article 146 of the Uniform Code of Military Justice), as added by section 5521 of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2962), is amended— 
(1)in paragraph (1), by striking fiscal year 2020 in the first sentence and inserting fiscal year 2021; (2)in paragraph (2), by striking the sentence beginning Not later than and inserting the following new sentence: The analysis under this paragraph shall be included in the assessment required by paragraph (1).; and 
(3)by striking paragraph (5) and inserting the following new paragraph (5):  (5)ReportsWith respect to each review and assessment under this subsection, the Panel shall submit a report to the Committees on Armed Services of the Senate and the House of Representatives. Each report— 
(A)shall set forth the results of the review and assessment concerned, including the findings and recommendations of the Panel; and (B)shall be submitted not later than December 31 of the calendar year in which the review and assessment is concluded.. 
(l)Transitional compensation for Dependents of members separated for dependent abuseSection 1059(e) of title 10, United States Code, is amended— (1)in paragraph (1)(A)(ii), by striking the approval of and all that follows through as approved, and inserting entry of judgment under section 860c of this title (article 60c of the Uniform Code of Military Justice) if the sentence; and 
(2)in paragraph (3)(A), by striking by a court-martial the second place it appears and all that follows through include any such punishment, and inserting for a dependent-abuse offense and the conviction is disapproved or is otherwise not part of the judgment under section 860c of this title (article 60c of the Uniform Code of Military Justice) or the punishment is disapproved or is otherwise not part of the judgment under such section (article),. (m)Benefits for Dependents Who Are Victims of Abuse by Members Losing Right to Retired PaySection 1408(h)(10)(A) of title 10, United States Code, is amended by striking the approval and all that follows through the end of the subparagraph and inserting entry of judgment under section 860c of this title (article 60c of the Uniform Code of Military Justice).. 
(n)Treatment of certain offenses pending execution of Military Justice Act of 2016 amendments 
(1)Applicability to certain casesSection 5542(c)(1) of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2967) is amended by inserting after shall apply to a case in which the following: a specification alleges the commission, before the effective date of such amendments, of one or more offenses or to a case in which. (2)Child abuse offensesWith respect to offenses committed before the date designated by the President under section 5542(a) of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2967), subsection (b)(2)(B) of section 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), shall be applied as in effect on December 22, 2016. 
(3)Fraudulent enlistment or appointment offensesWith respect to the period beginning on December 23, 2016, and ending on the day before the date designated by the President under section 5542(a) of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2967), in the application of subsection (h) of section 843 of title 10, United States Code (article 43 of the Uniform Code of Military Justice), as added by section 5225(b) of that Act (130 Stat. 2909), the reference in such subsection (h) to section 904a(1) of title 10, United States Code (article 104a(1) of the Uniform Code of Military Justice), shall be deemed to be a reference to section 883(1) of title 10, United States Code (article 83(1) of the Uniform Code of Military Justice). (o)Sentencing in certain transitional cases (1)In generalIn any transition-period court-martial, the relevant sentencing sections of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), shall be applied as follows: 
(A)Except as provided in subparagraph (B), the relevant sentencing sections shall be applied as if the amendments to such sections made by the Military Justice Act of 2016 (division E of Public Law 114–328) and this section had not been enacted. (B)If the accused so requests, the relevant sentencing sections shall be applied as amended by the Military Justice Act of 2016 (division E of Public Law 114–328) and this section. 
(2)DefinitionsIn this subsection: (A)Transition-period court-martialThe term transition-period court-martial means a court-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that consists of both of the following: 
(i)A prosecution of one or more offenses committed before the date designated by the President under section 5542(a) of the Military Justice Act of 2016 (division E of Public Law 114–328; 130 Stat. 2967). (ii)A prosecution of one or more offenses committed on or after that date. 
(B)Relevant sentencing sectionsThe term relevant sentencing sections means section 856 of title 10, United States Code (article 56 of the Uniform Code of Military Justice), and any other sections (articles) of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), that, by regulation prescribed by the President, are designated as relevant to sentencing for the purposes of paragraph (1). (p)Effective dateThe amendments made by this section shall take effect immediately after the amendments made by the Military Justice Act of 2016 (division E of Public Law 114–328) take effect as provided for in section 5542 of that Act (130 Stat. 2967). 
532.Enhancement of effective prosecution and defense in courts-martial and related matters 
(a)Additional element in program for effective prosecution and defenseSection 542(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 827 note) is amended by inserting before the semicolon the following: or there is adequate supervision and oversight of trial counsel and defense counsel so detailed to ensure effective prosecution and defense in the court-martial. (b)Use of Civilian Employees to Advise Less Experienced Judge Advocates in Prosecution and DefenseSection 542 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 827 note) is further amended— 
(1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Use of Civilian Employees to Advise Less Experienced Judge Advocates in Prosecution and DefenseThe Secretary concerned may use highly qualified experts and other civilian employees who are under the jurisdiction of the Secretary concerned, are available, and are experienced in the prosecution or defense of complex criminal cases to provide assistance to, and consult with, less experienced judge advocates throughout the court-martial process.. (c)Pilot programs on professional developmental process for judge advocatesSubsection (d) of section 542 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 827 note), as redesignated by subsection (b)(1) of this section, is amended— 
(1)in paragraph (1), by striking establishing and all that follows and inserting a military justice career track for judge advocates under the jurisdiction of the Secretary.; (2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following new paragraph (4):  (4)ElementsEach pilot program shall include the following: 
(A)A military justice career track for judge advocates that leads to judge advocates with military justice expertise in the grade of colonel, or in the grade of captain in the case of judge advocates of the Navy. (B)The use of skill identifiers to identify judge advocates for participation in the pilot program from among judge advocates having appropriate skill and experience in military justice matters. 
(C)Guidance for promotion boards considering the selection for promotion of officers participating in the pilot program in order to ensure that judge advocates who are participating in the pilot program have the same opportunity for promotion as all other judge advocate officers being considered for promotion by such boards. (D)Such other matters as the Secretary concerned considers appropriate.. 
533.Punitive article under the Uniform Code of Military Justice on wrongful broadcast or distribution of intimate visual images or visual images of sexually explicit conduct 
(a)ProhibitionSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 917 (article 117 of the Uniform Code of Military Justice) the following new section (article):  917a.Art. 117a. Wrongful broadcast or distribution of intimate visual images (a)ProhibitionAny person subject to this chapter— 
(1)who knowingly and wrongfully broadcasts or distributes an intimate visual image of another person or a visual image of sexually explicit conduct involving a person who— (A)is at least 18 years of age at the time the intimate visual image or visual image of sexually explicit conduct was created; 
(B)is identifiable from the intimate visual image or visual image of sexually explicit conduct itself, or from information displayed in connection with the intimate visual image or visual image of sexually explicit conduct; and (C)does not explicitly consent to the broadcast or distribution of the intimate visual image or visual image of sexually explicit conduct; 
(2)who knows or reasonably should have known that the intimate visual image or visual image of sexually explicit conduct was made under circumstances in which the person depicted in the intimate visual image or visual image of sexually explicit conduct retained a reasonable expectation of privacy regarding any broadcast or distribution of the intimate visual image or visual image of sexually explicit conduct;  (3)who knows or reasonably should have known that the broadcast or distribution of the intimate visual image or visual image of sexually explicit conduct is likely— 
(A)to cause harm, harassment, intimidation, emotional distress, or financial loss for the person depicted in the intimate visual image or visual image of sexually explicit conduct; or (B)to harm substantially the depicted person with respect to that person’s health, safety, business, calling, career, financial condition, reputation, or personal relationships; and 
(4)whose conduct, under the circumstances, had a reasonably direct and palpable connection to a military mission or military environment,is guilty of wrongful distribution of intimate visual images or visual images of sexually explicit conduct and shall be punished as a court-martial may direct. (b)DefinitionsIn this section: 
(1)BroadcastThe term broadcast means to electronically transmit a visual image with the intent that it be viewed by a person or persons. (2)DistributeThe term distribute means to deliver to the actual or constructive possession of another person, including transmission by mail or electronic means. 
(3)Intimate visual imageThe term intimate visual image means a visual image that depicts a private area of a person. (4)Private areaThe term private area means the naked or underwear-clad genitalia, anus, buttocks, or female areola or nipple. 
(5)Reasonable expectation of privacyThe term reasonable expectation of privacy means circumstances in which a reasonable person would believe that a private area of the person, or sexually explicit conduct involving the person, would not be visible to the public. (6)Sexually explicit conductThe term sexually explicit conduct means actual or simulated genital-genital contact, oral-genital contact, anal-genital contact, or oral-anal contact, whether between persons of the same or opposite sex, bestiality, masturbation, or sadistic or masochistic abuse. 
(7)Visual imageThe term visual image means the following: (A)Any developed or undeveloped photograph, picture, film, or video. 
(B)Any digital or computer image, picture, film, or video made by any means, including those transmitted by any means, including streaming media, even if not stored in a permanent format. (C)Any digital or electronic data capable of conversion into a visual image.. 
(b)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by inserting after the item relating to section 917 (article 117) the following new item:   917a. 117a. Wrongful broadcast or distribution of intimate visual images.. 534.Garnishment to satisfy judgment rendered for physically, sexually, or emotionally abusing a child (a)Garnishment authoritySection 1408 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(l)Garnishment To satisfy a judgment rendered for physically, sexually, or emotionally abusing a child 
(1)Subject to paragraph (2), any payment of retired pay that would otherwise be made to a member shall be paid (in whole or in part) by the Secretary concerned to another person if and to the extent expressly provided for in the terms of a child abuse garnishment order. (2)A court order providing for the payment of child support or alimony or, with respect to a division of property, specifically providing for the payment of an amount of the disposable retired pay from a member to the spouse or a former spouse of the member, shall be given priority over a child abuse garnishment order. The total amount of the disposable retired pay of a member payable under a child abuse garnishment order shall not exceed 25 percent of the member’s disposable retired pay. 
(3)In this subsection, the term court order includes a child abuse garnishment order. (4)In this subsection, the term child abuse garnishment order means a final decree issued by a court that— 
(A)is issued in accordance with the laws of the jurisdiction of that court; and (B)provides in the nature of garnishment for the enforcement of a judgment rendered against the member for physically, sexually, or emotionally abusing a child. 
(5)For purposes of this subsection, a judgment rendered for physically, sexually, or emotionally abusing a child is any legal claim perfected through a final enforceable judgment, which claim is based in whole or in part upon the physical, sexual, or emotional abuse of an individual under 18 years of age, whether or not that abuse is accompanied by other actionable wrongdoing, such as sexual exploitation or gross negligence. (6)If the Secretary concerned is served with more than one court order with respect to the retired pay of a member, the disposable retired pay of the member shall be available to satisfy such court orders on a first-come, first-served basis, subject to the order of precedence specified in paragraph (2), with any such process being satisfied out of such monies as remain after the satisfaction of all such processes which have been previously served. 
(7)The Secretary concerned shall not be required to vary normal pay and disbursement cycles for retired pay in order to comply with a child abuse garnishment order.. (b)Application of amendmentSubsection (l) of section 1408 of title 10, United States Code, as added by subsection (a), shall apply with respect to a court order received by the Secretary concerned on or after the date of the enactment of this Act, regardless of the date of the court order. 
535.Sexual assault prevention and response training for all individuals enlisted in the Armed Forces under a delayed entry program 
(a)Training requiredCommencing not later than 180 days after the date of the enactment of this Act, each Secretary concerned shall, insofar as practicable, provide training on sexual assault prevention and response to each individual under the jurisdiction of such Secretary who is enlisted in the Armed Forces under a delayed entry program such that each such individual completes such training before the date of commencement of basic training or initial active duty for training in the Armed Forces. (b)Training ElementsThe training provided pursuant to subsection (a)— 
(1)shall, to the extent practicable, be uniform across the Armed Forces; (2)should be provided through in-person instruction, whenever possible; 
(3)should include instruction on the proper use of social media; and (4)shall meet such other requirements as the Secretary of Defense may establish. 
(c)DefinitionsIn this section: (1)The term delayed entry program means the following: 
(A)The Future Soldiers Program of the Army. (B)The Delayed Entry Program of the Navy and the Marine Corps. 
(C)The program of the Air Force for the delayed entry of enlistees into the Air Force. (D)The program of the Coast Guard for the delayed entry of enlistees into the Coast Guard. 
(E)Any successor program to a program referred to in subparagraphs (A) through (D). (2)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code. 
536.Special Victims’ Counsel training regarding the unique challenges often faced by male victims of sexual assaultThe baseline Special Victims’ Counsel training established under section 1044e(d)(2) of title 10, United States Code, shall include training for Special Victims’ Counsel to recognize and deal with the unique challenges often faced by male victims of sexual assault. 537.Inclusion of information in annual SAPRO reports regarding military sexual harassment and incidents involving nonconsensual distribution of private sexual images (a)Additional reporting requirementsSection 1631(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note) is amended by adding at the end the following new paragraphs: 
 
(13)Information and data collected through formal and informal reports of sexual harassment involving members of the Armed Forces during the year covered by the report, as follows: (A)The number of substantiated and unsubstantiated reports. 
(B)A synopsis of each substantiated report. (C)The action taken in the case of each substantiated report, including the type of disciplinary or administrative sanction imposed, if any, such as— 
(i)conviction and sentence by court-martial; (ii)imposition of non-judicial punishment under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice); or 
(iii)administrative separation or other type of administrative action imposed. (14)Information and data collected during the year covered by the report on each reported incident involving the nonconsensual distribution by a person subject to chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), of a private sexual image of another person, including the following: 
(A)The number of substantiated and unsubstantiated reports. (B)A synopsis of each substantiated report. 
(C)The action taken in the case of each substantiated report, including the type of disciplinary or administrative sanction imposed, if any, such as— (i)conviction and sentence by court-martial; 
(ii)imposition of non-judicial punishment under section 815 of title 10, United States Code (article 15 of the Uniform Code of Military Justice); or (iii)administrative separation or other type of administrative action imposed.. 
(b)Application of amendmentThe amendment made by this section shall take effect on the date of the enactment of this Act and apply beginning with the reports required to be submitted by March 1, 2020, under section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note). 538.Inclusion of information in annual SAPRO reports regarding sexual assaults committed by a member of the Armed Forces against the member’s spouse or other family memberBeginning with the reports required to be submitted by March 1, 2019, under section 1631 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 1561 note), information regarding a sexual assault committed by a member of the Armed Forces against the spouse or intimate partner of the member or another dependent of the member shall be included in such reports in addition to the annual Family Advocacy Program report. The information may be included as an annex to such reports. 
EMember Education, Training, Resilience, and Transition 
541.Element in preseparation counseling for members of the Armed Forces on assistance and support services for caregivers of certain veterans through the Department of Veterans Affairs 
(a)In generalSection 1142(b) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (18)A description, developed in consultation with the Secretary of Veterans Affairs, of the assistance and support services for family caregivers of eligible veterans under the program conducted by the Secretary of Veterans Affairs pursuant to section 1720G of title 38, including the veterans covered by the program, the caregivers eligible for assistance and support through the program, and the assistance and support available through the program.. 
(b)Participation of potential caregivers in appropriate preseparation counseling 
(1)In generalIn accordance with procedures established by the Secretary of Defense, each Secretary of a military department shall take appropriate actions to achieve the following: (A)To determine whether each member of the Armed Forces under the jurisdiction of such Secretary who is undergoing preseparation counseling pursuant to section 1142 of title 10, United States Code (as amended by subsection (a)), and who may require caregiver services after separation from the Armed Forces has identified an individual to provide such services after the member's separation. 
(B)In the case of a member described in subparagraph (A) who has identified an individual to provide caregiver services after the member's separation, at the election of the member, to permit such individual to participate in appropriate sessions of the member's preseparation counseling in order to inform such individual of— (i)the assistance and support services available to caregivers of members after separation from the Armed Forces; and 
(ii)the manner in which the member's transition to civilian life after separation may likely affect such individual as a caregiver. (2)CaregiversFor purposes of this subsection, individuals who provide caregiver services refers to individuals (including a spouse, partner, parent, sibling, adult child, other relative, or friend) who provide physical or emotional assistance to former members of the Armed Forces during and after their transition from military life to civilian life following separation from the Armed Forces. 
(3)Deadline for commencementEach Secretary of a miliary department shall commence the actions required pursuant to this subsection by not later than 180 days after the date of the enactment of this Act. 542.Improved employment assistance for members of the Army, Navy, Air Force, and Marine Corps and veterans (a)Improved Employment Skills VerificationSection 1143(a) of title 10, United States Code, is amended— 
(1)by inserting (1) before The Secretary of Defense; and (2)by adding at the end the following new paragraph: 
 
(2)In order to improve the accuracy and completeness of a certification or verification of job skills and experience required by paragraph (1), the Secretary of Defense shall— (A)establish a database to record all training performed by members of the Army, Navy, Air Force, and Marine Corps that may have application to employment in the civilian sector; and 
(B)make unclassified information regarding such information available to States and other potential employers referred to in subsection (c) so that State and other entities may allow military training to satisfy licensing or certification requirements to engage in a civilian profession.. (b)Improved accuracy of certificates of training and skillsSection 1143(a) of title 10, United States Code, is further amended by inserting after paragraph (2), as added by subsection (a), the following new paragraph: 
 
(3)The Secretary of Defense shall ensure that a certification or verification of job skills and experience required by paragraph (1) is rendered in such a way that States and other potential employers can confirm the accuracy and authenticity of the certification or verification.. (c)Improved responsiveness to certification requestsSection 1143(c) of title 10, United States Code, is amended— 
(1)by inserting (1) before For the purpose; and (2)by adding at the end the following new paragraph: 
 
(2) 
(A)A State may— (i)use a certification or verification of job skills and experience provided to a member of the armed forces under subsection (a); and 
(ii)in the case of members of the Army, Navy, Air Force, and Marine Corps, request the Department of Defense to confirm the accuracy and authenticity of the certification or verification. (B)A response confirming or denying the information shall be provided within five business days.. 
(d)Improved notice to membersSection 1142(b)(4)(A) of title 10, United States Code, is amended by inserting before the semicolon the following: , including State-submitted and approved lists of military training and skills that satisfy occupational certifications and licenses.  543.Limitation on release of military service academy graduates to participate in professional athletics (a)United States Military AcademySection 4348(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)That the cadet— (A)will not seek release from the cadet’s commissioned service obligation to obtain employment as a professional athlete following graduation until the cadet completes a period of at least two consecutive years of commissioned service; and 
(B)understands that the appointment alternative described in paragraph (3) will not be used to allow the cadet to obtain such employment until at least the end of that two-year period.. (b)United States Naval AcademySection 6959(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)That the midshipman— (A)will not seek release from the midshipman’s commissioned service obligation to obtain employment as a professional athlete following graduation until the midshipman completes a period of at least two consecutive years of commissioned service; and 
(B)understands that the appointment alternative described in paragraph (3) will not be used to allow the midshipman to obtain such employment until at least the end of that two-year period.. (c)United States Air Force AcademySection 9348(a) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(5)That the cadet— (A)will not seek release from the cadet’s commissioned service obligation to obtain employment as a professional athlete following graduation until the cadet completes a period of at least two consecutive years of commissioned service; and 
(B)understands that the appointment alternative described in paragraph (2) will not be used to allow the cadet to obtain such employment until at least the end of that two-year period.. (d)Application of amendmentsThe Secretaries of the military departments shall promptly revise the cadet and midshipman service agreements under sections 4348, 6959, and 9348 of title 10, United States Code, to reflect the amendments made by this section. The revised agreement shall apply to cadets and midshipmen who are attending the United States Military Academy, the United States Naval Academy, or the United States Air Force Academy on the date of the enactment of this Act and to persons who begin attendance at such military service academies on or after that date. 
544.Two-year extension of suicide prevention and resilience program for the National Guard and ReservesSection 10219(g) of title 10, United States Code, is amended by striking October 1, 2018 and inserting October 1, 2020. 545.Annual certifications related to Ready, Relevant Learning initiative of the Navy (a)Annual certifications requiredNot later than March 1, 2018, and each year thereafter, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a certification on the status of implementation of the Ready, Relevant Learning initiative of the Navy for each applicable enlisted rating. 
(b)ElementsEach certification under subsection (a) shall include the following: (1)A certification by the Commander of the United States Fleet Forces Command that the block learning and modernized delivery methods of the Ready, Relevant Learning initiative to be implemented during the fiscal year beginning in which such certification is submitted will meet or exceed the existing training delivery approach for all associated training requirements. 
(2)A certification by the Secretary of the Navy that the content re-engineering necessary to meet all training objectives and transition from the traditional training curriculum to the modernized delivery format to be implemented during such fiscal year will be complete prior to such transition, including full functionality of all required course software and hardware. (3)A detailed cost estimate of transitioning to the block learning and modernized delivery approaches to be implemented during such fiscal year with funding listed by purpose, amount, appropriations account, budget program element or line item, and end strength adjustments. 
(4)A detailed phasing plan associated with transitioning to the block learning and modernized delivery approaches to be implemented during such fiscal year, including the current status, timing, and identification of reductions in A school and C school courses, curricula, funding, and personnel. (5)A certification by the Secretary of the Navy that— 
(A)the contracting strategy associated with transitioning to the modernized delivery approach to be implemented during such fiscal year has been completed; and (B)contracting actions contain sufficient specification detail to enable a low risk approach to receiving the deliverable end item or items on-budget, on-schedule, and with satisfactory performance. 
546.Authority to expand eligibility for the United States Military Apprenticeship Program 
(a)Expansion authorizedThe Secretary of Defense may expand eligibility for the United Services Military Apprenticeship Program to include any member of the uniformed services. (b)DefinitionIn this section, the term uniformed services has the meaning given such term in section 101(a)(5) of title 10, United States Code. 
547.Limitation on availability of funds for attendance of Air Force enlisted personnel at Air Force officer professional military education in-residence courses 
(a)LimitationNone of the funds authorized to be appropriated or otherwise made available for the Department of the Air Force may be obligated or expended for the purpose of the attendance of Air Force enlisted personnel at Air Force officer professional military education (PME) in-residence courses until the later of— (1)the date on which the Secretary of the Air Force submits to the Committees on Armed Services of the Senate and the House of Representatives, and to the Comptroller General of the United States, a report on the attendance of such personnel at such courses as described in subsection (b); 
(2)the date on which the Comptroller General submits to such committees the report setting forth an assessment of the report under paragraph (1) as described in subsection (c); or (3)180 days after the date of the enactment of this Act. 
(b)Secretary of the Air Force reportThe report of the Secretary described in subsection (a)(1) shall include the following: (1)The purpose of the attendance of Air Force enlisted personnel at Air Force officer professional military education in-residence courses. 
(2)The objectives for the attendance of such enlisted personnel at such officer professional military education courses. (3)The required prerequisites for such enlisted personnel to attend such officer professional military education courses. 
(4)The process for selecting such enlisted personnel to attend such officer professional military education courses. (5)The impact of the attendance of such enlisted personnel at such officer professional military education courses on the availability of officer allocations for the attendance of officers at such courses. 
(6)The impact of the attendance of such enlisted personnel at such officer professional military education courses on the morale and retention of officers attending such courses. (7)The resources required for such enlisted personnel to attend such officer professional military education courses. 
(8)The impact on unit and overall Air Force manning levels of the attendance of such enlisted personnel at such officer professional military education courses, especially at the statutorily-limited end strengths of grades E–8 and E–9. (9)The extent to which graduation by such enlisted personnel from such officer professional military education courses is a requirement for Air Force or joint assignments. 
(10)The planned assignment utilization for Air Force enlisted graduates of such officer professional military education courses. (11)Any other matters in connection with the attendance of such enlisted personnel at such officer professional military education courses that the Secretary considers appropriate. 
(c)Comptroller General of the United States report 
(1)In generalNot later than 90 days after the date the Secretary submits the report described in subsection (a)(1), the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a briefing on an assessment of the report by the Comptroller General. As soon as practicable after the briefing, the Comptroller General shall submit to such committees a report on such assessment for purposes of subsection (a)(2). (2)ElementsThe report under paragraph (1) shall include the following: 
(A)An assessment of whether the conclusions and assertions included in the report of the Secretary under subsection (a) are comprehensive, fully supported, and sufficiently detailed. (B)An identification of any shortcomings, limitations, or other reportable matters that affect the quality of the findings or conclusions of the report of the Secretary. 
548.Lieutenant Henry Ossian Flipper Leadership Scholarships 
(a)In generalThe Secretary of the Army shall designate a number of scholarships under the Army Senior Reserve Officers' Training Corps (SROTC) program that are available to students at minority-serving institutions as Lieutenant Henry Ossian Flipper Leadership Scholarships. (b)Number designatedThe number of scholarships designated pursuant to subsection (a) shall be the number the Secretary determines appropriate to increase the number of Senior Reserve Officers' Training Corps scholarships at minority-serving institutions. In making the determination, the Secretary shall give appropriate consideration to the following: 
(1)The number of Senior Reserve Officers' Training Corps scholarships available at all institutions participating in the Senior Reserve Officer's Training Corps program. (2)The number of such minority-serving institutions that offer the Senior Reserve Officers' Training Corps program to their students. 
(c)Amount of scholarshipThe Secretary may increase any scholarship designated pursuant to subsection (a) to an amount in excess of the amount of the Senior Reserve Officers' Training Corps program scholarship that would otherwise be offered at the minority-serving institution concerned if the Secretary considers that a scholarship of such increased amount is appropriate for the purpose of the scholarship. (d)Minority-serving institution definedIn this section, the term minority-serving institution means an institution of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)). 
549.Pilot programs on appointment in the excepted service in the Department of Defense of physically disqualified former cadets and midshipmen 
(a)Pilot programs authorized 
(1)In generalEach Secretary of a military department may carry out a pilot program under which former cadets or midshipmen described in paragraph (2) (in this section referred to as eligible individuals) under the jurisdiction of such Secretary may be appointed by the Secretary of Defense in the excepted service under section 3320 of title 5, United States Code, in the Department of Defense. (2)Cadets and midshipmenExcept as provided in paragraph (3), a former cadet or midshipman described in this paragraph is any former cadet at the United States Military Academy or the United States Air Force Academy, and any former midshipman at the United States Naval Academy, who— 
(A)completed the prescribed course of instruction and graduated from the applicable service academy; and (B)is determined to be medically disqualified to complete a period of active duty in the Armed Forces prescribed in an agreement signed by such cadet or midshipman in accordance with section 4348, 6959, or 9348 of title 10, United States Code. 
(3)ExceptionA former cadet or midshipman whose medical disqualification as described in paragraph (2)(B) is the result of the gross negligence or misconduct of the former cadet or midshipman is not an eligible individual for purposes of appointment under a pilot program. (b)PurposeThe purpose of the pilot programs conducted under this section is to evaluate the feasibility and advisability of permitting eligible individuals who cannot accept a commission or complete a period of active duty in the Armed Forces prescribed by the Secretary of the military department concerned to fulfill an obligation for active duty service in the Armed Forces through service as a civilian employee of the Department of Defense. 
(c)Positions 
(1)In generalThe positions to which an eligible individual may be appointed under a pilot program conducted under this section are existing positions within the Department of Defense in grades up to GS–9 under the General Schedule under section 5332 of title 5, United States Code (or equivalent). The authority in subsection (a) does not authorize the creation of additional positions, or create any vacancies to which eligible individuals may be appointed under a pilot program. (2)Term positionsAny appointment under a pilot program shall be to a position having a term of five years or less. 
(d)Scope of authority 
(1)Recruitment and retention of eligible individualsThe authority in subsection (a) may be used only to the extent necessary to recruit and retain on a non-competitive basis cadets and midshipmen who are relieved of an obligation for active duty in the Armed Forces due to becoming medically disqualified from serving on active duty in the Armed Forces, and may not be used to appoint any other individuals in the excepted service. (2)Voluntary acceptance of appointmentsA pilot program conducted under this section may not be used as an implicit or explicit basis for compelling an eligible individual to accept an appointment in the excepted service in accordance with this section. 
(e)Relationship to repayment provisionsCompletion of a term appointment pursuant to a pilot program conducted under this section shall relieve the eligible individual concerned of any repayment obligation under section 303a(e) or 373 of title 37, United States Code, with respect to the agreement of the individual described in subsection (a)(2)(B). (f)Termination (1)In generalThe authority to appoint eligible individuals in the excepted service under a pilot program conducted under this section shall expire on the date that is four years after the date of the enactment of this Act. 
(2)Effect on existing appointmentsThe termination by paragraph (1) of the authority in subsection (a) shall not affect any appointment made under that authority before the termination date specified in paragraph (1) in accordance with the terms of such appointment. (g)Reporting requirement (1)Report requiredNot later than the date that is three years after the date of the enactment of this Act, each Secretary of a military department shall submit to the appropriate congressional committees a report containing an evaluation of the effectiveness of the pilot program conducted by such Secretary under this section, including the number of eligible individuals appointed as civilian employees of the Department of Defense under the program and the retention rate for such employees. 
(2)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the Committee on Armed Services and the Committee on Homeland Security and Government Affairs of the Senate and the Committee on Armed Services and the Committee on Oversight and Government Reform of the House of Representatives.  FDefense Dependents' Education and Military Family Readiness Matters IDefense Dependents' Education Matters 551.Assistance to schools with military dependent students (a)Impact aid for children with severe disabilities (1)In generalOf the amount authorized to be appropriated for fiscal year 2018 pursuant to section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $10,000,000 shall be available for payments under section 363 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (20 U.S.C. 7703a). 
(2)Use of certain amountOf the amount available under subsection (a) for payments as described in that subsection, $5,000,000 shall be available for such payments to local educational agencies determined by the Secretary of Defense, in the discretion of the Secretary, to have higher concentrations of military children with severe disabilities. (b)Assistance to schools with significant numbers of military dependent studentsOf the amount authorized to be appropriated for fiscal year 2018 by section 301 and available for operation and maintenance for Defense-wide activities as specified in the funding table in section 4301, $40,000,000 shall be available only for the purpose of providing assistance to local educational agencies under subsection (a) of section 572 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C. 7703b). 
(c)Local educational agency definedIn this section, the term local educational agency has the meaning given that term in section 7013(9) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)). 552.Transitions of military dependent students from Department of Defense dependent schools to other schools and among schools of local educational agencies (a)Permanent support authoritySection 574(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 20 U.S.C. 7703b note) is amended by striking paragraph (3). 
(b)Conforming amendmentSection 572(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 20 U.S.C. 7703b note) is amended by striking that includes a request for the extension of section 574(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 shall include and inserting shall include, with respect to section 574(c) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 20 U.S.C. 7703b note),. 553.Report on educational opportunities in science, technology, engineering, and mathematics for children who are dependents of members of the Armed ForcesNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing a description and assessment of— 
(1)current Department of Defense programs intended to improve educational opportunities and achievement in science, technology, engineering, and mathematics for children who are dependents of members of the Armed Forces; and (2)Department of Defense efforts to increase opportunities and achievement in science, technology, engineering, and mathematics for children who are dependents of members of the Armed Forces. 
IIMilitary Family Readiness Matters 
555.Codification of authority to conduct family support programs for immediate family members of members of the Armed Forces assigned to special operations forces 
(a)Codification of existing authorityChapter 88 of title 10, United States Code, is amended by inserting after section 1788 a new section 1788a consisting of— (1)a heading as follows: 
 
1788a.Family support programs: immediate family members of members of special operations forces; and 
(2)a text consisting of subsections (a), (b), (d), and (e) of section 554 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 1788 note). (b)Reporting requirementSection 1788a of title 10, United States Code, as added by subsection (a) of this section, is further amended— 
(1)by redesignating subsection (d), as so added, as subsection (c); and (2)by inserting after such subsection the following new subsection (d): 
 
(d)Annual report 
(1)Report requiredNot later than March 1, 2019, and each March 1 thereafter, the Commander, in coordination with the Under Secretary of Defense for Personnel and Readiness, shall submit to the congressional defense committees a report describing the progress made in achieving the goals of the family support programs conducted under this section. (2)Elements of reportsEach report under this subsection shall include the following: 
(A)A detailed description of the programs conducted under this section to address family support requirements for family members of members of the armed forces assigned to special operations forces. (B)An assessment of the impact of the programs on military readiness and on family members of members of the armed forces assigned to special operations forces. 
(C)A description of the special operations-peculiar aspects of the programs and a comparison and differentiation of these programs with other programs conducted by the Secretaries of the military departments to provide family support services to immediate family members of members of the armed forces. (D)Recommendations for incorporating lessons learned into other family support programs. 
(E)Any other matters the Commander considers appropriate regarding the programs.. (c)FundingSubsection (c) of section 1788a of title 10, United States Code, as added by subsection (a) of this section and redesignated by subsection (b)(1) of this section, is amended by striking specified and all that follows through the end of the subsection and inserting , from funds available for Major Force Program 11, to carry out family support programs under this section.. 
(d)Elimination of pilot program references and other conforming amendmentsSection 1788a of title 10, United States Code, as added by subsection (a) of this section, is further amended— (1)by striking Armed Forces each place it appears and inserting armed forces; 
(2)by striking pilot each place it appears;  (3)in subsection (a)— 
(A)in the subsection heading, by striking Pilot; and (B)by striking up to three and all that follows through providing and inserting programs to provide; and 
(4)in subsection (e)— (A)in paragraph (2), by striking title 10, United States Code and inserting this title; and 
(B)in paragraph (3), by striking such title and inserting this title. (e)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 88 of title 10, United States Code, is amended by inserting after the item relating to section 1788 the following new item: 
 
 
1788a. Family support programs: immediate family members of members of special operations forces.. 
(f)Conforming repealSection 554 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 1788 note) is repealed. 556.Reimbursement for State licensure and certification costs of a spouse of a member of the Armed Forces arising from relocation to another State (a)Reimbursement authorizedSection 476 of title 37, United States Code, is amended by adding at the end the following new subsection: 
 
(p) 
(1)From amounts otherwise made available for a fiscal year to provide travel and transportation allowances under this chapter, the Secretary concerned may reimburse a member of the armed forces for qualified relicensing costs of the spouse of the member when— (A)the member is reassigned, either as a permanent change of station or permanent change of assignment, from a duty station in one State to a duty station in another State; and 
(B)the movement of the member’s dependents is authorized at the expense of the United States under this section as part of the reassignment. (2)Reimbursement provided to a member under this subsection may not exceed $500 in connection with each reassignment described in paragraph (1). 
(3)Not later than December 31, 2021, the Secretary of Defense, in consultation with the Secretary of Homeland Security with respect to the Coast Guard, shall submit to the congressional defense committees, the Committee on Homeland Security and Government Affairs of the Senate, and the Committee on Oversight and Government Reform of the House of Representatives a report— (A)describing the extent to which the reimbursement authority provided by this subsection has been used; and 
(B)containing a recommendation by the Secretaries regarding whether the authority should be extended beyond the date specified in paragraph (4). (4)No reimbursement may be provided under this subsection for qualified relicensing costs paid or incurred after December 31, 2022. 
(5)In this subsection, the term qualified relicensing costs means costs, including exam and registration fees, that— (A)are imposed by the State of the new duty station to secure a license or certification to engage in the same profession that the spouse of the member engaged in while in the State of the original duty station; and 
(B)are paid or incurred by the member or spouse to secure the license or certification from the State of the new duty station after the date on which the orders directing the reassignment described in paragraph (1) are issued.. (b)Development of recommendations to expedite license portability for military spouses (1)Consultation with statesThe Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard, shall consult with States— 
(A)to identify barriers to the portability between States of a license, certification, or other grant of permission held by the spouse of a member of the Armed Forces to engage in an occupation when the spouse moves between States as part of a permanent change of station or permanent change of assignment of the member; and (B)to develop recommendations for the Federal Government and the States, together or separately, to expedite the portability of such licenses, certifications, and other grants of permission for military spouses. 
(2)Specific considerationsIn conducting the consultation and preparing the recommendations under paragraph (1), the Secretaries shall consider the feasibility of— (A)States accepting licenses, certifications, and other grants of permission described in paragraph (1) issued by another State and in good standing in that State; 
(B)the issuance of a temporary license pending completion of State-specific requirements; and (C)the establishment of an expedited review process for military spouses. 
(3)Report requiredNot later than March 15, 2018, the Secretaries shall submit to the appropriate congressional committees and the States a report containing the recommendations developed under this subsection. (4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means the congressional defense committees, the Committee on Homeland Security and Government Affairs of the Senate, and the Committee on Oversight and Government Reform of the House of Representatives. 
557.Temporary extension of extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and evictionSection 710(d) of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 50 U.S.C. 3953 note) is amended— (1)in paragraph (1), by striking December 31, 2017 and inserting December 31, 2019; and 
(2)in paragraph (3), by striking January 1, 2018 and inserting January 1, 2020. 558.Enhancing military childcare programs and activities of the Department of Defense (a)Hours of Operation of Military Childcare Development CentersEach Secretary of a military department shall ensure, to the extent practicable, that the hours of operation of each childcare development center under the jurisdiction of the Secretary are established and maintained in manner that takes into account the demands and circumstances of members of the Armed Forces, including members of the reserve components, who use such center in facilitation of the performance of their military duties. 
(b)Matters to be taken into accountThe demands and circumstances to be taken into account under subsection (a) for purposes of setting and maintaining the hours of operation of a childcare development center shall include the following: (1)Mission requirements of units whose members use the childcare development center. 
(2)The unpredictability of work schedules, and fluctuations in day-to-day work hours, of such members. (3)The potential for frequent and prolonged absences of such members for training, operations, and deployments. 
(4)The location of the childcare development center on the military installation concerned, including the location in connection with duty locations of members and applicable military family housing. (5)Such other matters as the Secretary of the military department concerned considers appropriate for purposes of this section. 
(c)Childcare Coordinators for Military InstallationsEach Secretary of a military department may provide for a childcare coordinator at each military installation under the jurisdiction of the Secretary at which are stationed significant numbers of members of the Armed Forces with accompanying dependent children, as determined by the Secretary. The childcare coordinator may work with the commander of the installation to ensure that childcare is available and responsive to the needs of members assigned to the installation.  559.Direct hire authority for Department of Defense for childcare services providers for Department child development centers (a)In generalThe Secretary of Defense may appoint, without regard to any provision of subchapter I of chapter 33 of title 5, United States Code, qualified childcare services providers in the competitive service if the Secretary determines that— 
(1)there is a critical hiring need for childcare services providers for Department of Defense child development centers; and (2)there is a shortage of childcare services providers. 
(b)RegulationsThe Secretary shall carry out this section in accordance with regulations prescribed by the Secretary for purposes of this section. (c)Deadline for implementationThe Secretary shall prescribe the regulations required by subsection (b), and commence implementation of subsection (a), by not later than May 1, 2018. 
(d)BriefingNot later than 90 days after the end of each of fiscal years 2019 and 2021, the Secretary of Defense shall provide a briefing to the Committee on Armed Services of the House of Representatives, the Committee on Armed Services of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate on the use of the appointment authority provided by subsection (a). (e)Childcare services provider definedIn this section, the term childcare services provider means a person who provides childcare services for dependent children of members of the Armed Forces and civilian employees of the Department of Defense in child development centers on Department installations. 
(f)Expiration of authorityThe appointment authority provided by subsection (a) expires on September 30, 2021. 560.Pilot program on public-private partnerships for telework facilities for military spouses on military installations outside the United States (a)In generalCommencing not later than one year after the date of the enactment of this Act, the Secretary of Defense shall carry out a pilot program to assess the feasability and advisability of providing telework facilities for military spouses on military installations outside the United States. The Secretary shall consult with the host nation or nations concerned in carrying out the pilot program. 
(b)Number of installationsThe Secretary shall carry out the pilot program at not less than two military installations outside the United States selected by the Secretary for purposes of the pilot program. (c)DurationThe duration of the pilot program shall be a period selected by the Secretary, but not more than three years. 
(d)ElementsThe pilot program shall include the following elements: (1)The pilot program shall be conducted as one or more public-private partnerships between the Department of Defense and a private corporation or partnership of private corporations. 
(2)The corporation or corporations participating in the pilot program shall contribute to the carrying out of the pilot program an amount equal to the amount committed by the Secretary to the pilot program at the time of its commencement. (3)The Secretary shall enter into one or more memoranda of understanding with the corporation or corporations participating in the pilot program for purposes of the pilot program, including the amounts to be contributed by such corporation or corporations pursuant to paragraph (2). 
(4)The telework undertaken by military spouses under the pilot program may only be for United States companies. (5)The pilot program shall permit military spouses to provide administrative, informational technology, professional, and other necessary support to companies through telework from Department installations outside the United States. 
(e)FundingOf the amount authorized to be appropriated for fiscal year 2018 by section 421 and available for military personnel as specified in the funding table in section 4401, up to $1,000,000 may be available to carry out the pilot program, including entry into memoranda of understanding pursuant to subsection (d)(3) and payment by the Secretary of the amount committed by the Secretary to the pilot program pursuant to subsection (d)(2). GDecorations and Awards 561.Authorization for award of the Medal of Honor to Garlin M. Conner for acts of valor during World War II (a)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to Garlin M. Conner for the acts of valor during World War II described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Garlin M. Conner during combat on January 24, 1945, as a member of the United States Army in the grade of First Lieutenant in France while serving with Company K, 3d Battalion, 7th Infantry Regiment, 3d Infantry Division, for which he was previously awarded the Distinguished-Service Cross. 562.Authorization for award of Distinguished-Service Cross to Specialist Frank M. Crary for acts of valor in Vietnam (a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Distinguished-Service Cross under section 3742 of such title to Specialist Frank M. Crary for the acts of valor in Vietnam described in subsection (b). 
(b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of Frank M. Crary on April 7, 1966, as a member of the Army serving in the grade of Specialist in Vietnam while serving with Company D, 1st Battalion (Airborne), 12th Cavalry Regiment, 1st Cavalry Division. HMiscellaneous Reporting Requirements 571.Analysis and report on accompanied and unaccompanied tours of duty in remote locations with high family support costs (a)Analysis requiredThe Secretary of Defense shall conduct a comparative analysis of accompanied tours of duty and unaccompanied tours of duty of members of the Armed Forces in remote locations with high family support costs (including facility construction and operation costs), including— 
(1)the Azores; (2)United States Naval Station, Guantanamo Bay, Cuba; 
(3)Okinawa, Japan; (4)the Republic of Korea; 
(5)Kwajalein Atoll;  (6)Al Udeid Air Base, Qatar; and 
(7)such other locations as the Secretary considers appropriate for purposes of the analysis. (b)Reporting requirementNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing the results of the analysis conducted under subsection (a). 
572.Review and reports on policies for regular and reserve officer career management 
(a)Review requiredThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall conduct a review of the policies of the Department of Defense for the career management of regular and reserve officers of the Armed Forces pursuant to the Defense Officer Personnel Management Act (commonly referred to as DOPMA) and the Reserve Officer Personnel Management Act (commonly referred to as ROPMA). (b)Elements of ReviewThe review required by subsection (a) shall include the following: 
(1)A statistical analysis, based on exit surveys and other data available to the military departments, on the impact that current personnel policies under the Defense Officer Personnel Management Act have on recruiting and retention of qualified regular and reserve officers of the Armed Forces. Specifically, the statistical analysis shall include an estimate of the number of officers who leave the Armed Forces each year because of dissatisfaction with the current personnel policies, including career progression, promotion policies, and a perceived lack of opportunity for schooling and broadening assignments. (2)An analysis of the extent to which current personnel policies inhibit the professional development of officers. 
(3)An analysis of the impact that increased flexibility in promotion, assignments, and career length would have on officer competency in their military occupational specialties. (4)An analysis of the efficacy of officer talent management systems currently used by the military departments. 
(5)An analysis of the benefits and limitations of the current promotion timelines and the up-or-out system required by policy and law. (6)An analysis of the reasons and frequency with which officers in the grade of O–3 or above are passed over for promotion to the next higher grade, particularly those officers who have pursued advanced degrees, broadening assignments, and non-traditional career patterns. 
(7)The utility and feasibility of creating new competitive categories or an independent career and promotion path for officers in low-density military occupational specialties. (8)An analysis of how best to encourage and facilitate the recruitment and retention of officers with technical expertise. 
(9)The utility and feasibility of encouraging officers to pursue careers of lengths that vary from the traditional 20-year military career and the mechanisms that could be employed to encourage officers to pursue these varying career lengths. (10)An analysis of what actions have been or could be taken within current statutory authority to address officer management challenges. 
(11)An analysis of what actions can be taken by the Armed Forces to change the institutional culture regarding commonly held perceptions on appropriate promotion timelines, career progression, and traditional career patterns. (12)An analysis of how the Armed Forces can avoid an officer corps disproportionately weighted toward officers serving in the grades of major, lieutenant colonel, and colonel and Navy grades of lieutenant commander, commander, and captain, if statutory officer grade caps are relaxed. 
(13)The utility and feasibility of allowing officers to repeatedly and seamlessly transition between active duty and reserve active-status throughout the course of their military careers. (14)An analysis of the current officer force-shaping authorities and any changes needed to these authorities to improve recruiting, retention, and readiness. 
(15)An analysis of any other matters the Secretary of Defense considers appropriate to improve the effective recruitment and retention of officers. (c)Reporting requirements (1)Initial reportNot later than March 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report evaluating the impact on officer retention of granting promotion boards the authority to recommend officers of particular merit be placed at the top of the promotion list. 
(2)Complete reportNot later than July 31, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth the results of the review conducted under subsection (a). (3)Scope of reportIf any recommendation of the Secretary of Defense in a report required by this subsection requires legislative or administrative action for implementation, the report shall include a proposal for legislative action, or a description of administrative action, as applicable, to implement such recommendation. 
573.Review and report on effects of personnel requirements and limitations on the availability of members of the National Guard for the performance of funeral honors duty for veterans 
(a)Review requiredThe Secretary of Defense shall undertake a review of the effects of the personnel requirements and limitations described in subsection (b) with respect to the members of the National Guard in order to determine whether or not such requirements unduly limit the ability of the Armed Forces to meet the demand for personnel to perform funeral honors in connection with funerals of veterans. (b)Personnel requirements and limitationsThe personnel requirements and limitations described in this subsection are the following: 
(1)Requirements, such as the ceiling on the authorized number of members of the National Guard on active duty pursuant to section 115(b)(2)(B) of title 10, United States Code, or end-strength limitations, that may operate to limit the number of members of the National Guard available for the performance of funeral honors duty. (2)Any other requirements or limitations applicable to the reserve components of the Armed Forces in general, or the National Guard in particular, that may operate to limit the number of members of the National Guard available for the performance of funeral honors duty. 
(c)ReportNot later than six months after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review undertaken pursuant to subsection (a). The report shall include the following: (1)A description of the review. 
(2)Such recommendations as the Secretary considers appropriate in light of the review for legislative or administrative action to expand the number of members of the National Guard available for the performance of funeral honors functions at funerals of veterans. 574.Review and report on authorities for the employment, use, and status of National Guard and Reserve technicians (a)Review requiredThe Secretary of Defense shall conduct a review of the following: 
(1)Authority for the employment, use, and status of National Guard technicians under section 709 of title 32, United States Code (commonly referred to as the National Guard Technicians Act of 1968). (2)Authorities for the employment, use, and status of National Guard and Reserve technicians under sections 10216 through 10218 of title 10, United States Code. 
(3)Any other authorities on the employment, use, and status of National Guard and Reserve technicians under law. (b)PurposesThe purposes of the review under subsection (a) shall be as follows: 
(1)To define the mission and requirements of National Guard and Reserve technicians. (2)To identify means to improve the management and administration of the National Guard and Reserve technician workforce. 
(3)To identify means to enhance the capability of the Department of Defense to recruit and retain National Guard and Reserve technicians. (4)To assess the current career progression tracks of National Guard and Reserve technicians. 
(c)ConsultationIn conducting the review under subsection (a), the Secretary of Defense shall consult with the Chief of the National Guard Bureau, the Chief of Army Reserve, the Chief of Air Force Reserve, and representatives of National Guard and Reserve technicians, including collective bargaining representatives of such technicians. (d)Inclusion of recent authorities in reviewThe Secretary of Defense shall ensure that the review conducted under subsection (a) takes into account authorities, and modifications of authorities, for the employment, use, and status of National Guard and Reserve technicians contained in the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) and the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328). 
(e)Required review elementsIn meeting the purposes of the review conducted under subsection (a), as set forth in subsection (b), the Secretary of Defense shall address, in particular, the following: (1)The extent to which National Guard and Reserve technicians are assigned military duties inconsistent with, or of a different nature than, their civilian duties, the impact of such assignments on unit readiness, and the effect of such assignments on the career progression of technicians. 
(2)The use by the Department of Defense (especially within the National Guard) of selective retention boards to separate National Guard and Reserve technicians from military service (with the effect of thereby separating them from civilian service) before they accrue a full, unreduced retirement annuity in connection with Federal civilian service, and whether that use is consistent with the authority in section 10216(f) of title 10, United States Code, that technicians be permitted to remain in service past their mandatory separation date until they qualify for an unreduced retirement annuity. (3)The impact on recruitment and retention, and the budgetary impact, of permitting National Guard and Reserve technicians who receive an enlistment incentive before becoming a technician to retain such incentive upon becoming a technician. 
(f)Reporting requirementNot later than April 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing— (1)the results of the review conducted under subsection (a), including a discussion of the matters set forth in subsections (b) and (e); and 
(2)such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the review in order to improve and enhance the employment, use, and status of National Guard and Reserve technicians. 575.Assessment and report on expanding and contracting for childcare services of the Department of Defense (a)Assessment requiredThe Secretary of Defense shall conduct an assessment of the feasibility and advisability of the following: 
(1)Expanding the operating hours of childcare facilities of the Department of Defense in order to meet childcare services requirements for swing-shift, night-shift, and weekend workers. (2)Using contracts with private-sector childcare services providers to expand the availability of childcare services for members of the Armed Forces at locations outside military installations at costs similar to the current costs for childcare services through child development centers on military installations. 
(3)Contracting with private-sector childcare services providers to operate childcare facilities of the Department on military installations. (4)Expanding childcare services as described in paragraphs (1) through (3) to members of the National Guard and Reserves in a manner that does not substantially raise costs of childcare services for the military departments or conflict with others who have a higher priority for space in childcare services programs, such as members of the Armed Forces on active duty. 
(b)Reporting requirementNot later than September 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the assessment conducted under subsection (a). 576.Review and report on compensation provided childcare services providers of the Department of Defense (a)Review requiredThe Secretary of Defense shall conduct a review of the compensation provided for childcare services providers within the Department of Defense, including positions subject to General Schedule pay grades and positions occupied by nonappropriated fund instrumentality employees. 
(b)Elements of reviewThe review conducted under subsection (a) shall include the following: (1)A comparison of the compensation provided for childcare services provider positions within the Department with the compensation provided to childcare services providers in the private sector who provide similar childcare services. 
(2)An assessment of the mix of General Schedule pay grades and compensation levels for nonappropriated fund instrumentality employees currently required by the Department to most effectively recruit and retain childcare services providers for dependents of members of the Armed Forces. (3)A comparison of the budget implications of the current General Schedule pay grade mix and nonappropriated fund instrumentality compensation levels with the pay grade mix and compensation levels determined pursuant to paragraph (2) to be required by the Department to most effectively recruit and retain childcare services providers for dependents of members of the Armed Forces. 
(c)Reporting requirementNot later than September 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the review conducted under subsection (a). 577.Comptroller General of the United States assessment and report on the Office of Complex Investigations within the National Guard Bureau (a)Assessment requiredThe Comptroller General of the United States shall conduct an assessment on the purpose, structure, and effectiveness of the Office of Complex Investigations within the National Guard Bureau. 
(b)Elements of assessmentThe assessment conducted under subsection (a) shall address the following: (1)The purpose of the Office of Complex Investigations and the criteria used to determine which cases will be investigated by the office. 
(2)The services provided by the Office of Complex Investigations. (3)The authority under which the Office of Complex Investigations may investigate violations of State law. 
(4)The structure of the Office of Complex Investigations, including— (A)the number of individuals assigned, both permanently and temporarily, to the office; 
(B)the organizational structure of the office; and (C)the annual budget of the office, the source of funding, and the extent to which States are required to reimburse the Department of Defense for activities conducted by the office. 
(5)The extent to which the investigations conducted by the Office of Complex Investigations could be conducted by another State or Federal entity. (6)The policies governing the Office of Complex Investigations, and the extent to which the office adheres to these policies. 
(7)The training provided to investigators and other employees of the Office of Complex Investigations. (8)Any other matters the Comptroller General considers relevant to the assessment. 
(c)Reporting requirementNot later than October 31, 2018, the Comptroller General shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the assessment conducted under subsection (a). 578.Modification of submittal date of Comptroller General of the United States report on integrity of the Department of Defense whistleblower programSection 536(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2124) is amended by striking 18 months after the date of the enactment of this Act and inserting December 31, 2018. 
IOther Matters 
581.Expansion of United States Air Force Institute of Technology enrollment authority to include civilian employees of the homeland security industry 
(a)DefinitionSubsection (b) of section 9314a of title 10, United States Code, is amended to read as follows:  (b)Covered private sector employee defined (1)In this section, the term covered private sector employee means— 
(A)an individual employed by a private firm that is engaged in providing to the Department of Defense significant and substantial defense-related systems, products, or services; or (B)an individual employed by a private firm in one of the critical infrastructure sectors identified in Presidential Policy Directive 21 (Critical Infrastructure Security and Resilience). 
(2)A covered private sector employee admitted for instruction at the United States Air Force Institute of Technology remains eligible for such instruction only so long as the person remains employed by the same firm.. (b)Use of defined termSection 9314a of title 10, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (1)— 
(i)by striking defense industry employees described in subsection (b) and inserting a covered private sector employee; and (ii)by striking Any such defense industry employee and inserting A covered private sector employee;  
(B)in paragraph (2), by striking defense industry employees and inserting covered private sector employees; and (C)in paragraph (3), by striking defense industry employee both places it appears and inserting covered private sector employee; 
(2)in subsection (c)— (A)by striking Defense industry employees and inserting A covered private sector employee; and 
(B)by striking defense industry employees and inserting covered private sector employees; (3)in subsection (d)(1), by striking defense industry employees and inserting a covered private sector employee; and 
(4)in subsection (f), by striking defense industry employees and inserting covered private sector employees. (c)Other conforming amendmentsSection 9314a of title 10, United States Code, is further amended— 
(1)in subsection (a)(1), by striking a defense focused and inserting a defense-focused or homeland security-focused; and (2)in subsection (d)— 
(A)in paragraph (1), by inserting or homeland security after and defense; and (B)in paragraph (2), by inserting before the period at the end the following: or the Department of Homeland Security, as applicable. 
(d)Clerical amendments 
(1)Section headingThe heading of section 9314a of title 10, United States Code, is amended to read as follows:  9314a.United States Air Force Institute of Technology: admission of certain private sector civilians. (2)Table of sectionsThe table of sections at the beginning of chapter 901 of title 10, United States Code, is amended by striking the item relating to section 9314a and inserting the following new item: 
 
 
9314a. United States Air Force Institute of Technology: admission of certain private sector civilians.. 
582.Conditional designation of Explosive Ordnance Disposal Corps as a basic branch of the Army 
(a)Conditional designationSubject to subsection (b), section 3063(a) of title 10, United States Code, is amended— (1)in paragraph (12), by striking and; 
(2)by redesignating paragraph (13) as paragraph (14); and (3)by inserting after paragraph (12) the following new paragraph (13): 
 
(13)Explosive Ordnance Disposal Corps; and. (b)Delayed effective date and Condition on execution (1)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2020, but only if the report required by paragraph (2) is not submitted before that date as required by such paragraph. 
(2)Reporting requirementNot later than September 30, 2020, the Secretary of the Army shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing certifications that the following actions have occurred as of that date: (A)The defense budget materials display funding requirements for explosive ordnance disposal separately and a program of record is established and maintained for explosive ordnance disposal. 
(B)A process has been established to ensure that, by not later than five years after the date of the enactment of this Act, there is, and will continue to be, at least one general officer in the Army qualified regarding issues involving explosive ordnance disposal to ensure officer professional development and upward mobility. (C)The Ordnance Personnel Proponency Office is, and will continue to be, manned with an explosive ordnance disposal officer to oversee explosive ordnance disposal officer and enlisted personnel proponency. 
(D)Explosive ordnance disposal officer education has been included in a basic officer leadership course, a captains career course, and a policy and planning course specific to explosive ordnance disposal as part of intermediate level education and pre-command courses. (E)The office of the Army Deputy Chief of Staff, G8, and the office of the Army Deputy Chief of Staff, G3, have, and will continue to be, manned with explosive ordnance disposal officers responsible for the decision management decision packages, ammunition organizational integration, and force modernization related to explosive ordnance disposal. 
(F)The Army has established and maintained explosive ordnance disposal cells at the Army Forces Command, Army Service Component Commands, Army Special Operations Command, Army Training and Doctrine Command, and the Army Capability and Integration Center. (3)Notice of reportThe Secretary of the Army shall notify the Law Revision Counsel of the House of Representatives of the submission of the report under paragraph (2) so that the Law Revision Counsel does not execute the amendments made by subsection (a). 
583.Designation of office within Office of the Secretary of Defense to oversee use of food assistance programs by members of the Armed Forces on active dutyNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall designate an office or official within the Office of the Secretary of Defense for purposes as follows: (1)To discharge responsibility for overseeing the efforts of the Department of Defense to collect, analyze, and monitor data on the use of food assistance programs by members of the Armed Forces on active duty. 
(2)To establish and maintain relationships with other departments and agencies of the Federal Government to facilitate the discharge of the responsibility specified in paragraph (1). VICompensation and Other Personnel Benefits  Subtitle A—Pay and Allowances Sec. 601. Annual adjustment of basic monthly pay. Sec. 602. Prohibiting collection of additional amounts from members living in units under Military Housing Privatization Initiative. Sec. 603. Limitation on modification of payment authority for Military Housing Privatization Initiative housing. Sec. 604. Housing treatment for certain members of the Armed Forces, and their spouses and other dependents, undergoing a permanent change of station within the United States. Sec. 605. Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstances. Sec. 606. Reevaluation of BAH for the military housing area including Staten Island. Subtitle B—Bonus and Special and Incentive Pays Sec. 611. One-year extension of certain bonus and special pay authorities for reserve forces. Sec. 612. One-year extension of certain bonus and special pay authorities for health care professionals. Sec. 613. One-year extension of special pay and bonus authorities for nuclear officers. Sec. 614. One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authorities. Sec. 615. One-year extension of authorities relating to payment of other title 37 bonuses and special pays. Sec. 616. Report regarding the national pilot shortage. Sec. 617. Special aviation incentive pay and bonus authorities for enlisted members who operate remotely piloted aircraft. Sec. 618. Technical and conforming amendments relating to 2008 consolidation of special pay authorities. Subtitle C—Disability Pay, Retired Pay, and Survivor Benefits Sec. 621. Permanent extension and cost-of-living adjustments of special survivor indemnity allowances under the Survivor Benefit Plan. Sec. 622. Adjustments to Survivor Benefit Plan for members electing lump sum payments of retired pay under the modernized retirement system for members of the uniformed services. Sec. 623. Technical correction regarding election to participate in modernized retirement system for reserve component members experiencing a break in service. Sec. 624. Technical corrections to use of member's current pay grade and years of service in a division of property involving disposable retired pay. Sec. 625. Continuation pay for the Coast Guard. Subtitle D—Other Matters Sec. 631. Land conveyance authority, Army and Air Force Exchange Service property, Dallas, Texas. Sec. 632. Authority for the Secretaries of the military departments to provide for care of remains of those who die on active duty and are interred in a foreign cemetery. Sec. 633. Construction of domestic source requirement for footwear furnished to enlisted members of the Armed Forces on initial entry into the Armed Forces. Sec. 634. Review and update of regulations governing debt collectors interactions with unit commanders of members of the Armed Forces. APay and Allowances 601.Annual adjustment of basic monthly payThe adjustment in the rates of monthly basic pay required by subsection (a) of section 1009 of title 37, United States Code, to be made on January 1, 2018, shall take effect, notwithstanding any determination made by the President under subsection (e) of such section with respect to an alternative pay adjustment to be made on such date. 
602.Prohibiting collection of additional amounts from members living in units under Military Housing Privatization Initiative 
(a)ProhibitionSubchapter IV of chapter 169 of title 10, United States Code, is amended by adding at the end the following new section:  2886.Prohibiting collection of amounts in addition to rent from members assigned to units (a)ProhibitionAn agreement for acquiring or constructing a military family housing unit or military unaccompanied housing unit under this subchapter which is entered into between the Secretary and an eligible entity shall prohibit the entity from imposing on a member of the armed forces who occupies the unit a supplemental payment, such as an out-of-pocket fee, in addition to the amount of rent the eligible entity charges for a unit of similar size and composition, without regard to whether or not the amount of the member’s basic allowance for housing is less than the amount of the rent. 
(b)Permitting certain additional paymentsNothing in this section shall be construed to prohibit an eligible entity from imposing an additional payment for optional services provided to residents, such as access to a gym or a parking space, or an additional payment for non-essential utility services, as determined in accordance with regulations promulgated by the Secretary. (c)No effect on rental guarantees or differential lease paymentsNothing in this section shall be construed to limit or otherwise affect the authority of the Secretary to enter into rental guarantee agreements under section 2876 of this title or to make differential lease payments under section 2877 of this title, so long as such agreements or payments do not require a member of the armed forces who is assigned to a military family housing unit or military unaccompanied housing unit under this subchapter to pay an out-of-pocket fee or payment in addition to the member’s basic housing allowance.. 
(b)Clerical amendmentThe table of sections for subchapter IV of chapter 169 of such title is amended by adding at the end the following new item:   2886. Prohibiting collection of amounts in addition to rent from members assigned to units.. 603.Limitation on modification of payment authority for Military Housing Privatization Initiative housing (a)In generalFor each month during 2018, the Secretary of Defense shall pay to a lessor of covered housing 1 percent of the amount calculated under section 403(b)(3)(A)(i) of title 37, United States Code, for the area in which the covered housing exists. 
(b)DefinitionIn this section, the term covered housing means a unit of housing— (1)acquired or constructed under the alternative authority of subchapter IV of chapter 169 of title 10, United States Code (known as the Military Housing Privatization Initiative); 
(2)that is leased to a member of a uniformed service who resides in such unit; and (3)for which the lessor charges such member rent that equals or exceeds the amount calculated under section 403(b)(3)(A) of title 37, United States Code. 
(c)GAO ReviewNot later than March 1, 2018, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a review of the following: (1)The management of the Military Housing Privatization Initiative to date. 
(2)Plans for the Military Housing Privatization Initiative after March 1, 2018. (3)The viability of the Military Housing Privatization Initiative after March 1, 2018. 
(4)Alternatives to the Military Housing Privatization Initiative. 604.Housing treatment for certain members of the Armed Forces, and their spouses and other dependents, undergoing a permanent change of station within the United States (a)Housing treatment (1)In generalChapter 7 of title 37, United States Code, is amended by inserting after section 403 the following new section: 
 
403a.Housing treatment for certain members of the armed forces, and their spouses and other dependents, undergoing a permanent change of station within the United States 
(a)Housing treatment for certain members who have a spouse or other dependents 
(1)Housing treatment regulationsThe Secretary of Defense shall prescribe regulations that permit a member of the armed forces described in paragraph (2) who is undergoing a permanent change of station within the United States to request the housing treatment described in subsection (b) during the covered relocation period of the member. (2)Eligible membersA member described in this paragraph is any member who— 
(A)has a spouse who is gainfully employed or enrolled in a degree, certificate or license granting program at the beginning of the covered relocation period; (B)has one or more dependents attending an elementary or secondary school at the beginning of the covered relocation period; 
(C)has one or more dependents enrolled in the Exceptional Family Member Program; or (D)is caring for an immediate family member with a chronic or long-term illness at the beginning of the covered relocation period. 
(b)Housing treatment 
(1)Continuation of housing for the spouse and other dependentsIf a spouse or other dependent of a member whose request under subsection (a) is approved resides in Government-owned or Government-leased housing at the beginning of the covered relocation period, the spouse or other dependent may continue to reside in such housing during a period determined in accordance with the regulations prescribed pursuant to this section. (2)Early housing eligibilityIf a spouse or other dependent of a member whose request under subsection (a) is approved is eligible to reside in Government-owned or Government-leased housing following the member’s permanent change of station within the United States, the spouse or other dependent may commence residing in such housing at any time during the covered relocation period. 
(3)Temporary use of government-owned or government-leased housing intended for members without a spouse or dependentIf a spouse or other dependent of a member relocates at a time different from the member in accordance with a request approved under subsection (a), the member may be assigned to Government-owned or Government-leased housing intended for the permanent housing of members without a spouse or dependent until the member’s detachment date or the spouse or other dependent’s arrival date, but only if such Government-owned or Government-leased housing is available without displacing a member without a spouse or dependent at such housing. (4)Equitable basic allowance for housingIf a spouse or other dependent of a member relocates at a time different from the member in accordance with a request approved under subsection (a), the amount of basic allowance for housing payable may be based on whichever of the following areas the Secretary concerned determines to be the most equitable: 
(A)The area of the duty station to which the member is reassigned. (B)The area in which the spouse or other dependent resides, but only if the spouse or other dependent resides in that area when the member departs for the duty station to which the member is reassigned, and only for the period during which the spouse or other dependent resides in that area. 
(C)The area of the former duty station of the member, but only if that area is different from the area in which the spouse or other dependent resides. (c)Rule of construction related to certain basic allowance for housing paymentsNothing in this section shall be construed to limit the payment or the amount of basic allowance for housing payable under section 403(d)(3)(A) of this title to a member whose request under subsection (a) is approved. 
(d)Housing treatment educationThe regulations prescribed pursuant to this section shall ensure the relocation assistance programs under section 1056 of title 10 include, as part of the assistance normally provided under such section, education about the housing treatment available under this section. (e)DefinitionsIn this section: 
(1)Covered relocation period 
(A)Subject to subparagraph (B), the term covered relocation period, when used with respect to a permanent change of station of a member of the armed forces, means the period that— (i)begins 180 days before the date of the permanent change of station; and 
(ii)ends 180 days after the date of the permanent change of station. (B)The regulations prescribed pursuant to this section may provide for a shortening or lengthening of the covered relocation period of a member for purposes of this section. 
(2)DependentThe term dependent has the meaning given that term in section 401 of this title. (3)Permanent change of stationThe term permanent change of station means a permanent change of station described in section 452(b)(2) of this title.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 7 such title is amended by inserting after the item relating to section 403 the following new item:  403a. Housing treatment for certain members of the armed forces, and their spouses and other dependents, undergoing a permanent change of station within the United States.. (b)Effective dateThe amendments made by this section shall take effect on October 1, 2018. 
605.Extension of authority to provide temporary increase in rates of basic allowance for housing under certain circumstancesSection 403(b)(7)(E) of title 37, United States Code, is amended by striking December 31, 2017 and inserting December 31, 2018. 606.Reevaluation of BAH for the military housing area including Staten IslandNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, using the most recent data available to the Secretary, shall reevaluate the basic housing allowance prescribed under section 403(b) of title 37, United States Code, for the military housing area that includes Staten Island, New York. 
BBonus and Special and Incentive Pays 
611.One-year extension of certain bonus and special pay authorities for reserve forcesThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018: (1)Section 308b(g), relating to Selected Reserve reenlistment bonus. 
(2)Section 308c(i), relating to Selected Reserve affiliation or enlistment bonus. (3)Section 308d(c), relating to special pay for enlisted members assigned to certain high-priority units. 
(4)Section 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without prior service. (5)Section 308h(e), relating to Ready Reserve enlistment and reenlistment bonus for persons with prior service. 
(6)Section 308i(f), relating to Selected Reserve enlistment and reenlistment bonus for persons with prior service. (7)Section 478a(e), relating to reimbursement of travel expenses for inactive-duty training outside of normal commuting distance. 
(8)Section 910(g), relating to income replacement payments for reserve component members experiencing extended and frequent mobilization for active duty service. 612.One-year extension of certain bonus and special pay authorities for health care professionals (a)Title 10 authoritiesThe following sections of title 10, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018: 
(1)Section 2130a(a)(1), relating to nurse officer candidate accession program. (2)Section 16302(d), relating to repayment of education loans for certain health professionals who serve in the Selected Reserve. 
(b)Title 37 authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018: (1)Section 302c-1(f), relating to accession and retention bonuses for psychologists. 
(2)Section 302d(a)(1), relating to accession bonus for registered nurses. (3)Section 302e(a)(1), relating to incentive special pay for nurse anesthetists. 
(4)Section 302g(e), relating to special pay for Selected Reserve health professionals in critically short wartime specialties. (5)Section 302h(a)(1), relating to accession bonus for dental officers. 
(6)Section 302j(a), relating to accession bonus for pharmacy officers. (7)Section 302k(f), relating to accession bonus for medical officers in critically short wartime specialties. 
(8)Section 302l(g), relating to accession bonus for dental specialist officers in critically short wartime specialties. 613.One-year extension of special pay and bonus authorities for nuclear officersThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018: 
(1)Section 312(f), relating to special pay for nuclear-qualified officers extending period of active service. (2)Section 312b(c), relating to nuclear career accession bonus. 
(3)Section 312c(d), relating to nuclear career annual incentive bonus. 614.One-year extension of authorities relating to title 37 consolidated special pay, incentive pay, and bonus authoritiesThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018: 
(1)Section 331(h), relating to general bonus authority for enlisted members. (2)Section 332(g), relating to general bonus authority for officers. 
(3)Section 333(i), relating to special bonus and incentive pay authorities for nuclear officers. (4)Section 334(i), relating to special aviation incentive pay and bonus authorities for officers. 
(5)Section 335(k), relating to special bonus and incentive pay authorities for officers in health professions. (6)Section 336(g), relating to contracting bonus for cadets and midshipmen enrolled in the Senior Reserve Officers' Training Corps. 
(7)Section 351(h), relating to hazardous duty pay. (8)Section 352(g), relating to assignment pay or special duty pay. 
(9)Section 353(i), relating to skill incentive pay or proficiency bonus. (10)Section 355(h), relating to retention incentives for members qualified in critical military skills or assigned to high priority units. 
615.One-year extension of authorities relating to payment of other title 37 bonuses and special paysThe following sections of title 37, United States Code, are amended by striking December 31, 2017 and inserting December 31, 2018: (1)Section 301b(a), relating to aviation officer retention bonus. 
(2)Section 307a(g), relating to assignment incentive pay. (3)Section 308(g), relating to reenlistment bonus for active members. 
(4)Section 309(e), relating to enlistment bonus. (5)Section 316a(g), relating to incentive pay for members of precommissioning programs pursuing foreign language proficiency. 
(6)Section 324(g), relating to accession bonus for new officers in critical skills. (7)Section 326(g), relating to incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(8)Section 327(h), relating to incentive bonus for transfer between Armed Forces. (9)Section 330(f), relating to accession bonus for officer candidates.  
616.Report regarding the national pilot shortage 
(a)In generalNot later than April 30, 2018, the Comptroller General of the United States shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report regarding the extent of the national pilot shortage and the impact that such shortage has on the ability of the Department of Defense to retain pilots. (b)ElementsThe report under subsection (a) shall include assessments of the following: 
(1)The severity of the national pilot shortage, including which of the following are most acutely affected by such shortage— (A)geographic areas of the United States; and 
(B)sectors of the commercial aviation industry; (2)Compensation practices within the commercial aviation industry, including whether and how such practices affect the ability of the Department of Defense to retain pilots. 
(3)The annual business case of the Secretary of the Air Force for aviation bonus payments under section 334(c)(2) of title 37, United States Code, specifically— (A)whether the business case meets the requirements under such section of title 37; 
(B)whether the business case justifies the bonus amount for each aircraft type category; and (C)whether projections indicate that the business case will reduce the pilot shortage, and, if so, how quickly for each aircraft type category. 
(4)Non-monetary incentives the Secretary of the Air Force has used to retain pilots. (5)Other incentives available under current law and policies of the Department of Defense to increase retention of pilots. 
(6)Such other matters as the Comptroller General considers appropriate. 617.Special aviation incentive pay and bonus authorities for enlisted members who operate remotely piloted aircraft (a)In generalChapter 5 of title 37, United States Code, is amended by inserting after section 334 the following new section: 
 
334a.Special aviation incentive pay and bonus authorities: enlisted members who operate remotely piloted aircraft 
(a)Aviation incentive pay 
(1)Incentive pay authorizedThe Secretary concerned may pay aviation incentive pay under this section to an enlisted member in a regular or reserve component of a uniformed service who— (A)is entitled to basic pay under section 204 of this title or compensation under 206 of this title; 
(B)is designated as a remotely piloted aircraft pilot, or is in training leading to such a designation; (C)engages in, or is in training leading to, frequent and regular performance of operational flying duty or proficiency flying duty; 
(D)engages in or remains in aviation service for a specified period; and (E)meets such other criteria as the Secretary concerned determines appropriate. 
(2)Enlisted members not currently engaged in flying dutyThe Secretary concerned may pay aviation incentive pay under this section to an enlisted member who is otherwise qualified for such pay but who is not currently engaged in the performance of operational flying duty or proficiency flying duty if the Secretary determines, under regulations prescribed under section 374 of this title, that payment of aviation pay to that enlisted member is in the best interests of the service. (b)Aviation bonusThe Secretary concerned may pay an aviation bonus under this section to an enlisted member in a regular or reserve component of a uniformed service who— 
(1)is entitled to aviation incentive pay under subsection (a); (2)is within one year of completing the enlistment of the member; 
(3)reenlists or voluntarily extends the enlistment of the member— (A)for a period of at least one year; or 
(B)in the case of an enlisted member serving pursuant to an indefinite reenlistment, executes a written agreement— (i)to remain on active duty for a period of at least one year; or 
(ii)to remain in an active status in a reserve component for a period of at least one year; and (4)meets such other criteria as the Secretary concerned determines appropriate. 
(c)Maximum amount and method of payment 
(1)Maximum amountThe Secretary concerned shall determine the amount of a bonus or incentive pay to be paid under this section, except that— (A)aviation incentive pay under subsection (a) shall be paid at a monthly rate not to exceed $1,000 per month; and 
(B)an aviation bonus under subsection (b) may not exceed $35,000 for each 12-month period of obligated service agreed to under subsection (d). (2)Lump sum or installmentsA bonus under this section may be paid in a lump sum or in periodic installments, as determined by the Secretary concerned. 
(3)Fixing bonus amountUpon acceptance by the Secretary concerned of the written agreement required by subsection (d), the total amount of the bonus to be paid under the agreement shall be fixed. (d)Written agreement for bonusTo receive an aviation bonus under this section, an enlisted member determined to be eligible for the bonus shall enter into a written agreement with the Secretary concerned that specifies— 
(1)the amount of the bonus; (2)the method of payment of the bonus under subsection (c)(2); 
(3)the period of obligated service; and (4)the type or conditions of the service. 
(e)Reserve component enlisted members performing inactive duty trainingAn enlisted member of reserve component who is entitled to compensation under section 206 of this title and who is authorized aviation incentive pay under this section may be paid an amount of incentive pay that is proportionate to the compensation received under section 206 of this title for inactive-duty training. (f)Relationship to other pay and allowances (1)Aviation incentive payAviation incentive pay paid to an enlisted member under subsection (a) shall be in addition to any other pay and allowance to which the enlisted member is entitled, except that an enlisted member may not receive a payment under such subsection and section 351(a)(2) or 353(a) of this title for the same skill and period of service. 
(2)Aviation bonusAn aviation bonus paid to an enlisted member under subsection (b) shall be in addition to any other pay and allowance to which the enlisted member is entitled, except that an enlisted member may not receive a bonus payment under such subsection and section 331 or 353(b) of this title for the same skill and period of service. (g)RepaymentAn enlisted member who receives aviation incentive pay or an aviation bonus under this section and who fails to fulfill the eligibility requirements for the receipt of the incentive pay or bonus or complete the period of service for which the incentive pay or bonus is paid, as specified in the written agreement under subsection (d) in the case of a bonus, shall be subject to the repayment provisions of section 373 of this title. 
(h)DefinitionsIn this section: (1)Aviation serviceThe term aviation service means participation in aerial flight performed, under regulations prescribed by the Secretary concerned, by an eligible enlisted member who is a remotely piloted aircraft pilot. 
(2)Operational flying dutyThe term operational flying duty means flying performed under competent orders by enlisted members of the regular or reserve components while serving in assignments in which basic flying skills are normally maintained in the performance of assigned duties as determined by the Secretary concerned, and flying duty performed by members in training that leads to designation as a remotely piloted aircraft pilot by the Secretary concerned. (3)Proficiency flying dutyThe term proficiency flying duty means flying performed under competent orders by enlisted members of the regular or reserve components while serving in assignments in which such skills would normally not be maintained in the performance of assigned duties. 
(i)Termination of AuthorityNo agreement may be entered into under this section after December 31, 2018.. (b)Clerical amendmentThe table of sections at the beginning of chapter 5 of such title is amended by inserting after the item relating to section 334 the following new item: 
 
 
334a. Special aviation incentive pay and bonus authorities: enlisted members who operate remotely piloted aircraft.. 
618.Technical and conforming amendments relating to 2008 consolidation of special pay authorities 
(a)Repayment provisions 
(1)Title 10The following provisions of title 10, United States Code, are each amended by inserting or 373 before of title 37: (A)Section 510(i). 
(B)Subsections (a)(3) and (c) of section 2005. (C)Paragraphs (1) and (2) of section 2007(e). 
(D)Section 2105. (E)Section 2123(e)(1)(C). 
(F)Section 2128(c). (G)Section 2130a(d). 
(H)Section 2171(g). (I)Section 2173(g)(2). 
(J)Paragraphs (1) and (2) of section 2200a(e). (K)Section 4348(f). 
(L)Section 6959(f). (M)Section 9348(f). 
(N)Subsections (a)(2) and (b) of section 16135. (O)Section 16203(a)(1)(B). 
(P)Section 16301(h). (Q)Section 16303(d). 
(R)Paragraphs (1) and (2) of section 16401(f). (2)Title 14Section 182(g) of title 14, United States Code, is amended by inserting or 373 before of title 37. 
(b)Officers appointed pursuant to an agreement under section 329 of title 37Section 641 of title 10, United States Code, is amended by striking paragraph (6). (c)Reenlistment leaveThe matter preceding paragraph (1) of section 703(b) of title 10, United States Code, is amended by inserting or paragraph (1) or (3) of section 351(a) after section 310(a)(2). 
(d)Rest and recuperation absence for qualified members extending duty at designated location overseasThe matter following paragraph (4) of section 705(a) of title 10, United States Code, is amended by inserting or 352 after section 314. (e)Rest and recuperation absence for certain members undergoing extended deployment to combat zoneSection 705a(b)(1)(B) of title 10, United States Code, is amended by inserting or 352(a) after section 305. 
(f)Additional incentives for health professionals of the Indian Health ServiceSection 116(a) of the Indian Health Care Improvement Act (25 U.S.C. 1616i(a)) is amended by inserting or 335(b) after section 302(b). (g)Military pay and allowances continuance while in a missing statusSection 552(a)(2) of title 37, United States Code, is amended by inserting or section 351(a)(2) after section 301. 
(h)Military pay and allowancesSection 907(d) of title 37, United States Code, is amended— (1)in paragraph (1)— 
(A)in subparagraph (A), by inserting or 351 after section 301; (B)in subparagraph (B), by inserting or 352 after section 301c; 
(C)in subparagraph (C), by inserting or 353(a) after section 304; (D)in subparagraph (D), by inserting or 352 after section 305; 
(E)in subparagraph (E), by inserting or 352 after section 305a; (F)in subparagraph (F), by inserting or 352 after section 305b; 
(G)in subparagraph (G), by inserting or 352 after section 307a; (H)in subparagraph (I), by inserting or 352 after section 314; 
(I)in subparagraph (J), by striking 316 and inserting 353(b); and (J)in subparagraph (K), by striking 323 and inserting section 355; and 
(2)in paragraph (2)— (A)in subparagraph (A), by inserting or 352 after section 307; 
(B)in subparagraph (B), by striking 308 and inserting 331; (C)in subparagraph (C), by striking 309 and inserting 331; and 
(D)in subparagraph (D), by inserting or 353 after section 320. (i)Pay and allowances of officers of the Public Health ServiceSection 208(a)(2) of the Public Health Service Act (42 U.S.C. 210(a)(2)) is amended by inserting or 373 after 303a(b). 
CDisability Pay, Retired Pay, and Survivor Benefits 
621.Permanent extension and cost-of-living adjustments of special survivor indemnity allowances under the Survivor Benefit PlanSection 1450(m) of title 10, United States Code, is amended— (1)in paragraph (2)— 
(A)in subparagraph (H), by striking and at the end; and (B)by striking subparagraph (I) and inserting the following new subparagraphs: 
 
(I)for months from October 2016 through December 2018, $310; and (J)for months during any calendar year after 2018, the amount determined in accordance with paragraph (6).; and 
(2)by striking paragraph (6) and inserting the following new paragraph (6):  (6)Cost-of-living adjustments after 2018 (A)In generalThe amount of the allowance payable under paragraph (1) for months during any calendar year beginning after 2018 shall be— 
(i)the amount payable pursuant to paragraph (2) for months during the preceding calendar year, plus (ii)an amount equal to the percentage of the amount determined pursuant to clause (i) which percentage is equal to the percentage increase in retired pay of members and former members of the armed forces for such calendar year under section 1401a of this title. 
(B)Public notice on amount of allowance payableThe Secretary of Defense shall publish in the Federal Register each year the amount of the allowance payable under paragraph (1) for months in such year by reason of the operation of this paragraph.. 622.Adjustments to Survivor Benefit Plan for members electing lump sum payments of retired pay under the modernized retirement system for members of the uniformed services (a)Definition of base amountSection 1447(6)(A) of title 10, United States Code, is amended in the matter preceding clause (i) by inserting or 1415(b)(1)(B) after section 1409(b)(2). 
(b)Coordination with reductions in retired paySection 1452 of such title is amended— (1)in subsection (a)(1), by inserting , other than retired pay received as a lump sum under section 1415(b)(1)(A) of this title, in the matter preceding subparagraph (A) after , the retired pay; 
(2)in subsection (b)(1), by inserting , other than retired pay received as a lump sum under section 1415(b)(1)(A) of this title, after The retired pay; and (3)in subsection (c)— 
(A)in paragraph (1), by inserting , other than retired pay received as a lump sum under section 1415(b)(1)(A) of this title, after The retired pay; and (B)in paragraph (4), by inserting or 1415(b)(1)(B) after section 1409(b)(2). 
623.Technical correction regarding election to participate in modernized retirement system for reserve component members experiencing a break in service 
(a)Persons experiencing a break in serviceSection 12739(f)(2)(B)(iii) of title 10, United States Code, is amended by striking on the date of the reentry and inserting within 30 days after the date of the reentry. (b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2018, immediately after the coming into effect of the amendment made by section 631(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 843), to which the amendment made by subsection (a) relates. 
624.Technical corrections to use of member's current pay grade and years of service in a division of property involving disposable retired pay 
(a)In generalSection 1408 of title 10, United States Code, is amended— (1)in subsection (a)(4)— 
(A)in the matter preceding clause (i) of subparagraph (A), by striking (as determined pursuant to subparagraph (B); and (B)by striking subparagraph (B) and inserting the following new subparagraph (B): 
 
(B)For purposes of subparagraph (A), in the case of a division of property as part of a final decree of divorce, dissolution, annulment, or legal separation that becomes final prior to the date of a member's retirement, the total monthly retired pay to which the member is entitled shall be— (i)in the case of a member not described in clause (ii), the amount of retired pay to which the member would have been entitled using the member's retired pay base and years of service on the date of the decree of divorce, dissolution, annulment, or legal separation, as computed under section 1406 or 1407 of this title, whichever is applicable, increased by the sum of the cost-of-living adjustments that— 
(I)would have occurred under section 1401a(b) of this title between the date of the decree of divorce, dissolution, annulment, or legal separation and the time of the member's retirement using the adjustment provisions under section 1401a of this title applicable to the member upon retirement; and (II)occur under 1401a of this title after the member's retirement; or 
(ii)in the case of a member who becomes entitled to retired pay pursuant to chapter 1223 of this title, the amount of retired pay to which the member would have been entitled using the member's retired pay base and creditable service points on the date of the decree of divorce, dissolution, annulment, or legal separation, as computer under chapter 1223 of this title, increased by the sum of the cost-of-living adjustments as described in clause (i) that apply with respect to the member.; and (2)in subsection (d), by adding at the end the following new paragraph: 
 
(8)A division of property award computed as a percentage of a member's disposable retired pay shall be increased by the same percentage as any cost-of-living adjustment made under section 1401a after the member's retirement.. (b)Effective dateThe amendments made by subsection (a) shall take effect on December 23, 2016, as if enacted immediately following the enactment of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) to which such amendments relate. 
(c)ApplicabilityThe amendments made by subsection (a) shall apply with respect to any division of property as part of a final decree of divorce, dissolution, annulment, or legal separation involving a member of the Armed Forces to which section 1408 of title 10, United States Code, applies that becomes final after December 23, 2016. 625.Continuation pay for the Coast GuardFor providing continuation pay for the United States Coast Guard under section 356 of title 37, United States Code, funds are hereby authorized to be appropriated for fiscal year 2018 in the amount of $3,286,277. 
DOther Matters 
631.Land conveyance authority, Army and Air Force Exchange Service property, Dallas, Texas 
(a)Conveyance authorizedThe Army and Air Force Exchange Service may convey, by sale, exchange, or a combination thereof, all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, that— (1)is located at 8901 Autobahn Drive in Dallas, Texas; and 
(2)was purchased using nonappropriated funds of the Army and Air Force Exchange Service. (b)Consideration (1)In generalConsideration for the real property conveyed under subsection (a) shall be at least equal to the fair market value of the property, as determined by the Army and Air Force Exchange Service. 
(2)Treatment of cash considerationNotwithstanding section 574 of title 40, United States Code, any cash consideration received from the conveyance of the property under subsection (a) may be retained by the Army and Air Force Exchange Service because the property was acquired using nonappropriated funds. (c)Description of propertyThe exact acreage and legal description of the real property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Army and Air Force Exchange Service. The recipient of the property shall be required to cover the cost of the survey. 
(d)Additional terms and conditionsThe Army and Air Force Exchange Service may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Army and Air Force Exchange Service considers appropriate to protect the interests of the United States. (e)Inapplicability of certain provisions of lawSection 2696 of title 10, United States Code, shall not apply to a conveyance of property under this section. 
632.Authority for the Secretaries of the military departments to provide for care of remains of those who die on active duty and are interred in a foreign cemeterySection 1482(a) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (10)In the case of a decedent under the jurisdiction of a Secretary of a military department at the time of death, enduring care of remains interred in a foreign cemetery if the burial location was designated by such Secretary.. 
633.Construction of domestic source requirement for footwear furnished to enlisted members of the Armed Forces on initial entry into the Armed ForcesSection 418(d) of title 37, United States Code, is amended by adding at the end the following new paragraphs:  (4)This subsection does not apply to the furnishing of athletic footwear to members of the Army, the Navy, the Air Force, or the Marine Corps upon their initial entry into the armed forces, or prohibit the provision of a cash allowance to such members for such purpose, if the Secretary of Defense determines that compliance with paragraph (2) would result in a sole source contract for procurement of athletic footwear for the purpose stated in paragraph (1) because there would be only a sole certified source of supply for such footwear. 
(5)The Secretary of Defense shall ensure that all procurements of athletic footwear to which this subsection applies are made using firm fixed price contracts.. 634.Review and update of regulations governing debt collectors interactions with unit commanders of members of the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall review and update Department of Defense Directive 1344.09 and any associated regulations to ensure that such regulations comply with Federal consumer protection laws with respect to the collection of debt. 
VIIHealth Care Provisions 
 
Subtitle A—TRICARE and Other Health Care Benefits 
Sec. 701. Continued access to medical care at facilities of the uniformed services for certain members of the reserve components. 
Sec. 702. Modifications of cost-sharing requirements for the TRICARE Pharmacy Benefits Program and treatment of certain pharmaceutical agents. 
Sec. 703. Provision of hyperbaric oxygen therapy for certain members of the Armed Forces. 
Sec. 704. Specification that individuals under the age of 21 are eligible for hospice care services under the TRICARE program. 
Sec. 705. Physical examinations for members of a reserve component who are separating from the Armed Forces. 
Sec. 706. Mental health assessments before members separate from the Armed Forces. 
Sec. 707. Expansion of sexual trauma counseling and treatment for members of the reserve components. 
Sec. 708. Expedited evaluation and treatment for prenatal surgery under the TRICARE program. 
Subtitle B—Health Care Administration 
Sec. 711. Maintenance of inpatient capabilities of military medical treatment facilities located outside the United States. 
Sec. 712. Modification of priority for evaluation and treatment of individuals at military treatment facilities. 
Sec. 713. Clarification of administration of military medical treatment facilities. 
Sec. 714. Regular update of prescription drug pricing standard under TRICARE retail pharmacy program. 
Sec. 715. Modification of execution of TRICARE contracting responsibilities. 
Sec. 716. Additional emergency uses for medical products to reduce deaths and severity of injuries caused by agents of war. 
Sec. 717. Modification of determination of average wait times at urgent care clinics and pharmacies at military medical treatment facilities under pilot program. 
Sec. 718. Requirement for reimbursement by Department of Defense to entities carrying out State vaccination programs for costs of vaccines provided to covered beneficiaries. 
Sec. 719. Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund. 
Sec. 720. Residency requirements for podiatrists. 
Sec. 721. Authorization of physical therapist assistants and occupational therapy assistants to provide services under the TRICARE program. 
Sec. 722. Selection of military commanders and directors of military medical treatment facilities. 
Subtitle C—Reports and Other Matters 
Sec. 731. Pilot program on health care assistance system. 
Sec. 732. Feasibility study on conduct of pilot program on mental health readiness of part-time members of the reserve components of the Armed Forces. 
Sec. 733. Report on plan to improve pediatric care and related services for children of members of the Armed Forces. 
Sec. 734. Longitudinal medical study on blast pressure exposure of members of the Armed Forces. 
Sec. 735. Study on safe opioid prescribing practices. 
Sec. 736. Report on implementation of GAO recommendations. 
Sec. 737. Declassification by Department of Defense of certain incidents of exposure of members of the Armed Forces to toxic substances. 
Sec. 738. Coordination by Veterans Health Administration of efforts to understand effects of burn pits. 
Sec. 739. TRICARE technical amendments. 
ATRICARE and Other Health Care Benefits 
701.Continued access to medical care at facilities of the uniformed services for certain members of the reserve components 
(a)TRICARE Reserve SelectParagraph (2) of section 1076d(f) of title 10, United States Code, is amended to read as follows:  (2)The term TRICARE Reserve Select means— 
(A)medical care at facilities of the uniformed services to which a dependent described in section 1076(a)(2) of this title is entitled; and (B)health benefits under the TRICARE Select self-managed, preferred provider network option under section 1075 of this title made available to beneficiaries by reason of this section and subject to the cost-sharing requirements set forth in such section 1075.. 
(b)TRICARE Retired ReserveSection 1076e is amended— (1)In subsection (b), in the subsection heading, by striking Retired Reserve; 
(2)In subsection (c), by striking Retired Reserve the last place it appears; and (3)in subsection (f), by striking paragraph (2) and inserting the following: 
 
(2)The term TRICARE Retired Reserve means— (A)medical care at facilities of the uniformed services to which a dependent described in section 1076(a)(2) of this title is entitled; and 
(B)health benefits under the TRICARE Select self-managed, preferred provider network option under section 1075 of this title made available to beneficiaries by reason of this section and subject to the cost-sharing requirements set forth in such section 1075.. 702.Modifications of cost-sharing requirements for the TRICARE Pharmacy Benefits Program and treatment of certain pharmaceutical agents (a)In generalParagraph (6) of section 1074g(a) of title 10, United States Code, is amended to read as follows: 
 
(6) 
(A)In the case of any of the years 2018 through 2027, the cost-sharing amounts under this subsection for eligible covered beneficiaries shall be determined in accordance with the following table:   For:The cost-sharing amount for a 30-day supply of a retail generic is:The cost-sharing amount for a 30-day supply of a retail formulary is:The cost-sharing amount for a 90-day supply of a mail order generic is:The cost-sharing amount for a 90-day supply of a mail order formulary is:The cost-sharing amount for a 90-day supply of a mail order non-formulary is:  2018$11$28$7$24$53 2019$11$28$7$24$53 2020$13$33$10$29$60 2021$13$33$10$29$60 2022$14$38$12$34$68 2023$14$38$12$34$68 2024$16$43$13$38$76 2025$16$43$13$38$76 2026$16$48$14$44$85 2027$16$48$14$44$85 (B)For any year after 2027, the cost-sharing amounts under this subsection for eligible covered beneficiaries shall be equal to the cost-sharing amounts for the previous year adjusted by an amount, if any, determined by the Secretary to reflect changes in the costs of pharmaceutical agents and prescription dispensing, rounded to the nearest dollar. 
(C)Notwithstanding subparagraphs (A) and (B), the cost-sharing amounts under this subsection for a dependent of a member of the uniformed services who dies while on active duty, a member retired under chapter 61 of this title, or a dependent of a member retired under such chapter shall be equal to the cost-sharing amounts, if any, for 2017.. (b)Treatment of certain pharmaceutical agents (1)Pharmacy benefits programSuch section is amended by adding at the end the following new paragraph: 
 
(10)Notwithstanding paragraphs (2), (5), and (6), in order to encourage the use by covered beneficiaries of pharmaceutical agents that provide the best clinical effectiveness to covered beneficiaries and the Department of Defense (as determined by the Secretary, including considerations of better care, healthier people, and smarter spending), the Secretary may, upon the recommendation of the Pharmacy and Therapeutics Committee established under subsection (b) and review by the Uniform Formulary Beneficiary Advisory Panel established under subsection (c)— (A)exclude from the pharmacy benefits program any pharmaceutical agent that the Secretary determines provides very little or no clinical effectiveness to covered beneficiaries and the Department under the program; and 
(B)give preferential status to any non-generic pharmaceutical agent on the uniform formulary by treating it, for purposes of cost-sharing under paragraph (6), as a generic product under the TRICARE retail pharmacy program and mail order pharmacy program.. (2)Medical contractsSection 1079 of such title is amended by adding at the end the following new subsection: 
 
(q)In the case of any pharmaceutical agent (as defined in section 1074g(g) of this title) provided under a contract entered into under this section by a physician, in an outpatient department of a hospital, or otherwise as part of any medical services provided under such a contract, the Secretary of Defense may, under regulations prescribed by the Secretary, adopt special reimbursement methods, amounts, and procedures to encourage the use of high-value products and discourage the use of low-value products, as determined by the Secretary.. (3)RegulationsIn order to implement expeditiously the reforms authorized by the amendments made by paragraphs (1) and (2), the Secretary of Defense may prescribe such changes to the regulations implementing the TRICARE program (as defined in section 1072 of title 10, United States Code) as the Secretary considers appropriate— 
(A)by prescribing an interim final rule; and (B)not later than one year after prescribing such interim final rule and considering public comments with respect to such interim final rule, by prescribing a final rule. 
703.Provision of hyperbaric oxygen therapy for certain members of the Armed Forces 
(a)HBOT Treatment 
(1)In generalChapter 55 of title 10, United States Code, is amended by inserting after section 1074n the following new section:  1074o.Provision of hyperbaric oxygen therapy for certain members (a)In generalThe Secretary may furnish hyperbaric oxygen therapy available at a military medical treatment facility to a covered member if such therapy is prescribed by a physician to treat post-traumatic stress disorder or traumatic brain injury. 
(b)Covered member definedIn this section, the term covered member means a member of the armed forces who is— (1)serving on active duty; and 
(2)diagnosed with post-traumatic stress disorder or traumatic brain injury.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1074n the following new item: 
 
 
1074o. Provision of hyperbaric oxygen therapy for certain members.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect 90 days after the date of the enactment of this Act. 704.Specification that individuals under the age of 21 are eligible for hospice care services under the TRICARE programSection 1079(a)(15) of title 10, United States Code, is amended by inserting before the period at the end the following: , except that hospice care may be provided to an individual under the age of 21 concurrently with health care services or hospitalization for the same condition. 
705.Physical examinations for members of a reserve component who are separating from the Armed ForcesSection 1145 of title 10, United States Code, is amended— (1)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(2)by inserting after subsection (c) the following new subsection (d):  (d)Physical examinations for certain members of a reserve component (1)The Secretary concerned shall provide a physical examination pursuant to subsection (a)(5) to each member of a reserve component who— 
(A)during the two-year period before the date on which the member is scheduled to be separated from the armed forces served on active duty in support of a contingency operation for a period of more than 30 days; (B)will not otherwise receive such an examination under such subsection; and 
(C)elects to receive such a physical examination. (2)The Secretary concerned shall— 
(A)provide the physical examination under paragraph (1) to a member during the 90-day period before the date on which the member is scheduled to be separated from the armed forces; and (B)issue orders to such a member to receive such physical examination. 
(3)A member may not be entitled to health care benefits pursuant to subsection (a), (b), or (c) solely by reason of being provided a physical examination under paragraph (1). (4)In providing to a member a physical examination under paragraph (1), the Secretary concerned shall provide to the member a record of the physical examination.. 
706.Mental health assessments before members separate from the Armed Forces 
(a)In generalSection 1145(a)(5)(A) of title 10, United States Code, is amended by inserting and a mental health assessment conducted pursuant to section 1074n of this title after a physical examination. (b)Conforming amendmentSection 1074n(a) of such title is amended by inserting (and before separation from active duty pursuant to section 1145(a)(5)(A) of this title) after each calendar year. 
707.Expansion of sexual trauma counseling and treatment for members of the reserve componentsSection 1720D(a)(2)(A) of title 38, United States Code, is amended— (1)by striking on active duty; and 
(2)by inserting before the period at the end the following: that was suffered by the member while serving on active duty, active duty for training, or inactive duty training. 708.Expedited evaluation and treatment for prenatal surgery under the TRICARE program (a)In generalThe Secretary of Defense shall implement processes and procedures to ensure that a covered beneficiary under the TRICARE program whose pregnancy is complicated with (or suspected of complication with) a fetal condition may elect to receive expedited evaluation, nondirective counseling, and medical treatment from a perinatal or pediatric specialist capable of providing surgical management and intervention in utero. 
(b)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code. BHealth Care Administration 711.Maintenance of inpatient capabilities of military medical treatment facilities located outside the United StatesSection 1073d of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(e)Maintenance of inpatient capabilities at military medical treatment facilities located outside the United States 
(1)In carrying out subsection (a), the Secretary of Defense shall ensure that each covered facility maintains, at a minimum, inpatient capabilities that the Secretary determines are similar to the inpatient capabilities of such facility on September 30, 2016. (2)The Secretary may not eliminate the inpatient capabilities of a covered facility until the day that is 180 days after the Secretary provides a briefing to the Committees on Armed Services of the Senate and the House of Representatives regarding the proposed elimination. During any such briefing, the Secretary shall certify the following: 
(A)The Secretary has entered into agreements with hospitals or medical centers in the host nation of such covered facility that— (i)replace the inpatient capabilities the Secretary proposes to eliminate; and 
(ii)ensure members of the armed forces and covered beneficiaries who receive health care from such covered facility, have, within a distance the Secretary determines is reasonable, access to quality health care, including case management and translation services. (B)The Secretary has consulted with the commander of the geographic combatant command in which such covered facility is located to ensure that the proposed elimination would have no impact on the operational plan for such geographic combatant command. 
(C)Before the Secretary eliminates the inpatient capabilities of such covered facility, the Secretary shall provide each member of the armed forces or covered beneficiary who receives health care from the covered facility with— (i)a transition plan for continuity of health care for such member or covered beneficiary; and 
(ii)a public forum to discuss the concerns of the member or covered beneficiary regarding the proposed reduction. (3)In this subsection, the term covered facility means a military medical treatment facility located outside the United States.. 
712.Modification of priority for evaluation and treatment of individuals at military treatment facilitiesSubsection (b) of section 717 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended to read as follows:  (b)Priority of covered beneficiaries (1)In generalExcept as provided in paragraph (2), the evaluation and treatment of covered beneficiaries at military treatment facilities shall be prioritized ahead of the evaluation and treatment of veterans and civilians at such facilities under subsection (a). 
(2)WaiverThe Secretary may waive the requirement under paragraph (1) in order to provide timely evaluation and treatment for individuals who are— (A)severely wounded or injured by acts of terror that occur in the United States; or 
(B)residents of the United States who are severely wounded or injured by acts of terror outside the United States.. 713.Clarification of administration of military medical treatment facilitiesSection 1073c(a) of title 10, United States Code, is amended— 
(1)in paragraph (1)(E), by striking miliary and inserting military; (2)in paragraph (2), in the matter preceding subparagraph (A), by striking commander and inserting military commander or director; and 
(3)by adding at the end the following new paragraph:  (4)If the Secretary of Defense determines it appropriate, a military director (or any other senior military officer or officers) of a military medical treatment facility may be a commanding officer for purposes of chapter 47 of this title (the Uniform Code of Military Justice) with respect to military personnel assigned to the military medical treatment facility.. 
714.Regular update of prescription drug pricing standard under TRICARE retail pharmacy programSection 1074g(d) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (3)With respect to the TRICARE retail pharmacy program described in subsection (a)(2)(E)(ii), the Secretary shall ensure that a contract entered into with a TRICARE pharmacy program contractor includes requirements described in section 1860D–12(b)(6) of the Social Security Act (42 U.S.C. 1395w–112(b)(6)) to ensure the provision of information regarding the pricing standard for prescription drugs.. 
715.Modification of execution of TRICARE contracting responsibilitiesSubsection (b) of section 705 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended to read as follows:  (b)Execution of contracting responsibilityWith respect to any acquisition of managed care support services under the TRICARE program initiated after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018, the Under Secretary of Defense for Acquisition and Sustainment shall be responsible for— 
(1)decisions relating to such acquisition; (2)approving the acquisition strategy; and 
(3)conducting pre-solicitation, pre-award, and post-award acquisition reviews.. 716.Additional emergency uses for medical products to reduce deaths and severity of injuries caused by agents of warSection 1107a of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(d)Additional authority to reduce deaths and severity of injuries caused by agents of war 
(1)In a case in which an emergency use of an unapproved product or an emergency unapproved use of an approved product cannot be authorized under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3) because the emergency does not involve an actual or threatened attack with a biological, chemical, radiological, or nuclear agent or agents, the Secretary of Defense may authorize an emergency use outside the United States of the product to reduce the number of deaths or the severity of harm to members of the armed forces (or individuals associated with deployed members of the armed forces) caused by a risk or agent of war. (2)Except as otherwise provided in this subsection, an authorization by the Secretary under paragraph (1) shall have the same effect with respect to the armed forces as an emergency use authorization under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3). 
(3)The Secretary may issue an authorization under paragraph (1) with respect to the emergency use of an unapproved product or the emergency unapproved use of an approved product only if— (A)the committee established under paragraph (5) has recommended that the Secretary issue the authorization; and 
(B)the Assistant Secretary of Defense for Health Affairs makes a written determination, after consultation with the Commissioner of Food and Drugs, that, based on the totality of scientific evidence available to the Assistant Secretary, criteria comparable to those specified in section 564(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3(c)) have been met. (4)With respect to the emergency use of an unapproved product or the emergency unapproved use of an approved product under this subsection, the Secretary of Defense shall establish such scope, conditions, and terms under this subsection as the Secretary considers appropriate, including scope, conditions, and terms comparable to those specified in section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3). 
(5) 
(A)There is established in the Department of Defense a Department of Defense Emergency Use Authorization Committee (in this paragraph referred to as the Committee) to advise the Assistant Secretary of Defense for Health Affairs on proposed authorizations under this subsection. (B)Members of the Committee shall be appointed by the Secretary of Defense and shall consist of prominent health care professionals who are not employees of the Department of Defense (other than for purposes of serving as a member of the Committee). 
(C)The Committee may be established as a subcommittee of another Federal advisory committee. (6)In this subsection: 
(A)The term biological product has the meaning given that term in section 351(i) of the Public Health Service Act (42 U.S.C. 262(i)). (B)The terms device and drug have the meanings given those terms in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). 
(C)The term product means a drug, device, or biological product. (D)The terms unapproved product and unapproved use of an approved product have the meanings given those terms in section 564(a)(4) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3(a)(4)).. 
717.Modification of determination of average wait times at urgent care clinics and pharmacies at military medical treatment facilities under pilot program 
(a)Urgent care clinicsSubsection (c)(2) of section 744 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended to read as follows:  (2)DeterminationIn carrying out paragraph (1), the Secretary shall determine the average wait time to display under such paragraph by using a formula derived from best practices in the health care industry.. 
(b)PharmaciesSubsection (d)(2) of such section is amended to read as follows:  (2)DeterminationIn carrying out paragraph (1), the Secretary shall determine the average wait time to display under such paragraph by using a formula derived from best practices in the health care industry.. 
718.Requirement for reimbursement by Department of Defense to entities carrying out State vaccination programs for costs of vaccines provided to covered beneficiariesSection 719 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 1074g note) is amended— (1)in the section heading, by striking Authorization of reimbursement and inserting Reimbursement; and 
(2)in subsection (a)(1), by striking may and inserting shall. 719.Extension of authority for Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration FundSection 1704(e) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2573), as amended by section 722 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291), section 723 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), and section 741(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is further amended by striking September 30, 2018 and inserting September 30, 2019. 
720.Residency requirements for podiatrists 
(a)RequirementIn addition to any other qualification required by law or regulation, the Secretary of Defense shall ensure that to serve as a podiatrist in the Armed Forces, an individual must have successfully completed a three-year podiatric medicine and surgical residency. (b)ApplicationSubsection (a) shall apply with respect to an individual who is commissioned as an officer in the Armed Forces on or after the date that is one year after the date of the enactment of this Act. 
721.Authorization of physical therapist assistants and occupational therapy assistants to provide services under the TRICARE program 
(a)Addition to list of authorized professional providers of careThe Secretary of Defense shall revise section 199.6(c) of title 32, Code of Federal Regulations, as in effect on the date of the enactment of this Act, to add to the list of individual professional providers of care who are authorized to provide services to beneficiaries under the TRICARE program, as defined in section 1072 of title 10, United States Code, the following types of health care practitioners: (1)Licensed or certified physical therapist assistants who meet the qualifications for physical therapist assistants specified in section 484.4 of title 42, Code of Federal Regulations, or any successor regulation, to furnish services under the supervision of a physical therapist. 
(2)Licensed or certified occupational therapy assistants who meet the qualifications for occupational therapy assistants specified in such section 484.4, or any successor regulation, to furnish services under the supervision of an occupational therapist. (b)SupervisionThe Secretary of Defense shall establish in regulations requirements for the supervision of physical therapist assistants and occupational therapy assistants, respectively, by physical therapists and occupational therapists, respectively. 
(c)Manuals and other guidanceThe Secretary of Defense shall update the CHAMPVA Policy Manual and other relevant manuals and subregulatory guidance of the Department of Defense to carry out the revisions and requirements of this section. 722.Selection of military commanders and directors of military medical treatment facilities (a)In generalNot later than January 1, 2019, the Secretary of Defense, in consultation with the Secretaries of the military departments, shall establish the common qualifications and core competencies required for an individual to serve as a military commander or director of a military medical treatment facility. 
(b)ObjectiveThe objective of the Secretary under this section shall be to ensure that each individual selected to serve as a military commander or director of a military medical treatment facility is highly qualified to serve as health system executive. (c)StandardsIn establishing common qualifications and core competencies under subsection (a), the Secretary shall include standards with respect to the following: 
(1)Professional competence. (2)Moral and ethical integrity and character. 
(3)Formal education in health care executive leadership and in health care management. (4)Such other matters the Secretary determines to be appropriate. 
CReports and Other Matters 
731.Pilot program on health care assistance system 
(a)Pilot programThe Secretary of Defense shall carry out a pilot program to provide a health care assistance service to certain covered beneficiaries enrolled in TRICARE Select using purchased care to improve the health outcomes and patient experience for covered beneficiaries with complex medical conditions. (b)ElementsThe pilot program under subsection (a) may include the following elements: 
(1)Assisting beneficiaries with complex medical conditions to understand and use the health benefits under the TRICARE program. (2)Supporting such beneficiaries in accessing and navigating the purchased care health care delivery system. 
(3)Providing such beneficiaries with information to allow the beneficiaries to make informed decisions regarding the quality, safety, and cost of available health care services. (4)Improving the health outcomes for such beneficiaries. 
(c)DurationThe Secretary shall carry out the pilot program for an amount of time determined appropriate by the Secretary during the five-year period beginning 180 days after the date of the enactment of this Act. (d)ReportNot later than January 1, 2021, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing an evaluation of the success of the pilot program under subsection (a), including— 
(1)an analysis of the implementation of the elements under subsection (b); and (2)the feasibility of incorporating such elements into TRICARE support contracts. 
(e)DefinitionsIn this section, the terms covered beneficiary, TRICARE program, and TRICARE Select have the meaning given those terms in section 1072 of title 10, United States Code. 732.Feasibility study on conduct of pilot program on mental health readiness of part-time members of the reserve components of the Armed Forces (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall conduct a feasibility study and cost estimate for a pilot program that uses predictive analytics and screening to identify mental health risk and provide early, targeted intervention for part-time members of the reserve components of the Armed Forces to improve readiness and mission success. 
(b)ElementsThe feasibility study conducted under subsection (a) shall include elements to assess the following with respect to the pilot program studied under such subsection: (1)The anticipated improvement in quality of behavioral health services for part-time members of the reserve components of the Armed Forces and the impact of such improvement in quality of behavioral health services on their families and employers. 
(2)The anticipated impact on the culture surrounding behavioral health treatment and help-seeking behavior. (3)The feasibility of embedding mental health professionals with units that— 
(A)perform core mission sets and capabilities; and (B)carry out high-risk and high-demand missions. 
(4)The particular preventative mental health needs of units at different states of their operational readiness cycle. (5)The need for additional personnel of the Department of Defense to implement the pilot program. 
(6)The cost of implementing the pilot program throughout the reserve components of the Armed Forces. (7)The benefits of an integrated operational support team for the Air National Guard and Army National Guard units. 
(c)Comparison to full-time members of reserve componentsAs part of the feasibility study conducted under subsection (a), the Secretary shall assess the mental health risk of part-time members of the reserve components of the Armed Forces as compared to full-time members of the reserve components of the Armed Forces. (d)Use of existing modelsIn conducting the feasibility study under subsection (a), the Secretary, to the extent practicable, shall make use of existing models for preventative mental health care. 
733.Report on plan to improve pediatric care and related services for children of members of the Armed Forces 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report setting forth a plan of the Department of Defense to improve pediatric care and related services for children of members of the Armed Forces. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)In order to ensure that children receive developmentally appropriate and age-appropriate health care services from the Department, a plan to align preventive pediatric care under the TRICARE program with— (A)standards for such care as required by the Patient Protection and Affordable Care Act (Public Law 111–148); 
(B)guidelines established for such care by the Early and Periodic Screening, Diagnosis, and Treatment program under the Medicaid program carried out under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and (C)recommendations by organizations that specialize in pediatrics. 
(2)A plan to develop a uniform definition of pediatric medical necessity for the Department that aligns with recommendations of organizations that specialize in pediatrics in order to ensure that a consistent definition of such term is used in providing health care in military treatment facilities and by health care providers under the TRICARE program. (3)A plan to develop measures to evaluate and improve access to pediatric care, coordination of pediatric care, and health outcomes for such children. 
(4)A plan to include an assessment of access to pediatric specialty care in the annual report to Congress on the effectiveness of the TRICARE program. (5)A plan to improve the quality of and access to behavioral health care under the TRICARE program for children of members of the Armed Forces, including intensive outpatient and partial hospitalization services. 
(6)A plan to mitigate the impact of permanent changes of station and other service-related relocations of members of the Armed Forces on the continuity of health care services received by such children who have special medical or behavioral health needs. (7)A plan to mitigate deficiencies in data collection, data utilization, and data analysis to improve pediatric care and related services for children of members of the Armed Forces. 
(c)TRICARE program definedIn this section, the term TRICARE program has the meaning given such term in section 1072 of title 10, United States Code. 734.Longitudinal medical study on blast pressure exposure of members of the Armed Forces (a)In generalThe Secretary of Defense shall conduct a longitudinal medical study on blast pressure exposure of members of the Armed Forces during combat and training, including members who train with any high overpressure weapon system, such as anti-tank recoilless rifles or heavy-caliber sniper rifles. 
(b)ElementsThe study required under subsection (a) shall— (1)monitor, record, and analyze data on blast pressure exposure for any member of the Armed Forces who is likely to be exposed to a blast in training or combat; 
(2)assess the feasibility and advisability of including blast exposure history as part of the service record of a member, as a blast exposure log, in order to ensure that, if medical issues arise later, the member receives care for any service-connected injuries; and (3)review the safety precautions surrounding heavy weapons training to account for emerging research on blast exposure and the effects of such exposure on cognitive performance of members of the Armed Forces. 
(c)Reports 
(1)Interim reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives an interim report on the study methods and action plan for the study under subsection (a). (2)Final ReportNot later than four years after the date the Secretary begins the study under subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the results of such study. 
735.Study on safe opioid prescribing practices 
(a)StudyThe Secretary of Defense shall conduct a study on the effectiveness of the training provided to military health care providers regarding opioid prescribing practices, initiatives in opioid safety, the use of the VA/DOD Clinical Practice Guideline for Management of Opioid Therapy for Chronic Pain, and other related training. (b)ElementsThe study under subsection (a) shall address the effectiveness of training with respect to the following: 
(1)Identifying and treating individuals with chronic pain. (2)Reducing the total number of prescription opioids dispensed by the Department of Defense to beneficiaries of health care furnished by the Department. 
(3)Prescribing practices for opioid analgesic therapy, including— (A)reducing average dosage sizes; 
(B)reducing the average number of dosages; (C)reducing initial and average durations of opioid analgesic therapy; 
(D)reducing dose escalation when opioid analgesic therapy results in adequate pain reduction; and (E)reducing the average number of prescription opioid analgesics dispensed by the Department of Defense. 
(4)Reducing the number of overdoses due to prescription opioids for patients with acute pain and patients undergoing opioid therapy for chronic pain. (5)Providing counseling and referrals to treatment alternatives to opioid analgesics. 
(6)Providing education on the risks of opioid medications to individuals for whom such medications are prescribed, and to their families, with special consideration given to raising awareness among adolescents on such risks. (7)Effectiveness in communicating to military health care providers changes in policies of the Department of Defense regarding opioid safety and prescribing practices. 
(c)AssessmentThe Secretary of Defense shall also consider the feasibility and advisability of further strengthening opioid prescribing practices by means of the following: (1)Developing and implementing a physician advisory committee of the Department of Defense regarding education programs for prescribers of opioid analgesics. 
(2)Developing methods to encourage health care providers of the Department to use physical therapy or alternative methods to treat acute or chronic pain. (3)Developing curricula regarding pain management and safe opioid analgesic prescription practices that incorporate opioid analgesic prescribing guidelines issued by the Centers for Disease Control and Prevention. 
(d)BriefingNot later than one year after the date of the enactment of this Act, the Secretary shall provide to the Committees on Armed Services of the House of Representatives and the Senate a briefing on the results of the study under subsection (a) and the assessment under subsection (c). 736.Report on implementation of GAO recommendationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report to the congressional defense committees on the implementation by the Department of Defense of the recommendations from the Government Accountability Office report entitled Actions Needed to Ensure Post-Traumatic Stress Disorder and Traumatic Brain Injury Are Considered in Misconduct Separations and published May 16, 2017. 
737.Declassification by Department of Defense of certain incidents of exposure of members of the Armed Forces to toxic substances 
(a)In generalThe Secretary of Defense shall conduct a declassification review of documents related to any known incident in which not fewer than 100 members of the Armed Forces were intentionally exposed to a toxic substance that resulted in at least one case of a disability that a member of the medical profession has determined to be associated with that toxic substance. (b)LimitationThe declassification required by subsection (a) shall be limited to information necessary for an individual who was potentially exposed to a toxic substance to determine the following: 
(1)Whether that individual was exposed to that toxic substance. (2)The potential severity of the exposure of that individual to that toxic substance. 
(3)Any potential health conditions that may have resulted from exposure to that toxic substance. (c)ExceptionThe Secretary of Defense is not required to declassify documents under subsection (a) if the Secretary determines that declassification of those documents would materially and immediately threaten the security of the United States. 
(d)DefinitionsIn this section: (1)Armed ForcesThe term Armed Forces has the meaning given that term in section 101 of title 10, United States Code. 
(2)ExposedThe term exposed means, with respect to a toxic substance, that an individual came into contact with that toxic substance in a manner that could be hazardous to the health of that individual, that may include if that toxic substance was inhaled, ingested, or touched the skin or eyes. (3)ExposureThe term exposure means, with respect to a toxic substance, an event during which an individual was exposed to that toxic substance. 
(4)Toxic substanceThe term toxic substance means any substance determined by the Administrator of the Environmental Protection Agency to be harmful to the environment or hazardous to the health of an individual if inhaled or ingested by or absorbed through the skin of that individual. 738.Coordination by Veterans Health Administration of efforts to understand effects of burn pitsThe Under Secretary for Health of the Department of Veterans Affairs, acting through the Office of Public Health of the Veterans Health Administration, shall coordinate efforts related to furthering understanding of burn pits, the effect of burn pits on veterans, and effective treatments relating to such effects, including with respect to research efforts and training of clinical staff on related matters. 
739.TRICARE technical amendments 
(a)Definition of TRICARE StandardParagraph (15) of section 1072 of title 10, United States Code, is amended to read as follows:  (15)The term TRICARE Standard means the TRICARE program made available prior to January 1, 2018, covering health benefits contracted for under the authority of section 1079(a) or 1086(a) of this title and subject to the same rates and conditions as apply to persons covered under those sections.. 
(b)Cost-sharing amounts 
(1)TRICARE Select 
(A)Allowance of cost-sharing amounts as determined by the SecretarySubsection (d) of section 1075 of such title is amended by adding at the end the following new paragraph:  (4)The cost-sharing requirements applicable to services not specifically addressed in the table set forth in paragraph (1) shall be established by the Secretary.. 
(B)Modification of reference to ambulance civilian networkParagraph (1) of such subsection is amended, in the first column of the table, by striking Ambulance civilian network and inserting Ground ambulance civilian network. (2)TRICARE Prime (A)Allowance of cost-sharing amounts as determined by the SecretarySubsection (b) of section 1075a of such title is amended by adding at the end the following new paragraph: 
 
(4)The cost-sharing requirements applicable to services not specifically addressed in the table set forth in paragraph (1) shall be established by the Secretary.. (B)Modification of reference to ambulance civilian networkParagraph (1) of such section is amended, in the first column of the table, by striking Ambulance civilian network and inserting Ground ambulance civilian network. 
(c)Medical care for dependents 
(1)Reference to medically necessary vitaminsParagraphs (3) and (18) of section 1077(a) of such title are amended by striking subsection (g) each place it appears and inserting subsection (h). (2)Eligibility of dependents to purchase hearing aidsSection 1077(g) of such title is amended by striking of former members of the uniformed services and inserting eligible for care under this section. 
(d)Modification of reference to fiscal year 
(1)Contracts for medical care for spouses and childrenSection 1079(b) such title is amended by striking fiscal year each place it appears and inserting calendar year. (2)Contracts for health benefits for certain members, former members, and their dependentsSection 1086(b) of such title is amended by striking fiscal year each place it appears and inserting calendar year. 
(e)Referrals and preauthorizations for TRICARE Prime 
(1)Preauthorization for care at residential treatment centersSection 1095f(b) of such title is amended by adding at the end the following new paragraph:  (4)Inpatient care at a residential treatment center.. 
(2)ReferenceSection 1075a(c) of such title is amended by striking section 1075f(a) and inserting section 1095f(a). (f)Applicability of premium for dependent coverageSection 1110b(c)(1) of such title is amended by striking section 1075 of this section and inserting section 1075 or 1075a of this title, as appropriate. 
VIIIAcquisition Policy, Acquisition Management, and Related Matters 
 
Subtitle A—Acquisition Policy and Management 
Sec. 801. Statements of purpose for Department of Defense acquisition. 
Sec. 802. Management of intellectual property matters within the Department of Defense. 
Sec. 803. Performance of incurred cost audits. 
Sec. 804. Repeal of certain auditing requirements. 
Sec. 805. Increased simplified acquisition threshold. 
Sec. 806. Requirements related to the micro-purchase threshold. 
Sec. 807. Process for enhanced supply chain scrutiny. 
Sec. 808. Defense policy advisory committee on technology. 
Sec. 809. Report on extension of development, acquisition, and sustainment authorities of the military departments to the United States Special Operations Command. 
Sec. 810 . Technical and conforming amendments related to program management provisions. 
Subtitle B—Amendments to General Contracting Authorities, Procedures, and Limitations 
Sec. 811. Modifications to cost or pricing data and reporting requirements. 
Sec. 812. Applicability of cost and pricing data certification requirements. 
Sec. 813. Sunset of certain provisions relating to the procurement of goods other than United States goods. 
Sec. 814. Comptroller General report on health and safety records. 
Sec. 815. Limitation on unilateral definitization. 
Sec. 816. Amendment to sustainment reviews. 
Sec. 817. Use of program income by eligible entities that carry out procurement technical assistance programs. 
Sec. 818. Enhanced post-award debriefing rights. 
Sec. 819. Amendments relating to information technology. 
Sec. 820. Change to definition of subcontract in certain circumstances. 
Sec. 821. Amendment relating to applicability of inflation adjustments. 
Sec. 822. Use of lowest price technically acceptable source selection process. 
Sec. 823. Exemption from design-build selection procedures. 
Sec. 824. Contract closeout authority. 
Sec. 825. Elimination of cost underruns as factor in calculation of penalties for cost overruns. 
Sec. 826. Modification to annual meeting requirement of Configuration Steering Boards. 
Sec. 827. Pilot program on payment of costs for denied Government Accountability Office bid protests. 
Subtitle C—Provisions Relating to Major Defense Acquisition Programs 
Sec. 831. Revisions to definition of major defense acquisition program. 
Sec. 832. Prohibition on use of lowest price technically acceptable source selection process for major defense acquisition programs. 
Sec. 833. Role of the Chief of the armed force in material development decision and acquisition system milestones. 
Sec. 834. Requirement to emphasize reliability and maintainability in weapon system design. 
Sec. 835. Licensing of appropriate intellectual property to support major weapon systems. 
Sec. 836. Codification of requirements pertaining to assessment, management, and control of operating and support costs for major weapon systems. 
Sec. 837. Should-cost management. 
Sec. 838. Improvements to test and evaluation processes and tools. 
Sec. 839. Enhancements to transparency in test and evaluation processes and data. 
Subtitle D—Provisions Relating to Acquisition Workforce 
Sec. 841. Enhancements to the civilian program management workforce. 
Sec. 842. Credits to Department of Defense Acquisition Workforce Development Fund. 
Sec. 843. Improvements to the hiring and training of the acquisition workforce. 
Sec. 844. Extension and modifications to acquisition demonstration project. 
Subtitle E—Provisions Relating to Commercial Items 
Sec. 846. Procurement through commercial e-commerce portals. 
Sec. 847. Revision to definition of commercial item. 
Sec. 848. Commercial item determinations. 
Sec. 849. Review of regulations on commercial items. 
Sec. 850. Training in commercial items procurement. 
Subtitle F—Provisions Relating to Services Contracting 
Sec. 851. Improvement of planning for acquisition of services. 
Sec. 852. Standard guidelines for evaluation of requirements for services contracts. 
Sec. 853. Report on outcome-based services contracts. 
Sec. 854. Pilot program for longer term multiyear service contracts. 
Subtitle G—Provisions Relating to Other Transaction Authority and Prototyping 
Sec. 861. Contract authority for advanced development of initial or additional prototype units. 
Sec. 862. Methods for entering into research agreements. 
Sec. 863. Education and training for transactions other than contracts and grants. 
Sec. 864. Other transaction authority for certain prototype projects. 
Sec. 865. Amendment to nontraditional and small contractor innovation prototyping program. 
Sec. 866. Middle tier of acquisition for rapid prototype and rapid fielding. 
Sec. 867. Preference for use of other transactions and experimental authority. 
Sec. 868. Prototype projects to digitize defense acquisition regulations, policies, and guidance, and empower user tailoring of acquisition process. 
Subtitle H—Provisions Relating to Software Acquisition 
Sec. 871. Noncommercial computer software acquisition considerations. 
Sec. 872. Defense Innovation Board analysis of software acquisition regulations. 
Sec. 873. Pilot program to use agile or iterative development methods to tailor major software-intensive warfighting systems and defense business systems. 
Sec. 874. Software development pilot program using agile best practices. 
Sec. 875. Pilot program for open source software. 
Subtitle I—Other Matters 
Sec. 881. Extension of maximum duration of fuel storage contracts. 
Sec. 882. Procurement of aviation critical safety items. 
Sec. 883. Modifications to the advisory panel on streamlining and codifying acquisition regulations. 
Sec. 884. Repeal of expired pilot program for leasing commercial utility cargo vehicles. 
Sec. 885. Exception for business operations from requirement to accept $1 coins. 
Sec. 886. Development of Procurement Administrative Lead Time. 
Sec. 887. Notional milestones and standard timelines for contracts for foreign military sales. 
Sec. 888. Assessment and authority to terminate or prohibit contracts for procurement from Chinese companies providing support to the Democratic People’s Republic of Korea. 
Sec. 889. Report on defense contracting fraud. 
Sec. 890. Comptroller General report on contractor business system requirements. 
Sec. 891. Training on agile or iterative development methods. 
AAcquisition Policy and Management 
801.Statements of purpose for Department of Defense acquisitionNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Defense Federal Acquisition Regulation Supplement to include the following statements of purpose: (1)The defense acquisition system (as defined in section 2545 of title 10, United States Code) exists to manage the investments of the United States in technologies, programs, and product support necessary to achieve the national security strategy prescribed by the President pursuant to section 108 of the National Security Act of 1947 (50 U.S.C. 3043) and to support the United States Armed Forces. 
(2)The investment strategy of the Department of Defense shall be postured to support not only the current United States Armed Forces, but also future Armed Forces of the United States. (3)The primary objective of Department of Defense acquisition is to acquire quality products that satisfy user needs with measurable improvements to mission capability and operational support, in a timely manner, and at a fair and reasonable price. 
802.Management of intellectual property matters within the Department of Defense 
(a)Management of intellectual property 
(1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2321 the following new section:  2322.Management of intellectual property matters within the Department of Defense (a)Policy requiredThe Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall develop policy on the acquisition or licensing of intellectual property— 
(1)to enable coordination and consistency across the military departments and the Department of Defense in strategies for acquiring or licensing intellectual property and communicating with industry; (2)to ensure that program managers are aware of the rights afforded the Federal Government and contractors in intellectual property and that program managers fully consider and use all available techniques and best practices for acquiring or licensing intellectual property early in the acquisition process; and 
(3)to encourage customized intellectual property strategies for each system based on, at a minimum, the unique characteristics of the system and its components, the product support strategy for the system, the organic industrial base strategy of the military department concerned, and the commercial market. (b)Cadre of intellectual property experts (1)The Secretary of Defense, acting through the Under Secretary of Defense for Acquisition and Sustainment, shall establish a cadre of personnel who are experts in intellectual property matters. The purpose of the cadre is to ensure a consistent, strategic, and highly knowledgeable approach to acquiring or licensing intellectual property by providing expert advice, assistance, and resources to the acquisition workforce on intellectual property matters, including acquiring or licensing intellectual property. 
(2)The Under Secretary shall establish an appropriate leadership structure and office within which the cadre shall be managed, and shall determine the appropriate official to whom members of the cadre shall report. (3)The cadre of experts shall be assigned to a program office or an acquisition command within a military department to advise, assist, and provide resources to a program manager or program executive officer on intellectual property matters at various stages of the life cycle of a system. In performing such duties, the experts shall— 
(A)interpret and provide counsel on laws, regulations, and policies relating to intellectual property; (B)advise and assist in the development of an acquisition strategy, product support strategy, and intellectual property strategy for a system; 
(C)conduct or assist with financial analysis and valuation of intellectual property; (D)assist in the drafting of a solicitation, contract, or other transaction; 
(E)interact with or assist in interactions with contractors, including communications and negotiations with contractors on solicitations and awards; and (F)conduct or assist with mediation if technical data delivered pursuant to a contract is incomplete or does not comply with the terms of agreements. 
(4) 
(A)In order to achieve the purpose set forth in paragraph (1), the Under Secretary shall ensure the cadre has the appropriate number of staff and such staff possesses the necessary skills, knowledge, and experience to carry out the duties under paragraph (2), including in relevant areas of law, contracting, acquisition, logistics, engineering, financial analysis, and valuation. The Under Secretary, in coordination with the Defense Acquisition University and in consultation with academia and industry, shall develop a career path, including development opportunities, exchanges, talent management programs, and training, for the cadre. The Under Secretary may use existing authorities to staff the cadre, including those in subparagraphs (B), (C), (D), and (F). (B)Civilian personnel from within the Office of the Secretary of Defense, Joint Staff, military departments, Defense Agencies, and combatant commands may be assigned to serve as members of the cadre, upon request of the Director. 
(C)The Under Secretary may use the authorities for highly qualified experts under section 9903 of title 5, to hire experts as members of the cadre who are skilled professionals in intellectual property and related matters. (D)The Under Secretary may enter into a contract with a private-sector entity for specialized expertise to support the cadre. Such entity may be considered a covered Government support contractor, as defined in section 2320 of this title. 
(E)In establishing the cadre, the Under Secretary shall give preference to civilian employees of the Department of Defense, rather than members of the armed forces, to maintain continuity in the cadre. (F)The Under Secretary is authorized to use amounts in the Defense Acquisition Workforce Development Fund for the purpose of recruitment, training, and retention of the cadre, including paying salaries of newly hired members of the cadre for up to three years.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   2322. Management of intellectual property matters within the Department of Defense.. (b)Additional acquisition positionSubsection 1721(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(12)Intellectual property.. 803.Performance of incurred cost audits (a)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2313a the following new section: 
 
2313b.Performance of incurred cost audits 
(a)Compliance with standards of risk and materialityNot later than October 1, 2020, the Secretary of Defense shall comply with commercially accepted standards of risk and materiality in the performance of each incurred cost audit of costs associated with a contract of the Department of Defense. (b)Conditions for the use of qualified auditors to perform incurred cost audits (1)To support the need of the Department of Defense for timely and effective incurred cost audits, and to ensure that the Defense Contract Audit Agency is able to allocate resources to higher-risk and more complex audits, the Secretary of Defense shall use qualified private auditors to perform a sufficient number of incurred cost audits of contracts of the Department of Defense to— 
(A)eliminate, by October 1, 2020, any backlog of incurred cost audits of the Defense Contract Audit Agency; (B)ensure that incurred cost audits are completed not later than one year after the date of receipt of a qualified incurred cost submission; 
(C)maintain an appropriate mix of Government and private sector capacity to meet the current and future needs of the Department of Defense for the performance of incurred cost audits; (D)ensure that qualified private auditors perform incurred cost audits on an ongoing basis to improve the efficiency and effectiveness of the performance of incurred cost audits; and 
(E)limit multiyear auditing to ensure that multiyear auditing is conducted only— (A)to address outstanding incurred cost audits for which a qualified incurred cost submission was submitted to the Defense Contract Audit Agency more than 12 months before the date of the enactment of this section; or 
(B)when the contractor being audited submits a written request, including a justification for the use of multiyear auditing, to the Under Secretary of Defense (Comptroller). (2)The Secretary of Defense shall consult with Federal agencies that have awarded contracts or task orders to qualified private auditors to ensure that the Department of Defense is using, as appropriate, best practices relating to contracting with qualified private auditors. 
(3)The Secretary of Defense shall ensure that a qualified private auditor performing an incurred cost audit under this section— (A)has no conflict of interest in performing such an audit, as defined by generally accepted government auditing standards; 
(B)possesses the necessary independence to perform such an audit, as defined by generally accepted government auditing standards; (C)signs a nondisclosure agreement, as appropriate, to protect proprietary or nonpublic data; 
(D)accesses and uses proprietary or nonpublic data furnished to the qualified private auditor only for the purposes stated in the contract; (E)takes all reasonable steps to protect proprietary and nonpublic data furnished during the audit; and 
(F)does not use proprietary or nonpublic data provided to the qualified private auditor under the authority of this section to compete for Government or nongovernment contracts. (c)Procedures for the use of qualified private auditors (1)Not later than October 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a plan to implement the requirements of subsection (b). Such plan shall include, at a minimum— 
(A)a description of the incurred cost audits that the Secretary determines are appropriate to be conducted by qualified private auditors, including the approximate number and dollar value of such incurred cost audits; (B)an estimate of the number and dollar value of incurred cost audits to be conducted by qualified private auditors for each of the fiscal years 2019 through 2025 necessary to meet the requirements of subsection (b); and 
(C)all other elements of an acquisition plan as required by the Federal Acquisition Regulation. (2)Not later than April 1, 2019, the Secretary of Defense or a Federal department or agency authorized by the Secretary shall award a contract or issue a task order under an existing contract to two or more qualified private auditors to perform incurred cost audits of costs associated with contracts of the Department of Defense. The Defense Contract Management Agency or a contract administration office of a military department shall use a contract or a task order awarded or issued pursuant to this paragraph for the performance of an incurred cost audit, if doing so will assist the Secretary in meeting the requirements in subsection (b). 
(3)To improve the quality of incurred cost audits and reduce duplication of performance of such audits, the Secretary of Defense may provide a qualified private auditor with information on past or ongoing audit results or other relevant information on the entities the qualified private auditor is auditing. (4)The Secretary of Defense shall consider the results of an incurred cost audit performed under this section without regard to whether the Defense Contract Audit Agency or a qualified private auditor performed the audit. 
(5)The contracting officer for a contract that is the subject of an incurred cost audit shall have the sole discretion to determine what action should be taken based on an audit finding on direct costs of the contract. (d)Qualified private auditor requirements (1)A qualified private auditor awarded a contract or issued an task order under subsection (c)(2) shall conduct an incurred cost audit in accordance with the generally accepted government auditing standards. 
(2)A qualified private auditor awarded a contract or issued an task order under subsection (c)(2) shall develop and maintain complete and accurate working papers on each incurred cost audit. All working papers and reports on the incurred cost audit prepared by such qualified private auditor shall be the property of the Department of Defense, except that the qualified private auditor may retain a complete copy of all working papers to support such reports made pursuant to this section. (3)A breach of contract by a qualified private auditor with respect to use of proprietary or nonpublic data may subject the qualified private auditor to— 
(A)criminal, civil, administrative, and contractual actions for penalties, damages, and other appropriate remedies by the United States; and (B)civil actions for damages and other appropriate remedies by the contractor or subcontractor whose data are affected by the breach. 
(e)Peer review 
(1)Effective October 1, 2022, the Defense Contract Audit Agency may issue unqualified audit findings for an incurred cost audit only if the Defense Contract Audit Agency is peer reviewed by a commercial auditor and passes such peer review. Such peer review shall be conducted in accordance with the peer review requirements of generally accepted government auditing standards, including the requirements related to frequency of peer reviews, and shall be deemed to meet the requirements of the Defense Contract Audit Agency for a peer review under such standards. (2)Not later than October 1, 2019, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives an update on the process of securing a commercial auditor to perform the peer review referred to in paragraph (1). 
(f)Numeric materiality standards for incurred cost audits 
(1)Not later than October 1, 2020, the Department of Defense shall implement numeric materiality standards for incurred cost audits to be used by auditors that are consistent with commercially accepted standards of risk and materiality. (2)Not later than October 1, 2019, the Secretary of Defense shall submit to the congressional defense committees a report containing proposed numeric materiality standards required under paragraph (1). In developing such standards, the Secretary shall consult with commercial auditors that conduct incurred cost audits, the advisory panel authorized under section 809 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 889), and other governmental and nongovernmental entities with relevant expertise. 
(g)Timeliness of incurred cost audits 
(1)The Secretary of Defense shall ensure that all incurred cost audits performed by qualified private auditors or the Defense Contract Audit Agency are performed in a timely manner. (2)The Secretary of Defense shall notify a contractor of the Department of Defense within 60 days after receipt of an incurred cost submission from the contractor whether the submission is a qualified incurred cost submission. 
(3)With respect to qualified incurred cost submissions received on or after the date of the enactment of this section, audit findings shall be issued for an incurred cost audit not later than one year after the date of receipt of such qualified incurred cost submission. (4)Not later than October 1, 2020, and subject to paragraph (5), if audit findings are not issued within one year after the date of receipt of a qualified incurred cost submission, the audit shall be considered to be complete and no additional audit work shall be conducted. 
(5)The Under Secretary of Defense (Comptroller) may waive the requirements of paragraph (4) on a case-by-case basis if the Director of the Defense Contract Audit Agency submits a written request. The Director of the Defense Contract Audit Agency shall include in the report required under section 2313a of this title the total number of waivers issued and the reasons for issuing each such waiver.  (h)Review of audit performanceNot later than April 1, 2025, the Comptroller General of the United States shall submit to the congressional defense committees a report that evaluates for the period beginning on October 1, 2019, and ending on August 31, 2023— 
(1)the timeliness, individual cost, and quality of incurred cost audits, set forth separately by incurred cost audits performed by the Defense Contract Audit Agency and by qualified private auditors; (2)the cost to contractors of the Department of Defense for incurred cost audits, set forth separately by incurred cost audits performed by the Defense Contract Audit Agency and by qualified private auditors; 
(3)the effect, if any, on other types of audits conducted by the Defense Contract Audit Agency that results from incurred cost audits conducted by qualified private auditors; and (4)the capability and capacity of qualified private auditors to conduct incurred cost audits for the Department of Defense. 
(i)DefinitionsIn this section: (1)The term commercial auditor means a private entity engaged in the business of performing audits. 
(2)The term incurred cost audit means an audit of charges to the Government by a contractor under a flexibly priced contract. (3)The term flexibly priced contract has the meaning given the term flexibly-priced contracts and subcontracts in part 30 of the Federal Acquisition Regulation (section 30.001 of title 48, Code of Federal Regulations). 
(4)The term generally accepted government auditing standards means the generally accepted government auditing standards of the Comptroller General of the United States. (5)The term numeric materiality standard means a dollar amount of misstatements, including omissions, contained in an incurred cost audit that would be material if the misstatements, individually or in the aggregate, could reasonably be expected to influence the economic decisions of the Government made on the basis of the incurred cost audit. 
(6)The term qualified incurred cost submission means a submission by a contractor of costs incurred under a flexibly priced contract that has been qualified by the Department of Defense as sufficient to conduct an incurred cost audit. (7)The term qualified private auditor means a commercial auditor— 
(A)that performs audits in accordance with generally accepted government auditing standards; and (B)that has received a passing peer review rating, as defined by generally accepted government auditing standards.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2313a the following new item:   2313b. Performance of incurred cost audits.. (c)Amendment to duties of the advisory panel on streamlining and codifying acquisition regulationsSubsection (c)(2) of section 809 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 889), as amended by section 863(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2303), is amended— 
(1)in subparagraph (D) by striking and at the end; (2)by redesignating subparagraph (E) as subparagraph (F); 
(3)by adding after subparagraph (D) the following new subparagraph:  (E)improve the efficiency of the contract auditing process, including through the development of risk-based materiality standards; and; and 
(4)in subparagraph (F) (as so redesignated), by striking subparagraphs (A) through (D) and inserting subparagraphs (A) through (E). 804.Repeal of certain auditing requirementsSection 190 of title 10, United States Code, as proposed to be added by section 820(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2274), is amended by striking subsection (f). 
805.Increased simplified acquisition thresholdSection 134 of title 41, United States Code, is amended by striking $100,000 and inserting $250,000. 806.Requirements related to the micro-purchase threshold (a)Increase in thresholdSection 1902(a)(1) of title 41, United States Code, is amended by striking $3,000 and inserting $10,000. 
(b)Convenience checksA convenience check may not be used for an amount in excess of one half of the micro-purchase threshold under section 1902(a) of title 41, United States Code, or a lower amount established by the head of the agency. 807.Process for enhanced supply chain scrutiny (a)ProcessNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall establish a process for enhancing scrutiny of acquisition decisions in order to improve the integration of supply chain risk management into the overall acquisition decision cycle. 
(b)ElementsThe process under subsection (a) shall include the following elements: (1)Designation of a senior official responsible for overseeing the development and implementation of the process. 
(2)Development or integration of tools to support commercial due-diligence, business intelligence, or otherwise analyze and monitor commercial activity to understand business relationships with entities determined to be threats to the United States. (3)Development of risk profiles of products or services based on commercial due-diligence tools and data services. 
(4)Development of education and training curricula for the acquisition workforce that supports the process. (5)Integration, as needed, with intelligence sources to develop threat profiles of entities determined to be threats to the United States. 
(6)Periodic review and assessment of software products and services on computer networks of the Department of Defense to remove prohibited products or services. (7)Synchronization of the use of current authorities for making supply chain decisions, including section 806 of Public Law 111–383 (10 U.S.C. 2304 note) or improved use of suspension and debarment officials. 
(8)Coordination with interagency, industrial, and international partners, as appropriate, to share information, develop Government-wide strategies for dealing with significant entities determined to be significant threats to the United States, and effectively use authorities in other departments and agencies to provide consistent, Government-wide approaches to supply chain threats. (9)Other matters as the Secretary considers necessary. 
(c)NotificationNot later than 90 days after establishing the process required by subsection (a), the Secretary shall provide a written notification to the Committees on Armed Services of the Senate and House of Representatives that the process has been established. The notification also shall include the following: (1)Identification of the official designated under subsection (b)(1). 
(2)Identification of tools and services currently available to the Department of Defense under subsection (b)(2). (3)Assessment of additional tools and services available under subsection (b)(2) that the Department of Defense should evaluate. 
(4)Identification of, or recommendations for, any statutory changes needed to improve the effectiveness of the process. (5)Projected resource needs for implementing any recommendations made by the Secretary. 
808.Defense policy advisory committee on technology 
(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, acting through the Chief Management Officer, shall form a committee of senior executives from United States firms in the national technology and industrial base to meet with the Secretary, the Secretaries of the military departments, and members of the Joint Chiefs of Staff to exchange information, including, as appropriate, classified information, on technology threats to the national security of the United States and on the emerging technologies from the national technology and industrial base that may become available to counter such threats in a timely manner. (b)MeetingsThe defense policy advisory committee on technology formed pursuant to subsection (a) shall meet with the Secretary and the other Department of Defense officials specified in such subsection collectively at least once annually in each of fiscal years 2018 through 2022. The Secretary of Defense shall provide the congressional defense committees annual briefings on the meetings. 
(c)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the defense policy advisory committee on technology established pursuant to this section. 809.Report on extension of development, acquisition, and sustainment authorities of the military departments to the United States Special Operations Command (a)ReviewThe Secretary of Defense shall carry out a review of the authorities available to the Secretaries of the military departments and the acquisition executives of the military departments for the development, acquisition, and sustainment of technology, equipment, and services for the military departments in order to determine the feasibility and advisability of the provision of such authorities to the Commander of the United States Special Operations Command and the acquisition executive of the Command for the development, acquisition, and sustainment of special operations-peculiar technology, equipment, and services. 
(b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the review required by subsection (a). The report shall include the following: (1)A description of the review. 
(2)An identification of the authorities the Secretary recommends for provision to the Commander of the United States Special Operations Command and the acquisition executive of the Command as described in subsection (a), and recommendations for any modifications of such authorities that the Secretary considers appropriate for purposes of the United States Special Operations Command. (3)Such recommendations for legislative or administrative action as the Secretary considers appropriate for the provision of authorities identified pursuant to paragraph (2) as described in subsection (a). 
(4)Such other matters as the Secretary considers appropriate in light of the review. 810.Technical and conforming amendments related to program management provisions (a)Repeal of duplicative provision related to program and project managementSubsection (c) of section 503 of title 31, United States Code, as added by section 861(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2298), is repealed. 
(b)Repeal of duplicative provision related to program management officers and program management policy councilSection 1126 of title 31, United States Code, as added by section 861(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2299), is repealed. (c)Repeal of obsolete provisionsSection 861 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2299) is repealed.  
BAmendments to General Contracting Authorities, Procedures, and Limitations 
811.Modifications to cost or pricing data and reporting requirements 
(a)Modifications to submissions of cost or pricing data 
(1)Title 10Subsection (a) of section 2306a of title 10, United States Code, is amended— (A)by striking December 5, 1990 each place it appears and inserting June 30, 2018; 
(B)by striking December 5, 1991 each place it appears and inserting July 1, 2018; (C)by striking $100,000 each place it appears and inserting $750,000;  
(D)in paragraph (1)— (i)in subparagraphs (A)(i), (B)(i), (C)(i), (C)(ii), and (D)(i), by striking $500,000 and inserting $2,000,000; and 
(ii)in subparagraph (B)(ii), by striking $500,000 and inserting $750,000; (E)in paragraph (6), by striking December 5, 1990 and inserting June 30, 2018; and 
(F)in paragraph (7), by striking to the amount and all that follows through higher multiple of $50,000. and inserting in accordance with section 1908 of title 41.. (2)Title 41Section 3502 of title 41, United States Code, is amended— 
(A)in subsection (a)— (i)by striking October 13, 1994 each place it appears and inserting June 30, 2018; 
(ii)by striking $100,000 each place it appears and inserting $750,000; (iii)in paragraphs (1)(A), (2)(A), (3)(A), (3)(B), and (4)(A), by striking $500,000 and inserting $2,000,000; and 
(iv)in paragraph (2)(B), by striking $500,000 and inserting $750,000; (B)in subsection (f), by striking October 13, 1994 and inserting June 30, 2018; and 
(C)in subsection (g), by striking to the amount and all that follows through higher multiple of $50,000. and inserting in accordance with section 1908.. (b)Modification to authority to require submissionParagraph (1) of section 2306a(d) of title 10, United States Code, is amended by striking the contracting officer shall require submission of and all the follows through to the extent necessary and inserting the offeror shall be required to submit to the contracting officer data other than certified cost or pricing data (if requested by the contracting officer), to the extent necessary. 
(c)Comptroller general review of modifications to cost or pricing data submission requirementsNot later than March 1, 2022, the Comptroller General of the United States shall submit to the congressional defense committees a report on the implementation and effect of the amendments made by subsections (a) and (b). (d)Requirements for Defense Contract Audit Agency report (1)In generalSection 2313a of title 10, United States Code, is amended— 
(A)in subsection (a)(2)— (i)in subparagraph (A)— 
(I)by inserting and dollar value after number; and (II)by inserting , set forth separately by type of audit after pending; 
(ii)in subparagraph (C), by inserting , both from the date of receipt of a qualified incurred cost submission and from the date the audit begins after audit;  (iii)by amending subparagraph (D) to read as follows: 
 
(D)the sustained questioned costs, set forth separately by type of audit, both as a total value and as a percentage of the total questioned costs for the audit;; (iv)by striking subparagraph (E); and 
(v)by inserting after subparagraph (D) the following new subparagraphs:  (E)the total number and dollar value of incurred cost audits completed, and the method by which such incurred cost audits were completed; 
(F)the aggregate cost of performing audits, set forth separately by type of audit; (G)the ratio of sustained questioned costs to the aggregate costs of performing audits, set forth separately by type of audit; and 
(H)the total number and dollar value of audits that are pending for a period longer than one year as of the end of the fiscal year covered by the report, and the fiscal year in which the qualified submission was received, set forth separately by type of audit;; and (B)by adding at the end the following new subsection: 
 
(d)Definitions 
(1)The terms incurred cost audit and qualified incurred cost submission have the meaning given those terms in section 2313b of this title. (2)The term sustained questioned costs means questioned costs that were recovered by the Federal Government as a result of contract negotiations related to such questioned costs.. 
(2)Exemption to report termination requirementsSection 1080(a) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1000; 10 U.S.C. 111 note), as amended by section 1061(j) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2405; 10 U.S.C. 111 note), does not apply to the report required to be submitted to Congress under section 2313a of title 10, United States Code. (e)Adjustment to value of covered contracts for requirements relating to allowable costsSubparagraph (B) of section 2324(l)(1) of title 10, United States Code, is amended by striking to the equivalent and all that follows through higher multiple of $50,000. and inserting in accordance with section 1908 of title 41.. 
812.Applicability of cost and pricing data certification requirementsSection 830(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2286) is amended— (1)in paragraph (1)(A), by striking same product and inserting same or similar product; 
(2)by redesignating paragraph (2) as paragraph (4); and (3)by inserting after paragraph (1) the following new paragraphs: 
 
(2)Determination of same or similar productThe Secretary of Defense and the Secretary of State shall jointly determine whether a product is considered to be a similar product for the purposes of this pilot program. (3)Waiver of cost or pricing certificationThe Secretary of Defense may waive the certification requirement under section 2306a(a)(2) of title 10, United States Code, if the Secretary determines that the Federal Government has sufficient data and information regarding the reasonableness of the price. . 
813.Sunset of certain provisions relating to the procurement of goods other than United States goods 
(a)Chemical weapons antidoteSection 2534(c) of title 10, United States Code, is amended by adding at the end the following new paragraph:  (5)Chemical weapons antidoteSubsections (a)(2) and (b)(2) shall cease to be effective on October 1, 2018.. 
(b)Photovoltaic devicesEffective October 1, 2018, section 858 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2534 note) is repealed. 814.Comptroller General report on health and safety records (1)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Secretary of Defense and the congressional defense committees a report on the safety and health records of Department of Defense contractors. 
(2)ElementsThe report required under paragraph (1) shall include the following elements: (A)A description of the existing procedures of the Department of Defense to evaluate the safety and health records of current and prospective contractors. 
(B)An evaluation of the adherence of the Department of Defense to such procedures. (C)An assessment of the current incidence of safety and health violations by Department of Defense contractors. 
(D)An assessment of whether the Secretary of Labor has the resources to investigate and identify safety and health violations by Department of Defense contractors. (E)An assessment of whether the Secretary of Labor should consider assuming an expanded investigatory role or a targeted enforcement program for ensuring the safety and health of individuals working under Department of Defense contracts. 
815.Limitation on unilateral definitization 
(a)LimitationSection 2326 of title 10, United States Code, is amended— (1)by redesignating subsections (c), (d), (e), (f), (g), (h), and (i) as subsections (d), (e), (f), (g), (h), (i), and (j) respectively; and 
(2)by inserting after subsection (b) the following new subsection (c):  (c)Limitation on unilateral definitization by contracting officerWith respect to any undefinitized contractual action with a value greater than $50,000,000, if agreement is not reached on contractual terms, specifications, and price within the period or by the date provided in subsection (b)(1), the contracting officer may not unilaterally definitize those terms, specifications, or price over the objection of the contractor until— 
(1)the service acquisition executive for the military department that awarded the contract, or the Under Secretary of Defense for Acquisition and Sustainment if the contract was awarded by a Defense Agency or other component of the Department of Defense, approves the definitization in writing; (2)the contracting officer provides a copy of the written approval to the contractor; and 
(3)a period of 30 calendar days has elapsed after the written approval is provided to the contractor.. (b)Conforming amendmentSection 2326(b)(3) of such title is amended by striking subsection (g) and inserting subsection (h). 
(c)Conforming regulationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to implement section 2326 of title 10, United States Code, as amended by this section. 816.Amendment to sustainment reviewsSection 2441(a) of title 10, United States Code, is amended by adding at the end the following: The Secretary concerned shall make the memorandum and supporting documentation for each sustainment review available to the Under Secretary of Defense for Acquisition and Sustainment within 30 days after the review is completed.. 
817.Use of program income by eligible entities that carry out procurement technical assistance programsSection 2414 of title 10, United States Code, is amended— (1)in the section heading, by striking Limitation and inserting Funding; and  
(2)by adding at the end the following new subsection:  (d)Use of program income (1)An eligible entity that earned income in a specified fiscal year from activities carried out pursuant to a procurement technical assistance program funded under this chapter may expend an amount of such income, not to exceed 25 percent of the cost of furnishing procurement technical assistance in such specified fiscal year, during the fiscal year following such specified fiscal year, to carry out a procurement technical assistance program funded under this chapter. 
(2)An eligible entity that does not enter into a cooperative agreement with the Secretary for a fiscal year— (A)shall notify the Secretary of the amount of any income the eligible entity carried over from the previous fiscal year; and 
(B)may retain an amount of such income equal to 10 percent of the value of assistance furnished by the Secretary under this section during the previous fiscal year. (3)In determining the value of assistance furnished by the Secretary under this section for any fiscal year, the Secretary shall account for the amount of any income the eligible entity carried over from the previous fiscal year.. 
818.Enhanced post-award debriefing rights 
(a)Release of contract award informationNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall revise the Department of Defense Supplement to the Federal Acquisition Regulation to require that all required post-award debriefings, while protecting the confidential and proprietary information of other offerors, include, at a minimum, the following:  (1)In the case of a contract award in excess of $100,000,000, a requirement for disclosure of the agency’s written source selection award determination, redacted to protect the confidential and proprietary information of other offerors for the contract award, and, in the case of a contract award in excess of $10,000,000 and not in excess of $100,000,000 with a small business or nontraditional contractor, an option for the small business or nontraditional contractor to request such disclosure.  
(2)A requirement for a written or oral debriefing for all contract awards and task or delivery orders valued at $10,000,000 or higher. (3)Provisions ensuring that both unsuccessful and winning offerors are entitled to the disclosure described in paragraph (1) and the debriefing described in paragraph (2).  
(4)Robust procedures, consistent with section 2305(b)(5)(D) of title 10, United States Code, and provisions implementing that section in the Federal Acquisition Regulation, to protect the confidential and proprietary information of other offerors. (b)Opportunity for follow-up questionsSection 2305(b)(5) of title 10, United States Code, is amended— 
(1)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F), respectively; (2)in subparagraph (B)— 
(A)in clause (v), by striking ; and and inserting a semicolon; (B)in clause (vi), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new clause:  (vii)an opportunity for a disappointed offeror to submit, within two business days after receiving a post-award debriefing, additional questions related to the debriefing.; and 
(3)by inserting after subparagraph (B) the following new subparagraph:  (C)The agency shall respond in writing to any additional question submitted under subparagraph (B)(vii) within five business days after receipt of the question. The agency shall not consider the debriefing to be concluded until the agency delivers its written responses to the disappointed offeror.. 
(c)Commencement of post-briefing periodSection 3553(d)(4) of title 31, United States Code, is amended— (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii) respectively; 
(2)by striking The period and inserting (A) The period; and (3)by adding at the end the following new subparagraph: 
 
(B)For procurements conducted by any component of the Department of Defense, the 5-day period described in subparagraph (A)(ii) does not commence until the day the Government delivers to a disappointed offeror the written responses to any questions submitted pursuant to section 2305(b)(5)(B)(vii) of title 10.. 819.Amendments relating to information technology (a)Elimination of sunset relating to transparency and risk management of major information technology investmentsSubsection (c) of section 11302 of title 40, United States Code, is amended by striking the first paragraph (5). 
(b)Elimination of sunset relating to information technology portfolio, program, and resource reviewsSection 11319 of title 40, United States Code, is amended— (1)by redesignating the second subsection (c) as subsection (d); and 
(2)in subsection (d), as so redesignated, by striking paragraph (6). (c)Extension of sunset relating to Federal Data Center Consolidation InitiativeSubsection (e) of section 834 of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 44 U.S.C. 3601 note) is amended by striking 2018 and inserting 2020. 
820.Change to definition of subcontract in certain circumstancesSection 1906(c)(1) of title 41, United States Code, is amended by adding at the end the following: The term does not include agreements entered into by a contractor for the supply of commodities that are intended for use in the performance of multiple contracts with the Federal Government and other parties and are not identifiable to any particular contract.. 821.Amendment relating to applicability of inflation adjustmentsSection 1908(d) of title 41, United States Code, is amended by inserting before the period at the end the following: and shall apply, in the case of the procurement of property or services by contract, to a contract, and any subcontract at any tier under the contract, in effect on that date without regard to the date of award of the contract or subcontract..  
822.Use of lowest price technically acceptable source selection process 
(a)Additional requirementsSubsection (b) of section 813 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat 2270; 10 U.S.C. 2305 note) is amended— (1)in paragraph (5), by striking ; and and inserting a semicolon; 
(2)in paragraph (6), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new paragraphs: 
 
(7)the Department of Defense would realize no, or minimal, additional innovation or future technological advantage by using a different methodology; and (8)with respect to a contract for procurement of goods, the goods procured are predominantly expendable in nature, nontechnical, or have a short life expectancy or short shelf life.. 
(b)Reporting requirement 
(1)In generalSubsection (d) of such section is amended by striking contract exceeding $10,000,000 and inserting contract exceeding $5,000,000. (2)ApplicabilityThe amendment made by this subsection shall apply with respect to the second, third, and fourth reports submitted under subsection (d) of section 813 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat 2271; 10 U.S.C. 2305 note). 
823.Exemption from design-build selection proceduresSubsection (d) of section 2305a of title 10, United States Code, is amended by striking the second and third sentences and inserting the following:  If the contract value exceeds $4,000,000, the maximum number specified in the solicitation shall not exceed 5 unless— 
(1)the solicitation is issued pursuant to a indefinite delivery-indefinite quantity contract for design-build construction; or (2) (A)the head of the contracting activity, delegable to a level no lower than the senior contracting official within the contracting activity, approves the contracting officer's justification with respect to an individual solicitation that a maximum number greater than 5 is in the interest of the Federal Government; and 
(B)the contracting officer provides written documentation of how a maximum number greater than 5 is consistent with the purposes and objectives of the two-phase selection procedures.. 824.Contract closeout authoritySection 836(b)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2286) is amended by striking entered into prior to fiscal year 2000 and inserting entered into on a date that is at least 17 fiscal years before the current fiscal year. 
825.Elimination of cost underruns as factor in calculation of penalties for cost overruns 
(a)In generalSection 828 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note) is amended— (1)in subsection (a), by striking each fiscal year beginning with fiscal year 2015 and inserting each of fiscal years 2018 through 2022; 
(2)in subsection (b)— (A)in paragraph (1), by striking or underrun; 
(B)in paragraph (2)— (i)by striking or underruns; and 
(ii)by striking ,Technology, and Logistics and inserting and Sustainment; (C)in paragraph (3)— 
(i)by striking and cost underruns; and (ii)by striking or underruns; and 
(D)in paragraph (4), by striking , except that the cost overrun penalty may not be a negative amount; (3)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; 
(4)by inserting after subsection (b) the following new subsection:  (c)Total cost overrun penaltyNotwithstanding the amount of a cost overrun penalty determined in (b), the total cost overrun penalty for a military department (including any cost overrun penalty for joint programs of military departments) for a fiscal year may not exceed $50,000,000.; and 
(5)in subsection (d) (as so redesignated)— (A)in paragraph (1)— 
(i)in the paragraph heading, by inserting or procurement after evaluation; (ii)by striking each fiscal year beginning with fiscal year 2015 and inserting each of fiscal years 2018 through 2022; 
(iii)by striking each research and inserting the research; (iv)by striking evaluation account and inserting evaluation or procurement accounts; and 
(v)by striking percentage and inserting amount; and (B)in paragraph (2)— 
(i)in the paragraph heading, by striking amount and inserting amounts; (ii)by striking percentage reduction and inserting reductions; 
(iii)by striking evaluation accounts and inserting evaluation or procurement accounts; (iv)by striking paragraph (1) is the percentage reduction and inserting paragraph (1) are the reductions; and 
(v)by inserting , when combined, after equal. (b)Prior fiscal yearsThe requirements of section 828 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2430 note), as in effect on the day before the date of the enactment of this Act, shall continue to apply with respect to fiscal years beginning on or before October 1, 2016. 
826.Modification to annual meeting requirement of Configuration Steering BoardsSection 814(c)(4) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4529; 10 U.S.C. 2430 note) is amended— (1)by striking The Secretary and inserting  
 
(A)Annual meetingExcept as provided in subparagraph (B), the Secretary; and (2)by adding at the end the following new subparagraph: 
 
(B)ExceptionIf the service acquisition executive of the military department concerned determines, in writing, that there have been no changes to the program requirements of a major defense acquisition program during the preceding year, the Configuration Steering Board for such major defense acquisition program is not required to meet as described in subparagraph (A).. 827.Pilot program on payment of costs for denied Government Accountability Office bid protests (a)Pilot program requiredThe Secretary of Defense shall carry out a pilot program to determine the effectiveness of requiring contractors to reimburse the Department of Defense for costs incurred in processing covered protests. 
(b)DurationThe pilot program shall— (1)begin on the date that is two years after the date of the enactment of this Act; and 
(2)end on the date that is five years after the date of the enactment of this Act. (c)ReportNot later than 90 days after the date on which the pilot program under subsection (a) ends, the Secretary shall provide a report to the Committees on Armed Services of the House of Representatives and the Senate assessing the feasibility of making permanent such pilot program. 
(d)Covered protest definedIn this section, the term covered protest means a bid protest that was— (1)denied in an opinion issued by the Government Accountability Office;  
(2)filed by a party with revenues in excess of $250,000,000 (based on fiscal year 2017 constant dollars) during the previous year; and (3)filed on or after October 1, 2019 and on or before September 30, 2022. 
CProvisions Relating to Major Defense Acquisition Programs 
831.Revisions to definition of major defense acquisition programSection 2430(a) of title 10, United States Code, is amended— (1)in paragraph (1)(B), by inserting in the case of a program that is not a program for the acquisition of an automated information system (either a product or a service), after (B); and 
(2)in paragraph (2)— (A)by striking does not include an acquisition program and inserting the following: “does not include— 
 
(A)an acquisition program; and (B)by striking the period at the end and inserting the following: “; or 
 
(B)an acquisition program for a defense business system (as defined in section 2222(i)(1) of this title) carried out using the acquisition guidance issued pursuant to section 883(e) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2223a note).. 832.Prohibition on use of lowest price technically acceptable source selection process for major defense acquisition programs (a)Prohibition (1)In generalChapter 144 of title 10, United States Code, is amended by inserting after section 2441 the following new section: 
 
2442.Prohibition on use of lowest price technically acceptable source selection process 
(a)In generalThe Department of Defense shall not use a lowest price technically acceptable source selection process for the engineering and manufacturing development contract of a major defense acquisition program. (b)DefinitionsIn this section: 
(1)Lowest price technically acceptable source selection processThe term lowest price technically acceptable source selection process has the meaning given that term in part 15 of the Federal Acquisition Regulation. (2)Major defense acquisition programThe term major defense acquisition program has the meaning given that term in section 2430 of this title. 
(3)Engineering and manufacturing development contractThe term engineering and manufacturing development contract means a prime contract for the engineering and manufacturing development of a major defense acquisition program.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2441 the following new item: 
 
“2442. Prohibition on use of lowest price technically acceptable source selection process.”. 
(b)ApplicabilityThe requirements of section 2442 of title 10, United States Code, as added by subsection (a), shall apply to major defense acquisition programs for which budgetary authority is requested for fiscal year 2019 or a subsequent fiscal year. 833.Role of the Chief of the armed force in material development decision and acquisition system milestones Section 2547(b) of title 10, United States Code, is amended— 
(1)by striking The Secretary and inserting (1) The Secretary; and (2)by adding at the end the following new paragraph: 
 
(2)Consistent with the performance of duties under subsection (a), the Chief of the armed force concerned, or in the case of a joint program the chiefs of the armed forces concerned, with respect to major defense acquisition programs, shall— (A)concur with the need for a material solution as identified in the Material Development Decision Review prior to entry into the Material Solution Analysis Phase under Department of Defense Instruction 5000.02; 
(B)concur with the cost, schedule, technical feasibility, and performance trade-offs that have been made with regard to the program before Milestone A approval is granted under section 2366a of this title; (C)concur that appropriate trade-offs among cost, schedule, technical feasibility, and performance objectives have been made to ensure that the program is affordable when considering the per unit cost and the total life-cycle cost before Milestone B approval is granted under section 2366b of this title; and 
(D)concur that the requirements in the program capability document are necessary and realistic in relation to program cost and fielding targets as required by paragraph (1) before Milestone C approval is granted.. 834.Requirement to emphasize reliability and maintainability in weapon system design (a)Sustainment factors in weapon system design (1)In generalChapter 144 of title 10, United States Code, as amended by section 832, is further amended by adding at the end the following new section: 
 
2443.Sustainment factors in weapon system design 
(a)In generalThe Secretary of Defense shall ensure that the defense acquisition system gives ample emphasis to sustainment factors, particularly those factors that are affected principally by the design of a weapon system, in the development of a weapon system. (b)Requirements processThe Secretary shall ensure that reliability and maintainability are included in the performance attributes of the key performance parameter on sustainment during the development of capabilities requirements. 
(c)Solicitation and award of contracts 
(1)RequirementThe program manager of a weapon system shall include in the solicitation for and terms of a covered contract for the weapon system clearly defined and measurable requirements for engineering activities and design specifications for reliability and maintainability. (2)ExceptionIf the program manager determines that engineering activities and design specifications for reliability or maintainability should not be a requirement in a covered contract or a solicitation for such a contract, the program manager shall document in writing the justification for the decision. 
(3)Source selection criteriaThe Secretary shall ensure that sustainment factors, including reliability and maintainability, are given ample emphasis in the process for source selection. The Secretary shall encourage the use of objective reliability and maintainability criteria in the evaluation of competitive proposals. (d)Contract performance (1)In generalThe Secretary shall ensure that the Department of Defense uses best practices for responding to the positive or negative performance of a contractor in meeting the sustainment requirements of a covered contract for a weapon system. The Secretary shall encourage the use of incentive fees and penalties as appropriate and authorized in paragraph (2) in all covered contracts for weapons systems. 
(2)Authority for incentive fees and penaltiesThe Secretary of Defense is authorized to include in any covered contract provisions for the payment of incentive fees to the contractor based on achievement of design specification requirements for reliability and maintainability of weapons systems under the contract, or the imposition of penalties to be paid by the contractor to the Government for failure to achieve such design specification requirements. Information about such fees or penalties shall be included in the solicitation for any covered contract that includes such fees or penalties.  (3)Measurement of reliability and maintainabilityIn carrying out paragraph (2), the program manager shall base determinations of a contractor’s performance on reliability and maintainability data collected during the program. Such data collection and associated evaluation metrics shall be described in detail in the covered contract. To the maximum extent practicable, such data shall be shared with appropriate contractor and government organizations. 
(4)NotificationThe Secretary of Defense shall notify the congressional defense committees upon entering into a covered contract that includes incentive fees or penalties authorized in paragraph (2). (e)Covered contract definedIn this section, the term covered contract, with respect to a weapon system, means a contract— 
(1)for the engineering and manufacturing development of a weapon system, including embedded software; or (2)for the production of a weapon system, including embedded software.. 
(2)Clerical amendmentThe table of sections at the beginning of subchapter I of such chapter, as amended by section 832, is further amended by adding at the end the following new item:   2443. Sustainment factors in weapon system design.. (b)Effective date for certain provisionsSubsections (c) and (d) of section 2443 of title 10, United States Code, as added by subsection (a), shall apply with respect to any covered contract (as defined in that section) for which the contract solicitation is issued on or after the date occurring one year after the date of the enactment of this Act. 
(c)Engineering change authorizedSubject to the availability of appropriations, the Secretary of Defense may fund engineering changes to the design of a weapon system in the engineering and manufacturing development phase or in the production phase of an acquisition program to improve reliability or maintainability of the weapon system and reduce projected operating and support costs. 835.Licensing of appropriate intellectual property to support major weapon systems (a)Negotiation of price for technical data before development or production of major weapon system (1)RequirementChapter 144 of title 10, United States Code, is amended by inserting after section 2438 the following new section: 
 
2439.Negotiation of price for technical data before development or production of major weapon systemsThe Secretary of Defense shall ensure that the Department of Defense, before selecting a contractor for the engineering and manufacturing development of a major weapon system, or for the production of a major weapon system, negotiates a price for technical data to be delivered under a contract for such development or production.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2438 the following new item: 
 
 
2439. Negotiation of price for technical data before development or production of major weapon systems.. 
(3)Effective dateSection 2439 of title 10, United States Code, as added by paragraph (1), shall apply with respect to any contract for engineering and manufacturing development of a major weapon system, or for the production of a major weapon system, for which the contract solicitation is issued on or after the date occurring one year after the date of the enactment of this Act. (b)Written determination for milestone b approval (1)In generalSubsection (a)(3) of section 2366b of title 10, United States Code, is amended— 
(A)by striking and at the end of subparagraph (M); and (B)by inserting after subparagraph (N) the following new subparagraph:  
 
(O)appropriate actions have been taken to negotiate and enter into a contract or contract options for the technical data required to support the program; and. (2)Effective dateSection 2366b(a)(3)(O) of title 10, United States Code, as added by paragraph (1), shall apply with respect to any major defense acquisition program receiving Milestone B approval on or after the date occurring one year after the date of the enactment of this Act.  
(c)Preference for negotiation of customized license agreementsSection 2320 of title 10, United States Code, is amended— (1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (e) the following new subsection (f):  (f)Preference for specially negotiated licensesThe Secretary of Defense shall, to the maximum extent practicable, negotiate and enter into a contract with a contractor for a specially negotiated license for technical data to support the product support strategy of a major weapon system or subsystem of a major weapon system. In performing the assessment and developing the corresponding strategy required under subsection (e) for such a system or subsystem, a program manager shall consider the use of specially negotiated licenses to acquire customized technical data appropriate for the particular elements of the product support strategy.. 
836.Codification of requirements pertaining to assessment, management, and control of operating and support costs for major weapon systems 
(a)Codification and amendment 
(1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2337 the following new section:  2337a.Assessment, management, and control of operating and support costs for major weapon systems (a)Guidance requiredThe Secretary of Defense shall issue and maintain guidance on actions to be taken to assess, manage, and control Department of Defense costs for the operation and support of major weapon systems. 
(b)ElementsThe guidance required by subsection (a) shall, at a minimum— (1)be issued in conjunction with the comprehensive guidance on life-cycle management and the development and implementation of product support strategies for major weapon systems required by section 2337 of this title; 
(2)require the military departments to retain each estimate of operating and support costs that is developed at any time during the life cycle of a major weapon system, together with supporting documentation used to develop the estimate; (3)require the military departments to update estimates of operating and support costs periodically throughout the life cycle of a major weapon system, to determine whether preliminary information and assumptions remain relevant and accurate, and identify and record reasons for variances; 
(4)establish policies and procedures for the collection, organization, maintenance, and availability of standardized data on operating and support costs for major weapon systems in accordance with section 2222 of this title; (5)establish standard requirements for the collection and reporting of data on operating and support costs for major weapon systems by contractors performing weapon system sustainment functions in an appropriate format, and develop contract clauses to ensure that contractors comply with such requirements; 
(6)require the military departments— (A)to collect and retain data from operational and developmental testing and evaluation on the reliability and maintainability of major weapon systems; and 
(B)to use such data to inform system design decisions, provide insight into sustainment costs, and inform estimates of operating and support costs for such systems; (7)require the military departments to ensure that sustainment factors are fully considered at key life-cycle management decision points and that appropriate measures are taken to reduce operating and support costs by influencing system design early in development, developing sound sustainment strategies, and addressing key drivers of costs; 
(8)require the military departments to conduct an independent logistics assessment of each major weapon system prior to key acquisition decision points (including milestone decisions) to identify features that are likely to drive future operating and support costs, changes to system design that could reduce such costs, and effective strategies for managing such costs; (9)include— 
(A)reliability metrics for major weapon systems; and (B)requirements on the use of metrics under subparagraph (A) as triggers— 
(i)to conduct further investigation and analysis into drivers of those metrics; and (ii)to develop strategies for improving reliability, availability, and maintainability of such systems at an affordable cost; and 
(10)require the military departments to conduct periodic reviews of operating and support costs of major weapon systems after such systems achieve initial operational capability to identify and address factors resulting in growth in operating and support costs and adapt support strategies to reduce such costs. (c)Retention of data on operating and support costs (1)In generalThe Director of Cost Assessment and Program Evaluation shall be responsible for developing and maintaining a database on operating and support estimates, supporting documentation, and actual operating and support costs for major weapon systems. 
(2)SupportThe Secretary of Defense shall ensure that the Director, in carrying out such responsibility— (A)promptly receives the results of all cost estimates and cost analyses conducted by the military departments with regard to operating and support costs of major weapon systems; 
(B)has timely access to any records and data of the military departments (including classified and proprietary information) that the Director considers necessary to carry out such responsibility; and (C)with the concurrence of the Under Secretary of Defense for Acquisition and Sustainment, may direct the military departments to collect and retain information necessary to support the database. 
(d)Major weapon system definedIn this section, the term major weapon system has the meaning given that term in section 2379(f) of title 10, United States Code.. (2)Clerical amendmentThe table of sections at the beginning of chapter 137 of such title is amended by adding after the item relating to section 2337 the following new item: 
 
 
2337a. Assessment, management, and control of operating and support costs for major weapon systems.. 
(b)Repeal of superseded section 
(1)RepealSection 832 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 2430 note) is repealed. (2)Conforming amendmentSection 2441(c) of title 10, United States Code, is amended by striking section 2337 of this title and all that follows through the period and inserting sections 2337 and 2337a of this title..  
837.Should-cost management 
(a)Requirement for regulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall amend the Defense Supplement to the Federal Acquisition Regulation to provide for the appropriate use of the should-cost review process of a major weapon system in a manner that is transparent, objective, and provides for the efficiency of the systems acquisition process in the Department of the Defense. (b)Required elementsThe regulations required under subsection (a) shall incorporate, at a minimum, the following elements: 
(1)A description of the features of the should-cost review process. (2)Establishment of a process for communicating with the prime contractor on the program the elements of a proposed should-cost review. 
(3)A method for ensuring that identified should-cost savings opportunities are based on accurate, complete, and current information and can be quantified and tracked. (4)A description of the training, skills, and experience that Department of Defense and contractor officials carrying out a should-cost review in subsection (a) should possess. 
(5)A method for ensuring appropriate collaboration with the contractor throughout the review process. (6)Establishment of review process requirements that provide for sufficient analysis and minimize any impact on program schedule. 
838.Improvements to test and evaluation processes and tools 
(a)Developmental test plan sufficiency assessments 
(1)Addition to Milestone B brief summary reportSection 2366b(c)(1) of title 10, United States Code, is amended— (A)by redesignating subparagraph (G) as subparagraph (H); and 
(B)by inserting after subparagraph (F) the following new subparagraph (G):   (G)An assessment of the sufficiency of developmental test and evaluation plans, including the use of automated data analytics or modeling and simulation tools and methodologies.. 
(2)Addition to Milestone C brief summary reportSection 2366c(a) of such title is amended by inserting after paragraph (3) the following new paragraph:   (4)An assessment of the sufficiency of the developmental test and evaluation completed, including the use of automated data analytics or modeling and simulation tools and methodologies.. 
(3)Responsibility for conducting assessmentsFor purposes of the sufficiency assessments required by section 2366b(c)(1) and section 2366c(a)(4) of such title, as added by paragraphs (1) and (2), with respect to a major defense acquisition program— (A)if the milestone decision authority for the program is the service acquisition executive of the military department that is managing the program, the sufficiency assessment shall be conducted by the senior official within the military department with responsibility for developmental testing; and 
(B)if the milestone decision authority for the program is the Under Secretary of Defense for Acquisition and Sustainment, the sufficiency assessment shall be conducted by the senior Department of Defense official with responsibility for developmental testing. (4)Guidance requiredWithin one year after the date of the enactment of this Act, the senior Department of Defense official with responsibility for developmental testing shall develop guidance for the sufficiency assessments required by section 2366b(c)(1) and section 2366c(a)(4) of title 10, United States Code, as added by paragraphs (1) and (2). At a minimum, the guidance shall require— 
(A)for the sufficiency assessment required by section 2366b(c)(1) of such title, that the assessment address the sufficiency of— (i)the developmental test and evaluation plan; 
(ii)the developmental test and evaluation schedule, including a comparison to historic analogous systems; (iii)the developmental test and evaluation resources (facilities, personnel, test assets, data analytics tools, and modeling and simulation capabilities); 
(iv)the risks of developmental test and production concurrency; and (v)the developmental test criteria for entering the production phase; and 
(B)for the sufficiency assessment required by section 2366c(a)(4) of such title, that the assessment address— (i)the sufficiency of the developmental test and evaluation completed; 
(ii)the sufficiency of the plans and resources available for remaining developmental test and evaluation; (iii)the risks identified during developmental testing to the production and deployment phase; 
(iv)the sufficiency of the plans and resources for remaining developmental test and evaluation; and (v)the readiness of the system to perform scheduled initial operational test and evaluation. 
(b)Evaluation of Department of Defense need for centralized tools for developmental test and evaluationThe Secretary of Defense shall evaluate the strategy of the Department of Defense for developing and expanding the use of tools designed to facilitate the cost effectiveness and efficiency of developmental testing, including automated test methods and tools, modeling and simulation tools, and data analytics technologies. The evaluation shall include a determination of the appropriate role of the senior Department of Defense official with responsibility for developmental testing in developing enterprise level strategies related to such types of testing tools. 839.Enhancements to transparency in test and evaluation processes and data (a)Additional test and evaluation duties of military secretaries and Defense Agency heads (1)Report on comparison of operational test and evaluation results to legacy items or componentsConcurrent with the submission of a report required under section 2399(b)(2) of title 10, United States Code, the Secretary of a military department or the head of a Defense Agency may provide to the congressional defense committees and the Secretary of Defense a report describing of the performance of the items or components evaluated as part of the operational test and evaluation for each major defense acquisition program conducted under such section by the Director of Operational Test and Evaluation in relation to comparable legacy items or components, if such items or components exist and relevant data are available without requiring additional testing. 
(2)Additional report on operational test and evaluation activitiesWithin 45 days after the submission of an annual report required by section 139(h) of title 10, United States Code, the Secretaries of the military departments may each submit to the congressional defense committees a report addressing any concerns related to information included in the annual report, or providing updated or additional information, as appropriate. (b)Requirements for collection of cost data on test and evaluation (1)In generalNot later than one year after the date of the enactment of this Act and subject to paragraph (2), the Director of Operational Test and Evaluation, the senior official of the Department of Defense with responsibility for developmental testing, and the Director of the Test Resource Management Center shall jointly develop policies, procedures, guidance, and a method to collect data that ensures that consistent and high quality data are collected on the full range of estimated and actual developmental, live fire, and operational testing costs for major defense acquisition programs. 
(2)Concurrence and coordination requiredBefore implementing the policies, procedures, guidance, and method developed under paragraph (1), the Director of Operational Test and Evaluation, the senior official of the Department of Defense with responsibility for developmental testing, and the Director of the Test Resource Management Center shall— (A)obtain the concurrence of the Director for Cost Assessment and Program Evaluation; and 
(B)coordinate with the Secretaries of the military departments. (3)Data requirements (A)Electronic databaseData on estimated and actual developmental, live fire, and operational testing costs shall be maintained in an electronic database maintained by the Director for Cost Assessment and Program Evaluation or another appropriate official of the Department of Defense, and shall be made available for analysis by testing, acquisition, and other appropriate officials of the Department of Defense, as determined by the Director of Operational Test and Evaluation, the senior official of the Department of Defense with responsibility for developmental testing, or the Director of the Test Resource Management Center. 
(B)Diaggregation by costsTo the maximum extent practicable, data collected under this subsection shall be set forth separately by costs for developmental testing, operational testing, and training. (c)Major defense acquisition program definedIn this section, the term major defense acquisition program has the meaning provided in section 2430 of title 10, United States Code.  
DProvisions Relating to Acquisition Workforce 
841.Enhancements to the civilian program management workforce 
(a)Establishment of program manager development program 
(1)In generalThe Secretary of Defense, in consultation with the Secretaries of the military departments, shall implement a program manager development program to provide for the professional development of high-potential, experienced civilian personnel. Personnel shall be competitively selected for the program based on their potential to become a program manager of a major defense acquisition program, as defined in section 2430 of title 10, United States Code. The program shall be administered and overseen by the Secretary of each military department, acting through the service acquisition executive for the department concerned. (2)Plan requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a comprehensive plan to implement the program established under paragraph (1). In developing the plan, the Secretary of Defense shall seek the input of relevant external parties, including professional associations, other government entities, and industry. The plan shall include the following elements: 
(A)An assessment of the minimum level of subject matter experience, education, years of experience, certifications, and other qualifications required to be selected into the program, set forth separately for current Department of Defense employees and for personnel hired into the program from outside the Department of Defense. (B)A description of hiring flexibilities to be used to recruit qualified personnel from outside the Department of Defense. 
(C)A description of the extent to which mobility agreements will be required to be signed by personnel selected for the program during their participation in the program and after their completion of the program. The use of mobility agreements shall be applied to help maximize the flexibility of the Department of Defense in assigning personnel, while not inhibiting the participation of the most capable candidates. (D)A description of the tenure obligation required of personnel selected for the program. 
(E)A plan for training during the course of the program, including training in leadership, program management, engineering, finance and budgeting, market research, business acumen, contracting, supplier management, requirement setting and tradeoffs, intellectual property matters, and software. (F)A description of career paths to be followed by personnel in the program in order to ensure that personnel in the program gain expertise in the program management functional career field competencies identified by the Department in existing guidance and the topics listed in subparagraph (E), including— 
(i)a determination of the types of advanced educational degrees that enhance program management skills and the mechanisms available to the Department of Defense to facilitate the attainment of those degrees by personnel in the program; (ii)a determination of required assignments to positions within acquisition programs, including position type and acquisition category of the program office; 
(iii)a determination of required or encouraged rotations to career broadening positions outside of acquisition programs; and (iv)a determination of how the program will ensure the opportunity for a required rotation to industry of at least six months to develop an understanding of industry motivation and business acumen, such as by developing an industry exchange program for civilian program managers, similar to the Corporate Fellows Program of the Secretary of Defense. 
(G)A general description of the number of personnel anticipated to be selected into the program, how frequently selections will occur, how long personnel selected into the program will participate in the program, and how personnel will be placed into an assignment at the completion of the program. (H)A description of benefits that will be offered under the program using existing human capital flexibilities to retain qualified employees, such as student loan repayments, bonuses, or pay banding. 
(I)An assessment of personnel flexibilities needed to allow the military departments and the Defense Agencies to reassign or remove program managers that do not perform effectively. (J)A description of how the program will be administered and overseen by the Secretaries of each military department, acting through the service acquisition executive for the department concerned. 
(K)A description of how the program will be integrated with existing program manager development efforts at each military department. (3)Use of defense acquisition workforce development fundAmounts in the Department of Defense Acquisition Workforce Development Fund (established under section 1705 of title 10, United States Code) may be used to pay the base salary of personnel in the program established under paragraph (1) during the period of time such personnel are temporarily assigned to a developmental rotation or training program anticipated to last at least six months. 
(4)ImplementationThe program established under paragraph (1) shall be implemented not later than September 30, 2019. (b)Independent study of incentives for program managers (1)Requirement for studyNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall enter into a contract with an independent research entity described in paragraph (2) to carry out a comprehensive study of incentives for Department of Defense civilian and military program managers for major defense acquisition programs, including— 
(A)additional pay options for program managers to provide incentives to senior civilian employees and military officers to accept and remain in program manager roles; (B)a financial incentive structure to reward program managers for delivering capabilities on budget and on time; and 
(C)a comparison between financial and non-financial incentive structures for program managers in the Department of Defense and an appropriate comparison group of private industry companies. (2)Independent research entityThe entity described in this subsection is an independent research entity that is a not-for-profit entity or a federally funded research and development center with appropriate expertise and analytical capability. 
(3)Reports 
(A)To secretaryNot later than nine months after the date of the enactment of this Act, the independent research entity shall provide to the Secretary a report containing— (i)the results of the study required by paragraph (1); and 
(ii)such recommendations to improve the financial incentive structure of program managers for major defense acquisition programs as the independent research entity considers to be appropriate. (B)To congressNot later than 30 days after receipt of the report under subparagraph (A), the Secretary of Defense shall submit such report, together with any additional views or recommendations of the Secretary, to the congressional defense committees. 
842.Credits to Department of Defense Acquisition Workforce Development FundSection 1705(d)(2)(D) of title 10, United States Code, is amended to read as follows:  (D)The Secretary of Defense may adjust the amount specified in subparagraph (C) for a fiscal year if the Secretary determines that the amount is greater or less than reasonably needed for purposes of the Fund for such fiscal year. The Secretary may not adjust the amount for a fiscal year to an amount that is more than $600,000,000 or less than $400,000,000.. 
843.Improvements to the hiring and training of the acquisition workforce 
(a)Use of funds from the defense acquisition workforce development fund to pay salaries of personnel to manage the fund 
(1)In generalSubsection 1705(e) of title 10, United States Code, is amended— (A)in paragraph (1)— 
(i)by inserting (A) before Subject to the provisions of this subsection; and (ii)by adding at the end the following new subparagraph: 
 
(B)Amounts in the Fund also may be used to pay salaries of personnel at the Office of the Secretary of Defense, military departments, and Defense Agencies to manage the Fund.; and (B)in paragraph (3)— 
(i)by striking and at the end of subparagraph (C); (ii)by striking the period and inserting ; and at the end of subparagraph (D); and 
(iii)by adding at the end the following new subparagraph:  (E)describing the amount from the Fund that may be used to pay salaries of personnel at the Office of the Secretary of Defense, military departments, and Defense Agencies to manage the Fund and the circumstances under which such amounts may be used for such purpose.. 
(2)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue, and submit to the congressional defense committees, the policy guidance required by subparagraph (E) of section 1705(e)(3) of title 10, United States Code, as added by paragraph (1). (b)Comptroller general review of effectiveness of hiring and retention flexibilities for acquisition workforce personnel (1)In generalNot later than June 30, 2019, the Comptroller General of the United States shall submit to the congressional defense committees a report on the effectiveness of hiring and retention flexibilities for the acquisition workforce. 
(2)ElementsThe report under this subsection shall include the following: (A)A determination of the extent to which the Department of Defense experiences challenges with recruitment and retention of the acquisition workforce, such as post-employment restrictions. 
(B)A description of the hiring and retention flexibilities available to the Department to fill civilian acquisition positions and the extent to which the Department has used the flexibilities available to it to target critical or understaffed career fields. (C)A determination of the extent to which the Department has the necessary data and metrics on its use of hiring and retention flexibilities for the civilian acquisition workforce to strategically manage the use of such flexibilities. 
(D)An identification of the factors that affect the use of hiring and retention flexibilities for the civilian acquisition workforce. (E)Recommendations for any necessary changes to the hiring and retention flexibilities available to the Department to fill civilian acquisition positions. 
(F)A description of the flexibilities available to the Department to remove underperforming members of the acquisition workforce and the extent to which any such flexibilities are used. (c)Assessment and report required on business-related training for the acquisition workforce (1)AssessmentThe Under Secretary of Defense for Acquisition and Sustainment shall conduct an assessment of the following: 
(A)The effectiveness of industry certifications, other industry training programs, including fellowships, and training and education programs at educational institutions outside of the Defense Acquisition University available to defense acquisition workforce personnel. (B)Gaps in knowledge of industry operations, industry motivation, and business acumen in the acquisition workforce. 
(2)ReportNot later than December 31, 2018, the Under Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing the results of the assessment conducted under this subsection. (3)ElementsThe assessment and report under paragraphs (1) and (2) shall address the following: 
(A)Current sources of training and career development opportunities, industry rotations, and other career development opportunities related to knowledge of industry operations, industry motivation, and business acumen for each acquisition position, as designated under section 1721 of title 10, United States Code. (B)Gaps in training, industry rotations, and other career development opportunities related to knowledge of industry operations, industry motivation, and business acumen for each such acquisition position. 
(C)Plans to address those gaps for each such acquisition position. (D)Consideration of the role industry-taught classes and classes taught at educational institutions outside of the Defense Acquisition University could play in addressing gaps. 
(d)Comptroller general review of acquisition training for non-acquisition workforce personnel 
(1)In generalNot later than June 30, 2019, the Comptroller General of the United States shall submit to the congressional defense committees a report on acquisition-related training for personnel working on acquisitions but not considered to be part of the acquisition workforce (as defined in section 101(18) of title 10, United States Code) (hereafter in this subsection referred to as non-acquisition workforce personnel). (2)ElementsThe report shall address the following: 
(A)The extent to which non-acquisition workforce personnel play a significant role in defining requirements, conducting market research, participating in source selection and contract negotiation efforts, and overseeing contract performance. (B)The extent to which the Department is able to identify and track non-acquisition workforce personnel performing the roles identified in subparagraph (A). 
(C)The extent to which non-acquisition workforce personnel are taking acquisition training. (D)The extent to which the Defense Acquisition Workforce Development Fund has been used to provide acquisition training to non-acquisition workforce personnel. 
(E)A description of sources of funding other than the Fund that are available to and used by the Department to provide non-acquisition workforce personnel with acquisition training. (F)The extent to which additional acquisition training is needed for non-acquisition workforce personnel, including the types of training needed, the positions that need the training, and any challenges to delivering necessary additional training. 
844.Extension and modifications to acquisition demonstration project 
(a)ExtensionSection 1762(g) of title 10, United States Code, is amended by striking December 31, 2020 and inserting December 31, 2023. (b)Increase in limit on number of participantsSection 1762(c) of title 10, United States Code, is amended by striking the demonstration project under this section may not exceed 120,000 and inserting at any one time the demonstration project under this section may not exceed 130,000. 
(c)Implementation strategy for improvements in acquisition demonstration project 
(1)Strategy requiredThe Secretary of Defense shall develop an implementation strategy to address areas for improvement in the demonstration project required by section 1762 of title 10, United States Code, as identified in the second assessment of such demonstration project required by section 1762(e) of such title.  (2)ElementsThe strategy shall include the following elements: 
(A)Actions that have been or will be taken to assess whether the flexibility to set starting salaries at different levels is being used appropriately by supervisors and managers to compete effectively for highly skilled and motivated employees. (B)Actions that have been or will be taken to assess reasons for any disparities in career outcomes across race and gender for employees in the demonstration project. 
(C)Actions that have been or will be taken to strengthen the link between employee contribution and compensation for employees in the demonstration project. (D)Actions that have been or will be taken to enhance the transparency of the pay system for employees in the demonstration project. 
(E)A time frame and individual responsible for each action identified under subparagraphs (A) through (D). (3)Briefing requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the Senate and House of Representatives and the Committee on Oversight and Government Reform of the House of Representatives on the implementation strategy required by paragraph (1). 
EProvisions Relating to Commercial Items 
846.Procurement through commercial e-commerce portals 
(a)Establishment of programThe Administrator shall establish a program to procure commercial products through commercial e-commerce portals for purposes of enhancing competition, expediting procurement, enabling market research, and ensuring reasonable pricing of commercial products. The Administrator shall carry out the program in accordance with this section, through multiple contracts with multiple commercial e-commerce portal providers, and shall design the program to be implemented in phases with the objective of enabling Government-wide use of such portals. (b)Use of programThe head of a department or agency may procure, as appropriate, commercial products for the department or agency using the program established pursuant to subsection (a). 
(c)Implementation and reporting requirementsThe Director of the Office of Management and Budget, in consultation with the Administrator and the heads of other relevant departments and agencies, shall carry out the implementation phases set forth in, and submit to the appropriate congressional committees the items of information required by, the following paragraphs:  (1)Phase I: implementation planNot later than 90 days after the date of the enactment of this Act, an implementation plan and schedule for carrying out the program established pursuant to subsection (a), including a discussion and recommendations regarding whether any changes to, or exemptions from, laws that set forth policies, procedures, requirements, or restrictions for the procurement of property or services by the Federal Government are necessary for effective implementation of this section. 
(2)Phase II: market analysis and consultationNot later than one year after the date of the submission of the implementation plan and schedule required under paragraph (1), recommendations for any changes to, or exemptions from, laws necessary for effective implementation of this section, and information on the results of the following actions: (A)Market analysis and initial communications with potential commercial e-commerce portal providers on technical considerations of how the portals function (including the use of standard terms and conditions of the portals by the Government), the degree of customization that can occur without creating a Government-unique portal, the measures necessary to address the considerations for supplier and product screening specified in subsection (e), security of data, considerations pertaining to nontraditional Government contractors, and potential fees, if any, to be charged by the Administrator, the portal provider, or the suppliers for participation in the program established pursuant to subsection (a). 
(B)Consultation with affected departments and agencies about their unique procurement needs, such as supply chain risks for health care products, information technology, software, or any other category determined necessary by the Administrator. (C)An assessment of the products or product categories that are suitable for purchase on the commercial e-commerce portals. 
(D)An assessment of the precautions necessary to safeguard any information pertaining to the Federal Government, especially precautions necessary to protect against national security or cybersecurity threats. (E)A review of standard terms and conditions of commercial e-commerce portals in the context of Government requirements.  
(F)An assessment of the impact on existing programs, including schedules, set-asides for small business concerns, and other preference programs. (3)Phase III: program implementation guidanceNot later than two years after the date of the submission of the implementation plan and schedule required under paragraph (1), guidance to implement and govern the use of the program established pursuant to subsection (a), including protocols for oversight of procurement through the program, and compliance with laws pertaining to supplier and product screening requirements, data security, and data analytics. 
(4)Additional implementation phasesA description of additional implementation phases, as determined by the Administrator, that includes a selection of agencies to participate in any such additional implementation phase (which may include the award of contracts to multiple commercial e-commerce portal providers). (d)Considerations for commercial e-commerce portalsThe Administrator shall consider commercial e-commerce portals for use under the program established pursuant to subsection (a) that are widely used in the private sector and have or can be configured to have features that facilitate the execution of program objectives, including features related to supplier and product selection that are frequently updated, an assortment of product and supplier reviews, invoicing payment, and customer service. 
(e)Information on suppliers, products, and purchases 
(1)Supplier participation and product screeningThe Administrator shall provide or ensure electronic availability to a commercial e-commerce portal provider awarded a contract pursuant to subsection (a) on a periodic basis information necessary to ensure compliance with laws pertaining to supplier and product screening as identified during implementation phase III, as described in subsection (c)(3). (2)Provision of Order InformationThe Administrator shall require each commercial e-commerce portal provider awarded a contract pursuant to subsection (a) to provide order information as determined by the Administrator during implementation phase II, as described in subsection (c)(2). 
(f)Relationship to other provisions of law 
(1)All laws, including laws that set forth policies, procedures, requirements, or restrictions for the procurement of property or services by the Federal Government, apply to the program established pursuant to subsection (a) unless otherwise provided in this section.  (2)A procurement of a product made through a commercial e-commerce portal under the program established pursuant to subsection (a) is deemed to be an award of a prime contract for purposes of the goals established under section 15(g) of the Small Business Act (15 U.S.C. 644(g)), if the purchase is from a supplier that is a small business concern. 
(3)Nothing in this section shall be construed as limiting the authority of a department or agency to restrict competition to small business concerns. (4)Nothing in this section shall be construed as limiting the applicability of section 1341 of title 31, United States Code (popularly referred to as the Anti-Deficiency Act). 
(g)Use of commercial practices and standard terms and conditionsA procurement of a product through a commercial e-commerce portal used under the program established pursuant to subsection (a) shall be made, to the maximum extent practicable, under the standard terms and conditions of the portal relating to purchasing on the portal. (h)Disclosure, protection, and use of informationIn any contract awarded to a commercial e-commerce portal provider pursuant to subsection (a), the Administrator shall require that the provider— 
(1)agree not to sell or otherwise make available to any third party any information pertaining to a product ordered by the Federal Government through the commercial e-commerce portal in a manner that identifies the Federal Government, or any of its departments or agencies, as the purchaser, except if the information is needed to process or deliver an order or the Administrator provides written consent; (2)agree to take the necessary precautions to safeguard any information pertaining to the Federal Government, especially precautions necessary to protect against national security or cybersecurity threats; and 
(3)agree not to use, for pricing, marketing, competitive, or other purposes, any information related to a product from a third-party supplier featured on the commercial e-commerce portal or the transaction of such a product, except as necessary to comply with the requirements of the program established pursuant to subsection (a). (i)Simplified acquisition thresholdA procurement through a commercial e-commerce portal used under the program established pursuant to subsection (a) shall not exceed the simplified acquisition threshold in section 134 of title 41, United States Code. 
(j)Comptroller general assessments 
(1)Assessment of implementation planNot later than 90 days after the Director of the Office of Management and Budget submits the implementation plan described in subsection (c)(1) to the appropriate congressional committees, the Comptroller General of the United States shall submit to the appropriate congressional committees an assessment of the plan, including any other matters the Comptroller General considers relevant to the plan. (2)Assessment of program implementationNot later than three years after the first contract with a commercial e-commerce portal provider is awarded pursuant to subsection (a), the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the challenges and benefits the General Services Administration and participating departments and agencies observe regarding implementation of the program established pursuant to subsection (a). The report shall include the following elements: 
(A)A description of the acquisition of the commercial e-commerce portals (including the extent to which the portals had to be configured or otherwise modified to meet the needs of the program) costs, and the implementation schedule. (B)A description of participation by suppliers, with particular attention to those described under subsection (e), that have registered or that have sold goods with at least one commercial e-commerce portal provider, including numbers, categories, and trends. 
(C)The effect, if any, of the program on the ability of agencies to meet goals established for suppliers and products described under subsection (e), including goals established under section 15(g) of the Small Business Act (15 U.S.C. 644(g)). (D)A discussion of the limitations, if any, to participation by suppliers in the program. 
(E)Any other matters the Comptroller General considers relevant to report. (k)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of General Services. (2)Appropriate congressional committeesThe term appropriate congressional committees means the following: 
(A)The Committees on Armed Services of the Senate and House of Representatives. (B)The Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives. 
(C)The Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives.  (3)Commercial e-commerce portalThe term commercial e-commerce portal means a commercial solution providing for the purchase of commercial products aggregated, distributed, sold, or manufactured via an online portal. The term does not include an online portal managed by the Government for, or predominantly for use by, Government agencies. 
(4)Commercial productThe term commercial product means a commercially available off-the-shelf item, as defined in section 104 of title 41, United States Code, except the term does not include services. (5)Small business concernThe term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632). 
847.Revision to definition of commercial item 
(a)In generalSection 103(8) of title 41, United States Code, is amended by inserting before the period at the end the following: or to multiple foreign governments. (b)Effect on section 2464 of title 10Nothing in the amendment made by subsection (a) shall affect the meaning of the term commercial item for purposes of subsection (a)(5) of section 2464 of title 10, United States Code, or any requirement under subsection (a)(3) or subsection (c) of such section. 
848.Commercial item determinationsSection 2380 of title 10, United States Code, is amended— (1)by striking The Secretary and inserting (a) In General.—The Secretary; and 
(2)by adding at the end the following new subsection:  (b)Items previously acquired using commercial item acquisition procedures (1)DeterminationsA contract for an item acquired using commercial item acquisition procedures under part 12 of the Federal Acquisition Regulation shall serve as a prior commercial item determination with respect to such item for purposes of this chapter unless the senior procurement executive of the military department or the Department of Defense as designated for purposes of section 1702(c) of title 41 determines in writing that it is no longer appropriate to acquire the item using commercial item acquisition procedures. 
(2)Limitation 
(A)Except as provided under subparagraph (B), funds appropriated or otherwise made available to the Department of Defense may not be used for the procurement under part 15 of the Federal Acquisition Regulation of an item that was previously acquired under a contract using commercial item acquisition procedures under part 12 of the Federal Acquisition Regulation. (B)The limitation under subparagraph (A) does not apply to the procurement of an item that was previously acquired using commercial item acquisition procedures under part 12 of the Federal Acquisition Regulation following— 
(i)a written determination by the head of contracting activity pursuant to section 2306a(b)(4)(B) of this title that the use of such procedures was improper; or (ii)a written determination by the senior procurement executive of the military department or the Department of Defense as designated for purposes of section 1702(c) of title 41 that it is no longer appropriate to acquire the item using such procedures.. 
849.Review of regulations on commercial items 
(a)Review of determinations not to exempt Department of Defense contracts for commercial items and commercially available off-the-shelf items from certain laws and regulationsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall— (1)review each determination of the Federal Acquisition Regulatory Council pursuant to section 1906(b)(2), section 1906(c)(3), or section 1907(a)(2) of title 41, United States Code, not to exempt contracts and subcontracts described in subsection (a) of section 2375 of title 10, United States Code, from laws such contracts and subcontracts would otherwise be exempt from under section 1906(d) of title 41, United States Code; and 
(2)propose revisions to the Department of Defense Supplement to the Federal Acquisition Regulation to provide an exemption from each law subject to such determination unless the Secretary determines there is a specific reason not to provide the exemption. (b)Review of certain contract clause requirements applicable to commercial item contractsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)review the Department of Defense Supplement to the Federal Acquisition Regulation to assess all regulations that require a specific contract clause for a contract using commercial item acquisition procedures under part 12 of the Federal Acquisition Regulation, except for regulations required by law or Executive order; and (2)propose revisions to the Department of Defense Supplement to the Federal Acquisition Regulation to eliminate regulations reviewed under paragraph (1) unless the Secretary determines on a case-by-case basis that there is a specific reason not to eliminate the regulation. 
(c)Elimination of certain contract clause regulations applicable to commercially available off-the-shelf item subcontractsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall— (1)review the Department of Defense Supplement to the Federal Acquisition Regulation to assess all regulations that require a prime contractor to include a specific contract clause in a subcontract for commercially available off-the-shelf items unless the inclusion of such clause is required by law or Executive order; and 
(2)propose revisions to the Department of Defense Supplement to the Federal Acquisition Regulation to eliminate regulations reviewed under paragraph (1) unless the Secretary determines on a case-by-case basis that there is a specific reason not to eliminate the regulation. 850.Training in commercial items procurement (a)TrainingNot later than one year after the date of the enactment of this Act, the President of the Defense Acquisition University shall establish a comprehensive training program on part 12 of the Federal Acquisition Regulation. The training shall cover, at a minimum, the following topics: 
(1)The origin of part 12 and the congressional mandate to prefer commercial procurements. (2)The definition of a commercial item, with a particular focus on the of a type concept. 
(3)Price analysis and negotiations. (4)Market research and analysis. 
(5)Independent cost estimates. (6)Parametric estimating methods. 
(7)Value analysis. (8)Best practices in pricing from commercial sector organizations, foreign government organizations, and other Federal, State, and local public sectors organizations. 
(9)Other topics on commercial procurements necessary to ensure a well-educated acquisition workforce. (b)Enrollments goalsThe President of the Defense Acquisition University shall set goals for student enrollment for the comprehensive training program established under subsection (a). 
(c)Supporting activitiesThe Secretary of Defense shall, in support of the achievement of the goals of this section— (1)engage academic experts on research topics of interest to improve commercial item identification and pricing methodologies; and 
(2)facilitate exchange and interface opportunities between government personnel to increase awareness of best practices and challenges in commercial item identification and pricing. (d)FundingThe Secretary of Defense shall use amounts available in the Department of Defense Acquisition Workforce Development Fund established under section 1705 of title 10, United States Code, to fund the comprehensive training program established under subsection (a). 
FProvisions Relating to Services Contracting 
851.Improvement of planning for acquisition of services 
(a)In general 
(1)Improvement of planning for acquisition of servicesChapter 137 of title 10, United States Code, is amended by inserting after section 2328 the following new section:  2329.Procurement of services: data analysis and requirements validation (a)In generalThe Secretary of Defense shall ensure that— 
(1)appropriate and sufficiently detailed data are collected and analyzed to support the validation of requirements for services contracts and inform the planning, programming, budgeting, and execution process of the Department of Defense; (2)requirements for services contracts are evaluated appropriately and in a timely manner to inform decisions regarding the procurement of services; and 
(3)decisions regarding the procurement of services consider available resources and total force management policies and procedures. (b)Specification of amounts requested in budgetEffective October 1, 2022, the Secretary of Defense shall annually submit to Congress information on services contracts that clearly and separately identifies the amount requested for each category of services to be procured for each Defense Agency, Department of Defense Field Activity, command, or military installation. Such information shall— 
(1)be submitted at or about the time of the budget submission by the President under section 1105(a) of title 31; (2)cover the fiscal year covered by such budget submission by the President; 
(3)be consistent with total amounts of estimated expenditures and proposed appropriations necessary to support the programs, projects, and activities of the Department of Defense included in such budget submission by the President for that fiscal year; and (4)be organized using a common enterprise data structure developed under section 2222 of this title. 
(c)Data analysis 
(1)Each Secretary of a military department shall regularly analyze past spending patterns and anticipated future requirements with respect to the procurement of services within such military department. (2) (A)The Secretary of Defense shall regularly analyze past spending patterns and anticipated future requirements with respect to the procurement of services— 
(i)within each Defense Agency and Department of Defense Field Activity; and (ii)across military departments, Defense Agencies, and Department of Defense Field Activities. 
(B)The Secretaries of the military departments shall make data on services contracts available to the Secretary of Defense for purposes of conducting the analysis required under subparagraph (A). (3)The analyses conducted under this subsection shall— 
(A)identify contracts for similar services that are procured for three or more consecutive years at each Defense Agency, Department of Defense Field Activity, command, or military installation; (B)evaluate patterns in the procurement of services, to the extent practicable, at each Defense Agency, Department of Defense Field Activity, command, or military installation and by category of services procured; 
(C)be used to validate requirements for services contracts entered into after the date of the enactment of this subsection; and (D)be used to inform decisions on the award of and funding for such services contracts. 
(d)Requirements evaluationEach Services Requirements Review Board shall evaluate each requirement for a services contract, taking into consideration total force management policies and procedures, available resources, the analyses conducted under subsection (c), and contracting efficacy and efficiency. An evaluation of a services contract for compliance with contracting policies and procedures may not be considered to be an evaluation of a requirement for such services contract. (e)Timely planning to avoid bridge contracts (1)Effective October 1, 2018, the Secretary of Defense shall ensure that a requirements owner shall, to the extent practicable, plan appropriately before the date of need of a service at a Defense Agency, Department of Defense Field Activity, command, or military installation to avoid the use of a bridge contract to provide for continuation of a service to be performed through a services contract. Such planning shall include allowing time for a requirement to be validated, a services contract to be entered into, and funding for the services contract to be secured. 
(2) 
(A)Upon the first use, due to inadequate planning (as determined by the Secretary of Defense), of a bridge contract to provide for continuation of a service to be performed through a services contract, the requirements owner, along with the contracting officer or a designee of the contracting officer for the contract, shall— (i)for a services contract in an amount less than $10,000,000, provide an update on the status of the bridge contract (including the rationale for using the bridge contract) to the commander or the senior civilian official of the Defense Agency concerned, Department of Defense Field Activity concerned, command concerned, or military installation concerned, as applicable; or 
(ii)for a services contract in an amount equal to or greater than $10,000,000, provide an update on the status of the bridge contract (including the rationale for using the bridge contract) to the service acquisition executive for the military department concerned, the head of the Defense Agency concerned, the combatant commander concerned, or the Under Secretary of Defense for Acquisition and Sustainment, as applicable. (B)Upon the second use, due to inadequate planning (as determined by the Secretary of Defense), of a bridge contract to provide for continuation of a service to be performed through a services contract in an amount less than $10,000,000, the commander or senior civilian official referred to in subparagraph (A)(i) shall provide notification of such second use to the Vice Chief of Staff of the armed force concerned and the service acquisition executive of the military department concerned, the head of the Defense Agency concerned, the combatant commander concerned, or the Under Secretary of Defense for Acquisition and Sustainment, as applicable. 
(f)ExceptionExcept with respect to the analyses required under subsection (c), this section shall not apply to— (1)services contracts in support of contingency operations, humanitarian assistance, or disaster relief; 
(2)services contracts in support of a national security emergency declared with respect to a named operation; or (3)services contracts entered into pursuant to an international agreement. 
(g)DefinitionsIn this section: (1)The term bridge contact means— 
(A)an extension to an existing contract beyond the period of performance to avoid a lapse in service caused by a delay in awarding a subsequent contract; or  (B)a new short-term contract awarded on a sole-source basis to avoid a lapse in service caused by a delay in awarding a subsequent contract. 
(2)The term requirements owner means a member of the armed forces (other than the Coast Guard) or a civilian employee of the Department of Defense responsible for a requirement for a service to be performed through a services contract.  (3)The term Services Requirements Review Board has the meaning given in Department of Defense Instruction 5000.74, titled Defense Acquisition of Services and dated January 5, 2016, or a successor instruction. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2328 the following new item:   2329. Procurement of services: data analysis and requirements validation.. 852.Standard guidelines for evaluation of requirements for services contracts (a)In generalThe Secretary of Defense shall encourage the use of standard guidelines within the Department of Defense for the evaluation of requirements for services contracts. Such guidelines shall be available to the Services Requirements Review Boards (established under Department of Defense Instruction 5000.74, titled Defense Acquisition of Services and dated January 5, 2016, or a successor instruction) within each Defense Agency, each Department of Defense Field Activity, and each military department for the purpose of standardizing the requirements evaluation required under section 2329 of title 10, United States Code, as added by this Act.  
(b)DefinitionsIn this section— (1)the terms Defense Agency, Department of Defense Field Activity, and military department have the meanings given those terms in section 101 of title 10, United States Code; and 
(2)the term total force management policies and procedures means the policies and procedures established under section 129a of such title. 853.Report on outcome-based services contractsNot later than April 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the merits of using outcome-based services contracts within the Department of Defense. Such report shall include a comparison of the use of outcome-based services contracts by the Department of Defense compared to input-based services contracts, the limitations of outcome-based services contracts, and an analysis of the cost implications of both approaches. 
854.Pilot program for longer term multiyear service contracts 
(a)EstablishmentThe Secretary of Defense shall carry out a pilot program under which the Secretary may use the authority under subsection (a) of section 2306c of title 10, United States Code, to enter into up to five contracts for periods of not more than 10 years for services described in subsection (b) of such section. Each contract entered into pursuant to this subsection may be extended for up to five additional one-year terms. (b)Study (1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall enter into an agreement with an independent organization with relevant expertise to study best practices and lessons learned from using services contracts for periods longer than five years by commercial companies, foreign governments, and State governments, as well as service contracts for periods longer than five years used by the Federal Government, such as energy savings performance contracts (as defined in section to section 804(3) of the National Energy Conservation Policy Act (42 U.S.C. 8287c(3)). 
(2)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the study conducted under paragraph (1). (c)Comptroller General reportNot later than five years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report on the pilot program carried out under this section. 
GProvisions Relating to Other Transaction Authority and Prototyping 
861.Contract authority for advanced development of initial or additional prototype units 
(a)Permanent authority 
(1)In generalChapter 137 of title 10, United States Code, is amended by inserting after section 2302d the following new section:  2302e.Contract authority for advanced development of initial or additional prototype units (a)AuthorityA contract initially awarded from the competitive selection of a proposal resulting from a general solicitation referred to in section 2302(2)(B) of this title may contain a contract line item or contract option for— 
(1)the provision of advanced component development, prototype, or initial production of technology developed under the contract; or (2)the delivery of initial or additional items if the item or a prototype thereof is created as the result of work performed under the contract. 
(b)Limitations 
(1)Minimal amountA contract line item or contract option described in subsection (a)(2) shall require the delivery of the minimal amount of initial or additional items to allow for the timely competitive solicitation and award of a follow-on development or production contract for those items. (2)TermA contract line item or contract option described in subsection (a) shall be for a term of not more than 2 years. 
(3)Dollar value of workThe dollar value of the work to be performed pursuant to a contract line item or contract option described in subsection (a) may not exceed $100,000,000, in fiscal year 2017 constant dollars. (4)ApplicabilityThe authority provided in subsection (a) applies only to the Secretary of Defense, the Secretary of the Army, the Secretary of the Navy, and the Secretary of the Air Force.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2302d the following new item:   2302e. Contract authority for advanced development of initial or additional prototype units.. (b)Repeal of obsolete authoritySection 819 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 10 U.S.C. 2302 note) is hereby repealed. 
862.Methods for entering into research agreementsSection 2358(b) of title 10, United States Code, is amended— (1)in paragraph (3), by striking or; 
(2)in paragraph (4), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following new paragraphs: 
 
(5)by transactions (other than contracts, cooperative agreements, and grants) entered into pursuant to section 2371 or 2371b of this title; or (6)by purchases through procurement for experimental purposes pursuant to section 2373 of this title.. 
863.Education and training for transactions other than contracts and grantsSection 2371 of title 10, United States Code, is amended— (1)by redesignating subsection (g) as subsection (h); and  
(2)by inserting after subsection (f) the following new subsection:  (g)Education and trainingThe Secretary of Defense shall— 
(1)ensure that management, technical, and contracting personnel of the Department of Defense involved in the award or administration of transactions under this section or other innovative forms of contracting are afforded opportunities for adequate education and training; and (2)establish minimum levels and requirements for continuous and experiential learning for such personnel, including levels and requirements for acquisition certification programs.. 
864.Other transaction authority for certain prototype projects 
(a)Expanded authority for prototype projectsSubsection (a)(2) of section 2371b of title 10, United States Code, is amended— (1)by striking for a prototype project each place such term appears and inserting for a transaction (for a prototype project); 
(2)in subparagraph (A)— (A)by striking $50,000,000 and inserting $100,000,000; and 
(B)by striking $250,000,000 and inserting $500,000,000; and (3)in subparagraph (B), by striking $250,000,000 and inserting $500,000,000.  
(b)Clarification of inclusion of small businesses participating in SBIR or STTRSubparagraph (B) of section 2371b(d)(1) of title 10, United States Code, is amended by inserting (including small businesses participating in a program described under section 9 of the Small Business Act (15 U.S.C. 638)) after small businesses. (c)Modification of cost sharing requirement for use of other transaction authoritySubparagraph (C) of such section is amended by striking provided by parties to the transaction and inserting provided by sources other than. 
(d)Use of other transaction authority for ongoing prototype projectsSubsection (f)(1) of section 2371b of title 10, United States Code, is amended by adding at the end the following: A transaction includes all individual prototype subprojects awarded under the transaction to a consortium of United States industry and academic institutions.. 865.Amendment to nontraditional and small contractor innovation prototyping programSection 884(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2318; 10 U.S.C. 2302 note) is amended— 
(1)by redesignating paragraph (9) as paragraph (10); and (2)by inserting after paragraph (8) the following new paragraph (9): 
 
(9)Unmanned ground logistics and unmanned air logistics capabilities enhancement.. 866.Middle tier of acquisition for rapid prototype and rapid fieldingSection 804(c)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2302 note) is amended— 
(1)by striking subparagraph (C); and (2)by redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively. 
867.Preference for use of other transactions and experimental authorityIn the execution of science and technology and prototyping programs, the Secretary of Defense shall establish a preference, to be applied in circumstances determined appropriate by the Secretary, for using transactions other than contracts, cooperative agreements, and grants entered into pursuant to sections 2371 and 2371b of title 10, United States Code, and authority for procurement for experimental purposes pursuant to section 2373 of title 10, United States Code. 868.Prototype projects to digitize defense acquisition regulations, policies, and guidance, and empower user tailoring of acquisition process (a)In generalThe Secretary of Defense, acting through the Under Secretary of Defense for Research and Engineering, shall conduct development efforts to develop prototypes to digitize defense acquisition regulations, policies, and guidance and to develop a digital decision support tool that facilitates the ability of users to tailor programs in accordance with existing laws, regulations, and guidance. 
(b)ElementsUnder the prototype projects, the Secretary shall— (1)convert existing acquisition policies, guides, memos, templates, and reports to an online, interactive digital format to create a dynamic, integrated, and authoritative knowledge environment for purposes of assisting program managers and the acquisition workforce of the Department of Defense to navigate the complex lifecycle for each major type of acquisition program or activity of the Department; 
(2)as part of this digital environment, create a digital decision support capability that uses decision trees and tailored acquisition models to assist users to develop strategies and facilitate coordination and approvals; and (3)as part of this environment, establish a foundational data layer to enable advanced data analytics on the acquisition enterprise of the Department, to include business process reengineering to improve productivity. 
(c)Use of prototypes in acquisition activitiesThe Under Secretary of Defense for Research and Engineering shall encourage the use of these prototypes to model, develop, and test any procedures, policies, instructions, or other forms of direction and guidance that may be required to support acquisition training, practices, and policies of the Department of Defense. (d)FundingThe Secretary may use the authority under section 1705(e)(4)(B) of title 10, United States Code, to develop acquisition support prototypes and tools under this program. 
HProvisions Relating to Software Acquisition 
871.Noncommercial computer software acquisition considerations 
(a)In general 
(1)RequirementChapter 137 of title 10, United States Code, as amended by section 802, is further amended by inserting after section 2322 the following new section:  2322a.Requirement for consideration of certain matters during acquisition of noncommercial computer software (a)Consideration requiredAs part of any negotiation for the acquisition of noncommercial computer software, the Secretary of Defense shall ensure that such negotiations consider, to the maximum extent practicable, acquisition, at the appropriate time in the life cycle of the noncommercial computer software, of all software and related materials necessary— 
(1)to reproduce, build, or recompile the software from original source code and required libraries; (2)to conduct required computer software testing; and 
(3)to deploy working computer software system binary files on relevant system hardware. (b)Delivery of software and related materialsAny noncommercial computer software or related materials required to be delivered as a result of considerations in subsection (a) shall, to the extent appropriate as determined by the Secretary— 
(1)include computer software delivered in a useable, digital format; (2)not rely on external or additional software code or data, unless such software code or data is included in the items to be delivered; and 
(3)in the case of negotiated terms that do not allow for the inclusion of dependent software code or data, sufficient documentation to support maintenance and understanding of interfaces and software revision history.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating to section 2322, as added by section 802, the following new item: 
 
 
2322a. Requirement for consideration of certain matters during acquisition of noncommercial computer software.. 
(b)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall issue updated guidance to implement section 2322a of title 10, United States Code, as added by subsection (a). 872.Defense Innovation Board analysis of software acquisition regulations (a)Study (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall direct the Defense Innovation Board to undertake a study on streamlining software development and acquisition regulations. 
(2)Member participationThe Chairman of the Defense Innovation Board shall select appropriate members from the membership of the Board to participate in the study, and may recommend additional temporary members or contracted support personnel to the Secretary of Defense for the purposes of the study. In considering additional appointments to the study, the Secretary of Defense shall ensure that members have significant technical, legislative, or regulatory expertise and reflect diverse experiences in the public and private sector. (3)ScopeThe study conducted pursuant to paragraph (1) shall— 
(A)review the acquisition regulations applicable to, and organizational structures within, the Department of Defense with a view toward streamlining and improving the efficiency and effectiveness of software acquisition in order to maintain defense technology advantage; (B)review ongoing software development and acquisition programs, including a cross section of programs that offer a variety of application types, functional communities, and scale, in order to identify case studies of best and worst practices currently in use within the Department of Defense; 
(C)produce specific and detailed recommendations for any legislation, including the amendment or repeal of regulations, as well as non-legislative approaches, that the members of the Board conducting the study determine necessary to— (i)streamline development and procurement of software; 
(ii)adopt or adapt best practices from the private sector applicable to Government use; (iii)promote rapid adoption of new technology; 
(iv)improve the talent management of the software acquisition workforce, including by providing incentives for the recruitment and retention of such workforce within the Department of Defense;  (v)ensure continuing financial and ethical integrity in procurement; and 
(vi)protect the best interests of the Department of Defense; and (D)produce such additional recommendations for legislation as such members consider appropriate. 
(4)Access to informationThe Secretary of Defense shall provide the Defense Innovation Board with timely access to appropriate information, data, resources, and analysis so that the Board may conduct a thorough and independent analysis as required under this subsection. (b)Reports (1)Interim reportsNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report to or brief the congressional defense committees on the interim findings of the study conducted pursuant to subsection (a). The Defense Innovation Board shall provide regular updates to the Secretary of Defense and the congressional defense committees for purposes of providing the interim report. 
(2)Final reportNot later than one year after the Secretary of Defense directs the Defense Advisory Board to conduct the study, the Board shall transmit a final report of the study to the Secretary. Not later than 30 days after receiving the final report, the Secretary of Defense shall transmit the final report, together with such comments as the Secretary determines appropriate, to the congressional defense committees. 873.Pilot program to use agile or iterative development methods to tailor major software-intensive warfighting systems and defense business systems (a)Pilot program (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments and the chiefs of the armed forces, shall establish a pilot program to tailor and simplify software development requirements and methods for major software-intensive warfighting systems and defense business systems. 
(2)Implementation plan for pilot programNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretaries of the military departments and the chiefs of the armed forces, shall develop a plan for implementing the pilot program required under this subsection, including guidance for implementing the program and for selecting systems for participation in the program.  (3)Selection of systems for pilot program (A)The implementation plan shall require that systems be selected as follows:  
(i)For major software-intensive warfighting systems, one system per armed force and one defense-wide system, including at least one major defense acquisition program or major automated information system. (ii)For defense business systems, not fewer than two systems and not greater than eight systems.  
(B)In selecting systems for participation, the Secretary shall prioritize systems as follows: (i)For major software-intensive warfighting systems, systems that— 
(I)have identified software development as a high risk; (II)have experienced cost growth and schedule delay; and 
(III)did not deliver any operational capability within the prior calendar year. (ii)For defense business systems, systems that— 
(I)have experienced cost growth and schedule delay; (II)did not deliver any operational capability within the prior calendar year; and 
(III)are underperforming other systems within a defense business system portfolio with similar user requirements. (b)Realignment plans (1)In generalNot later than 60 days after selecting a system for the pilot program under subsection (a)(3), the Secretary shall develop a plan for realigning the system by breaking down the system into smaller increments using agile or iterative development methods. The realignment plan shall include a revised cost estimate that is lower than the cost estimate for the system that was current as of the date of the enactment of this Act.  
(2)Realignment executionEach increment for a realigned system shall— (A)be designed to deliver a meaningfully useful capability within the first 180 days following realignment; 
(B)be designed to deliver subsequent meaningfully useful capabilities in time periods of less than 180 days; (C)incorporate multidisciplinary teams focused on software production that prioritize user needs and control of total cost of ownership; 
(D)be staffed with highly qualified technically trained staff and personnel with management and business process expertise in leadership positions to support requirements modification, acquisition strategy, and program decisionmaking; (E)ensure that the acquisition strategy for the realigned system is broad enough to allow for proposals of a service, system, modified business practice, configuration of personnel, or combination thereof for implementing the strategy; 
(F)include periodic engagement with the user community, as well as representation by the user community in program management and software production activity; (G)ensure that the acquisition strategy for the realigned system favors outcomes-based requirements definition and capability as a service, including the establishment of technical evaluation criteria as outcomes to be used to negotiate service-level agreements with vendors; and 
(H)consider options for termination of the relationship with any vendor unable or unwilling to offer terms that meet the requirements of this section.  (c)Removal of systemsThe Secretary may remove a system selected for the pilot program under subsection (a)(3) only after the Secretary submits to the Committees on Armed Services of the Senate and House of Representatives a written determination that indicates that the selected system has been unsuccessful in reducing cost or schedule growth, or is not meeting the overall needs of the pilot program. 
(d)Education and training in agile or iterative development methods 
(1)Training requirementThe Secretary shall ensure that any personnel from the relevant organizations in each of the military departments and Defense Agencies participating in the pilot program, including organizations responsible for engineering, budgeting, contracting, test and evaluation, requirements validation, and certification and accreditation, receive targeted training in agile or iterative development methods, including the interim course required by section 891 of this Act. (2)SupportIn carrying out the pilot program under subsection (a), the Secretary shall ensure that personnel participating in the program provide feedback to inform the development of education and training curricula as required by section 891. 
(e)SunsetThe pilot program required under subsection (a) shall terminate on September 30, 2023. Any system selected under subsection (a)(3) for the pilot program shall continue after that date through the execution of its realignment plan. (f)Agile or iterative development definedIn this section, the term agile or iterative development, with respect to software— 
(1)means acquisition pursuant to a method for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback not exclusively linked to any single, proprietary method or process; and (2)involves— 
(A)the incremental development and fielding of capabilities, commonly called spirals, spins, or sprints, which can be measured in a few weeks or months; and (B)continuous participation and collaboration by users, testers, and requirements authorities. 
874.Software development pilot program using agile best practices 
(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall identify no fewer than four and up to eight software development activities within the Department of Defense or military departments to be developed in a pilot program using agile acquisition methods. (b)Streamlined processesSoftware development activities identified under subsection (a) shall be selected for the pilot program and developed without incorporation of the following contract or transaction requirements: 
(1)Earned value management (EVM) or EVM-like reporting. (2)Development of integrated master schedule. 
(3)Development of integrated master plan. (4)Development of technical requirement document. 
(5)Development of systems requirement documents. (6)Use of information technology infrastructure library agreements. 
(7)Use of software development life cycle (methodology). (c)Roles and responsibilities (1)In generalSelected activities shall include the following roles and responsibilities: 
(A)A program manager that is authorized to make all programmatic decisions within the overarching activity objectives, including resources, funding, personnel, and contract or transaction termination recommendations. (B)A product owner that reports directly to the program manager and is responsible for the overall design of the product, prioritization of roadmap elements and interpretation of their acceptance criteria, and prioritization of the list of all features desired in the product. 
(C)An engineering lead that reports directly to the program manager and is responsible for the implementation and operation of the software. (D)A design lead that reports directly to the program manager and is responsible for identifying, communicating, and visualizing user needs through a human-centered design process. 
(2)QualificationsThe Secretary shall establish qualifications for personnel filling the positions described in paragraph (1) prior to their selection. The qualifications may not include a positive education requirement and must be based on technical expertise or experience in delivery of software products, including agile concepts. (3)Coordination plan for testing and certification organizationsThe program manager shall ensure the availability of resources for test and certification organizations support of iterative development processes. 
(d)PlanThe Secretary of Defense shall develop a plan for each selected activity under the pilot program. The plan shall include the following elements: (1)Definition of a product vision, identifying a succinct, clearly defined need the software will address. 
(2)Definition of a product road map, outlining a noncontractual plan that identifies short-term and long-term product goals and specific technology solutions to help meet those goals and adjusts to mission and user needs at the product owner’s discretion. (3)The use of a broad agency announcement, other transaction authority, or other rapid merit-based solicitation procedure. 
(4)Identification of, and continuous engagement with, end users. (5)Frequent and iterative end user validation of features and usability consistent with the principles outlined in the Digital Services Playbook of the U.S. Digital Service. 
(6)Use of commercial best practices for advanced computing systems, including, where applicable— (A)Automated testing, integration, and deployment; 
(B)compliance with applicable commercial accessibility standards; (C)capability to support modern versions of multiple, common web browsers; 
(D)capability to be viewable across commonly used end user devices, including mobile devices; and (E)built-in application monitoring. 
(e)Program scheduleThe Secretary shall ensure that each selected activity includes— (1)award processes that take no longer than three months after a requirement is identified; 
(2)planned frequent and iterative end user validation of implemented features and their usability; (3)delivery of a functional prototype or minimally viable product in three months or less from award; and 
(4)follow-on delivery of iterative development cycles no longer than four weeks apart, including security testing and configuration management as applicable. (f)Oversight metricsThe Secretary shall ensure that the selected activities— 
(1)use a modern tracking tool to execute requirements backlog tracking; and (2)use agile development metrics that, at a minimum, track— 
(A)pace of work accomplishment; (B)completeness of scope of testing activities (such as code coverage, fault tolerance, and boundary testing); 
(C)product quality attributes (such as major and minor defects and measures of key performance attributes and quality attributes); (D)delivery progress relative to the current product roadmap; and 
(E)goals for each iteration. (g)Restrictions (1)Use of fundsNo funds made available for the selected activities may be expended on estimation or evaluation using source lines of code methodologies. 
(2)Contract typesThe Secretary of Defense may not use lowest price technically acceptable contracting methods or cost plus contracts to carry out selected activities under this section, and shall encourage the use of existing streamlined and flexible contracting arrangements. (h)Reports (1)Software development activity commencement (A)In generalNot later than 30 days before the commencement of a software development activity under the pilot program under subsection (a), the Secretary shall submit to the congressional defense committees a report on the activity (in this subsection referred to as a pilot activity). 
(B)ElementsThe report on a pilot activity under this paragraph shall set forth a description of the pilot activity, including the following information: (i)The purpose of the pilot activity. 
(ii)The duration of the pilot activity. (iii)The efficiencies and benefits anticipated to accrue to the Government under the pilot program. 
(2)Software development activity completion 
(A)In generalNot later than 60 days after the completion of a pilot activity, the Secretary shall submit to the congressional defense committees a report on the pilot activity. (B)ElementsThe report on a pilot activity under this paragraph shall include the following elements: 
(i)A description of results of the pilot activity. (ii)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot activity. 
(i)DefinitionsIn this section: (1)Agile acquisitionThe term agile acquisition means acquisition using agile or iterative development. 
(2)Agile or iterative developmentThe term agile or iterative development, with respect to software— (A)means acquisition pursuant to a method for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback not exclusively linked to any single, proprietary method or process; and 
(B)involves— (i)the incremental development and fielding of capabilities, commonly called spirals, spins, or sprints, which can be measured in a few weeks or months; and 
(ii)continuous participation and collaboration by users, testers, and requirements authorities. 875.Pilot program for open source software (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall initiate for the Department of Defense the open source software pilot program established by the Office of Management and Budget Memorandum M-16-21 titled Federal Source Code Policy: Achieving Efficiency, Transparency, and Innovation through Reusable and Open Source Software and dated August 8, 2016. 
(b)Report to CongressNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall provide a report to Congress with details of the plan of the Department of Defense to implement the pilot program required by subsection (a). Such plan shall include identifying candidate software programs, selection criteria, intellectual property and licensing issues, and other matters determined by the Secretary. (c)Comptroller General reportNot later than June 1, 2019, the Comptroller General of the United States shall provide a report to Congress on the implementation of the pilot program required by subsection (a) by the Secretary of Defense. The report shall address, at a minimum, the compliance of the Secretary with the requirements of the Office of Management and Budget Memorandum M-16-21, the views of various software and information technology stakeholders in the Department of Defense, and any other matters determined by the Comptroller General. 
IOther Matters 
881.Extension of maximum duration of fuel storage contracts 
(a)ExtensionSection 2922(b) of title 10, United States Code, is amended by striking 20 years and inserting 30 years. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to contracts entered into on or after the date of the enactment of this Act, and may be applied to a contract entered into before that date if the total contract period under the contract (including options) has not expired as of the date of any extension of such contract period by reason of such amendment. 
882.Procurement of aviation critical safety itemsSection 814(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2271; 10 U.S.C. 2302 note) is amended— (1)in paragraph (1)— 
(A)by inserting or an aviation critical safety item (as defined in section 2319(g) of this title) after personal protective equipment; and (B)by inserting equipment or after failure of the; and  
(2)in paragraph (2), by inserting or item after equipment. 883.Modifications to the advisory panel on streamlining and codifying acquisition regulations (a)Extension of date for final report (1)Transmittal of panel final reportSubsection (e)(1) of section 809 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 889), as amended by section 863(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2303), is amended— 
(A)by striking Not later than two years after the date on which the Secretary of Defense establishes the advisory panel and inserting Not later than January 15, 2019; and (B)by striking the Secretary. and inserting the Secretary of Defense and the congressional defense committees.. 
(2)Secretary of Defense action on final reportSubsection (e)(4) of such section is amended— (A)by striking Not later than 30 days and inserting Not later than 60 days; and 
(B)by striking the final report, together with such comments as the Secretary determines appropriate, and inserting such comments as the Secretary determines appropriate. (b)Termination of panelSuch section is further amended by adding at the end the following new subsection: 
 
(g)Termination of panelThe advisory panel shall terminate 180 days after the date on which the final report of the panel is transmitted pursuant to subsection (e)(1).. (c)Technical amendmentSubsection (d) of such section is amended by striking resources,, and inserting resources,.  
884.Repeal of expired pilot program for leasing commercial utility cargo vehiclesSection 807(c) of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 10 U.S.C. 2401a note) is repealed. 885.Exception for business operations from requirement to accept $1 coins (a)In generalParagraph (1) of section 5112(p) of title 31, United States Code, is amended by adding at the end the following new flush sentence: 
 
This paragraph does not apply with respect to business operations conducted by any entity under a contract with an agency or instrumentality of the United States, including with any nonappropriated fund instrumentality established under title 10, United States Code.. 
(b)Conforming amendmentSuch paragraph is further amended— (1)by striking and all entities that operate any business, including vending machines, on any premises owned by the United States or under the control of any agency or instrumentality of the United States, including the legislative and judicial branches of the Federal Government,; and 
(2)by inserting and before all transit systems.  (c)Technical amendmentSubparagraph (B) of such paragraph is amended by striking displays and inserting display.  
886.Development of Procurement Administrative Lead Time 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall develop, make available for public comment, and finalize— (1)a definition of the term Procurement Administrative Lead Time or PALT, to be applied Department of Defense-wide, that describes the amount of time from the date on which a solicitation is issued to the date of an initial award of a contract or task order of the Department of Defense; and 
(2)a plan for measuring and publicly reporting data on PALT for Department of Defense contracts and task orders above the simplified acquisition threshold. (b)Requirement for definitionUnless the Secretary determines otherwise, the amount of time in the definition of PALT developed under subsection (a) shall— 
(1)begin on the date on which the initial solicitation is issued for a contract or task order of the Department of Defense by the Secretary of a military department or head of a Defense Agency; and (2)end on the date of the award of the contract or task order. 
(c)CoordinationIn developing the definition of PALT, the Secretary shall coordinate with— (1)the senior contracting official of each military department and Defense Agency to determine the variations of the definition in use across the Department of Defense and each military department and Defense Agency; and 
(2)the Administrator of the General Services Administration on modifying the existing data system of the Federal Government to determine the date on which the initial solicitation is issued. (d)Use of existing procurement data systemsIn developing the plan for measuring and publicly reporting data on PALT required by subsection (a), the Secretary shall, to the maximum extent practicable, rely on the information contained in the Federal procurement data system established pursuant to section 1122(a)(4) of title 41, United States Code, including any modifications to that system. 
887.Notional milestones and standard timelines for contracts for foreign military sales 
(a)Establishment 
(1)In generalThe Secretary of Defense shall establish specific notional milestones and standard timelines for the Department of Defense to achieve such milestones in its processing of a foreign military sale (as authorized under chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.)). Such milestones and timelines— (A)may vary depending on the complexity of the foreign military sale; and 
(B)shall cover the period beginning on the date of receipt of a complete letter of request (as described in chapter 5 of the Security Assistance Management Manual of the Defense Security Cooperation Agency) from a foreign country and ending on the date of the final delivery of a defense article or defense service sold through the foreign military sale. (2)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report describing the milestones and timelines developed pursuant to paragraph (1) of this section. 
(b)Submissions to Congress 
(1)Quarterly notificationDuring the period beginning 180 days after the date of the enactment of this Act and ending on December 31, 2021, the Secretary shall submit to the appropriate committees of Congress, on a quarterly basis, a report that includes a list of each foreign military sale with a value greater than or equal to the dollar threshold for congressional notification under section 36 of the Arms Export Control Act (22 U.S.C. 2776)— (A)for which the final delivery of a defense article or defense service has not been completed; and 
(B)that has not met a standard timeline to achieve a notional milestone as established under subsection (a). (2)Annual reportNot later than November 1, 2019, and annually thereafter until December 31, 2021, the Secretary shall submit to the appropriate committees of Congress a report that summarizes— 
(A)the number, set forth separately by dollar value and notional milestone, of foreign military sales that met the standard timeline to achieve a notional milestone established under subsection (a) during the preceding fiscal year; and (B)the number, set forth separately by dollar value and notional milestone, of each foreign military sale that did not meet the standard timeline to achieve a notional milestone established under subsection (a), and a description of any extenuating factors explaining why such a sale did not achieve such milestone. 
(c)DefinitionsIn this section— (1)the terms defense article and defense service have the meanings given those terms, respectively, in section 47 of the Arms Export Control Act (22 U.S.C. 2794); and 
(2)the term appropriate committees of Congress means— (A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 888.Assessment and authority to terminate or prohibit contracts for procurement from Chinese companies providing support to the Democratic People’s Republic of Korea (a)Assessment required (1)In generalThe Secretary of Defense, in consultation with the Secretary of State, the Secretary of the Treasury, and the Director of National Intelligence, shall conduct an assessment of trade between the People’s Republic of China and the Democratic People’s Republic of Korea, including elements deemed to be important to United States national security and defense. 
(2)ElementsThe assessment required by paragraph (1) shall— (A)assess the composition of all trade between China and the Democratic People’s Republic of Korea, including trade in goods and services; 
(B)identify whether any Chinese commercial entities that are engaged in such trade materially support illicit activities on the part of North Korea; (C)evaluate the extent to which the United States Government procures goods or services from any commercial entity identified under subparagraph (B); 
(D)provide a list of commercial entities identified under subparagraph (B) that provide defense goods or services for the Department of Defense; and (E)evaluate the ramifications to United States national security, including any impacts to the defense industrial base, Department of Defense acquisition programs, and Department of Defense logistics or supply chains, of prohibiting procurements from commercial entities listed under subparagraph (D). 
(3)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report on the assessment required by paragraph (1). The report shall be submitted in unclassified form, but may contain a classified annex. (b)AuthorityThe Secretary of Defense may terminate existing contracts or prohibit the award of contracts for the procurement of goods or services for the Department of Defense from a Chinese commercial entity included on the list described under subsection (a)(2)(D) based on a determination informed by the assessment required under subsection (a)(1). 
(c)NotificationThe Secretary of Defense shall submit to the appropriate committees of Congress a notification of, and detailed justification for, any exercise of the authority in subsection (b) not less than 30 days before the date on which the authority is exercised. (d)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
889.Report on defense contracting fraud 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on defense contracting fraud. (b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)A summary of fraud-related criminal convictions and civil judgments or settlements over the previous five fiscal years. (2)A listing of contractors that within the previous five fiscal years performed contracts for the Department of Defense and were debarred or suspended from Federal contracting based on a criminal conviction for fraud. 
(3)An assessment of the total value of Department of Defense contracts entered into during the previous five fiscal years with contractors that have been indicted for, settled charges of, been fined by any Federal department or agency for, or been convicted of fraud in connection with any contract or other transaction entered into with the Federal Government. (4)Recommendations by the Inspector General of the Department of Defense or other appropriate Department of Defense official regarding how to penalize contractors repeatedly involved in fraud in connection with contracts or other transactions entered into with the Federal Government, including an update on implementation by the Department of any previous such recommendations. 
890.Comptroller General report on contractor business system requirements 
(a)EvaluationNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the congressional defense committees a report evaluating the implementation and effectiveness of the program for the improvement of contractor business systems established pursuant to section 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note). The report shall— (1)describe how the requirements of such program were implemented, including the roles and responsibilities of relevant Defense Agencies and known costs to the Federal Government and covered contractors; 
(2)analyze the extent to which implementation of such program has affected, if at all, covered contractor performance or the management and oversight of covered contracts of the Department of Defense; (3)assess how the amendments to contractor business system requirements made by section 893 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2324) were implemented, including— 
(A)the effects of revising the definition of covered contractor in section 893(g)(2) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note) and the feasibility and the potential effects of further increasing the percentage of the total gross revenue included in the definition; and (B)the extent to which third-party independent auditors have conducted contractor business system assessments pursuant to section 893(c) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note); 
(4)identify any additional information or management practices that could enhance the process for assessing contractor business systems, particularly when covered contractors have multiple covered contracts with the Department of Defense; and (5)include any other matters the Comptroller General determines to be relevant. 
(b)Contractor business system definitionsIn this section, the terms covered contractor, covered contract, and contractor business system have the meanings given in section 893 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 10 U.S.C. 2302 note). 891.Training on agile or iterative development methods (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the President of the Defense Acquisition University, shall establish a training course at the Defense Acquisition University on agile or iterative development methods to provide training for personnel implementing and supporting the pilot programs required by sections 873 and 874 of this Act.  
(b)Course elements 
(1)In generalThe course shall be taught in residence at the Defense Acquisition University and shall include the following elements: (A)Training designed to instill a common understanding of all functional roles and dependencies involved in developing and producing a capability using agile or iterative development methods. 
(B)An exercise involving teams composed of personnel from pertinent functions and functional organizations engaged in developing an integrated agile or iterative development method for a specific program. (C)Instructors and content from non-governmental entities, as appropriate, to highlight commercial best practices in using an agile or iterative development method. 
(2)Course updatesThe Secretary shall ensure that the course is updated as needed, including through incorporating lessons learned from the implementation of the pilot programs required by sections 873 and 874 of this Act in subsequent versions of the course. (c)Course attendanceThe course shall be— 
(1)available for certified acquisition personnel working on programs or projects using agile or iterative development methods; and (2)mandatory for personnel participating in the pilot programs required by sections 873 and 874 of this Act from the relevant organizations in each of the military departments and Defense Agencies, including organizations responsible for engineering, budgeting, contracting, test and evaluation, requirements validation, and certification and accreditation. 
(d)Agile acquisition supportThe Secretary and the senior acquisition executives in each of the military departments and Defense Agencies, in coordination with the Director of the Defense Digital Service, shall assign to offices supporting systems selected for participation in the pilot programs required by sections 873 and 874 of this Act a subject matter expert with knowledge of commercial agile acquisition methods and Department of Defense acquisition processes to provide assistance and to advise appropriate acquisition authorities of the expert’s observations.  (e)Agile research programThe President of the Defense Acquisition University shall establish a research program to conduct research on and development of agile acquisition practices and tools best tailored to meet the mission needs of the Department of Defense. 
(f)Agile or iterative development definedThe term agile or iterative development, with respect to software— (1)means acquisition pursuant to a method for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback not exclusively linked to any single, proprietary method or process; and 
(2)involves— (A)the incremental development and fielding of capabilities, commonly called spirals, spins, or sprints, which can be measured in a few weeks or months; and 
(B)continuous participation and collaboration by users, testers, and requirements authorities. IXDepartment of Defense Organization and Management  Subtitle A—Office of the Secretary of Defense and Related Matters Sec. 901. Treatment of incumbent Under Secretary of Defense for Acquisition, Technology, and Logistics. Sec. 902. Clarification of authority of Under Secretary of Defense for Acquisition and Sustainment with respect to service acquisition programs for which the service acquisition executive is the milestone decision authority. Sec. 903. Executive Schedule matters relating to Under Secretary of Defense for Acquisition and Sustainment. Sec. 904. Consistent period of relief from active duty as a commissioned officer of a regular component of the Armed Forces for appointment to Under Secretary of Defense positions. Sec. 905. Qualifications for appointment and additional duties and powers of certain officials within the Office of the Under Secretary of Defense (Comptroller). Sec. 906. Redesignation of Principal Deputy Under Secretaries of Defense as Deputy Under Secretaries of Defense and related matters. Sec. 907. Reduction of number and elimination of specific designations of Assistant Secretaries of Defense. Sec. 908. Limitation on maximum number of Deputy Assistant Secretaries of Defense. Sec. 909. Appointment and responsibilities of Chief Information Officer of the Department of Defense. Sec. 910. Chief Management Officer of the Department of Defense. Subtitle B—Data Management and Analytics Sec. 911. Policy on treatment of defense business system data related to business operations and management. Sec. 912. Transparency of defense management data. Sec. 913. Establishment of set of activities that use data analysis, measurement, and other evaluation-related methods to improve acquisition program outcomes. Subtitle C—Organization of Other Department of Defense Offices and Elements Sec. 921. Qualifications for appointment of Assistant Secretaries of the military departments for financial management. Sec. 922. Manner of carrying out reductions in major Department of Defense headquarters activities pursuant to headquarters reduction plan. Sec. 923. Certifications on cost savings achieved by reductions in major Department of Defense headquarters activities. Sec. 924. Corrosion control and prevention executives matters. Sec. 925. Background and security investigations for Department of Defense personnel. Subtitle D—Miscellaneous Reporting Requirements Sec. 931. Additional elements in reports on policy, organization, and management goals of the Secretary of Defense for the Department of Defense. Sec. 932. Report and sense of Congress on responsibility for developmental test and evaluation within the Office of the Secretary of Defense. Sec. 933. Report on Office of Corrosion Policy and Oversight. Subtitle D—Other Matters Sec. 941. Commission on the National Defense Strategy for the United States. AOffice of the Secretary of Defense and Related Matters 901.Treatment of incumbent Under Secretary of Defense for Acquisition, Technology, and LogisticsSection 901(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2339; 10 U.S.C. 133a note) is amended by striking paragraph (2). 
902.Clarification of authority of Under Secretary of Defense for Acquisition and Sustainment with respect to service acquisition programs for which the service acquisition executive is the milestone decision authorityEffective on February 1, 2018, and immediately after the coming into effect of the amendment made by section 901(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2340), subsection (b)(6) of section 133b of title 10, United States Code, as added by such section 901(b), is amended by striking supervisory authority and inserting advisory authority. 903.Executive Schedule matters relating to Under Secretary of Defense for Acquisition and Sustainment (a)Repeal of pending executive schedule amendmentSection 901(h) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2342; 5 U.S.C. 5313 note) is amended— 
(1)by striking new items and inserting new item; and (2)by striking the item relating to the Under Secretary of Defense for Acquisition and Sustainment. 
(b)Executive Schedule Level IIIEffective on February 1, 2018, section 5314 of title 5, United States Code, is amended by inserting before the item relating to the Under Secretary of Defense for Policy the following new item:  Under Secretary of Defense for Acquisition and Sustainment.. 
904.Consistent period of relief from active duty as a commissioned officer of a regular component of the Armed Forces for appointment to Under Secretary of Defense positionsChapter 4 of title 10, United States Code, is amended— (1)in section 135(a), by adding at the end the following new sentence: A person may not be appointed as Under Secretary within seven years after relief from active duty as a commissioned officer of a regular component of the armed forces.; 
(2)in section 136(a), by adding at the end the following new sentence: A person may not be appointed as Under Secretary within seven years after relief from active duty as a commissioned officer of a regular component of the armed forces.; and (3)in section 137(a), by adding at the end the following new sentence: A person may not be appointed as Under Secretary within seven years after relief from active duty as a commissioned officer of a regular component of the armed forces.. 
905.Qualifications for appointment and additional duties and powers of certain officials within the Office of the Under Secretary of Defense (Comptroller) 
(a)Under Secretary of Defense (Comptroller) 
(1)Qualification for appointmentSection 135(a) of title 10, United States Code, as amended by section 904, is further amended— (A)by inserting (1) after (a); and 
(B)by adding at the end the following new paragraph:  (2)The Under Secretary of Defense (Comptroller) shall be appointed from among persons who have significant budget, financial management, or audit experience in complex organizations.. 
(2)Duties and powersSection 135 of title 10, United States Code, is further amended— (A)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and 
(B)by inserting after subsection (c) the following new subsection (d):  (d)In addition to any duties under subsection (c), the Under Secretary of Defense (Comptroller) shall, subject to the authority, direction, and control of the Secretary of Defense, do the following: 
(1)Provide guidance and instruction on annual performance plans and evaluations to the following: (A)The Assistant Secretaries of the military departments for financial management. 
(B)Any other official of an agency, organization, or element of the Department of Defense with responsibility for financial management. (2)Give directions to the military departments, Defense Agencies, and other organizations and elements of the Department of Defense regarding their financial statements and the audit and audit readiness of such financial statements.. 
(b)Qualification for appointment as Deputy Chief Financial OfficerThe Deputy Chief Financial Officer of the Department of Defense shall be appointed from among persons who have significant budget, financial management, or audit experience in complex organizations. (c)ApplicabilityThe appointment qualifications imposed by the amendments made by subsection (a)(1) and the appointment qualifications imposed by subsection (b) shall apply with respect to appointments as Under Secretary of Defense (Comptroller) and Deputy Chief Financial Officer of the Department of Defense that are made on or after the date of the enactment of this Act. 
906.Redesignation of Principal Deputy Under Secretaries of Defense as Deputy Under Secretaries of Defense and related matters 
(a)RedesignationSection 137a of title 10, United States Code, is amended by striking Principal each place it appears. (b)Increase in authorized numberSection 137a(a)(1) of title 10, United States Code, is amended by striking five and inserting six. 
(c)Replacement of ATL position with two positions in connection with OSD reformEffective on February 1, 2018, section 137a(c) of title 10, United States Code, is amended— (1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and 
(2)by striking paragraph (1) and inserting the following new paragraphs:  (1)One of the Deputy Under Secretaries is the Deputy Under Secretary of Defense for Research and Engineering. 
(2)One of the Deputy Under Secretaries is the Deputy Under Secretary of Defense for Acquisition and Sustainment.. (d)Conforming amendments (1)OSDParagraph (6) of section 131(b) of title 10, United States Code, is amended to read as follows: 
 
(6)The Deputy Under Secretaries of Defense.. (2)PrecedenceSection 138(d) of title 10, United States Code, is amended by striking Principal. 
(e)Executive schedule level IVSection 5315 of title 5, United States Code, is amended— (1)by striking Principal in the items relating to the Principal Deputy Under Secretary of Defense for Policy, the Principal Deputy Under Secretary of Defense for Personnel and Readiness, the Principal Deputy Under Secretary of Defense (Comptroller), and the Principal Deputy Under Secretary of Defense for Intelligence; and 
(2)by inserting before the item relating to the Deputy Under Secretary of Defense for Policy, as amended by paragraph (1), the following new items:  Deputy Under Secretary of Defense for Research and Engineering. 
Deputy Under Secretary of Defense for Acquisition and Sustainment.. (f)Clerical amendments (1)Heading amendmentThe heading of section 137a of title 10, United States Code, is amended to read as follows: 
 
137a.Deputy Under Secretaries of Defense. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 4 of title 10, United States Code, is amended by striking the item relating to section 137a and inserting the following new item:   137a. Deputy Under Secretaries of Defense.. 907.Reduction of number and elimination of specific designations of Assistant Secretaries of Defense (a)Reduction of authorized numberSection 138(a)(1) of title 10, United States Code, is amended by striking 14 and inserting 13. 
(b)Elimination of certain specific designationsSection 138(b) of title 10, United States Code, is amended— (1)by striking paragraphs (2) and (3); and 
(2)by redesignating paragraphs (4), (5), and (6) as paragraphs (2), (3), and (4), respectively. 908.Limitation on maximum number of Deputy Assistant Secretaries of DefenseThe maximum number of Deputy Assistant Secretaries of Defense after the date of the enactment of this Act may not exceed 48. 
909.Appointment and responsibilities of Chief Information Officer of the Department of Defense 
(a)Appointment method and qualificationsSection 142(a) of title 10, United States Code, is amended by inserting before the period at the end the following: , who shall be appointed by the President, by and with the advice and consent of the Senate, from among civilians who are qualified to serve as such officer. (b)Clarification of certain responsibilitiesSection 142(b)(1)(I) of title 10, United States Code, is amended by striking the networking and cyber defense architecture and inserting the information technology, networking, information assurance, cybersecurity, and cyber capability architectures. 
(c)Additional responsibilities related to budgets and StandardsSection 142(b) of title 10, United States Code, is amended— (1)by redesignating paragraph (2) as paragraph (4); and 
(2)by inserting after paragraph (1) the following new paragraphs:  (2) (A)The Secretary of Defense, acting through the Under Secretary of Defense (Comptroller), shall require the Secretaries of the military departments and the heads of the Defense Agencies with responsibilities associated with any activity specified in paragraph (1) to transmit the proposed budget for such activities for a fiscal year and for the period covered by the future-years defense program submitted to Congress under section 221 of this title for that fiscal year to the Chief Information Officer for review under subparagraph (B) before submitting the proposed budget to the Under Secretary of Defense (Comptroller). 
(B)The Chief Information Officer shall review each proposed budget transmitted under subparagraph (A) and, not later than January 31 of the year preceding the fiscal year for which the budget is proposed, shall submit to the Secretary of Defense a report containing the comments of the Chief Information Officer with respect to all such proposed budgets, together with the certification of the Chief Information Officer regarding whether each proposed budget is adequate. (C)Not later than March 31 of each year, the Secretary of Defense shall submit to Congress a report specifying each proposed budget contained in the most-recent report submitted under subparagraph (B) that the Chief Information Officer did not certify to be adequate. The report of the Secretary shall include the following matters: 
(i)A discussion of the actions that the Secretary proposes to take, together with any recommended legislation that the Secretary considers appropriate, to address the inadequacy of the proposed budgets specified in the report. (ii)Any additional comments that the Secretary considers appropriate regarding the inadequacy of the proposed budgets. 
(3) 
(A)The Secretary of a military department or head of a Defense Agency may not develop or procure information technology (as defined in section 11101 of title 40) that does not fully comply with such standards as the Chief Information Officer may establish. (B)The Chief Information Officer shall implement and enforce a process for— 
(i)developing, adopting, or publishing standards for information technology, networking, or cyber capabilities to which any military department or defense agency would need to adhere in order to run such capabilities on defense networks; and (ii)certifying on a regular and ongoing basis that any capabilities being developed or procured meets such standards as have been published by the Department at the time of certification. 
(C)The Chief Information Officer shall identify gaps in standards and mitigation plans for operating in the absence of acceptable standards.. (d)Direction and precedenceSection 142 of title 10, United States Code, is amended by adding at the end the following new subsections:  
 
(c)The Chief Information Officer of the Department of Defense shall report directly to the Secretary of Defense in the performance of duties under this section. (d)The Chief Information Officer of the Department of Defense takes precedence in the Department of Defense with the officials serving in positions specified in section 131(b)(4) of this title. The officials serving in positions specified in such section and the Chief Information Officer take precedence among themselves in the order prescribed by the Secretary of Defense.. 
(e)Alternative proposalNot later than March 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a proposal for such alternatives or modifications to the realignment of responsibilities of the Chief Information Officer of the Department of Defense required by the amendments made by subsection (a) as the Secretary considers appropriate, together with an implementation plan for such proposal. The proposal may not be carried out unless approved by statute. (f)Service of incumbent without further appointmentThe individual serving in the position of Chief Information Officer of the Department of Defense as of January 1, 2019, may continue to serve in such position commencing as of that date without further appointment pursuant to section 142 of title 10, United States Code, as amended by this section. 
(g)Effective date of amendmentsThe amendments made by this section shall take effect on January 1, 2019. 910.Chief Management Officer of the Department of Defense (a)Chief Management Officer (1)In generalEffective February 1, 2018, section 132a of title 10, United States Code, is amended to read as follows: 
 
132a.Chief Management Officer 
(a)Appointment and qualifications 
(1)There is a Chief Management Officer of the Department of Defense, appointed from civilian life by the President, by and with the advice and consent of the Senate. (2)The Chief Management Officer shall be appointed from among persons who have an extensive management or business background and experience with managing large or complex organizations. A person may not be appointed as Chief Management Officer within seven years after relief from active duty as a commissioned officer of a regular component of an armed force. 
(b)ResponsibilitiesSubject to the authority, direction, and control of the Secretary of Defense and the Deputy Secretary of Defense, the Chief Management Officer shall perform such duties and exercise such powers as the Secretary or the Deputy Secretary may prescribe, including the following: (1)Serving as the chief management officer of the Department of Defense with the mission of managing enterprise business operations and shared services of the Department of Defense. 
(2)Serving as the principal advisor to the Secretary and the Deputy Secretary on establishing policies for, and directing, all enterprise business operations of the Department, including planning and processes, business transformation, performance measurement and management, and business information technology management and improvement activities and programs, including the allocation of resources for enterprise business operations and unifying business management efforts across the Department. (3)Exercising authority, direction, and control over the Defense Agencies and Department of Defense Field Activities providing shared business services for the Department that are designated by the Secretary or the Deputy Secretary for purposes of this paragraph. 
(4)As of January 1, 2019— (A)serving as the Chief Information Officer of the Department for purposes of section 2222 of this title; 
(B)administering the responsibilities and duties specified in sections 11315 and 11319 of title 40, section 3506(a)(2) of title 44, and section 2223(a) of this title for business systems and management; and (C)Exercising any responsibilities, duties, and powers relating to business systems or management that are exercisable by a chief information officer for the Department, other than those responsibilities, duties, and powers of a chief information officer that are vested in the Chief Information Officer of the Department of Defense by section 142 of this title. 
(5)Serving as the official with principal responsibility in the Department for providing for the availability of common, usable, Defense-wide data sets with applications such as improving acquisition outcomes and personnel management. (6)Authority to direct the Secretaries of the military departments and the heads of all other elements of the Department with regard to matters for which the Chief Management Officer has responsibility under this section. 
(c)PrecedenceThe Chief Management Officer takes precedence in the Department of Defense after the Secretary of Defense and the Deputy Secretary of Defense. (d)Enterprise business operation definedIn this section, the term enterprise business operations means those activities that constitute the cross-cutting business operations used by multiple components of the Department of Defense, but not those activities that are directly tied to a single military department or Department of Defense component. The term includes business-support functions designated by the Secretary of Defense or the Deputy Secretary of Defense for purposes of this section, such as aspects of financial management, healthcare, acquisition and procurement, supply chain and logistics, certain information technology, real property, and human resources operations.. 
(2)Clerical amendmentEffective February 1, 2018, the table of sections at the beginning of chapter 4 of title 10, United States Code, is amended by striking the item relating to section 132a and inserting the following new item:   132a. Chief Management Officer.. (b)Conforming repeal of prior authorities on Chief Management Officer (1)In generalEffective on January 31, 2018, subsection (c) of section 901 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2341; 10 U.S.C. 131 note) is repealed, and the amendments to be made by paragraph (4) of that subsection shall not be made. 
(2)Further conforming amendmentsEffective on February 1, 2018, section 132 of title 10, United States Code, is amended— (A)by striking subsection (c); and 
(B)by redesignating subsection (d) as subsection (c). (c)Conforming amendments on precedence in DoDEffective on February 1, 2018, and immediately after the coming into effect of the amendments made by section 901 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2339; 10 U.S.C. 131 note)— 
(1)section 131(b) of title 10, United States Code, as amended by section 906(d)(1) of this Act, is further amended— (A)by redesignating paragraphs (2) through (9) as paragraphs (3) through (10), respectively; and 
(B)by inserting after paragraph (1) the following new paragraph (2):  (2)The Chief Management Officer of the Department of Defense.;  
(2)section 133a(c) of such title is amended— (A)in paragraph (1), by striking and the Deputy Secretary of Defense and inserting , the Deputy Secretary of Defense, and the Chief Management Officer of the Department of Defense; and 
(B)in paragraph (2), by inserting the Chief Management Officer, after the Deputy Secretary,; and (3)section 133b(c) of such title is amended— 
(A)in paragraph (1), by inserting the Chief Management Officer of the Department of Defense, after the Deputy Secretary of Defense,; and (B)in paragraph (2), by inserting the Chief Management Officer, after the Deputy Secretary,. 
(d)Executive Schedule Level IIEffective on February 1, 2018, and immediately after the coming into effect of the amendment made by section 901(h) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2342; 5 U.S.C. 5313 note), section 5313 of title 5, United States Code, is amended by inserting before the item relating to the Under Secretary of Defense for Research and Engineering the following new item:  Chief Management Officer of the Department of Defense.. 
(e)Service of incumbent Deputy Chief Management Officer as Chief Management Officer upon commencement of latter position without further appointmentThe individual serving in the position of Deputy Chief Management Officer of the Department of Defense as of February 1, 2018, may continue to serve as Chief Management Officer of the Department of Defense under section 132a of title 10, United States Code (as amended by subsection (a)), commencing as of that date without further appointment pursuant to such section 132a. (f)Defense Agencies and Field Activities providing shared business services (1)Initial reporting requirementNot later than January 15, 2018, the Secretary of Defense shall submit to the congressional defense committees a report specifying each Defense Agency and Department of Defense Field Activity providing shared business services for the Department of Defense that is to be designated by the Secretary of Defense or the Deputy Secretary of Defense for purposes of subsection (b)(3) of section 132a of title 10, United States Code (as amended by subsection (a)), as of the coming into effect of such section 132a. 
(2)Notice to Congress on transfer of oversightUpon the transfer to the Chief Management Officer of the Department of Defense of responsibility for oversight of shared business services of a Defense Agency or Department of Defense Field Activity specified in the report required by paragraph (1), the Secretary of Defense shall submit to the congressional defense committees a notice of the transfer, including the Defense Agency or Field Activity subject to the transfer and a description of the nature and scope of the responsibility for oversight transferred. BData Management and Analytics 911.Policy on treatment of defense business system data related to business operations and management (a)Establishment of policyNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a data policy for the Department of Defense that mandates that any data contained in a defense business system related to business operations and management is an asset of the Department of Defense. 
(b)AvailabilityAs part of the policy required by subsection (a), the Secretary of Defense shall ensure that, except as otherwise provided by law or regulation, data described in such subsection shall be made readily available to members of the Office of the Secretary of Defense, the Joint Staff, the military departments, the combatant commands, the Defense Agencies, the Department of Defense Field Activities, and all other offices, agencies, activities, and commands of the Department of Defense, as applicable. 912.Transparency of defense management data (a)Common enterprise data (1)In generalSection 2222(e) of title 10, United States Code, is amended by adding at the end the following new paragraphs:  
 
(5)Common enterprise dataThe defense business enterprise shall include enterprise data that may be automatically extracted from the relevant systems to facilitate Department of Defense-wide analysis and management of its business operations. (6)Roles and responsibilities (A)The Chief Management Officer of the Department of Defense shall have primary decision-making authority with respect to the development of common enterprise data. In consultation with the Defense Business Council, the Chief Management Officer shall— 
(i)develop an associated data governance process; and (ii)oversee the preparation, extraction, and provision of data across the defense business enterprise. 
(B)The Chief Management Officer and the Under Secretary of Defense (Comptroller) shall— (i)in consultation with the Defense Business Council, document and maintain any common enterprise data for their respective areas of authority; 
(ii)participate in any related data governance process; (iii)extract data from defense business systems as needed to support priority activities and analyses; 
(iv)when appropriate, ensure the source data is the same as that used to produce the financial statements subject to annual audit; (v)in consultation with the Defense Business Council, provide access, except as otherwise provided by law or regulation, to such data to the Office of the Secretary of Defense, the Joint Staff, the military departments, the combatant commands, the Defense Agencies, the Department of Defense Field Activities, and all other offices, agencies, activities, and commands of the Department of Defense; and 
(vi)ensure consistency of the common enterprise data maintained by their respective organizations. (C)The Director of Cost Assessment and Program Evaluation shall have access to data for the purpose of executing missions as designated by the Secretary of Defense. 
(D)The Secretary of Defense, the Chairman of the Joint Chiefs of Staff, the Secretaries of the military departments, commanders of combatant commands, the heads of the Defense Agencies, the heads of the Department of Defense Field Activities, and the heads of all other offices, agencies, activities, and commands of the Department of Defense shall provide access to the relevant system of such department, combatant command, Defense Agency, Defense Field Activity, or office, agency, activity, and command organization, as applicable, and data extracted from such system, for purposes of automatically populating data sets coded with common enterprise data.. (2)DefinitionsSection 2222(i) of title 10, United States Code, is amended by adding at the end the following new paragraphs:  
 
(10)Common enterprise dataThe term common enterprise data means business operations or management-related data, generally from defense business systems, in a usable format that is automatically accessible by authorized personnel and organizations. (11)Data governance processThe term data governance process means a system to manage the timely Department of Defense-wide sharing of data described under subsection (a)(6)(A).. 
(b)Duties of Under Secretary of Defense (Comptroller)Section 135(b) of title 10, United States Code, is amended in the second sentence by inserting after shall perform the following: the duties assigned to the Under Secretary in section 2222 of this title and. (c)Duties of director of cost assessment and program evaluationSection 139a(d) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(9)Performing the duties assigned to the Director in section 2222 of this title.. (d)Implementation plan for common enterprise data (1)Plan requiredNot later than one year after the date of the enactment of this Act, the Deputy Secretary of Defense, acting through the Chief Management Officer of the Department of Defense, shall develop a plan to implement the amendments made by subsection (a). 
(2)ElementsAt a minimum, the implementation plan required by paragraph (1) shall include the following elements: (A)The major tasks required to implement the requirements imposed by the amendments made by subsection (a) and the recommended time frames for each task. 
(B)The estimated resources required to complete each major task identified pursuant to subparagraph (A). (C)Any challenges associated with each major task identified pursuant to subparagraph (A) and related steps to mitigate such challenge. 
(D)A description of how data security issues will be appropriately addressed in the implementation of such requirements. (E)A review of the curriculum taught at the National Defense University, the Defense Acquisition University, professional military educational institutions, and appropriate private sector academic institutions to determine the extent to which the curricula include appropriate courses on data management, data analytics and other evaluation-related methods. 
(3)Role of Under Secretary of Defense (Comptroller)The Under Secretary of Defense (Comptroller) shall ensure that the implementation plan required by paragraph (1) does not conflict with the financial statement audit priorities and timeline of the Department of Defense. (4)Submission to congressUpon completion of the implementation plan required by paragraph (1), the Chief Management Officer shall submit the plan to the congressional defense committees. 
(e)Application of new authorities required 
(1)Data analytics capability requiredNot later than September 30, 2020, the Chief Management Officer of the Department of Defense shall establish and maintain within the Department of Defense a data analytics capability for purposes of supporting enhanced oversight and management of the Defense Agencies and Department of Defense Field Activities. (2)ElementsThe data analytics capability shall permit the following: 
(A)The maintenance on a continuing basis of an accurate tabulation of the amounts expended by the Defense Agencies and Department of Defense Field Activities on Government and contractor personnel. (B)The maintenance on a continuing basis of an accurate number of the personnel currently supporting the Defense Agencies and Department of Defense Field Activities, including the following: 
(i)Members of the regular components of the Armed Forces. (ii)Members of the reserve components of the Armed Forces. 
(iii)Civilian employees of the Department of Defense. (iv)Detailees, whether from another organization or element of the Department or from another department or agency of the Federal Government. 
(C)The tracking of costs for employing contract personnel, including federally funded research and development centers. (D)The maintenance on a continuing basis of the following: 
(i)An identification of the functions being performed by each Defense Agency and Department of Defense Field Activity. (ii)An accurate tabulation of the amounts being expended by each Defense Agency and Department of Defense Field Activity on its functions. 
(3)Reporting requirements 
(A)Interim reportNot later than one year after the date of the enactment of this Act, the Chief Management Officer of the Department of Defense shall submit to the congressional defense committees a report on progress in establishing the data analytics capability. The report shall include the following: (i)A description and assessment of the efforts of the Chief Management Officer through the date of the report to establish the data analytics capability. 
(ii)A description of current gaps in the data required to establish the data analytics capability, and a description of the efforts to be undertaken to eliminate such gaps. (B)Final reportNot later than December 31, 2020, the Chief Management Officer shall submit to the congressional defense committees a report on the data analytics capability as established pursuant to this section. 
(f)Additional pilot programs required 
(1)In generalThe Secretary of Defense shall carry out pilot programs to develop data integration strategies for the Department of Defense to address high-priority management challenges of the Department. (2)ElementsThe pilot programs carried out under the authority of this subsection shall involve data integration strategies to address challenges of the Department with respect to the following: 
(A)The budget of the Department. (B)Logistics. 
(C)Personnel security and insider threats. (D)At least two other high-priority challenges of the Department identified by the Secretary for purposes of this subsection. 
(3)Report on pilot programsNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report describing the pilot programs to be carried out under this section, including the challenge of the Department to be addressed by the pilot program and the manner in which the data integration strategy under the pilot program will address the challenge. If any proposed pilot program requires legislative action for the waiver or modification of a statutory requirement that otherwise prevents or impedes the implementation of the pilot program, the Secretary shall include in the report a recommendation for legislative action to waive or modify the statutory requirement. 913.Establishment of set of activities that use data analysis, measurement, and other evaluation-related methods to improve acquisition program outcomes (a)Establishment RequiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall establish a set of activities that use data analysis, measurement, and other evaluation-related methods to improve the acquisition outcomes of the Department of Defense and enhance organizational learning. 
(b)Types of ActivitiesThe set of activities established under subsection (a) may include any or all of the following: — (1)Establishment of data analytics capabilities and organizations within an Armed Force. 
(2)Development of capabilities in Department of Defense laboratories, test centers, and federally funded research and development centers to provide technical support for data analytics activities that support acquisition program management and business process re-engineering activities. (3)Increased use of existing analytical capabilities available to acquisition programs and offices to support improved acquisition outcomes. 
(4)Funding of intramural and extramural research and development activities to develop and implement data analytics capabilities in support of improved acquisition outcomes. (5)Publication, to the maximum extent practicable, and in a manner that protects classified and proprietary information, of data collected by the Department of Defense related to acquisition program costs and activities for access and analyses by the general public or Department research and education organizations. 
(6)Promulgation by the Chief of Staff of the Army, the Chief of Naval Operations, the Chief of Staff of the Air Force, and the Commandant of the Marine Corps, in coordination with the Deputy Secretary of Defense, the Under Secretary of Defense for Research and Engineering, and the Under Secretary for Acquisition and Sustainment, of a consistent policy as to the role of data analytics in establishing budgets and making milestone decisions for major defense acquisition programs. (7)Continual assessment, in consultation with the private sector, of the efficiency of current data collection and analyses processes, so as to minimize the requirement for collection and delivery of data by, from, and to Government organizations. 
(8)Promulgation of guidance to acquisition programs and activities on the efficient use, quality, and sharing of enterprise data between programs and organizations to improve acquisition program analytics and outcomes. (9)Establishment of focused research and educational activities at the Defense Acquisition University, and appropriate private sector academic institutions, to support enhanced use of data management, data analytics, and other evaluation-related methods to improve acquisition outcomes. 
COrganization of Other Department of Defense Offices and Elements 
921.Qualifications for appointment of Assistant Secretaries of the military departments for financial management 
(a)Assistant Secretary of the ArmySection 3016(b)(4) of title 10, United States Code, is amended— (1)by inserting (A) after (4); 
(2)by striking The Assistant Secretary shall have as his principal responsibility and inserting the following:  (C)The principal responsibility of the Assistant Secretary shall be; and 
(3)by inserting after subparagraph (A), as designated by paragraph (1), the following new subparagraph (B):  (B)The Assistant Secretary shall be appointed from among persons who have significant budget, financial management, or audit experience in complex organizations.. 
(b)Assistant Secretary of the NavySection 5016(b)(3) of title 10, United States Code, is amended— (1)by inserting (A) after (3); 
(2)by striking The Assistant Secretary shall have as his principal responsibility and inserting the following:  (C)The principal responsibility of the Assistant Secretary shall be; and 
(3)by inserting after subparagraph (A), as designated by paragraph (1), the following new subparagraph (B):  (B)The Assistant Secretary shall be appointed from among persons who have significant budget, financial management, or audit experience in complex organizations.. 
(c)Assistant Secretary of the Air ForceSection 8016(b)(3) of title 10, United States Code, is amended— (1)by inserting (A) after (3); 
(2)by striking The Assistant Secretary shall have as his principal responsibility and inserting the following:  (C)The principal responsibility of the Assistant Secretary shall be; and 
(3)by inserting after subparagraph (A), as designated by paragraph (1), the following new subparagraph (B):  (B)The Assistant Secretary shall be appointed from among persons who have significant budget, financial management, or audit experience in complex organizations.. 
(d)ApplicabilityThe appointment qualifications imposed by the amendments made by this section shall apply with respect to an appointment as an Assistant Secretary of a military department for financial management that is made on or after the date of the enactment of this Act. 922.Manner of carrying out reductions in major Department of Defense headquarters activities pursuant to headquarters reduction planSection 346(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 796; 10 U.S.C. 111 note) is amended by adding at the end the following new paragraph: 
 
(5)Manner of carrying out reductions 
(A)In generalThe Secretary of Defense shall implement the headquarters reduction plan referred to in paragraph (1), as modified pursuant to that paragraph, so that reductions in major Department of Defense headquarters activities pursuant to the plan are carried out only after consideration of— (i)the current manpower levels of major Department of Defense headquarters activities; 
(ii)the historic manpower levels of major Department of Defense headquarters activities; (iii)the mission requirements of major Department of Defense headquarters activities; and 
(iv)the anticipated staffing needs of major Department of Defense headquarters activities necessary to meet national defense objectives. (B)Conforming modification of plan for achievement of cost savingsThe Secretary of Defense shall modify the plan for achievement of cost savings required by subsection (a) to take into account the requirement specified in subparagraph (A).. 
923.Certifications on cost savings achieved by reductions in major Department of Defense headquarters activitiesSection 346(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 796 10 U.S.C. 111 note), as amended by section 922, is further amended by adding at the end the following new paragraph:  (6)Certifications on cost savings achievedNot later than 120 days after the date of the enactment of this paragraph, and not later than 60 days after the end of each of fiscal years 2018 through 2020, the Director of Cost Assessment and Program Evaluation shall certify to the Secretary of Defense, and to the congressional defense committees, the following: 
(A)The validity of the cost savings achieved for each major Department of Defense headquarters activity during the previous fiscal year, including the cost of personnel detailed by another Department entity to the headquarters activity. (B)Whether the cost savings achieved for each major Department of Defense headquarters activity during that fiscal year met the savings objective for the headquarters activity for that fiscal year, as established pursuant to paragraph (1).. 
924.Corrosion control and prevention executives matters 
(a)Scope and level of positionsSection 903(a) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2228 note) is amended— (1)by striking shall be the senior official and inserting shall be a senior official; and 
(2)by adding at the end the following new sentence: Each individual so designated shall be a senior civilian employee of the military department concerned in pay grade GS–15 or higher.. (b)QualificationsSection 903 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2228 note) is further amended— 
(1)by redesignating subsection (b) as subsection (c); and (2)by inserting after subsection (a) the following new subsection (b): 
 
(b)QualificationsAny individual designated as a corrosion control and prevention executive of a military department pursuant to subsection (a) shall— (1)have a working knowledge of corrosion prevention and control; 
(2)have strong program management and communication skills; and (3)understand the acquisition, research, development, test, and evaluation, and sustainment policies and procedures of the military department, including for the sustainment of infrastructure.. 
925.Background and security investigations for Department of Defense personnel 
(a)Transition To discharge by Defense Security Service 
(1)Secretarial authorityThe Secretary of Defense has the authority to conduct security, suitability, and credentialing background investigations for Department of Defense personnel. In carrying out such authority, the Secretary may use such authority, or may delegate such authority to another entity. (2)Phased transitionAs part of providing for the conduct of background investigations initiated by the Department of Defense through the Defense Security Service by not later than the deadline specified in subsection (b), the Secretary shall, in consultation with the Director of the Office of Personnel Management, provide for a phased transition from the conduct of such investigations by the National Background Investigations Bureau of the Office of Personnel Management to the conduct of such investigations by the Defense Security Service by that deadline. 
(3)Transition elementsThe phased transition required by paragraph (2) shall— (A)provide for the transition of the conduct of investigations to the Defense Security Service using a risk management approach; and 
(B)be consistent with the transition from legacy information technology operated by the Office of Personnel Management to the new information technology, including the National Background Investigations System, as described in subsection (f). (b)Commencement of implementation plan for ongoing discharge of investigations through DSSNot later than October 1, 2020, the Secretary of Defense shall commence carrying out the implementation plan developed pursuant to section 951(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2371; 10 U.S.C. 1564 note). 
(c)Transfer of certain functions within DoD to DSS 
(1)Transfer requiredFor purposes of meeting the requirements in subsections (a) and (b), the Secretary of Defense shall transfer to the Defense Security Service the functions, personnel, and associated resources of the following organizations: (A)The Consolidated Adjudications Facility. 
(B)Other organizations identified by the Secretary for purposes of this paragraph. (2)Supporting organizationsIn addition to the organizations identified pursuant to paragraph (1), the following organizations shall prioritize resources to directly support the execution of requirements in subsections (a) and (b): 
(A)The Office of Cost Analysis and Program Evaluation. (B)The Defense Digital Service. 
(C)Other organizations designated by the Secretary for purposes of this paragraph. (3)Timing and manner of transferThe Secretary— 
(A)may carry out the transfer required by paragraph (1) at any time before the date specified in subsection (b) that the Secretary considers appropriate for purposes of this section; and (B)shall carry out the transfer in a manner designed to minimize disruptions to the conduct of background investigations for personnel of the Department of Defense. 
(d)Transfer of certain functions in OPM to DSS 
(1)In generalFor purposes of meeting the requirements in subsections (a) and (b), the Secretary of Defense shall provide for the transfer of the functions described in paragraph (2), and any associated personnel and resources, to the Department of Defense. (2)FunctionsThe functions to be transferred pursuant to paragraph (1) are the following: 
(A)Any personnel security investigations functions transferred by the Secretary to the Director of the Office of Personnel Management pursuant to section 906 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 5 U.S.C. 1101 note). (B)Any other functions of the Office of Personnel Management in connection with background investigations initiated by the Department of Defense that the Secretary and the Director jointly consider appropriate. 
(3)AssessmentIn carrying out the transfer of functions pursuant to paragraph (1), the Secretary shall conduct a comprehensive assessment of workforce requirements for both the Department of Defense and the National Background Investigations Bureau synchronized to the transition plan, including a forecast of workforce needs across the current future-years defense plan for the Department. Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report containing the results of the assessment. (4)ConsultationThe Secretary shall carry out paragraphs (1), (2), and (3) in consultation with the Director of the Office of Personnel Management and the Director of the Office of Management and Budget. 
(5)Location within DoDAny functions transferred to the Department of Defense pursuant to this subsection shall be located within the Defense Security Service. (e)Conduct of certain actionsFor purposes of the conduct of background investigations following the commencement of carrying out the implementation plan referred to in subsection (b), the Secretary of Defense shall provide for the following: 
(1)A single capability for the centralized funding, submissions, and processing of all background investigations, from within the Defense Security Service. (2)The discharge by the Consolidated Adjudications Facility, from within the Defense Security Service pursuant to transfer under subsection (c), of adjudications in connection with the following: 
(A)Background investigations. (B)Continuous evaluation and vetting checks. 
(f)Enhancement of information technology capabilities of NBIS 
(1)In generalThe Secretary of Defense shall conduct a review of the information technology capabilities of the National Background Investigations System in order to determine whether enhancements to such capabilities are required for the following: (A)Support for background investigations pursuant to this section and section 951 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2371; 10 U.S.C. 1564 note). 
(B)Support of the National Background Investigations Bureau. (C)Execution of the conduct of background investigations initiated by the Department of Defense pursuant to this section, including submissions and adjudications. 
(2)Common componentIn providing for the transition and operation of the National Background Investigations System as described in paragraph (1)(C), the Secretary shall develop a common component of the System usable for background investigations by both the Defense Security Service and the National Background Investigations Bureau. (3)EnhancementsIf the review pursuant to paragraph (1) determines that enhancements described in that paragraph are required, the Secretary shall carry out such enhancements. 
(4)ConsultationThe Secretary shall carry out this subsection in consultation with the Director of the Office of Personnel Management. (g)Use of certain private industry dataIn carrying out background and security investigations pursuant to this section and section 951 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2371; 10 U.S.C. 1564 note), the Secretary of Defense may use background materials collected on individuals by the private sector, in accordance with national policies and standards, that are applicable to such investigations, including materials as follows: 
(1)Financial information, including credit scores and credit status. (2)Criminal records. 
(3)Drug screening. (4)Verifications of information on resumes and employment applications, such as previous employers, educational achievement, and educational institutions attended. 
(5)Other publicly available electronic information. (h)Security clearances for contractor personnel (1)In generalThe Secretary of Defense shall review the requirements of the Department of Defense relating to position sensitivity designations for contractor personnel in order to determine whether such requirements may be reassessed or modified to reduce the number and range of contractor personnel who are issued security clearances in connection with work under contracts with the Department. 
(2)GuidanceThe Secretary shall issue guidance to program managers, contracting officers, and security personnel of the Department specifying requirements for the review of contractor position sensitivity designations and the number of contractor personnel of the Department who are issued security clearances for the purposes of determining whether the number of such personnel who are issued security clearances should and can be reduced. (i)Personnel To support the transfer of functionsThe Secretary of Defense shall authorize the Director of the Defense Security Service to promptly increase the number of personnel of the Defense Security Service for the purpose of beginning the establishment and expansion of investigative capacity to support the phased transfer of investigative functions from the Office of Personnel Management to the Department of Defense under this section. The Director of Cost Analysis and Program Assessment shall advise the Secretary on the size of the initial investigative workforce and the rate of growth of that workforce. 
(j)Report on future periodic reinvestigations, insider threat, and continuous vetting 
(1)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report that includes the following: (A)An assessment of the feasibility and advisability of periodic reinvestigations of backgrounds of Government and contractor personnel with security clearances, including lessons from all of the continuous evaluation pilots being conducted throughout the Government, and identification of new or additional data sources and data analytic tools needed for improving current continuous evaluation or vetting capabilities. 
(B)A plan to provide the Government with an enhanced risk management model that reduces the gaps in coverage perpetuated by the current time-based periodic reinvestigations model, particularly in light of the increasing use of continuous background evaluations of personnel referred to in subparagraph (A). (C)A plan for expanding continuous background vetting capabilities, such as the Installation Matching Engine for Security and Analysis, to the broader population, including those at the lowest tiers and levels of access, which plan shall include details to ensure that all individuals credentialed for physical access to Department of Defense facilities and installations are vetted to the same level of fitness determinations and subject to appropriate continuous vetting. 
(D)A plan to fully integrate and incorporate insider threat data, tools, and capabilities into the new end-to-end vetting processes and supporting information technology established by the Defense Security Service to ensure a holistic and transformational approach to detecting, deterring, and mitigating threats posed by trusted insiders. (2)ConsultationThe Secretary shall prepare the report under paragraph (1) in consultation with the Director of National Intelligence and the Director of the Office of Personnel Management. 
(k)Quarterly and annual briefings and reports 
(1)Annual assessment of timelinessNot later than December 31, 2018, and each December 31 thereafter through the date specified in paragraph (4), the Security Executive Agent, in coordination with the Chair and other Principals of the Security, Suitability, and Credentialing Performance Accountability Council, shall submit to the appropriate committees of Congress a report on the timeliness of personnel security clearance initiations, investigations, and adjudications, by clearance level, for both initial investigations and periodic reinvestigations during the prior fiscal year for Government and contractor employees, including the following: (A)The average periods of time taken by each authorized investigative agency and authorized adjudicative agency to initiate cases, conduct investigations, and adjudicate cases as compared with established timeliness objectives, from the date a completed security clearance application is received to the date of adjudication and notification to the subject and the subject’s employer. 
(B)The number of initial investigations and periodic reinvestigations initiated and adjudicated by each authorized adjudicative agency. (C)The number of initial investigations and periodic reinvestigations carried over from prior fiscal years by each authorized investigative and adjudicative agency. 
(D)The number of initial investigations and periodic reinvestigations that resulted in a denial or revocation of a security clearance by each authorized adjudicative agency. (E)The costs to the executive branch related to personnel security clearance initiations, investigations, adjudications, revocations, and continuous evaluation. 
(F)A discussion of any impediments to the timely processing of personnel security clearances. (G)The number of clearance holders enrolled in continuous evaluation and the numbers and types of adverse actions taken as a result by each authorized adjudicative agency. 
(H)The number of personnel security clearance cases, both initial investigations and periodic reinvestigations, awaiting or under investigation by the National Background Investigations Bureau. (I)Other information as appropriate, including any recommendations to improve the timeliness and efficiency of personnel security clearance initiations, investigations, and adjudications. 
(2)Quarterly briefingsNot later than the end of each calendar-year quarter beginning after January 1, 2018, through the date specified in paragraph (4), the Secretary of Defense shall provide the appropriate congressional committees a briefing on the progress of the Secretary in carrying out the requirements of this section during that calendar-year quarter. Until the backlog of security clearance applications at the National Background Investigations Bureau is eliminated, each quarterly briefing shall also include the current status of the backlog and the resulting mission and resource impact to the Department of Defense and the defense industrial base. Until the phased transition described in subsection (a) is complete, each quarterly briefing shall also include identification of any resources planned for movement from the National Background Investigations Bureau to the Department of Defense during the next calendar-year quarter. (3)Annual reportsNot later than December 31, 2018, and each December 31 thereafter through the date specified in paragraph (4), the Secretary of Defense shall submit to the appropriate congressional committees a report on the following for the calendar year in which the report is to be submitted: 
(A)The status of the Secretary in meeting the requirements in subsections (a), (b), and (c). (B)The status of any transfers to be carried out pursuant to subsection (d). 
(C)An assessment of the personnel security capabilities of the Department of Defense. (D)The average periods of time taken by each authorized investigative agency and authorized adjudicative agency to initiate cases, conduct investigations, and adjudicate cases as compared with established timeliness objectives, from the date a completed security clearance application is received to the date of adjudication and notification to the subject and the subject’s employer. 
(E)The number of initial investigations and periodic reinvestigations initiated and adjudicated by each authorized adjudicative agency. (F)The number of initial investigations and periodic reinvestigations carried over from prior fiscal years by each authorized investigative and adjudicative agency. 
(G)The number of initial investigations and periodic reinvestigations that resulted in a denial or revocation of a security clearance by each authorized adjudicative agency. (H)The costs to the Department of Defense related to personnel security clearance initiations, investigations, adjudications, revocations, and continuous evaluation. 
(I)A discussion of any impediments to the timely processing of personnel security clearances. (J)The number of clearance holders enrolled in continuous evaluation and the numbers and types of adverse actions taken as a result. 
(K)The number of personnel security clearance cases, both initial investigations and periodic reinvestigations, awaiting or under investigation by the National Background Investigations Bureau. (L)Other information that the Secretary considers appropriate, including any recommendations to improve the timeliness and efficiency of personnel security clearance initiations, investigations, and adjudications. 
(4)TerminationNo briefing or report is required under this subsection after December 31, 2021. (l)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committees on Armed Services, Appropriations, Homeland Security and Governmental Affairs, and the Select Committee on Intelligence of the Senate; and (2)the Committees on Armed Services, Appropriations, Oversight and Government Reform, and the Permanent Select Committee on Intelligence of the House of Representatives. 
DMiscellaneous Reporting Requirements 
931.Additional elements in reports on policy, organization, and management goals of the Secretary of Defense for the Department of DefenseSection 912(a)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2349) is amended by adding at the end the following new subparagraphs:  (D)A civilian operating force structure sized for operational effectiveness that is manned, equipped, and trained to support deployment time and rotation ratios that sustain the readiness and needed retention levels of the regular and reserve components of the Armed Forces. 
(E)The hiring authorities and other actions that the Secretary of Defense or the Secretaries of the military departments will take to eliminate any gaps between desired programmed civilian workforce levels and the current size of the civilian workforce, set forth by mission and functional area.. 932.Report and sense of Congress on responsibility for developmental test and evaluation within the Office of the Secretary of Defense (a)Report on plans to address developmental test and evaluation responsibilities within the Office of the Secretary of Defense (1)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report containing a strategy to ensure that there is sufficient expertise, oversight, and policy direction on developmental test and evaluation within the Office of the Secretary of Defense after the completion of the reorganization of such Office required under section 901 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2339). 
(2)ElementsThe report required by paragraph (1) shall address the following: (A)The structure of the roles and responsibilities of the senior Department of Defense official responsible for developmental test and evaluation, as distinct from operational test and evaluation or systems engineering. 
(B)The location of the senior Department of Defense official responsible for developmental test and evaluation within the organizational structure of the Office of the Secretary of Defense. (C)An estimate of personnel and other resources that should be made available to the senior Department of Defense official responsible for developmental test and evaluation to ensure that such official can provide independent expertise, oversight, and policy direction and guidance Department of Defense-wide. 
(D)Methods to ensure that the senior Department of Defense official responsible for developmental test and evaluation will be empowered to facilitate Department of Defense-wide efficiencies by helping programs to optimize test designs and activities, including ensuring access to program data and participation in acquisition program oversight. (E)Methods to ensure that an advocate for test and evaluation workforce will continue to exist within the acquisition workforce. 
(b)Sense of CongressIt is the sense of Congress that— (1) developmental testing is critical to reducing acquisition program risk by providing valuable information to support sound decision making; 
(2) major defense acquisition programs often do not conduct enough developmental testing, so too many problems are first identified during operational testing, when they are expensive and time-consuming to fix; and (3)in order to ensure that effective developmental testing is conducted on major defense acquisition programs, the Secretary of Defense should— 
(A)carefully consider where the senior Department of Defense official responsible for developmental test and evaluation is located within the organizational structure of the Office of the Secretary of Defense; and (B)ensure that such official has sufficient authority and resources to provide oversight and policy direction on developmental test and evaluation Department of Defense-wide. 
933.Report on Office of Corrosion Policy and Oversight 
(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report— (1)evaluating the continued need for the Office of Corrosion Policy and Oversight; and 
(2)containing a recommendation regarding whether to retain or terminate the Office. (b)AssessmentAs part of the report required by subsection (a), the Secretary of Defense shall conduct an assessment to determine whether there is duplication in matters relating to corrosion prevention and control and mitigation of corrosion of the military equipment and infrastructure of the Department of Defense between the Office of Corrosion Policy and Oversight and other elements of the Department, including, in particular, the Corrosion Control and Prevention Executives of the military departments. 
(c)RecommendationIf the report required by subsection (a) includes a recommendation to terminate the Office of Corrosion Policy and Oversight, the Secretary of Defense shall include recommendations for such additional authorities, if any, for the military departments and the Armed Forces as the Secretary considers appropriate to ensure the proper discharge by the Department of Defense of functions relating to corrosion prevention and control and mitigation of corrosion in the absence of the Office. DOther Matters 941.Commission on the National Defense Strategy for the United States (a)Extension of deadlines for reporting and briefing requirementsSection 942(e) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2368) is amended— 
(1)in paragraph (1), by striking December 1, 2017 and inserting July 1, 2018; and (2)in paragraph (2), by striking June 1, 2017 and inserting March 1, 2018. 
(b)Treatment of CommissionSection 942 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2368) is amended by adding at the end the following new subsection:  (h)Legislative advisory committeeThe Commission shall operate as a legislative advisory committee and shall not be subject to the provisions of the Federal Advisory Committee Act (Public Law 92–463; 5 U.S.C. App.) or section 552b of title 5, United States Code (commonly known as the Government in the Sunshine Act). . 
XGeneral Provisions 
 
Subtitle A—Financial Matters 
Sec. 1001. General transfer authority. 
Sec. 1002. Consolidation, codification, and improvement of certain authorities and requirements in connection with the audit of the financial statements of the Department of Defense. 
Sec. 1003. Improper payment matters. 
Sec. 1004. Rankings of auditability of financial statements of the organizations and elements of the Department of Defense. 
Sec. 1005. Financial operations dashboard for the Department of Defense. 
Sec. 1006. Review and recommendations on efforts to obtain audit opinion on full financial statements. 
Sec. 1007. Notification requirement for certain contracts for audit services. 
Subtitle B—Counterdrug Activities 
Sec. 1011. Extension of authority to support a unified counterdrug and counterterrorism campaign in Colombia. 
Sec. 1012. Venue for prosecution of maritime drug trafficking. 
Subtitle C—Naval Vessels and Shipyards 
Sec. 1021. National Defense Sealift Fund. 
Sec. 1022. Use of National Sea-Based Deterrence Fund for multiyear procurement of certain critical components. 
Sec. 1023. Operational readiness of littoral combat ships on extended deployment. 
Sec. 1024. Availability of funds for retirement or inactivation of Ticonderoga-class cruisers or dock landing ships. 
Sec. 1025. Policy of the United States on minimum number of battle force ships. 
Sec. 1026. Surveying ships. 
Subtitle D—Counterterrorism 
Sec. 1031. Modification of authority on support of special operations to combat terrorism. 
Sec. 1032. Termination of requirement to submit annual budget justification display for Department of Defense combating terrorism program. 
Sec. 1033. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba to the United States. 
Sec. 1034. Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1035. Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countries. 
Sec. 1036. Prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, Cuba. 
Sec. 1037. Sense of Congress regarding providing for timely victim and family testimony in military commission trials. 
Sec. 1038. Report on public availability of military commissions proceedings. 
Subtitle E—Miscellaneous Authorities and Limitations 
Sec. 1041. Limitation on expenditure of funds for emergency and extraordinary expenses for intelligence and counter-intelligence activities. 
Sec. 1042. Matters relating to the submittal of future-years defense programs. 
Sec. 1043. Modifications to humanitarian demining assistance authorities. 
Sec. 1044. Prohibition on charge of certain tariffs on aircraft traveling through channel routes. 
Sec. 1045. Prohibition on lobbying activities with respect to the Department of Defense by certain officers of the Armed Forces and civilian employees of the Department following separation from military service or employment with the Department. 
Sec. 1046. Prohibition on use of funds for retirement of legacy maritime mine countermeasures platforms. 
Sec. 1047. Report on western Pacific Ocean ship depot maintenance capability and capacity. 
Sec. 1048. Annual training regarding the influence campaign of the Russian Federation. 
Sec. 1049. Workforce issues for military realignments in the Pacific. 
Subtitle F—Studies and Reports 
Sec. 1051. Elimination of reporting requirements terminated after November 25, 2017, pursuant to section 1080 of the National Defense Authorization Act for Fiscal Year 2016. 
Sec. 1052. Report on transfer of defense articles to units committing gross violations of human rights. 
Sec. 1053. Report on the National Biodefense Analysis and Countermeasures Center. 
Sec. 1054. Report on Department of Defense Arctic capability and resource gaps and required infrastructure. 
Sec. 1055. Review and assessment of Department of Defense personnel recovery and nonconventional assisted recovery mechanisms. 
Sec. 1056. Mine warfare readiness inspection plan and report. 
Sec. 1057. Annual report on civilian casualties in connection with United States military operations. 
Sec. 1058. Report on Joint Pacific Alaska Range Complex modernization. 
Sec. 1059. Report on alternatives to aqueous film forming foam. 
Sec. 1060. Assessment of global force posture. 
Sec. 1061. Army modernization strategy. 
Sec. 1062. Report on Army plan to improve operational unit readiness by reducing number of non-deployable soldiers assigned to operational units. 
Sec. 1063. Efforts to combat physiological episodes on certain Navy aircraft. 
Sec. 1064. Studies on aircraft inventories for the Air Force. 
Sec. 1065. Department of Defense review of Navy capabilities in the Arctic region. 
Sec. 1066. Comprehensive review of maritime intelligence, surveillance, reconnaissance, and targeting capabilities. 
Sec. 1067. Report on the need for a Joint Chemical-Biological Defense Logistics Center. 
Sec. 1068. Missile Technology Control Regime Category I unmanned aerial vehicle systems. 
Sec. 1069. Recommendations for interagency vetting of foreign investments affecting national security. 
Sec. 1070. Briefing on prior attempted Russian cyber attacks against defense systems. 
Sec. 1071. Enhanced analytical and monitoring capability of the defense industrial base. 
Sec. 1072. Report on defense of combat logistics and strategic mobility forces. 
Sec. 1073. Report on acquisition strategy to recapitalize the existing system for undersea fixed surveillance. 
Sec. 1074. Report on implementation of requirements in connection with the organization of the Department of Defense for management of special operations forces and special operations. 
Sec. 1075. Report on the global food system and vulnerabilities relevant to Department of Defense missions. 
Subtitle G—Modernizing Government Technology 
Sec. 1076. Definitions. 
Sec. 1077. Establishment of agency information technology systems modernization and working capital funds. 
Sec. 1078. Establishment of technology modernization fund and board. 
Subtitle H—Other Matters 
Sec. 1081. Technical, conforming, and clerical amendments. 
Sec. 1082. Clarification of applicability of certain provisions of law to civilian judges of the United States Court of Military Commission Review. 
Sec. 1083. Modification of requirement relating to conversion of certain military technician (dual status) positions to civilian positions. 
Sec. 1084. National Guard accessibility to Department of Defense issued unmanned aircraft. 
Sec. 1085. Sense of Congress regarding aircraft carriers. 
Sec. 1086. Sense of Congress recognizing the United States Navy Seabees. 
Sec. 1087. Construction of memorial to the crew of the Apollo I launch test accident at Arlington National Cemetery. 
Sec. 1088. Department of Defense engagement with covered non-Federal entities. 
Sec. 1089. Prize competition to identify root cause of physiological episodes on Navy, Marine Corps, and Air Force training and operational aircraft. 
Sec. 1090. Providing assistance to House of Representatives in response to cybersecurity events. 
Sec. 1091. Transfer of surplus firearms to Corporation for the Promotion of Rifle Practice and Firearms Safety. 
Sec. 1092. Collaboration between Federal Aviation Administration and Department of Defense on unmanned aircraft systems. 
Sec. 1093. Carriage of certain programming. 
Sec. 1094. National strategy for countering violent extremism. 
Sec. 1095. Sense of Congress regarding World War I. 
Sec. 1096. Notice to Congress of terms of Department of Defense settlement agreements. 
Sec. 1097. Office of Special Counsel reauthorization. 
Sec. 1098. Air transportation of civilian Department of Defense personnel to and from Afghanistan. 
AFinancial Matters 
1001.General transfer authority 
(a)Authority To transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this division for fiscal year 2018 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. (2)LimitationExcept as provided in paragraph (3), the total amount of authorizations that the Secretary may transfer under the authority of this section may not exceed $4,500,000,000. 
(3)Exception for transfers between military personnel authorizationsA transfer of funds between military personnel authorizations under title IV shall not be counted toward the dollar limitation in paragraph (2). (b)LimitationsThe authority provided by subsection (a) to transfer authorizations— 
(1)may only be used to provide authority for items that have a higher priority than the items from which authority is transferred; and (2)may not be used to provide authority for an item that has been denied authorization by Congress. 
(c)Effect on authorization amountsA transfer made from one account to another under the authority of this section shall be deemed to increase the amount authorized for the account to which the amount is transferred by an amount equal to the amount transferred. (d)Notice to CongressThe Secretary shall promptly notify Congress of each transfer made under subsection (a). 
1002.Consolidation, codification, and improvement of certain authorities and requirements in connection with the audit of the financial statements of the Department of Defense 
(a)Establishment of new chapter on audit 
(1)In generalPart I of subtitle A of title 10, United States Code, is amended by inserting after chapter 9 the following new chapter:  9AAudit  Sec.  251. Audit of Department of Defense financial statements. 252. Financial Improvement and Audit Remediation Plan. 253. Audit: consolidated corrective action plan; centralized reporting system. 254. Audits: audit of financial statements of Department of Defense components by independent external auditors. 254a. Audits: use of commercial data integration and analysis products in preparing audits. 254b. Audits: selection of service providers for audit services.. (2)Clerical amendmentsThe tables of chapters at the beginning of subtitle A of title 10, United States Code, and part I of such subtitle, are each amended by inserting after the item relating to chapter 9 the following new item: 
 
 
9A.Audit251. 
(b)Requirement for audit of financial statements 
(1)In generalChapter 9A of title 10, United States Code, as added by subsection (a), is amended by inserting after the table of sections a new section 251 as follows:  251.Audit of Department of Defense financial statements (a)Annual audit requiredThe Secretary of Defense shall ensure that a full audit is performed on the financial statements of the Department of Defense for each fiscal year as required by section 3521(e) of title 31. 
(b)Annual report on auditThe Secretary shall submit to Congress the results of the audit performed in accordance with subsection (a) for a fiscal year by not later than March 31 of the following fiscal year.. (2)Conforming repealSection 1003 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 842; 10 U.S.C. 2222 note) is repealed. 
(c)Financial Improvement and Audit Remediation Plan 
(1)In generalChapter 9A of title 10, United States Code, as added and amended by this section, is further amended by inserting after section 251, as added by subsection (b), a new section 252 consisting of— (A)a heading as follows: 
 
252.Financial Improvement and Audit Remediation Plan; and 
(B)a text consisting subsection (a) of section 1003 of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 2222 note). (2)Amendments in connection with codificationSubsection (a) of section 252 of title 10, United States Code, as added by paragraph (1), is amended— 
(A)in paragraph (1), by striking develop and; and (B)in paragraph (2)(B), by striking of title 10, United States Code and inserting of this title. 
(3)ImprovementsSuch section 252, as added and amended by this subsection, is further amended— (A)in the subsection headings for subsection (a), by striking Financial Improvement and Audit Readiness Plan and inserting Financial Improvement and Audit Remediation Plan; 
(B)in subsection (a)— (i)in paragraph (1), by striking Financial Improvement and Audit Readiness Plan and inserting Financial Improvement and Audit Remediation Plan; and 
(ii)in paragraph (2)— (I)in subparagraph (A)— 
(aa)by striking the matter preceding clause (i) and inserting the following:  (A)describe specific actions to be taken, including interim milestones with a detailed description of the subordinate activities required, and estimate the costs associated with—;  
(bb)in clause (ii), by striking are validated as ready for audit and all that follows and inserting go under full financial statement audit, and that the Department leadership makes every effort to reach an unmodified opinion as soon as possible;; and (cc)by adding at the end the following new clauses: 
 
(iii)achieving an unqualified audit opinion for each major element of the statement of budgetary resources of the Department of Defense; and (iv)addressing the existence and completeness of each major category of Department of Defense assets; and;  
(II)in subparagraph (B)— (aa)by inserting business before process and control; 
(bb)by striking the business enterprise architecture and transition plan required by; and (cc)by striking the semicolon at the end and inserting a period; and 
(III)by striking subparagraphs (C) and (D); and (C)by inserting after subsection (a) the following new subsection (b): 
 
(b)Report and briefing requirements 
(1)Annual report 
(A)In generalNot later than June 30, 2019, and annually thereafter, the Under Secretary of Defense (Comptroller) shall submit to the congressional defense committees a report on the status of the implementation by the Department of Defense of the Financial Improvement and Audit Remediation Plan under subsection (a). (B)ElementsEach report under subparagraph (A) shall include the following: 
(i)An analysis of the consolidated corrective action plan management summary prepared pursuant to section 253a of this title. (ii)Current Department of Defense-wide information on the status of corrective actions plans related to critical capabilities and material weaknesses, including the standard data elements recommended in the implementation guide for Office of Management and Budget Circular A–123, for the armed forces, military departments, and Defense Agencies. 
(iii)A current description of the work undertaken and planned to be undertaken by the Department of Defense, and the military departments, Defense Agencies, and other organizations and elements of the Department, to test and verify transaction data pertinent to obtaining an unqualified audit of their financial statements, including from feeder systems. (iv)A current projected timeline of the Department in connection with the audit of the full financial statements of the Department, to be submitted to Congress annually not later than six months after the submittal to Congress of the budget of the President for a fiscal year under section 1105 of title 31, including the following: 
(I)The date on which the Department projects the beginning of an audit of the full financial statements of the Department, and the military departments, Defense Agencies, and other organizations and elements of the Department, for a fiscal year. (II)The date on which the Department projects the completions of audits of the full financial statements of the Department, and the military departments, Defense Agencies, and other organizations and elements of the Department, for a fiscal year. 
(III)The dates on which the Department estimates it will obtain an unqualified audit opinion on the full financial statements of the Department, the military departments, the Defense Agencies, and other organizations and elements of the Department for a fiscal year. (v)A current estimate of the anticipated annual costs of maintaining an unqualified audit opinion on the full financial statements of the Department, the military departments, the Defense Agencies, and other organizations and elements of the Department for a fiscal year after an unqualified audit opinion on such full financial statements for a fiscal year is first obtained. 
(vi)A certification of the results of the audit of the financial statements of the Department performed for the preceding fiscal year, and a statement summarizing, based on such results, the current condition of the financial statements of the Department. (2)Semiannual briefingsNot later than January 31 and June 30 each year, the Under Secretary of Defense (Comptroller) and the comptrollers of the military departments shall provide a briefing to the congressional defense committees on the status of the corrective action plan. 
(3)Critical capabilities definedIn this subsection, the term critical capabilities means the critical capabilities described in the Department of Defense report titled Financial Improvement and Audit Readiness (FIAR) Plan Status Report and dated May 2016.. (4)Conforming repealSection 1003 of the National Defense Authorization Act for Fiscal Year 2010 is repealed. 
(d)Consolidated corrective action planChapter 9A of title 10, United States Code, as added and amended by this section, is further amended by adding after section 252, as added and amended by subsection (c), a new section 253 consisting of— (1)a heading as follows: 
 
253.Audit: consolidated corrective action plan; centralized reporting system; and 
(2)a text as follows:  The Under Secretary of Defense (Comptroller) shall— 
(1)on a bimonthly basis, prepare a consolidated corrective action plan management summary on the status of key corrective actions plans related to critical capabilities for the armed forces and for the components of the Department of Defense that support the armed forces; and (2)develop and maintain a centralized monitoring and reporting process that captures and maintains up-to-date information, including the standard data elements recommended in the implementation guide for Office of Management and Budget Circular A–123, for key corrective action plans and findings and recommendations Department-wide that pertain to critical capabilities.. 
(e)Audit of DoD components by independent external auditors 
(1)In generalChapter 9A of title 10, United States Code, as added and amended by this section, is further amended by adding after section 253, as added and amended by subsection (d), a new section 254 consisting of— (A)a heading as follows: 
 
254.Audits: audit of financial statements of Department of Defense components by independent external auditors; and 
(B)a text consisting of the text of section 1005 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 861; 10 U.S.C. 2222 note). (2)Amendments in connection with codificationSection 254 of title 10, United States Code, as added by paragraph (1), is further amended— 
(A)in subsections (d)(1)(A) and (e)(3), by striking , United States Code; and (B)in subsections (a) and (e)(2), by striking , United States Code,. 
(3)ImprovementsSuch section 254, as added and amended by this subsection, is further amended— (A)in subsection (d)(1)— 
(i)in subparagraph (A), by inserting and the Chief Management Officer of the Department of Defense before the semicolon; (ii)in subparagraph (B), by striking and at the end; 
(iii)by redesignating subparagraph (C) as subparagraph (D); and (iv)by inserting after subparagraph (B), the following new subparagraph (C): 
 
(C)the head of each component audited; and; and (B)in subsection (e)— 
(i)by striking paragraph (1); and (ii)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively. 
(4)Conforming repealSection 1005 of the National Defense Authorization Act for Fiscal Year 2016 is repealed. (f)Use of commercial data integration and analysis products (1)In generalChapter 9A of title 10, United States Code, as added and amended by this section, is further amended by adding after section 254, as added and amended by subsection (e), a new section 254a consisting of— 
(A)a heading as follows:  254a.Audits: use of commercial data integration and analysis products in preparing audits; and (B)a text consisting of subsections (a) and (b) of section 1003 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2380; 10 U.S.C. 2222 note). 
(2)Amendments in connection with codificationSection 254a of title 10, United States Code, as added by paragraph (1), is amended— (A)in subsection (a)— 
(i)by striking of title 10, United States Code, and inserting of this title; and (ii)by striking , as soon as practicable,; and 
(B)in subsection (b), by striking this deployment and inserting deployment of technologies and services as described in subsection (a). (3)Conforming repealSection 1003 of the National Defense Authorization Act for Fiscal Year 2017 is repealed. 
(g)Selection of service providers for audit services 
(1)In generalChapter 9A of title 10, United States Code, as added and amended by this section, is further amended by adding after section 254a, as added and amended by subsection (f), a new section 254b consisting of— (A)a heading as follows: 
 
254b.Audits: selection of service providers for audit services; and 
(B)a text consisting of the text of section 892 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2324; 10 U.S.C. 2331 note). (2)ImprovementSection 254b of title 10, United States Code, as added by paragraph (1), is amended by striking and audit readiness services. 
(3)Conforming repealSection 892 of the National Defense Authorization Act for Fiscal Year 2017 is repealed. (h)Repeal of certain requirements in connection with reliability of DoD financial statementsSection 1008 of the National Defense Authorization Act for Fiscal Year 2002 (10 U.S.C. 113 note) is amended by striking subsections (d), (e), and (f). 
1003.Improper payment mattersSubject to the authority, direction, and control of the Secretary of Defense, the Under Secretary of Defense (Comptroller) shall take the following actions: (1)With regard to estimating improper payments: 
(A)Establish and implement key quality assurance procedures, such as reconciliations, to ensure the completeness and accuracy of sampled populations. (B)Revise the procedures for the sampling methodologies of the Department of Defense so that such procedures— 
(i)comply with Office of Management and Budget guidance and generally accepted statistical standards; (ii)produce statistically valid improper payment error rates, statistically valid improper payment dollar estimates, and appropriate confidence intervals for both; and 
(iii)in meeting clauses (i) and (ii), take into account the size and complexity of the transactions being sampled. (2)With regard to identifying programs susceptible to significant improper payments, conduct a risk assessment that complies with the Improper Payments Elimination and Recovery Act of 2010 (Public Law 111–204) and the amendments made by that Act (in this section collectively referred to as IPERA). 
(3)With regard to reducing improper payments, establish procedures that produce corrective action plans that— (A)comply fully with IPERA and associated Office of Management and Budget guidance, including by holding individuals responsible for implementing corrective actions and monitoring the status of corrective actions; and 
(B)are in accordance with best practices, such as those recommended by the Chief Financial Officers Council, including by providing for— (i)measurement of the progress made toward remediating root causes of improper payments; and 
(ii)communication to the Secretary of Defense and the heads of departments, agencies, and organizations and elements of the Department of Defense, and key stakeholders, on the progress made toward remediating the root causes of improper payments. (4)With regard to implementing recovery audits for improper payments, develop and implement procedures to— 
(A)identify costs related to the recovery audits and recovery efforts of the Department of Defense; and (B)evaluate improper payment recovery efforts in order to ensure that they are cost effective. 
(5)Monitor the implementation of the revised chapter of the Financial Management Regulations on recovery audits in order to ensure that the Department of Defense, the military departments, the Defense Agencies, and the other organizations and elements of the Department of Defense either conduct recovery audits or demonstrate that it is not cost effective to do so. (6)Develop and submit to the Office of Management and Budget for approval a payment recapture audit plan that fully complies with Office of Management and Budget guidance. 
(7)With regard to reporting on improper payments, design and implement procedures to ensure that the annual improper payment and recovery audit reporting of the Department of Defense is complete, accurate, and complies with IPERA and associated Office of Management and Budget guidance. 1004.Rankings of auditability of financial statements of the organizations and elements of the Department of DefenseNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall, in coordination with the Under Secretary of Defense (Comptroller), submit to the congressional defense committees a report setting forth a ranking of the auditability of the financial statements of the departments, agencies, organizations, and elements of the Department of Defense according to the progress made toward achieving auditability as required by law. The Under Secretary shall determine the criteria to be used for purposes of the rankings. 
1005.Financial operations dashboard for the Department of Defense 
(a)In generalThe Under Secretary of Defense (Comptroller) shall develop and maintain on an Internet website available to Department of Defense agencies a tool (commonly referred to as a dashboard) to permit officials to track key indicators of the financial performance of the Department of Defense. Such key indicators may include outstanding accounts payable, abnormal accounts payable, outstanding advances, unmatched disbursements, abnormal undelivered orders, negative unliquidated obligations, violations of sections 1341 and 1517(a) of title 31, United States Code (commonly referred to as the Anti-Deficiency Act), costs deriving from payment delays, interest penalty payments, and improper payments, and actual savings realized through interest payments made, discounts for timely or advanced payments, and other financial management and improvement initiatives. (b)Information coveredThe tool shall cover financial performance information for the military departments, the defense agencies, and any other organizations or elements of the Department of Defense. 
(c)Tracking of performance over timeThe tool shall permit the tracking of financial performance over time, including by month, quarter, and year, and permit users of the tool to export both current and historical data on financial performance. (d)UpdatesThe information covered by the tool shall be updated not less frequently than quarterly. 
1006.Review and recommendations on efforts to obtain audit opinion on full financial statements 
(a)In generalThe Secretary of Defense may establish within the Department of Defense a team of distinguished, private sector experts with experience conducting financial audits of large public or private sector organizations to review and make recommendations to improve the efforts of the Department to obtain an audit opinion on its full financial statements. (b)Scope of activitiesA team established pursuant to subsection (a) shall— 
(1)identify impediments to the progress of the Department in obtaining an audit opinion on its full financial statements, including an identification of the organizations or elements that are lagging in their efforts toward obtaining such audit opinion; (2)estimate when an audit opinion on the full financial statements of the Department will be obtained; and 
(3)consider mechanisms and incentives to support efficient achievement by the Department of its audit goals, including organizational mechanisms to transfer direction and management control of audit activities from subordinate organizations to the Office of the Secretary of Defense, individual personnel incentives, workforce improvements (including in senior leadership positions), business process, technology, and systems improvements (including the use of data analytics), and metrics by which the Secretary and Congress may measure and assess progress toward achievement of the audit goals of the Department. (c)Reports (1)Report on establishment of teamIf the Secretary takes action pursuant to subsection (a), the Secretary shall, not later than September 30, 2019, submit to the congressional defense committees a report on the team established pursuant to that subsection, including a description of the actions taken and to be taken by the team pursuant to subsection (b). 
(2)Report on determination not To establish teamIf as of June 1, 2019, the Secretary has determined not to establish a team authorized by subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives on that date a report on the determination, including an explanation and justification for the determination. 1007.Notification requirement for certain contracts for audit services (a)Notification to CongressIf the Under Secretary of Defense (Comptroller) makes a written finding that a delay in performance of a covered contract while a protest is pending would hinder the annual preparation of audited financial statements for the Department of Defense, and the head of the procuring activity responsible for the award of the covered contract does not authorize the award of the contract (pursuant to section 3553(c)(2) of title 31, United States Code) or the performance of the contract (pursuant to section 3553(d)(3)(C) of such title), the Secretary of Defense shall— 
(1)notify the congressional defense committees within 10 days after such finding is made; and (2)describe any steps the Department of Defense plans to take to mitigate any hindrance identified in such finding to the annual preparation of audited financial statements for the Department. 
(b)Covered contract definedIn this section, the term covered contract means a contract for services to perform an audit to comply with the requirements of section 3515 of title 31, United States Code. BCounterdrug Activities 1011.Extension of authority to support a unified counterdrug and counterterrorism campaign in ColombiaSection 1021 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 2042), as most recently amended by section 1013 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2385), is further amended— 
(1)in subsection (a)(1), by striking 2019 and inserting 2022; and (2)in subsection (c), by striking 2019 and inserting 2022. 
1012.Venue for prosecution of maritime drug trafficking 
(a)In generalSection 70504(b) of title 46, United States Code, is amended to read as follows:  (b)VenueA person violating section 70503 or 70508— 
(1)shall be tried in the district in which such offense was committed; or (2)if the offense was begun or committed upon the high seas, or elsewhere outside the jurisdiction of any particular State or district, may be tried in any district.. 
(b)Conforming amendmentSection 1009(d) of the Controlled Substances Import and Export Act (21 U.S.C. 959(d)) is amended— (1)in the subsection title, by striking ; venue; and 
(2)by striking Any person who violates this section shall be tried in the United States district court at the point of entry where such person enters the United States, or in the United States District Court for the District of Columbia.. CNaval Vessels and Shipyards 1021.National Defense Sealift Fund (a)Fund purposes; depositsSection 2218 of title 10, United States Code, is amended— 
(1)in subsection (c)— (A)in paragraph (1)— 
(i)by striking subparagraph (D); and (ii)by redesignating subparagraph (E) as subparagraph (D); 
(B)in paragraph (3), by striking or (D); and (2)in subsection (d)— 
(A)in paragraph (1)— (i)in subparagraph (B), by inserting and after the semicolon; 
(ii)in subparagraph (C), by striking ; and and inserting a period; and (iii)by striking subparagraph (D); and 
(B)by adding at the end the following new paragraph (4):  (4)Any other funds made available to the Department of Defense to carry out any of the purposes described in subsection (c).. 
(b)Authority to purchase used vesselsSubsection (f) of such section is amended by adding at the end the following new paragraph:  (3) (A)Notwithstanding the limitations under subsection (c)(1)(E) and paragraph (1), the Secretary of Defense may, as part of a program to recapitalize the Ready Reserve Force component of the national defense reserve fleet and the Military Sealift Command surge fleet, purchase any used vessel, regardless of where such vessel was constructed if such vessel— 
(i)participated in the Maritime Security Fleet; and (ii)is available for purchase at a reasonable cost, as determined by the Secretary. 
(B)If the Secretary determines that no used vessel meeting the requirements under clauses (i) and (ii) of subparagraph (A) is available, the Secretary may purchase a used vessel comparable to a vessel described in clause (i) of subparagraph (A), regardless of the source of the vessel or where the vessel was constructed, if such vessel is available for purchase at a reasonable cost, as determined by the Secretary. (C)The Secretary may not use the authority under this paragraph to purchase more than two foreign constructed ships. 
(D)The Secretary shall ensure that the initial conversion, or modernization of any vessel purchased under the authority of subparagraph (A) occurs in a shipyard located in the United States. (E)Not later than 30 days after the purchase of any vessel using the authority under this paragraph, the Secretary, in consultation with the Maritime Administrator, shall submit to the congressional defense committees a report that contains each of the following with respect to such purchase: 
(i)The date of the purchase. (ii)The price at which the vessel was purchased. 
(iii)The anticipated cost of modernization of the vessel. (iv)The proposed military utility of the vessel. 
(v)The proposed date on which the vessel will be available for use by the Ready Reserve. (vi)The contracting office responsible for the completion of the purchase. 
(vii)Certification that— (I)there was no vessel available for purchase at a reasonable price that was constructed in the United States; and 
(II)the used vessel purchased supports the recapitalization of the Ready Reserve Force component of the National Defense Reserve Fleet or the Military Sealift Command surge fleet.. (c)Definition of Maritime Security FleetSubsection (k) of such section is amended by adding at the end the following new paragraph: 
 
(5)The term Maritime Security Fleet means the fleet established under section 53102(a) of title 46. . (d)Budgeting for construction of naval vesselsSection 231 of title 10, United States Code, is amended— 
(1)in subsection (a)— (A)by striking year— and inserting year each of the following:;  
(B)in paragraph (1)— (i)by striking a plan and inserting A plan;  
(ii)by striking combatant and support vessels for the Navy and inserting naval vessels; (iii)by striking the semicolon and inserting for each of the following classes of ships:; and 
(iv)by adding at the end the following new subparagraphs:  (A)Combatant and support vessels. 
(B)Auxiliary vessels.; and (C)in paragraph (2), by striking a certification and inserting A certification; 
(2)in subsection (b)(2)— (A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; 
(B)by inserting after subparagraph (A) the following new subparagraph (B):  (B)A detailed program for the construction of auxiliary vessels for the Navy over the next 30 fiscal years.; and 
(C)in subparagraph (E), as redesignated by subparagraph (A), by striking subparagraph (C) and inserting subparagraph (D); and (3)in subsection (f), by adding at the end the following new paragraph: 
 
(5)The term auxiliary vessel means any ship designed to operate in the open ocean in a variety of sea states to provide general support to either combatant forces or shore based establishments.. 1022.Use of National Sea-Based Deterrence Fund for multiyear procurement of certain critical components (a)In generalSubsection (i) of section 2218a of title 10, United States Code, is amended— 
(1)by striking the common missile compartment each place it appears and inserting critical components; and (2)in paragraph (1), by striking critical parts, components, systems, and subsystems and inserting critical components.  
(b)Definition of critical componentSubsection (k) of such section is amended by adding at the end the following new paragraph:  (3)The term critical component means any of the following: 
(A)A common missile compartment component. (B)A spherical air flask. 
(C)An air induction diesel exhaust valve. (D)An auxiliary seawater valve. 
(E)A hovering valve. (F)A missile compensation valve. 
(G)A main seawater valve. (H)A launch tube. 
(I)A trash disposal unit. (J)A logistics escape trunk. 
(K)A torpedo tube. (L)A weapons shipping cradle weldment. 
(M)A control surface. (N)A launcher component. 
(O)A propulsor.. (c)Clerical amendmentThe subsection heading for subsection (i) of such section is amended by striking of the common missile compartment.  
1023.Operational readiness of littoral combat ships on extended deploymentSection 7310(a) of title 10, United States Code, is amended— (1)by inserting Under jurisdiction of the Secretary of the Navy in the subsection heading after Vessels; 
(2)by striking A naval vessel (or any other vessel under the jurisdiction of the Secretary of the Navy) and inserting (1) A naval vessel; and (3)by adding at the end the following new paragraph: 
 
(2) 
(A)Notwithstanding paragraph (1) and subject to subparagraph (B), in the case of a naval vessel classified as a Littoral Combat Ship and operating on deployment, corrective and preventive maintenance or repair (whether intermediate or depot level) and facilities maintenance may be performed on the vessel— (i)in a foreign shipyard; 
(ii)at a facility outside of a foreign shipyard; or (iii)at any other facility convenient to the vessel. 
(B) 
(i)Corrective and preventive maintenance or repair may be performed on a vessel as described in subparagraph (A) if the work is performed by United States Government personnel or United States contractor personnel. (ii)Facilities maintenance may be performed by a foreign contractor on a vessel as described in subparagraph (A) only as approved by the Secretary of the Navy. 
(C)In this paragraph: (i)The term corrective and preventive maintenance or repair means— 
(I)maintenance or repair actions performed as a result of a failure in order to return or restore equipment to acceptable performance levels; and (II)scheduled maintenance or repair actions to prevent or discover functional failures. 
(ii)The term facilities maintenance means preservation or corrosion control efforts and cleaning services. (D)This paragraph shall expire on September 30, 2020.. 
1024.Availability of funds for retirement or inactivation of Ticonderoga-class cruisers or dock landing shipsNone of the funds authorized to be appropriated by this Act or otherwise made available for the Department of Defense for fiscal year 2018 may be obligated or expended— (1)to retire, prepare to retire, or inactivate a cruiser or dock landing ship; or 
(2)to place more than six cruisers and one dock landing ship in the modernization program under section 1026(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3490). 1025.Policy of the United States on minimum number of battle force ships (a)PolicyIt shall be the policy of the United States to have available, as soon as practicable, not fewer than 355 battle force ships, comprised of the optimal mix of platforms, with funding subject to the availability of appropriations or other funds. 
(b)Battle force ships definedIn this section, the term battle force ship has the meaning given the term in Secretary of the Navy Instruction 5030.8C. 1026.Surveying ships (a)Surveying ship requirementNot later than 120 days after the date of the enactment of this Act, the Chief of Naval Operations shall submit to the congressional defense committees a report setting forth a force structure assessment that establishes a surveying ship requirement. The Chief of Naval Operations shall conduct the assessment for purposes of the report, and may limit the assessment to surveying ships. 
(b)DefinitionsIn this section: (1)The term surveying ship has the meaning given the term in Secretary of the Navy Instruction 5030.8C. 
(2)The term force structure assessment has the meaning given the term in Chief of Naval Operations Instruction 3050.27. DCounterterrorism 1031.Modification of authority on support of special operations to combat terrorism (a)Oversight of supportSection 127e of title 10, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following new subsection (g): 
 
(g)Oversight by ASD for SOLICThe Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict shall have primary responsibility within the Office of the Secretary of Defense for oversight of policies and programs for support authorized by this section.. (b)Report submittal mattersSubsection (h) of such section, as redesignated by subsection (a)(1) of this section, is amended— 
(1)in paragraph (1), by striking March 1 each year and inserting 120 days after the last day of each fiscal year; and (2)in paragraph (2)— 
(A)by striking September 1 each year and inserting six months after the date of the submittal of the report most recently submitted under paragraph (1); and (B)by inserting under this paragraph after in which the report. 
1032.Termination of requirement to submit annual budget justification display for Department of Defense combating terrorism programSection 229 of title 10, United States Code, is amended by adding at the end the following new subsection:  (e)TerminationThe requirement to submit a budget justification display under this section shall terminate on December 31, 2020.. 
1033.Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba to the United StatesNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2018, to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 1034.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba (a)In generalNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2018, to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba. (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo has the meaning given that term in section 1034(f)(2) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 971; 10 U.S.C. 801 note). 
1035.Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to certain countriesNo amounts authorized to be appropriated or otherwise made available for the Department of Defense may be used during the period beginning on the date of the enactment of this Act and ending on December 31, 2018, to transfer, release, or assist in the transfer or release of any individual detained in the custody or under the control of the Department of Defense at United States Naval Station, Guantanamo Bay, Cuba, to the custody or control of any country, or any entity within such country, as follows: (1)Libya. 
(2)Somalia. (3)Syria. 
(4)Yemen. 1036.Prohibition on use of funds to close or relinquish control of United States Naval Station, Guantanamo Bay, CubaNone of the funds authorized to be appropriated or otherwise made available for the Department of Defense for fiscal year 2018 may be used— 
(1)to close or abandon United States Naval Station, Guantanamo Bay, Cuba; (2)to relinquish control of Guantanamo Bay to the Republic of Cuba; or 
(3)to implement a material modification to the Treaty Between the United States of America and Cuba signed at Washington, D.C. on May 29, 1934, that constructively closes United States Naval Station, Guantanamo Bay. 1037.Sense of Congress regarding providing for timely victim and family testimony in military commission trialsIt is the sense of Congress that in the interests of justice, efficiency, and providing closure to victims of terrorism and their families, military judges overseeing military commissions in United States Naval Station, Guantanamo Bay, Cuba, should consider making arrangements to take recorded testimony from victims and their families should they wish to provide testimony before such a commission.  
1038.Report on public availability of military commissions proceedings 
(a)GAO studyThe Comptroller General of the United States shall conduct a study on the feasibility and advisability of expanding the public availability of military commissions proceedings that are made open to the public. (b)Report to Congress (1)Interim reportNot later than April 1, 2018, the Comptroller General shall submit to the Committees on Armed Services of the Senate and of the House of Representatives a report containing the interim findings of the Comptroller General pursuant to the study required by subsection (a). 
(2)Final reportNot later than one year after the date of the enactment of this Act, the Comptroller General shall submit to the Committees on Armed Services of the Senate and of the House of Representatives a final report on the findings and recommendations of the Comptroller General pursuant to such study. (3)Form of reportsThe reports required by this subsection shall be submitted in unclassified form, but may contain a classified annex. 
EMiscellaneous Authorities and Limitations 
1041.Limitation on expenditure of funds for emergency and extraordinary expenses for intelligence and counter-intelligence activities 
(a)LimitationSubsection (c) of section 127 of title 10, United States Code, is amended by adding at the end the following new paragraph:  (4) (A)Notwithstanding paragraph (1), funds may not be obligated or expended in an amount in excess of $100,000 under the authority of subsection (a) or (b) for intelligence or counter-intelligence activities until the Secretary of Defense has notified the congressional defense committees and the congressional intelligence committees of the intent to obligate or expend the funds and 15 days have elapsed since the date of the notification. 
(B)The Secretary of Defense may waive subparagraph (A) if the Secretary determines that such a waiver is necessary due to extraordinary circumstances that affect the national security of the United States. If the Secretary issues a waiver under this subparagraph, the Secretary shall submit to the congressional defense and congressional intelligence committees, by not later than 48 hours after issuing the waiver, written notice of and justification for the waiver.. (b)Annual reportSubsection (d) of such section is amended— 
(1)by striking Not later and inserting (1) Not later;  (2)by striking to the congressional defense committees and all that follows through the period at the end and inserting an em dash; and 
(3)by adding at the end the following:  (A)to the congressional defense committees a report on all expenditures during the preceding fiscal year under subsections (a) and (b); and 
(B)to the congressional intelligence committees a report on expenditures relating to intelligence and counter-intelligence during the preceding fiscal year under subsections (a) and (b). (2)Each report required to be submitted under paragraph (1) shall include a detailed explanation, by category of activity and approving authority (the Secretary of Defense, the Inspector General of the Department of Defense, and the Secretary of a military department), of the expenditures during the preceding fiscal year.. 
(c)DefinitionSuch section is further amended by adding at the end the following new subsection:  (e)Definition of congressional intelligence committeesIn this section, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate.. 
(d)Report on intelligence and counter-intelligence funding authoritiesNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense and intelligence committees a report describing current and, if necessary, any required, funding authorities to sustain recurring expenses for intelligence and counter-intelligence activities in lieu of section 127 of title 10, United States Code. Such report shall include a description of the potential benefits and negative consequences of the codification of a distinct authority for such purposes. 1042.Matters relating to the submittal of future-years defense programs (a)Timing of submittal to CongressSubsection (a) of section 221 of title 10, United States Code, is amended by striking at or about the time that and inserting not later than five days after the date on which. 
(b)Manner and form of submittalSuch section is further amended by adding at the end the following new subsection:  (d) (1)The Secretary of Defense shall make available to Congress, the Congressional Budget Office, the Comptroller General of the United States, and the Congressional Research Service each future-years defense program under this section as follows: 
(A)By making such program available electronically in the form of an unclassified electronic database. (B)By delivering printed copies of such program to the congressional defense committees. 
(2)In the event inclusion of classified material in a future-years defense program would otherwise render the totality of the program classified for purposes of this subsection— (A)such program shall be made available to Congress in unclassified form, with such material attached as a classified annex; and 
(B)such annex shall be submitted to the congressional defense committees, the Congressional Budget Office, the Comptroller General of the United States, and the Congressional Research Service.. (c)Accuracy of informationSuch section is further amended by adding at the end the following new subsection: 
 
(e)Each future-years defense program under this subsection shall be accompanied by a certification by the Under Secretary of Defense (Comptroller), in the case of the Department of Defense, and the comptroller of each military department, in the case of such military department, that any information entered into the Standard Data Collection System of the Department of Defense, the Comptroller Information System, or any other data system, as applicable, for purposes of assembling such future-years defense program was accurate.. (d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply to future-years defense programs submitted at the time of budgets of the President for fiscal years beginning after fiscal year 2018. 
(e)DoD guidanceThe Secretary of Defense shall, in coordination with the Under Secretary of Defense (Comptroller), update Department of Defense Financial Management Regulation 7000.14–R, and any other appropriate instructions and guidance, to ensure that the Department of Defense takes appropriate actions to comply with the amendments made by this section in the submittal of future-years defense programs in calendar years after calendar year 2017. 1043.Modifications to humanitarian demining assistance authorities (a)Modification to the role of armed forces in providing humanitarian demining assistanceSubsection (a)(3) of section 407 of title 10, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking or stockpiled conventional munitions assistance; and (2)in subparagraph (A)— 
(A)by inserting , unexploded explosive ordnance, after landmines; and (B)by striking , or stockpiled conventional munitions, as applicable. 
(b)Modification to definition of humanitarian demining assistanceSubsection (e)(1) of such section is amended— (1)by inserting , unexploded explosive ordnance, after landmines in each place it appears; and 
(2)by striking , and the disposal and all that follows and inserting a period. (c)Modification to definition of stockpiled conventional munitions assistanceSubsection (e)(2) of such section is amended, in the second sentence, by striking , the detection and clearance of landmines and other explosive remnants of war,. 
1044.Prohibition on charge of certain tariffs on aircraft traveling through channel routes 
(a)In generalChapter 157 of title 10, United States Code, is amended by adding at the end the following new section:  2652.Prohibition on charge of certain tariffs on aircraft traveling through channel routesThe United States Transportation Command may not charge a tariff by reason of the use by a military service of an aircraft of that military service on a route designated by the United States Transportation Command as a channel route.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   2652. Prohibition on charge of certain tariffs on aircraft traveling through channel routes.. 1045.Prohibition on lobbying activities with respect to the Department of Defense by certain officers of the Armed Forces and civilian employees of the Department following separation from military service or employment with the Department (a)Two-year prohibition (1)ProhibitionAn individual described in paragraph (2) may not engage in lobbying activities with respect to the Department of Defense during the two-year period beginning on the date of retirement or separation from service in the Armed Forces or the date of retirement or separation from service with the Department, as applicable. 
(2)Covered individualsAn individual described in this paragraph is the following: (A)An officer of the Armed Forces in grade O–9 or higher at the time of retirement or separation from the Armed Forces. 
(B)A civilian employee of the Department of Defense who had a civilian grade equivalent to a military grade specified in subparagraph (A) at the time of the employee’s retirement or separation from service with the Department. (b)One-year prohibition (1)ProhibitionAn individual described in paragraph (2) may not engage in lobbying activities with respect to the Department of Defense during the one-year period beginning on the date of retirement or separation from service in the Armed Forces or the date of retirement or separation from service with the Department, as applicable. 
(2)Covered individualsAn individual described in this paragraph is the following: (A)An officer of the Armed Forces in grade O–7 or O–8 at the time of retirement or separation from the Armed Forces. 
(B)A civilian employee of the Department of Defense who had a civilian grade equivalent to a military grade specified in subparagraph (A) at the time of the employee’s retirement or separation from service with the Department. (c)DefinitionsIn this section: 
(1)The term lobbying activities with respect to the Department of Defense means the following: (A)Lobbying contacts and other lobbying activities with covered executive branch officials with respect to the Department of Defense. 
(B)Lobbying contacts with covered executive branch officials described in subparagraphs (C) through (F) of section 3(3) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(3)) in the Department of Defense. (2)The terms lobbying activities and lobbying contacts have the meaning given such terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602). 
(3)The term covered executive branch official has the meaning given that term in section 3(3) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(3)). 1046.Prohibition on use of funds for retirement of legacy maritime mine countermeasures platforms (a)ProhibitionExcept as provided in subsection (b), the Secretary of the Navy may not obligate or expend funds to— 
(1)retire, prepare to retire, transfer, or place in storage any AVENGER-class mine countermeasures ship or associated equipment; (2)retire, prepare to retire, transfer, or place in storage any SEA DRAGON (MH–53) helicopter or associated equipment; 
(3)make any reductions to manning levels with respect to any AVENGER-class mine countermeasures ship; or (4)make any reductions to manning levels with respect to any SEA DRAGON helicopter squadron or detachment. 
(b)WaiverThe Secretary of the Navy may waive the prohibition under subsection (a)— (1)with respect to an AVENGER-class ship or a SEA DRAGON helicopter, if the Secretary certifies to the congressional defense committees that the Secretary has— 
(A)identified a replacement capability and the necessary quantity of such systems to meet all combatant commander mine countermeasures operational requirements that are currently being met by the ship or helicopter to be retired, transferred, or placed in storage; (B)achieved initial operational capability of all systems described in subparagraph (A); and 
(C)deployed a sufficient quantity of systems described in subparagraph (A) that have achieved initial operational capability to continue to meet or exceed all combatant commander mine countermeasures operational requirements currently being met by the ship or helicopter to be retired, transferred, or placed in storage; or (2)with respect to a SEA DRAGON helicopter, if the Secretary certifies to such committees that the Secretary has determined, on a case-by-case basis, that such a helicopter is non-operational because of a mishap or other damage or because it is uneconomical to repair. 
1047.Report on western Pacific Ocean ship depot maintenance capability and capacity 
(a)Limitation of use of fundsNot more than 75 percent of the amount authorized to be appropriated by this Act for Secretary of the Navy for emergency and extraordinary expenses may be obligated or expended before the date on which the report required by subsection (b) is submitted to the congressional defense committees. (b)Report required (1)In generalThe Secretary of the Navy shall submit to the congressional defense committees a report on the ship depot maintenance capability and capacity required for Navy ships operating in the western Pacific Ocean. The report shall include each of the following: 
(A)An analysis of the requirements relating to Navy ship depot maintenance during peacetime and in response to the most likely, stressing, and dangerous contingency scenarios. (B)A description of the extent to which the existing Navy ship depot capacity can meet the requirements described in subparagraph (A). 
(C)A description of any specific shortfalls in such capability or capacity with respect to meeting such requirements. (D)An analysis of options to address any shortfalls described in subparagraph (C). 
(2)Form of reportThe report required under this subsection shall be submitted in unclassified form, but may contain a classified annex. (c)Certification requiredNot later than 90 days after the submittal of the report required by subsection (b), the Secretary of Defense shall submit to the congressional defense committees a certification— 
(1)that the current ship depot maintenance capability and capacity, including drydocks, in the western Pacific Ocean are sufficient to meet peacetime and contingency requirements; or (2)certification that such capability and capacity are not sufficient and a description of the options being pursued to address areas of insufficiency. 
(d)Business case analysis required 
(1)In generalNot later than September 30, 2018, the Secretary of the Navy shall submit to the congressional defense committees a business case analysis of the options described in paragraph (2) that includes the analysis described in paragraph (3). (2)Options to be includedThe business case analysis required by paragraph (1) shall cover options that could increase the Navy depot-level ship repair capacity and capabilities in the western Pacific Ocean, including the following four courses of action: 
(A)Enhancing current maintenance capability and capacity by repairing Lima Wharf, United States Naval Base, Guam. (B)Adding drydock capability and capacity with associated facilities for conventionally-powered ships. 
(C)Adding drydock capability and capacity with associated facilities for nuclear-powered submarines. (D)Maintaining the status quo with respect to the ship repair capabilities and capacity in the western Pacific Ocean. 
(3)Analysis of optionsFor each course of action listed in paragraph (2), the Secretary shall include an analysis of the following: (A)Any additional maintenance actions that would be possible with respect to the course of action and estimated use during peacetime and during the most likely, stressing and dangerous contingency operations. 
(B)Any additional infrastructure, including facilities and equipment, that would be necessary to carry out the course of action. (C)The military, civilian, and contractor personnel requirements to reach full operational capability with respect to the course of action, including personnel to be assigned on both a temporary and permanent basis. 
(D) A description of how the course of action would improve materiel readiness and operational availability of ships operating in the Pacific. (E)The estimated cost and schedule to implement the course of action, including detailed estimates for major cost elements. 
(F)In the case of a course of action described in subparagraph (B) or (C) of paragraph (2), an evaluation of acquisition strategies (including procurement, leasing, public-private partnerships, and enhanced use leases) and an identification of the desired ship tonnage each drydock would be able to accommodate. 1048.Annual training regarding the influence campaign of the Russian FederationIn addition to any currently mandated training, the Secretary of Defense may furnish annual training to all members of the Armed Forces and all civilian employees of the Department of Defense, regarding attempts by the Russian Federation and its proxies and agents to influence and recruit members of the Armed Forces as part of its influence campaign. 
1049.Workforce issues for military realignments in the Pacific 
(a)In generalSection 6(b) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806(b)) is amended to read as follows:  (b)Numerical limitations for nonimmigrant workers (1)In general (A)Nonimmigrant workers generallyAn alien, if otherwise qualified, may seek admission to Guam or to the Commonwealth during the transition program as a nonimmigrant worker under section 101(a)(15)(H) of the Immigration and Nationality Act (8 USC 1101(a)(15)(H)) without counting against the numerical limitations set forth in section 214(g) of such Act (8 USC 1184(g)). 
(B)H-2B workersIn the case of such an alien who seeks admission under section 101(a)(15)(H)(ii)(b) of such Act, such alien, if otherwise qualified, may, before October 1, 2023, be admitted under such section for a period of up to 3 years to perform service or labor on Guam or the Commonwealth pursuant to any agreement entered into by a prime contractor or subcontractor calling for services or labor required for performance of a contact or subcontract for construction, repairs, renovations, or facility services that is directly connected to, or associated with, the military realignment occurring on Guam and the Commonwealth, notwithstanding the requirement of such section that the service or labor be temporary. (2)Limitations (A)Numerical limitationFor any fiscal year, not more 4,000 aliens may be admitted to Guam and the Commonwealth pursuant to paragraph (1)(B). 
(B)LocationParagraph (1)(B) does not apply with respect to the performance of services or labor at a location other than Guam or the Commonwealth.. (b)Certification requiredUpon conclusion of all required agreements between the Secretary of Defense and the heads of relevant Federal agencies, the Commonwealth of the Northern Mariana Islands (including the Commonwealth Port Authority), and local agencies to support the required construction and operation of the divert activities and exercises program of the Air Force in the Commonwealth of the Northern Mariana Islands and the Commonwealth of the Northern Mariana Islands joint military training program of the Marine Corps, the Secretary shall submit to the congressional defense committees certification of such conclusion and a report describing such agreements. 
(c)Effective datesThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply as follows: (1)In the case of services or labor to be performed on Guam, such amendment shall apply beginning on the date that is 120 days after the date of the enactment of this Act. 
(2)In the case of services or labor to be performed on the Common Wealth of the Northern Mariana Islands, such amendment shall apply beginning on the later of— (A)the date that is 120 days after the date of the submittal of the certification and report required under subsection (b); or 
(B)the date on which the transition program ends under section 6(a)(2) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806(a)(2)). FStudies and Reports 1051.Elimination of reporting requirements terminated after November 25, 2017, pursuant to section 1080 of the National Defense Authorization Act for Fiscal Year 2016 (a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: 
(1)Section 113 reports 
(A)Reserve forces policy board reportSection 113(c) is amended— (i)by striking paragraph (2);  
(ii)by striking (1) after (c); and (iii)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively. 
(B)Total force management reportSection 113 is amended by striking subsection (l). (2)Diversity in military leadership reportSection 115a(g) is amended by striking during fiscal years 2013 through 2017. 
(3)Defense industrial security reportSection 428 is amended by striking subsection (f). (4)Military Musical Units Gift reportSection 974(d) is amended by striking paragraph (3). 
(5)Health Protection Quality reportSection 1073b is amended— (A)by striking subsection (a); and 
(B)by redesignating subsections (b) and (c) as subsections (a) and (b), respectively. (6)Master plans for reductions in civilian positions (A)In generalSection 1597 is amended— 
(i)by striking subsection (c); (ii)by striking subsections (d), (e), and (f) as subsections (c), (d), and (e), respectively; and 
(iii)in subsection (c), as redesignated, by striking or a master plan prepared under subsection (c). (B)Conforming amendmentsSection 129a(d) is amended— 
(i)by striking paragraphs (1) and (2); and (ii)by redesignating paragraphs (3) and (4) as paragraphs (1) and (2), respectively. 
(7)Acquisition Workforce Development Fund reportSection 1705 is amended— (A)in subsection (e)(1), by striking subsection (h)(2) and inserting subsection (g)(2); 
(B)by striking subsection (f); and (C)by redesignating subsections (g) and (h) as subsections (f) and (g), respectively. 
(8)Acquisition Corps reportSection 1722b is amended by striking subsection (c). (9)Military family readiness reportSection 1781b is amended by striking subsection (d). 
(10)Professional military education report 
(A)EliminationSection 2157 is repealed. (B)Clerical amendmentThe table of sections at the beginning of chapter 107 is amended by striking the item relating to section 2157. 
(11)Department of Defense conferences Fee-Collection reportSection 2262 is amended by striking subsection (d). (12)United States contributions to NATO common-funded budgets reportSection 2263 is amended— 
(A)by striking subsection (b); and (B)by redesignating subsection (c) as subsection (b). 
(13)Foreign counter-space programs report 
(A)EliminationSection 2277 is repealed. (B)Clerical amendmentThe table of sections at the beginning of chapter 135 is amended by striking the item relating to section 2277. 
(14)Use of Multiyear contracts reportSection 2306b(l)(4) is amended by striking Not later than and all that follows through the colon and inserting the following: Each report required by paragraph (5) with respect to a contract (or contract extension) shall contain the following:. (15)Burden sharing contributions reportSection 2350j is amended by striking subsection (f). 
(16)Contract prohibition waiver reportSection 2410i(c) is amended by striking the second sentence. (17)Strategic Sourcing Plan of Action reportSubsection (a) of section 2475 is amended to read as follows: 
 
(a)Strategic Sourcing Plan of Action DefinedIn this section, the term Strategic Sourcing Plan of Action means a Strategic Sourcing Plan of Action for the Department of Defense (as identified in the Department of Defense Interim Guidance dated February 29, 2000, or any successor Department of Defense guidance or directive) in effect for a fiscal year.. (18)Technology and industrial base policy guidance reportSection 2506 is amended— 
(A)by striking subsection (b); and (B)in subsection (a), by striking Such guidance and inserting the following: 
 
(b)Purpose of guidanceThe guidance prescribed pursuant to subsection (a). (19)Foreign-controlled contractors reportSection 2537 is amended— 
(A)by striking subsection (b); and (B)by redesignating subsection (c) as subsection (b). 
(20)Support for sporting events reportSection 2564 is amended— (A)in subsection (b)(3), by striking section 377 and inserting section 277; 
(B)by striking subsection (e);  (C)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively; and 
(D)in subsection (e), as so redesignated, by striking sections 375 and 376 and inserting sections 275 and 276. (21)General and flag officer quarters reportSection 2831 is amended— 
(A)by striking subsection (e); (B)by redesignating subsection (f) as subsection (e); and 
(C)in subsection (e), as so redesignated— (i)by striking (1) Except as provided in paragraphs (2) and (3), the Secretary and inserting The Secretary; 
(ii)by striking paragraphs (2) and (3); and (iii)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(22)Military installations vulnerability assessment reportsSection 2859 is amended— (A)by striking subsection (c); and 
(B)by redesignating subsection (d) as subsection (c). (23)Industrial facility investment program construction reportSection 2861 is amended by striking subsection (d). 
(24)Statement of amounts available for water conservation at military installationsSection 2866(b) is amended by striking paragraph (3). (25)Acquisition or construction of military unaccompanied housing pilot projects reportSection 2881a is amended by striking subsection (e). 
(26)Statement of amounts available from energy cost savingsSection 2912 is amended by striking subsection (d). (27)Army training report (A)EliminationSection 4316 is repealed. 
(B)Clerical amendmentThe table of sections at the beginning of chapter 401 is amended by striking the item relating to section 4316. (28)State of the Army Reserve reportSection 3038(f) is amended— 
(A)by striking (1) before The; and (B)by striking paragraph (2). 
(29)State of the Marine Corps Reserve reportSection 5144(d) is amended— (A)by striking (1) before The; and 
(B)by striking paragraph (2). (30)State of the Air Force Reserve reportSection 8038(f) is amended— 
(A)by striking (1) before The; and (B)by striking paragraph (2). 
(b)Department of Defense Authorization Act, 1985Section 1003 of the Department of Defense Authorization Act, 1985 (Public Law 98–525; 22 U.S.C. 1928 note), relating to an annual report on allied contributions to the common defense, is amended by striking subsections (c) and (d). (c)National Defense Authorization Act, Fiscal Year 1989Section 1009 of the National Defense Authorization Act, Fiscal Year 1989 (Public Law 100–456; 22 U.S.C. 1928 note), relating to an annual report on the official development assistance program of Japan, is amended by striking subsection (b). 
(d)National Defense Authorization Act for Fiscal Year 1991Section 1518 of the Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 24 U.S.C. 418), relating to reports on the results of inspection of Armed Forces Retirement Homes, is amended— (1)in subsection (c)(1), by striking Congress and; and 
(2)in subsection (e)— (A)by striking paragraph (2);  
(B)by striking (1) before Not later; and (C)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively. 
(e)National Defense Authorization Act for Fiscal Years 1992 and 1993Section 1046 of the National Defense Authorization Act for Fiscal Years 1992 and 1993 (Public Law 102–190; 22 U.S.C. 1928 note), relating to an annual report on defense cost-sharing, is amended by striking subsections (e) and (f). (f)National Defense Authorization Act for Fiscal Year 1994Section 1603 of the National Defense Authorization Act for Fiscal Year 1994 (Public Law 103–160; 22 U.S.C. 2751 note), relating to an annual report on counterproliferation policy and programs of the United States, is amended by striking subsection (d). 
(g)National Defense Authorization Act for Fiscal Year 1995Section 533 of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 113 note), relating to an annual report on personnel readiness factors by race and gender, is repealed. (h)National Defense Authorization Act for Fiscal Year 2000Section 366 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 113 note), relating to an annual report on spare parts, logistics, and sustainment standards, is amended by striking subsection (f). 
(i)National Defense Authorization Act for Fiscal Year 2002The National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107) is amended as follows: (1)Army workload and performance system reportSection 346 (115 Stat. 1062) is amended— 
(A)by striking subsections (b) and (c); and (B)by redesignating subsection (d) as subsection (b). 
(2)Reliability of financial statements reportSection 1008(d) (10 U.S.C. 113 note) is amended— (A)by striking (1) before On each; and 
(B)by striking paragraph (2). (j)National Defense Authorization Act for Fiscal Year 2003Section 817 of the Bob Stump National Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C. 2306a note), relating to an annual report on commercial item and exceptional case exceptions and waivers, is amended— 
(1)by striking subsection (d); and (2)by redesignating subsection (e) as subsection (d). 
(k)National Defense Authorization Act for 2006The National Defense Authorization Act for 2006 (Public Law 109–163) is amended as follows: (1)Notification of adjustment in limitation amount for next-generation destroyer programSection 123 (119 Stat. 3156) is amended— 
(A)by striking subsection (d); and (B)by redesignating subsection (e) as subsection (d). 
(2)Certification of budgets for joint tactical radio system reportSection 218(c) (119 Stat. 3171) is amended by striking paragraph (3). (3)Department of defense costs to carry out united nations resolutions reportSection 1224 (10 U.S.C. 113 note) is repealed. 
(l)National Defense Authorization Act for Fiscal Year 2007Section 357(b) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 22 U.S.C. 4865 note), relating to an annual report on Department of Defense overseas personnel subject to chief of mission authority, is amended by striking shall submit to the congressional defense committees and inserting shall prepare. (m)National Defense Authorization Act for Fiscal Year 2008The National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181) is amended as follows: 
(1)Army industrial facilities cooperative activities reportSection 328 (10 U.S.C. 4544 note) is amended by striking subsection (b). (2)Army product improvement reportSection 330 (122 Stat. 68) is amended by striking subsection (e). 
(n)National Defense Authorization Act for Fiscal Year 2009The Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417) is amended as follows: (1)Support for non-conventional assisted recovery activities reportSection 943 (122 Stat. 4578) is amended— 
(A)by striking subsection (e); and (B)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively. 
(2)Reimbursement of navy mess expenses reportSection 1014 (122 Stat. 4585) is amended by striking subsection (c). (3)Electromagnetic pulse attack reportSection 1048 (122 Stat. 4603) is repealed. 
(o)National Defense Authorization Act for Fiscal Year 2010Section 121 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2211) is amended— (1)by striking subsection (e); and 
(2)by redesignating subsection (f) as subsection (e). (p)National Defense Authorization Act for Fiscal Year 2011The Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383) is amended as follows: 
(1)Navy airborne signals intelligence, surveillance, and reconnaissance capabilities reportSection 112(b) (124 Stat. 4153) is amended— (A)by striking paragraph (3); and 
(B)by redesignating paragraph (4) as paragraph (3). (2)Inclusion of technology protection features during research and development of defense systems reportSection 243 (10 U.S.C. 2358 note) is amended— 
(A)by striking subsection (c); and (B)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively. 
(3)Acquisition of military purpose nondevelopmental items reportSection 866(d) (10 U.S.C. 2302 note) is amended— (A)by striking (d) Reports.— and all that follows through (2) Program assessment.—If the Secretary and inserting the following: 
 
(d)Program assessmentIf the Secretary; and (B)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively, and indenting the left margin of such paragraphs, as so redesignated, two ems from the left margin. 
(4)Nuclear triad reportSection 1054 (10 U.S.C. 113 note) is repealed. (q)National Defense Authorization Act for Fiscal Year 2012The National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81) is amended as follows: 
(1)Performance management system and appointment procedures reportSection 1102 (5 U.S.C. 9902 note) is amended by striking subsection (b). (2)Global security contingency fund reportSection 1207 (22 U.S.C. 2151 note) is amended— 
(A)by striking subsection (n); and (B)by redesignating subsections (o) and (p) as subsections (n) and (o). 
(3)Data servers and centers cost savings reportSection 2867 (10 U.S.C. 2223a note) is amended by striking subsection (d). (r)National Defense Authorization Act for Fiscal Year 2013The National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239) is amended as follows: 
(1)F–22A raptor modernization program reportSection 144 (126 Stat. 1663) is amended by striking subsection (c). (2)TRICARE Mail-order pharmacy program reportSection 716 (10 U.S.C. 1074g note) is amended— 
(A)by striking subsection (e); and (B)by redesignating subsections (f) and (g) as subsections (e) and (f). 
(3)Warriors in transition programs reportSection 738 (10 U.S.C. 1071 note) is amended— (A)by striking subsection (e); and 
(B)by redesignating subsection (f) as subsection (e). (4)Use of indemnification agreements reportSection 865 (126 Stat. 1861) is repealed. 
(5)Counter space technology reportSection 917 (126 Stat. 1878) is repealed. (6)Imagery intelligence and geospatial information support reportSection 921 (126 Stat. 1878) is amended by striking subsection (c). 
(7)Computer network operations coordination reportSection 1079 (10 U.S.C. 221 note) is amended by striking subsection (c). (8)Updates of activities of office of security cooperation in iraq reportSection 1211(d) (126 Stat. 1983) is amended— 
(A)by striking paragraph (3); and (B)by redesignating paragraph (4) as paragraph (3). 
(9)United States participation in the ATARES program reportSection 1276 (10 U.S.C. 2350c note) is amended— (A)by striking subsections (e) and (f); and 
(B)by redesignating subsection (g) as subsection (e). (s)National Defense Authorization Act for Fiscal Year 2014The National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66) is amended as follows: 
(1)Modernizing personnel security strategy metrics reportSection 907(c)(3) (10 U.S.C. 1564 note) is amended— (A)by striking (A) Metrics required.—In and inserting In; and 
(B)by striking subparagraph (B). (2)Defense Clandestine Service reportSection 923 (10 U.S.C. prec. 421 note) is amended— 
(A)by striking subsection (b); and (B)by redesignating subsections (c), (d), and (e) as subsection (b), (c), and (d), respectively. 
(3)International agreements relating to DOD reportSection 1249 (127 Stat. 925) is repealed. (4)Small business growth reportSection 1611 (127 Stat. 946) is amended by striking subsection (d). 
(t)National Defense Authorization Act for Fiscal Year 2015The Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291) is amended as follows: (1)Assignment of private sector personnel to defense advanced research projects agency reportSection 232 (10 U.S.C. 2358 note) is amended— 
(A)by striking subsection (e); and (B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. 
(2)Government lodging program reportSection 914 (5 U.S.C. 5911 note) is amended by striking subsection (d). (3)DOD response to compromises of classified information reportSection 1052 (128 Stat. 3497) is repealed. 
(4)Personnel protection and personnel survivability equipment loan reportSection 1207 (10 U.S.C. 2342 note) is amended— (A)by striking subsection (d); and 
(B)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively. (5)DOD assistance to counter ISIS reportSection 1236 (128 Stat. 3558) is amended by striking subsection (d). 
(6)Cooperative threat reduction program use of contributions reportSection 1325 (50 U.S.C. 3715) is amended— (A)by striking subsection (e); and 
(B)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. (7)Cooperative threat reduction program facilities certification reportSection 1341 (50 U.S.C. 3741) is repealed. 
(8)Cooperative threat reduction program project category reportSection 1342 (50 U.S.C. 3742) is repealed. (9)Statement on allocation of funds for space security and defense programSection 1607 (128 Stat. 3625) is amended— 
(A)by striking (a) Allocation of Funds.—;  (B)by striking subsections (b), (c), and (d); and 
(C)by adding at the end the following new sentence: This requirement shall terminate on December 19, 2019.. (u)Preservation of certain additional reportsEffective as of December 23, 2016, and as if included therein as enacted, section 1061(c) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended as follows: 
(1)National Guard Bureau reportBy inserting after paragraph (63) the following new paragraph:  (64)Section 10504(b).. 
(2)Report on procurement of contract servicesBy inserting after paragraph (64), as added by paragraph (1), the following new paragraph:  (65)Section 235.. 
(3)Annual defense manpower requirements reportBy inserting after paragraph (65), as added by paragraph (2), the following new paragraph:   (66)Section 115a.. 
(4)STARBASE program reportBy inserting after paragraph (66), as added by paragraph (3), the following new paragraph:  (67)Section 2193b(g).. 
(v)Preservation of vetted Syrian opposition reportEffective as of December 23, 2016, and as if included therein as enacted, section 1061(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by adding at the end the following new paragraph:  (18)Section 1209(d) (128 Stat. 3542).. 
(w)Preservation of reports required by other lawsEffective as of December 23, 2016, and as if included therein as enacted, section 1061(i) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended as follows: (1)National Guard Youth Challenge reportBy adding at the end the following new paragraph:  
 
(34)Section 509(k) of title 32, United States Code.. (2) Annual report on support to law enforcement agencies conducting counter-terrorism activitiesBy inserting after paragraph (34), as added by paragraph (1), the following new paragraph: 
 
(35)Section 1022(c) of the National Defense Authorization Act for 2004 (Public Law 108–136; 10 U.S.C. 371 note).. (x)Termination of certain additional reportsEffective on December 31, 2021, the reports required under the following provisions of title 10, United States Code, shall no longer be required to be submitted to Congress: 
(1)Section 113(c)(1). (2)Section 113(e). 
(3)Section 116. (4)Section 2432. 
(y)Report to CongressNot later than February 1, 2018, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and House of Representatives a report that includes the following: (1)A list of all reports required to be submitted to Congress by the Department of Defense, or any officer, official, component, or element of the Department, from any source of law other than an annual national defense authorization Act as of April 1, 2015. 
(2)For each report included on the list under paragraph (1), a citation to the provision of law under which the report is required to be submitted. (z)Effective dateExcept as provided in subsections (u), (v), and (w) the amendments made by this section shall take effect on the later of— 
(1)the date of the enactment of this Act; or (2)November 25, 2017. 
1052.Report on transfer of defense articles to units committing gross violations of human rights 
(a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the appropriate committees of Congress a report on the transfer of defense articles to units committing gross violations of human rights.  (b)Matters to be includedThe report required by subsection (a) shall include the following: 
(1)A description of the current laws, guidance, and policies, if any, for Department of Defense personnel to monitor and report the transfer of defense articles, provided to the government of a foreign state pursuant to a Department of Defense assistance authority, that have subsequently been provided by that government to a unit of that foreign state that is prohibited from receiving assistance from the United States by reason of a determination by the Secretary of State that there is credible evidence that such unit has committed a gross violation of human rights.  (2)A description of any confirmed instances since January 1, 2016, in which the government of a foreign state that has received defense articles pursuant to a Department of Defense assistance authority has subsequently transferred the equipment to a unit of that foreign state that is prohibited from receiving assistance from the United States by reason of a determination by the Secretary of State that there is credible evidence that such unit has committed a gross violation of human rights.  
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 1053.Report on the National Biodefense Analysis and Countermeasures Center (a)ReportNot later than March 1, 2018, the Secretary of Homeland Security and the Secretary of Defense shall submit to the appropriate congressional committees a report, prepared in consultation with the officials listed in subsection (b), on the National Biodefense Analysis and Countermeasures Center (referred to in this section as the NBACC). Such report shall contain the following information:  
(1)The functions of the NBACC. (2)The end users of the NBACC, including those whose assets may be managed by other agencies. 
(3)The cost and mission impact for each user identified under paragraph (2) of any potential closure of the NBACC, including an analysis of the functions of the NBACC that cannot be replicated by other departments and agencies of the Federal Government. (4)In the case of closure of the NBACC, a transition plan for any essential functions currently performed by the NBACC to ensure mission continuity, including the storage of samples needed for ongoing criminal cases. 
(b)ConsultationThe officials listed in this subsection are the following: (1)The Secretary of Homeland Security. 
(2)The Director of the Federal Bureau of Investigation. (3)The Attorney General. 
(4)The Director of National Intelligence. (5)As determined by the Secretary of Homeland Security, the leaders of other offices that use the NBACC. 
(c)FormThe report submitted under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.  (d)LimitationNone of the funds authorized to be appropriated in this Act may be used to support the closure or transfer of the NBACC until— 
(1)the report required by subsection (a) has been submitted; and (2)the heads of the Federal agencies that use the NBACC jointly provide to the appropriate congressional committees certification that the closure or transfer of the NBACC would not have a negative effect on biological defense capabilities. 
(e)Appropriate Congressional Committees definedFor purposes of this section, the term appropriate congressional committees means the Committees on Appropriations of the Senate and the House of Representatives, the Committees on Armed Services of the Senate and the House of Representatives, the Committee on Homeland Security of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committees on Judiciary of the Senate and the House of Representatives, the Committee on Oversight and Government Reform of the House of Representatives, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate. 1054.Report on Department of Defense Arctic capability and resource gaps and required infrastructure (a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report setting forth— 
(1)necessary steps the Department of Defense is undertaking to resolve Arctic security capability and resource gaps; and (2)the requirements and investment plans for military infrastructure required to protect United States national security interests in the Arctic region. 
(b)ElementsThe report under subsection (a) shall include an analysis of each of the following: (1)The infrastructure needed to ensure national security in the Arctic region. 
(2)Any shortfalls in observation, remote sensing capabilities, ice prediction, and weather forecasting, including an analysis of— (A)the readiness challenges posed by a changing Arctic region; and 
(B)changes to the Arctic region that affect existing military infrastructure. (3)Any shortfalls of the Department in navigational aids. 
(4)Any additional, necessary high-latitude electronic and communications infrastructure requirements. (5)Any gaps in intelligence, surveillance, and reconnaissance coverage and recommendations for additional intelligence, surveillance, and reconnaissance capabilities. 
(6)Any shortfalls in personnel recovery capabilities. (7)United States national security interests in the Arctic region, including strategic national assets, United States citizens, territory, freedom of navigation, and economic and trade interests in the region. 
(8)United States military capabilities needed for operations in Arctic terrain, including types of forces, major weapon systems, and logistics required for operations in such terrain. (9)The installations, infrastructure, and deep water ports for deployment of assets required to support operations in the Arctic region, including the stationing, deployment, and training of military forces for operations in the region. 
(10)Any additional capabilities the Secretary determines should be incorporated into future Navy surface combatants. (c)Form of reportThe report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
1055.Review and assessment of Department of Defense personnel recovery and nonconventional assisted recovery mechanisms 
(a)In generalNot later than March 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a review and assessment of personnel recovery and nonconventional assisted recovery programs, authorities, and policies. (b)ElementsThe assessment required under subsection (a) shall include each of the following elements: 
(1)An overall strategy defining personnel recovery and nonconventional assisted recovery programs and activities, including how such programs and activities support the requirements of the geographic combatant commanders. (2)A comprehensive review and assessment of statutory authorities, policies, and interagency coordination mechanisms, including limitations and shortfalls, for personnel recovery and nonconventional assisted recovery programs and activities. 
(3)A comprehensive description of current validated requirements and anticipated future personnel recovery and nonconventional assisted recovery requirements across the future years defense program, as validated by the Joint Staff. (4)An overview of validated current and expected future force structure requirements necessary to meet near-, mid-, and long-term personnel recovery and nonconventional assisted recovery programs and activities of the geographic combatant commanders. 
(5)Any other matters the Secretary considers appropriate. (c)Form of assessmentThe assessment required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)Comptroller General reviewNot later than 90 days after the date on which the assessment required under subsection (a) is submitted, the Comptroller General of the United States shall submit to the congressional defense committees a review of such assessment. 1056.Mine warfare readiness inspection plan and report (a)Inspection planNot later than one year after the date of the enactment of this subsection, the Chief of Naval Operations, in consultation with the Combatant Commanders, shall submit a plan for inspections of each unit and organization tasked with delivering operational capability, missions and mission essential tasks, functions, supporting roles, organization, manning, training, and materiel for naval mine warfare. At a minimum, inspected units and organizations shall include those required in the Joint Strategic Capabilities Plan and those assigned in the Forces For Unified Commands document or have the potential to support, by deployment or otherwise, a directed Operation Plan, Concept Plan, contingency operation, homeland security operation, or Defense Support of Civil Authorities requirements for naval offensive or defensive mine warfare. 
(b)CriteriaThis inspection plan shall propose methods to analytically assess, evaluate, improve and assure mission readiness of each unit or organization with required operational capabilities for naval mine warfare. Inspection shall include— (1)an assessment or verification of material condition; 
(2)unit wide training and personnel readiness as measured by established tasks, conditions and standards that demonstrate the unit readiness to perform their wartime or homeland defense mission; (3)force through unit level training; 
(4)readiness to support multi-echelon, joint service mine warfare operations as part of an offensive, defensive mining or mine countermeasures task; (5)readiness to support combatant commander campaign plans, operational plan, concept plan, or the Joint Strategic Capabilities Plan; 
(6)required operational capability; (7)inspection and reinspection process; and 
(8)inspection periodicy. (c)ApplicabilityThe inspection requirements under this subsection apply to the following units and organizations: 
(1)Surface MCM vessels or vessels performing MCM tasks. (2)Airborne MCM squadrons. 
(3)Mobile mine assembly groups and mobile mine assembly units. (4)Fleet patrol squadrons with mine laying capabilities. 
(5)LCS and LCS MCM mission modules upon reaching IOC. (6)Mine countermeasures squadrons. 
(7)Units exercising command and control over MIW forces. (8)MCM operational support ships. 
(9)Attack and guided missile submarines with mine laying capabilities. (10)Magnetic and acoustic silencing facilities. 
(11)EOD MCM or VSW Companies and Platoons. (12)SEAL (ESG / CSG) USMC units with VSW capability. 
(d)CertificationThe Chief of Naval Operations shall submit to the Secretary of Defense, the Combatant Commanders, the Chairman of the Joint Chiefs of Staff and to Congress a report on the program under this subsection. The report shall contain a classified section which addresses capability and capacity to meet JSCP, OPLAN, CONPLAN and contingency requirements and unclassified section with general summary and readiness trends. (e)Conforming repealSection 1090 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92) is repealed. 
1057.Annual report on civilian casualties in connection with United States military operations 
(a)Annual report requiredNot later than May 1 each year, the Secretary of Defense shall submit to the congressional defense committees a report on civilian casualties caused as a result of United States military operations during the preceding year. (b)ElementsEach report under subsection (a) shall set forth the following: 
(1)A list of all the United States military operations during the year covered by such report that were confirmed, or reasonably suspected, to have resulted in civilian casualties. (2)For each military operation listed pursuant to paragraph (1), each of the following: 
(A)The date. (B)The location. 
(C)An identification of whether the operation occurred inside or outside of a declared theater of active armed conflict. (D)The type of operation. 
(E)An assessment of the number of civilian and enemy combatant casualties. (3)A description of the process by which the Department of Defense investigates allegations of civilian casualties resulting from United States military operations. 
(4)A description of steps taken by the Department to mitigate harm to civilians in conducting such operations. (5)Any other matters the Secretary of Defense determines are relevant. 
(c)Use of sourcesIn preparing a report under this section, the Secretary of Defense shall take into account relevant and credible all-source reporting, including information from public reports and nongovernmental sources. (d)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(e)SunsetThe requirement to submit a report under subsection (a) shall expire on the date that is five years after the date of the enactment of this Act. 1058.Report on Joint Pacific Alaska Range Complex modernization (a)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of the Air Force shall submit to the congressional defense committees a report regarding proposed improvements to the Joint Pacific Alaska Range Complex. 
(b)ElementsThe report under subsection (a) shall include the following: (1)An analysis of existing Joint Pacific Alaska Range Complex infrastructure. 
(2)A summary of improvements to the range infrastructure the Secretary determines are necessary— (A)for fifth generation fighters to train at maximum potential; and 
(B)to provide a realistic air warfare environment versus a near-peer adversary for— (i)four squadrons of fifth generation fighters; 
(ii)annual Red Flag-Alaska exercises; and (iii)biannual Operation Northern Edge exercises. 
1059.Report on alternatives to aqueous film forming foam 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the Department’s status with respect to developing a new military specification for safe and effective alternatives to aqueous film forming foam (hereinafter referred to as AFFF) that do not contain perfluorooctanoic acid (hereinafter referred to as PFOA) or erfluorooctanesulfonic acid (hereinafter referred to as PFOS). (b)ElementsThe report required by subparagraph (1) shall include the following: 
(1)A detailed explanation of the Department’s status with respect to developing a new military specification for safe and effective alternatives to AFFF that do not contain PFOA or PFOS. (2)An update on the Secretary’s plans for replacing AFFF containing PFOA or PFOS at military installations across the country and methods of disposal for AFFF containing PFOA or PFOS. 
(3)An overview of current and planned research and development for AFFF alternatives that do not contain PFOA or PFOS. (4)An assessment of how the establishment of a maximum contaminant level for PFOA or PFOS under the Safe Drinking Water Act (42 U.S.C. 300f et seq.), rather than the current health advisory level, would impact the Department’s mitigation actions, prioritization of such actions, and research and development related to PFOA and PFOS. 
1060.Assessment of global force posture 
(a)Assessment requiredThe Secretary of Defense shall, in consultation with the Chairman of the Joint Chiefs of Staff, the chiefs of the military services, and the commanders of the combatant commands, provide for and oversee an assessment of the global force posture of the Armed Forces. (b)ReportNot later than the earlier of 180 days after the production of the 2018 National Defense Strategy (which is intended to be closely coordinated with and complementary to a new National Security Strategy) or December 31, 2018, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the assessment required by subsection (a). The report shall include the following: 
(1)Recommendations for force size, structure, and basing globally that reflect and complement the force sizing and planning construct included in the 2018 National Defense Strategy in order to guide the growth of the force structure of the Armed Forces, which recommendations shall be based on an evaluation of the relative costs of rotational and forward-based forces as well as impacts to deployment timelines of threats to lines of communication and anti-access area denial capabilities of potential adversaries. (2)An assessment by each commander of a combatant command of the capability and force structure gaps within the context of an evaluation of the projected threats in the theater of operations of the combatant command concerned and the operation plans of each combatant command. 
(3)An evaluation of the headquarters manning requirements to oversee and direct execution of current operational plans.  1061.Army modernization strategy (a)Strategy requiredThe Secretary of the Army shall develop a modernization strategy for the total Army. 
(b)ElementsThe strategy required by subsection (a) shall include the following: (1)A comprehensive description of the future total Army, including key objectives, war fighting challenges, and risks, sufficient to establish requirements, set priorities, identify opportunity costs, and establish acquisition time lines for the total Army over a period beyond the period of the current future-years defense program under section 221 of title 10, United States Code. 
(2)Mechanisms for identifying programs of the Army that may be unnecessary, or do not perform according to expectations, in achieving the future total Army. (3)A comprehensive description of the manner in which the future total Army intends to fight and win as part of a joint force engaged in combat across all operational domains. 
(4)A comprehensive description of the mechanisms required by the future total Army to maintain command, control, and communications and sustainment. (5)A description of— 
(A)the combat vehicle modernization priorities of the Army over the next 5 and 10 years; (B)the extent to which such priorities can be supported at current funding levels within a relevant time period; 
(C)the extent to which additional funds are required to support such priorities; (D)how the Army is balancing and resourcing such priorities with efforts to rebuild and sustain readiness and increase force structure capacity over this same time period; and 
(E)how the Army is balancing its near-term modernization efforts with an accelerated long-term strategy for acquiring next generation combat vehicle capabilities. (c)Particular considerationsIn developing the strategy required by subsection (a), the Secretary shall take into particular account the following: 
(1)Current trends and developments in weapons and equipment technologies. (2)New tactics and force design of peer adversaries, including the rapid pace of development of such tactics and force design by such adversaries. 
(d)Report 
(1)In generalNot later than April 30, 2018, the Secretary shall submit to the congressional defense committees the strategy required by subsection (a). (2)FormIf the report is submitted in classified form, the report shall be accompanied by an unclassified summary. 
(e)Comptroller General assessment 
(1)AssessmentThe Comptroller General of the United States shall conduct an assessment of the modernization strategy required by subsection (a). (2)FocusIn carrying out the assessment under paragraph (1), the Comptroller General shall focus on evaluating— 
(A)the development of the modernization priorities of the Army for the five-year period beginning on the date of the enactment of this Act; (B)how the Army is balancing and resourcing such priorities with efforts to rebuild and sustain readiness and increase force structure capacity over such period; and 
(C)the extent to which the Army has balanced its near-term modernization efforts with its long-term strategy for acquiring new capabilities. (3)Congressional reporting (A)BriefingNot later than May 1, 2018, the Comptroller General shall provide to the congressional defense committees a briefing on the preliminary assessment of the Comptroller General under paragraph (1). 
(B)ReportThe Comptroller General shall submit to the congressional defense committees a report on the final assessment of the Comptroller General under such paragraph. (f)Total Army definedIn this section, the term total Army means the active components and the reserve components of the Army. 
1062.Report on Army plan to improve operational unit readiness by reducing number of non-deployable soldiers assigned to operational unitsNot later than 90 days after the date of the enactment of this Act, the Secretary of the Army shall submit to the congressional defense committees a report on the plans of the Army to improve operational unit readiness in the Army by reducing the number of non-deployable soldiers assigned to operational units of the Army and replacing such soldiers with soldiers capable of world-wide deployment. 1063.Efforts to combat physiological episodes on certain Navy aircraft (a)In generalNot later than 30 days after the date of the enactment of this Act, and every 90 days thereafter until January 1, 2020, the Secretary of the Navy shall provide to the congressional defense committees information on efforts by the Navy’s Physiological Episode Team to combat the prevalence of physiological episodes in F/A–18 Hornet and Super Hornet, EA–18G Growler, and T–45 Goshawk aircraft. 
(b)ElementsThe information required under subsection (a) shall include the following elements: (1)A description of Naval Aviation Enterprise activities addressing physiological episodes during the reporting period. 
(2)An estimate of funding expended in support of the activities described under paragraph (1). (3)A description of any planned or executed changes to Physiological Episode Team structure or processes. 
(4)A description of activities planned for the upcoming two quarters. (c)FormThe information required under subsection (a) may be provided in a written report or a briefing. 
1064.Studies on aircraft inventories for the Air Force 
(a)Independent studies 
(1)In generalThe Secretary of Defense shall provide for the performance of three independent studies of alternative aircraft inventories through 2030, and an associated force-sizing construct, for the Air Force. (2)Submittal to CongressNot later than March 1, 2019, the Secretary shall submit the results of each study to the congressional defense committees. 
(3)FormThe result of each study shall be submitted in unclassified form, but may include a classified annex. (b)Entities To perform studiesThe Secretary shall provide for the studies under subsection (a) to be performed as follows: 
(1)One study shall be performed by the Secretary of the Air Force, in consultation with the Director of the Office of Net Assessment. (2)One study shall be performed by a federally funded research and development center. 
(3)One study shall be conducted by an independent, nongovernmental institute which is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code, and has recognized credentials and expertise in national security and military affairs. (c)Performance of studies (1)Independent performanceThe Secretary shall require the studies under this section to be conducted independently of one another. 
(2)Matters to be consideredIn performing a study under this section, the organization performing the study, while being aware of current and projected aircraft inventories for the Air Force, shall not be limited by such current or projected aircraft inventories, and shall consider the following matters: (A)The national security and national defense strategies of the United States. 
(B)Potential future threats to the United States and to United States air and space forces through 2030. (C)Traditional roles and missions of the Air Force. 
(D)Alternative roles and missions for the Air Force. (E)The force-sizing methodology and rationale used to calculated aircraft inventory levels. 
(F)Other government and nongovernment analyses that would contribute to the study through variations in study assumptions or potential scenarios. (G)The role of evolving technology on future air forces, including unmanned and space systems. 
(H)Opportunities for reduced operation and sustainment costs. (I)Current and projected capabilities of other Armed Forces that could affect force structure capability and capacity requirements of the Air Force. 
(d)Study resultsThe results of each study under this section shall— (1)identify a force-sizing construct for the Air Force that connects national security strategy to aircraft inventories; 
(2)present the alternative aircraft inventories considered, with assumptions and possible scenarios identified for each; (3)provide for presentation of minority views of study participants; and 
(4)for the recommended inventories, provide— (A)the numbers and types of aircraft, the numbers and types of manned and unmanned aircraft, and the basic capabilities of each of such platforms; 
(B)describe the force-sizing rationale used to arrive at the recommended inventory levels; (C)other information needed to understand the aircraft inventories in basic form and the supporting analysis; and 
(D)options to address aircraft types whose retirement commences before 2030. 1065.Department of Defense review of Navy capabilities in the Arctic region (a)Report on capabilities (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report on the capabilities of the Navy in the Arctic region. 
(2)ElementsThe report required by paragraph (1) shall include an analysis of the following: (A)The current naval capabilities of the Department of Defense in the Arctic region, with a particular emphasis on surface capabilities. 
(B)Any gaps that exist between the current naval capabilities described in subparagraph (A) and the ability of the Department to fully execute its updated strategy for the Arctic region. (C)Any gaps in the capabilities described in subparagraph (A) that require ice-hardening of existing vessels or the construction of new vessels to preserve freedom of navigation in the Arctic region whenever and wherever necessary. 
(D)An analysis and recommendation of which Navy vessels could be ice-hardened to effectively preserve freedom of navigation in the Arctic region when and where necessary, in all seasons and weather conditions. (E)An analysis of any cost increases or schedule adjustments that may result from ice-hardening existing or new Navy vessels. 
(b)Comptroller General of the United States reviewNot later than 90 days after the date on which the Secretary submits the report required by subsection (a), the Comptroller General of the United States shall submit to the congressional defense committees a review of the report, including any matters in connection with the report and the review that the Comptroller General considers appropriate. (c)FormThe report under subsection (a) and the review under subsection (b) shall each be submitted in unclassified form, but may include a classified annex. 
1066.Comprehensive review of maritime intelligence, surveillance, reconnaissance, and targeting capabilities 
(a)Report requiredNot later than May 1, 2018, the Secretary of the Navy shall submit to the congressional defense committees a report on maritime intelligence, surveillance, reconnaissance, and targeting capabilities. (b)Comprehensive reviewThe report required in subsection (a) shall include a comprehensive review of the following elements for the 2025 and 2035 timeframes: 
(1)A description of the projected steady-state demands for maritime intelligence, surveillance, reconnaissance, and targeting capabilities and capacity in each timeframe, including protracted gray-zone or low-intensity confrontations between the United States or its allies and potential adversaries such as Russia, China, North Korea, and Iran. (2)A description of potential warfighting planning scenarios in which maritime intelligence, surveillance, reconnaissance, and targeting capabilities will be required in each prescribed timeframe, including the most demanding such scenario. 
(3)A description of the undersea, surface, and air threats for each scenario described in paragraph (2) that will require maritime intelligence, surveillance, reconnaissance, and targeting to be conducted in order to achieve warfighting objectives. (4)An assessment of the sufficiency of maritime intelligence, surveillance, reconnaissance, and targeting program capability and capacity to achieve the warfighting objectives described in paragraph (3) in the most demanding scenario described in paragraph (2), including the effects of attrition. 
(5)Planned operational concepts, including a High level operational concept graphic (OV–1) for each such concept, for conducting maritime intelligence, surveillance, reconnaissance, and targeting capabilities during steady state operations and warfighting scenarios described in paragraph (2), including consideration of distributed combat operations in a satellite denied environment. (6)Specific capability or capacity gaps and risk areas in the ability or sufficiency of maritime intelligence, surveillance, reconnaissance, and targeting capabilities. 
(7)Potential mitigation or solutions to address the capability and capacity gaps and risk areas identified in paragraph (6), including new capabilities, increased capacity, or new operating concepts that could be employed by the Navy. (8)A description of the funding amount by fiscal year, initial operational capability, and full operational capability for each maritime intelligence, surveillance, reconnaissance, and targeting program identified in paragraph (4), based on the President’s fiscal year 2019 future years defense program, including unfunded and partially funded programs. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 1067.Report on the need for a Joint Chemical-Biological Defense Logistics CenterNot later than March 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report that includes the following: 
(1)A description of the operational need and requirement for a consolidated Joint Chemical-Biological Defense Logistics Center. (2)Identification of the specific operational requirements for rapid deployment of chemical and biological defense assets and the sustainment requirements for maintenance, storage, inspection, and distribution of specialized chemical, biological, radiological, and nuclear equipment at the Joint Chemical-Biological Defense Logistics Center. 
(3)A definition of program objectives and milestones to achieve initial operating capability and full operating capability. (4)Estimated facility and personnel resource requirements for use in planning, programming, and budgeting. 
(5)An environmental assessment of proposed effects in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 1068.Missile Technology Control Regime Category I unmanned aerial vehicle systems (a)Report requiredNot later than 120 days after the date of enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a report providing an evaluation of the impact to national security of current United States policy regarding proliferation of complete unmanned aerial vehicle systems under Category I of the Missile Technology Control Regime (MTCR). 
(b)ElementsThe report required under subsection (a) shall include the following elements: (1)An analysis of Category I unmanned aerial vehicles (UAVs) in production globally and the countries that export such systems, including the volume and location. 
(2)An evaluation of the impact of the MTCR presumption of denial relating to Category I UAVs on identified United States security interests, including the presumption’s nonproliferation benefits and the extent to which the presumption may foster the growth of foreign UAV providers, reducing United States Government influence and the qualitative United States technological edge. (3)An evaluation of the potential risks and benefits to security posed by exports of UAVs, whether or not covered by Category I criteria, to identify characteristics that pose particular concerns, such as speed, radar cross-section, swarming capability, surveillance payload, low observable features, armor, and anti-aircraft countermeasures. 
(4)A discussion of how the evaluation above should inform United States Government and allied and partner licensing guidance with respect to the MTCR presumption of denial and its potential impacts, United States Government proposals for revisions to the MTCR Guidelines, and differences among UAVs (Category I, as well as Category II UAVs that pose particular concerns). (5)Any other matters the Secretaries consider appropriate. 
(c)FormThe report required under subsection (a) shall be submitted in unclassified form but may include a classified annex. (d)Appropriate congressional committees definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
1069.Recommendations for interagency vetting of foreign investments affecting national security 
(a)Plan and recommendations requiredThe Secretary of Defense, in concurrence with the Secretary of State, the Secretary of Treasury, and the Director of National Intelligence, shall assess and develop a plan and recommendations for agencies of the United States Government, other than the Department of Defense, to improve the effectiveness of the interagency vetting of foreign investments that could potentially impair the national security of the United States. (b)ObjectivesThe recommendations required by subsection (a) shall have the following objectives: 
(1)To increase collaboration and coordination among agencies of the United States Government in the identification and prevention of foreign investments that could potentially impair the national security of the United States. (2)To increase collaboration and cooperation among the United States Government and governments of United States allies and partners on investments described in paragraph (1), including through information sharing. 
(3)To increase collaboration and cooperation among agencies of the United States Government to identify and mitigate potential threats to critical United States technologies from foreign state owned or state controlled entities. (c)AnalysisThe recommendations required by subsection (a) shall be based upon analysis of the following: 
(1)Whether the current interagency vetting processes and policies place adequate focus on the potential threats presented by influence of the foreign governments over business entities seeking investment in the United States. (2)The current or projected major vulnerabilities of the defense industrial base pertaining to foreign investment, including in the areas of cybersecurity, reliance on foreign suppliers in the defense supply chain access to materials that are essential for national defense, and the use of transportation assets and other critical infrastructure for training, mobilizing, and deploying forces. 
(3)Whether the current interagency vetting process for foreign investments— (A)requires additional resources to be effective; 
(B)permits the interagency establishment adequate time to thoroughly review transactions and to conduct national security threat assessments; (C)assesses the risks posed by transactions before they are implemented; and 
(D)provides adequate monitoring and compliance of agreements to mitigate such risks. (4)The counterintelligence risks posed by purchases or leases of Federal land. 
(5)Whether and to what extent industrial espionage is occurring against private United States companies to obtain commercial secrets related to critical or foundational technologies. (6)Whether and to what extent foreseeable foreign investments have the potential to— 
(A)reduce any United States technological or industrial advantage of the United States; or (B)increase the vulnerability of the United States to information operations, including the purposeful dissemination of false or misleading information to the American public and the manipulation of American public opinion on critical public policy issues. 
(7)Whether currently mandated annual reports to Congress on the interagency vetting of foreign investments should be revised to ensure that they provide valuable information. (d)ConsiderationsThe recommendations required by subsection (a) shall take into consideration each of the following: 
(1)Trends in foreign investment transactions, including joint ventures, the sale of assets pursuant to bankruptcy, and the purchase or lease of real estate in proximity to Government installations that could impair national security. (2)Strategies used by foreign investors to exploit vulnerabilities in existing foreign investment vetting processes and regulations. 
(3)Any market distortion or unfair competition incurred by foreign transactions that directly or indirectly impairs the national security or the United States. (e)Reports (1)Interim reportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the progress of the Secretary in developing the recommendations required by subsection (a). 
(2)Final reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate committees of Congress a report setting forth the recommendations developed pursuant to subsection (a). (3)FormEach report under this subsection shall be submitted in unclassified form, but may include a classified annex. 
(4)Appropriate committees of CongressIn this subsection, the term appropriate committees of Congress means— (A)the Committees on Armed Services of the Senate and the House of Representatives; 
(B)the Committee on Foreign Affairs of the House of Representatives; (C)the Committee on Foreign Relations of the Senate; 
(D)the Committee on Financial Services of the House of Representatives; (E)the Committee on Finance of the Senate; 
(F)the Permanent Select Committee on Intelligence of the House of Representatives; and (G)the Select Committee on Intelligence of the Senate. 
1070.Briefing on prior attempted Russian cyber attacks against defense systemsNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall provide to the Committees on Armed Services of the Senate and House of Representatives a briefing on all attempts to breach, intrude, or otherwise hack into Department of Defense systems that— (1)occurred during the last 24-month period ending on the date of the enactment of this Act; and 
(2)were attributable either to the government of the Russian Federation or actors substantially supported by the government of the Russian Federation. 1071.Enhanced analytical and monitoring capability of the defense industrial base (a)Process (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Defense shall establish a process, or designate an existing process, for enhancing the ability of the Department of Defense to analyze, assess, and monitor the vulnerabilities of, and concentration of purchases in, the defense industrial base. 
(2)ElementsThe process required by subsection (a) shall include the following elements: (A)Designation of a senior official responsible for overseeing the development and implementation of the process. 
(B)Development or integration of tools to support commercial due diligence and business intelligence or to otherwise analyze and monitor commercial activity to understand business relationships affecting the defense industrial base. (C)Development of risk profiles of products, services, or entities based on business intelligence, commercial due diligence tools and data services. 
(D)As the Secretary determines necessary, integration with intelligence sources to develop threat profiles of entities attempting transactions with a defense industrial base companies. (E)Other matters as the Secretary deems necessary. 
(3)NotificationNot later than 90 days after establishing or designating the process required by subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives notice in writing that such process has been established or otherwise designated. Such notification shall include the following: (A)Identification of the official required to be designated under paragraph (2)(A). 
(B)Identification of the tools described in paragraph (2)(B) that are currently available to Department of Defense and any other tools available commercially or otherwise that might contribute to enhancing the analytic capability of the process. (C)Identification of, or recommendations for, any statutory changes needed to improve the effectiveness of the process. 
(D)Projected resources necessary to purchase any commercially available tools identified under subparagraph (B) and to carry out any statutory changes identified under subparagraph (C). (b)Reporting (1)Consolidated report on vulnerabilities of, and concentration of purchases in, the defense industrial base (A)Report requiredFor each of fiscal years 2018 through 2023, the Secretary of Defense shall submit to the appropriate congressional committees a consolidated report that combines all of the reports required to be provided to Congress for that fiscal year on the adequacy of, vulnerabilities of, and concentration of purchases in the defense industrial sector. Such consolidated report shall include each of the following: 
(i)The report required under section 721(m) of the Defense Production Act of 1950 (50 U.S.C. 4565(m)) (relating to concentrations of purchases of the defense industrial base). (ii)The report required under section 723(a) of the Defense Production Act of 1950 (50 U.S.C. 4568(a)) (relating to offsets in defense production). 
(iii)The report required under section 2504 of title 10, United States Code (relating to annual industrial capabilities). (iv)Any other reports the Secretary determines appropriate. 
(B)DeadlineA consolidated report under subparagraph (A) shall be submitted by not later than March 31 of the fiscal year following the fiscal year for which the report is submitted. (2)Review of technology protection policyNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report describing any need for reforms of policies governing the export of technology or related intellectual property, along with any proposed legislative changes the Secretary believes are necessary. 
(3)Form of reportsEach report submitted under this subsection shall be in unclassified form, but may contain a classified annex. (4)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives; and (B)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate. 
1072.Report on defense of combat logistics and strategic mobility forces 
(a)Report requiredNot later than April 1, 2018, the Secretary of the Navy shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the defense of combat logistics and strategic mobility forces. (b)Covered periodsThe report required by subsection (a) shall cover two periods: 
(1)The period from 2018 through 2025. (2)The period from 2026 through 2035. 
(c)ElementsThe report required by subsection (a) shall include, for each of the periods covered by the report, the following: (1)A description of potential warfighting planning scenarios in which combat logistics and strategic mobility forces will be threatened, including the most demanding operational plan requiring such forces. 
(2)A description of the combat logistics and strategic mobility forces capacity, including additional combat logistics and strategic mobility forces, that may be required due to losses from attacks under each scenario described pursuant to paragraph (1). (3)A description of the projected capability and capacity of subsurface threats to combat logistics and strategic mobility forces for each scenario described pursuant to paragraph (1). 
(4)A description of planned operating concepts for defending combat logistics and strategic mobility forces from subsurface, surface, and air threats for each scenario described pursuant to paragraph (1). (5)An assessment of the ability and availability of United States naval forces to defend combat logistics and strategic mobility forces from the threats described pursuant to paragraph (1), while also accomplishing other assigned missions, for each scenario described pursuant to that paragraph. 
(6)A description of specific capability gaps or risk areas in the ability or availability of United States naval forces to defend combat logistics and strategic mobility forces from the threats described pursuant to paragraph (1). (7)A description and assessment of potential solutions to address the capability gaps and risk areas identified pursuant to paragraph (6), including new capabilities, increased capacity, or new operating concepts that could be employed by United States naval forces. 
(d)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (e)Combat logistics and strategic mobility forces definedIn this section, the term combat logistics and strategic mobility forces means the combat logistics force, the Ready Reserve Force, and the Military Sealift Command surge fleet. 
1073.Report on acquisition strategy to recapitalize the existing system for undersea fixed surveillance 
(a)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of the Navy shall submit to the congressional defense committees a report on the acquisition strategy to recapitalize the existing system for undersea fixed surveillance. (b)ElementsThe report required by subsection (a) shall address the following matters: 
(1)A description of undersea fixed surveillance system recapitalization requirements, including key performance parameters and key system attributes as applicable. (2)Cost estimates for procuring a future system or systems. 
(3)Projected dates for key milestones within the acquisition strategy. (4)A description of how the acquisition strategy will improve performance in the areas of detection and localization compared to the legacy system to enable effective performance against current, emerging, and future threats over the life of the systems. 
(5)A description of how the acquisition strategy will encourage competition and reward innovation for addressing system performance requirements. 1074.Report on implementation of requirements in connection with the organization of the Department of Defense for management of special operations forces and special operations (a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of section 922 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2354) and the amendments made by that section (in this section collectively referred to as the covered authority). 
(b)ElementsThe report required by subsection (a) shall include the following: (1)A statement of the responsibilities of the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict that is consistent with the covered authority, including an identification of any responsibilities to be divested by the Assistant Secretary pursuant to the covered authority. 
(2)A resource-unconstrained analysis of manpower requirements necessary to satisfy the responsibilities akin to those of the Secretary of a military department that are specified by the covered authority. (3)An accounting of civilian, military, and contractor personnel currently assigned to the fulfillment of the responsibilities akin to those of the Secretary of a military department that are specified by the covered authority, including responsibilities relating to budget, personnel, programs and requirements, acquisition, and special access programs. 
(4)A description of actions taken to implement the covered authority as of the date of the report, including the assignment of any additional civilian, military, or contractor personnel to fulfill additional responsibilities akin to those of the Secretary of a military department that are specified by the covered authority. (5)An explanation how the responsibilities akin to those of the Secretary of a military department that assigned to the Assistant Secretary by the covered authority will be fulfilled in the absence of additional personnel being assigned to the office of the Assistant Secretary. 
(6)An assessment of whether the responsibilities specified in section 138(b)(4) of title 10, United States Code, could be accomplished more effectively if the Assistant Secretary of Defense for Special Operations and Low Intensity Conflict were elevated to an Under Secretary, including the potential benefits and negative consequences of such a change. (7)Any other matters the Secretary considers appropriate. 
1075.Report on the global food system and vulnerabilities relevant to Department of Defense missions 
(a)Report requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall, in consultation with the heads of such components of the Department of Defense as the Secretary considers appropriate, submit to the congressional defense committees an assessment of Department of Defense policies and operational plans for addressing the national security implications of global food system vulnerabilities. (b)ContentsThe report required by subsection (a) shall include, at a minimum, the following: 
(1)An evaluation of vulnerabilities in the global food system that may affect the national security of the United States and the Department of Defense roles, missions, and capabilities in addressing such vulnerabilities, including information technology, data management, and surveillance capabilities for detection and assessment of food system shocks with the potential to result in the deployment of the Armed Forces or directly affect bilateral security interests with allies or partners. (2)A characterization of how Department of Defense strategy, policies, and plans, including the Unified Command Plan, defense planning scenarios, operational plans, theater cooperation plans, and other relevant planning documents and procedures, account for food system vulnerabilities as precursors to and components of protracted major state conflicts, civil wars, insurgencies, or terrorism. 
(3)An evaluation of United States interests, including the interests of allies and strategic partners, and potential United States military operations, including thresholds for ordering such operations, in regions where food system instability represents an urgent and growing threat, including due to the presence of destabilizing non-state actors who may weaponize access to food. (4)An identification of opportunities to initiate or further develop cooperative military-to-military relationships to build partner capacity to avoid, minimize, or control global and regional food system shocks. 
GModernizing Government Technology 
1076.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of General Services. 
(2)BoardThe term Board means the Technology Modernization Board established under section 1094(c)(1). (3)Cloud computingThe term cloud computing has the meaning given the term by the National Institute of Standards and Technology in NIST Special Publication 800–145 and any amendatory or superseding document thereto. 
(4)DirectorThe term Director means the Director of the Office of Management and Budget. (5)FundThe term Fund means the Technology Modernization Fund established under section 1094(b)(1). 
(6)Information technologyThe term information technology has the meaning given the term in section 3502 of title 44, United States Code. (7)IT working capital fundThe term IT working capital fund means an information technology system modernization and working capital fund established under section 1093(b)(1). 
(8)Legacy information technology systemThe term legacy information technology system means an outdated or obsolete system of information technology. 1077.Establishment of agency information technology systems modernization and working capital funds (a)DefinitionIn this section, the term covered agency means each agency listed in section 901(b) of title 31, United States Code. 
(b)Information technology system modernization and working capital funds 
(1)EstablishmentThe head of a covered agency may establish within the covered agency an information technology system modernization and working capital fund for necessary expenses described in paragraph (3). (2)Source of fundsThe following amounts may be deposited into an IT working capital fund: 
(A)Reprogramming and transfer of funds made available in appropriations Acts enacted after the date of enactment of this Act, including the transfer of any funds for the operation and maintenance of legacy information technology systems, in compliance with any applicable reprogramming law or guidelines of the Committees on Appropriations of the Senate and the House of Representatives or transfer authority specifically provided in appropriations law. (B)Amounts made available to the IT working capital fund through discretionary appropriations made available after the date of enactment of this Act. 
(3)Use of fundsAn IT working capital fund established under paragraph (1) may only be used— (A)to improve, retire, or replace existing information technology systems in the covered agency to enhance cybersecurity and to improve efficiency and effectiveness across the life of a given workload, procured using full and open competition among all commercial items to the greatest extent practicable; 
(B)to transition legacy information technology systems at the covered agency to commercial cloud computing and other innovative commercial platforms and technologies, including those serving more than 1 covered agency with common requirements; (C)to assist and support covered agency efforts to provide adequate, risk-based, and cost-effective information technology capabilities that address evolving threats to information security; 
(D)to reimburse funds transferred to the covered agency from the Fund with the approval of the Chief Information Officer, in consultation with the Chief Financial Officer, of the covered agency; and (E)for a program, project, or activity or to increase funds for any program, project, or activity that has not been denied or restricted by Congress. 
(4)Existing fundsAn IT working capital fund may not be used to supplant funds provided for the operation and maintenance of any system within an appropriation for the covered agency at the time of establishment of the IT working capital fund. (5)Prioritization of fundsThe head of each covered agency— 
(A)shall prioritize funds within the IT working capital fund of the covered agency to be used initially for cost savings activities approved by the Chief Information Officer of the covered agency; and (B)may reprogram and transfer any amounts saved as a direct result of the cost savings activities approved under clause (i) for deposit into the IT working capital fund of the covered agency, consistent with paragraph (2)(A). 
(6)Availability of funds 
(A)In generalAny funds deposited into an IT working capital fund shall be available for obligation for the 3-year period beginning on the last day of the fiscal year in which the funds were deposited. (B)Transfer of unobligated amountsAny amounts in an IT working capital fund that are unobligated at the end of the 3-year period described in subparagraph (A) shall be transferred to the general fund of the Treasury. 
(7)Agency CIO responsibilitiesIn evaluating projects to be funded by the IT working capital fund of a covered agency, the Chief Information Officer of the covered agency shall consider, to the extent applicable, guidance issued under section 1094(b)(1) to evaluate applications for funding from the Fund that include factors including a strong business case, technical design, consideration of commercial off-the-shelf products and services, procurement strategy (including adequate use of rapid, iterative software development practices), and program management. (c)Reporting requirement (1)In generalNot later than 1 year after the date of enactment of this Act, and every 6 months thereafter, the head of each covered agency shall submit to the Director, with respect to the IT working capital fund of the covered agency— 
(A)a list of each information technology investment funded, including the estimated cost and completion date for each investment; and (B)a summary by fiscal year of obligations, expenditures, and unused balances. 
(2)Public availabilityThe Director shall make the information submitted under paragraph (1) publicly available on a website. 1078.Establishment of technology modernization fund and board (a)DefinitionIn this section, the term agency has the meaning given the term in section 551 of title 5, United States Code. 
(b)Technology modernization fund 
(1)EstablishmentThere is established in the Treasury a Technology Modernization Fund for technology-related activities, to improve information technology, to enhance cybersecurity across the Federal Government, and to be administered in accordance with guidance issued by the Director. (2)Administration of fundThe Administrator, in consultation with the Chief Information Officers Council and with the approval of the Director, shall administer the Fund in accordance with this subsection. 
(3)Use of fundsThe Administrator shall, in accordance with recommendations from the Board, use amounts in the Fund— (A)to transfer such amounts, to remain available until expended, to the head of an agency for the acquisition of products and services, or the development of such products and services when more efficient and cost effective, to improve, retire, or replace existing Federal information technology systems to enhance cybersecurity and privacy and improve long-term efficiency and effectiveness; 
(B)to transfer such amounts, to remain available until expended, to the head of an agency for the operation and procurement of information technology products and services, or the development of such products and services when more efficient and cost effective, and acquisition vehicles for use by agencies to improve Governmentwide efficiency and cybersecurity in accordance with the requirements of the agencies; (C)to provide services or work performed in support of— 
(i)the activities described in subparagraph (A) or (B); and (ii)the Board and the Director in carrying out the responsibilities described in subsection (c)(2); and 
(D)to fund only programs, projects, or activities or to fund increases for any programs, projects, or activities that have not been denied or restricted by Congress. (4)Authorization of appropriations; credits; availability of funds (A)Authorization of appropriationsThere is authorized to be appropriated to the Fund $250,000,000 for each of fiscal years 2018 and 2019. 
(B)CreditsIn addition to any funds otherwise appropriated, the Fund shall be credited with all reimbursements, advances, or refunds or recoveries relating to information technology or services provided for the purposes described in paragraph (3). (C)Availability of fundsAmounts deposited, credited, or otherwise made available to the Fund shall be available until expended for the purposes described in paragraph (3). 
(5)Reimbursement 
(A)Reimbursement by agency 
(i)In generalThe head of an agency shall reimburse the Fund for any transfer made under subparagraph (A) or (B) of paragraph (3), including any services or work performed in support of the transfer under paragraph (3)(C), in accordance with the terms established in a written agreement described in paragraph (6). (ii)Reimbursement from subsequent appropriationsNotwithstanding any other provision of law, an agency may make a reimbursement required under clause (i) from any appropriation made available after the date of enactment of this Act for information technology activities, consistent with any applicable reprogramming law or guidelines of the Committees on Appropriations of the Senate and the House of Representatives. 
(iii)Recording of obligationNotwithstanding section 1501 of title 31, United States Code, an obligation to make a payment under a written agreement described in paragraph (6) in a fiscal year after the date of enactment of this Act shall be recorded in the fiscal year in which the payment is due. (B)Prices fixed by Administrator (i)In generalThe Administrator, in consultation with the Director, shall establish amounts to be paid by an agency under this paragraph and the terms of repayment for activities funded under paragraph (3), including any services or work performed in support of that development under paragraph (3)(C), at levels sufficient to ensure the solvency of the Fund, including operating expenses. 
(ii)Review and approvalBefore making any changes to the established amounts and terms of repayment, the Administrator shall conduct a review and obtain approval from the Director. (C)Failure to make timely reimbursementThe Administrator may obtain reimbursement from an agency under this paragraph by the issuance of transfer and counterwarrants, or other lawful transfer documents, supported by itemized bills, if payment is not made by the agency during the 90-day period beginning after the expiration of a repayment period described in a written agreement described in paragraph (6). 
(6)Written agreement 
(A)In generalBefore the transfer of funds to an agency under subparagraphs (A) and (B) of paragraph (3), the Administrator, in consultation with the Director, and the head of the agency shall enter into a written agreement— (i)documenting the purpose for which the funds will be used and the terms of repayment, which may not exceed 5 years unless approved by the Director; and 
(ii)which shall be recorded as an obligation as provided in paragraph (5)(A). (B)Requirement for use of incremental funding, commercial products and services, and rapid, iterative development practicesThe Administrator shall ensure— 
(i)for any funds transferred to an agency under paragraph (3)(A), in the absence of compelling circumstances documented by the Administrator at the time of transfer, that such funds shall be transferred only on an incremental basis, tied to metric-based development milestones achieved by the agency through the use of rapid, iterative, development processes; and (ii)that the use of commercial products and services are incorporated to the greatest extent practicable in activities funded under subparagraphs (A) and (B) of paragraph (3), and that the written agreement required under paragraph (6) documents this preference. 
(7)Reporting requirements 
(A)List of projects 
(i)In generalNot later than 6 months after the date of enactment of this Act, the Director shall maintain a list of each project funded by the Fund, to be updated not less than quarterly, that includes a description of the project, project status (including any schedule delay and cost overruns), financial expenditure data related to the project, and the extent to which the project is using commercial products and services, including if applicable, a justification of why commercial products and services were not used and the associated development and integration costs of custom development. (ii)Public availabilityThe list required under clause (i) shall be published on a public website in a manner that is, to the greatest extent possible, consistent with applicable law on the protection of classified information, sources, and methods. 
(B)Comptroller general reportsNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Comptroller General of the United States shall submit to Congress and make publically available a report assessing— (i)the costs associated with establishing the Fund and maintaining the oversight structure associated with the Fund compared with the cost savings associated with the projects funded both annually and over the life of the acquired products and services by the Fund; 
(ii)the reliability of the cost savings estimated by agencies associated with projects funded by the Fund; (iii)whether agencies receiving transfers of funds from the Fund used full and open competition to acquire the custom development of information technology products or services; and 
(iv)the number of IT procurement, development, and modernization programs, offices, and entities in the Federal Government, including 18F and the United States Digital Services, the roles, responsibilities, and goals of those programs and entities, and the extent to which they duplicate work. (c)Technology modernization board (1)EstablishmentThere is established a Technology Modernization Board to evaluate proposals submitted by agencies for funding authorized under the Fund. 
(2)ResponsibilitiesThe responsibilities of the Board are— (A)to provide input to the Director for the development of processes for agencies to submit modernization proposals to the Board and to establish the criteria by which those proposals are evaluated, which shall include— 
(i)addressing the greatest security, privacy, and operational risks; (ii)having the greatest Governmentwide impact; and 
(iii)having a high probability of success based on factors including a strong business case, technical design, consideration of commercial off-the-shelf products and services, procurement strategy (including adequate use of rapid, agile iterative software development practices), and program management; (B)to make recommendations to the Administrator to assist agencies in the further development and refinement of select submitted modernization proposals, based on an initial evaluation performed with the assistance of the Administrator; 
(C)to review and prioritize, with the assistance of the Administrator and the Director, modernization proposals based on criteria established pursuant to subparagraph (A); (D)to identify, with the assistance of the Administrator, opportunities to improve or replace multiple information technology systems with a smaller number of information technology services common to multiple agencies; 
(E)to recommend the funding of modernization projects, in accordance with the uses described in subsection (b)(3), to the Administrator; (F)to monitor, in consultation with the Administrator, progress and performance in executing approved projects and, if necessary, recommend the suspension or termination of funding for projects based on factors including the failure to meet the terms of a written agreement described in subsection (b)(6); and 
(G)to monitor the operating costs of the Fund. (3)MembershipThe Board shall consist of 7 voting members. 
(4)ChairThe Chair of the Board shall be the Administrator of the Office of Electronic Government. (5)Permanent membersThe permanent members of the Board shall be— 
(A)the Administrator of the Office of Electronic Government; and (B)a senior official from the General Services Administration having technical expertise in information technology development, appointed by the Administrator, with the approval of the Director. 
(6)Additional members of the board 
(A)AppointmentThe other members of the Board shall be— (i)1 employee of the National Protection and Programs Directorate of the Department of Homeland Security, appointed by the Secretary of Homeland Security; and 
(ii)4 employees of the Federal Government primarily having technical expertise in information technology development, financial management, cybersecurity and privacy, and acquisition, appointed by the Director. (B)TermEach member of the Board described in paragraph (A) shall serve a term of 1 year, which shall be renewable not more than 4 times at the discretion of the appointing Secretary or Director, as applicable. 
(7)Prohibition on compensationMembers of the Board may not receive additional pay, allowances, or benefits by reason of their service on the Board. (8)StaffUpon request of the Chair of the Board, the Director and the Administrator may detail, on a reimbursable or nonreimbursable basis, any employee of the Federal Government to the Board to assist the Board in carrying out the functions of the Board. 
(d)Responsibilities of Administrator 
(1)In generalIn addition to the responsibilities described in subsection (b), the Administrator shall support the activities of the Board and provide technical support to, and, with the concurrence of the Director, oversight of, agencies that receive transfers from the Fund. (2)ResponsibilitiesThe responsibilities of the Administrator are— 
(A)to provide direct technical support in the form of personnel services or otherwise to agencies transferred amounts under subsection (b)(3)(A) and for products, services, and acquisition vehicles funded under subsection (b)(3)(B); (B)to assist the Board with the evaluation, prioritization, and development of agency modernization proposals. 
(C)to perform regular project oversight and monitoring of approved agency modernization projects, in consultation with the Board and the Director, to increase the likelihood of successful implementation and reduce waste; and (D)to provide the Director with information necessary to meet the requirements of subsection (b)(7). 
(e)Effective dateThis section shall take effect on the date that is 90 days after the date of enactment of this Act. (f)Sunset (1)In generalOn and after the date that is 2 years after the date on which the Comptroller General of the United States issues the third report required under subsection (b)(7)(B), the Administrator may not award or transfer funds from the Fund for any project that is not already in progress as of such date. 
(2)Transfer of unobligated amountsNot later than 90 days after the date on which all projects that received an award from the Fund are completed, any amounts in the Fund shall be transferred to the general fund of the Treasury and shall be used for deficit reduction. (3)Termination of Technology Modernization BoardNot later than 90 days after the date on which all projects that received an award from the Fund are completed, the Technology Modernization Board and all the authorities of subsection (c) shall terminate. 
HOther Matters 
1081.Technical, conforming, and clerical amendments 
(a)Title 10, United States CodeTitle 10, United States Code, is amended as follows: (1)Section 113(j)(1) is amended by striking the Committee on the first place it appears and all that follows through of Representatives and inserting congressional defense committees.  
(2)Section 115(i)(9) is amended by striking section 1203(b) of the Cooperative Threat Reduction Act of 1993 (22 U.S.C. 5952(b)) and inserting section 1321(a) of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711(a)).  (3)Section 122a(a) is amended by striking acting through the Office of the Assistant Secretary of Defense for Public Affairs and inserting acting through the Assistant to the Secretary of Defense for Public Affairs. 
(4)Section 127(c)(1) is amended by striking the Committee on the first place it appears and all that follows through of Representatives and inserting congressional defense committees. (5)Section 129a(b) is amended by striking (as identified pursuant to section 118b of this title).  
(6)Section 130f(b)(1) is amended by adding a period at the end. (7)Section 139b(c)(2) is amended by inserting a period at the end of subparagraph (K). 
(8)Section 153(a) is amended by inserting a colon after the following in the matter preceding paragraph (1). (9)Section 162(a)(4) is amended by striking the comma after command of. 
(10)Section 164(a)(1)(B) is amended by striking section 664(f) and inserting section 664(d). (11)Section 166(c) is amended by striking section 2011 and inserting section 322. 
(12)Section 167b(e)(2)(A)(iii)(II) is amended by striking Fiscal Year 2014 and inserting Fiscal Year 2016. (13)Section 171a is amended— 
(A)in subsection (f), by striking (4)) and inserting (4))); and (B)in subsection (i)(3), by striking section 2366(e) and inserting sections 2366(e) and 2366a(d). 
(14)Section 179(f)(3)(B)(iii) is amended by striking Joints and inserting Joint. (15)Section 181(b)(1) is amended by striking section 118 and inserting section 113(g).  
(16)Section 222(b) is amended by striking both through the period at the end and inserting major force programs.. (17)Section 342(j)(2) is amended by striking the second period at the end. 
(18)Section 347(a)(1)(A) is amended by inserting section in clauses (i) and (iii) after Academy under. (19)Section 494(b)(2)(B) is amended by striking of title 10 and inserting of this title. 
(20)Section 661(c) is amended by striking section 664(f) in paragraphs (1)(B)(i) and (3)(A) and inserting section 664(d). (21)Section 801 (article 1 of the Uniform Code of Military Justice) is amended in the matter preceding paragraph (1) by striking chapter: and inserting chapter (the Uniform Code of Military Justice):. 
(22)Section 806b(b) (article 6b(b) of the Uniform Code of Military Justice) is amended by striking (the Uniform Code of Military Justice). (23)Section 1073c(a)(1)(E) is amended by striking miliary and inserting military. 
(24)Section 1074g(a)(9) is amended by moving subparagraphs (B) and (C) two ems to the left. (25)Section 1451 is amended in subsections (a) and (b) by striking section 1450(a)(4) each place it appears and inserting section 1450(a)(5). 
(26)Section 1452(c) is amended in paragraphs (1) and (3) by striking section 1450(a)(4) both places it appears and inserting section 1450(a)(5). (27)Subsection (i) of section 1552, as redesignated by section 511(a)(1) of this Act, is amended by striking calender each place it appears and inserting calendar.  
(28)Section 1553(f) is amended by striking calender each place it appears and inserting calendar. (29)Section 2264(b)(3) is amended by striking the date of the and all the follows through 2015 and inserting December 19, 2014. 
(30)Section 2330a is amended— (A)in subsection (d)(1)(C), by striking management.; and inserting management;; and 
(B)in subsection (h)— (i)in paragraph (1), by inserting Performance-based.— after (1); 
(ii)by designating the four paragraphs after paragraph (4) as paragraphs (5), (6), (7), and (8), respectively; (iii)in paragraph (5), as redesignated, by inserting Service acquisition portfolio groups.— after (5); and 
(iv)in paragraph (6), as redesignated, by inserting Staff augmentation contracts.— after (6). (31)Section 2334(a)(6)(B) is amended by adding a semicolon at the end. 
(32)Section 2335 is amended by striking (2 U.S.C. 431 et seq.) in subsections (c)(1) and (d)(3) and inserting (52 U.S.C. 30101 et seq.). (33)The table of sections at the beginning of chapter 139 is amended by inserting at period at the end of the items relating to sections 2372 and 2372a. 
(34)Section 2364(a)(6) is amended by striking conveys and inserting convey. (35)Section 2372 is amended by striking subsection (c)(3)(A) and inserting subsection (c)(2)(A). 
(36)Section 2411(1)(D) is amended by striking (Public Law 93–638; 25 U.S.C. 450b(l)) and inserting (25 U.S.C. 5304(l)). (37)The item relating to section 2431b in the table of sections at the beginning of chapter 144 is amended to read as follows:  
 
 
2431b. Risk management and mitigation in major defense acquisition programs and major systems.. 
(38)Section 2430 is amended by striking subsection (a)(2) in subsections (b) and (c) and inserting subsection (a)(1)(B). (39)Section 2431a(d) is amended by inserting (1) after Review.—. 
(40)Section 2446b(e) is amended— (A)in the matter preceding paragraph (1), by striking in writing that— and inserting in writing—; and 
(B)in paragraph (1), by inserting , that after open system approach. (41)Section 2548(e) is amended— 
(A)by striking Requirements and all that follows through by the Secretary and inserting Requirement.—The annual report prepared by the Secretary; (B)by striking system; and and inserting system.; and 
(C)by striking paragraph (2).  (42)The table of sections at the beginning of chapter 152 is amended by inserting a period at the end of the item relating to section 2567. 
(43)Section 2576a(b) is amended by striking and at the end of paragraph (4). (44)Section 2612(a) is amended by striking section 2166(f)(4) and inserting section 343(f)(4). 
(45)Section 2662(f)(1)(D) is amended by striking section 334 and inserting section 254. (46)Section 2667(e) is amended— 
(A)in paragraph (1)(E), by striking military museum described in section 489(a) of this title and inserting military museum; (B)in paragraph (4), by striking before January 1, 2005, shall be deposited into the account and inserting shall be deposited into the Department of Defense Base Closure Account; and 
(C)by striking paragraph (5). (47)Section 2667(k) is amended by striking section 9101 and inserting section 8101. 
(48)Section 2925(b)(1) is amended by striking section 138c and inserting section 2926(b). (49)Chapter 449 is amended— 
(A)by striking the second section 4781; and (B)in the table of sections, by striking the item relating to the second section 4781. 
(50)Section 7235(e)(2) is amended by striking 24 months after the date of the enactment of this section and inserting November 25, 2017,. (51)The item relating to section 9517 in the table of sections at the beginning of chapter 931 is amended by making the first letter of the third word lower case. 
(b)Amendments related to repeal of pending authority To establish Under Secretary of Defense for Business Management and Information 
(1)National Defense Authorization Act for Fiscal Year 2015Effective as of December 23, 2016, section 901 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3462), as amended by section 901(d) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2342), is further amended— (A)by striking subsection (j); 
(B)in subsection (l)(1), by striking subparagraph (A); (C)in subsection (m), by striking paragraphs (1) and (2); and 
(D)in subsection (n), by striking paragraph (1). (2)National Defense Authorization Act for Fiscal Year 2016Effective as of November 25, 2015, subsection (f) of section 883 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92), as added by section 1081(c)(5) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328), is amended by striking paragraph (1). 
(c)Technical corrections related to Uniform Code of Military Justice Reform 
(1)In generalChapter 47 of title 10, United States Code (the Uniform Code of Military Justice), as amended by the Military Justice Act of 2016 (division E of Public Law 114–328), is further amended as follows: (A)Section 801 (article 1) is amended, in the matter preceding paragraph (1), by inserting (the Uniform Code of Military Justice) after chapter. 
(B)Subsection (b) of section 806b (article 6b), as amended by section 5105 of the Military Justice Act of 2016 (130 Stat. 2895) is amended by striking (the Uniform Code of Military Justice).  (C)Subsections (b) and (c) of section 816 (article 16), as amended by section 5161 of the Military Justice Act of 2016 (130 Stat. 2897) are amended by striking sections 825(d)(3) and 829 of this title (articles 25(d)(3) and 29) each place it appears and inserting sections 825(e)(3) and 829 of this title (articles 25(e)(3) and 29). 
(D)Subsection (a)(4) of section 839 (article 39), as added by section 5222(1) of the Military Justice Act of 2016 (130 Stat. 2909), is amended by striking in non-capital cases unless the accused requests sentencing by members under section 825 of this title (article 25) and inserting under section 853(b)(1) of this title (article 53(b)(1)). (E)Subsection (i) of section 843 (article 43), as added by section 5225(c) of the Military Justice Act of 2016 (130 Stat. 2909), is amended by striking Dna Evidence.— and inserting DNA Evidence.—. 
(F)Section 848(c)(1) (article 48(c)(1)), as amended by section 5230 of the Military Justice Act of 2016 (130 Stat. 2913), is further amended by striking section 866(g) of this title (article 66(g)) and inserting section 866(h) of this title (article 66(h)). (G)Section 853(b)(1)(B) (article 53(b)(1)(B)), as amended by section 5236 of the Military Justice Act of 2016 (130 Stat. 2937), is further amended by striking in a trial. 
(H)Subsection (d) of section 853a (article 53a), as added by section 5237 of the Military Justice Act of 2016 (130 Stat. 2917), is amended by striking military judge the second place it appears and inserting court-martial. (I)Section 864(a) (article 64(a)), as amended by section 5328(a) of the Military Justice Act of 2016 (130 Stat. 2929), is further amended by striking (a) (a) In general.— and inserting (a) In general.—. 
(J)Subsection (b)(1) of section 865 (article 65), as added by section 5329 of the Military Justice Act of 2016 (130 Stat. 2930), is amended by striking section 866(b)(2) of this title (article 66(b)(2)) and inserting section 866(b)(3) of this title (article 66(b)(3)). (K)Subsection (f)(3) of section 866 (article 66), as added by section 5330 of the Military Justice Act of 2016 (130 Stat. 2932), is amended by inserting after Court the first place it appears the following: of Criminal Appeals. 
(L)Section 869(c)(1)(A) (article 69(c)(1)(A)), as amended by section 5333 of the Military Justice Act of 2016 (130 Stat. 2935), is further amended by inserting a comma after in part. (M)Section 882(b) (article 82(b)), as amended by section 5403 of the Military Justice Act of 2016 (130 Stat. 2939), is further amended by striking section 99 and inserting section 899. 
(N)Section 919a(b) (article 119a(b)), as amended by section 5401(13)(B) of the Military Justice Act of 2016 (130 Stat. 2939), is further amended— (i)by striking 928a, 926, and 928 and inserting 926, 928, and 928a; and 
(ii)by striking 128a 126, and 128 and inserting 126, 128, and 128a. (O)Section 920(g)(2) (article 120(g)(2)), as amended by section 5430(b) of the Military Justice Act of 2016 (130 Stat. 2949), is further amended in the first sentence by striking brest and inserting breast. 
(P)Section 928(b)(2) (article 128(b)(2)), as amended by section 5441 of the Military Justice Act of 2016 (130 Stat. 2954), is further amended by striking the comma after substantial bodily harm. (Q)Subsection (b)(2) of section 932 (article 132), as added by section 5450 of the Military Justice Act of 2016 (130 Stat. 2957), is amended by striking section 1034(h) and inserting section 1034(j). 
(R)Section 937 (article 137), as amended by section 5503 of the Military Justice Act of 2016 (130 Stat. 2960), is further amended by striking (the Uniform Code of Military Justice) each place it appears as follows: (i)In subsection (a)(1), in the matter preceding subparagraph (A). 
(ii)In subsection (b), in the matter preceding subparagraph (A). (iii)In subsection (d), in the matter preceding paragraph (1). 
(2)Cross-references to stalkingTitle 10, United States Code, is amended as follows:  (A)Section 673(a) is amended— 
(i)by striking 920a, or 920c and inserting 920c, or 930; and (ii)by striking 120a, or 120c and inserting 120c, or 130. 
(B)Section 674(a) is amended— (i)by striking 920a, 920b, 920c, or 925 and inserting 920b, 920c, or 930; and 
(ii)by striking 120a, 120b, 120c, or 125 and inserting 120b, 120c, or 130. (C)Section 1034(c)(2)(A) is amended by striking sections 920 through 920c of this title (articles 120 through 120c of the Uniform Code of Military Justice) and inserting section 920, 920b, 920c, or 930 of this title (article 120, 120b, 120c, or 130 of the Uniform Code of Military Justice). 
(D)Section 1044e(g)(1) is amended— (i)by striking 920a, 920b, 920c, or 925 and inserting 920b, 920c, or 930; and 
(ii)by striking 120a, 120b, 120c, or 125 and inserting 120b, 120c, or 130. (3)Cross-reference in title 5Section 8312(b)(2)(A) of title 5, United States Code, is amended by striking article 106 (spies), or article 106a (espionage) and inserting article 103a (espionage), or article 106 (spies). 
(4)Effective dateThe amendments made by this subsection shall take effect immediately after the amendments made by the Military Justice Act of 2016 (division E of Public Law 114–328) take effect as provided for in section 5542 of that Act (130 Stat. 2967). (d)National Defense Authorization Act for Fiscal Year 2017Effective as of December 23, 2016, and as if included therein as enacted, the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended as follows: 
(1)Section 217(a)(2) (130 Stat. 2051) is amended by striking section 821b and inserting section 821(b). (2)Section 233 (10 U.S.C. 2358 note; 130 Stat. 2061) is amended in subsections (a)(1) and (b)(1), by striking secretaries and inserting Secretaries. 
(3)Section 728(b)(1) (130 Stat. 2234) is amended by inserting (c) after Section 1073b. (4)Section 805(a)(2) (130 Stat. 2255) is amended by striking The table of chapters for title 10, United States Code, is and inserting The tables of chapters at the beginning of subtitle A, and at the beginning of part IV of subtitle A, of title 10, United States Code, are. 
(5)The matter to be inserted by section 824(d)(1)(B) (130 Stat. 2279) is amended— (A)by striking (3) and inserting (4); and 
(B)by striking (4) and inserting (5). (6)Section 833(b)(2)(C) (130 Stat. 2284) is amended— 
(A)in clause (ii), by striking Section 2330a(j) of title 10, United States Code, and inserting Section 2330a(h) of title 10, United States Code, as redesignated by section 812(d),; and (B)in clause (iii), in the matter proposed to be inserted, by striking section 2330a(j) and inserting section 2330a(h).  
(7)Section 865(b)(2) (130 Stat. 2305) is amended by striking section 2330a(g)(5) and inserting section 2330a(h)(4). (8)Section 893(c) (130 Stat. 2324) is amended by inserting paragraph (2) of after is further amended in. 
(9)Section 902(b) (130 Stat. 2344) is amended by striking Section 151(b)(5) and inserting Section 131(b)(5). (10)Section 921(c) (130 Stat. 2351) is amended by inserting after The text of the following: subsection (a) (after the subsection heading). 
(11)Section 1061(c)(23) (130 Stat. 2400) is amended by striking 488(c) and inserting 488. (12)Section 1061(i) (130 Stat. 2404) is amended— 
(A)in paragraph (23), by striking 2010 (Public Law 110–417) and inserting 2009 (Public Law 110–417; 10 U.S.C. prec. 701 note); and (B)in paragraph (24), by striking 2010 and inserting 2009. 
(13)Section 1064(b) (130 Stat. 2409) is amended by striking Public Law 113–239 and inserting Public Law 112–239. (14)Section 1253(b) (130 Stat. 2532) is amended by striking this subchapter both places it appears and inserting this subtitle.  
(15)Section 2811(c) (130 Stat. 2716) is amended by striking , and the provisions of law amended by subsections (a) and (b) of that section shall be restored as if such section had not been enacted into law. (16)Section 2829E(a) (130 Stat. 2733) is amended by striking paragraph (3). 
(17)Section 5225(f) (130 Stat. 2910) is amended by striking this subsection and inserting this section. (18)The table of sections to be inserted by section 5452 (130 Stat. 2958) is amended— 
(A)by striking Art. each place it appears, except the first place it appears; (B)in the item relating to section 887a, by striking Resistence and inserting Resistance; 
(C)in the item relating to section 908, by striking of the United States–Loss and inserting of United States–Loss,;  (D)in the item relating to section 909, by striking of the and inserting of; and 
(E)in the item relating to section 909a, by striking the second period at the end.  (19)The matters to be inserted by section 5541 (130 Stat. 2965) is amended— 
(A)by striking Art. each place it appears; (B)by striking 825. and inserting 825a.; and 
(C)by striking 830. and inserting 830a.. (e)National Defense Authorization Act for Fiscal Year 2016Effective as of November 25, 2015, and as if included therein as enacted, section 574 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 831) is amended by striking 1785 note both places it appears and inserting 1788 note. 
(f)National Defense Authorization Act for Fiscal Year 2015Effective as of December 19, 2014, and as if included therein as enacted, section 1044(a)(2)(A) of the National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3493) is amended by striking October 28 and inserting September 30. (g)National Defense Authorization Act for Fiscal Year 2011Effective as of January 7, 2011, and as if included therein as enacted, section 896(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–398; 124 Stat. 4315) is amended— 
(1)in paragraph (1), by striking Chapter and inserting Subchapter II of chapter; and (2)in paragraph (2), by striking chapter and inserting subchapter. 
(h)National Defense Authorization Act for Fiscal Year 2009Section 943(d)(1) of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417), as amended by section 1205(c)(2) of Public Law 112–81 (125 Stat. 1623), is further amended by striking the second period at the end of the first sentence. (i)National Defense Authorization Act for Fiscal Year 2004Section 1022(e) of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 10 U.S.C. 271 note) is amended by striking section 1004(j) and all that follows through the end of the subsection and inserting section 284(i) of title 10, United States Code. 
(j)Coordination with other amendments made by this actFor purposes of applying amendments made by provisions of this Act other than this section, the amendments made by this section shall be treated as having been enacted immediately before any such amendments by other provisions of this Act. 1082.Clarification of applicability of certain provisions of law to civilian judges of the United States Court of Military Commission ReviewSection 950f(b) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(5) 
(A)For purposes of sections 203, 205, 207, 208, and 209 of title 18, the term special Government employee shall include a judge of the Court appointed under paragraph (3). (B)A person appointed as a judge of the Court under paragraph (3) shall be considered to be an officer or employee of the United States with respect to such person's status as a judge, but only during periods in which such person is performing the duties of such a judge. Any provision of law that prohibits or limits the political or business activities of an employee of the United States shall only apply to such a judge during such periods.. 
1083.Modification of requirement relating to conversion of certain military technician (dual status) positions to civilian positions 
(a)Revised reductionSection 1053(a)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 10216 note), as amended by section 1084(a)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2421), is further amended by striking 20 percent and inserting 12.6 percent. (b)Technical CorrectionSection 1084(a)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2421), is amended by striking paragraph (2) and inserting paragraph (2)(A). 
1084.National Guard accessibility to Department of Defense issued unmanned aircraft 
(a)Review requiredNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Chief of the National Guard Bureau, the Commander of United States Northern Command, and the Commander of United States Pacific Command, shall conduct an efficiency and effectiveness review of the governance structure, coordination processes, documentation, and timing and deadline requirements stipulated in Department of Defense Policy Memorandum 15-002, entitled Guidance for the Domestic Use of Unmanned Aircraft Systems and dated February 17, 2015. In conducting the review, the Secretary shall take into account information and data points provided by State governors and State adjutant generals in assessing the efficiency and effectiveness of accessing Department of Defense issued unmanned aircraft systems for State and National Guard operations. (b)Submittal to CongressNot later than 30 days after the completion of the review required by subsection (a), the Secretary shall submit the review to the Committees on Armed Services of the Senate and House of Representatives. 
1085.Sense of Congress regarding aircraft carriers 
(a)FindingsCongress makes the following findings: (1)Naval aviation was born in the United States when Eugene Ely launched from the deck of a United States Navy ship on November 14, 1910, in a Curtiss Model D. 
(2)In 1915, Cpt. Henry C. Mustin made the first catapult launch aboard a ship underway in a Curtiss Model AB-2, beginning a century of technological advancements that have led to today’s Electromagnetic Aircraft Launch System. (3)In 1924, Lt. Dixie Kiefer made the first night catapult launch in a Vought UO-1 in San Diego harbor. 
(4)The first nuclear-powered aircraft carrier, USS Enterprise (CVN 65), was commissioned in 1961, ushering in a new era of the world's most dominant and capable warships. (5)In 2013, aircraft carrier USS George Washington (CVN 73) provided humanitarian assistance, medical supplies, food, and water to the victims in the Republic of the Philippines of Super Typhoon Haiyan, once again demonstrating the versatility of aircraft carriers for combat, diplomatic, and humanitarian operations. 
(6)In 2017, the first of the next generation of aircraft carriers, USS Gerald R. Ford (CVN 78), was commissioned, marking a continuation of the innovative naval aviation spirit, technological advancement, and war fighting capabilities of aircraft carriers. (7)For over 70 years, aircraft carriers have been employed in every major and many smaller conflicts, including World War II, Korea, Vietnam, Grenada, Lebanon, Libya, Operation Desert Storm, Afghanistan, Iraq, and the fight against terrorism. 
(8)The United States Navy's aircraft carriers are a cornerstone of the Nation’s ability to project its power and strength. (9)When aircraft carriers sail the globe they are a statement of national purpose and a symbol of the Nation’s industrial strength, competitive edge, and economic prosperity. 
(10)Aircraft carriers are 4.5 acres of sovereign United States territory enabling the Nation to reduce its dependency on other nations while it pursues its national security interests. (11)Aircraft carriers enable the United States Armed Forces to carry out operations from international waters, often obviating the need to obtain fly-over rights and land-base rights from other nations. 
(12)Aircraft carriers are modern, mobile United States military bases complete with airfield, hospital, and communications systems from which the United States can strike at its enemies. (13)Over 90 percent of world trade is moved by sea, including much of the world’s gas and oil supply, and aircraft carriers patrol vital regions of the world to keep shipping lanes open and protect the interests of the United States and its allies. 
(14)There are more than 2,450 companies in 48 States and over 364 congressional districts, and more than 13,100 shipbuilders, who proudly contribute to the construction and maintenance of these complex and technologically advanced ships. (15)Thousands of members of the United States Armed Forces have served the Nation aboard aircraft carriers in war, peace, and times of crisis. 
(b)Sense of CongressIt is the sense of Congress that— (1)United States aircraft carriers are premier sea-based power projection platforms and have served the Nation’s interests in times of war and peace, adapting to the immediate and ever-changing nature of the world for over 90 years; and 
(2)aircraft carrier contributions and heritage should be celebrated. 1086.Sense of Congress recognizing the United States Navy Seabees (a)FindingsCongress makes the following findings: 
(1)On March 5, 1942, Navy Construction Force personnel, known as the Seabees, were officially established by the Navy Department. (2)The purpose of the Navy Seabees is to build, maintain, and support base infrastructure in remote locations for the Navy and Marine Corps, while simultaneously being capable of engaging in combat operations. 
(3)The Navy Seabees dual-role is exemplified by the Seabee motto Construimus, Batuimus: We Build, We Fight. (4)Throughout their history, the Navy Seabees have answered the call of duty to protect the United States and its democratic values both in times of war and peace. 
(5)The Navy Seabees support United States national security at Navy fleet and combatant commands worldwide, through the construction, both on land and underwater, of bases, airfields, roads, bridges, and other infrastructure. (6)The Navy Seabees and their families have demonstrated unmatched courage and dedication to sacrifice for the United States, from service in World War II, Korea, and Vietnam to the recent conflicts in Afghanistan, Iraq, and elsewhere. 
(7)The Navy Seabees exhibit honor, personal courage, and commitment as they sacrifice their personal comfort to keep the United States safe from threats. (8)The Navy Seabees continue to display strength, professionalism, and bravery in the all-volunteer force. 
(b)Sense of CongressCongress recognizes the United States Navy Seabees and the Navy personnel who comprise the construction force for the Navy and the Marine Corps as critical elements in deterring conflict, overcoming aggression, and rebuilding democratic institutions. 1087.Construction of memorial to the crew of the Apollo I launch test accident at Arlington National CemeterySubject to applicable requirements of section 2409(b)(2)(E) of title 38, United States Code, the Secretary of the Army, in consultation with the Administrator of the National Aeronautics and Space Administration, the Commission of Fine Arts, and the Advisory Committee on Arlington National Cemetery, shall authorize the construction, at an appropriate place in Arlington National Cemetery, Virginia, of a memorial marker honoring the three members of the crew of the Apollo I who died during a launch rehearsal test on January 27, 1967, in Cape Canaveral, Florida. The memorial may not be constructed in a location that is otherwise suitable as an interment site. 
1088.Department of Defense engagement with covered non-Federal entities 
(a)Review of current guidanceNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly conduct a review of the guidance of the Department of Defense applicable to Department of Defense engagements with covered non-Federal entities. (b)Additional guidanceIf the Secretary of Defense and the Secretary of State determine pursuant to the review under subsection (a) that additional guidance is required in connection with Department of Defense engagements with covered non-Federal entities, the Secretary of Defense, with the concurrence of the Secretary of State, shall, by not later than 180 days after the date of the enactment of this Act, issue such additional guidance as the Secretaries consider appropriate in light of the review. Any such additional guidance shall be consistent with— 
(1)applicable law, as in effect on the date of the enactment of this Act; (2)Department of Defense guidance with respect to solicitation and preferential treatment, as in effect on the date of the enactment of this Act, including such guidance specified in the Department of Defense Joint Ethics Regulations; and 
(3)the principle that the Department of State and the United States Agency for International Development are the principal United States agencies with primary responsibility for providing and coordinating humanitarian and economic assistance. (c)BriefingNot later than 150 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly provide to the Committees on Armed Services of the Senate and the House of Representatives, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a briefing on the findings of the review required under subsection (a). 
(d)Covered non-Federal entity definedIn this section, the term covered non-Federal entity means an organization that— (1)is based in the United States; 
(2)has an independent board of directors and is subject to independent financial audits; (3)is substantially privately-funded; 
(4)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code; (5)provides international assistance; and 
(6)has a stated mission of supporting United States military missions abroad. 1089.Prize competition to identify root cause of physiological episodes on Navy, Marine Corps, and Air Force training and operational aircraft (a)In generalUnder the authority of section 2374a of title 10, United States Code, and section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719), the Secretary of Defense, in consultation with the Secretary of the Navy, the Secretary of the Air Force, the Commandant of the Marine Corps, and the heads of any other appropriate Federal agencies that have experience in prize competitions, and when appropriate, in coordination with private organizations, may establish a prize competition designed to accelerate identification of the root cause or causes of, or find solutions to, physiological episodes experienced in Navy, Marine Corps, and Air Force training and operational aircraft. 
(b)Evaluation of personnelThe Secretary of Defense, or the Secretary’s designee, shall select the person or persons to conduct the competition authorized in subsection (a) and evaluate any submissions. (c)LimitationThe Secretary of Defense may not exercise the authority under subsection (a) before the date that is 15 days after the date on which the Secretary of Defense submits to congressional defense committees certification in writing that the use of the authority will not compromise classified information, proprietary information, or intellectual property. 
1090.Providing assistance to House of Representatives in response to cybersecurity events 
(a)Provision of assistanceIf the Speaker of the House of Representatives (or the Speaker’s designee), with the concurrence of the Minority Leader of the House of Representatives (or the Minority Leader’s designee), determines that a cybersecurity event has occurred and that containing, mitigating, or resolving the event exceeds the resources of the House of Representatives, then notwithstanding any other provision of law or any rule, regulation, or executive order— (1)the Speaker may request assistance in responding to the event from the head of any Executive department, military department, or independent establishment; 
(2)not later than 24 hours after receiving the request, the head of the department or establishment shall begin to provide appropriate assistance in response to the incident, including (if necessary) restoring the information systems of the House to an operational state which allows for the continuation of the legislative process and for Members, officers, and employees of the House to continue to meet their official and representational duties; and (3)such assistance shall be provided without reimbursement by the House of Representatives. 
(b)Scope of assistance 
(1)In generalThe assistance provided to the Speaker by the head of a department or establishment under this section may consist only of a type that the head of the department or establishment is authorized under law to provide to the department or establishment, another Executive department, military department, or independent establishment, or a private entity. (2)Connections between department or establishment and House information systemsIn providing assistance under this section— 
(A)personnel of a department or establishment may not log onto the information systems of the House without the authorization of the Speaker (or the Speaker’s designee); and (B)personnel of a department or establishment may provide the House with access to technological support services of the department or establishment, including by authorizing personnel or systems of the House to connect with and operate services or programs of the department or establishment with guidance from subject matter experts of the department or establishment. 
(c)Termination of assistance 
(1)Termination upon notice from SpeakerAfter initiating assistance under this section, the head of the department or establishment shall continue providing assistance until the Speaker (or Speaker’s designee) notifies the head of the department or establishment that the cybersecurity incident has terminated and that it is no longer necessary for the department or establishment to provide post-incident assistance. (2)Removal of technological support servicesUpon receiving notice from the Speaker under paragraph (1), the head of the department or establishment shall ensure that any technological support services or programs of the department or establishment are removed from the information systems of the House, and that personnel of the department or establishment are no longer monitoring such systems. 
(d)Compliance with existing standardsIn providing assistance under this section, the head of the Executive department, military department, or independent establishment shall meet the requirements of section 113 of the Legislative Branch Appropriations Act, 2017 (Public Law 115–31). (e)No effect on other authority to provide supportNothing in this section may be construed to affect the authority of an Executive department, military department, or independent establishment to provide any support, including cybersecurity support, to the House of Representatives under any other law, rule, or regulation. 
(f)DefinitionsIn this section, each of the terms Executive department, military department, and independent establishment has the meaning given such term in chapter 1 of title 5, United States Code. 1091.Transfer of surplus firearms to Corporation for the Promotion of Rifle Practice and Firearms Safety (a)Transfer requirement (1)In generalDuring fiscal years 2018 and 2019, the Secretary of the Army shall transfer surplus caliber .45 M1911/M1911A1 pistols described in paragraph (2) to the Corporation for the Promotion of Rifle Practice and Firearms Safety in accordance with this section. 
(2)Pistols describedThe pistols described in this paragraph are surplus caliber .45 M1911/M1911A1 pistols and spare parts and related accessories for those pistols that, on the date of the enactment of this section, are under the control of the Secretary and are surplus to the requirements of the Department of the Army. (3)Number to be transferred (A)Total numberFor any fiscal year, a total of not more than 10,000 surplus caliber .45 M1911/M1911A1 pistols may be transferred to the Corporation under this section and section 40728 of title 36, United States Code. 
(B)Fiscal year 2018For fiscal year 2018, not less than 8,000 surplus caliber .45 M1911/M1911A1 pistols shall be transferred to the Corporation pursuant to this section. (4)Terms of transfersSubsections (b), (c), (d), (e), and (g) of section 40728 of title 36, United States Code, shall apply to a transfer under this section in the same manner such subsections apply to transfers of firearms under such section 40728. 
(5)Other requirementsExcept as provided in subsection (b)(1), subchapter II of chapter 407 of title 36, United States Code, shall apply with respect to firearms transferred under this section. (b)Suspension of discretionary transfer authority (1)In generalDuring the period described in paragraph (2), the Secretary of the Army may only transfer surplus caliber .45 M1911/M1911A1 pistols to the Corporation under the authority of this section and may not transfer such pistols to such Corporation under section 40728 of title 36, United States Code. 
(2)Period describedThe period described in this paragraph is the period beginning on the date of the enactment of this Act and ending on the earlier of the following dates: (A)The date that is 60 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020. 
(B)June 1, 2020. (c)Conforming repeal of pilot program for transfer of pistolsSection 1087 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1012) is amended by striking subsections (b) and (c). 
(d)Reports on transfers 
(1)In generalFor each fiscal year during which the Secretary transfers surplus caliber .45 M1911/M1911A1 pistols under subsection (a), the Secretary shall submit to Congress a report detailing the transfer and sale of such pistols during such fiscal year. A report under this paragraph for a fiscal year shall be submitted not later than 5 days after the budget of the President for the subsequent fiscal year is submitted to Congress under section 1105 of title 31, United States Code. (2)Contents of reportEach report submitted under paragraph (1) shall include, for the fiscal year covered by the report— 
(A)the number of surplus caliber .45 M1911/M1911A1 pistols transferred to the Corporation under subsection (a); (B)the number of such pistols sold by the Corporation; and 
(C)to the extent feasible based on the information available to the Secretary, information on any crimes committed using any such pistols transferred to or sold by the Corporation. (e)Evaluation of corporation (1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of the Army shall enter into an agreement with a Federally funded research and development center with relevant expertise to conduct an evaluation of the Corporation for the Promotion for Rifle Practice and Firearms Safety for the purpose of assessing future transfers of excess firearms to the Corporation. 
(2)ElementsThe evaluation required under paragraph (1) shall include the following elements: (A)An assessment of the effectiveness of the Civilian Marksmanship Program, including an examination of the functions and activities of the Program, as described in section 40722 of title 36, United States Code, that support the mission of the Program. 
(B)A comparison the Civilian Marksmanship Program to similar organizations that offer instruction in marksmanship, firearm practice and safety, and opportunities for marksmanship competitions. (C) An evaluation of benefits the Army receives from the Civilian Marksmanship Program relative to the resources the Army provides to the Program. 
(D)An assessment of present and prospective funding models to support a transition to self-sustainment, including opportunities for non-Federal resources. (E)An assessment of the costs and profits associated with the transfer of excess firearms from the Army to the Civilian Marksmanship Program (including the costs associated with the storage, inspection, and, refurbishment of such firearms), which shall be determined with respect to surplus caliber .45 M1911/M1911A pistols using data from a minimum of 8,000 sales transactions. 
(F)Any other matters the Secretary determines appropriate. (3)Report to CongressThe Secretary shall submit to the congressional defense committees a report on the results of the evaluation by not later than January 1, 2019, and shall provide interim briefings upon request. 
(f)Comptroller general reviews 
(1)Concurrent review of Corportion 
(A)In generalAt the same time as the Federally funded research and development center conducts the evaluation under subsection (d), the Comptroller General shall conduct a review of the Corporation for the Promotion for Rifle Practice and Firearms Safety.  (B)ElementsThe review required under paragraph (1) shall include the following elements: 
(i)A review of whether the procedures relating to sales of surplus caliber .45 M1911/M1911A pistols covered by the evaluation were conducted in accordance with applicable Federal laws. (ii)A review of the business operations of the Civilian Marksmanship Program in comparison to the business operations of other Federally chartered organizations. 
(iii)An evaluation of any authorities or agreements governing the relationship between the Army and the Program. (iv)An assessment of the financial operations of the Civilian Marksmanship Program, including how the Program’s endowment is funded by the proceeds from sales of excess weapons transferred to the Program from the Army. 
(v)An assessment of the costs and profits associated with the transfer of excess firearms from the Army to the Civilian Marksmanship Program, which shall be determined with respect to surplus caliber .45 M1911/M1911A1 pistols using data from a minimum of 8,000 sales transactions. (vi)Any other matters the Comptroller General determines are relevant. 
(C)Report to CongressThe Comptroller General shall submit to the congressional defense committees a report on the review required by subparagraph (A) by not later than January 1, 2019. (2)Review of FFRDC report (A)In generalThe Comptroller General shall conduct a review of the report submitted under subsection (d)(3). 
(B)BriefingNot later than 60 days after the Secretary of the Army submits the report required under subsection (d)(3), the Comptroller General shall provide to the congressional defense committees a briefing on the preliminary results of the review required by paragraph (1). (C)ReportNot later than 120 days after the Secretary submits such report, the Comptroller General shall submit to the congressional defense committees a report containing the findings and recommendations of the Comptroller General pursuant to the review required by paragraph (1). 
1092.Collaboration between Federal Aviation Administration and Department of Defense on unmanned aircraft systems 
(a)Collaboration 
(1)In generalThe Administrator of the Federal Aviation Administration and the Secretary of Defense may collaborate on sense-and-avoid capabilities for unmanned aircraft systems. (2)ElementsThe collaboration described in paragraph (1) may include, as appropriate, the following: 
(A)Sharing information on safely integrating unmanned aircraft systems and manned aircraft in the national airspace system. (B)The development of civil standards, policies, and procedures for the Federal Aviation Administration for integrating unmanned aircraft systems in the national airspace system by leveraging the historical and current testing, training, and operational experiences of the Department of Defense, particularly the Air Force, of unmanned flight operations 
(C)Informing stakeholders about— (i)the development of airborne and ground-based sense-and-avoid capabilities for unmanned aircraft systems; and 
(ii)research and development on unmanned aircraft systems, especially with respect to matters involving human factors, information assurance, and security. (b)Participation by FAA in DOD activities (1)In generalThe Administrator of the Federal Aviation Administration may participate, and provide assistance to the Secretary of Defense for activities during the test and evaluation efforts of the Department of Defense, including the Air Force, relating to airborne and ground-based sense-and-avoid capabilities for unmanned aircraft systems. 
(2)Participation through test sitesParticipation under paragraph (1) may include provision of assistance through Department of Defense unmanned aircraft systems test sites or a Federal Aviation Administration test range. (c)DefinitionsIn this section, the terms unmanned aircraft system and test range have the meaning given such terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note). 
(d)Restoration of rules for registration and marking of unmanned aircraftThe rules adopted by the Administrator of the Federal Aviation Administration in the matter of registration and marking requirements for small unmanned aircraft (FAA-2015-7396; published on December 16, 2015) that were vacated by the United States Court of Appeals for the District of Columbia Circuit in Taylor v. Huerta (No. 15-1495; decided on May 19, 2017) shall be restored to effect on the date of enactment of this Act. 1093.Carriage of certain programming (a)DefinitionsIn this section— 
(1)the term local commercial television station has the meaning given the term in section 614(h) of the Communications Act of 1934 (47 U.S.C. 534(h)); (2)the term multichannel video programming distributor has the meaning given the term in section 602 of the Communications Act of 1934 (47 U.S.C. 522); 
(3)the term qualified noncommercial educational television station has the meaning given the term in section 615(l) of the Communications Act of 1934 (47 U.S.C. 535(l)); (4)the term retransmission consent means the authority granted to a multichannel video programming distributor under section 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) to retransmit the signal of a television broadcast station; and 
(5)the term television broadcast station has the meaning given the term in section 76.66(a) of title 47, Code of Federal Regulations. (b)Carriage of certain contentNotwithstanding any other provision of law, a multichannel video programming distributor may not be directly or indirectly required, including as a condition of obtaining retransmission consent, to— 
(1)carry non-incidental video content from a local commercial television station, qualified noncommercial educational television station, or television broadcast station to the extent that such content is owned, controlled, or financed (in whole or in part) by the Government of the Russian Federation; or (2)lease, or otherwise make available, channel capacity to any person for the provision of video programming that is owned, controlled, or financed (in whole or in part) by the Government of the Russian Federation. 
(c)Rule of constructionNothing in this section may be construed as applying to the editorial use by a local commercial television station, qualified noncommercial educational television station, or television broadcast station of programming that is owned, controlled, or financed (in whole or in part) by the Government of the Russian Federation. 1094.National strategy for countering violent extremism (a)Strategy required (1)In generalNot later than June 1, 2018, the President shall submit to the appropriate committees of Congress a report on a comprehensive, interagency national strategy for countering violent extremism. 
(2)ElementsThe comprehensive, interagency national strategy required by paragraph (1) shall include the following elements: (A)Identification of the interagency tools for combating and countering violent extremism, including— 
(i)countering violent extremist messaging and ideological support; (ii)combating violent extremist financing, intelligence gathering, and cooperation; 
(iii)law enforcement activities, sanctions, counterterrorism, and counterintelligence activities; (iv)support to civil-society groups, commercial entities, allies, and counter radicalization activities; and 
(v)support by the Armed Forces of the United States to combat violent extremism. (B)Use of, coordination with, or liaison to international partners, non-governmental organizations, or commercial entities that support United States policy goals in countering violent extremist ideologies and organizations. 
(C)Synchronization processes for the use of interagency tools to combat violent extremism, including the roles and responsibilities of the Global Engagement Center, as well as the National Security Council in coordinating the interagency tools. (D)Recommendations for improving coordination between Federal Government agencies, as well as with State, local, international, and non-governmental entities. 
(E)Other matters as the President considers appropriate. (b)AssessmentNot later than one year after the date of the submission of the strategy required by subsection (a), the President shall submit to the appropriate committees of Congress an assessment of the strategy, including— 
(1)the status of implementation of the strategy; (2)progress toward the achievement of benchmarks or implementation of any recommendations; and 
(3)any changes to the strategy since such submission. (c)FormThe report and assessment required by this section shall each be submitted in unclassified form, but may include a classified annex. 
(d)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means— (1)the Committees on Foreign Relations, Armed Services, Appropriations, Homeland Security and Governmental Affairs, and the Judiciary and the Select Committee on Intelligence of the Senate; and 
(2)the Committees on Foreign Affairs, Armed Services, Appropriations, Homeland Security, and the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives. 1095.Sense of Congress regarding World War I (a)FindingsCongress makes the following findings: 
(1)The United States declared war against Germany on April 6, 1917, to redress wrongs, including Germany’s resumption of unrestricted submarine warfare, violation of United States neutrality, meddling in Mexican affairs, and denial of freedom of the seas to nonbelligerent nations. (2)The United States associated itself with the allied powers of the United Kingdom and its Commonwealth, France and its colonies, Russia, Italy, and Japan to defeat the German Empire. 
(3)The United States Army, consisting of the Regular Army, National Guard, and Reserve Corps, with the addition of volunteers and the draftees of the National Army, underwent a transformation from a frontier constabulary and coastal defense force to a modern land warfare force. (4)Early 20th century military and technological advances resulted in the incorporation of motor transport, aviation, anti-aircraft artillery, tanks, chemical weapons, submarines and anti-submarine warfare, underwater mines, and other innovations into the military arsenal of the United States. 
(5)The need to quickly build a military strength of four million soldiers and half a million sailors required the mobilization of the human resources of the United States, during which members of diverse ethnic groups, races, and creeds, both native-born and immigrant, forged a new American identity. (6)The United States Army maintained its defense of American seacoasts, southern border, and overseas possessions, while the Army American Expeditionary Forces arrived in Europe in June 1917 and deployed for combat operations in October. 
(7)By the end of World War I, almost 2,000,000 members of the Army served overseas in the American Expeditionary Forces. (8)During World War I, the United States Navy increased in strength from approximately 67,000 sailors and marines to approximately 500,000 sailors and marines by the war's end, and the size of the Navy increased from around 200 ships at the outbreak of war in Europe in 1914, to 342 vessels by the time the United States entered the war, and 774 vessels by the day of the Armistice 
(9)The Navy operated in the Atlantic and Pacific Oceans, and the North and Mediterranean Seas in cooperation with allied navies. (10)The Navy began the fight against the German U-boat menace by first dispatching 34 destroyers stationed specifically for such purpose, which by war's end grew to 110 total destroyers 
(11)Navy vessels escorted troop transports carrying 1,250,000 passengers and escorted supply transports carrying 27 percent of all cargo shipped to Europe. (12)The Navy deployed five batteries of large-caliber battleship guns mounted on railroad trains to France for service as long-range artillery for the Army. 
(13)The United States Coast Guard transferred to the operational control of the Navy and augmented that service with officers and sailors, vessels of all types, and shore stations. (14)The United States Marine Corps, with an eventual wartime strength of 53,000 officers and men, detached the 5th and 6th regiments and a machine gun battalion to constitute an infantry brigade integrated into the Army’s 2d Division for service in France. 
(15)On July 4, 1917, Colonel Charles E. Stanton, one of the officers on the staff of General John Pershing, commander of the American Expeditionary Forces in Europe, famously announced the commitment of the United States to the fight when Colonel Stanton proclaimed upon his arrival in France, Lafayette, we are here!. (16)Whereas the American Expeditionary Forces formed three field armies, nine corps and 43 divisions, plus various units of the Services of Supply. 
(17)The American Expeditionary Forces suffered 255,000 casualties and over 50,000 non-battle casualties while participating in 13 named campaigns in World War I. (18)Participation in World War I resulted in the completion of a period of reform and professionalism that transformed the Armed Forces from a small dispersed organization to a modern industrialized fighting force capable of global reach and influence. 
(b)Sense of CongressCongress— (1)honors the memory of the fallen heroes who wore the uniform of the United States Armed Forces during World War I; 
(2)commends the Unites States Armed Forces for preserving and protecting the interests of the United States during World War I; (3)commends the brave members of the United States Armed Forces for their courage while preserving the founding principles of the United States at home and abroad during World War I; 
(4)commends the brave members of the United States Armed Forces for preserving and protecting the sea lanes of commerce and communications during World War I that ensured the continued prosperity of the United States; (5)celebrates and congratulates the United States Army, Navy, Marine Corps, Air Force, and Coast Guard during the commemoration of the centennial of World War I for a job well done; and 
(6)calls on all people of the United States to join in the commemoration of the centennial of World War I in events throughout the United States and overseas. 1096.Notice to Congress of terms of Department of Defense settlement agreements (a)Request of settlement agreementsAt the request of the Chairman, in coordination with the Ranking Member, of the Committee on Armed Services of the Senate or the House of Representatives or the Chairman, in coordination with the Ranking Member, of the Committee on Appropriations of the Senate or the House of Representatives, the Secretary of Defense shall make available (in an appropriate manner with respect to classified or other protected information) to the Chairman and Ranking Member of the requesting committee a settlement agreement (including a consent decree) in any civil action in a court of competent jurisdiction involving the Department of Defense, a military department, or a Defense Agency. 
(b)Provision of settlement agreementsThe Secretary shall take all necessary steps to ensure the settlement agreement is provided to the Chairman and Ranking Member of the requesting committee, including by making any necessary requests to a court with competent jurisdiction over the settlement. 1097.Office of Special Counsel reauthorization (a)Adequate access of special counsel to informationSection 1212(b) of title 5, United States Code, is amended by adding at the end the following: 
 
(5) 
(A)Except as provided in subparagraph (B), the Special Counsel, in carrying out this subchapter, is authorized to— (i)have timely access to all records, data, reports, audits, reviews, documents, papers, recommendations, or other material available to the applicable agency that relate to an investigation, review, or inquiry conducted under— 
(I)section 1213, 1214, 1215, or 1216 of this title; or (II)section 4324(a) of title 38; 
(ii)request from any agency the information or assistance that may be necessary for the Special Counsel to carry out the duties and responsibilities of the Special Counsel under this subchapter; and (iii)require, during an investigation, review, or inquiry of an agency, the agency to provide to the Special Counsel any record or other information that relates to an investigation, review, or inquiry conducted under— 
(I)section 1213, 1214, 1215, or 1216 of this title; or (II)section 4324(a) of title 38. 
(B) 
(i)The authorization of the Special Counsel under subparagraph (A) shall not apply with respect to any entity that is an element of the intelligence community, as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003), unless the Special Counsel is investigating, or otherwise carrying out activities relating to the enforcement of, an action under subchapter III of chapter 73. (ii)An Inspector General may withhold from the Special Counsel material described in subparagraph (A) if the Inspector General determines that the material contains information derived from, or pertaining to, intelligence activities. 
(iii)The Attorney General or an Inspector General may withhold from the Special Counsel material described in subparagraph (A) if— (I) (aa)disclosing the material could reasonably be expected to interfere with a criminal investigation or prosecution that is ongoing as of the date on which the Special Counsel submits a request for the material; or 
(bb)the material— (AA)may not be disclosed pursuant to a court order; or 
(BB)has been filed under seal under section 3730 of title 31; and (II)the Attorney General or the Inspector General, as applicable, submits to the Special Counsel a written report that describes— 
(aa)the material being withheld; and (bb)the reason that the material is being withheld. 
(C) 
(i)A claim of common law privilege by an agency, or an officer or employee of an agency, shall not prevent the Special Counsel from obtaining any material described in subparagraph (A)(i) with respect to the agency. (ii)The submission of material described in subparagraph (A)(i) by an agency to the Special Counsel may not be deemed to waive any assertion of privilege by the agency against a non-Federal entity or against an individual in any other proceeding. 
(iii)With respect to any record or other information made available to the Special Counsel by an agency under subparagraph (A), the Special Counsel may only disclose the record or information for a purpose that is in furtherance of any authority provided to the Special Counsel under this subchapter. (6)The Special Counsel shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and each committee of Congress with jurisdiction over the applicable agency a report regarding any case of contumacy or failure to comply with a request submitted by the Special Counsel under paragraph (5)(A).. 
(b)Information on whistleblower protections 
(1)Agency responsibilities 
(A)RepealSection 2307 of chapter 23 of title 5, United States Code, and the item related to such section in the table of sections for such chapter, is repealed. (B)Information on whistleblower protectionsSection 2302 of title 5, United States Code, is amended by— 
(i)redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and (ii)by inserting after subsection (b) the following: 
 
(c) 
(1)In this subsection— (A)the term new employee means an individual— 
(i)appointed to a position as an employee on or after the date of enactment of this subsection; and (ii)who has not previously served as an employee; and 
(B)the term whistleblower protections means the protections against and remedies for a prohibited personnel practice described in paragraph (8) or subparagraph (A)(i), (B), (C), or (D) of paragraph (9) of subsection (b). (2)The head of each agency shall be responsible for— 
(A)preventing prohibited personnel practices; (B)complying with and enforcing applicable civil service laws, rules, and regulations and other aspects of personnel management; and 
(C)ensuring, in consultation with the Special Counsel and the Inspector General of the agency, that employees of the agency are informed of the rights and remedies available to the employees under this chapter and chapter 12, including— (i)information with respect to whistleblower protections available to new employees during a probationary period; 
(ii)the role of the Office of Special Counsel and the Merit Systems Protection Board with respect to whistleblower protections; and (iii)the means by which, with respect to information that is otherwise required by law or Executive order to be kept classified in the interest of national defense or the conduct of foreign affairs, an employee may make a lawful disclosure of the information to— 
(I)the Special Counsel; (II)the Inspector General of an agency; 
(III)Congress; or (IV)another employee of the agency who is designated to receive such a disclosure. 
(3)The head of each agency shall ensure that the information described in paragraph (2) is provided to each new employee of the agency not later than 180 days after the date on which the new employee is appointed. (4)The head of each agency shall make available information regarding whistleblower protections applicable to employees of the agency on the public website of the agency and on any online portal that is made available only to employees of the agency, if such portal exists. 
(5)Any employee to whom the head of an agency delegates authority for any aspect of personnel management shall, within the limits of the scope of the delegation, be responsible for the activities described in paragraph (2).. (2)Information on appeal rights (A)In generalAny notice provided to an employee under section 7503(b)(1), section 7513(b)(1), or section 7543(b)(1) of title 5, United States Code, shall include detailed information with respect to— 
(i)the right of the employee to appeal an action brought under the applicable section; (ii)the forums in which the employee may file an appeal described in clause (i); and 
(iii)any limitations on the rights of the employee that would apply because of the forum in which the employee decides to file an appeal. (B)Development of informationThe information described in subparagraph (A) shall be developed by the Director of the Office of Personnel Management, in consultation with the Special Counsel, the Merit Systems Protection Board, and the Equal Employment Opportunity Commission. 
(3)Technical and conforming amendments 
(A)Section 4505a(b)(2) of title 5, United States Code, is amended by striking section 2302(c) and inserting section 2302(d). (B)Section 5755(b)(2) of title 5, United States Code, is amended by striking section 2302(c) and inserting section 2302(d). 
(C)Section 110(b)(2) of the Whistleblower Protection Enhancement Act of 2012 (5 U.S.C. 2302 note) is amended by striking section 2302(e)(1) or (2) and inserting section 2302(f)(1) or (2). (D)Section 1217(d)(3) of the Panama Canal Act of 1979 (22 U.S.C. 3657(d)(3)) is amended by striking section 2302(c) and inserting section 2302(d). 
(E)Section 1233(b) of the Panama Canal Act of 1979 (22 U.S.C. 3673(b)) is amended by striking section 2302(c) and inserting section 2302(d). (c)Additional whistleblower provisions (1)Prohibited personnel practicesSection 2302 of title 5, United States Code, is amended— 
(A)in subsection (b)(9)(C), by inserting (or any other component responsible for internal investigation or review) after Inspector General; and (B)in subsection (f)— 
(i)in paragraph (1)— (I)in subparagraph (E), by striking or at the end; 
(II)by redesignating subparagraph (F) as subparagraph (G); and (III)by inserting after subparagraph (E) the following: 
 
(F)the disclosure was made before the date on which the individual was appointed or applied for appointment to a position; or; and (ii)by striking paragraph (2) and inserting the following: 
 
(2)If a disclosure is made during the normal course of duties of an employee, the principal job function of whom is to regularly investigate and disclose wrongdoing (referred to in this paragraph as the disclosing employee), the disclosure shall not be excluded from subsection (b)(8) if the disclosing employee demonstrates that an employee who has the authority to take, direct other individuals to take, recommend, or approve any personnel action with respect to the disclosing employee took, failed to take, or threatened to take or fail to take a personnel action with respect to the disclosing employee in reprisal for the disclosure made by the disclosing employee.. (2)Explanations for failure to take actionSection 1213 of title 5, United States Code, is amended— 
(A)in subsection (b), by striking 15 days and inserting 45 days; and (B)in subsection (e)— 
(i)in paragraph (1), by striking Any such report and inserting Any report required under subsection (c) or paragraph (5) of this subsection; (ii)by striking paragraph (2) and inserting the following: 
 
(2)Upon receipt of any report that the head of an agency is required to submit under subsection (c), the Special Counsel shall review the report and determine whether— (A)the findings of the head of the agency appear reasonable; and 
(B)if the Special Counsel requires the head of the agency to submit a supplemental report under paragraph (5), the reports submitted by the head of the agency collectively contain the information required under subsection (d).; (iii)in paragraph (3), by striking agency report received pursuant to subsection (c) of this section and inserting report submitted to the Special Counsel by the head of an agency under subsection (c) or paragraph (5) of this subsection; and 
(iv)by adding at the end the following:  (5)If, after conducting a review of a report under paragraph (2), the Special Counsel concludes that the Special Counsel requires additional information or documentation to determine whether the report submitted by the head of an agency is reasonable and sufficient, the Special Counsel may request that the head of the agency submit a supplemental report— 
(A)containing the additional information or documentation identified by the Special Counsel; and (B)that the head of the agency shall submit to the Special Counsel within a period of time specified by the Special Counsel.. 
(3)Transfer requests during stays 
(A)Priority grantedSection 1214(b)(1) of title 5, United States Code, is amended— (i)by striking subparagraph (E); and 
(ii)by adding at the end the following:  (E)If the Board grants a stay under subparagraph (A), the head of the agency employing the employee who is the subject of the action shall give priority to a request for a transfer submitted by the employee.. 
(B)Probationary employeesSection 1221 of title 5, United States Code, is amended— (i)by striking subsection (k); and 
(ii)by adding at the end the following:  (k)If the Board grants a stay under subsection (c) and the employee who is the subject of the action is in probationary status, the head of the agency employing the employee shall give priority to a request for a transfer submitted by the employee.. 
(4)Retaliatory investigationsSection 1214 of title 5, United States Code, is amended by adding at the end the following:  (i)The Special Counsel may petition the Board to order corrective action, including fees, costs, or damages reasonably incurred by an employee due to an investigation of the employee by an agency, if the investigation by an agency was commenced, expanded, or extended in retaliation for a disclosure or protected activity described in section 2302(b)(8) or subparagraph (A)(i), (B), (C), or (D) of section 2302(b)(9), without regard to whether a personnel action, as defined in section 2302(a)(2)(A), is taken.. 
(d)Protection of whistleblowers as criteria in performance appraisals 
(1)Establishment of systemsSection 4302 of title 5, United States Code, is amended— (A)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; and 
(B)by inserting after subsection (a) the following:  (b) (1)The head of each agency, in consultation with the Director of the Office of Personnel Management and the Special Counsel, shall develop criteria that— 
(A)the head of the agency shall use as a critical element for establishing the job requirements of a supervisory employee; and (B)promote the protection of whistleblowers. 
(2)The criteria required under paragraph (1) shall include— (A)principles for the protection of whistleblowers, such as the degree to which supervisory employees— 
(i)respond constructively when employees of the agency make disclosures described in subparagraph (A) or (B) of section 2302(b)(8); (ii)take responsible actions to resolve the disclosures described in clause (i); and 
(iii)foster an environment in which employees of the agency feel comfortable making disclosures described in clause (i) to supervisory employees or other appropriate authorities; and (B)for each supervisory employee— 
(i)whether the agency entered into an agreement with an individual who alleged that the supervisory employee committed a prohibited personnel practice; and (ii)if the agency entered into an agreement described in clause (i), the number of instances in which the agency entered into such an agreement with respect to the supervisory employee. 
(3)In this subsection— (A)the term agency means any entity the employees of which are covered under paragraphs (8) and (9) of section 2302(b), without regard to whether any other provision of this section is applicable to the entity; 
(B)the term prohibited personnel practice has the meaning given the term in section 2302(a)(1); (C)the term supervisory employee means an employee who would be a supervisor, as defined in section 7103(a), if the agency employing the employee was an agency for purposes of chapter 71; and 
(D)the term whistleblower means an employee who makes a disclosure described in section 2302(b)(8).. (2)Criteria for performance appraisalsSection 4313 of title 5, United States Code, is amended— 
(A)in paragraph (4), by striking and at the end; (B)in paragraph (5), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (6)protecting whistleblowers, as described in section 4302(b)(2).. 
(3)Annual report to congress on unacceptable performance in whistleblower protection 
(A)DefinitionsIn this paragraph, the terms agency and whistleblower have the meanings given the terms in section 4302(b)(3) of title 5, United States Code, as amended by paragraph (1). (B)ReportEach agency shall annually submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and each committee of Congress with jurisdiction over the agency a report that details— 
(i)the number of performance appraisals, for the year covered by the report, that determined that an employee of the agency failed to meet the standards for protecting whistleblowers that were established under section 4302(b) of title 5, United States Code, as amended by paragraph (1); (ii)the reasons for the determinations described in clause (i); and 
(iii)each performance-based or corrective action taken by the agency in response to a determination under clause (i). (4)Technical and conforming amendmentSection 4301 of title 5, United States Code, is amended, in the matter preceding paragraph (1), by striking For the purpose of and inserting Except as otherwise expressly provided, for the purpose of. 
(e)Discipline of supervisors based on retaliation against whistleblowers 
(1)In generalSubchapter II of chapter 75 of title 5, United States Code, is amended— (A)by striking section 7515; and 
(B)by adding at the end the following:  7515.Discipline of supervisors based on retaliation against whistleblowers (a)DefinitionsIn this section— 
(1)the term agency— (A)has the meaning given the term in section 2302(a)(2)(C), without regard to whether any other provision of this chapter is applicable to the entity; and 
(B)does not include any entity that is an element of the intelligence community, as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003); (2)the term prohibited personnel action means taking or failing to take an action in violation of paragraph (8), (9), or (14) of section 2302(b) against an employee of an agency; and 
(3)the term supervisor means an employee who would be a supervisor, as defined in section 7103(a), if the entity employing the employee was an agency. (b)Proposed disciplinary actions (1)In generalSubject to section 1214(f), if the head of the agency in which a supervisor is employed, an administrative law judge, the Merit Systems Protection Board, the Special Counsel, a judge of the United States, or the Inspector General of the agency in which a supervisor is employed has determined that the supervisor committed a prohibited personnel action, the head of the agency in which the supervisor is employed, consistent with the procedures required under paragraph (2)— 
(A)for the first prohibited personnel action committed by the supervisor— (i)shall propose suspending the supervisor for a period that is not less than 3 days; and 
(ii)may propose an additional action determined appropriate by the head of the agency, including a reduction in grade or pay; and (B)for the second prohibited personnel action committed by the supervisor, shall propose removing the supervisor. 
(2)Procedures 
(A)NoticeA supervisor against whom an action is proposed to be taken under paragraph (1) is entitled to written notice that— (i)states the specific reasons for the proposed action; and 
(ii)informs the supervisor about the right of the supervisor to review the material that is relied on to support the reasons given in the notice for the proposed action. (B)Answer and evidence (i)In generalA supervisor who receives notice under subparagraph (A) may, not later than 14 days after the date on which the supervisor receives the notice, submit an answer and furnish evidence in support of that answer. 
(ii)No evidence furnished; insufficient evidence furnishedIf, after the end of the 14-day period described in clause (i), a supervisor does not furnish any evidence as described in that clause, or if the head of the agency in which the supervisor is employed determines that the evidence furnished by the supervisor is insufficient, the head of the agency shall carry out the action proposed under subparagraph (A) or (B) of paragraph (1), as applicable. (C)Scope of proceduresAn action carried out under this section— 
(i)except as provided in clause (ii), shall be subject to the same requirements and procedures, including those with respect to an appeal, as an action under section 7503, 7513, or 7543; and (ii)shall not be subject to— 
(I)paragraphs (1) and (2) of section 7503(b); (II)paragraphs (1) and (2) of subsection (b) and subsection (c) of section 7513; and 
(III)paragraphs (1) and (2) of subsection (b) and subsection (c) of section 7543. (3)Non-delegationIf the head of an agency is responsible for determining whether a supervisor has committed a prohibited personnel action for purposes of paragraph (1), the head of the agency may not delegate that responsibility.. 
(2)Technical and conforming amendmentThe table of sections for subchapter II of chapter 75 of title 5, United States Code, is amended— (A)by striking any item relating to section 7515; and 
(B)adding at the end the following:   7515. Discipline of supervisors based on retaliation against whistleblowers.. (f)Termination of certain investigations by the office of special counselSection 1214(a) of title 5, United States Code, is amended by adding at the end the following: 
 
(6) 
(A)Notwithstanding any other provision of this section, not later than 30 days after the date on which the Special Counsel receives an allegation of a prohibited personnel practice under paragraph (1), the Special Counsel may terminate an investigation of the allegation without further inquiry if the Special Counsel determines that— (i)the same allegation, based on the same set of facts and circumstances, had previously been— 
(I) 
(aa)made by the individual; and (bb)investigated by the Special Counsel; or 
(II)filed by the individual with the Merit Systems Protection Board; (ii)the Special Counsel does not have jurisdiction to investigate the allegation; or 
(iii)the individual knew or should have known of the alleged prohibited personnel practice on or before the date that is 3 years before the date on which the Special Counsel received the allegation. (B)Not later than 30 days after the date on which the Special Counsel terminates an investigation under subparagraph (A), the Special Counsel shall provide a written notification to the individual who submitted the allegation of a prohibited personnel practice that states the basis of the Special Counsel for terminating the investigation.. 
(g)Allegations of wrongdoing within the office of special counselSection 1212 of title 5, United States Code, is amended by adding at the end the following:  (i)The Special Counsel shall enter into at least 1 agreement with the Inspector General of an agency under which— 
(1)the Inspector General shall— (A)receive, review, and investigate allegations of prohibited personnel practices or wrongdoing filed by employees of the Office of Special Counsel; and 
(B)develop a method for an employee of the Office of Special Counsel to communicate directly with the Inspector General; and (2)the Special Counsel— 
(A)may not require an employee of the Office of Special Counsel to seek authorization or approval before directly contacting the Inspector General in accordance with the agreement; and (B)may reimburse the Inspector General for services provided under the agreement.. 
(h)Reporting requirements 
(1)Annual reportSection 1218 of title 5, United States Code, is amended to read as follows:  1218.Annual reportThe Special Counsel shall submit to Congress, on an annual basis, a report regarding the activities of the Special Counsel, which shall include, for the year preceding the submission of the report— 
(1)the number, types, and disposition of allegations of prohibited personnel practices filed with the Special Counsel and the costs of resolving such allegations; (2)the number of investigations conducted by the Special Counsel; 
(3)the number of stays and disciplinary actions negotiated with agencies by the Special Counsel; (4)the number of subpoenas issued by the Special Counsel; 
(5)the number of instances in which the Special Counsel reopened an investigation after the Special Counsel had made an initial determination with respect to the investigation; (6)the actions that resulted from reopening investigations, as described in paragraph (5); 
(7)the number of instances in which the Special Counsel did not make a determination before the end of the 240-day period described in section 1214(b)(2)(A)(i) regarding whether there were reasonable grounds to believe that a prohibited personnel practice had occurred, existed, or was to be taken; (8)a description of the recommendations and reports made by the Special Counsel to other agencies under this subchapter and the actions taken by the agencies as a result of the recommendations or reports; 
(9)the number of— (A)actions initiated before the Merit Systems Protection Board, including the number of corrective action petitions and disciplinary action complaints initiated; and 
(B)stays and extensions of stays obtained from the Merit Systems Protection Board; (10)the number of prohibited personnel practice complaints that resulted in a favorable action for the complainant, other than a stay or an extension of a stay, organized by actions in— 
(A)complaints dealing with reprisals against whistleblowers; and (B)all other complaints; 
(11)the number of prohibited personnel practice complaints that were resolved by an agreement between an agency and an individual, organized by agency and agency components in— (A)complaints dealing with reprisals against whistleblowers; and 
(B)all other complaints; (12)the number of corrective actions that the Special Counsel required an agency to take after a finding by the Special Counsel of a prohibited personnel practice, as defined in section 2302(a)(1); and 
(13)the results for the Office of Special Counsel of any employee viewpoint survey conducted by the Office of Personnel Management or any other agency.. (2)Public informationSection 1219(a)(1) of title 5, United States Code, is amended to read as follows: 
 
(1)a list of any noncriminal matters referred to the head of an agency under section 1213(c), together with— (A)a copy of the information transmitted to the head of the agency under section 1213(c)(1); 
(B)any report from the agency under section 1213(c)(1)(B) relating to the matter; (C)if appropriate, not otherwise prohibited by law, and consented to by the complainant, any comments from the complainant under section 1213(e)(1) relating to the matter; and 
(D)the comments or recommendations of the Special Counsel under paragraph (3) or (4) of section 1213(e);. (3)Notice of complaint settlementsSection 1217 of title 5, United States Code, is amended— 
(A)by striking The Special Counsel and inserting the following:  (a)In generalThe Special Counsel; and 
(B)by adding at the end the following:  (b)Additional report required (1)In generalIf an allegation submitted to the Special Counsel is resolved by an agreement between an agency and an individual, the Special Counsel shall submit to Congress and each congressional committee with jurisdiction over the agency a report regarding the agreement. 
(2)ContentsAny report required under paragraph (1) shall identify, with respect to an agreement described in that paragraph— (A)the agency that entered into the agreement; 
(B)the position and employment location of the employee who submitted the allegation that formed the basis of the agreement, provided the information is not so specific as to be reasonably likely to identify the employee; (C)the position and employment location of any employee alleged by an employee described in subparagraph (B) to have committed a prohibited personnel practice, as defined in section 2302(a)(1); 
(D)a description of the allegation described in subparagraph (B); and (E)whether the agency that entered into the agreement has agreed to pursue any disciplinary action as a result of the allegation described in subparagraph (B).. 
(i)Establishment of survey pilot program 
(1)In generalThe Office of Special Counsel shall design and establish a pilot program under which the Office shall conduct, during the first full fiscal year after the date of enactment of this Act, a survey of individuals who have filed a complaint or disclosure with the Office. (2)PurposeThe survey under paragraph (1) shall be designed for the purpose of collecting information and improving service at various stages of a review or investigation by the Office of Special Counsel. 
(3)ResultsThe results of the survey under paragraph (1) shall be published in the annual report of the Office of Special Counsel. (4)Suspension of other surveysDuring the period beginning on October 1, 2017, and ending on September 30, 2018, section 13 of the Act entitled An Act to reauthorize the Office of Special Counsel, and for other purposes, approved October 29, 1994 (5 U.S.C. 1212 note), shall have no force or effect. 
(j)Stays of the merit systems protection boardSection 1214(b)(1)(B)(ii) of title 5, United States Code, is amended by striking who was appointed, by and with the advice and consent of the Senate,. (k)Penalties under the Hatch Act (1)In generalSection 7326 of title 5, United States Code, is amended to read as follows: 
 
7326.PenaltiesAn employee or individual who violates section 7323 or 7324 shall be subject to— (1)disciplinary action consisting of removal, reduction in grade, debarment from Federal employment for a period not to exceed 5 years, suspension, or reprimand; 
(2)an assessment of a civil penalty not to exceed $1,000; or (3)any combination of the penalties described in paragraph (1) or (2).. 
(2)ApplicationThe amendment made by paragraph (1) shall apply to any violation of section 7323 or 7324 of title 5, United States Code, occurring after the date of enactment of this Act. (l)Amendments to Dr. Chris Kirkpatrick Whistleblower Protection ActSection 105 of the Dr. Chris Kirkpatrick Whistleblower Protection Act of 2017 is amended— 
(1)in subsection (a) by inserting credible before information indicating; and (2)by adding at the end the following: 
 
(c)Permission of next of kinThe head of the agency shall only make a referral under subsection (a) regarding an employee after receiving written permission from the next of kin, as such term is defined in section 6381 of title 5, United States Code, of the employee.. (m)Regulations (1)In generalNot later than 2 years after the date of enactment of this Act, the Special Counsel shall prescribe such regulations as may be necessary to perform— 
(A)the functions of the Special Counsel under subchapter II of chapter 12 of title 5, United States Code, including regulations that are necessary to carry out sections 1213, 1214, and 1215 of that title; and (B)any functions of the Special Counsel that are required because of the amendments made by this section. 
(2)PublicationAny regulations prescribed under paragraph (1) shall be published in the Federal Register. (n)Authorization of appropriations (1)In generalSection 8(a)(2) of the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note) is amended by striking 2003, 2004, 2005, 2006, and 2007 and inserting 2018 through 2023. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect as though enacted on September 30, 2017. 1098.Air transportation of civilian Department of Defense personnel to and from Afghanistan (a)Policy reviewNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall conduct a policy review regarding the use of commercial air transportation or alternative forms of air transportation to transport civilian personnel of the Department of Defense to and from Afghanistan. 
(b)Report to CongressNot later than 90 days after the completion of the policy review required by subsection (a), the Secretary shall submit to the Committees on Armed Services of the Senate and House of Representatives a report on the results of such review.  (c)Updated guidelinesNot later than 90 days after the completion of the policy review required by subsection (a), the Secretary shall issue updated guidelines, based on the report submitted under subsection (b), regarding the use of commercial air transportation or alternative forms of air transportation to transport civilian personnel of the Department to and from Afghanistan. 
XICivilian Personnel Matters 
 
Sec. 1101. Direct hire authority for the Department of Defense for personnel to assist in business transformation and management innovation. 
Sec. 1102. Extension of direct hire authority for Domestic Defense Industrial Base Facilities and Major Range and Test Facilities Base. 
Sec. 1103. Extension of authority to provide voluntary separation incentive pay for civilian employees of the Department of Defense. 
Sec. 1104. Additional Department of Defense science and technology reinvention laboratories. 
Sec. 1105. One year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseas. 
Sec. 1106. Direct hire authority for financial management experts in the Department of Defense workforce. 
Sec. 1107. Extension of authority for temporary personnel flexibilities for Domestic Defense Industrial Base Facilities and Major Range and Test Facilities Base civilian personnel. 
Sec. 1108. One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zone. 
Sec. 1109. Extension of overtime rate authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in Japan. 
Sec. 1110. Pilot program on enhanced personnel management system for cybsersecurity and legal professionals in the Department of Defense. 
Sec. 1111. Establishment of senior scientific technical managers at Major Range and Test Facility Base Facilities and Defense Test Resource Management Center. 
1101.Direct hire authority for the Department of Defense for personnel to assist in business transformation and management innovation 
(a)AuthorityThe Secretary of Defense may appoint in the Department of Defense individuals described in subsection (b) without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code, for the purpose of assisting and facilitating the efforts of the Department in business transformation and management innovation. (b)Covered individualsThe individuals described in this subsection are individuals who have all of the following: 
(1)A management or business background. (2)Experience working with large or complex organizations. 
(3)Expertise in management and organizational change, data analytics, or business process design. (c)Limitation on numberThe number of individuals appointed pursuant to this section at any one time may not exceed 10 individuals. 
(d)Nature of appointmentAny appointment under this section shall be on a term basis, and shall be subject to the term appointment regulations in part 316 of title 5, Code of Federal Regulations (other than requirements in such regulations relating to competitive hiring). The term of any such appointment shall be specified by the Secretary at the time of the appointment. (e)Briefings (1)In generalNot later than September 30, 2019, and September 30, 2021, the Secretary shall brief the appropriate committees of Congress on the exercise of the authority in this section. 
(2)ElementsEach briefing under this subsection shall include the following: (A)A description and assessment of the results of the use of such authority as of the date of such briefing. 
(B)Such recommendations as the Secretary considers appropriate for extension or modification of such authority. (3)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Committee on Armed Services and the Committee on Government Oversight and Reform of the House of Representatives. 
(f)Sunset 
(1)In generalThe authority to appoint individuals in this section shall expire on September 30, 2021. (2)Construction with existing appointmentsThe expiration in paragraph (1) of the authority in this section shall not be construed to terminate any appointment made under this section before the date of expiration that continues according to its term as of the date of expiration. 
1102.Extension of direct hire authority for Domestic Defense Industrial Base Facilities and Major Range and Test Facilities Base 
(a)In generalSubsection (a) of section 1125 of subtitle B of title XI of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking During fiscal years 2017 and 2018, and inserting During each of fiscal years 2017 through 2021,. (b)BriefingNot later than 90 days after the end of each of fiscal years 2019 and 2021, the Secretary of Defense shall provide a briefing to the Committee on Armed Services of the House of Representatives, the Committee on Armed Services of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate including— 
(1)a description of the effect of such section 1125 (as amended by subsection (a)) on the management of the Department of Defense civilian workforce during the most recently ended fiscal year; and (2)the number of employees— 
(A)hired under such section during such fiscal year; and (B)expected to be hired under such section during the fiscal year in which the briefing is provided.  
1103.Extension of authority to provide voluntary separation incentive pay for civilian employees of the Department of Defense 
(a)In generalSection 1107 of subtitle A of title XI of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended by striking September 30, 2018 and inserting September 30, 2021. (b)BriefingNot later than December 31, 2019, and December 31, 2021, the Secretary of Defense shall provide a briefing to the Committee on Armed Services of the House of Representatives, the Committee on Armed Services of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate including— 
(1)a description of the effect of such section 1107 (as amended by subsection (a)) on the management of the Department of Defense civilian workforce during the most recently ended fiscal year; (2)the number of employees offered voluntary separation incentive payments during such fiscal year by operation of such section; and 
(3)the number of such employees that accepted such payments. 1104.Additional Department of Defense science and technology reinvention laboratoriesSection 1105(a) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2487; 10 U.S.C. 2358 note) is amended by adding at the end the following:  
 
(20)The Naval Medical Research Center. (21)The Joint Warfighting Analysis Center. 
(22)The Naval Facilities Engineering and Expeditionary Warfare Center.. 1105.One year extension of authority to waive annual limitation on premium pay and aggregate limitation on pay for Federal civilian employees working overseasSubsection (a) of section 1101 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4615), as most recently amended by section 1137 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2460), is amended by striking through 2017 and inserting through 2018. 
1106.Direct hire authority for financial management experts in the Department of Defense workforce 
(a)In generalSection 1110 of the National Defense Authorization Act for 2017 (Public Law 114–328; 130 Stat. 2450; 10 U.S.C. 1580 note prec.) is amended— (1)in subsection (a), by striking the Defense Agencies or the applicable military Department and inserting a Department of Defense component; 
(2)in subsection (b)(1), by striking the Defense Agencies and inserting each Department of Defense component listed in subsection (f) other than the Department of the Army, the Department of the Navy, and the Department of the Air Force; (3)in subsection (d)— 
(A)by striking any Defense Agency or military department and inserting any Department of Defense component; and (B)by striking such Defense Agency or military department and inserting such Department of Defense component; and 
(4)by striking subsection (f) and inserting the following new subsection (f):  (f)Department of Defense component definedIn this section, the term Department of Defense component means the following: 
(1)A Defense Agency. (2)The Office of the Chairman of the Joint Chiefs of Staff. 
(3)The Joint Staff. (4)A combatant command. 
(5)The Office of the Inspector General of the Department of Defense. (6)A Field Activity of the Department of Defense. 
(7)The Department of the Army. (8)The Department of the Navy. 
(9)The Department of the Air Force.. (b)BriefingNot later than 90 days after the end of each of fiscal years 2019 and 2021, the Secretary of Defense shall provide a briefing to the Committee on Armed Services of the House of Representatives, the Committee on Armed Services of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate including— 
(1)a description of the effect of section 1110 of subtitle A of title XI of the National Defense Authorization Act, 2017 (Public Law 114–328), as amended by subsection (a), on the management of the Department of Defense civilian workforce during the most recently ended fiscal year; and (2)the number of employees— 
(A)hired under such section during such fiscal year; and (B)expected to be hired under such section during the fiscal year in which the briefing is provided.  
1107.Extension of authority for temporary personnel flexibilities for Domestic Defense Industrial Base Facilities and Major Range and Test Facilities Base civilian personnel 
(a)In generalSubsection (a) of section 1132 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2457) is amended by striking and 2018 and inserting through 2021. (b)BriefingNot later than 90 days after the end of each of fiscal years 2019 and 2021, the Secretary of Defense shall provide a briefing to the Committee on Armed Services of the House of Representatives, the Committee on Armed Services of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate including— 
(1) a description of the effect of such section 1132 (as amended by subsection (a)) on the management of civilian personnel at domestic defense industrial base facilities and Major Range and Test Facilities Base during the most recently ended fiscal year; and (2)the number of employees— 
(A) hired under such section during such fiscal year; and (B) expected to be hired under such section during the fiscal year in which the briefing is provided.  
1108.One-year extension of temporary authority to grant allowances, benefits, and gratuities to civilian personnel on official duty in a combat zoneParagraph (2) of section 1603(a) of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 443), as added by section 1102 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4616) and as most recently amended by section 1133 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2459), is further amended by striking 2018 and inserting 2019.  1109.Extension of overtime rate authority for Department of the Navy employees performing work aboard or dockside in support of the nuclear-powered aircraft carrier forward deployed in JapanSection 5542(a)(6)(B) of title 5, United States Code, is amended by striking September 30, 2018 and inserting September 30, 2019.  
1110.Pilot program on enhanced personnel management system for cybsersecurity and legal professionals in the Department of Defense 
(a)Pilot program requiredThe Secretary of Defense shall carry out within the Department of Defense a pilot program to assess the feasability and advisability of an enhanced personnel management system in accordance with this section for cybersecurity and legal professionals in the Department described in subsection (b) who enter civilian service with the Department on or after January 1, 2020. (b)Cybersecurity and legal professionals (1)In generalThe cybersecurity and legal professionals described in this subsection are the following: 
(A)Civilian cybersecurity professionals in the Department of Defense consisting of civilian personnel engaged in or directly supporting planning, commanding and controlling, training, developing, acquiring, modifying, and operating systems and capabilities, and military units and intelligence organizations (other than those funded by the National Intelligence Program) that are directly engaged in or used for offensive and defensive cyber and information warfare or intelligence activities in support thereof. (B)Civilian legal professionals in the Department occupying legal or similar positions, as determined by the Secretary of Defense for purposes of the pilot program, that require eligibility to practice law in a State or territory of the United States. 
(2)Inapplicability to SES positionsThe pilot program shall not apply to positions within the Senior Executive Service under subchapter VIII of chapter 53 of title 5, United States Code. (c)Direct-appointment authority (1)Inapplicability of general civil service appointment authorities to appointmentsUnder the pilot program, the Secretary of Defense, with respect to the Defense Agencies, and the Secretary of the military department concerned, with respect to the military departments, may appoint qualified candidates as cybersecurity and legal professionals without regard to the provisions of subchapter I of chapter 33 of title 5, United States Code. 
(2)Appointment on direct-hire basisAppointments under the pilot program shall be made on a direct-hire basis. (d)Term appointments (1)Renewable term appointmentsEach individual shall serve with the Department of Defense as a cybersecurity or legal professional under the pilot program pursuant to an initial appointment to service with the Department for a term of not less than 2 years nor more than 8 years. Any term of appointment under the pilot program may be renewed for one or more additional terms of not less than 2 years nor more than 8 years as provided in subsection (h). 
(2)Length of termsThe length of the term of appointment to a position under the pilot program shall be prescribed by the Secretary of Defense taking into account the national security, mission, and other applicable requirements of the position. Positions having identical or similar requirements or terms may be grouped into categories for purposes of the pilot program. The Secretary may delegate any authority in this paragraph to a commissioned officer of the Armed Forces in pay grade O–7 or above or an employee in the Department in the Senior Executive Service. (e)Nature of service under appointments (1)Treatment of personnel appointed as employeesExcept as otherwise provided by this section, individuals serving with the Department of Defense as cybersecurity or legal professionals under the pilot program pursuant to appointments under this section shall be considered employees (as specified in section 2105 of title 5, United States Code) for purposes of the provisions of title 5, United States Code, and other applicable provisions of law, including, in particular, for purposes as follows: 
(A)Eligibility for participation in the Federal Employees’ Retirement System under chapter 84 of title 5, United States Code, subject to the provisions of section 8402 of such title and the regulations prescribed pursuant to such section. (B)Eligibility for enrollment in a health benefits plan under chapter 89 of title 5, United States Code (commonly referred as the Federal Employees Health Benefits Program). 
(C)Eligibility for and subject to the employment protections of subpart F of part III of title 5, United States Code, relating to merit principles and protections. (D)Eligibility for the protections of chapter 81, of title 5, United States Code, relating to workers compensation. 
(2)Scope of rights and benefitsIn administering the pilot program, the Secretary of Defense shall specify, and from time to time update, a comprehensive description of the rights and benefits of individuals serving with the Department under the pilot program pursuant to this subsection and of the provisions of law under which such rights and benefits arise. (f)Compensation (1)Basic payIndividuals serving with the Department of Defense as cybersecurity or legal professionals under the pilot program shall be paid basic pay for such service in accordance with a schedule of pay prescribed by the Secretary of Defense for purposes of the pilot program. 
(2)Treatment as basic payBasic pay payable under the pilot program shall be treated for all purposes as basic pay paid under the provisions of title 5, United States Code. (3)Performance awardsIndividuals serving with the Department as cybersecurity or legal professionals under the pilot program may be awarded such performance awards for outstanding performance as the Secretary shall prescribe for purposes of the pilot program. The performance awards may include a monetary bonus, time off with pay, or such other awards as the Secretary considers appropriate for purposes of the pilot program. The award of performance awards under the pilot program shall be based in accordance with such policies and requirements as the Secretary shall prescribe for purposes of the pilot program. 
(4)Additional compensationIndividuals serving with the Department as cybersecurity or legal professionals under the pilot program may be awarded such additional compensation above basic pay as the Secretary (or the designees of the Secretary) consider appropriate in order to promote the recruitment and retention of highly skilled and productive cybersecurity and legal professionals to and with the Department. (g)Probationary periodThe following terms of appointment shall be treated as a probationary period under the pilot program: 
(1)The first term of appointment of an individual to service with the Department of Defense as a cybersecurity or legal professional, regardless of length. (2)The first term of appointment of an individual to a supervisory position in the Department as a cybersecurity or legal professional, regardless of length and regardless of whether or not such term of appointment to a supervisory position is the first term of appointment of the individual concerned to service with the Department as a cybersecurity or legal professional. 
(h)Renewal of appointments 
(1)In generalThe Secretary of Defense shall prescribe the conditions for the renewal of appointments under the pilot program. The conditions may apply to one or more categories of positions, positions on a case-by-case basis, or both. (2)Particular conditionsIn prescribing conditions for the renewal of appointments under the pilot program, the Secretary shall take into account the following (in the order specified): 
(A)The necessity for the continuation of the position concerned based on mission requirements and other applicable justifications for the position. (B)The service performance of the individual serving in the position concerned, with individuals with satisfactory or better performance afforded preference in renewal. 
(C)Input from employees on conditions for renewal. (D)Applicable private and public sector labor market conditions. 
(3)Service performanceThe assessment of the service performance of an individual under the pilot program for purposes of paragraph (2)(B) shall consist of an assessment of the ability of the individual to effectively accomplish mission goals for the position concerned as determined by the supervisor or manager of the individual based on the individual’s performance evaluations and the knowledge of and review by such supervisor or manager (developed in consultation with the individual) of the individual’s performance in the position. An individual’s tenure of service in a position or the Department of Defense may not be the primary element of the assessment. (i)Professional developmentThe pilot program shall provide for the professional development of individuals serving with the Department of Defense as cybersecurity and legal professionals under the pilot program in a manner that— 
(1)creates opportunities for education, training, and career-broadening experiences, and for experimental opportunities in other organizations within and outside the Federal Government; and (2)reflects the differentiated needs of personnel at different stages of their careers. 
(j)Sabbaticals 
(1)In generalThe pilot program shall provide for an individual who is in a successive term after the first 8 years with the Department of Defense as a cybersecurity or legal professional under the pilot program to take, at the election of the individual, a paid or unpaid sabbatical from service with the Department for professional development or education purposes. The length of a sabbatical shall be any length not less than 6 months nor more than 1 year (unless a different period is approved by the Secretary of the military department or head of the organization or element of the Department concerned for purposes of this subsection). The purpose of any sabbatical shall be subject to advance approval by the organization or element in the Department in which the individual is currently performing service. The taking of a sabbatical shall be contingent on the written agreement of the individual concerned to serve with the Department for an appropriate length of time at the conclusion of the term of appointment in which the sabbatical commences, with the period of such service to be in addition to the period of such term of appointment. (2)Number of sabbaticalsAn individual may take more than one sabbatical under this subsection. 
(3)RepaymentExcept as provided in paragraph (4), an individual who fails to satisfy a written agreement executed under paragraph (1) with respect to a sabbatical shall repay the Department an amount equal to any pay, allowances, and other benefits received by the individual from the Department during the period of the sabbatical. (4)Waiver of repaymentAn agreement under paragraph (1) may include such conditions for the waiver of repayment otherwise required under paragraph (3) for failure to satisfy such agreement as the Secretary specifies in such agreement. 
(k)RegulationsThe Secretary of Defense shall administer the pilot program under regulations prescribed by the Secretary for purposes of the pilot program. (l)Termination (1)In generalThe authority of the Secretary of Defense to appoint individuals for service with the Department of Defense as cybersecurity or legal professionals under the pilot program shall expire on December 31, 2029. 
(2)Effect on existing appointmentsThe termination of authority in paragraph (1) shall not be construed to terminate or otherwise affect any appointment made under this section before December 31, 2029, that remains valid as of that date. (m)Implementation (1)Interim final ruleNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall prescribe an interim final rule to implement the pilot program. 
(2)Final ruleNot later than 180 days after prescribing the interim final rule under paragraph (1) and considering public comments with respect to such interim final rule, the Secretary shall prescribe a final rule to implement the pilot program. (3)ObjectivesThe regulations prescribed under paragraphs (1) and (2) shall accomplish the objectives set forth in subsections (a) through (j) and otherwise ensure flexibility and expedited appointment of cybersecurity and legal professionals in the Department of Defense under the pilot program. 
(n)Reports 
(1)Reports requiredNot later than January 30 of each of 2022, 2025, and 2028, the Secretary of Defense shall submit to the appropriate committees of Congress a report on the carrying out of the pilot program. Each report shall include the following: (A)A description and assessment of the carrying out of the pilot program during the period since the commencement of the pilot program or the previous submittal of a report under this subsection, as applicable. 
(B)A description and assessment of the successes in and impediments to carrying out the pilot program system during such period. (C)Such recommendations as the Secretary considers appropriate for legislative action to improve the pilot program and to otherwise improve civilian personnel management of cybersecurity and legal professionals by the Department of Defense. 
(D)In the case of the report submitted in 2028, an assessment and recommendations by the Secretary on whether to make the pilot program permanent. (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of the Senate; and (B)the Committee on Armed Services and the Committee on Oversight and Government Reform of the House of Representatives. 
1111.Establishment of senior scientific technical managers at Major Range and Test Facility Base Facilities and Defense Test Resource Management CenterSection 2358a of title 10, United States Code, is amended— (1)in subsection (d)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by inserting , each facility of the Major Range and Test Facility Base, and the Defense Test Resource Management Center after each STRL; and 
(ii)in subparagraph (A), by inserting , of such facility of the Major Range and Test Facility Base, or the Defense Test Resource Management Center; and (B)in paragraph (2)— 
(i)by striking The positions and inserting (A) The laboratory positions; and (ii)by adding at the end the following new subparagraph: 
 
(B)The test and evaluation positions described in paragraph (1) may be filled, and shall be managed, by the director of the Major Range and Test Facility Base, in the case of a position at a facility of the Major Range and Test Facility Base, and the director of the Defense Test Resource Management Center, in the case of a position at such center, under criteria established pursuant to section 342(b) of the National Defense Authorization Act for Fiscal Year 1995 (Public Law 103–337; 10 U.S.C. 2358 note), relating to personnel demonstration projects at laboratories of the Department of Defense, except that the director involved shall determine the number of such positions at each facility of the Major Range and Test Facility Base and the Defense Test Resource Management Center, not to exceed two percent of the number of scientists and engineers, but at least one position, employed at the Major Range and Test Facility Base or the Defense Test Resource Management Center, as the case may be, as of the close of the last fiscal year before the fiscal year in which any appointments subject to those numerical limitations are made.; and (2)in subsection (f)— 
(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (4), respectively; (B)by inserting before paragraph (2), as redesignated by subparagraph (A), the following new paragraph (1): 
 
(1)The term Defense Test Resource Management Center means the Department of Defense Test Resource Management Center established under section 196 of this title.; and (C)by inserting after paragraph (2), as so redesignated, the following new paragraph: 
 
(3)The term Major Range and Test Facility Base means the test and evaluation facilities and resources that are designated by the Secretary of Defense as facilities and resources comprising the Major Range and Test Facility Base.. XIIMatters Relating to Foreign Nations  Subtitle A—Assistance and training Sec. 1201. One-year extension of logistical support for coalition forces supporting certain United States military operations. Sec. 1202. Support of special operations for irregular warfare. Sec. 1203. Obligation of funds in Special Defense Acquisition Fund for precision guided munitions. Sec. 1204. Modification of defense institution capacity building and authority to build capacity of foreign security forces. Sec. 1205. Extension and modification of authority on training for Eastern European national security forces in the course of multilateral exercises. Sec. 1206. Global Security Contingency Fund. Sec. 1207. Defense Institute of International Legal Studies. Sec. 1208. Extension of participation in and support of the Inter-American Defense College. Sec. 1209. Plan on improvement of ability of national security forces of foreign countries participating in United States capacity building programs to protect civilians. Subtitle B—Matters relating to Afghanistan and Pakistan Sec. 1211. Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan. Sec. 1212. Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations. Sec. 1213. Special immigrant visas for Afghan allies. Sec. 1214. Extension of authority to acquire products and services produced in countries along a major route of supply to Afghanistan. Sec. 1215. Extension of semiannual report on enhancing security and stability in Afghanistan. Sec. 1216. Human rights vetting of Afghan National Defense and Security Forces. Subtitle C—Matters relating to Syria, Iraq, and Iran Sec. 1221. Report on United States strategy in Syria. Sec. 1222. Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria. Sec. 1223. Modification of authority to provide assistance to the vetted Syrian opposition. Sec. 1224. Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq. Sec. 1225. Modification and additional elements in annual report on the military power of Iran. Sec. 1226. Extension of quarterly reports on confirmed ballistic missile launches from Iran and imposition of sanctions in connection with those launches. Sec. 1227. Limitation on use of funds for provision of man-portable air defense systems to the vetted Syrian opposition. Sec. 1228. Report on agreement with the Government of the Russian Federation on the status of Syria. Subtitle D—Matters relating to the Russian Federation Sec. 1231. Extension of limitation on military cooperation between the United States and the Russian Federation. Sec. 1232. Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea. Sec. 1233. Sense of Congress on European security. Sec. 1234. Modification and extension of Ukraine Security Assistance Initiative. Sec. 1235. Limitation on availability of funds relating to implementation of the Open Skies Treaty. Sec. 1236. Sense of Congress on importance of nuclear capabilities of NATO. Sec. 1237. Report on Security Cooperation with respect to Western Balkan Countries. Sec. 1238. Plan to respond in case of Russian noncompliance with the New START Treaty. Sec. 1239. Strategy to counter threats by the Russian Federation. Sec. 1239A. Strategy to counter the threat of malign influence by the Russian Federation. Subtitle E—Intermediate-Range Nuclear Forces (INF) Treaty Preservation Act of 2017 Sec. 1241. Short title. Sec. 1242. Findings. Sec. 1243. Compliance enforcement regarding Russian violations of the INF Treaty. Sec. 1244. Notification requirement related to Russian Federation development of noncompliant systems and United States actions regarding material breach of INF Treaty by the Russian Federation. Sec. 1245. Review of RS–26 ballistic missile. Sec. 1246. Definitions. Subtitle F—Matters relating to the Indo-Asia-Pacific region Sec. 1251. Sense of Congress and Initiative for the Indo-Asia-Pacific region. Sec. 1252. Report on strategy to prioritize United States defense interests in the Indo-Asia-Pacific region. Sec. 1253. Assessment of United States force posture and basing needs in the Indo-Asia-Pacific region. Sec. 1254. Plan to enhance the extended deterrence and assurance capabilities of the United States in the Asia-Pacific region. Sec. 1255. Sense of Congress reaffirming security commitments to the Governments of Japan and South Korea and trilateral cooperation between the United States, Japan, and South Korea. Sec. 1256. Strategy on North Korea. Sec. 1257. North Korean nuclear intercontinental ballistic missiles. Sec. 1258. Advancements in defense cooperation between the United States and India. Sec. 1259. Strengthening the defense partnership between the United States and Taiwan. Sec. 1259A. Normalizing the transfer of defense articles and defense services to Taiwan. Sec. 1259B. Assessment on United States defense implications of China’s expanding global access. Sec. 1259C. Agreement supplemental to Compact of Free Association with Palau. Sec. 1259D. Study on United States interests in the Freely Associated States. Subtitle G—Reports Sec. 1261. Modification of annual report on military and security developments involving the People’s Republic of China. Sec. 1262. Modifications to annual update of Department of Defense Freedom of Navigation Operations report. Sec. 1263. Report on strategy to defeat Al-Qaeda, the Taliban, the Islamic State of Iraq and Syria (ISIS), and their associated forces and co-belligerents. Sec. 1264. Report on and notice of changes made to the legal and policy frameworks for the United States’ use of military force and related national security operations. Sec. 1265. Report on military action of Saudi Arabia and its coalition partners in Yemen. Sec. 1266. Submittal of Department of Defense Supplemental and Cost of War Execution reports on quarterly basis. Sec. 1267. Consolidation of reports on United States Armed Forces, civilian employees, and contractors deployed in support of Operation Inherent Resolve, Operation Freedom’s Sentinel, and associated and successor operations. Sec. 1268. Comptroller General of the United States report on pricing and availability with respect to foreign military sales. Sec. 1269. Annual report on military and security developments involving the Russian Federation. Subtitle H—Other matters Sec. 1271. Security and stability strategy for Somalia. Sec. 1272. Global Theater Security Cooperation Management Information System. Sec. 1273. Future years plan for the European Deterrence Initiative. Sec. 1274. Extension of authority to enter into agreements with participating countries in the American, British, Canadian, and Australian Armies’ Program. Sec. 1275. United States military and diplomatic strategy for Yemen. Sec. 1276. Transfer of excess high mobility multipurpose wheeled vehicles to foreign countries. Sec. 1277. Department of Defense program to protect United States students against foreign agents. Sec. 1278. Limitation and extension of United States-Israel anti-tunnel cooperation authority. Sec. 1279. Anticorruption strategy. Sec. 1279A. Strategy to improve defense institutions and security sector forces in Nigeria. Sec. 1279B. Limitation on availability of funds to implement the Arms Trade Treaty. Sec. 1279C. Cultural Heritage Protection Coordinator. Sec. 1279D. Security assistance for Baltic nations for joint program for interoperability and deterrence against aggression. Sec. 1279E. Restriction on funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization. Sec. 1279F. Clarification of authority to support border security operations of certain foreign countries. AAssistance and training 1201.One-year extension of logistical support for coalition forces supporting certain United States military operationsSection 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 394), as most recently amended by section 1201 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2473), is further amended— 
(1)in subsection (a), by striking fiscal year 2017 and inserting fiscal year 2018; (2)in subsection (d), by striking during the period beginning on October 1, 2016, and ending on December 31, 2017 and inserting during the period beginning on October 1, 2017, and ending on December 31, 2018; and 
(3)in subsection (e)(1), by striking December 31, 2017 and inserting December 31, 2018. 1202.Support of special operations for irregular warfare (a)AuthorityThe Secretary of Defense may, with the concurrence of the relevant Chief of Mission, expend up to $10,000,000 during each of fiscal years 2018 through 2020 to provide support to foreign forces, irregular forces, groups, or individuals engaged in supporting or facilitating ongoing and authorized irregular warfare operations by United States Special Operations Forces. 
(b)Funds 
(1)In generalFunds for support under this section in a fiscal year shall be derived from amounts authorized to be appropriated for that fiscal year for the Department of Defense for operation and maintenance. (2)LimitationFunds may not be made available under paragraph (1) until 15 days after the submittal of the strategy required by section 1097 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1020). 
(c)Procedures 
(1)In generalThe authority in this section shall be exercised in accordance with such procedures as the Secretary shall establish for purposes of this section. (2)ElementsThe procedures required under paragraph (1) shall establish, at a minimum, the following: 
(A)Policy guidance for the execution of, and constraints within, activities under the authority in this section. (B)The processes through which activities under the authority in this section are to be developed, validated, and coordinated, as appropriate, with relevant entities of the United States Government. 
(C)The processes through which legal reviews and determinations are made to comply with the authority in this section and ensure that the exercise of such authority is consistent with the national security of the United States. (3)Notice to Congress on procedures and material modificationsThe Secretary shall notify the congressional defense committees of the procedures established pursuant to this section before any exercise of the authority in this section, and shall notify such committee of any material modification of the procedures. 
(d)Notification 
(1)In generalNot later than 15 days before exercising the authority in this section to make funds available to initiate support of an ongoing and authorized operation or changing the scope or funding level of any support under this section for such an operation by $500,000 or an amount equal to 10 percent of such funding level (whichever is less), the Secretary shall notify the congressional defense committees of the use of such authority with respect to such operation. Any such notification shall be in writing. (2)ElementsA notification required by this subsection shall include the following: 
(A)The type of support to be provided to United States Special Operations Forces, and a description of the ongoing and authorized operation to be supported. (B)A description of the foreign forces, irregular forces, groups, or individuals engaged in supporting or facilitating the ongoing and authorized operation that is to be the recipient of funds. 
(C)The type of support to be provided to the recipient of the funds, and a description of the end-use monitoring to be used in connection with the use of the funds. (D)The amount obligated under the authority to provide support. 
(E)The determination of the Secretary that the provision of support does not constitute any of the following: (i)A specific authorization within the meaning of section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)) for the introduction of United States Armed Forces into hostilities or situations wherein hostilities are clearly indicated by circumstances. 
(ii)A covert action, as such term is defined in section 503(e) of the National Security Act of 1947 (50 U.S.C. 3093(e)). (iii)An authorization for the provision of support to regular forces, irregular forces, groups or individuals for the conduct of operations that United States Special Operations Forces are not otherwise legally authorized to conduct themselves. 
(iv)The conduct or support of activities, whether directly or indirectly, that are inconsistent with the laws of armed conflict. (e)Limitation on delegationThe authority of the Secretary to make funds available under this section for support of a military operation may not be delegated. 
(f)Construction of authorityNothing in this section shall be construed to constitute a specific statutory authorization for any of the following: (1)The conduct of a covert action, as such term is defined in section 503(e) of the National Security Act of 1947. 
(2)The introduction of United States Armed Forces, within the meaning of section 5(b) of the War Powers Resolution, into hostilities or into situations wherein hostilities are clearly indicated by the circumstances. (3)The provision of support to regular forces, irregular forces, groups, or individuals for the conduct of operations that United States Special Operations Forces are not otherwise legally authorized to conduct themselves. 
(4)The conduct or support of activities, directly or indirectly, that are inconsistent with the laws of armed conflict. (g)Programmatic and policy oversightThe Assistant Secretary of Defense for Special Operations and Low-Intensity Conflict shall have primary programmatic and policy oversight within the Office of the Secretary of Defense of support to irregular warfare activities authorized by this section. 
(h)Biannual reports 
(1)Report on preceding fiscal yearNot later than 120 days after the close of each fiscal year in which subsection (a) is in effect, the Secretary shall submit to the congressional defense committees a report on the support provided under this section during the preceding fiscal year. (2)Report on current calendar yearNot later than 180 days after the submittal of each report required by paragraph (1), the Secretary shall submit to the congressional defense committees a report on the support provided under this section during the first half of the fiscal year in which the report under this paragraph is submitted. 
(3)ElementsEach report required by this subsection shall include the following: (A)A summary of the ongoing irregular warfare operations, and associated authorized campaign plans, being conducted by United States Special Operations Forces that were supported or facilitated by foreign forces, irregular forces, groups, or individuals for which support was provided under this section during the period covered by such report. 
(B)A description of the support or facilitation provided by such foreign forces, irregular forces, groups, or individuals to United States Special Operations Forces during such period. (C)The type of recipients that were provided support under this section during such period, identified by authorized category (foreign forces, irregular forces, groups, or individuals). 
(D)A detailed description of the support provided to the recipients under this section during such period. (E)The total amount obligated for support under this section during such period, including budget details. 
(F)The intended duration of support provided under this section during such period. (G)An assessment of value of the support provided under this section during such period, including a summary of significant activities undertaken by foreign forces, irregular forces, groups, or individuals to support irregular warfare operations by United States Special Operations Forces. 
(H)The total amount obligated for support under this section in prior fiscal years. (i)Irregular warfare definedIn this section, the term irregular warfare means activities in support of predetermined United States policy and military objectives conducted by, with, and through regular forces, irregular forces, groups, and individuals participating in competition between state and non-state actors short of traditional armed conflict. 
1203.Obligation of funds in Special Defense Acquisition Fund for precision guided munitions 
(a)In generalSection 114(c)(3) of title 10, United States Code, is amended by striking Of the amount and all that follows through only to procure and inserting Of the amount of annual obligations from the Special Defense Acquisition Fund in each of fiscal years 2018 through 2022, not less than 20 percent shall be for funds to procure. (b)Effective dateThe amendment made by subsection (a) shall take effect as of October 1, 2017. 
1204.Modification of defense institution capacity building and authority to build capacity of foreign security forces 
(a)Defense institution capacity buildingSection 332 of title 10, United States Code, is amended— (1)in subsection (a), by inserting and members of the armed forces after civilian employees of the Department of Defense; 
(2)in subsection (b)— (A)in paragraph (1), by inserting to assign civilian employees of the Department of Defense and members of the armed forces as advisors or trainers after carry out a program; and 
(B)in paragraph (2)(B)— (i)by striking employees in each place it appears and inserting advisors or trainers; and 
(ii)by striking each assigned employee’s activities and inserting the activities of each assigned advisor or trainer; and (3)in subsection (c)— 
(A)in the matter preceding paragraph (1), by inserting or a member of the armed forces after a civilian employee of the Department of Defense; (B)in paragraph (1), by striking employee as an advisor and inserting advisor or trainer; and 
(C)in paragraph (3), by striking employee and inserting advisor or trainer. (b)Authority to build capacity of foreign security forcesSubsection (c) of section 333 of title 10, United States Code, is amended— 
(1)in paragraph (2)— (A)in subparagraph (A), by striking and the rule of law and inserting the rule of law, and civilian control of the military; and 
(B)in subparagraph (B), by striking Respect for civilian control of the military and inserting Institutional capacity building; (2)in paragraph (3)— 
(A)in the heading, by striking Human rights training and inserting Observance of and respect for the law of armed conflict, human rights and fundamental freedoms, the rule of law, and civilian control of the military; (B)by inserting or the Department of State after Department of Defense; and 
(C)by striking human rights training that includes a comprehensive curriculum on human rights and the law of armed conflict and inserting training that includes a comprehensive curriculum on the law of armed conflict, human rights and fundamental freedoms, and the rule of law, and that enhances the capacity to exercise responsible civilian control of the military; and (3)in paragraph (4)— 
(A)in the first sentence, by striking that the Department is already undertaking, or will undertake as part of the program and all that follows and inserting that the Department of Defense or another department or agency is already undertaking, or will undertake as part of the security sector assistance provided to the foreign country concerned, a program of institutional capacity building with appropriate institutions of such foreign country to enhance the capacity of such foreign country to organize, administer, employ, manage, maintain, sustain, or oversee the national security forces of such foreign country.; and (B)by striking the second sentence. 
1205.Extension and modification of authority on training for Eastern European national security forces in the course of multilateral exercises 
(a)Two-Year extensionSubsection (h) of section 1251 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1070; 10 U.S.C. 2282 note), as amended by section 1233 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2489), is further amended— (1)by striking September 30, 2018 and inserting December 31, 2020; and 
(2)by striking fiscal years 2016 through 2018 and inserting for the period beginning on October 1, 2015, and ending on December 31, 2020. (b)Regulations for administration of incremental expensesSubsection (d) of such section, as so amended, is further amended by adding at the end the following: 
 
(4)Regulations 
(A)In generalThe Secretary of Defense shall prescribe regulations for payment of incremental expenses under subsection (a). Not later than 120 days after the date of the enactment of this paragraph, the Secretary shall submit the regulations to the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives. (B)Procedures to be includedThe regulations required under subparagraph (A) shall include procedures— 
(i)to require reimbursement of incremental expenses from non-developing countries determined pursuant to subsection (c) to be eligible for the provision of training under subsection (a); and (ii)to provide for a waiver of the requirement of reimbursement of incremental expenses under clause (i), on a case-by-case basis, if the Secretary of Defense determines special circumstances exist to provide for the waiver. 
(C)Quarterly reportThe Secretary of Defense shall submit to the congressional defense committees and the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives, on a quarterly basis, a report that includes a description of each waiver of the requirement of reimbursement of incremental expenses under subparagraph (B)(i) that was in effect at any time during the preceding calendar quarter. (D)Non-developing country definedIn this paragraph, the term non-developing country means a country that is not a developing country, as such term is defined in section 301(4) of title 10, United States Code. . 
(c)Construction of authoritySubsection (f) of such section, as so amended, is further amended— (1)by striking subsection (a) is in addition and inserting the following:  
subsection (a)— (1)is in addition; 
(2)by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(2)shall not be construed to include authority for the training of irregular forces, groups, or individuals.. (d)Technical and conforming amendmentsSuch section, as so amended, is further amended— 
(1)by striking military each place it appears and inserting security;  (2)in subsection (e), by striking that and inserting than; 
(3)in subsection (f), by striking section 2282 and inserting chapter 16; and (4)in subsection (g), by striking means and all that follows and inserting has the meaning given such term in section 301(5) of title 10, United States Code.. 
1206.Global Security Contingency FundSection 1207 of the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C. 2151 note) is amended— (1)in subsection (i), by striking September 30, 2017 and inserting September 30, 2019; and 
(2)in subsection (p)— (A)by striking September 30, 2017 and inserting September 30, 2019; and 
(B)by striking through 2017 and inserting through 2019. 1207.Defense Institute of International Legal Studies (a)In generalThe Secretary of Defense may operate an institute to be known as the Defense Institute of International Legal Studies (in this section referred to as the Institute) in accordance with this section to further the United States security and foreign policy objectives of— 
(1)promoting an understanding of and appreciation for the rule of law; and (2)encouraging the international development of internal capacities of foreign governments for civilian control of the military, military justice, the legal aspects of peacekeeping, good governance and anti-corruption in defense reform, and human rights. 
(b)ActivitiesIn carrying out the purposes specified in subsection (a), the Institute may conduct activities as follows: (1)Exchange of ideas on best practices and lessons learned in order to improve compliance with international legal norms. 
(2)Education and training involving professional legal engagement with foreign military personnel and related civilians, both within and outside the United States. (3)Building the legal capacity of foreign military and other security forces, including equitable, transparent, and accountable defense institutions, civilian control of the military, human rights, and democratic governance. 
(4)Institutional legal capacity building of foreign defense and security institutions. (c)Department of Defense review (1)In generalThe Secretary shall conduct a comprehensive review of the mission, workforce, funding, and other support of the Institute. 
(2)ElementsThe review shall include, but not be limited to, the following: (A)An assessment of the scope of the mission of the Institute, taking into account the increasing security cooperation authorities and requirements of the Department of Defense, including core rule of law training in the United States and abroad, defense legal institution building, and statutorily required human rights and legal capacity building of foreign security forces. 
(B)An assessment of the workforce of the Institute, including whether it is appropriately sized to align with the full scope of the mission of the Institute. (C)A review of the funding mechanisms for the activities of the Institute, including the current mechanisms for reimbursing the Institute by the Department of State and by the Department of Defense through the budget of the Defense Security Cooperation Agency. 
(D)An evaluation of the feasibility and advisability of the provision of funds appropriated for the Department of Defense directly to the Institute, and the actions, if any, required to authorize the Institute to receive such funds directly. (E)A description of the challenges, if any, faced by the Institute to increase its capacity to provide residence courses to meet demands for training and assistance. 
(F)An assessment of the capacity of the Department of Defense to assess, monitor, and evaluate the effectiveness of the human rights training and other activities of the Institute. (3)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report summarizing the findings of the review and any recommendations for enhancing the capability of the Institute to fulfill its mission that the Secretary considers appropriate. 
(d)Comptroller General of the United States report 
(1)In generalNot later than 270 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report that sets forth the following: (A)A description of the mechanisms and authorities used by the Department of Defense and the Department of State to conduct training of foreign security forces on human rights and international humanitarian law. 
(B)A description of the funding used to support the training described in subparagraph (A). (C)A description and assessment of the methodology used by each of the Department of Defense and the Department of State to assess the effectiveness of such training. 
(D)Such recommendations for improvements to such training as the Comptroller General considers appropriate. (E)Such other matters relating to such training as the Comptroller General considers appropriate. 
(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 1208.Extension of participation in and support of the Inter-American Defense CollegeSubsection (c) of section 1243 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2516; 10 U.S.C. 1050 note) is amended— 
(1)in the heading, by striking fiscal year 2017 and inserting fiscal years 2017, 2018, and 2019; and (2)by striking fiscal year 2017 and inserting fiscal years 2017, 2018, and 2019. 
1209.Plan on improvement of ability of national security forces of foreign countries participating in United States capacity building programs to protect civilians 
(a)Report on planNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a report setting forth a plan, to be implemented as part of appropriate capacity building programs under section 333(c) of title 10, United States Code, to improve the ability of national security forces of foreign countries to protect civilians. (b)ElementsThe plan required by subsection (a) shall include the following: 
(1)Efforts to develop and integrate principles and techniques on the protection of civilians in relevant partner force standard operating procedures. (2)Efforts to build partner capacity to collect, track, and analyze civilian casualty data and apply lessons learned to future operations. 
(3)Efforts to support enhanced investigatory and accountability standards in partner forces in order to ensure that such forces comply with the laws of armed conflict and observe appropriate standards for human rights and the protection of civilians. (4)Efforts to increase partner transparency, which may include the establishment of capabilities within partner militaries to improve communication with the public. 
(5)The estimated resources required to implement the efforts described in paragraphs (1) through (4). (6)The appropriate roles of the Department of Defense and the Department of State in such efforts. 
(7)Any other matters the Secretary of Defense and the Secretary of State consider appropriate. (c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 
BMatters relating to Afghanistan and Pakistan 
1211.Extension of authority to transfer defense articles and provide defense services to the military and security forces of Afghanistan 
(a)Extension of expirationSubsection (h) of section 1222 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1992), as most recently amended by section 1213 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2478), is further amended by striking December 31, 2017 and inserting December 31, 2018. (b)Excess defense articlesSubsection (i)(2) of such section 1222, as so amended, is further amended by striking December 31, 2017 each place it appears and inserting December 31, 2018. 
1212.Extension and modification of authority for reimbursement of certain coalition nations for support provided to United States military operations 
(a)ExtensionSubsection (a) of section 1233 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as most recently amended by section 1218 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2482), is further amended by striking the period beginning on October 1, 2016, and ending on December 31, 2017, and inserting the period beginning on October 1, 2017, and ending on December 31, 2018,. (b)Limitations on amounts availableSubsection (d)(1) of such section 1233, as so amended, is further amended— 
(1)in the first sentence, by striking during the period beginning on October 1, 2016, and ending on December 31, 2017, may not exceed $1,100,000,000 and inserting during the period beginning on October 1, 2017, and ending on December 31, 2018, may not exceed $900,000,000; and (2)in the second sentence, by striking the period beginning on October 1, 2016 and ending on December 31, 2017, may not exceed $900,000,000 and inserting during the period beginning on October 1, 2017, and ending on December 31, 2018, may not exceed $700,000,000. 
(c)Extension of reporting requirement on reimbursement of Pakistan for security enhancement activitiesSubsection (e)(2) of such section 1233, as added by section 1218 of the National Defense Authorization Act for Fiscal Year 2017, is amended by inserting and annually thereafter, after December 31, 2017,. (d)Extension of notice requirement relating to reimbursement of Pakistan for support provided by PakistanSection 1232(b)(6) of the National Defense Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently amended by section 1218(e) of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking December 31, 2017 and inserting December 31, 2018. 
(e)Extension of limitation on reimbursement of Pakistan pending certification on PakistanSection 1227(d)(1) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2001), as most recently amended by section 1218(f) of the National Defense Authorization Act for Fiscal Year 2017, is further amended by striking for any period prior to December 31, 2017 and inserting for any period prior to December 31, 2018. (f)Additional limitation on reimbursement of Pakistan pending certification on PakistanOf the total amount of reimbursements and support authorized for Pakistan during fiscal year 2018 pursuant to the second sentence of section 1233(d)(1) of the National Defense Authorization Act for Fiscal Year 2008 (as amended by subsection (b)(2)), $350,000,000 shall not be eligible for the waiver under section 1227(d)(2) of the National Defense Authorization Act for Fiscal Year 2013 (126 Stat. 2001) unless the Secretary of Defense certifies to the congressional defense committees that— 
(1)Pakistan continues to conduct military operations that are contributing to significantly disrupting the safe havens, fundraising and recruiting efforts, and freedom of movement of the Haqqani Network in Pakistan; (2)Pakistan has taken steps to demonstrate its commitment to prevent the Haqqani Network from using any Pakistan territory as a safe haven and for fundraising and recruiting efforts; 
(3)the Government of Pakistan is making an attempt to actively coordinate with the Government of Afghanistan to restrict the movement of militants, such as the Haqqani Network, along the Afghanistan-Pakistan border; and (4)Pakistan has shown progress in arresting and prosecuting senior leaders and mid-level operatives of the Haqqani Network. 
1213.Special immigrant visas for Afghan alliesSection 602(b)(3)(F) of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note) is amended in the matter preceding clause (i) by striking 11,000 and inserting 14,500. 1214.Extension of authority to acquire products and services produced in countries along a major route of supply to AfghanistanSection 801(f) of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2399), as most recently amended by section 1212 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2478), is further amended by striking December 31, 2018 and inserting December 31, 2019. 
1215.Extension of semiannual report on enhancing security and stability in AfghanistanSection 1225(a)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3550), as amended by section 1215(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2480), is further amended by striking December 15, 2019 and inserting December 15, 2020. 1216.Human rights vetting of Afghan National Defense and Security ForcesThe Secretary of Defense may establish within the Department of Defense one or more permanent positions to oversee and support, in coordination with the Department of State, the implementation of section 362 of title 10, United States Code, with respect to the Afghan National Defense and Security Forces. 
CMatters relating to Syria, Iraq, and Iran 
1221.Report on United States strategy in Syria 
(a)In generalNot later than February 1, 2018, the President shall submit to the appropriate congressional committees a report that describes the strategy of the United States in Syria. (b)Matters to be includedThe report required by subsection (a) shall include each of the following: 
(1)A description of— (A)the key United States security interests and the political and military objectives, long-term goals, and end-states for Syria; and 
(B)indicators for the effectiveness of efforts to achieve such objectives, goals, and end-states. (2)A description of United States assumptions underlying current intelligence assessments, the roles and ambitions of other countries, and the interests of relevant Syrian groups with respect to such objectives. 
(3)A description of how current military, diplomatic, and humanitarian assistance efforts in Syria align with such objectives. (4)The estimated annual resources required through fiscal year 2022 for the relevant departments and agencies to achieve such objectives. 
(5)An analysis of the threats posed to United States interests, including to United States military or civilian personnel in Syria or the surrounding region, by Russian and Iranian activities in Syria, as well as the threats posed to such interests or personnel by the Islamic State of Iraq and Syria, Al Qaeda, Hezbollah, and other violent extremist organizations in Syria. (6)A description of United States objectives for a sustainable political settlement in Syria. 
(7)A description of the coordination between the Department of Defense and the Department of State regarding the transition from military operations to stabilization efforts in areas liberated from the control of the Islamic State of Iraq and Syria, including a description of how local governance and civil society will be restored in areas secured through coalition military operations in Syria. (8)A description of the current and planned response of the United States to the humanitarian crisis in Syria as a result of attacks by the Syrian Government on its people, including support for the needs of refugees and internally displaced populations and for improving access to humanitarian aid, especially in areas where such aid has been blocked. 
(9)A description of amounts and sources of Islamic State of Iraq and Syria financing in Syria and efforts to disrupt this financing as part of the broader strategy of the United States in Syria. (10)An assessment of the capabilities and willingness of the Syrian government and its allies to use chemical or other weapons of mass destruction against its citizens or against United States and associated military forces in Syria. 
(11)A description of the roles and responsibilities of United States allies and partners and other countries in the region in establishing regional stability.  (12)A description of all mechanisms for coordination and deconfliction between the United States and the governments of Russia and other state actors in order to achieve the United States strategy in Syria. 
(13)A description of the current legal authorities that support the strategy of the United States in Syria and any additional legal authorities that may be necessary to implement such strategy. (14)A description of the military conditions that must be met for the Islamic State of Iraq and Syria to be considered defeated. 
(15)Any other matters the President determines to be relevant. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and (2)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
1222.Extension and modification of authority to provide assistance to counter the Islamic State of Iraq and Syria 
(a)AuthoritySubsection (a) of section 1236 of the Carl Levin and Howard P. ‘‘Buck’’ McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3559), as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2485), is further amended by striking December 31, 2018 and inserting December 31, 2019. (b)Quarterly progress reportSubsection (d) of such section 1236, as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1049), is further amended— 
(1)in the first sentence of the matter preceding paragraph (1), by adding at the end before the period the following: , which shall be provided in unclassified form with a classified annex if necessary; and  (2)by adding at the end the following: 
 
(12)An assessment of— (A)security in liberated areas in Iraq; 
(B)the extent to which security forces trained and equipped, directly or indirectly, by the United States are prepared to provide post-conflict stabilization and security in such liberated areas; and (C)the effectiveness of security forces in the post-conflict environment and an identification of which such forces will provide post-conflict stabilization and security in such liberated areas.. 
(c)Clarification of construction authority 
(1)ClarificationSubsection (a) of such section 1236 is further amended by striking facility and infrastructure repair and renovation, and inserting infrastructure repair and renovation, small-scale construction of temporary facilities necessary to meet urgent operational or force protection requirements with a cost less than $4,000,000,. (2)Additional limitations and requirementsSuch section 1236 is further amended by adding at the end the following new subsections: 
 
(m)Limitation on aggregate cost of construction, repair, and renovation projectsThe aggregate amount of construction, repair, and renovation projects carried out under this section in any fiscal year may not exceed $30,000,000. (n)Approval and notice before certain construction, repair, and renovation projects (1)ApprovalA construction, repair, or renovation project costing more than $1,000,000 may not be carried out under this section unless approved in advance by the Commander of the United States Central Command. 
(2)NoticeWhen a decision is made to carry out a construction, repair, or renovation project to which paragraph (1) applies, the Commander of the United States Central Command shall notify in writing the appropriate committees of Congress of that decision, including the justification for the project and the estimated cost of the project. The project may be carried out only after the end of the 21-day period beginning on the date the notification is received by the committees or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of title 10, United States Code.. (3)Element in quarterly reports on construction, repair, and renovationParagraph (8) of subsection (d) of such section 1236 is amended to read as follows: 
 
(8)A list of new projects for construction, repair, or renovation commenced during the period covered by such progress report, and a list of projects for construction, repair, or renovation continuing from the period covered by the preceding progress report.. (d)FundingSubsection (g) of such section 1236, as most recently amended by section 1222 of the National Defense Authorization Act for Fiscal Year 2017, is further amended— 
(1)by striking in the National Defense Authorization Act for Fiscal Year 2017 for Overseas Contingency Operations in title XV for fiscal year 2017 and inserting for the Department of Defense for Overseas Contingency Operations for fiscal year 2018; and (2)by striking $630,000,000 and inserting $1,269,000,000. 
(e)Name of Islamic State or Iraq and Syria 
(1)In generalSuch section 1236 is further amended— (A)in subsection (a)(1)— 
(i)by striking the Levant and inserting Syria; and (ii)by striking ISIL each place it appears and inserting ISIS; and 
(B)in subsection (l)— (i)in paragraph (1)(B)(i), by striking the Levant (ISIL) and inserting Syria (ISIS); and 
(ii)in paragraph (2)(A), by striking ISIL and inserting ISIS. (2)Heading amendmentThe heading of such section 1236 is amended to read as follows: 
 
1236.Authority to provide assistance to counter the Islamic State of Iraq and Syria. 
1223.Modification of authority to provide assistance to the vetted Syrian opposition 
(a)Nature of assistanceSubsection (a) of section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541), as amended by section 1221(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2485), is further amended in the matter preceding paragraph (1) by striking construction of training and associated facilities and inserting construction and repair of training and associated facilities or other facilities necessary to meet urgent military operational requirements of a temporary nature with a cost less than $4,000,000. (b)Scope of element on construction projects in quarterly progress reportsSubsection (d)(9) of such section 1209 is amended by inserting before the semicolon the following: , including new construction or repair commenced during the period covered by such progress report and construction and repair continuing from the period covered by the preceding progress report. 
(c)Information accompanying reprogramming requestsSubsection (f)(2) of such section 1209, as amended by section 1221(b) of the National Defense Authorization Act for Fiscal Year 2017, is further amended by adding at the end the following new subparagraph:  (C)A description of any material use of assistance provided under subsection (a) by an appropriately vetted recipient of such assistance for a purpose other than the purposes specified in subsection (a) that occurred since the most recent reprogramming or transfer request of the Secretary pursuant to this subsection, which description shall set forth, for each such material misuse, the following: 
(i)The details of such material misuse. (ii)The recipient or recipients responsible for such material misuse. 
(iii)The consequences of such material misuse. (iv)The actions taken by the Secretary to remediate the causes and effects of such material misuse.. 
(d)Limitation on aggregate cost of construction and repair projectsSuch section 1209 is further amended by adding at the end the following new subsection:  (l)Limitation on aggregate cost of construction and repair projectsThe aggregate amount of construction and repair projects carried out under this section in any fiscal year may not exceed $10,000,000.. 
(e)Approval and notice before certain construction and repair projectsSuch section 1209 is further amended by adding at the end the following new subsection:  (m)Approval and notice before certain construction and repair projects (1)ApprovalA construction or repair project costing more than $1,000,000 may not be carried out under this section unless approved in advance by the Commander of the United States Central Command. 
(2)NoticeWhen a decision is made to carry out a construction or repair project to which paragraph (1) applies, the Commander of the United States Central Command shall notify in writing the appropriate committees of Congress of that decision, including the justification for the project and the estimated cost of the project. The project may be carried out only after the end of the 21-day period beginning on the date the notification is received by the committees or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of title 10, United States Code.. 1224.Extension and modification of authority to support operations and activities of the Office of Security Cooperation in Iraq (a)Extension of authoritySubsection (f)(1) of section 1215 of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is amended by striking fiscal year 2017 and inserting fiscal year 2018. 
(b)Amount available 
(1)In generalSuch section is further amended— (A)in subsection (c), by striking fiscal year 2017 may not exceed $70,000,000 and inserting fiscal year 2018 may not exceed $42,000,000; and 
(B)in subsection (d), by striking fiscal year 2017 and inserting fiscal year 2018. (2)Limitation of use of FY18 funds pending planOf the amount available for fiscal year 2018 for section 1215 of the National Defense Authorization Act for Fiscal Year 2012, as amended by this section, not more than 50 percent may be obligated or expended until 30 days after the date on which the plan required by the joint explanatory statement to accompany the conference report on S.2943 of the 114th Congress, the National Defense Authorization Act for Fiscal Year 2017, and entitled To transition the activities conducted by OSC-I but funded by the Department of Defense to another entity or transition the funding of such activities to another source is provided to the appropriate committees of Congress. 
(c)Clarification of OSC-I mandate and expansion of eligible recipientsSubsection (f) of such section 1215 is further amended— (1)in paragraph (1), by striking training activities in support of Iraqi Ministry of Defense and Counter Terrorism Service personnel and all that follows and inserting “activities to support the following: 
 
(A)Defense institution building to mitigate capability gaps and promote effective and sustainable defense institutions. (B)Professionalization, strategic planning and reform, financial management, manpower management, and logistics management of military and other security forces with a national security mission.; and 
(2)in paragraph (2)— (A)in the heading, by striking of training; and 
(B)by striking training and inserting activities of the Office of Security Cooperation in Iraq. 1225.Modification and additional elements in annual report on the military power of Iran (a)In generalSection 1245(b) of the National Defense Authorization Act for Fiscal Year 2010 (10 U.S.C. 113 note) is amended— 
(1)in paragraph (5)— (A)by inserting and from after transfers to; 
(B)by striking from non-Iranian sources and inserting from or to non-Iranian sources or destinations; and (C)by inserting before the period at the end the following: , including transfers that pertain to nuclear development, ballistic missiles, and chemical, biological, and advanced conventional weapons, weapon systems, and delivery vehicles; and 
(2)by adding at the end the following new paragraphs:  (6)An assessment of the use of civilian transportation assets and infrastructure, including commercial aircraft, airports, commercial vessels, and seaports, used to transport illicit military cargo to or from Iran, including military personnel, military goods, weapons, military-related electric parts, and related components. 
(7)An assessment of military-to-military cooperation between Iran and foreign counties, including Cuba, North Korea, Pakistan, Sudan, Syria, Venezuela, and any other country designated by the Secretary of Defense with additional reference to cooperation and collaboration on the development of nuclear, biological, chemical, and advanced conventional weapons, weapon systems, and delivery vehicles. (8)An assessment of the extent to which the commercial aviation sector of Iran knowingly provides financial, material, or technological support to the Islamic Revolutionary Guard Corps, the Ministry of Defense and Armed Forces Logistics of Iran, the Bashar al-Assad regime, Hezbollah, Hamas, Kata’ib Hezbollah, or any other foreign terrorist organization.. 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act, and shall apply with respect to reports required to be submitted under section 1245 of the National Defense Authorization Act for Fiscal Year 2010 after that date. 1226.Extension of quarterly reports on confirmed ballistic missile launches from Iran and imposition of sanctions in connection with those launchesSection 1226(e) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2487) is amended by striking December 31, 2019 and inserting December 31, 2022. 
1227.Limitation on use of funds for provision of man-portable air defense systems to the vetted Syrian opposition 
(a)LimitationIf a determination is made during fiscal year 2018 to use funds available to the Department of Defense for that fiscal year to provide man-portable air defense systems (MANPADs) to the vetted Syrian opposition pursuant to the authority in section 1209 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541), such funds may not be used for that purpose until— (1)the Secretary of Defense and the Secretary of State jointly submit to the appropriate congressional committees a report on the determination; and 
(2)30 days elapse after the date of the submittal of such report to the appropriate congressional committees.  (b)Report requirementsThe report under subsection (a) shall set forth the following:  
(1)A description of each element of the vetted Syrian opposition that will provided man-portable air defense systems as described in subsection (a), including— (A)the geographic location of such element; 
(B)a detailed intelligence assessment of such element; (C)a description of the alignment of such element within the broader conflict in Syria; and 
(D)a description and assessment of the assurance, if any, received by the commander of such element in connection with the provision of man-portable air defense systems. (2)The number and type of man-portable air defense systems to be so provided. 
(3)The logistics plan for providing and resupplying each element to be so provided man-portable air defense systems with additional man-portable air defense systems. (4)The duration of support to be provided in connection with the provision of man-portable air defense systems. 
(5)The justification for the provision of man-portable air defense systems to each element of the vetted Syrian opposition, including an explanation of the purpose and expected employment of such systems.  (6)Any other matters that the Secretary of Defense and the Secretary of State jointly consider appropriate. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees has the meaning given that term in section 1209(e)(2) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3541). 1228.Report on agreement with the Government of the Russian Federation on the status of Syria (a)In generalNot later than 5 calendar days after reaching any agreement with the Government of the Russian Federation relating to a political settlement or long-term territorial control in Syria, the President shall transmit to Congress a report on the agreement. 
(b)Matters to be includedThe report required by subsection (a) shall include— (1)the text of the agreement, including all related materials and annexes;  
(2)a list of all parties to the agreement;  (3)an explanation of each of the terms established by the agreement;  
(4)a description of each of the obligations established by the agreement; and  (5)a description of any territorial demarcations, apportionments, or areas of control contemplated by the agreement. 
DMatters relating to the Russian Federation 
1231.Extension of limitation on military cooperation between the United States and the Russian FederationSection 1232 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2488) is amended— (1)in subsection (a)— 
(A)by inserting or 2018 after fiscal year 2017; and (B)by inserting in the fiscal year concerned after may be used; and 
(2)in subsection (c), by inserting with respect to funds for a fiscal year after the limitation in subsection (a). 1232.Prohibition on availability of funds relating to sovereignty of the Russian Federation over Crimea (a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the Department of Defense may be obligated or expended to implement any activity that recognizes the sovereignty of the Russian Federation over Crimea. 
(b)WaiverThe Secretary of Defense, with the concurrence of the Secretary of State, may waive the restriction on the obligation or expenditure of funds required by subsection (a) if the Secretary— (1)determines that to do so is in the national security interest of the United States; and 
(2)submits a notification of the waiver, at the time the waiver is invoked, to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate. 1233.Sense of Congress on European security (a)FindingsCongress finds the following: 
(1)Russia’s ongoing aggressive actions, including its invasions of Georgia in 2008 and Ukraine in 2014, threats to North Atlantic Treaty Organization (NATO) allies, rapid military modernization, advanced anti-access and area denial capabilities, increasing military activity in the Arctic region and Mediterranean Sea, evolving nuclear doctrine and capabilities, and violations of the Intermediate-Range Nuclear Forces Treaty Between the United States of America and the Union of Soviet Socialist Republics and the Treaty on Open Skies, constitute a major challenge to the security interests of the United States and its allies and partners in Europe. (2)Russia’s ongoing malign influence activities, including misinformation, disinformation, propaganda, cyberattacks, election interference, active measures, and hybrid warfare operations pose not only a threat to the security interests of the United States and its allies and partners in Europe, but to the integrity of Western democracies and the institutions and alliances they support. 
(3)Russia’s doctrine of escalate to de-escalate, along with its tactical nuclear capabilities, threaten United States forces and European allies and exacerbate the risk of miscalculation and escalation in a crisis. (4)The European Deterrence Initiative (EDI) continues to improve credible deterrence against Russian aggression by— 
(A)training and equipping military forces of NATO allies and European partners; (B)enhancing the indications and warning, interoperability, and logistics capabilities of United States allies and partners; and 
(C)improving the agility and flexibility of partners and allies to address threats across the full spectrum of domains. (5)A strong NATO alliance is the cornerstone of transatlantic security cooperation and the guarantor of peace and stability in Europe. 
(6)The steps taken at the NATO 2014 Wales Summit and the NATO 2016 Warsaw Summit, including the adoption and implementation of the Readiness Action Plan (RAP), the formation of the Very High Joint Readiness Force (VJTF), the Enhanced Forward Presence (EFP) multinational battalions deployed to Estonia, Latvia, Lithuania, and Poland, and the Tailored Forward Presence in Romania and Bulgaria, have strengthened NATO readiness and collective defense. (7)Montenegro’s accession into NATO is a strong step toward strengthening the alliance, enhancing security and stability in Southeastern Europe, and reaffirming NATO’s commitment to an Open Door policy. 
(8)Cooperation with non-NATO allies and members of the Partnership for Peace program enhances security and stability in Europe. (b)Sense of CongressIt is the sense of Congress that— 
(1)the United States should support a Europe whole, free, and at peace and the sovereign right of all European states to pursue integration into the Euro-Atlantic community through institutions such as NATO and the European Union;  (2)the United States should develop and implement a policy and strategy backed by all elements of United States power to deter and, if necessary, defeat Russian aggression, which will require— 
(A)enhancing United States military capability and capacity in Europe, including strong consideration of investments in increased permanently-stationed and continued rotational forces as well as the facilities and infrastructure necessary to support United States presence and training with its allies and partners; and (B)strengthening United States capability and capacity to counter malign Russian influence, including Russian hybrid warfare operations short of traditional armed conflict, malicious Russian cyber activities, and Russia’s use of misinformation, disinformation, and propaganda; 
(3)investments that support the security and stability of Europe, including the EDI, and support to European countries in further developing their security capabilities, are in the long-term national security interests of the United States, and as such, funds for such efforts should be included in the President’s base budget request for the Department of Defense in order to fully support United States combat capability in Europe, facilitate efficient planning and execution, and ensure budgetary transparency; (4)the United States should maintain an ironclad commitment to its obligations under Article 5 of the North Atlantic Treaty, which declares that an armed attack against one or more [NATO allies] shall be considered an attack against them all;  
(5)while NATO allies have made progress toward high levels of defense spending, it is important that all NATO allies fulfill their commitments to levels and composition of defense expenditures as agreed upon at the NATO 2014 Wales Summit and NATO 2016 Warsaw Summit in order to uphold their obligations under Article 3 of the North Atlantic Treaty to maintain and develop their individual and collective capacity to resist armed attack; (6)NATO allies should continue to coordinate defense investments to both improve deterrence against Russian aggression and more appropriately balance defense spending across the alliance; and 
(7)because the NATO alliance defends not only the common security of the United States and its NATO allies, but our common values as well, it is essential that all NATO allies uphold their obligations under the North Atlantic Treaty to safeguard the freedom, common heritage and civilization of their peoples, founded on the principles of democracy, individual liberty and the rule of law. 1234.Modification and extension of Ukraine Security Assistance InitiativeSection 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068), as amended by section 1237 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2494), is further amended— 
(1)in subsection (b), adding at the end the following new paragraphs:  (12)Treatment of wounded Ukrainian soldiers in the United States in medical treatment facilities through the Secretarial Designee Program, including transportation, lodging, meals, and other appropriate non-medical support in connection with such treatment, and education and training for Ukrainian healthcare specialists such that they can provide continuing care and rehabilitation services for wounded Ukrainian soldiers. 
(13)Air defense and coastal defense radars. (14)Naval mine and counter-mine capabilities. 
(15)Littoral-zone and coastal defense vessels.; (2)in subsection (c)— 
(A)in paragraph (1), by striking $175,000,000 of the funds available for fiscal year 2017 pursuant to subsection (f)(2) and inserting 50 percent of the funds available for fiscal year 2018 pursuant to subsection (f)(3); (B)in paragraph (2)— 
(i)in the first sentence, by striking , and potential opportunities for privatization and inserting , sustainment, and inventory management; and (ii)in the second sentence, by inserting after additional action is needed the following: and a description of the methodology used to evaluate whether Ukraine has made progress in defense institutional reforms relative to previously established goals and objectives; and 
(C)in paragraph (3)— (i)by striking fiscal year 2017 and inserting fiscal year 2018; and 
(ii)by striking , with not more than $100,000,000 available for the purposes as follows for any particular country;  (3)in subsection (f), by adding at the end the following: 
 
(3)For fiscal year 2018, $350,000,000.; and (4)in subsection (h), by striking December 31, 2018 and inserting December 31, 2020. 
1235.Limitation on availability of funds relating to implementation of the Open Skies Treaty 
(a)Limitation on conduct of flights 
(1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for any fiscal year after fiscal year 2017 for the Department of Defense for operation and maintenance, Defense-wide, or operation and maintenance, Air Force, may be obligated or expended to conduct any flight during such fiscal year for purposes of implementing the Open Skies Treaty until the date that is seven days after the date on which the President submits to the appropriate congressional committees a plan described in paragraph (2) with respect to such fiscal year. (2)Plan describedThe plan described in this paragraph is a plan developed by the Secretary of Defense, in coordination with the Secretary of State, the Chairman of the Joint Chiefs of Staff, and the Director of National Intelligence, that contains a description of the objectives for all planned flights described in paragraph (1) during such fiscal year. 
(3)UpdateTo the extent necessary and appropriate, the Secretary of Defense, in coordination with the Secretary of State, the Chairman of the Joint Chiefs of Staff, and the Director of National Intelligence, may update the plan described in paragraph (2) with respect to a fiscal year and submit the updated plan to the appropriate congressional committees. (4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and (B)the Select Committee on Intelligence and Committee on Foreign Relations of the Senate and the Permanent Select Committee on Intelligence and the Committee on Foreign Affairs of the House of Representatives. 
(5)SunsetThe requirements of this subsection shall terminate on the date that is five years after the date of the enactment of this Act. (b)Prohibition on activities to modify United States aircraft (1)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for research, development, test, and evaluation, Air Force, for arms control implementation (PE 0305145F) or procurement, Air Force, for digital visual imaging system (BA–05, Line Item #1900) may be obligated or expended to carry out any activities to modify any United States aircraft for purposes of implementing the Open Skies Treaty until the Secretary of Defense submits to the appropriate congressional committees the certification described in paragraph (2) and the President submits to the appropriate congressional committees the certification described in paragraph (3). 
(2)Certification by Secretary of DefenseThe certification described in this paragraph is a certification that contains a determination of the Secretary of Defense, without delegation, that modification of digital visual imaging systems in United States OC–135 aircraft under the Open Skies Treaty will provide superior digital imagery as compared to digital imagery that is available to the Department of Defense on a commercial basis. (3)Certification by President (A)In generalThe certification described in this paragraph is a certification of the President that— 
(i)the President has imposed treaty violations responses and legal countermeasures on the Russian Federation for its violations of the Open Skies Treaty; and (ii)the President has fully informed the appropriate congressional committees of such responses and countermeasures.  
(B)DelegationThe President may delegate the responsibility for making a certification under subparagraph (A) to the Secretary of the State. (4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; and (B)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(c)Open Skies Treaty definedIn this section, the term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002. 1236.Sense of Congress on importance of nuclear capabilities of NATO (a)FindingsCongress finds the following: 
(1)The Warsaw Summit Communique, issued on July 9, 2016, by the North Atlantic Treaty Organization (in this section referred to as NATO) clearly defines the need for, and the importance of, the nuclear mission of NATO. (2)The Warsaw Summit Communique states— 
(A)with respect to the nuclear deterrence capability of NATO, As a means to prevent conflict and war, credible deterrence and defence is essential. Therefore, deterrence and defence, based on an appropriate mix of nuclear, conventional, and missile defence capabilities, remains a core element of our overall strategy… The fundamental purpose of NATO's nuclear capability is to preserve peace, prevent coercion, and deter aggression. Nuclear weapons are unique. Any employment of nuclear weapons against NATO would fundamentally alter the nature of a conflict. The circumstances in which NATO might have to use nuclear weapons are extremely remote; (B)with respect to the nature of the nuclear deterrence posture of NATO, NATO must continue to adapt its strategy in line with trends in the security environment–including with respect to capabilities and other measures required–to ensure that NATO's overall deterrence and defence posture is capable of addressing potential adversaries' doctrine and capabilities, and that it remains credible, flexible, resilient, and adaptable.; and 
(C)with respect to the importance of contributions to the nuclear deterrence mission from across the NATO alliance, The strategic forces of the Alliance, particularly those of the United States, are the supreme guarantee of the security of the Allies. The independent strategic nuclear forces of the United Kingdom and France have a deterrent role of their own and contribute to the overall security of the Alliance. These Allies' separate centres of decision-making contribute to deterrence by complicating the calculations of potential adversaries. NATO's nuclear deterrence posture also relies, in part, on United States' nuclear weapons forward-deployed in Europe and on capabilities and infrastructure provided by Allies concerned. These Allies will ensure that all components of NATO's nuclear deterrent remain safe, secure, and effective. That requires sustained leadership focus and institutional excellence for the nuclear deterrence mission and planning guidance aligned with 21st century requirements. The Alliance will ensure the broadest possible participation of Allies concerned in their agreed nuclear burden-sharing arrangements.. (3)Secretary of Defense James Mattis, in response to the advance policy questions for his Senate confirmation hearing on January 12, 2017, stated that— 
(A)NATO's nuclear deterrence posture relies in part on U.S. nuclear weapons forward-deployed in Europe and on capabilities and infrastructure provided by NATO allies. These capabilities include dual-capable aircraft that contribute to current burden-sharing arrangements within NATO. In general, we must take care to maintain this particular capability, and to modernize it appropriately and in a timely fashion.; and (B)the role of the nuclear weapons of the United States is to deter nuclear war and to serve as last resort weapons of self-defense. In this sense, U.S. nuclear weapons are fundamental to our nation's security and have historically provided a deterrent against aggression and security assurance to U.S. allies. A robust, flexible, and survivable U.S. nuclear arsenal underpins the U.S. ability to deploy conventional forces worldwide.. 
(4)On March 28, 2017, General Curtis Scaparrotti, Commander of the United States European Command and the Supreme Allied Commander, Europe, testified to the Committee on Armed Services of the House of Representatives that NATO and U.S. nuclear forces continue to be a vital component of our deterrence. Our modernization efforts are crucial; we must preserve a ready, credible, and safe nuclear capability.. (5)The Russian Federation is currently undergoing significant modernization and recapitalization of all three legs of its nuclear triad, continues to field and modernize a large variety of non-strategic nuclear weapons, and is developing and deploying new and unique nuclear capabilities. 
(6)Russia remains in violation of the INF Treaty due to the development, testing, and, most recently, the operational deployment of ground-launched cruise missiles in violation of the INF Treaty. (7)On March 28, 2017, General Paul Selva, Vice Chairman of the Joint Chiefs of Staff, described the security consequences of the deployment of such INF Treaty-violating missiles, testifying to the Committee on Armed Services of the House of Representatives that our assessment of the impact is that it more threatens NATO and infrastructure within the European continent than any other...area of the world that we have national interests in or alliance interests in.. 
(8)On March 28, 2017, General Curtis Scaparrotti, in testimony before the Committee on Armed Services of the House of Representatives, responded to a question asking if Russia intends to return to compliance with the INF Treaty by stating, I don't have any indication that they will at this time.. (9)Rhetoric from Russian officials has demonstrated that Moscow has sought to leverage its nuclear arsenal to threaten and intimidate neighboring countries, including members of NATO, as was the case when the Russian Ambassador to Denmark stated, Danish warships will be targets for Russian nuclear missiles in response to Denmark’s potential cooperation in the NATO missile defense system. 
(b)Sense of CongressIt is the sense of Congress that— (1)the nuclear and conventional deterrence capabilities of NATO are of critical importance to the security of the United States and of the NATO alliance, and must continue to adapt to the changed security environment in Europe; 
(2)the ability of the United States to forward-deploy dual-capable aircraft and nuclear weapons, and of select members of NATO to participate in the nuclear deterrence mission of NATO by hosting forward-deployed nuclear weapons of the United States or operating dual-capable aircraft, is central to the credibility of the nuclear deterrence and defense posture of NATO; (3)the strategic forces of the United States, the independent nuclear forces of the United Kingdom and the French Republic, and the dual-capable aircraft operated by the United States and other members of NATO constitute foundational elements of the nuclear deterrence and defense posture of NATO; 
(4)NATO should modernize its nuclear-related infrastructure to ensure the highest-level of safety and security; (5)effective deterrence requires NATO to conduct nuclear planning and exercises aligned with 21st century requirements and modernize nuclear-related capabilities and infrastructure, including dual-capable aircraft, command and control networks, and facilities; and 
(6)to ensure the continued credibility of the deterrence and defense posture of NATO, the planned completion of F–35A aircraft development and testing, as well as the delivery of such aircraft to members of NATO, must not be delayed. (c)INF Treaty definedIn this section, the term INF Treaty means the Treaty Between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, commonly referred to as the ‘‘Intermediate-Range Nuclear Forces (INF) Treaty’’, signed at Washington December 8, 1987, and entered into force June 1, 1988. 
1237.Report on Security Cooperation with respect to Western Balkan Countries 
(a)In generalNot later than 180 days after the enactment of this Act, the Secretary of Defense, with the concurrence of the Secretary of State, shall submit to the congressional defense committees and the Committees on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on security cooperation with respect to Western Balkan countries. (b)Matters to be includedThe report required under subsection (a) shall include the following: 
(1)An assessment of security cooperation between each Western Balkan country and the Russian Federation, including the following: (A)A list of Russian weapons systems and other military hardware and technology valued at $1,000,000 or more that have been provided to or purchased by each Western Balkan country since 2012. 
(B)A description of the participation of each Western Balkan country’s security forces in training or exercises with the Russian Federation since 2012. (C)A description of any security cooperation agreements each Western Balkan country has entered into with the Russian Federation. 
(D)An assessment of intelligence cooperation between each Western Balkan country and the Russian Federation. (E)An assessment of how security cooperation between each Western Balkan country and the Russian Federation affects the security interests of the United States, the North Atlantic Treaty Organization (NATO), the Western Balkan country, and each NATO member state that borders the Western Balkan country. 
(2)An assessment of security cooperation between each Western Balkan country and the United States, including the following: (A)A list of United States weapons systems and other military hardware and technology valued at $1,000,000 or more that have been provided to or purchased by each Western Balkan country since 2012.  
(B)A description of the participation of each Western Balkan country’s security forces in training or exercises with the United States since 2012. (C)A description of any security cooperation agreements each Western Balkan country has entered into with the United States. 
(D)An assessment of intelligence cooperation between each Western Balkan country and the United States. (3)An assessment of security cooperation between each Western Balkan country and NATO. 
(4)A description of each Western Balkan country’s participation and activities in NATO’s Partnership for Peace program, if applicable.  (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)DefinitionThe term Western Balkan countries means— (1) Serbia; 
(2)Bosnia and Herzegovina; (3)Kosovo; and 
(4)Macedonia. 1238.Plan to respond in case of Russian noncompliance with the New START Treaty (a)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report— 
(1)describing the options available in response to a failure by Russia to achieve the reductions required by the New START Treaty before February 5, 2018; and (2)including the assessment of the Secretary of Defense whether such a failure would constitute a material breach of the New START Treaty, providing grounds for the United States to withdraw from the treaty. 
(b)Options describedThe report required under subsection (a) shall specifically describe options to respond to such a failure relating to the following: (1)Economic sanctions. 
(2)Diplomacy. (3)Additional deployment of ballistic or cruise missile defense capabilities, or other United States capabilities that would offset any potential Russian military advantage from such a failure. 
(4)Redeployment of United States nuclear forces beyond the levels required by the New START Treaty, and the associated costs and impacts on United States operations. (5)Legal countermeasures available under other treaties between the United States and Russia, including under the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002. 
(c)New START TreatyIn this section, the term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, and entered into force February 5, 2011. 1239.Strategy to counter threats by the Russian Federation (a)Strategy requiredThe Secretary of Defense, in coordination with the Secretary of State and in consultation with each of the Secretaries of the military departments, the Joint Chiefs of Staff, and the commanders of each of the regional and functional combatant commands, shall develop and implement a comprehensive strategy to counter threats by the Russian Federation. 
(b)Report required 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the appropriate congressional committees a report on the strategy required by subsection (a). (2)ElementsThe report required by this subsection shall include the following elements: 
(A)An evaluation of strategic objectives and motivations of the Russian Federation. (B)A detailed description of Russian threats to the national security of the United States, including threats that may pose challenges below the threshold of armed conflict. 
(C)A discussion of how the strategy complements the National Defense Strategy and the National Military Strategy. (D)A discussion of the ends, ways, and means inherent to the strategy. 
(E)A discussion of the strategy’s objectives with respect to deterrence, escalation control, and conflict resolution. (F)A description of the military activities across geographic regions and military functions and domains that are inherent to the strategy. 
(G)A description of the posture, forward presence, and readiness requirements inherent to the strategy. (H)A description of the roles of the United States Armed Forces in implementing the strategy, including— 
(i)the role of United States nuclear capabilities;  (ii)the role of United States space capabilities;  
(iii)the role of United States cyber capabilities;  (iv)the role of United States conventional ground forces;  
(v)the role of United States naval forces;  (vi)the role of United States air forces; and  
(vii)the role of United States special operations forces. (I)An assessment of the force requirements needed to implement and sustain the strategy. 
(J)A description of the logistical requirements needed to implement and sustain the strategy. (K)An assessment of the technological research and development requirements needed to implement and sustain the strategy. 
(L)An assessment of the training and exercise requirements needed to implement and sustain the strategy. (M)An assessment of the budgetary resource requirements needed to implement and sustain the strategy through December 31, 2030. 
(N)An analysis of the adequacy of current authorities and command structures for countering unconventional warfare. (O)Recommendations for improving the counter-unconventional warfare capabilities, authorities, and command structures of the Department of Defense. 
(P)A discussion of how the strategy provides a framework for future planning and investments in regional defense initiatives, including the European Deterrence Initiative. (Q)A plan to increase conventional precision strike weapon stockpiles in the United States European Command’s areas of responsibility, which shall include necessary increases in the quantities of such stockpiles that the Secretary of Defense determines will enhance deterrence and warfighting capability of the North Atlantic Treaty Organization forces. 
(R)A plan to counter the military capabilities of the Russian Federation, which, in addition to elements the Secretary of Defense determines to be appropriate, shall include recommendations for— (i)improving the capability of United States Armed Forces to operate in a Global Positioning System (GPS)-denied or GPS-degraded environment; 
(ii)improving the capability of United States Armed Forces to counter Russian unmanned aircraft systems, electronic warfare, and long-range precision strike capabilities; and (iii)countering unconventional capabilities and hybrid threats from the Russian Federation. 
(3)FormThe report required by this subsection shall be submitted in unclassified form but may contain a classified annex. 1239A.Strategy to counter the threat of malign influence by the Russian Federation (a)Strategy (1)In generalThe Secretary of Defense and the Secretary of State, in coordination with the appropriate United States Government officials, shall jointly develop a comprehensive strategy to counter the threat of malign influence by the Russian Federation. 
(2)Scope of strategyThe strategy required by paragraph (1) shall include the following actions: (A)To attribute, defend against, and counter hybrid warfare operations short of traditional armed conflict against the United States and its allies and partners. 
(B)To deter, and respond when necessary, to malicious cyber activities by the Russian Federation. (C)To identify and defend against the threat of malign influence by the Russian Federation, including actions to counter— 
(i)the use of misinformation, disinformation, and propaganda in social and traditional media; (ii)corrupt or illicit financing of political parties, think tanks, media organizations, and academic institutions; and 
(iii)the use of coercive economic tools, including sanctions, market access, cryptocurrencies, and differential pricing, especially in the energy sector. (D)To promote the core values and principles of the United States, enhance the transatlantic relationship, strengthen good governance and democracy among European allies and partners, and further integration into multilateral institutions underpinning the global order, including the North Atlantic Treaty Organization (NATO) and the European Union. 
(b)ElementsThe strategy required by subsection (a) shall include the following elements: (1)Security measuresActions to counter the use of force, coercion, and other hybrid warfare operations of the military, intelligence, and other security forces, including irregulars, groups, or individuals, of the Russian Federation, including the following: 
(A)Actions to build the military presence and capabilities of military and security forces of the United States and European allies and partners to deter and respond to aggression by the Russian Federation. (B)Actions to improve indications and warnings, and capabilities to identify and attribute responsibility for the use of force, coercion, or other hybrid warfare operations by the Russian Federation. 
(C)Actions to support NATO allies and non-NATO partners in maintaining their sovereignty and territorial integrity. (2)Information operationsActions to counter information operations of the Russian Federation, including the following: 
(A)Actions to identify, attribute, and counter malign disinformation, active measures, propaganda, and deception and denial activities of the Russian Federation in the United States and Europe, through traditional and social media. (B)To enhance joint, regional, and combined information operations and strategic communication strategies to counter Russian Federation information warfare, malign influence, and propaganda activities and increase cooperation, exercises, and policy development with the NATO Strategic Communications Center of Excellence. 
(C)The establishment of interagency mechanisms for the coordination and implementation of the strategy with respect to disinformation, active measures, propaganda, and deception and denial activities of the Russian Federation. (D)Actions to strengthen the effectiveness of and fully resource the Global Engagement Center to carry out its purpose specified in section 1287(a)(2) of National Defense Authorization Act for Fiscal Year 2017 (22 U.S.C. 2656 note) to lead, synchronize, and coordinate efforts of the Federal Government to recognize, understand, expose, and counter propaganda and disinformation efforts by the Russian Federation, other foreign governments, and non-state actors. 
(E)Programs to strengthen investigative journalism and media independence abroad in countries most vulnerable to malign influence by the Russian Federation. (F)Actions to build resilience to disinformation, active measures, propaganda, and deception and denial activities of the Russian Federation in the United States and other countries vulnerable to malign influence by the Russian Federation. 
(G)Efforts to work with traditional and social media providers to attribute and counter the threat of malign influence by the Russian Federation. (3)Cyber measuresActions to counter the threat of malign influence by the Russian Federation in cyberspace, including the following: 
(A)To increase inclusion of regional cyber planning within larger United States joint planning exercises in the European region and increase joint exercises and policy development through the NATO Cooperative Cyber Defense Center of Excellence. (B)To identify potential areas of cybersecurity collaboration and partnership capabilities with NATO and other European allies and partners. 
(C)Programs to educate citizens, information and communications technology experts, and private sector organizations in the United States and abroad to enhance their resilience to malign influence by the Russian Federation in cyberspace. (4)Political and diplomatic measuresActions to counter malign political influence by the Russian Federation in the United States and among European allies and partners, including the following: 
(A)Programs and activities to enhance the resilience of United States democratic institutions and infrastructure at the national and subnational levels. (B)Programs working through the Department of State and the United States Agency for International Development to promote good governance and enhance democratic institutions abroad, particularly in countries deemed most vulnerable to malign influence by the Russian Federation. 
(C)Actions within the United Nations, the Organization for Security and Cooperation in Europe, and other multi-lateral organizations to counter malign influence by the Russian Federation. (D)Actions to identify organizations or networks of individuals affiliated or collaborating with the Government of the Russian Federation or proxies of the Russian Federation in the United States or European allies and partners. 
(5)Financial measuresActions to counter corrupt and illicit financial networks of the Russian Federation in the United States and abroad, including the following: (A)Actions to promote the transparency of corrupt and illicit financial transactions of the Russian Federation, and other anti-corruption measures. 
(B)Actions to maintain and enhance the focus within the Department of the Treasury on tracing corrupt and illicit financial flows linked to the Russian Federation that interact with the United States financial system and exposing beneficial ownership and opaque Russia-related business transactions of significant importance. (C)Actions to build the capacity of financial intelligence units of allies and partners. 
(D)Actions to enhance financial intelligence cooperation between the United States and the European Union. (6)Energy security measuresActions to promote the energy security of European allies and partners, and to reduce their dependence on energy imports from the Russian Federation that the Russian Federation uses as a weapon to coerce, intimidate, and influence those countries, including the following: 
(A)Actions to develop plans, working with the governments of European allies and partners to enhance energy market liberalization, effective regulation and oversight, energy reliability, and energy efficiency. (B)Actions to work with the European Union to promote the growth of liquefied natural gas trade and expansion of the gas transport infrastructure in Europe. 
(C)Actions to promote a dialogue within the NATO on a coherent, strategic approach to energy security for NATO members and partner nations. (7)Promotion of valuesActions to promote United States values and principles to provide a strong, credible alternative to malign influence by the Russian Federation, including the following: 
(A)Actions to promote alliance structure, the importance of transatlantic security as it relates to United States national security, and the continued integration of countries within multilateral institutions within Europe. (B)Public diplomacy and outreach to the people of the Russian Federation. 
(c)Consistency with other lawsThe strategy required by subsection (a) shall be consistent with the following: (1)The Countering America’s Adversaries Through Sanctions Act (Public Law 115–44). 
(2)The Ukraine Freedom Support Act of 2014 (22 U.S.C. 8921 et seq.). (3)The Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (22 U.S.C. 8901 et seq.). 
(4)The Sergei Magnitsky Rule of Law Accountability Act of 2012 (22 U.S.C. 5811 note). (d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a report detailing the strategy required by subsection (a). 
(e)Appropriate committees of congress definedIn the section the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, the Committee on the Judiciary, the Committee on Banking, Housing and Urban Affairs, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on the Judiciary, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives. EIntermediate-Range Nuclear Forces (INF) Treaty Preservation Act of 2017 1241.Short titleThis subtitle may be cited as the Intermediate-Range Nuclear Forces (INF) Treaty Preservation Act of 2017. 
1242.FindingsCongress makes the following findings: (1)The 2014, 2015, and 2016 Department of State reports entitled, Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments, all stated that the United States has determined that the Russian Federation is in violation of its obligations under the INF Treaty not to possess, produce, or flight-test a ground-launched cruise missile (GLCM) with a range capability of 500 km to 5,500 km, or to possess or produce launchers of such missiles. 
(2)The 2016 report also noted that the cruise missile developed by Russia meets the INF Treaty definition of a ground-launched cruise missile with a range capability of 500 km to 5,500 km, and as such, all missiles of that type, and all launchers of the type used or tested to launch such a missile, are prohibited under the provisions of the INF Treaty. (3)Potential consistency and compliance concerns regarding the INF Treaty noncompliant GLCM have existed since 2008, were not officially raised with the Russian Federation until 2013, and were not briefed to the North Atlantic Treaty Organization (NATO) until January 2014. 
(4)The United States Government is aware of other consistency and compliance concerns regarding Russia actions vis-à-vis its INF Treaty obligations. (5)Since 2013, senior United States officials, including the President, the Secretary of State, and the Chairman of the Joint Chiefs of Staff, have raised Russian noncompliance with the INF Treaty to their counterparts, but no progress has been made in bringing the Russian Federation back into compliance with the INF Treaty. 
(6)In April 2014, General Breedlove, the Supreme Allied Commander Europe, correctly stated, A weapon capability that violates the INF, that is introduced into the greater European land mass, is absolutely a tool that will have to be dealt with … It can’t go unanswered.. (7)The Department of Defense in its September 2013 report, Report on Conventional Prompt Global Strike Options if Exempt from the Restrictions of the Intermediate-Range Nuclear Forces Treaty Between the United States of America and the Union of Soviet Socialist Republics, stated that it has multiple validated military requirement gaps due to the prohibitions imposed on the United States as a result of its compliance with the INF Treaty. 
(8)It is not in the national security interests of the United States to be unilaterally legally prohibited from developing dual-capable ground-launched cruise missiles with ranges between 500 and 5,500 kilometers, while Russia makes advances in developing and fielding this class of weapon systems, and such unilateral limitation cannot be allowed to continue indefinitely. (9)Admiral Harry Harris, Jr., Commander of the United States Pacific Command, testified before the Senate Armed Services Committee on April 27, 2017, that [W]e’re in a multi-polar world where we have a lot of countries who are developing these weapons, including China, that I worry about. And I worry about their DF-21 and DF-26 missile programs, their anti-carrier ballistic missile programs, if you will. INF doesn’t address missiles launched from ships or airplanes, but it focuses on those land-based systems. I think there’s goodness in the INF treaty, anything you can do to limit nuclear weapons writ-large is generally good. But the aspects of the INF Treaty that limit our ability to counter Chinese and other countries’ land-based missiles, I think, is problematic.. 
(10)A material breach of the INF Treaty by the Russian Federation affords the United States the right to invoke legal countermeasures which include suspension of the treaty in whole or in part. (11)Article XV of the INF Treaty provides that Each Party shall, in exercising its national sovereignty, have the right to withdraw from this Treaty if it decides that extraordinary events related to the subject matter of this Treaty have jeopardized its supreme interests.. 
1243.Compliance enforcement regarding Russian violations of the INF Treaty 
(a)Sense of CongressIt is the sense of Congress that— (1)the actions undertaken by the Russian Federation in violation of the INF Treaty constitute a material breach of the treaty; 
(2)in light of the Russian Federation’s material breach of the INF Treaty, the United States is legally entitled to suspend the operation of the INF Treaty in whole or in part for so long as the Russian Federation continues to be in material breach; and (3)for so long as the Russian Federation remains in noncompliance with the INF Treaty, the United States should take actions to encourage the Russian Federation return to compliance, including by— 
(A)providing additional funds for the capabilities identified in section 1243(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1062); and (B)seeking additional missile defense assets in the European theater to protect United States and NATO forces from ground-launched missile systems of the Russian Federation that are in noncompliance with the INF Treaty. 
(b)Availability of fundsOf the funds authorized to be appropriated by this Act for fiscal year 2018 for research, development, test, and evaluation, as specified in the funding table in division D, $58,000,000 shall be made available for the development of— (1)active defenses to counter ground-launched missile systems with ranges between 500 and 5,500 kilometers; 
(2)counterforce capabilities to prevent attacks from these missiles; and (3)countervailing strike capabilities to enhance the capabilities of the United States identified in section 1243(d) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1062). 
(c)Development of INF range ground-launched missile system 
(1)Establishment of a program of recordThe Secretary of Defense shall establish a program of record to develop a conventional road-mobile ground-launched cruise missile system with a range of between 500 to 5,500 kilometers, including research and development activities with respect to such cruise missile system.  (2)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the cost and schedule for, and feasibility of, modifying United States missile systems in existence or planned as of such date of enactment for ground launch with a range of between 500 and 5,500 kilometers as compared with the cost and schedule for, and feasibility of, developing a new ground-launched missile using new technology with the same range. 
1244.Notification requirement related to Russian Federation development of noncompliant systems and United States actions regarding material breach of INF Treaty by the Russian Federation 
(a)Notification by Director of National Intelligence 
(1)In generalThe Director of National Intelligence shall notify the appropriate congressional committees of any development, deployment, or test of a system by the Russian Federation that the Director determines is inconsistent with the INF Treaty. (2)DeadlineA notification under this subsection shall be made not later than 15 days after the date on which the Director makes the determination under this subsection with respect to which the notification is required. 
(b)Withholding of funds 
(1)In generalAn amount equal to $50,000,000 of the amount authorized to be appropriated or otherwise made available to the Department of Defense for operation and maintenance, Defense-wide, for fiscal year 2018 to carry out special mission area activities of the Defense Information Systems Agency shall be withheld from obligation or expenditure until the date on which the President has submitted both the certification described in paragraph (2) and the report described in subsection (e). (2)Certification describedThe certification described in this paragraph is a certification by the President to the appropriate congressional committees of the following: 
(A)Each requirement of section 1290 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2538; 22 U.S.C. 2593e) has been fully implemented and is continuing to be fully implemented. (B)The President has notified the appropriate congressional committees under such section 1290 of the imposition of measures described in subsection (c) of such section with respect to each person identified in a report under subsection (a) of such section, including a detailed description of the imposition of all such measures. 
(c)Report on plan to impose additional sanctions with respect to the Russian Federation 
(1)In generalThe President shall develop and submit to the congressional defense committees, the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report that includes— (A)a plan to impose the measures described in paragraph (3) with respect to each person described in paragraph (2) by reason of non-compliance by the Russian Federation with the INF Treaty; and 
(B)a list of each such person. (2)Persons describedThe persons described in this paragraph are individuals who— 
(A)the President determines are responsible for ordering or facilitating non-compliance by the Russian Federation with the INF Treaty; or (B)are senior foreign political figures (as such term is defined in section 1010.605 of title 31, Code of Federal Regulations, as in effect on the date of the enactment of this Act) of the Government of the Russian Federation. 
(3)Measures describedThe measures described in this paragraph are the following, with respect to a person described in paragraph (2): (A)Blocking and prohibiting all transactions in property and interests in property of such person, if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. 
(B)Inadmissibility to the United States, ineligibility to receive a visa or other documentation to enter the United States, and ineligibility to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), and revocation of any visa or other entry documentation. (C)Prohibiting United States procurement from such person. 
(D)Any other sanctions the President determines to be appropriate. (4)FormThe report described in paragraph (1) shall be submitted in unclassified form. 
(5)Draft regulations requiredNot later than 60 days after the date of the submission of the plan described in paragraph (1), the President shall prescribe in draft form such regulations as may be necessary to impose the measures described in paragraph (3) with respect to each person described in paragraph (2). 1245.Review of RS–26 ballistic missile (a)In generalThe President, in consultation with the Secretary of State, the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the Director of National Intelligence, shall conduct a review of the RS–26 ballistic missile of the Russian Federation. 
(b)Report requiredNot later than 90 days after the date of the enactment of this Act, the President, in consultation with the Secretary of State, the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the review conducted under subsection (a). The report shall include— (1)a determination whether the RS–26 ballistic missile is covered under the New START Treaty or would be a violation of the INF Treaty because Russia has flight-tested such missile to ranges covered by the INF Treaty in more than one warhead configuration; and 
(2)if the President determines that the RS–26 ballistic missile is covered under the New START Treaty, a determination whether the Russian Federation— (A)has agreed through the Bilateral Consultative Commission that such a system is limited under the New START Treaty central limits; and 
(B)has agreed to an exhibition of such a system. (c)Effect of determinationIf the President, with the concurrence of the Secretary of State, the Secretary of Defense, the Chairman of the Joint Chiefs of Staff, and the Director of National Intelligence, determines that the RS–26 ballistic missile is covered under the New START Treaty and that the Russian Federation has not taken the steps described under subsection (b)(2), the United States Government shall consider for purposes of all policies and decisions that the RS–26 ballistic missile of the Russian Federation is a violation of the INF Treaty. 
1246.DefinitionsIn this subtitle: (1)Appropriate congressional committeesThe term appropriate congressional committees means— 
(A)the Select Committee on Intelligence, the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and (B)the Permanent Select Committee on Intelligence, the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives. 
(2)INF TreatyThe term INF Treaty means the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles, signed at Washington December 8, 1987, and entered into force June 1, 1988. (3)Intelligence communityThe term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). 
(4)New START TreatyThe term New START Treaty means the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed at Prague April 8, 2010, and entered into force February 5, 2011. (5)Open Skies TreatyThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002. 
FMatters relating to the Indo-Asia-Pacific region 
1251.Sense of Congress and Initiative for the Indo-Asia-Pacific region 
(a)Sense of CongressIt is the sense of Congress that— (1)the security, stability, and prosperity of the Indo-Asia-Pacific region are vital to the national interests of the United States; 
(2)the United States should maintain a military capability in the region that is able to project power, deter acts of aggression, and respond, if necessary, to regional threats; (3)the defense of the United States and its allies against North Korean or any other aggression remains a top priority; 
(4)continuing efforts by the Department of Defense to realign forces, commit additional assets, and increase investments to the Indo-Asia-Pacific region are necessary to maintain a robust United States commitment to the region; (5)the Secretary of Defense should— 
(A)assess the current United States force posture in the Indo-Asia-Pacific region to ensure that the United States maintains an appropriate forward presence in the region; (B)invest in critical munitions, undersea warfare capabilities, amphibious capabilities, resilient space architectures, missile defense, offensive and defensive cyber capabilities, and other capabilities conducive to operating effectively in contested environments; and 
(C)enhance regional force readiness through joint training and exercises, considering contingencies ranging from grey zone to high-end near-peer conflict; (6)the United States commitment to freedom of navigation, ensuring free access to sea lanes and overflights to the United States naval and air forces, remains a core security interest; and 
(7)the United States should continue to engage in the Indo-Asia-Pacific region by strengthening alliances and partnerships, supporting regional institutions and bodies such as the Association of Southeast Asian Nations (ASEAN), building cooperative security arrangements, addressing shared challenges, and reinforcing the role of international law, including respect for human rights. (b)Indo-Asia-Pacific stability initiativeThe Secretary of Defense may carry out a program of activities to enhance stability in the Indo-Asia-Pacific region that shall be known as the Indo-Asia-Pacific Stability Initiative (in this section referred to as the Initiative). 
(c)ActivitiesThe activities under the Initiative shall include the following:  (1)Activities to increase the presence and capabilities and enhance the posture of the United States Armed Forces in the Indo-Asia-Pacific region.  
(2)Bilateral and multilateral military training and exercises with allies and partner nations in the Indo-Asia-Pacific region.  (3)Activities to improve military and defense infrastructure, logistics, and access in the Indo-Asia-Pacific region in order to enhance the responsiveness and capabilities of the United States Armed Forces in that region.  
(4)Activities to enhance the storage and pre-positioning in the Indo-Asia-Pacific region of equipment of the United States Armed Forces.  (5)Activities to build the defense and security capacity— 
(A)of the United States Armed Forces in the Indo-Asia-Pacific region; and (B)of allies and partner nations in the Indo-Asia-Pacific region, under— 
(i)section 2282 of title 10, United States Code, or section 333 of such title, relating to the authority to build the capacity of foreign security forces; (ii)section 332 of title 10, United States Code, relating to defense institution capacity building for friendly foreign countries and international and regional organizations; 
(iii)section 1263 of the National Defense Authorization Act for Fiscal Year 2016 (10 U.S.C. 2282 note), relating to the Southeast Asia Maritime Security Initiative; (iv)section 1206 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (10 U.S.C. 2282 note), relating to training of security forces and associated ministries of foreign countries to promote respect for the rule of law and human rights; or 
(v)any other authority available to the Secretary of Defense. (d)General transfer authorityFunds may only be made available to carry out this section through the transfer authority provided under section 1001. 
(e)Initial assessment of requirements 
(1)Plan requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a plan that includes the following: (A)A detailed description of each project or activity to be carried out under the Initiative, including any request of the Commander of the United States Pacific Command for support, urgent operational need, or emergent operational need. 
(B)The amount planned to be obligated or expended on each such project or activity, and the timeline for such obligation or expenditure. (2)FormThe plan required under paragraph (1) shall be submitted in unclassified form but may include a classified annex. 
(f)Indo-Asia-Pacific region definedIn this subtitle, the term “Indo-Asia-Pacific region” means the region that falls under the responsibility and jurisdiction of United States Pacific Command. 1252.Report on strategy to prioritize United States defense interests in the Indo-Asia-Pacific region (a)Extension of deadline for strategySubsection (a) of section 1261 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1072) is amended in the matter preceding paragraph (1) by striking March 1, 2017 and inserting March 1, 2018. 
(b)Report requiredNot later than 90 days after the date on which the President issues the Presidential Policy Directive required under subsection (b) of such section 1261, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report that contains a strategy to prioritize United States defense interests in the Indo-Asia-Pacific region. The strategy shall be informed by the overall strategy described in subsection (a) and shall address each of the following: (1)The national security interests of the United States in the Indo-Asia-Pacific region. 
(2)The security environment, including threats to global and regional national security interests of the United States emanating from the Indo-Asia-Pacific region such as efforts by China to advance national interests in the region. (3)The primary objectives and priorities in the Indo-Asia-Pacific region, including— 
(A)the military missions necessary to address threats on the Korean Peninsula; (B)the role of the Department of Defense in the Indo-Asia-Pacific region regarding security challenges posed by China; 
(C)the primary objectives and priorities for combating terrorism in the Indo-Asia-Pacific region; (4)Department of Defense plans, force posture, capabilities, and resources to support United States national security interests and to address any gaps. 
(5)The roles of allies, partners, and other countries in achieving United States defense objectives and priorities. (6)Actions the Department of Defense could take, in cooperation with other Federal departments or agencies, to advance United Sates national security interests in the Indo-Asia-Pacific region. 
(7)Any other matters the Secretary of Defense determines to be appropriate. (c)FormThe report required by subsections (a) shall be submitted in unclassified form, but may contain a classified annex. 
(d)RepealSection 1251 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3570) is hereby repealed. 1253.Assessment of United States force posture and basing needs in the Indo-Asia-Pacific region (a)Assessment required (1)In generalThe Secretary of Defense shall conduct an assessment of United States force posture and basing needs in the Indo-Asia-Pacific region. 
(2)ElementsThe assessment required under paragraph (1) shall include the following: (A)A review of military requirements based on operation and contingency plans, scenarios, capabilities of potential adversaries, and any assessed gaps or shortfalls of the Armed Forces. 
(B)A review of current United States military force posture and deployment plans of the United States Pacific Command. (C)An analysis of potential future realignments of United States forces in the region, including options for strengthening United States presence, access, readiness, training, exercises, logistics, and pre-positioning. 
(D)A discussion of any factors that may influence the United States posture. (E)Any recommended changes to the United States posture in the region. 
(F)Any other matters the Secretary of Defense determines to be appropriate. (b)Report (1)In generalNot later than April 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report that includes the assessment required under subsection (a). 
(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex. 1254.Plan to enhance the extended deterrence and assurance capabilities of the United States in the Asia-Pacific region (a)FindingCongress recognizes that Democratic People’s Republic of Korea successful test of an intercontinental ballistic missile (ICBM) and nuclear explosive tests constitute a grave and imminent threat to United States security and to the security of United States allies and partners in the Asia-Pacific region. 
(b)Sense of congressIt is the sense of Congress that— (1)the nuclear and missile program of North Korea is one of the most dangerous national security threats facing the United States today and the defense of the Republic of Korea and Japan must remain a top priority for the administration; 
(2)given the threat posed by North Korea to our allies, the United States maintains an unwavering and steadfast commitment to the policy of extended deterrence, especially with respect to South Korea and Japan; (3)the Department of Defense’s Nuclear Posture Review that is to be completed in 2017 should fully consider— 
(A)the perspectives of key allies and partners of the United States in the Asia-Pacific region; and (B)actions to reassure South Korea and Japan of the enduring commitment of the United States to provide its full range of defensive capabilities; 
(4)bilateral extended deterrence dialogues and discussions with South Korea and Japan are of great value to the United States and its allies and partners in the Asia-Pacific region and must remain a central component of these relationships; (5)the United States must sustain and modernize current United States nuclear capabilities to ensure the extended deterrence commitments of the United States remain credible and executable; and 
(6)the timely development, production, and deployment of modern nuclear-capable aircraft are fundamental to ensure that the United States remains able to meet extended deterrence requirements in the Asia-Pacific region far into the future. (c)PlanNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Commander of the United States Pacific Command and the Commander of the United States Strategic Command, shall submit to the congressional defense committees a plan to enhance the extended deterrence and assurance capabilities of the United States in the Asia-Pacific region. 
(d)Matters to be includedSuch plan shall include consideration of actions that will enhance United States security by strengthening deterrence of North Korean aggression and providing increased assurance to United States allies in the Asia-Pacific region, including the following: (1)Increased visible presence of key United States military assets, such as missile defenses, long-range strike assets, and intermediate-range strike assets to the region. 
(2)Increased military cooperation, exercises, and integration of defenses with allies in the region. (3)Increased foreign military sales to allies in the region. 
(4)Planning for, exercising, or deploying dual-capable aircraft to the region. (5)Any necessary modifications to the United States nuclear force posture, including re-deployment of submarine-launched nuclear cruise missiles to the region. 
(6)Such other actions the Secretary considers appropriate to strengthen extended deterrence and assurance in the region. (e)FormSuch plan shall be submitted in unclassified form, but may contain a classified annex. 
(f)Rule of constructionNothing in this section may be construed to alter the shared goal of the United States, South Korea, and Japan for a denuclearized Korean Peninsula. 1255.Sense of Congress reaffirming security commitments to the Governments of Japan and South Korea and trilateral cooperation between the United States, Japan, and South KoreaIt is the sense of Congress that— 
(1)the United States values its alliances with the Governments of Japan and the Republic of Korea, based on shared values of democracy, the rule of law, free and open markets, and respect for human rights; (2)the United States reaffirms its commitment to these alliances with Japan and South Korea, which are cornerstones for the preservation of peace and stability in the Indo-Asia-Pacific region and throughout the world; 
(3)the United States recognizes the substantial financial commitments of Japan and South Korea to the maintenance of United States forces in these countries, making them among the most significant burden-sharing partners of the United States; (4)the United States, South Korea, and Japan are indispensable partners in tackling global challenges, including combating the proliferation of weapons of mass destruction, preventing piracy, assisting the victims of conflict and disaster worldwide, safeguarding maritime security, and ensuring freedom of navigation, commerce, and overflight in the Indo-Asia-Pacific region; 
(5)the United States reaffirms its commitment to Article V of the Treaty of Mutual Cooperation and Security between the United States of America and Japan, which applies to the Japanese-administered Senkaku Islands; (6)although the United States Government does not take a position on sovereignty of the Senkaku Islands, the United States acknowledges that the islands are under the administration of Japan and opposes any unilateral actions that would seek to undermine their administration by Japan, and any such unilateral actions of a third party will not affect United States’ acknowledgement of the administration of Japan over the Senkaku Islands; 
(7)the United States supports continued strengthening of defense cooperation with Japan in accordance with the 2015 U.S.-Japan Defense Guidelines and additional measures to strengthen this defense cooperation, including by expanding foreign military sales, establishing new cooperative technology development programs, increasing military exercises, or other actions as appropriate; (8)the United States and South Korea share deep concerns that the nuclear and ballistic missile programs of North Korea and its repeated provocations pose great threats to peace and stability on the Korean Peninsula, and the United States recognizes that South Korea has made important commitments to the bilateral security alliance, including by hosting a Terminal High Altitude Area Defense (THAAD) system; 
(9)the United States and South Korea should continue further defense cooperation, by enhancing mutual security based on the Mutual Defense Treaty between the United States and the Republic of Korea and investing in capabilities critical to the combined defense; (10)the United States should closely consult and coordinate with South Korea on measures to strengthen the alliance and defend against provocations committed by the North Korean regime; 
(11)the United States welcomes greater security cooperation with, and among, Japan and South Korea to promote mutual interests and address shared concerns, including the bilateral military intelligence-sharing pact between Japan and South Korea, signed on November 23, 2016, and the trilateral intelligence sharing agreement between the United States, Japan, and South Korea, signed on December 29, 2015; and (12)recognizing that North Korea poses a threat to each of the United States, Japan, and South Korea, and that the security of the three countries is intertwined, the United States welcomes and encourages deeper trilateral defense coordination and cooperation, including through expanded exercises, training, and information sharing that strengthens integration. 
1256.Strategy on North Korea 
(a)Report on strategy requiredNot later than 90 days after the date of the enactment of this Act, the President shall submit to Congress a report setting forth the strategy of the United States with respect to North Korea. (b)ElementsThe report required by subsection (a) shall include the following: 
(1)A description and assessment of the primary threats to United States national security interests from North Korea. (2)A description of known foreign nation, foreign entity, or individual violations of current United Nations sanctions against North Korea, together with parameters for determining whether and on what timeline it serves United States interests to target such violators with unilateral secondary sanctions. 
(3)A description of the diplomatic, economic, and trade relationships between China and North Korea and between Russia and North Korea, including trends in such relationships and their impact on the Government of North Korea. (4)An identification of the diplomatic, economic, and security objectives for the Korean Peninsula and the desired end state in North Korea with respect to the security threats emanating from North Korea. 
(5)A detailed roadmap to reach the objectives and end state identified pursuant to paragraph (4), including timelines for each element of the roadmap. (6)A description of the unilateral and multilateral options available to the United States regarding North Korea, together with an assessment of the degree to which such options would impose costs on North Korea. 
(7)A description of the resources and authorities necessary to carry out the roadmap described in paragraph (5). (8)A description of operational plans and associated military requirements for the protection of United States interests with respect to North Korea. 
(9)An identification of any capability or resource gaps that would affect the implementation of the strategy described in subsection (a), and a mitigation plan to address such gaps. (10)An assessment of current and desired partner contributions to countering threats from North Korea, and a plan to enhance cooperation among countries with shared security interests with respect to North Korea. 
(11)Any other matters the President considers appropriate. (c)Annual updatesThe President shall submit to Congress in writing on an annual basis a report describing and assessing progress in the implementation of the strategy described in subsection (a). 
(d)FormThe report under subsection (a) and each report under subsection (c) shall be submitted in unclassified form, but may include a classified annex. 1257.North Korean nuclear intercontinental ballistic missilesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the hazards or risks posed directly or indirectly by the nuclear ambitions of North Korea, focusing upon— 
(1)the development and deployment of intercontinental ballistic missiles or nuclear weapons; (2)the consequences to the United States, the interests of the United States, and allies of the United States of North Korea’s nuclear and missile programs; 
(3)a plan to deter and defend against such threats from North Korea; (4)protecting vital interest and capabilities of the United States in space from such threats from North Korea; and 
(5)the potential damage or destruction caused by electromagnetic pulse weapons. 1258.Advancements in defense cooperation between the United States and India (a)In generalSection 1292(a) of the National Defense Authorization Act for the Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2559; 22 U.S.C. 2751 note) is amended— 
(1)in paragraph (1)— (A)in subparagraph (E), by inserting before the semicolon at the end the following: , and to advance the Communications Interoperability and Security Memorandum of Agreement and The Basic Exchange and Cooperation Agreement for Geospatial Cooperation; 
(B)in subparagraph (H), by striking and at the end; (C)in subparagraph (I), by striking the period at the end and inserting , including common security, and to enhance role of United States partners and allies in the defense relationship between the United States and India;; and 
(D)by adding at the end the following new subparagraphs:  (J)support joint exercises, operations, and patrols and mutual defense planning with India; 
(K)work with representatives of the Government of the Islamic Republic of Afghanistan and the Government of India to promote stability and development in Afghanistan; and (L)support such other matters with respect to defense and security cooperation with India that the Secretary of Defense or the Secretary of State consider appropriate.; 
(2)in paragraph (2), by adding at the end the following new sentence: The report shall also include a forward-looking strategy on enhancing defense and security cooperation with India.; and (3)by adding at the end the following new paragraph: 
 
(3)Report formThe report required by paragraph (2) shall be submitted in unclassified form, but may include a classified annex.. (b)Interagency definition of India as Major Defense PartnerThe Secretary of Defense, the Secretary of State, and the Secretary of Commerce shall jointly produce a common definition that recognizes India’s status as a Major Defense Partner for joint use by the Department of Defense, the Department of State, and the Department of Commerce. 
(c)Responsibility for enhanced cooperation 
(1)Designation of responsible individualNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State jointly shall make the designation required by paragraph (1)(B) of section 1292(a) of the National Defense Authorization Act for Fiscal Year 2017. (2)Additional dutiesParagraph (1)(B) of section 1292(a) of the National Defense Authorization Act for Fiscal Year 2017 is amended— 
(A)in clause (i), by striking and at the end; (B)in clause (ii), by adding and at the end; and 
(C)by adding at the end the following new clause:  (iii)to promote United States defense trade with India for the benefit of job creation and commercial competitiveness in the United States;. 
(3)BriefingsNot later than 90 days after the date of the enactment of this Act, and every year thereafter, appropriate officials of the Office of the Secretary of Defense and appropriate officials of the Department of State shall brief the appropriate committees of Congress on the actions of the Department of Defense and the Department of State, respectively, to promote defense cooperation between the United States and India and the duties specified in paragraph (1)(B) of section 1292(a) of the National Defense Authorization Act for Fiscal Year 2017 (as amended by paragraph (2) of this subsection). The requirement for briefings under this paragraph shall cease on the date of the designation of an individual pursuant to paragraph (1). (4)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— 
(A)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (B)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 
1259.Strengthening the defense partnership between the United States and Taiwan 
(a)Statement of policyIt is the policy of the United States to reinforce its commitments to Taiwan under the Taiwan Relations Act and consistent with the Six Assurances as both governments work to improve Taiwan’s self-defense capability.  (b)Sense of CongressIt is the sense of Congress that the United States should— 
(1)strengthen and enhance its longstanding partnership and cooperation with Taiwan;  (2)conduct regular transfers of defense articles and defense services necessary to enable Taiwan to maintain a sufficient self-defense capability, based solely on the needs of Taiwan;  
(3)invite the military forces of Taiwan to participate in military exercises, such as the Red Flag exercises;  (4)carry out a program of exchanges of senior military officers and senior officials with Taiwan to improve military-to-military relations, as expressed in section 1284 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2544);  
(5)support expanded exchanges focused on practical training for Taiwan personnel by and with United States military units, including exchanges among services;  (6)conduct bilateral naval exercises, to include pre-sail conferences, in the western Pacific Ocean with the Taiwan navy; and  
(7)consider the advisability and feasibility of reestablishing port of call exchanges between the United States navy and the Taiwan navy. 1259A.Normalizing the transfer of defense articles and defense services to Taiwan (a)Sense of CongressIt is the sense of Congress that any requests from the Government of Taiwan for defense articles and defense services should receive a case-by-case review by the Secretary of Defense, in consultation with the Secretary of State, that is consistent with the standard processes and procedures in an effort to normalize the arms sales process with Taiwan. 
(b)Report 
(1)In generalNot later than 120 days after the date on which the Secretary of Defense receives a Letter of Request from Taiwan with respect to the transfer of a defense article or defense service to Taiwan, the Secretary, in consultation with the Secretary of State, shall submit to the appropriate congressional committees a report that includes— (A)the status of such request; 
(B)if the transfer of such article or service would require a certification or report to Congress pursuant to any applicable provision of section 36 of the Arms Export Control Act (22 U.S.C. 2776), the status of any Letter of Offer and Acceptance the Secretary of Defense intends to issue with respect to such request; and (C)an assessment of whether the transfer of such article or service would be consistent with United States obligations under the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.). 
(2)ElementsEach report required under paragraph (1) shall specify the following: (A)The date the Secretary of Defense received the Letter of Request. 
(B)The value of the sale proposed by such Letter of Request. (C)A description of the defense article or defense service proposed to be transferred. 
(D)The view of the Secretary of Defense with respect to such proposed sale and whether such sale would be consistent with United States defense initiatives with Taiwan. (3)FormEach report required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex. 
(c)BriefingNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Defense, in coordination with the Secretary of State, shall provide a briefing to the appropriate congressional committees with respect to the security challenges faced by Taiwan and the military cooperation between the United States and Taiwan, including a description of any requests from Taiwan for the transfer of defense articles or defense services and the status, whether signed or unsigned, of any Letters of Offer and Acceptance with respect to such requests. (d)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives; and 
(B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate. (2)Defense article; defense serviceThe terms defense article and defense service have the meanings given such terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794). 
(3)Letter of Request; Letter of Offer and AcceptanceThe terms Letter of Request and Letter of Offer and Acceptance have the meanings given such terms for purposes of Chapter 5 of the Security Assistance Management Manual of the Defense Security Cooperation Agency, as in effect on the date of the enactment of this Act. 1259B.Assessment on United States defense implications of China’s expanding global access (a)Assessment (1)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall assess the foreign military and non-military activities of the People’s Republic of China that could affect the regional and global national security and defense interests of the United States. 
(2)ElementsThe assessment required by paragraph (1) shall evaluate the following: (A)The expansion by China of military and non-military means in the Indo-Asia-Pacific region and globally, including influence campaigns, loans, access to military equipment, military training, tourism, media, investment projects, infrastructure, and access to foreign ports and military bases, and whether such means could affect United States national security or defense interests, including operational access.  
(B)The implications, if any, of such means for the military force posture, access, training, and logistics of both the United States and China.  (C)The United States strategy and policy for mitigating any harmful effects resulting from such means.  
(D)The resources required to implement such strategy and policy, and the plan to address and mitigate any gaps in capabilities or resources necessary for such implementation of the policy and strategy. (E)Measures to bolster the roles of allies, partners, and other countries to implement such strategy and policy. 
(F)Any other matters the Secretary of Defense or the Secretary of State determines to be appropriate.  (3)Report required (A)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report on the assessment required under subsection (b). 
(B)FormThe report required by this paragraph shall be submitted in unclassified form, but may contain a classified annex. 1259C.Agreement supplemental to Compact of Free Association with Palau (a)Approval of agreement supplemental to compact (1)In generalSubject to the availability of appropriations that meet the total financial obligations for such purpose, the Compact Review Agreement and appendices signed by the United States and the Republic of Palau on September 3, 2010, in connection with section 432 of the Compact of Free Association with Palau (Public Law 99–658; 48 U.S.C. 1931 note) are approved. 
(2)Funding scheduleThe Compact Review Agreement includes a funding schedule that is to be modified by the parties to the Compact Review Agreement, and such funding schedule (as so modified) is approved. The Compact Review Agreement, appendices, and funding schedule (as so modified) are referred to hereinafter as the Agreement. (b)Status of prior year paymentsAmounts provided to the Government of Palau by the Government of the United States in fiscal years 2011 through 2017 shall also be considered as funding to implement the Agreement. 
(c)Extension of effective dateSection 105(f)(1)(B)(ix) of the Compact of Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) is amended by striking 2009 and inserting 2024. 1259D.Study on United States interests in the Freely Associated States (a)Study requiredThe Secretary of Defense shall enter into an agreement with an appropriate independent entity to conduct a study and assessment of United States security and foreign policy interests in the Freely Associated States of the Republic of Palau, the Republic of the Marshall Islands, and the Federated States of Micronesia. 
(b)ElementsThe study required pursuant to subsection (a) shall address the following: (1)The role of the Compacts of Free Association in promoting United States defense and foreign policy interests, including the United States defense posture and plans. 
(2)The status of the obligations of the United States and the Freely Associated States under the Compacts of Free Association. (3)The economic assistance practices of the People’s Republic of China in the Freely Associated States, and the implications of such practices for United States defense and foreign policy interests in the Freely Associated States and the Pacific region. 
(4)The economic assistance practices of other countries in the Freely Associated States, as determined by the Comptroller General, and the implications of such practices for United States defense and foreign policy interests in the Freely Associated States and the Pacific region. (5)Any other matters the Secretary considers appropriate for purposes of the study. 
(c)Department of Defense supportThe Secretary shall provide the entity conducting the study pursuant to subsection (a) with timely access to appropriate information, data, resources, and analysis so that the entity may conduct a thorough and independent assessment of the matters covered by the study, including the matters specified in subsection (b). (d)Report (1)In generalNot later than December 1, 2018, the Secretary shall submit to the congressional defense committees a report setting forth the results of the study conducted pursuant to subsection (a). 
(2)FormThe report required by paragraph (1) shall be submitted in unclassified for, but may include a classified annex. GReports 1261.Modification of annual report on military and security developments involving the People’s Republic of ChinaSubsection (b) of section 1202 of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 10 U.S.C. 113 note), as most recently amended by section 1271 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2538), is further amended by adding at the end the following: 
 
(23)Any Chinese laws, regulations, or policies that could jeopardize the economic security of the United States.. 1262.Modifications to annual update of Department of Defense Freedom of Navigation Operations report (a)In general (1)Scope of reportSubsection (a) of section 1275 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2540) is amended by inserting or have not been so challenged after international law.  
(2)Unchallenged claimsSubsection (b) of such section 1275 is amended by adding at the end the following:  (4)For each country identified under paragraph (1), the types of any excessive maritime claims by such country that have not been challenged by the United States under the program referred to in subsection (a). 
(5)A list of each country, other than a country identified under paragraph (1), making excessive maritime claims that have not been challenged by the United States under the program referred to in subsection (a) and the types and natures of such claims.. (b)Effective DateThe amendments made subsection (a) take effect of the date of the enactment of this Act and apply with respect to each report required to be submitted under section 1275 of the National Defense Authorization Act for Fiscal Year 2017 on or after such date of enactment. 
1263.Report on strategy to defeat Al-Qaeda, the Taliban, the Islamic State of Iraq and Syria (ISIS), and their associated forces and co-belligerents 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on the United States strategy to defeat Al-Qaeda, the Taliban, the Islamic State of Iraq and Syria (ISIS), and their associated forces and co-belligerents. (b)ElementsThe report required under subsection (a) shall include the following: 
(1)An analysis of the adequacy of the existing legal framework to accomplish the strategy described in subsection (a), particularly with respect to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note).  (2)An analysis of the estimated defense and non-defense budgetary resources through fiscal year 2022 necessary to accomplish the strategy described in subsection (a).  
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1264.Report on and notice of changes made to the legal and policy frameworks for the United States’ use of military force and related national security operations (a)Initial report (1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report on the legal and policy frameworks for the United States’ use of military force and related national security operations. 
(2)Matters to be includedThe report required by paragraph (1) shall include the legal, factual, and policy justifications for any changes made to such legal and policy frameworks during the period beginning on January 20, 2017, and ending on the date the report is submitted.  (b)Notice requiredNot later than 30 days after the date on which a change is made to the legal and policy frameworks described in subsection (a)(1), the President shall notify the appropriate congressional committees of such change, including the legal, factual, and policy justification for such change. 
(c)FormThe report required by subsection (a) and each notice required by subsection (b) shall be submitted in unclassified form, but may contain a classified annex.  (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 
1265.Report on military action of Saudi Arabia and its coalition partners in Yemen 
(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 2 years, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate congressional committees a report on military action of Saudi Arabia and its coalitions partners in Yemen. (b)Matters to be includedThe report required by subsection (a) shall include a description of the following: 
(1)The extent to which the Government of Saudi Arabia and its coalition partners in Yemen are taking demonstrable actions to— (A)reduce the risk of harm to civilians and civilian objects, in compliance with obligations under international humanitarian law, including by minimizing harm to civilians, discriminating between civilian objects and military objectives, and exercising proportional use of force; 
(B)facilitate the flow of humanitarian aid and commercial goods into Yemen, including commercial fuel and commodities not subject to sanction or prohibition under United Nations Security Council Resolution 2216 (2015); and (C)target al Qaeda in the Arabian Peninsula and affiliates of the Islamic State of Iraq and Syria as part of the coalition’s military operations in Yemen. 
(2)The role of United States military personnel with respect to operations of such coalition partners in Yemen. (3)Progress made by the Government of Saudi Arabia and its coalition partners in avoiding and investigating, if necessary, civilian casualties, including improvements to— 
(A)targeting methodology; (B)the strike approval process; and 
(C)training of personnel, including by implementing the recommendations of the Joint Incident Assessment Team. (4)Progress made to support implementation of the provisions of United Nations Security Council Resolution 2216 (2015) that call for the observance of applicable international humanitarian and human rights laws and the unimpeded provision of humanitarian assistance to those in need in Yemen. 
(5)Any other matters the Secretary of Defense and the Secretary of State determine to be relevant. (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 1266.Submittal of Department of Defense Supplemental and Cost of War Execution reports on quarterly basisSubsection (c) of section 1221 of the National Defense Authorization Act for Fiscal Year 2006 (10 U.S.C. 113 note) is amended to read as follows: 
 
(c)Quarterly submittal to Congress and GAO of certain reports on costsNot later than 45 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees and the Comptroller General of the United States the Department of Defense Supplemental and Cost of War Execution report for such fiscal year quarter.. 1267.Consolidation of reports on United States Armed Forces, civilian employees, and contractors deployed in support of Operation Inherent Resolve, Operation Freedom’s Sentinel, and associated and successor operations (a)Reports requiredNot later than 30 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on United States Armed Forces, Department of Defense civilian employees, and Department of Defense contractor employees deployed in support of the following: 
(1)Operation Inherent Resolve. (2)Operation Freedom’s Sentinel. 
(3)Any operation associated with, or successor to, an operation referred to in paragraph (1) or (2). (b)ElementsEach report under subsection (a) shall include the following: 
(1)The number of members of the United States Armed Forces, set forth by Armed Force and component (whether regular, National Guard, or Reserve), Department of Defense civilian employees, and Department of Defense contractor employees deployed in support of the operations covered by subsection (a) for the most recent month for which data is available, and a description of the functions performed by such deployed personnel. (2)An estimate for the 3-month period following the date on which the report is submitted of the total number of members of the United States Armed Forces, set forth by Armed Force and component (whether regular, National Guard, or Reserve), Department civilian employees, and Department contractor employees to be deployed in support of the operations covered by subsection (a), and a description of the functions to be performed by such deployed personnel during such period. 
(3)A description of any limitations on the number of United States Armed Forces, Department civilian employees, and Department contractor employees deployed in support of the operations covered by subsection (a). (4)A description of military functions that are and are not subject to the limitations described in paragraph (3). 
(5)The number of members of the United States Armed Forces, set forth by Armed Force and component (whether regular, National Guard, or Reserve), Department civilian employees, and Department contractor employees deployed in support of the operations covered by subsection (a) that are not subject to the limitations described in paragraph (3) for the most recent month for which data is available. (6)Any changes to the limitations described in paragraph (3), and the rationale for such changes. 
(7)Any other matters the Secretary considers appropriate. (c)Manner of presentationEach report under subsection (a) shall set forth each element specified in subsection (b)— 
(1)with respect to each operation covered by subsection (a); and (2)with respect to each country in which each such operation is being conducted. 
(d)FormIf any report under subsection (a) is submitted in classified form, such report shall be accompanied by an unclassified summary that includes, at a minimum, the information required by subsection (b)(1). (e)SunsetThe requirement to submit reports under this section shall terminate on the earlier of— 
(1)the date on which all operations covered by subsection (a) have terminated; or (2)the date that is five years after the date of the enactment of this Act. 
(f)Repeal of superseded provisionSection 1224 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1053) is repealed. 1268.Comptroller General of the United States report on pricing and availability with respect to foreign military sales (a)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report on pricing and availability with respect to foreign military sales. The report shall include the following: 
(1)An assessment of the purpose and role of pricing and availability within the foreign military sales process. (2)An assessment of the guidance provided by the Department of Defense for the preparation of pricing and availability data for foreign military sales. 
(3)An assessment of the assumptions, estimations, and sources of data used by the Department in the preparation of pricing and availability data for foreign military sales. (4)An assessment of the degree of accuracy and transparency provided by the Department in preparing pricing and availability data during the foreign military sales process. 
(5)An assessment of the factors that may account for discrepancies between prices of major items or services offered by the Department in pricing and availability data provided to foreign governments for foreign military sales and prices offered by relevant United States commercial entities for similar items or services, including— (A)a description of the magnitude of the extent of differences in such prices; and 
(B)a description of common discrepancies that account for such differences, including Department administrative fees, cost for training and spares, and other factors, including recurring factors. (6)An assessment of the extent to which the Department has identified instances where discrepancies in pricing for major items or services resulted in the loss of a foreign military sale for a United States commercial entity. 
(7)Any other matters the Comptroller General considers appropriate. (b)BriefingsThe Comptroller General shall provide periodic briefings to the appropriate committees of Congress on any preliminary findings and recommendations of the Comptroller General as a result of work in furtherance of the report required by subsection (a). 
(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services and the Committee of Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 1269.Annual report on military and security developments involving the Russian FederationSection 1245(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3566), as most recently amended by section 1235(a) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2490), is further amended— 
(1)by redesignating paragraphs (14) through (20) as paragraphs (16) through (22), respectively; and (2)by inserting after paragraph (13) the following new paragraphs: 
 
(14)An assessment of Russia's hybrid warfare strategy and capabilities, including— (A)Russia’s information warfare strategy and capabilities, including the use of misinformation, disinformation, and propaganda in social and traditional media; 
(B)Russia’s financing of political parties, think tanks, media organizations, and academic institutions; (C)Russia’s malicious cyber activities; 
(D)Russia’s use of coercive economic tools, including sanctions, market access, and differential pricing, especially in energy exports; and (E)Russia’s use of criminal networks and corruption to achieve political objectives. 
(15)An assessment of attempts by Russia, or any foreign person acting as an agent of or on behalf of Russia, during the preceding year to knowingly disseminate Russian-supported disinformation or propaganda, through social media applications or related Internet-based means, to members of the Armed Forces with probable intent to cause injury to the United States or advantage the Government of the Russian Federation.. HOther matters 1271.Security and stability strategy for Somalia (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains a comprehensive United States strategy to achieve long-term security and stability in Somalia and includes each of the following elements: 
(1)A description of United States strategic objectives in Somalia and the benchmarks for assessing progress toward such objectives. (2)An assessment of the threats posed to Somalia, the broader region, the United States, and partners of the United States, by al-Shabaab and organizations affiliated with the Islamic State of Iraq and Syria in Somalia, including the origins, strategic aims, tactical methods, funding sources, and leadership of each organization. 
(3)A description of the key international and United States governance, diplomatic, development, military, and intelligence resources available to address instability in Somalia. (4)A plan to improve coordination among, and effectiveness of, United States governance, diplomatic, development, military, and intelligence resources to counter the threat of al-Shabaab and organizations affiliated with the Islamic State of Iraq and Syria in Somalia. 
(5)A description of the role the United States is playing or will play to address political instability and support long-term security and stability in Somalia. (6)A description of the contributions made by the African Union Mission in Somalia (in this section referred to as AMISOM) to security in Somalia and an assessment of the anticipated duration of support provided to AMISOM by troop contributing countries. 
(7)A plan to train the Somali National Army and other Somali security forces, that also includes— (A)a description of the assistance provided by other countries for such training; and 
(B)a description of the efforts to integrate regional militias into the uniformed Somali security forces; and (C)a description of the security assistance authorities under which any such training would be provided by the United States and the recommendations of the Secretary to address any gaps under such authorities to advise, assist, or accompany the Somali National Army or other Somali security forces within appropriate roles and responsibilities that are not fulfilled by other countries or by international organizations. 
(8)A description of the steps the United States, AMISOM, and any forces trained by the United States are taking in Somalia to minimize civilian casualties and other harm to civilians. (9)Any other matters the President considers appropriate. 
(b)FormThe report required under subsection (a) shall be submitted in unclassified form but may include a classified annex. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and (2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate. 
1272.Global Theater Security Cooperation Management Information System 
(a)Update of guidance 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— (A)update relevant security cooperation guidance issued by the Secretary for use of the Global Theater Security Cooperation Management Information System (in this section referred to as ‘‘G-TSCMIS’’), including guidance relating to the matters described in paragraph (3); and 
(B)submit to the congressional defense committees a report that contains such guidance. (2)Successor systemNot later than 180 days after the date of the adoption of any security cooperation information system that is a successor to G-TSCMIS, the Secretary of Defense shall— 
(A)update relevant security cooperation guidance issued by the Secretary for use of such system, including guidance relating to the matters described in paragraph (3); and (B)submit to the congressional defense committees a report that contains such guidance. 
(3)Matters describedThe matters described in this paragraph are the following: (A)Designation of an authoritative data repository for security cooperation information, with enforceable data standards and data controls. 
(B)Responsibilities for entry of data relating to programs and activities into the system.  (C)Oversight and accountability measures to ensure the full scope of activities are entered into the system consistently and in a timely manner.  
(D)Such other matters as the Secretary considers appropriate. (b)Report (1)In generalNot later than 270 days after the adoption of any security cooperation information system that is the successor to G-TSCMIS, the Secretary of Defense shall submit to the congressional defense committees a report setting forth a review of measures for evaluating the system in order to comply with guidance required by subsection (a). 
(2)ElementsThe review required by paragraph (1) shall include the following: (A)An evaluation of the impacts of inconsistent information on the system’s functionality as a tool for planning, resource allocation, and adjustment.  
(B)An evaluation of the effectiveness of oversight and accountability measures. (C)An evaluation of feedback from the operational community to inform future requirements. 
(D)Such other matters as the Secretary considers appropriate. (3)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 
1273.Future years plan for the European Deterrence Initiative 
(a)Plan required 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Commander of the United States European Command, shall submit to the congressional defense committees a future years plan on activities and resources of the European Deterrence Initiative (in this section referred to as the EDI). (2)ApplicabilityThe plan shall apply with respect to fiscal year 2018 and at least the four succeeding fiscal years. 
(b)Matters to be includedThe plan required under subsection (a) shall include the following: (1)A description of the objectives of the EDI. 
(2)An assessment of resource requirements to achieve the objectives of the EDI. (3)An assessment of capabilities requirements to achieve the objectives of the EDI. 
(4)An assessment of logistics requirements, including force enablers, equipment, supplies, storage, and maintenance requirements, to achieve the objectives of the EDI. (5)An identification and assessment of required infrastructure investments to achieve the objectives of the EDI, including potential infrastructure investments by host nations and new construction or modernization of existing sites that would be funded by the United States.  
(6)An assessment of security cooperation investments required to achieve the objectives of the EDI. (7)An analysis of the challenges to the ability of the United States to deploy significant forces from the continental United States to the European theater in the event of a major contingency, and a description of the plans of the Department of Defense, including military exercises, to address such challenges. 
(8)A plan to fully resource United States force posture and capabilities, including— (A)details regarding the strategy to balance the force structure of the United States forces to source additional permanently stationed United States forces in Europe as a part of any planned growth in end strength and force posture; 
(B)the infrastructure capacity of existing locations and their ability to accommodate additional permanently stationed United States forces in Europe; (C)the potential new locations for additional permanently stationed United States forces in Europe, including an assessment of infrastructure and military construction resources necessary to accommodate additional United States forces in Europe; 
(D)a detailed timeline to achieve desired permanent posture requirements; (E)a reevaluation of sites identified for divestiture but not yet divested under the European Infrastructure Consolidation initiative, accounting for updated military requirements; and 
(F)any changes and associated costs incurred with retaining each site identified for divestiture but not yet divested under the European Infrastructure Consolidation initiative, including possible leasing agreements, sustainment, and maintenance. (c)FormThe plan required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. 
(d)Limitations 
(1)General limitationThe Secretary of Defense may not take any action to divest any site identified for divestiture but not yet divested under the European Infrastructure Consolidation initiative until the Secretary submits to the congressional defense committees the plan required under subsection (a). (2)Site-specific limitationIn the case of a proposed divestiture of a site under the European Infrastructure Consolidation initiative, the Secretary of Defense may not take any action to divest the site unless prior to taking such action, the Secretary certifies to the congressional defense committees that no military requirement for future use of the site is foreseeable. 
1274.Extension of authority to enter into agreements with participating countries in the American, British, Canadian, and Australian Armies’ ProgramSection 1274(g) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2026; 10 U.S.C. 2350a note) is amended by striking five years and inserting ten years. 1275.United States military and diplomatic strategy for Yemen (a)Report requiredNot later than 120 days after the date of enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains a military and diplomatic strategy for Yemen. 
(b)ElementsThe report required by subsection (a) shall include the following elements: (1)An explanation of the military and diplomatic strategy for Yemen, including a description of the ends, ways, and means inherent to the strategy. 
(2)An explanation of the legal authorities supporting the strategy. (3)A detailed description of the political and security environment in Yemen. 
(4)A detailed description of the threats posed by Al Qaeda in the Arabian Peninsula and the Islamic State of Iraq and Syria–Yemen Province, including the intent, capabilities, strategic aims, and resources attributable to each organization. (5)A detailed description of the threats posed to freedom of navigation through the Bab al Mandab Strait and waters in proximity to Yemen as well as any United States efforts to mitigate those threats. 
(6)A detailed description of the threats posed to the United States and its allies and partners by the proliferation of advanced conventional weapons in Yemen. (7)A detailed description of the threats posed to United States interests by state actors in Yemen. 
(8)A discussion of United States objectives regarding long-term stability and counterterrorism in Yemen. (9)A plan to integrate the United States diplomatic, development, military, and intelligence resources necessary to implement the strategy. 
(10)A detailed description of the roles of the United States Armed Forces in supporting the strategy. (11)Any other matters as the President considers appropriate. 
(c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex. (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 
1276.Transfer of excess high mobility multipurpose wheeled vehicles to foreign countries 
(a)Requirements in connection with transfer 
(1)In generalBefore an excess high mobility multipurpose wheeled vehicle (HMMWV) is transferred on a grant or sales basis to a foreign country for the purpose of operation by that country, the Secretary of Defense shall ensure that the vehicle receives the same new, modernized powertrain and a modernized, armored or armor-capable crew compartment restored to like-new condition that the vehicle would receive were the vehicle to be modernized for operational used by the Armed Forces. (2)Same new, modernized powertrainFor purposes of paragraph (1), the term same new, modernized powertrain— 
(A)means a fully-functioning new powertrain system; but (B)does not mean an individual part, component, subassembly, assembly, or subsystem integral to the functioning of the powertrain system such as a new engine or transmission. 
(3)Performance of workAny work performed pursuant to paragraph (1) shall be performed in the United States, and shall be covered by section 2460(b)(1) of title 10, United States Code. (b)Waiver (1)In generalSubject to paragraph (2), the President may waive the requirements of subsection (a)(1) with respect to any particular transfer of high mobility multipurpose wheeled vehicles if the President determines in writing that the waiver is in the national interests of the United States. 
(2)NoticeIf the President makes a written determination under paragraph (1), the vehicles covered by the determination may not be transferred until 30 days after the Secretary of Defense provides notice of the transfer to the appropriate committees of Congress. Each notice on a transfer shall include the following: (A)The recipient of the vehicles to be transferred, the intended use of the vehicles, and a description of the national interests of the United States in connection with the transfer. 
(B)An explanation of why it is not in the national interests of the United States to make the transfer in accordance with the requirements of subsection (a)(1). (C)The impact of the transfer on the national technology and industrial base and, in articular, on any reduction of the opportunities of entities in the national technology and industrial base to sell new or used high mobility multipurpose wheeled vehicles to the countries to which the proposed transfer of vehicles is to take place. 
(c)Effective date and sunset 
(1)Effective dateSubsections (a) and (b) shall apply to any transfer of excess high mobility multipurpose wheeled vehicles that occurs on or after the date that is 90 days after the date of the enactment of this Act. (2)SunsetThe requirements in subsection (a) shall expire on the date that is three years after the date of the enactment of this Act. 
(d)Comptroller General of the United States report 
(1)In generalThe Comptroller General of the United States shall submit to the appropriate committees of Congress a report on all proposed and completed transfers of excess defense articles that are high mobility multipurpose wheeled vehicles under the authority of section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j) during fiscal years 2012 through 2016. (2)ElementsThe report under paragraph (1) shall include the following: 
(A)An assessment of the timing, rigorousness, and procedures used in the determination of the President that each transfer described in paragraph (1) did not have an adverse impact on the national technology and industrial base and, in particular, that such transfer would not reduce the opportunities of entities in the national technology and industrial base to sell new or used equipment to the countries to which such articles were or were to be transferred in accordance with section 516(b)(1)(E) of the Foreign Assistance Act of 1961. (B)Any related matters the Comptroller General considers appropriate. 
(e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. 1277.Department of Defense program to protect United States students against foreign agents (a)ProgramThe Secretary of Defense shall develop and implement a program to prepare United States students studying abroad through Department of Defense National Security Education Programs to recognize and protect themselves against recruitment efforts by intelligence agents. 
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the Committees on Armed Services of the Senate and the House of Representatives a briefing on the program required under subsection (a). 1278.Limitation and extension of United States-Israel anti-tunnel cooperation authority (a)Limitation and extension of authoritySection 1279 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1079; 22 U.S.C. 8606 note) is amended as follows: 
(1)Limitation with respect to RDT&E activitiesIn subsection (b), by adding at the end the following new paragraph:  (5)Use of certain amounts for RDT&E activities in the United StatesOf the amount provided by the United States in support under paragraph (1), not less than 50 percent of such amount shall be used for research, development, test, and evaluation activities in the United States in connection with such support.. 
(2)Extension of authorityIn subsection (f), by striking December 31, 2018 and inserting December 31, 2020. (b)Repeal of superseded limitationSection 1295 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2562) is amended by striking subsection (c). 
1279.Anticorruption strategy 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, the Secretary of Defense, and the Administrator of the United States Agency for International Development shall jointly develop a strategy to prevent corruption in any reconstruction efforts associated with United States contingency operations and submit such strategy to the appropriate congressional committees. (b)BenchmarksThe strategy described in subsection (a) shall include measurable benchmarks to be met as a condition for disbursement of funds for reconstruction efforts. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives. 1279A.Strategy to improve defense institutions and security sector forces in Nigeria (a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that contains a comprehensive strategy to support improvements in defense institutions and security sector forces in Nigeria. 
(b)Matters to be includedThe report required by subsection (a) shall include the following:  (1)An assessment of the threats posed by terrorist and other militant groups operating in Nigeria, including Boko Haram, the Islamic State in Iraq and Syria – West Africa (ISIS-WA), and Niger Delta militants, as well as a description of the origins, strategic aims, tactical methods, funding sources, and leadership structures of each such organization.  
(2)An assessment of efforts by the Government of Nigeria to improve civilian protection, accountability for human rights violations, and transparency in the defense institutions and security sector forces. (3)A description of the key international and United States diplomatic, development, intelligence, military, and economic resources available to address instability across Nigeria, and a plan to maximize the coordination and effectiveness of these resources to counter the threats posed by Boko Haram, ISIS-WA, and Niger Delta militants.  
(4)An assessment of efforts undertaken by the security forces of the Government of Nigeria to improve the protection of civilians. (5)An assessment of the effectiveness of the Civilian Joint Task Force that has been operating in parts of northeastern Nigeria, as well as any lessons learned from such operations and a plan to work with the Government of Nigeria to address allegations of participation of child soldiers in the Civilian Joint Task Force. 
(6)A plan for the United States to work with the Nigerian security forces and judiciary to transparently investigate allegations of human rights violations committed by the security forces of the Government of Nigeria that have involved civilian casualties.  (7)A plan for the United States to work with the Nigerian defense institutions and security sector forces to improve detainee conditions. 
(8)Any other matters the President considers appropriate.  (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex.  
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and 
(2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives. 1279B.Limitation on availability of funds to implement the Arms Trade Treaty (a)In generalNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the Department of Defense may be obligated or expended to implement the Arms Trade Treaty, or to make any change to existing programs, projects, or activities as approved by Congress in furtherance of, pursuant to, or otherwise to implement such Treaty, unless the Treaty has received the advice and consent of the Senate and has been the subject of implementing legislation, as required, by Congress. 
(b)Rule of constructionNothing in this section shall be construed to preclude the Department of Defense from assisting foreign countries in bringing their laws and regulations up to United States standards. 1279C.Cultural Heritage Protection CoordinatorNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall designate an employee of the Department of Defense to serve concurrently as the Coordinator for Cultural Heritage Protection, who shall be responsible for— 
(1)coordinating the existing obligations of the Department of Defense for the protection of cultural heritage, including the 1954 Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict, and other obligations for the protection of cultural heritage; and (2)coordinating with the Cultural Heritage Coordinating Committee convened by the Secretary of State for the national security interests of the United States, as appropriate. 
1279D.Security assistance for Baltic nations for joint program for interoperability and deterrence against aggression 
(a)In generalThe Secretary of Defense may, with the concurrence of the Secretary of State, conduct or support a single joint program of the Baltic nations to improve their interoperability and build their capacity to deter and resist aggression by the Russian Federation. (b)Joint programFor purposes of subsection (a), a joint program of the Baltic nations may be either of the following: 
(1)A program jointly agreed by the Baltic nations to procure defense articles and services described in subsection (c) using assistance provided pursuant to subsection (a). (2)An agreement for the joint procurement by the Baltic nations of defense articles and services described in subsection (c) using assistance provided pursuant to subsection (a). 
(c)Defense articles and servicesFor purposes of subsection (b), the defense articles and services described in this subsection include the following: (1)Real time or near-real time actionable intelligence, including by lease of such capabilities from United States commercial entities. 
(2)Unmanned aerial tactical surveillance systems. (3)Lethal assistance, such as anti-armor weapon systems, mortars, crew-served weapons and ammunition, grenade launchers and ammunition, and small arms and ammunition. 
(4)Air defense radars and anti-aircraft weapons. (5)Other defense articles or services agreed to by the Baltic nations and considered appropriate by the Secretary of Defense, with the concurrence of the Secretary of State. 
(d)Participation of other countriesAny country other than a Baltic nation may participate in the joint program described in subsection (a), but only using funds of such country. (e)Notice and wait on activitiesNot later than 60 days before initiating activities under the joint program under subsection (a), the Secretary of Defense shall submit to the appropriate committees of Congress a written and electronic notice of the following: 
(1)The countries that will participate in the joint program. (2)A detailed assessment of how the joint program will improve the interoperability of the Baltic nations and build their capacity to deter and resist aggression by the Russian Federation. 
(3)A description of the elements of the United States European Command theater security cooperation plan, and of the interagency integrated country strategy in each Baltic nation, that will be advanced by the joint program. (4)A detailed evaluation of the capacity of the Baltic nations to absorb the defense articles and services to be procured under the joint program. 
(5)The cost and delivery schedule of the joint program. (6)A description of the arrangements, if any, for the sustainment of the defense articles and services to be procured under the joint program, and the estimated cost and source of funds to support sustainment of the capabilities and performance outcomes achieved under the joint program beyond its completion date, if applicable. 
(f)Funding 
(1)In generalAmounts for assistance provided pursuant to subsection (a) shall be derived from amounts authorized to be appropriated for the Department of Defense for operation and maintenance, Defense-wide. (2)LimitationThe total amount of assistance provided pursuant to subsection (a) may not exceed $100,000,000. 
(g)TerminationAssistance may not be provided pursuant to subsection (a) after December 31, 2020. (h)DefinitionsIn this section: 
(1)The term appropriate committees of Congress means— (A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate; and 
(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives. (2)The term Baltic nations means the following: 
(A)Estonia. (B)Latvia. 
(C)Lithuania. 1279E.Restriction on funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization (a)Statement of policyCongress declares that United Nations Security Council Resolution 2310 (September 23, 2016) does not obligate the United States nor does it impose an obligation on the United States to refrain from actions that would run counter to the object and purpose of the Comprehensive Nuclear-Test-Ban Treaty. 
(b)Restriction on funding 
(1)In generalNo United States funds may be made available to the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization. (2)ExceptionThe restriction under paragraph (1) shall not apply with respect to the availability of— 
(A)United States funds for the Comprehensive Nuclear-Test-Ban Treaty Organization’s International Monitoring System; or (B)United States funds used solely for analysis and dissemination of data collected under the International Monitoring System. 
1279F.Clarification of authority to support border security operations of certain foreign countriesParagraph (3) of section 1226(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1056), as added by section 1294(b)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2562), is amended by striking for such fiscal year both places it appears. XIIICooperative Threat Reduction  Sec. 1301. Specification of Cooperative Threat Reduction funds. Sec. 1302. Funding allocations. 1301.Specification of Cooperative Threat Reduction funds (a)Fiscal year 2018 cooperative threat reduction funds definedIn this title, the term fiscal year 2018 Cooperative Threat Reduction funds means the funds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711). 
(b)Availability of fundsFunds appropriated pursuant to the authorization of appropriations in section 301 and made available by the funding table in section 4301 for the Department of Defense Cooperative Threat Reduction Program shall be available for obligation for fiscal years 2018, 2019, and 2020. 1302.Funding allocations (a)In generalOf the $324,600,000 authorized to be appropriated to the Department of Defense for fiscal year 2018 in section 301 and made available by the funding table in division D for the Department of Defense Cooperative Threat Reduction Program established under section 1321 of the Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3711), the following amounts may be obligated for the purposes specified: 
(1)For strategic offensive arms elimination, $12,100,000. (2)For chemical weapons destruction, $5,000,000. 
(3)For global nuclear security, $17,900,000. (4)For cooperative biological engagement, $172,800,000. 
(5)For proliferation prevention, $89,800,000. (6)For activities designated as Other Assessments/Administrative Costs, $27,000,000. 
(b)Modification to certain requirementsThe Department of Defense Cooperative Threat Reduction Act (50 U.S.C. 3701 et seq.) is amended as follows: (1)Section 1321(g)(1) (50 U.S.C. 3711(g)(1)) is amended by striking 45 days and inserting 15 days. 
(2)Section 1324 (50 U.S.C. 3714) is amended— (A)in subsection (a)(1)(C), by striking 45 days and inserting 15 days; and 
(B)in subsection (b)(3), by striking 45 days and inserting 15 days. (3)Section 1335(a) (50 U.S.C. 3735(a)) is amended by striking or expended. 
XIVOther Authorizations 
 
Subtitle A—Military Programs 
Sec. 1401. Working capital funds. 
Sec. 1402. Chemical agents and munitions destruction, defense. 
Sec. 1403. Drug interdiction and counter-drug activities defense-wide. 
Sec. 1404. Defense Inspector General. 
Sec. 1405. Defense Health Program. 
Sec. 1406. National Defense Sealift Fund. 
Subtitle B—Other Matters 
Sec. 1411. Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois. 
Sec. 1412. Authorization of appropriations for Armed Forces Retirement Home. 
Sec. 1413. Armed Forces Retirement Home matters. 
Sec. 1414. Authority to dispose of certain materials from and to acquire additional materials for the National Defense Stockpile. 
Sec. 1415. Acquisition reporting on major chemical demilitarization programs of the Department of Defense. 
AMilitary Programs 
1401.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4501. 1402.Chemical agents and munitions destruction, defense (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for Chemical Agents and Munitions Destruction, Defense, as specified in the funding table in section 4501. 
(b)UseAmounts authorized to be appropriated under subsection (a) are authorized for— (1)the destruction of lethal chemical agents and munitions in accordance with section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and 
(2)the destruction of chemical warfare materiel of the United States that is not covered by section 1412 of such Act. 1403.Drug interdiction and counter-drug activities defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4501. 
1404.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4501. 1405.Defense Health ProgramFunds are hereby authorized to be appropriated for fiscal year 2018 for the Defense Health Program, as specified in the funding table in section 4501, for use of the Armed Forces and other activities and agencies of the Department of Defense in providing for the health of eligible beneficiaries. 
1406.National Defense Sealift FundFunds are hereby authorized to be appropriated for fiscal year 2018 for the National Defense Sealift Fund, as specified in the funding table in section 4501. BOther Matters 1411.Authority for transfer of funds to joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund for Captain James A. Lovell Health Care Center, Illinois (a)Authority for transfer of fundsOf the funds authorized to be appropriated by section 1405 and available for the Defense Health Program for operation and maintenance, $115,500,000 may be transferred by the Secretary of Defense to the Joint Department of Defense–Department of Veterans Affairs Medical Facility Demonstration Fund established by subsection (a)(1) of section 1704 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2571). For purposes of subsection (a)(2) of such section 1704, any funds so transferred shall be treated as amounts authorized and appropriated specifically for the purpose of such a transfer. 
(b)Use of transferred fundsFor the purposes of subsection (b) of such section 1704, facility operations for which funds transferred under subsection (a) may be used are operations of the Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility under an operational agreement covered by section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500). 1412.Authorization of appropriations for Armed Forces Retirement HomeThere is hereby authorized to be appropriated for fiscal year 2018 from the Armed Forces Retirement Home Trust Fund the sum of $64,300,000 for the operation of the Armed Forces Retirement Home. 
1413.Armed Forces Retirement Home matters 
(a)Termination of oversight responsibilities of Under Secretary of Defense for Personnel and Readiness 
(1)Senior Medical AdvisorSection 1513A of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 413a) is amended— (A)in subsection (b), by striking the Under Secretary of Defense for Personnel and Readiness, in the matter preceding paragraph (1); and 
(B)in subsection (c)(4), by striking the Under Secretary of Defense for Personnel and Readiness and inserting the Secretary of Defense. (2)OmbudsmenSection 1517(e)(2) of such Act (24 U.S.C. 417(e)(2)) is amended by striking the Under Secretary of Defense for Personnel and Readiness and inserting the Secretary of Defense. 
(3)InspectionsSection 1518 of such Act (24 U.S.C. 418) is amended— (A)in subsection (c)(1), by striking the Under Secretary of Defense for Personnel and Readiness,; and 
(B)in subsection (e)(1), by striking the Under Secretary of Defense for Personnel and Readiness and inserting the Secretary of Defense. (b)Advisory CouncilSection 1516 of such Act (24 U.S.C. 416) is amended— 
(1)in subsection (c)(1), by striking 15 members, and all that follows and inserting 15 members.; and (2)in subsection (f)(1), by striking shall and inserting may. 
(c)AdministratorsSection 1517(b) of such Act (24 U.S.C. 417(b)) is amended— (1)in paragraph (2), by striking and at the end; 
(2)in paragraph (3), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph: 
 
(4)serve at the pleasure of the Secretary of Defense.. 1414.Authority to dispose of certain materials from and to acquire additional materials for the National Defense Stockpile (a)Disposal authorityPursuant to section 5(b) of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98d(b)), the National Defense Stockpile Manager may dispose of not more than 25 short tons of materials transferred from another department or agency of the United States to the National Defense Stockpile under section 4(b) of such Act (50 U.S.C. 98c(b)) that the National Defense Stockpile Manager determines is no longer required from the stockpile. 
(b)Acquisition authority 
(1)AuthorityUsing funds available in the National Defense Stockpile Transaction Fund, the National Defense Stockpile Manager may acquire the following materials determined to be strategic and critical materials required to meet the defense, industrial, and essential civilian needs of the United States: (A)Electrolytic manganese metal. 
(B)Antimony. (2)Amount of authorityThe National Defense Stockpile Manager may use up to $9,000,000 in the National Defense Stockpile Transaction Fund for acquisition of the materials specified in paragraph (1). 
(3)Fiscal year limitationThe authority under paragraph (1) is available for purchases during fiscal year 2018 through fiscal year 2027. 1415.Acquisition reporting on major chemical demilitarization programs of the Department of Defense (a)Reporting on major programsAcquisition reporting on each major program within the chemical demilitarization programs of the Department of Defense, including construction in connection with such program, shall— 
(1)comply with reporting guidelines for an Acquisition Category 1 (ACAT 1) system; and (2)be reported separately from acquisition reporting on the other major program within the chemical demilitarization programs of the Department of Defense. 
(b)Major program within the chemical demilitarization programs of the Department of Defense definedIn this section, the term major program within the chemical demilitarization programs of the Department of Defense means each program as follows: (1)Pueblo Chemical Agent Destruction Pilot Plant program, Colorado. 
(2)Blue Grass Chemical Agent Destruction Pilot Plant program, Kentucky. XVAuthorization of Additional Appropriations for Overseas Contingency Operations  Subtitle A—Authorization of Appropriations Sec. 1501. Purpose and treatment of certain authorizations of appropriations. Sec. 1502. Overseas contingency operations. Sec. 1503. Procurement. Sec. 1504. Research, development, test, and evaluation. Sec. 1505. Operation and maintenance. Sec. 1506. Military personnel. Sec. 1507. Working capital funds. Sec. 1508. Drug Interdiction and Counter-Drug Activities, Defense-wide. Sec. 1509. Defense Inspector General. Sec. 1510. Defense Health program. Subtitle B—Financial Matters Sec. 1511. Treatment as additional authorizations. Sec. 1512. Special transfer authority. Subtitle C—Limitations, Reports, and Other Matters Sec. 1521. Afghanistan Security Forces Fund. Sec. 1522. Joint Improvised-Threat Defeat Fund. Sec. 1523. Comptroller General report on feasibility of separation of expenditures. Sec. 1524. Guidelines for budget items to be covered by overseas contingency operations accounts. AAuthorization of Appropriations 1501.Purpose and treatment of certain authorizations of appropriationsThe purpose of this subtitle is to authorize appropriations for the Department of Defense for fiscal year 2018 to provide additional funds for overseas contingency operations being carried out by the Armed Forces. 
1502.Overseas contingency operationsFunds are hereby authorized to be appropriated for fiscal year 2018 for the Department of Defense for overseas contingency operations in such amounts as may be designated as provided in section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985. 1503.ProcurementFunds are hereby authorized to be appropriated for fiscal year 2018 for procurement accounts for the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide activities, as specified in the funding table in section 4102. 
1504.Research, development, test, and evaluationFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Department of Defense for research, development, test, and evaluation, as specified in the funding table in section 4202. 1505.Operation and maintenanceFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for operation and maintenance, as specified in the funding table in section 4302. 
1506.Military personnelFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for expenses, not otherwise provided for, for military personnel, as specified in the funding table in section 4402. 1507.Working capital fundsFunds are hereby authorized to be appropriated for fiscal year 2018 for the use of the Armed Forces and other activities and agencies of the Department of Defense for providing capital for working capital and revolving funds, as specified in the funding table in section 4502. 
1508.Drug Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for Drug Interdiction and Counter-Drug Activities, Defense-wide, as specified in the funding table in section 4502. 1509.Defense Inspector GeneralFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for the Office of the Inspector General of the Department of Defense, as specified in the funding table in section 4502. 
1510.Defense Health programFunds are hereby authorized to be appropriated for the Department of Defense for fiscal year 2018 for expenses, not otherwise provided for, for the Defense Health Program, as specified in the funding table in section 4502. BFinancial Matters 1511.Treatment as additional authorizationsThe amounts authorized to be appropriated by this title are in addition to amounts otherwise authorized to be appropriated by this Act. 
1512.Special transfer authority 
(a)Authority To transfer authorizations 
(1)AuthorityUpon determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer amounts of authorizations made available to the Department of Defense in this title for fiscal year 2018 between any such authorizations for that fiscal year (or any subdivisions thereof). Amounts of authorizations so transferred shall be merged with and be available for the same purposes as the authorization to which transferred. (2)LimitationThe total amount of authorizations that the Secretary may transfer under the authority of this subsection may not exceed $2,500,000,000. 
(b)Terms and conditionsTransfers under this section shall be subject to the same terms and conditions as transfers under section 1001. (c)Additional authorityThe transfer authority provided by this section is in addition to the transfer authority provided under section 1001. 
CLimitations, Reports, and Other Matters 
1521.Afghanistan Security Forces Fund 
(a)Continuation of prior authorities and notice and reporting requirementsFunds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2018 shall be subject to the conditions contained in subsections (b) through (g) of section 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4424). (b)Equipment disposition (1)Acceptance of certain equipmentSubject to paragraph (2), the Secretary of Defense may accept equipment that is procured using amounts in the Afghanistan Security Forces Fund authorized under this Act and is intended for transfer to the security forces of Afghanistan, but is not accepted by such security forces. 
(2)Conditions on acceptance of equipmentBefore accepting any equipment under the authority provided by paragraph (1), the Commander of United States forces in Afghanistan shall make a determination that the equipment was procured for the purpose of meeting requirements of the security forces of Afghanistan, as agreed to by both the Government of Afghanistan and the United States, but is no longer required by such security forces or was damaged before transfer to such security forces. (3)Elements of determinationIn making a determination under paragraph (2) regarding equipment, the Commander of United States forces in Afghanistan shall consider alternatives to Secretary of Defense acceptance of the equipment. An explanation of each determination, including the basis for the determination and the alternatives considered, shall be included in the relevant quarterly report required under paragraph (5). 
(4)Treatment as Department of Defense stocksEquipment accepted under the authority provided by paragraph (1) may be treated as stocks of the Department of Defense upon notification to the congressional defense committees of such treatment. (5)Quarterly reports on equipment disposition (A)In generalNot later than 90 days after the date of the enactment of this Act and every 90-day period thereafter during which the authority provided by paragraph (1) is exercised, the Secretary of Defense shall submit to the congressional defense committees a report describing the equipment accepted during the period covered by such report under the following: 
(i)This subsection. (ii)Section 1521(b) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2575). 
(iii)Section 1531(b) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1088). (iv)Section 1532(b) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3613). 
(v)Section 1531(d) of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 938; 10 U.S.C. 2302 note). (B)ElementsEach report under subparagraph (A) shall include a list of all equipment that was accepted during the period covered by the report and treated as stocks of the Department of Defense and copies of the determinations made under paragraph (2), as required by paragraph (3). 
(c)Security of Afghan women 
(1)In generalOf the funds available to the Department of Defense for the Afghanistan Security Forces Fund for fiscal year 2018, it is the goal that $41,000,000, but in no event less than $10,000,000, shall be used for— (A)the recruitment, integration, retention, training, and treatment of women in the Afghan National Defense and Security Forces; and 
(B)the recruitment, training, and contracting of female security personnel for future elections. (2)Types of programs and activitiesSuch programs and activities may include— 
(A)efforts to recruit women into the Afghan National Defense and Security Forces, including the special operations forces; (B)programs and activities of the Afghan Ministry of Defense Directorate of Human Rights and Gender Integration and the Afghan Ministry of Interior Office of Human Rights, Gender and Child Rights; 
(C)development and dissemination of gender and human rights educational and training materials and programs within the Afghan Ministry of Defense and the Afghan Ministry of Interior; (D)efforts to address harassment and violence against women within the Afghan National Defense and Security Forces; 
(E)improvements to infrastructure that address the requirements of women serving in the Afghan National Defense and Security Forces, including appropriate equipment for female security and police forces, and transportation for policewomen to their station; (F)support for Afghanistan National Police Family Response Units; and 
(G)security provisions for high-profile female police and army officers. (d)Assessment of Afghanistan progress on security objectives (1)Assessment requiredNot later than June 1, 2018, the Secretary of Defense shall, in consultation with the Secretary of State, submit to the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives and the Committee on Armed Services and the Committee on Foreign Relations of the Senate an assessment describing the progress of the Government of the Islamic Republic of Afghanistan toward meeting shared security objectives. In conducting such assessment, the Secretary of Defense shall consider each of the following: 
(A)The extent to which the Government of Afghanistan has taken steps toward increased accountability and reducing corruption within the Ministries of Defense and Interior. (B)The extent to which the capability and capacity of the Afghan National Defense and Security Forces have improved as a result of Afghanistan Security Forces Fund investment, including through training. 
(C)The extent to which the Afghan National Defense and Security Forces have been able to increase pressure on the Taliban, al-Qaeda, the Haqqani network, and other terrorist organizations, including by re-taking territory, defending territory, and disrupting attacks. (D)Whether or not the Government of Afghanistan is ensuring that supplies, equipment, and weaponry supplied by the United States are appropriately distributed to security forces charged with fighting the Taliban and other terrorist organizations. 
(E)Such other factors as the Secretaries consider appropriate. (2)Withholding of assistance for insufficient progress (A)In generalIf the Secretary of Defense determines, in coordination with the Secretary of State, pursuant to the assessment under paragraph (1) that the Government of Afghanistan has made insufficient progress, the Secretary of Defense may withhold assistance for the Afghan National Defense and Security Forces until such time as the Secretary determines sufficient progress has been made. 
(B)Notice to CongressIf the Secretary of Defense withholds assistance under subparagraph (A), the Secretary shall, in coordination with the Secretary of State, provide notice to Congress not later than 30 days after making the decision to withhold such assistance. (e)Inspector General oversight of Fund (1)Quality standards for IG productsExcept as provided in paragraph (3), each product published or issued by an Inspector General relating to the oversight of programs and activities funded under the Afghanistan Security Forces Fund shall be prepared— 
(A)in accordance with the Generally Accepted Government Auditing Standards/Government Auditing Standards (GAGAS/GAS), as issued and updated by the Government Accountability Office; or (B)if not prepared in accordance with the standards referred to in subparagraph (A), in accordance with the Quality Standards for Inspection and Evaluation issued by the Council of the Inspectors General on Integrity and Efficiency (commonly referred to as the CIGIE Blue Book). 
(2)Specification of quality standards followedEach product published or issued by an Inspector General relating to the oversight of programs and activities funded under the Afghanistan Security Forces Fund shall cite within such product the quality standards followed in conducting and reporting the work concerned. (3)WaiverThe Lead Inspector General for Operation Freedom’s Sentinel may waive the applicability of paragraph (1) to a specific product relating to the oversight by an Inspector General of activities and programs funded under the Afghanistan Security Forces Fund if the Lead Inspector General determines that the waiver would facilitate timely efforts to promote efficiency and effectiveness and prevent, detect, and deter fraud, waste, and abuse. Any product published or issued pursuant to a waiver under this paragraph shall include a statement that work for such product was not conducted in accordance with the standards referred to in paragraph (1) and an explanation why such standards were not employed. 
1522.Joint Improvised-Threat Defeat Fund 
(a)Use and transfer of fundsSubsections (b) and (c) of section 1514 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2439), as in effect before the amendments made by section 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds made available for fiscal year 2018 to the Department of Defense for the Joint Improvised-Threat Defeat Fund. (b)Interdiction of Improvised Explosive Device Precursor Chemicals (1)Availability of fundsOf the funds made available to the Department of Defense for the Joint Improvised-Threat Defeat Fund for fiscal year 2018, $15,000,000 may be available to the Secretary of Defense, with the concurrence of the Secretary of State, to provide training, equipment, supplies, and services to ministries and other entities of foreign governments that the Secretary has identified as critical for countering the flow of improvised explosive device precursor chemicals. 
(2)Provision through other United States agenciesIf jointly agreed upon by the Secretary of Defense and the head of another department or agency of the United States Government, the Secretary of Defense may transfer funds available under paragraph (1) to such department or agency for the provision by such department or agency of training, equipment, supplies, and services to ministries and other entities of foreign governments as described in that paragraph. (3)Notice to congressNone of the funds made available pursuant to paragraph (1) may be obligated or expended to supply training, equipment, supplies, or services to a foreign country before the date that is 15 days after the date on which the Secretary of Defense, in coordination with the Secretary of State, submits to the Committee on Armed Services and the Committee on Foreign Relations of the Senate and the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives a notice that contains— 
(A)the foreign country for which training, equipment, supplies, or services are proposed to be supplied; (B)a description of the training, equipment, supplies, and services to be provided using such funds; 
(C)a detailed description of the amount of funds proposed to be obligated or expended to supply such training, equipment, supplies or services, including any funds proposed to be obligated or expended to support the participation of another department or agency of the United States and a description of the training, equipment, supplies, or services proposed to be supplied; (D)an evaluation of the effectiveness of the efforts of the foreign country identified under subparagraph (A) to counter the flow of improvised explosive device precursor chemicals; and 
(E)an overall plan for countering the flow of precursor chemicals in the foreign country identified under subparagraph (A). (4)ExpirationThe authority provided by this subsection expires on December 31, 2018. 
1523.Comptroller General report on feasibility of separation of expenditures 
(a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report assessing the feasibility of separating expenditures of amounts appropriated for overseas contingency operations from expenditures of all other amounts appropriated for the Department of Defense. (b)ElementsThe report required under subsection (a) shall include each of the following: 
(1)A review of the processes the Department of Defense currently employs to separate expenditures of amounts appropriated for overseas contingency operations from expenditures of all other amounts appropriated for the Department of Defense. (2)A review of the processes the Department of the Treasury currently employs to separate expenditures of amounts appropriated for overseas contingency operations from expenditures of all other amounts appropriated for the Department of Defense. 
(3)A comparison between each of the processes described in paragraphs (1) and (2) and generally accepted accounting principles. (4)A description of the costs and requirements associated with implementing proposed alternatives to the processes described in paragraphs (1) and (2) for more effectively separating expenditures of amounts appropriated for overseas contingency operations from expenditures of all other amounts appropriated for the Department of Defense. 
(5)Any related information the Comptroller General considers appropriate. 1524.Guidelines for budget items to be covered by overseas contingency operations accountsNot later than 270 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Director of Management and Budget, shall update the guidelines regarding the budget items that may be covered by overseas contingency operations accounts. 
XVIStrategic Programs, Cyber, and Intelligence Matters 
 
Subtitle A—Space Activities 
Sec. 1601. Space acquisition and management and oversight. 
Sec. 1602. Codification, extension, and modification of limitation on construction on United States territory of satellite positioning ground monitoring stations of foreign governments. 
Sec. 1603. Foreign commercial satellite services: cybersecurity threats and launches. 
Sec. 1604. Extension of pilot program on commercial weather data. 
Sec. 1605. Evolved Expendable Launch Vehicle modernization and sustainment of assured access to space. 
Sec. 1606. Demonstration of backup and complementary positioning, navigation, and timing capabilities of Global Positioning System. 
Sec. 1607. Enhancement of positioning, navigation, and timing capacity. 
Sec. 1608. Commercial satellite communications pathfinder program. 
Sec. 1609. Launch support and infrastructure modernization. 
Sec. 1610. Limitation on availability of funding for Joint Space Operations Center mission system. 
Sec. 1611. Limitation on use of funds for Delta IV launch vehicle. 
Sec. 1612. Air Force space contractor responsibility watch list. 
Sec. 1613. Certification and briefing on operational and contingency plans for loss or degradation of space capabilities. 
Sec. 1614. Report on protected satellite communications. 
Sec. 1615. Sense of Congress on establishment of Space Flag training event. 
Sec. 1616. Sense of Congress on coordinating efforts to prepare for space weather events. 
Sec. 1617. Sense of Congress on National Space Defense Center. 
Subtitle B—Defense Intelligence and Intelligence-Related Activities 
Sec. 1621. Security clearances for facilities of certain companies. 
Sec. 1622. Extension of authority to engage in certain commercial activities. 
Sec. 1623. Submission of audits of commercial activity funds. 
Sec. 1624. Clarification of annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant commands. 
Sec. 1625. Consideration of service by recipients of Boren scholarships and fellowships in excepted service positions as service by such recipients under career appointments for purposes of career tenure. 
Sec. 1626. Review of support provided by Defense intelligence elements to acquisition activities of the Department. 
Sec. 1627. Establishment of Chairman’s controlled activity within Joint Staff for intelligence, surveillance, and reconnaissance. 
Sec. 1628. Requirements relating to multi-use sensitive compartmented information facilities. 
Sec. 1629. Limitation on availability of funds for certain counterintelligence activities. 
Subtitle C—Cyberspace-Related Matters 
Part I—General Cyber Matters 
Sec. 1631. Notification requirements for sensitive military cyber operations and cyber weapons. 
Sec. 1632. Modification to quarterly cyber operations briefings. 
Sec. 1633. Policy of the United States on cyberspace, cybersecurity, and cyber warfare. 
Sec. 1634. Prohibition on use of products and services developed or provided by Kaspersky Lab. 
Sec. 1635. Modification of authorities relating to establishment of unified combatant command for cyber operations. 
Sec. 1636. Modification of definition of acquisition workforce to include personnel contributing to cybersecurity systems. 
Sec. 1637. Integration of strategic information operations and cyber-enabled information operations. 
Sec. 1638. Exercise on assessing cybersecurity support to election systems of States. 
Sec. 1639. Measurement of compliance with cybersecurity requirements for industrial control systems. 
Sec. 1640. Strategic Cybersecurity Program. 
Sec. 1641. Plan to increase cyber and information operations, deterrence, and defense. 
Sec. 1642. Evaluation of agile or iterative development of cyber tools and applications. 
Sec. 1643. Assessment of defense critical electric infrastructure. 
Sec. 1644. Cyber posture review. 
Sec. 1645. Briefing on cyber capability and readiness shortfalls. 
Sec. 1646. Briefing on cyber applications of blockchain technology. 
Sec. 1647. Briefing on training infrastructure for cyber mission forces. 
Sec. 1648. Report on termination of dual-hat arrangement for Commander of the United States Cyber Command. 
Part II—Cybersecurity Education 
Sec. 1649. Cyber Scholarship Program. 
Sec. 1649A. Community college cyber pilot program and assessment. 
Sec. 1649B. Federal Cyber Scholarship-for-Service program updates. 
Sec. 1649C. Cybersecurity teaching. 
Subtitle D—Nuclear forces 
Sec. 1651. Annual assessment of cyber resiliency of nuclear command and control system. 
Sec. 1652. Collection, storage, and sharing of data relating to nuclear security enterprise. 
Sec. 1653. Notifications regarding dual-capable F–35A aircraft. 
Sec. 1654. Oversight of delayed acquisition programs by Council on Oversight of the National Leadership Command, Control, and Communications System. 
Sec. 1655. Establishment of Nuclear Command and Control Intelligence Fusion Center. 
Sec. 1656. Security of nuclear command, control, and communications system from commercial dependencies. 
Sec. 1657. Oversight of aerial-layer programs by Council on Oversight of the National Leadership Command, Control, and Communications System. 
Sec. 1658. Security classification guide for programs relating to nuclear command, control, and communications and nuclear deterrence. 
Sec. 1659. Evaluation and enhanced security of supply chain for nuclear command, control, and communications and continuity of government programs. 
Sec. 1660. Procurement authority for certain parts of intercontinental ballistic missile fuzes. 
Sec. 1661. Presidential National Voice Conferencing System and Phoenix Air-to-Ground Communications Network. 
Sec. 1662. Limitation on pursuit of certain command and control concept. 
Sec. 1663. Prohibition on availability of funds for mobile variant of ground-based strategic deterrent missile. 
Sec. 1664. Prohibition on reduction of the intercontinental ballistic missiles of the United States. 
Sec. 1665. Modification to annual report on plan for the nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control system. 
Sec. 1666. Establishment of procedures for implementation of Nuclear Enterprise Review. 
Sec. 1667. Report on impacts of nuclear proliferation. 
Sec. 1668. Certification that the Nuclear Posture Review addresses deterrent effect and operation of United States nuclear forces in current and future security environments. 
Sec. 1669. Plan to manage Integrated Tactical Warning and Attack Assessment System and multi-domain sensors. 
Sec. 1670. Certification requirement with respect to strategic radiation hardened trusted microelectronics. 
Sec. 1671. Nuclear Posture Review. 
Sec. 1672. Sense of Congress on importance of independent nuclear deterrent of United Kingdom. 
Subtitle E—Missile Defense Programs 
Sec. 1676. Administration of missile defense and defeat programs. 
Sec. 1677. Condition for proceeding beyond low-rate initial production. 
Sec. 1678. Preservation of the ballistic missile defense capacity of the Army. 
Sec. 1679. Modernization of Army lower tier air and missile defense sensor. 
Sec. 1680. Defense of Hawaii from North Korean ballistic missile attack. 
Sec. 1681. Designation of location of continental United States interceptor site. 
Sec. 1682. Aegis Ashore anti-air warfare capability. 
Sec. 1683. Development of persistent space-based sensor architecture. 
Sec. 1684. Iron Dome short-range rocket defense system and Israeli Cooperative Missile Defense Program co-development and co-production. 
Sec. 1685. Boost phase ballistic missile defense. 
Sec. 1686. Ground-based interceptor capability, capacity, and reliability. 
Sec. 1687. Limitation on availability of funds for ground-based midcourse defense element of the ballistic missile defense system. 
Sec. 1688. Plan for development of space-based ballistic missile intercept layer. 
Sec. 1689. Sense of Congress on the state of the missile defense of the United States. 
Sec. 1690.  Sense of Congress and report on ground-based midcourse defense testing. 
Subtitle F—Other Matters 
Sec. 1691. Commission to Assess the Threat to the United States From Electromagnetic Pulse Attacks and Similar Events. 
Sec. 1692. Protection of certain facilities and assets from unmanned aircraft. 
Sec. 1693. Conventional prompt global strike weapons system. 
Sec. 1694. Business case analysis regarding ammonium perchlorate. 
Sec. 1695. Report on industrial base for large solid rocket motors and related technologies. 
Sec. 1696. Pilot program on enhancing information sharing for security of supply chain. 
Sec. 1697. Pilot program on electromagnetic spectrum mapping. 
Sec. 1698. Use of commercial items in Distributed Common Ground Systems. 
ASpace Activities 
1601.Space acquisition and management and oversight 
(a)Air Force Space Command 
(1)In generalChapter 135 of title 10, United States Code, is amended by adding at the end the following new section:  2279c.Air Force Space Command (a)Commander (1)The head of the Air Force Space Command shall be the Commander of the Air Force Space Command, who shall be appointed in accordance with section 601 of this title. The officer serving as Commander, while so serving, has the grade of general without vacating the permanent grade of the officer. 
(2)The Commander shall be appointed to serve a term of six years. The Secretary may propose to promote the individual serving as the Commander during that term of appointment. (3)The incumbent Commander may serve as the first Commander after the date of the enactment of this Act. 
(b)AuthoritiesIn addition to the authorities and responsibilities assigned to the Commander before the date of the enactment of this section, the Commander has the sole authority with respect to each of the following: (1)Organizing, training, and equipping personnel and operations of the space forces of the Air Force. 
(2)Subject to the direction of the Secretary of the Air Force, serving as the service acquisition executive under section 1704 of this title for defense space acquisitions. (3)In consultation with the Chief Information Officer of the Department of Defense, procurement of commercial satellite communications services for the Department of Defense for such services entered into on or after the date that is one year after the date of the enactment of this section.. 
(2)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 2279b the following new item:   2279c. Air Force Space Command.. (3)Rule of constructionNothing in subsection (b)(1) of section 2279c of title 10, United States Code, as added by paragraph (1), may be construed to prohibit or otherwise affect the authority of the Secretary of the Air Force to provide to the space forces of the Air Force the services of the Department of the Air Force relating to basic personnel functions, the United States Air Force Academy, recruitment, and basic training. 
(b)Termination of certain positions and entities 
(1)In generalEffective 30 days after the date of the enactment of this Act— (A)the position, and the office of, the Principal Department of Defense Space Advisor (previously known as the Department of Defense Executive Agent for Space) shall be terminated; 
(B)the duties, responsibilities, and personnel of such office specified in subparagraph (A) shall be transferred to a single official selected by the Deputy Secretary of Defense, without delegation, except the Deputy Secretary may not select the Secretary of the Air Force nor the Under Secretary of Defense for Intelligence; (C)any reference in Federal law, regulations, guidance, instructions, or other documents of the Federal Government to the Principal Department of Defense Space Advisor or the Department of Defense Executive Agent for Space shall be deemed to be a reference to the official selected by the Deputy Secretary under subparagraph (B); 
(D)the position, and the office of, the Deputy Chief of Staff of the Air Force for Space Operations shall be terminated; and (E)the Defense Space Council shall be terminated. 
(2)Principal Advisor on Space Control 
(A)RepealSection 2279a of title 10, United States Code, is repealed. (B)Clerical amendmentThe table of sections for chapter 135 of such title is amended by striking the item relating to section 2279a. 
(b)Redesignation of Operationally Responsive Space Program Office as Space Rapid Capabilities Office; reporting to Air Force Space Command 
(1)In generalSection 2273a of title 10, United States Code, is amended— (A)in the section heading, by striking Operationally Responsive Space Program and inserting Space Rapid Capabilities; 
(B)in subsection (a)— (i)by striking Air Force Space and Missile Systems Center of the Department of Defense and inserting Air Force Space Command; and 
(ii)by striking Operationally Responsive Space Program and inserting Space Rapid Capabilities; (C)in subsection (b), by striking Air Force Space and Missile Systems Center and inserting Air Force Space Command; 
(D)in subsections (c) and (f), by striking operationally responsive space each place it appears and inserting space rapid capabilities; (E)in subsection (d)— 
(i)in the matter preceding paragraph (1), by striking operationally responsive space and inserting space rapid capabilities; (ii)in paragraph (1), by striking capabilities for operationally responsive space and inserting space rapid capabilities; 
(iii)in paragraphs (2) and (3), by striking operationally responsive space each place it appears and inserting space rapid capabilities; and (iv)in paragraph (4), by striking operationally responsive space capabilities and inserting space rapid capabilities. 
(F)in subsection (g)(1), by striking Operationally Responsive Space and inserting Space Rapid Capabilities. (2)Clerical amendmentThe table of sections for chapter 135 of such title is amended by striking the item relating to section 2273a and inserting the following new item: 
 
 
2273a. Space Rapid Capabilities Office.. 
(c)Review of structure 
(1)ReviewThe Deputy Secretary of Defense shall conduct a review and identify a recommended organizational and management structure for the national security space components of the Department of Defense, including the Air Force Space Command, that implements the organizational policy guidance expressed in this section and the amendments made by this section. (2)Interim reportNot later than March 1, 2018, the Deputy Secretary of Defense shall submit to the congressional defense committees an interim report on the review and recommended organizational and management structure for the national security space components of the Department of Defense, including the Air Force Space Command, under paragraph (1). 
(3)Final reportNot later than August 1, 2018, the Deputy Secretary of Defense shall submit to the congressional defense committees a final report on the review and recommended organizational and management structure for the national security space components of the Department of Defense, including the Air Force Space Command, under paragraph (1), including— (A)a proposed implementation plan for how the Deputy Secretary would implement the recommendations; 
(B)recommendations for revisions to appointments and qualifications, duties and powers, and precedent in the Department; (C)recommendations for such legislative and administrative action, including conforming and other amendments to law, as the Deputy Secretary considers appropriate to implement the plan; and 
(D)any other matters that the Deputy Secretary considers appropriate. (4)Prohibition on delegationThe Deputy Secretary of Defense may not delegate the authority to carry out this subsection. 
(d)Independent plan to establish military department 
(1)PlanNot later than 45 days after the date of the enactment of this Act, the Deputy Secretary of Defense shall seek to enter into a contract with a federally funded research and development center that is not closely affiliated with the Department of the Air Force to develop a plan to establish a separate military department responsible for the national security space activities of the Department of Defense. Such plan shall include recommendations for legislative language. (2)Interim reportNot later than August 1, 2018, the Deputy Secretary shall submit to the congressional defense committees an interim report on the plan developed under paragraph (1). 
(3)Final reportNot later than December 31, 2018, the Deputy Secretary shall submit to the congressional defense committees a final report containing the plan developed under paragraph (1), without change. 1602.Codification, extension, and modification of limitation on construction on United States territory of satellite positioning ground monitoring stations of foreign governments (a)Codification, extension, and modificationChapter 135 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2279c.Limitation on construction on United States territory of satellite positioning ground monitoring stations of certain foreign governments. 
(b)ExceptionThe limitation in subsection (a) shall not apply to foreign governments that are allies of the United States. (c)SunsetThe limitation in subsection (a) shall terminate on December 31, 2023.. 
(b)Transfer of provisionSubsection (b) of section 1602 of the National Defense Authorization Act for Fiscal Year 2014 (Public Law 113–66; 10 U.S.C. 2281 note) is— (1)transferred to section 2279c of title 10, United States Code, as added by subsection (a); 
(2)inserted as the first subsection of such section; (3)redesignated as subsection (a); and 
(4)amended— (A)by amending the subsection heading to read as follows: Limitation; and 
(B)by striking paragraph (6). 1603.Foreign commercial satellite services: cybersecurity threats and launches (a)Cybersecurity risksSubsection (a) of section 2279 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking ; or and inserting a semicolon; (2)in paragraph (2), by striking the period at the end and inserting: ; or; and 
(3)by adding at the end the following new paragraph:  (3)entering into such contract would create an unacceptable cybersecurity risk for the Department of Defense.. 
(b)LaunchesSuch section is amended— (1)by redesignating subsections (b) through (e) as subsections (c) through (f), respectively; and 
(2)by inserting after subsection (a) the following new subsection (b):  (b)Launches and manufacturers (1)LimitationIn addition to the prohibition in subsection (a), and except as provided in paragraph (2) and in subsection (c), the Secretary may not enter into a contract for satellite services with any entity if the Secretary reasonably believes that such satellite services will be provided using satellites that will be— 
(A)designed or manufactured in a covered foreign country, or by an entity controlled in whole or in part by, or acting on behalf of, the government of a covered foreign country; or (B)launched using a launch vehicle that is designed or manufactured in a covered foreign country, or that is provided by the government of a covered foreign country or by an entity controlled in whole or in part by, or acting on behalf of, the government of a covered foreign country, regardless of the location of the launch (unless such location is in the United States). 
(2)ExceptionThe limitation in paragraph (1) shall not apply with respect to— (A)a launch that occurs prior to December 31, 2022; or 
(B)a contract or other agreement relating to launch services that, prior to the date that is 180 days after the date of the enactment of this subsection, was either fully paid for by the contractor or covered by a legally binding commitment of the contractor to pay for such services. (3)Launch vehicle definedIn this subsection, the term launch vehicle means a fully integrated space launch vehicle.. 
(c)DefinitionsSubsection (f) of section 2279 of title 10, United States Code, as redesignated by subsection (b)(1)(A), is amended to read as follows:  (f)DefinitionsIn this section: 
(1)The term covered foreign country means any of the following: (A)A country described in section 1261(c)(2) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2019). 
(B)The Russian Federation. (2)The term cybersecurity risk means threats to and vulnerabilities of information or information systems and any related consequences caused by or resulting from unauthorized access, use, disclosure, degradation, disruption, modification, or destruction of such information or information systems, including such related consequences caused by an act of terrorism.. 
(d)Conforming and clerical amendments 
(1)Conforming amendmentsSuch section 2279 is further amended— (A)in the section heading, by striking services and inserting services and foreign launches; 
(B)by striking subsection (b) each place it appears and inserting subsection (c); (C)in subsection (a)(2), by striking launch or other; 
(D)in subsection (c), as redesignated by subsection (b)(1), by striking prohibition in subsection (a) and inserting prohibitions in subsection (a) and (b); and (E)in subsection (d), as so redesignated, by striking prohibition under subsection (a) and inserting prohibition under subsection (a) or (b). 
(2)Clerical amendmentThe table of sections at the beginning of chapter 135 of title 10, United States Code, is amended by striking the item relating to section 2279 and inserting the following:   2279. Foreign commercial satellite services and foreign launches.. (e)ApplicationExcept as otherwise specifically provided, the amendments made by this section shall apply with respect to contracts for satellite services awarded by the Secretary of Defense on or after the date of the enactment of this Act. 
1604.Extension of pilot program on commercial weather dataSection 1613 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended— (1)in subsection (b), by striking one year and inserting two years; 
(2)in subsection (c)— (A)by striking Committees on Armed Services of the House of Representatives and the Senate each place it appears and inserting appropriate congressional committees; and 
(B)by adding at the end the following new paragraph:  (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the Committees on Armed Services of the Senate and the House of Representatives; and (B)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.. 
1605.Evolved Expendable Launch Vehicle modernization and sustainment of assured access to space 
(a)Development 
(1)Evolved expendable launch vehicleUsing funds described in paragraph (3), the Secretary of Defense may only obligate or expend funds to carry out the evolved expendable launch vehicle program to— (A)develop a domestic rocket propulsion system to replace non-allied space launch engines; 
(B)develop the necessary interfaces to, or integration of, such domestic rocket propulsion system with an existing or planned launch vehicle; and (C)develop capabilities necessary to enable existing or planned commercially available space launch vehicles or infrastructure that are primarily for national security space missions to meet the assured access to space requirements pursuant to section 2273 of title 10, United States Code. 
(2)ProhibitionExcept as provided in this section, none of the funds described in paragraph (3) shall be obligated or expended for the evolved expendable launch vehicle program. (3)Funds describedThe funds described in this paragraph are the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for research, development, test, and evaluation, Air Force, for the evolved expendable launch vehicle program. 
(4)TerminationThe authority to carry out subparagraphs (A) and (B) of paragraph (1) shall terminate on the date on which the Secretary of the Air Force certifies to the congressional defense committees that a successful full-scale test of a domestic rocket engine has occurred. (b)Other authoritiesNothing in this section shall affect or prohibit the Secretary from procuring launch services of evolved expendable launch vehicle launch systems, including with respect to any associated operation and maintenance of capabilities and infrastructure relating to such systems. 
(c)NotificationNot later than 30 days before any date on which the Secretary publishes a draft or final request for proposals, or obligates funds, for the development under subsection (a)(1), the Secretary shall notify the congressional defense committees of such proposed draft or final request for proposals or proposed obligation, as the case may be. If such proposed draft or final request for proposals or proposed obligation relates to intelligence requirements, the Secretary shall also notify the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (d)AssessmentNot later than 120 days after the date of the enactment of this Act, the Secretary, in coordination with the Director of Cost Assessment and Program Evaluation, shall submit to the congressional defense committees, the Permanent Select Committee on Intelligence of the House of Representatives, and the Select Committee on Intelligence of the Senate a report containing an assessment of the most cost-effective method to meet the assured access to space requirements pursuant to section 2273 of title 10, United States Code, with respect to each of the following periods: 
(1)The five-year period beginning on the date of the report. (2)The 10-year period beginning on the date of the report. 
(3)The period consisting of the full lifecycle of the evolved expendable launch vehicle program. (e)Rocket propulsion system definedIn this section, the term rocket propulsion system means, with respect to the development authorized by subsection (a)(1), a main booster, first-stage rocket engine (including such an engine using kerosene or methane-based or other propellant) or motor. The term does not include a launch vehicle, an upper stage, a strap-on motor, or related infrastructure. 
1606.Demonstration of backup and complementary positioning, navigation, and timing capabilities of Global Positioning System 
(a)PlanDuring fiscal year 2018, the Secretary of Defense, the Secretary of Transportation, and the Secretary of Homeland Security (referred to in this section as the Secretaries) shall jointly develop a plan for carrying out a backup GPS capability demonstration. The plan shall— (1)be based on the results of the study conducted under section 1618 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2595); and 
(2)include the activities that the Secretaries determine necessary to carry out such demonstration. (b)BriefingNot later than 120 days after the date of the enactment of this Act, the Secretaries shall provide to the appropriate congressional committees a briefing on the plan developed under subsection (a). The briefing shall include— 
(1)identification of the sectors that would be expected to participate in the backup GPS capability demonstration described in the plan; (2)an estimate of the costs of implementing the demonstration in each sector identified in paragraph (1); and 
(3)an explanation of the extent to which the demonstration may be carried out with the funds appropriated for such purpose. (c)Implementation (1)In generalSubject to the availability of appropriations and beginning not earlier than the day after the date on which the briefing is provided under subsection (b), the Secretaries shall jointly initiate the backup GPS capability demonstration to the extent described under subsection (b)(3). 
(2)TerminationThe authority to carry out the backup GPS capability demonstration under paragraph (1) shall terminate on the date that is 18 months after the date of the enactment of this Act. (d)ReportNot later than 18 months after the date of the enactment of this Act, the Secretaries shall submit to the appropriate congressional committees a report on the backup GPS capability demonstration carried out under subsection (c) that includes— 
(1)a description of the opportunities and challenges learned from such demonstration; and (2)a description of the next actions the Secretaries determine appropriate to backup and complement the positioning, navigation, and timing capabilities of the Global Positioning System for national security and critical infrastructure, including, at a minimum, the timeline and funding required to issue a request for proposals for such capabilities. 
(e)NSPD–39 
(1)Joint fundingThe costs to carry out this section shall be consistent with the responsibilities established in National Security Presidential Directive 39 titled U.S. Space-Based Positioning, Navigation, and Timing Policy. (2)ConstructionNothing in this section may be construed to modify the roles or responsibilities established in such National Security Presidential Directive 39. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section for fiscal year 2018 not more than $10,000,000 for the Department of Defense, as specified in the funding tables in division D. (g)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Science, Space, and Technology, the Committee on Transportation and Infrastructure, and the Committee on Homeland Security of the House of Representatives; and (C)the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate. 
(2)The term backup GPS capability demonstration means a proof-of-concept demonstration of capabilities to backup and complement the positioning, navigation, and timing capabilities of the Global Positioning System for national security and critical infrastructure. 1607.Enhancement of positioning, navigation, and timing capacity (a)PlanThe Secretary of Defense, acting through the Council on Oversight of the Department of Defense Positioning, Navigation, and Timing Enterprise established by section 2279b of title 10, United States Code, shall develop a plan to increase the positioning, navigation, and timing capacity of the Department of Defense to provide resilience to the positioning, navigation, and timing capabilities of the Department. Such plan shall— 
(1)ensure that military Global Positioning System user equipment terminals have the capability, including with appropriate mitigation efforts, to receive trusted signals from the Galileo satellites of the European Union and the QZSS satellites of Japan, beginning with increment 2 of the acquisition of such terminals; (2)evaluate the risks and benefits with respect to ensuring the capability described in paragraph (1); 
(3)include an assessment of the feasibility, benefits, and risks of military Global Positioning System user equipment terminals having the capability to receive non-allied positioning, navigation, and timing signals, beginning with increment 2 of the acquisition of such terminals; (4)include an assessment of options to use hosted payloads to provide redundancy for the Global Positioning System signal; 
(5)ensure that the Secretary, with the concurrence of the Secretary of State, engages with relevant allies of the United States to— (A)enable military Global Positioning System user equipment terminals to receive the positioning, navigation, and timing signals of such allies; and 
(B)negotiate other potential agreements relating to the enhancement of positioning, navigation, and timing; (6)include any other options the Secretary of Defense determines appropriate and a determination by the Secretary regarding whether the plan should be implemented; and 
(7)include an evaluation by the Director of National Intelligence of the benefits and risks of using non-allied positioning, navigation, and timing signals. (b)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary shall— 
(1)submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate the plan under subsection (a); and (2)submit to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate the evaluation described in paragraph (6) of such subsection. 
1608.Commercial satellite communications pathfinder program 
(a)ReportNot later than March 1, 2018, the Secretary of the Air Force shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes the views and plans of the Secretary with respect to using the transaction authority provided by section 2371 of title 10, United States Code, to acquire from commercial providers a portion of the satellite bandwidth, ground services, and advanced services for the pathfinder program. (b)DefinitionIn this section, the term pathfinder program means the commercial satellite communications programs of the Air Force designed to demonstrate the feasibility of new, alternative acquisition and procurement models for commercial satellite communications. 
1609.Launch support and infrastructure modernization 
(a)In generalIn support of the policy specified in section 2273 of title 10, United States Code, the Secretary of Defense shall carry out a program to modernize infrastructure and improve support activities for the processing and launch of United States national security space vehicles launching from Federal ranges. (b)ElementsThe program under subsection (a) shall include— 
(1)investments in infrastructure to improve operations at the Eastern and Western Ranges that may benefit all users, to enhance the overall capabilities of ranges, to improve safety, and to reduce the long-term cost of operations and maintenance; (2)measures to normalize processes, systems, and products across the Eastern and Western ranges to minimize the burden on launch providers; and 
(3)improvements in transparency, flexibility, and, responsiveness for launch scheduling. (c)ConsultationIn carrying out the program under subsection (a), the Secretary may consult with current and anticipated users of the Eastern and Western Ranges. 
(d)CooperationIn carrying out the program under subsection (a), the Secretary may consider partnerships authorized under section 2276 of title 10, United States Code. (e)Report (1)Report requiredNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees a report on the plan for the implementation of the program under subsection (a). 
(2)ElementsThe report under paragraph (1) shall include— (A)a description of plans and the resources needed to improve launch support infrastructure, utilities, support equipment, and range operations; 
(B)a description of plans to streamline and normalize processes, systems, and products at the Eastern and Western ranges, to ensure consistency for range users; and (C)recommendations for improving transparency, flexibility, and responsiveness in launch scheduling. 
1610.Limitation on availability of funding for Joint Space Operations Center mission system 
(a)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the Joint Space Operations Center mission system, not more than 75 percent may be obligated or expended until the date on which the Secretary of the Air Force certifies to the congressional defense committees that the Secretary has developed the plan under subsection (b). (b)PlanThe Secretary shall develop and implement a plan to operationalize existing commercial space situational awareness capabilities to address warfighter requirements, consistent with the best-in-breed concept. Except as provided by subsection (c), the Secretary shall commence such implementation by not later than May 30, 2018. 
(c)WaiverThe Secretary may waive the implementation of the plan developed under subsection (b) if the Secretary determines that existing commercial capabilities will not address national security requirements or existing space situational awareness capability gaps. The authority under this subsection may not be delegated below the Deputy Secretary of Defense. 1611.Limitation on use of funds for Delta IV launch vehicleNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 or any fiscal year thereafter for the Air Force may be obligated or expended to maintain infrastructure, system engineering, critical skills, base and range support, depreciation, or sustainment commodities for the Delta IV launch vehicle until the date on which the Secretary of the Air Force submits to the congressional defense committees a certification that the Air Force plans to launch a satellite procured by the Air Force on a Delta IV launch vehicle during the three-year period beginning on the date of the certification. 
1612.Air Force space contractor responsibility watch list 
(a)In generalThe Commander of the Air Force Space and Missile Systems Center shall establish and maintain a watch list of contractors with a history of poor performance on space procurement contracts or research, development, test, and evaluation space program contracts. (b)Basis for inclusion on list (1)DeterminationThe Commander may place a contractor on the watch list established under subsection (a) upon determining that the ability of the contractor to perform a contract specified in such subsection is uncertain because of any of the following issues: 
(A)Poor performance or award fee scores below 50 percent. (B)Financial concerns. 
(C)Felony convictions or civil judgements. (D)Security or foreign ownership and control issues. 
(2)Discretion of the CommanderThe Commander shall be responsible for determining which contractors to place on the watch list, whether an entire company or a specific division should be included, and when to remove a contractor from the list. (c)Effect of listing (1)Prime contractsThe Commander may not solicit an offer from, award a contract to, execute an engineering change proposal with, or exercise an option on any space program of the Air Force with a contractor included on the list established under subsection (a) without the prior approval of the Commander. 
(2)SubcontractsA prime contractor on a contract entered into with the Air Force Space and Missile Systems Center may not enter into a subcontract valued in excess of $3,000,000 or five percent of the prime contract value, whichever is lesser, with a contractor included on the watch list established under subsection (a) without the prior approval of the Commander. (d)Request for removal from listA contractor may submit to the Commander a written request for removal from the watch list, including evidence that the contractor has resolved the issue that was the basis for inclusion on the list. 
(e)Rule of constructionNothing in this section shall be construed as preventing the suspension or debarment of a contractor, but inclusion on the watch list shall not be construed as a punitive measure or de facto suspension or debarment of a contractor. 1613.Certification and briefing on operational and contingency plans for loss or degradation of space capabilities (a)CertificationNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly certify to the appropriate congressional committees that appropriate contingency plans exist in the event of a loss or degradation of space capabilities of the United States. 
(b)BriefingNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense and the Chairman of the Joint Chiefs of Staff shall jointly provide to the appropriate congressional committees a briefing on the mitigation of any loss or degradation of space capabilities pursuant to contingency plans described in subsection (a). (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: 
(1)The Committees on Armed Services of the House of Representatives and the Senate. (2)The Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
1614.Report on protected satellite communicationsNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on protected satellite communications that contains each of the following: (1)A joint certification by the Commander of the United States Strategic Command and the Commander of the United States Northern Command that a protected satellite communications system other than the advanced extremely high frequency program will meet all applicable requirements for the nuclear command, control, and communications mission of the Department of Defense, the continuity of government mission of the Department, and all other functions relating to protected communications of the national command authority and the combatant commands, including with respect to operational forces in a peer-near-peer jamming environment. 
(2)With respect to such a protected satellite communications system other than the advanced extremely high frequency program, a certification by the Chairman of the Joint Chiefs of Staff that there is a validated military requirement that meets requirements for resilience, mission assurance, and the nuclear command, control, and communications mission of the Department of Defense. (3)An assessment by the Chairman of the Joint Chiefs of Staff on the effect of developing and fielding all the waveforms and terminals required to use such a protected satellite communications system other than the advanced extremely high frequency program. 
(4)A detailed plan by the Secretary of the Air Force for the ground control system and all user terminals developed and acquired by the Air Force to be synchronized through development and deployment to meet all applicable requirements specified in paragraph (1). 1615.Sense of Congress on establishment of Space Flag training eventIt is the sense of Congress that— 
(1)the Secretary of Defense should establish an annual capstone training event titled Space Flag for space professionals to— (A)develop and test doctrine, concepts of operation, and tactics, techniques, and procedures, for— 
(i)protecting and defending assets and interests of the United States through the spectrum of space control activities; (ii)operating in the event of degradation or loss of space capabilities; 
(iii)conducting space operations in a conflict that extends to space; (iv)deterring conflict in space; and 
(v)other areas the Secretary determines necessary; and (B)inform and develop the appropriate design of the operational training infrastructure of the space domain, including with respect to appropriate and dedicated ranges, threat replication, test community support, advanced space training requirements, training simulators, and multi-domain force packaging; and 
(2)such a training event should— (A)be modeled on the Red Flag and Cyber Flag exercises; and 
(B)include live, virtual, and constructive training and on-orbit threat replication, as appropriate. 1616.Sense of Congress on coordinating efforts to prepare for space weather eventsIt is the sense of Congress that the Secretary of Defense should ensure the timely provision of operational space weather observations, analyses, forecasts, and other products to support the mission of the Department of Defense and coalition partners, including the provision of alerts and warnings for space weather phenomena that may affect weapons systems, military operations, or the defense of the United States. 
1617.Sense of Congress on National Space Defense Center 
(a)Sense of CongressIt is the sense of Congress that— (1)the National Space Defense Center is critical to defending and securing the space domain in order to protect all United States assets in space; 
(2)integration between the intelligence community and the Department of Defense within the National Space Defense Center is essential to detecting, assessing, and reacting to evolving space threats; and (3)the Department of Defense, including the military departments, and the elements of the intelligence community should seek ways to bolster integration with respect to space threats through work at the National Space Defense Center. 
(b)Intelligence community definedIn this section, the term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). BDefense Intelligence and Intelligence-Related Activities 1621.Security clearances for facilities of certain companies (a)In generalChapter 141 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2410s.Security clearances for facilities of certain companies. 
(a)AuthorityIf the senior management official of a covered company does not have a security clearance, the Secretary of Defense may grant a security clearance to a facility of such company only if the following criteria are met: (1)The company has appointed a senior officer, director, or employee of the company who has a security clearance at the level of the security clearance of the facility to act as the senior management official of the company with respect to such facility. 
(2)Any senior management official, senior officer, or director of the company who does not have such a security clearance will not have access to any classified information, including with respect to such facility. (3)The company has certified to the Secretary that the senior officer, director, or employee appointed under paragraph (1) has the authority to act on behalf of the company with respect to such facility independent of any senior management official, senior officer, or director described in paragraph (2). 
(4)The facility meets all of the requirements to be granted a security clearance other than any requirement relating to the senior management official of the company having an appropriate security clearance. (b)Covered companyIn this section, the term covered company means a company that has entered into a contract or agreement with the Department of Defense, assists the Department, or requires a facility to process classified information.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   2410s. Security clearances for facilities of certain companies. 1622.Extension of authority to engage in certain commercial activitiesSection 431(a) of title 10, United States Code, is amended by striking December 31, 2017 and inserting December 31, 2023. 
1623.Submission of audits of commercial activity fundsSection 432(b)(2) of title 10, United States Code, is amended— (1)by striking promptly; and 
(2)by inserting before the period at the end the following: by not later than December 31 of each year. 1624.Clarification of annual briefing on the intelligence, surveillance, and reconnaissance requirements of the combatant commandsSection 1626 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3635) is amended— 
(1)by inserting (including with respect to space-based intelligence, surveillance, and reconnaissance) after intelligence, surveillance, and reconnaissance requirements both places it appears; and (2)in paragraph (2), by striking critical intelligence, surveillance and reconnaissance requirements and inserting critical intelligence, surveillance, and reconnaissance requirements (including with respect to space-based intelligence, surveillance, and reconnaissance). 
1625.Consideration of service by recipients of Boren scholarships and fellowships in excepted service positions as service by such recipients under career appointments for purposes of career tenureSection 802(k) of the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1902(k)) is amended— (1)by redesignating paragraph (3) as paragraph (4); 
(2)in paragraph (2), in the matter before subparagraph (A), by striking (3)(C) and inserting (4)(C); and (3)by inserting after paragraph (2) the following: 
 
(3)Career tenureIn the case of an individual whose appointment to a position in the excepted service is converted to a career or career-conditional appointment under paragraph (1)(B), the period of service described in such paragraph shall be treated, for purposes of the service requirements for career tenure under title 5, United States Code, as if it were service in a position under a career or career-conditional appointment.. 1626.Review of support provided by Defense intelligence elements to acquisition activities of the Department (a)ReviewThe Secretary of Defense shall review the support provided by Defense intelligence elements to the acquisition activities conducted by the Secretary, with a specific focus on such support— 
(1)consisting of planning, prioritizing, and resourcing relating to developmental weapon systems; and (2)for existing weapon systems throughout the program lifecycle of such systems. 
(b)Budget structureThe Secretary shall develop a specific budget structure for a sustainable funding profile to ensure the support provided by Defense intelligence elements described in subsection (a). The Secretary shall implement such structure beginning with the defense budget materials for fiscal year 2020. (c)BriefingNot later than May 1, 2018, the Secretary of Defense shall provide to the appropriate congressional committees a briefing on the results of the review under subsection (a) and a plan to carry out subsection (b). 
(d)ConstructionNothing in this section may be construed to relieve the Director of National Intelligence of the responsibility to support the acquisition activities of the Department of Defense through the National Intelligence Program. (e)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; and 
(B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (2)The term defense budget materials has the meaning given that term in section 231(f) of title 10, United States Code. 
(3)The term Defense intelligence element means any of the agencies, offices, and elements of the Department of Defense included within the definition of intelligence community under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). 1627.Establishment of Chairman’s controlled activity within Joint Staff for intelligence, surveillance, and reconnaissance (a)Chairman’s controlled activityThe Chairman of the Joint Chiefs of Staff shall— 
(1)undertake the roles, missions, and responsibilities of, and preserve an equal or greater number of personnel billets than the amount of such billets previously prescribed for, the Joint Functional Component Command for Intelligence, Surveillance, and Reconnaissance of the United States Strategic Command; and (2)not later than 30 days after the date of the enactment of this Act, establish an organization within the Joint Staff— 
(A)that is designated as the Joint Staff Intelligence, Surveillance, and Reconnaissance Directorate and Supporting Chairman’s Controlled Activity; (B)for which the Chairman of the Joint Chiefs of Staff shall serve as the joint functional manager; and 
(C)that shall synchronize cross-combatant command intelligence, surveillance, and reconnaissance plans and develop strategies integrating all intelligence, surveillance, and reconnaissance capabilities provided by joint services, the National Reconnaissance Office, combat support intelligence agencies of the Department of Defense, and allies, to satisfy the intelligence needs of the combatant commands for the Department of Defense. (b)Lead agentThe Secretary of Defense shall designate the Secretary of the Air Force as the lead agent and sponsor for funding for the organization established under subsection (a)(2). 
(c)Data collection and analysis to support ISR allocation and synchronization processesIn coordination with the Director of Cost Analysis and Program Evaluation, the Chairman of the Joint Chiefs of Staff shall issue guidance to the commanders of the geographical combatant commands that requires the commanders to collect sufficient and relevant data regarding the effectiveness of intelligence, surveillance, and reconnaissance measures in a manner that will— (1)enable the standardized, objective evaluation and analysis of that data with respect to the use and effectiveness of the intelligence, surveillance, and reconnaissance capabilities provided to the commanders; and 
(2)support recommendations made by the organization established under subsection (a)(2) to the Secretary of Defense regarding the allocation of intelligence, surveillance, and reconnaissance resources of the Department of Defense. 1628.Requirements relating to multi-use sensitive compartmented information facilities (a)In generalIn order to facilitate access for small business concerns and nontraditional defense contractors to affordable secure spaces, the Secretary of Defense, in consultation with the Director of National Intelligence, shall develop processes and procedures necessary to build, certify, and maintain certifications for multi-use sensitive compartmented information facilities not tied to a single contract and where multiple companies can securely work on multiple projects at different security levels. 
(b)DefinitionsIn this section: (1)The term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632). 
(2)The term nontraditional defense contractors has the meaning given that term in section 2302 of title 10, United States Code. 1629.Limitation on availability of funds for certain counterintelligence activities (a)Limitation on counterintelligence activitiesOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 under the Military Intelligence Program for operation and maintenance, Defense-wide, for the Defense Intelligence Agency for counterintelligence activities, not more than 75 percent may be obligated or expended until the date on which the Director of the Defense Intelligence Agency submits to the appropriate congressional committees the report under subsection (b). 
(b)Report on certain resourcesNot later than March 1, 2018, the Director of the Defense Intelligence Agency shall submit to the appropriate congressional committees a report that includes an accounting of the counterintelligence enterprise management resources transferred from the Counterintelligence Field Activity to the Defense Intelligence Agency that identifies such resources that are no longer dedicated to counterintelligence activities, as of the date of the report. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and (2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
CCyberspace-Related Matters 
IGeneral Cyber Matters 
1631.Notification requirements for sensitive military cyber operations and cyber weapons 
(a)NotificationChapter 3 of title 10, United States Code, is amended by adding at the end the following new sections:  130j.Notification requirements for sensitive military cyber operations (a)In generalExcept as provided in subsection (d), the Secretary of Defense shall promptly submit to the congressional defense committees notice in writing of any sensitive military cyber operation conducted under this title no later than 48 hours following such operation. 
(b)Procedures 
(1)The Secretary of Defense shall establish and submit to the congressional defense committees procedures for complying with the requirements of subsection (a) consistent with the national security of the United States and the protection of operational integrity. The Secretary shall promptly notify the congressional defense committees in writing of any changes to such procedures at least 14 days prior to the adoption of any such changes. (2)The congressional defense committees shall ensure that committee procedures designed to protect from unauthorized disclosure classified information relating to national security of the United States are sufficient to protect the information that is submitted to the committees pursuant to this section. 
(3)In the event of an unauthorized disclosure of a sensitive military cyber operation covered by this section, the Secretary shall ensure, to the maximum extent practicable, that the congressional defense committees are notified immediately of the sensitive military cyber operation concerned. The notification under this paragraph may be verbal or written, but in the event of a verbal notification a written notification shall be provided by not later than 48 hours after the provision of the verbal notification. (c)Sensitive military cyber operation defined (1)In this section, the term sensitive military cyber operation means an action described in paragraph (2) that— 
(A)is carried out by the armed forces of the United States; and (B)is intended to cause cyber effects outside a geographic location— 
(i) where the armed forces of the United States are involved in hostilities (as that term is used in section 1543 of title 50, United States Code); or (ii)with respect to which hostilities have been declared by the United States. 
(2)The actions described in this paragraph are the following: (A)An offensive cyber operation. 
(B)A defensive cyber operation outside the Department of Defense Information Networks to defeat an ongoing or imminent threat. (d)ExceptionsThe notification requirement under subsection (a) does not apply— 
(1)to a training exercise conducted with the consent of all nations where the intended effects of the exercise will occur; or (2)to a covert action (as that term is defined in section 3093 of title 50, United States Code). 
(e)Rule of constructionNothing in this section shall be construed to provide any new authority or to alter or otherwise affect the War Powers Resolution (50 U.S.C. 1541 et seq.), the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), or any requirement under the National Security Act of 1947 (50 U.S.C. 3001 et seq.). 130k.Notification requirements for cyber weapons (a)In generalExcept as provided in subsection (c), the Secretary of Defense shall promptly submit to the congressional defense committees notice in writing of the following: 
(1)With respect to a cyber capability that is intended for use as a weapon, on a quarterly basis, the aggregated results of all reviews of the capability for legality under international law pursuant to Department of Defense Directive 5000.01 carried out by any military department concerned. (2)The use as a weapon of any cyber capability that has been approved for such use under international law by a military department no later than 48 hours following such use. 
(b)Procedures 
(1)The Secretary of Defense shall establish and submit to the congressional defense committees procedures for complying with the requirements of subsection (a) consistent with the national security of the United States and the protection of operational integrity. The Secretary shall promptly notify the congressional defense committees in writing of any changes to such procedures at least 14 days prior to the adoption of any such changes. (2)The congressional defense committees shall ensure that committee procedures designed to protect from unauthorized disclosure classified information relating to national security of the United States are sufficient to protect the information that is submitted to the committees pursuant to this section. 
(3)In the event of an unauthorized disclosure of a cyber capability covered by this section, the Secretary shall ensure, to the maximum extent practicable, that the congressional defense committees are notified immediately of the cyber capability concerned. The notification under this paragraph may be verbal or written, but in the event of a verbal notification a written notification shall be provided by not later than 48 hours after the provision of the verbal notification. (c)ExceptionsThe notification requirement under subsection (a) does not apply— 
(1)to a training exercise conducted with the consent of all nations where the intended effects of the exercise will occur; or (2)to a covert action (as that term is defined in section 3093 of title 50, United States Code). 
(d)Rule of constructionNothing in this section shall be construed to provide any new authority or to alter or otherwise affect the War Powers Resolution (50 U.S.C. 1541 et seq.), the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), or any requirement under the National Security Act of 1947 (50 U.S.C. 3001 et seq.).. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new items: 
 
 
130j. Notification requirements for sensitive military cyber operations 
130k. Notification requirements for cyber weapons. 
1632.Modification to quarterly cyber operations briefings 
(a)In generalSection 484 of title 10, United States Code, is amended— (1)by striking The Secretary of Defense shall provide to the Committees on Armed Services of the House of Representatives and the Senate and inserting the following: 
 
(a)Briefings requiredThe Secretary of Defense shall provide to the congressional defense committees; and (2)by adding at the end the following: 
 
(b)ElementsEach briefing under subsection (a) shall include, with respect to the military operations in cyberspace described in such subsection, the following: (1)An update, set forth separately for each geographic and functional command, that describes the operations carried out by the command and any hostile cyber activity directed at the command. 
(2)An overview of authorities and legal issues applicable to the operations, including any relevant legal limitations. (3)An outline of any interagency activities and initiatives relating to the operations. 
(4)Any other matters the Secretary determines to be appropriate.. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to briefings required be provided under section 484 of title 10, United States Code, on or after that date. 
1633.Policy of the United States on cyberspace, cybersecurity, and cyber warfare 
(a)In generalThe President shall— (1)develop a national policy for the United States relating to cyberspace, cybersecurity, and cyber warfare; and 
(2)submit to the appropriate congressional committees a report on the policy. (b)ElementsThe national policy required under subsection (a) shall include the following elements: 
(1)Delineation of the instruments of national power available to deter or respond to cyber attacks or other malicious cyber activities by a foreign power or actor that targets United States interests. (2)Available or planned response options to address the full range of potential cyber attacks on United States interests that could be conducted by potential adversaries of the United States. 
(3)Available or planned denial options that prioritize the defensibility and resiliency against cyber attacks and malicious cyber activities that are carried out against infrastructure critical to the political integrity, economic security, and national security of the United States. (4)Available or planned cyber capabilities that may be used to impose costs on any foreign power targeting the United States or United States persons with a cyber attack or malicious cyber activity. 
(5)Development of multi-prong response options, such as— (A)boosting the cyber resilience of critical United States strike systems (including cyber, nuclear, and non-nuclear systems) in order to ensure the United States can credibly threaten to impose unacceptable costs in response to even the most sophisticated large-scale cyber attack; 
(B)developing offensive cyber capabilities and specific plans and strategies to put at risk targets most valued by adversaries of the United States and their key decision makers; and (C)enhancing attribution capabilities and developing intelligence and offensive cyber capabilities to detect, disrupt, and potentially expose malicious cyber activities. 
(c)Limitation on availability of funds 
(1)In generalOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for procurement, research, development, test and evaluation, and operations and maintenance, for the covered activities of the Defense Information Systems Agency, not more than 60 percent may be obligated or expended until the date on which the President submits to the appropriate congressional committees the report under subsection (a)(2). (2)Covered activities describedThe covered activities referred to in paragraph (1) are the activities of the Defense Information Systems Agency in support of— 
(A)the White House Communication Agency; and (B)the White House Situation Support Staff. 
(d)DefinitionsIn this section: (1)The term foreign power has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801). 
(2)The term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and (C)the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate. 
1634.Prohibition on use of products and services developed or provided by Kaspersky Lab 
(a)ProhibitionNo department, agency, organization, or other element of the Federal Government may use, whether directly or through work with or on behalf of another department, agency, organization, or element of the Federal Government, any hardware, software, or services developed or provided, in whole or in part, by— (1)Kaspersky Lab (or any successor entity); 
(2)any entity that controls, is controlled by, or is under common control with Kaspersky Lab; or (3)any entity of which Kaspersky Lab has majority ownership. 
(b)Effective dateThe prohibition in subsection (a) shall take effect on October 1, 2018. (c)Review and Report (1)ReviewThe Secretary of Defense, in consultation with the Secretary of Energy, the Secretary of Homeland Security, the Attorney General, the Administrator of the General Services Administration, and the Director of National Intelligence, shall conduct a review of the procedures for removing suspect products or services from the information technology networks of the Federal Government.  
(2)Report 
(A)In generalNot later than 180 days after the date of the enactment of this Act, Secretary of Defense shall submit to the appropriate congressional committees a report on the review conducted under paragraph (1). (B)ElementsThe report under subparagraph (A) shall include the following: 
(i)A description of the Federal Government-wide authorities that may be used to prohibit, exclude, or prevent the use of suspect products or services on the information technology networks of the Federal Government, including— (I)the discretionary authorities of agencies to prohibit, exclude, or prevent the use of such products or services; 
(II)the authorities of a suspension and debarment official to prohibit, exclude, or prevent the use of such products or services; (III)authorities relating to supply chain risk management; 
(IV)authorities that provide for the continuous monitoring of information technology networks to identify suspect products or services; and (V)the authorities provided under the Federal Information Security Management Act of 2002. 
(ii)Assessment of any gaps in the authorities described in clause (i), including any gaps in the enforcement of decisions made under such authorities. (iii)An explanation of the capabilities and methodologies used to periodically assess and monitor the information technology networks of the Federal Government for prohibited products or services. 
(iv)An assessment of the ability of the Federal Government to periodically conduct training and exercises in the use of the authorities described in clause (i)— (I)to identify recommendations for streamlining process; and 
(II)to identify recommendations for education and training curricula, to be integrated into existing training or certification courses. (v)A description of information sharing mechanisms that may be used to share information about suspect products or services, including mechanisms for the sharing of such information among the Federal Government, industry, the public, and international partners. 
(vi)Identification of existing tools for business intelligence, application management, and commerce due-diligence that are either in use by elements of the Federal Government, or that are available commercially. (vii)Recommendations for improving the authorities, processes, resourcing, and capabilities of the Federal Government for the purpose of improving the procedures for identifying and removing prohibited products or services from the information technology networks of the Federal Government. 
(viii)Any other matters the Secretary determines to be appropriate. (C)FormThe report under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex. 
(3)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (A)The Committee on Armed Services, the Committee on Energy and Commerce, the Committee on Homeland Security, the Committee on the Judiciary, the Committee on Oversight and Government Reform, and the Permanent Select Committee on Intelligence of the House of Representatives. 
(B)The Committee on Armed Services, the Committee on Energy and Natural Resources, the Committee on Homeland Security and Governmental Affairs, the Committee on the Judiciary, and the Select Committee on Intelligence of the Senate. 1635.Modification of authorities relating to establishment of unified combatant command for cyber operationsSection 167b of title 10, United States Code, is amended— 
(1)by striking subsection (d); and (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively. 
1636.Modification of definition of acquisition workforce to include personnel contributing to cybersecurity systemsSection 1705(h)(2)(A) of title 10, United States Code, is amended— (1)by inserting (i) after (A); 
(2)by striking ; and and inserting ; or; and (3)by adding at the end the following new clause: 
 
(ii)contribute significantly to the acquisition or development of systems relating to cybersecurity; and. 1637.Integration of strategic information operations and cyber-enabled information operations (a)Processes and procedures for integration (1)In generalThe Secretary of Defense shall— 
(A)establish processes and procedures to integrate strategic information operations and cyber-enabled information operations across the elements of the Department of Defense responsible for such operations, including the elements of the Department responsible for military deception, public affairs, electronic warfare, and cyber operations; and (B)ensure that such processes and procedures provide for integrated Defense-wide strategy, planning, and budgeting with respect to the conduct of such operations by the Department, including activities conducted to counter and deter such operations by malign actors. 
(2)Designated senior officialThe Secretary of Defense shall designate a senior official of the Department of Defense (in this section referred to as the designated senior official) who shall implement and oversee the processes and procedures established under paragraph (1). The designated senior official shall be selected by the Secretary from among individuals serving in the Department of Defense at or below the level of an Under Secretary of Defense. (3)ResponsibilitiesThe designated senior official shall have, with respect to the implementation and oversight of the processes and procedures established under paragraph (1), the following responsibilities: 
(A)Oversight of strategic policy and guidance. (B)Overall resource management for the integration of information operations and cyber-enabled information operations of the Department. 
(C)Coordination with the head of the Global Engagement Center to support the purpose of the Center (as described section 1287(a)(2) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note)) and liaison with the Center and other relevant Federal Government entities to support such purpose. (D)Development of a strategic framework for the conduct of information operations by the Department of Defense, including cyber-enabled information operations, coordinated across all relevant elements of the Department of Defense, including both near-term and long-term guidance for the conduct of such coordinated operations. 
(E)Development and dissemination of a common operating paradigm across the elements of the Department of Defense specified in paragraph (1) to counter the influence, deception, and propaganda activities of key malign actors, including in cyberspace. (F)Development of guidance for, and promotion of, the capability of the Department of Defense to liaison with the private sector, including social media, on matters relating to the influence activities of malign actors. 
(b)Requirements and plans for information operations 
(1)Combatant command planning and regional strategy 
(A)The Secretary shall require each commander of a combatant command to develop, in coordination with the relevant regional Assistant Secretary of State or Assistant Secretaries of State and with the assistance of the Coordinator of the Global Engagement Center and the designated senior official, a regional information strategy and interagency coordination plan for carrying out the strategy, where applicable. (B)The Secretary shall require each commander of a combatant command to develop such requirements and specific plans as may be necessary for the conduct of information operations in support of the strategy required under subparagraph (A), including plans for deterring information operations, including deterrence in the cyber domain, by malign actors against the United States, allies of the United States, and interests of the United States. 
(2)Implementation plan for DOD strategy for operations in the information environment 
(A)In generalNot later than 180 days after the date of the enactment of this Act, the designated senior official shall— (i)review the strategy of the Department of Defense titled Department of Defense Strategy for Operations in the Information Environment and dated June 2016; and 
(ii)submit to the congressional defense committees a plan for implementation of such strategy. (B)ElementsThe plan required under subparagraph (A) shall include, at a minimum, the following: 
(i)An accounting of the efforts undertaken in support of the strategy described in subparagraph (A)(i) in the period since it was issued in June 2016. (ii)A description of any updates or changes to such strategy that have been made since it was first issued, as well as any expected updates or changes resulting from the designation of the designated senior official. 
(iii)A description of the role of the Department of Defense as part of a broader whole-of-Government strategy for strategic communications, including a description of any assumptions about the roles and contributions of other departments and agencies of the Federal Government with respect to such a strategy. (iv)Defined actions, performance metrics, and projected timelines for achieving each of the 15 tasks specified in the strategy described in subparagraph (A)(i). 
(v)An analysis of any personnel, resourcing, capability, authority, or other gaps that will need to be addressed to ensure effective implementation of the strategy described in subparagraph (A)(i) across all relevant elements of the Department of Defense. (vi)An investment framework and projected timeline for addressing any gaps identified under clause (v). 
(vii)Such other matters as the Secretary of Defense considers relevant. (C)Periodic status reportsNot less frequently than once every 90 days during the three-year period beginning on the date on which the implementation plan is submitted under subparagraph (A)(ii), the designated senior official shall submit to the congressional defense committees a report describing the status of the efforts of the Department of Defense in accomplishing the tasks specified under clauses (iv) and (vi) of subparagraph (B). 
(c)Training and educationConsistent with the elements of the implementation plan under paragraph (2), the designated senior official shall recommend the establishment of programs to provide training and education to such members of the Armed Forces and civilian employees of the Department of Defense as the Secretary considers appropriate to ensure that such members and employees understand the role of information in warfare, the central goal of all military operations to affect the perceptions, views, and decision making of adversaries, and the effective management and conduct of operations in the information environment. 1638.Exercise on assessing cybersecurity support to election systems of States (a)Inclusion of cyber vulnerabilities in election systems in Cyber Guard exercisesSubject to subsection (b), the Secretary of Defense, in consultation with the Secretary of Homeland Security, may carry out exercises relating to the cybersecurity of election systems of States as part of the exercise commonly known as the Cyber Guard Exercise.  
(b)Agreement requiredThe Secretary of Defense may carry out an exercise relating to the cybersecurity of a State’s election system under subsection (a) only if the State enters into a written agreement with the Secretary under which the State— (1)agrees to participate in such exercise; and 
(2)agrees to allow vulnerability testing of the components of the State’s election system. (c)ReportNot later than 90 days after the completion of any Cyber Guard Exercise, the Secretary of Defense shall submit to the congressional defense committees a report on the ability of the National Guard to assist States, if called upon, in defending election systems from cyberattacks. Such report shall include a description of the capabilities, readiness levels, and best practices of the National Guard with respect to the prevention of cyber attacks on State election systems. 
1639.Measurement of compliance with cybersecurity requirements for industrial control systems 
(a)In generalNot later than January 1, 2018, the Secretary of Defense shall make such changes to the cybersecurity scorecard as are necessary to ensure that the Secretary measures the progress of each element of the Department of Defense in securing the industrial control systems of the Department against cyber threats, including such industrial control systems as supervisory control and data acquisition systems, distributed control systems, programmable logic controllers, and platform information technology. (b)Cybersecurity scorecard definedIn this section, the term cybersecurity scorecard means the Department of Defense Cybersecurity Scorecard used by the Department to measure compliance with cybersecurity requirements as described in the plan of the Department titled Department of Defense Cybersecurity Discipline Implementation Plan. 
1640.Strategic Cybersecurity Program 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Director of the National Security Agency, shall submit to the congressional defense committees a plan for the establishment of a program to be known as the Strategic Cybersecurity Program or SCP (in this section referred to as the Program). (b)ElementsThe Program shall be comprised of personnel assigned to the Program by the Secretary of Defense from among personnel, including regular and reserve members of the Armed Forces, civilian employees of the Department, and personnel of the research laboratories of the Department of Defense and the Department of Energy, who have particular expertise in the areas of responsibility described in subsection (c). Any personnel assigned to the Program from among personnel of the Department of Energy shall be so assigned with the concurrence of the Secretary of Energy. 
(c)Responsibilities 
(1)In generalPersonnel assigned to the Program shall assist the Department of Defense in improving the cybersecurity of the following systems of the Federal Government: (A)Offensive cyber systems. 
(B)Long-range strike systems. (C)Nuclear deterrent systems. 
(D)National security systems. (E)Critical infrastructure of the Department of Defense (as that term is defined in section 1650(f)(1) of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2224 note)). 
(2)Reviews of systems and infrastructureIn carrying out the activities described in paragraph (1), the personnel assigned to the Program shall conduct appropriate reviews of existing systems and infrastructure and acquisition plans for proposed systems and infrastructure. The review of an acquisition plan for any proposed system or infrastructure shall be carried out before Milestone B approval for such system or infrastructure. (3)Results of reviewsThe results of each review carried out under paragraph (2), including any remedial action recommended pursuant to such review, shall be made available to any agencies or organizations of the Department involved in the development, procurement, operation, or maintenance of the system or infrastructure concerned. 
(d)Integration with other effortsThe plan required under subsection (a) shall build upon, and shall not duplicate, other efforts of the Department of Defense relating to cybersecurity, including— (1)the evaluation of cyber vulnerabilities of major weapon systems of the Department of Defense required under section 1647 of the National Defense Authorization Act for Fiscal Year 2016 (114–92; 129 Stat. 1118);  
(2)the evaluation of cyber vulnerabilities of Department of Defense critical infrastructure required under section 1650 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 10 U.S.C. 2224 note); and (3)the activities of the cyber protection teams of the Department of Defense. 
(e)ReportNot later than one year after the date on which the plan is submitted to the congressional defense committees under subsection (a), the Secretary of Defense shall submit to the congressional defense committees a report on any activities carried out pursuant to such plan. The report shall include the following: (1)A description of any activities of the Program carried out pursuant to the plan during the time period covered by the report. 
(2)A description of particular challenges encountered in the course of the activities of the Program, if any, and of actions taken to address such challenges. (3)A description of any plans for additional activities under the Program. 
1641.Plan to increase cyber and information operations, deterrence, and defense 
(a)PlanThe Secretary of Defense shall develop a plan to— (1)increase inclusion of regional cyber planning within larger joint planning exercises of the United States in the Indo-Asia-Pacific region; 
(2)enhance joint, regional, and combined information operations and strategic communication strategies to counter Chinese and North Korean information warfare, malign influence, and propaganda activities; and (3)identify potential areas of cybersecurity collaboration and partnership capabilities with Asian allies and partners of the United States. 
(b)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the plan required under subsection (a). 1642.Evaluation of agile or iterative development of cyber tools and applications (a)Evaluation requiredThe Commander of the United States Cyber Command (in this section referred to as the Commander) shall conduct an evaluation of alternative methods for developing, acquiring, and maintaining software-based cyber tools and applications for the United States Cyber Command, the Army Cyber Command, the Fleet Cyber Command, the Air Force Cyber Command, and the Marine Corps Cyberspace Command. 
(b)GoalThe goal of the evaluation required by subsection (a) shall be to identify a set of practices that will— (1)increase the speed of development of cyber capabilities of the Armed Forces; 
(2)provide more effective tools and capabilities for developing, acquiring, and maintaining software-based cyber tools and applications for the Armed Forces; and (3)create a repeatable, disciplined process for developing, acquiring, and maintaining software-based cyber tools and applications for the Armed Forces through which progress and success or failure can be continuously measured. 
(c)Consideration of agile or iterative development, and other best practices 
(1)In generalThe evaluation required by subsection (a) shall include, with respect to the development, acquisition, and maintenance of software-based cyber tools and applications, consideration of agile or iterative development practices, agile acquisition practices, and other similar best practices of commercial industry. (2)ConsiderationsIn carrying out the evaluation required by subsection (a), the Commander shall assess requirements for implementing the practices described in paragraph (1) and consider changes to established acquisition practices that may be necessary to implement the practices described in such paragraph, including changes to the following: 
(A)The requirements process. (B)Contracting. 
(C)Testing. (D)User involvement in the development process. 
(E)Program management. (F)Milestone reviews and approvals. 
(G)The definitions of research and development, procurement, and sustainment. (H)The constraints of current appropriations account definitions. 
(d)Assessment of training and education requirementsIn carrying out the evaluation required by subsection (a), the Commander shall assess training and education requirements for personnel in all areas and at all levels of management relevant to the successful adoption of new acquisition models and methods for developing, acquiring, and maintaining cyber tools and applications as described in such subsection. (e)Services and expertiseIn carrying out the evaluation required by subsection (a), the Commander shall— 
(1)obtain services and expertise from— (A)the Defense Digital Service; and 
(B)federally funded research and development centers, such as the Software Engineering Institute and the MITRE Corporation; and (2)consult with such commercial software companies as the Commander considers appropriate to learn about relevant commercial best practices. 
(f)Recommendations 
(1)In generalNot later than 120 days after the date of the enactment of this Act, the Commander shall submit to the Secretary of Defense recommendations for experimenting with or adopting new acquisition methods identified pursuant to the evaluation under subsection (a), including recommendations for any actions that should be carried out to ensure the successful implementation of such methods.  (2)Congressional briefingNot later than 14 days after submitting recommendations to the Secretary under paragraph (1), the Commander shall provide to the congressional defense committees a briefing on the recommendations. 
(g)Preservation of existing authorityThe evaluation required under subsection (a) is intended to inform future acquisition approaches. Nothing in this section shall be construed to limit or impede the Commander in exercising the authority provided under section 807 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 10 U.S.C. 2224 note). (h)Agile or iterative development definedIn this section, the term agile or iterative development, with respect to software— 
(1)means acquisition pursuant to a method for delivering multiple, rapid, incremental capabilities to the user for operational use, evaluation, and feedback not exclusively linked to any single, proprietary method or process; and (2)involves— 
(A)the incremental development and fielding of capabilities, commonly called spirals, spins, or sprints, which can be measured in a few weeks or months; and (B)continuous participation and collaboration by users, testers, and requirements authorities. 
1643.Assessment of defense critical electric infrastructureSection 1650(b)(1) of the National Defense Authorization Act for fiscal year 2017 (114–328; 10 U.S.C. 2224 note) is amended— (1)in subparagraph (C), by striking and at the end; 
(2)in subparagraph (D), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(E)to assess the strategic benefits derived from, and the challenges associated with, isolating military infrastructure from the national electric grid and the use of microgrids.. 1644.Cyber posture review (a)Requirement for comprehensive reviewIn order to clarify the near-term policy and strategy of the United States with respect to cyber deterrence, the Secretary of Defense shall conduct a comprehensive review of the cyber posture of the United States over the posture review period. 
(b)ConsultationThe Secretary of Defense shall conduct the review under subsection (a) in consultation with the Director of National Intelligence, the Attorney General, the Secretary of Homeland Security, and the Secretary of State, as appropriate. (c)Elements of reviewThe review conducted under subsection (a) shall include, for the posture review period, the following elements: 
(1)The role of cyber forces in the military strategy, planning, and programming of the United States. (2)Review of the role of cyber operations in combatant commander operational planning, the ability of combatant commanders to respond to hostile acts by adversaries, and the ability of combatant commanders to engage and build capacity with allies. 
(3)A review of the law, policies, and authorities relating to, and necessary for the United States to maintain, a safe, reliable, and credible cyber posture for responding to cyber attacks and for deterrence in cyberspace. (4)A declaratory policy relating to the responses of the United States to cyber attacks of significant consequence. 
(5)Proposed norms for the conduct of offensive cyber operations for deterrence and in crisis and conflict. (6)Guidance for the development of a cyber deterrence strategy (which may include activities, capability efforts, and operations other than cyber activities, cyber capability efforts, and cyber operations), including— 
(A)a review and assessment of various approaches to cyber deterrence, determined in consultation with experts from Government, academia, and industry; (B)a comparison of the strengths and weaknesses of the approaches identified under subparagraph (A) relative to the threat and to each other; and 
(C)an explanation of how the cyber deterrence strategy will inform country-specific deterrence campaign plans focused on key leadership of Russia, China, Iran, North Korea, and any other country the Secretary considers appropriate. (7)Identification of the steps that should be taken to bolster stability in cyberspace and, more broadly, stability between major powers, taking into account— 
(A)the analysis and gaming of escalation dynamics in various scenarios; and (B)consideration of the spiral escalatory effects of countries developing increasingly potent offensive cyber capabilities. 
(8)A determination of whether sufficient personnel are trained and equipped to meet validated cyber requirements. (9)Such other matters as the Secretary considers appropriate. 
(d)Report 
(1)In generalThe Secretary of Defense shall submit to the congressional defense committees a report on the results of the cyber posture review conducted under subsection (a). (2)Form of reportThe report under paragraph (1) may be submitted in unclassified form or classified form, as necessary. 
(3)Limitation on availability of fundsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for operations and maintenance for the Office of the Assistant Secretary of Defense for Public Affairs, not more than 85 percent may be obligated or expended until the date on which the Secretary of Defense submits to the congressional defense committees the report under paragraph (1). (e)Posture review period definedIn this section, the term posture review period means the period beginning on the date that is five years after the date of the enactment of this Act and ending on the date that is 10 years after such date of enactment. 
1645.Briefing on cyber capability and readiness shortfalls 
(a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of the Army shall provide to the Committees on Armed Services of Senate and the House of Representatives a briefing on the ability of the Army Combat Training Centers to provide sufficient cyber training for deploying forces. (b)ElementsThe briefing under subsection (a) shall include— 
(1)an assessment of the pre-rotational training requirements for all deploying Army forces relating to the conduct of, and response to, cyber electromagnetic activities; (2)an assessment of the training capabilities of the Army Combat Training Centers with respect to cyber electromagnetic activities; and 
(3)recommendations for any improvements to training curricula, exercises, or infrastructure capabilities that may be needed to fill gaps in cyber training capabilities as such gaps are identified in the assessments under paragraphs (1) and (2). (c)Additional considerationsIn preparing the briefing under subsection (a), the Secretary of the Army shall take into account the resources available within a 10-mile radius of the Army Combat Training Centers that could be used to address potential cyber capability and readiness shortfalls, including resources from other military departments, defense agencies, and field activities. 
(d)Cyber electromagnetic activities definedIn this section, the term cyber electromagnetic activities has the meaning given the term in the Army Field Manual 3–38 titled Cyber Electromagnetic Activities. 1646.Briefing on cyber applications of blockchain technology (a)Briefing requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the heads of such other departments and agencies of the Federal Government as the Secretary considers appropriate, shall provide to the appropriate committees of Congress a briefing on the cyber applications of blockchain technology. 
(b)ElementsThe briefing under subsection (a) shall include— (1)a description of potential offensive and defensive cyber applications of blockchain technology and other distributed database technologies; 
(2)an assessment of efforts by foreign powers, extremist organizations, and criminal networks to utilize such technologies; (3)an assessment of the use or planned use of such technologies by the Federal Government and critical infrastructure networks; and 
(4)an assessment of the vulnerabilities of critical infrastructure networks to cyber attacks. (c)Form of briefingThe briefing under subsection (a) shall be provided in unclassified form, but may include a classified supplement. 
(d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Select Committee on Intelligence, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(2)the Committee on Armed Services, the Permanent Select Committee on Intelligence, the Committee on Financial Services, and the Committee on Homeland Security of the House of Representatives. 1647.Briefing on training infrastructure for cyber mission forcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the Department of Defense training infrastructure for cyber mission forces. Such briefing shall include the following: 
(1)A strategic plan for the growth and expansion of the training infrastructure for cyber mission forces across the Department of Defense commensurate with the projected growth of the cyber mission force. (2)Identification of the shortcomings in such training infrastructure. 
(3)A plan for the management and oversight of such training infrastructure, including management and oversight of the implementation of the strategic plan described in paragraph (1). (4)Commercial applications that may potentially be used to address the needs identified in the strategic plan described in paragraph (1). 
1648.Report on termination of dual-hat arrangement for Commander of the United States Cyber Command 
(a)ReportNot later than May 1, 2018, the Secretary of Defense shall submit to the appropriate congressional committees a report on the progress of the Department of Defense in meeting the requirements of section 1642 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2601). (b)ElementsThe report under subsection (a) shall include, with respect to any decision to terminate the dual-hat arrangement as described in section 1642 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2601), the following: 
(1)Metrics and milestones for meeting the conditions described in subsection (b)(2)(C) of such section 1642. (2)Identification of any challenges to meeting such conditions. 
(3)Using data and support from the Director of Cost Assessment and Program Evaluation, in consultation with the Commander of the United States Cyber Command and the Director of the National Security Agency, identification of the costs that may be incurred in the effort to meet such conditions. (4)Identification of entities or persons requiring additional resources as a result of any decision to terminate the dual-hat arrangement. 
(5)Identification of any updates to statutory authorities needed as a result of any decision to terminate the dual-hat arrangement. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; (2)the Select Committee on Intelligence of the Senate; and 
(3)the Permanent Select Committee on Intelligence of the House of Representatives. IICybersecurity Education 1649.Cyber Scholarship Program (a)Name of programSection 2200 of title 10, Unites States Code, is amended by adding at the end the following: 
 
(c)Name of programThe programs authorized under this chapter shall be known as the Cyber Scholarship Program.. (b)Modification to allocation of funding for cyber scholarship programSection 2200a(f) of title 10, Unites States Code, is amended— 
(1)by inserting (1) before Not less; and (2)by adding at the end the following new paragraph: 
 
(2)Not less than five percent of the amount available for financial assistance under this section for a fiscal year shall be available for providing financial assistance for the pursuit of an associate degree at an institution described in paragraph (1).. (c)Cyber definitionSection 2200e of title 10, Unites States Code, is amended to read as follows: 
 
2200e.DefinitionsIn this chapter: (1)The term cyber includes the following: 
(A)Offensive cyber operations. (B)Defensive cyber operations. 
(C)Department of Defense information network operations and defense. (D)Any other information technology that the Secretary of Defense considers to be related to the cyber activities of the Department of Defense. 
(2)The term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (3)The term Center of Academic Excellence in Cyber Education means an institution of higher education that is designated by the Director of the National Security Agency as a Center of Academic Excellence in Cyber Education.. 
(d)Conforming amendments 
(1)Chapter 112 of title 10, United States Code, is further amended— (A)in the chapter heading, by striking INFORMATION SECURITY and inserting CYBER; 
(B)in section 2200 (as amended by subsection (a))— (i)in subsection (a), by striking Department of Defense information assurance requirements and inserting the cyber requirements of the Department of Defense; and 
(ii)in subsection (b)(1), by striking information assurance and inserting cyber disciplines; (C)in section 2200a (as amended by subsection (b))— 
(i)in subsection (a)(1), by striking an information assurance discipline and inserting a cyber discipline; (ii)in subsection (f)(1), by striking information assurance and inserting cyber disciplines; and 
(iii)in subsection (g)(1), by striking an information technology position and inserting a cyber position; (D)in section 2200b, by striking information assurance disciplines and inserting cyber disciplines; 
(E)in the heading of section 2200c, by striking Information Assurance and inserting Cyber; and (F)in section 2200c, by striking Information Assurance each place it appears and inserting Cyber. 
(2)The table of sections at the beginning of chapter 112 of title 10, United States Code, is amended by striking the item relating to section 2200c and inserting the following:   2200c. Centers of Academic Excellence in Cyber Education.. (3)Section 7045 of title 10, United States Code, is amended— 
(A)by striking Information Security Scholarship program each place it appears and inserting Cyber Scholarship program; and (B)in subsection (a)(2)(B), by striking information assurance and inserting a cyber discipline. 
(4)Section 7904(4) of title 38, United States Code, is amended by striking Information Assurance and inserting Cyber. (e)Redesignations (1)Scholarship programThe Information Security Scholarship program under chapter 112 of title 10, United States Code, is redesignated as the Cyber Scholarship program. Any reference in a law (other than this section), map, regulation, document, paper, or other record of the United States to the Information Security Scholarship program shall be deemed to be a reference to the Cyber Scholarship Program. 
(2)Centers of academic excellenceAny institution of higher education designated by the Director of the National Security Agency as a Center of Academic Excellence in Information Assurance Education is redesignated as a Center of Academic Excellence in Cyber Education. Any reference in a law (other than this section), map, regulation, document, paper, or other record of the United States to a Center of Academic Excellence in Information Assurance Education shall be deemed to be a reference to a Center of Academic Excellence in Cyber Education. (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Defense to provide financial assistance under section 2200a of title 10, United States Code (as amended by this section), and grants under section 2200b of such title (as so amended), $10,000,000 for fiscal year 2018. 
1649A.Community college cyber pilot program and assessment 
(a)Pilot programNot later than 1 year after the date of enactment of this subtitle, as part of the Federal Cyber Scholarship-for-Service program established under section 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442), the Director of the National Science Foundation, in coordination with the Director of the Office of Personnel Management, shall develop and implement a pilot program at not more than 10, but at least 5, community colleges to provide scholarships to eligible students who— (1)are pursuing associate degrees or specialized program certifications in the field of cybersecurity; and 
(2) 
(A)have bachelor’s degrees; or  (B)are veterans of the Armed Forces. 
(b)AssessmentNot later than 1 year after the date of enactment of this subtitle, as part of the Federal Cyber Scholarship-for-Service program established under section 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442), the Director of the National Science Foundation, in coordination with the Director of the Office of Personnel Management, shall assess the potential benefits and feasibility of providing scholarships through community colleges to eligible students who are pursuing associate degrees, but do not have bachelor’s degrees. 1649B.Federal Cyber Scholarship-for-Service program updates (a)In generalSection 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442) is amended— 
(1)in subsection (b)— (A)in paragraph (2), by striking and at the end; and 
(B)by striking paragraph (3) and inserting the following:  (3)prioritize the employment placement of at least 80 percent of scholarship recipients in an executive agency (as defined in section 105 of title 5, United States Code); and 
(4)provide awards to improve cybersecurity education at the kindergarten through grade 12 level— (A)to increase interest in cybersecurity careers; 
(B)to help students practice correct and safe online behavior and understand the foundational principles of cybersecurity; (C)to improve teaching methods for delivering cybersecurity content for kindergarten through grade 12 computer science curricula; and 
(D)to promote teacher recruitment in the field of cybersecurity.; (2)by amending subsection (d) to read as follows: 
 
(d)Post-award employment obligationsEach scholarship recipient, as a condition of receiving a scholarship under the program, shall enter into an agreement under which the recipient agrees to work for a period equal to the length of the scholarship, following receipt of the student’s degree, in the cybersecurity mission of— (1)an executive agency (as defined in section 105 of title 5, United States Code); 
(2)Congress, including any agency, entity, office, or commission established in the legislative branch; (3)an interstate agency; 
(4)a State, local, or Tribal government; or (5)a State, local, or Tribal government-affiliated non-profit that is considered to be critical infrastructure (as defined in section 1016(e) of the USA Patriot Act (42 U.S.C. 5195c(e)).; 
(3)in subsection (f)— (A)by amending paragraph (3) to read as follows: 
 
(3)have demonstrated a high level of competency in relevant knowledge, skills, and abilities, as defined by the national cybersecurity awareness and education program under section 401;; and (B)by amending paragraph (4) to read as follows: 
 
(4)be a full-time student in an eligible degree program at a qualified institution of higher education, as determined by the Director of the National Science Foundation, except that in the case of a student who is enrolled in a community college, be a student pursuing a degree on a less than full-time basis, but not less than half-time basis; and ; and (4)by amending subsection (m) to read as follows: 
 
(m)Public information 
(1)EvaluationThe Director of the National Science Foundation, in coordination with the Director of the Office of Personnel Management, shall periodically evaluate and make public, in a manner that protects the personally identifiable information of scholarship recipients, information on the success of recruiting individuals for scholarships under this section and on hiring and retaining those individuals in the public sector cyber workforce, including information on— (A)placement rates; 
(B)where students are placed, including job titles and descriptions; (C)salary ranges for students not released from obligations under this section; 
(D)how long after graduation students are placed; (E)how long students stay in the positions they enter upon graduation; 
(F)how many students are released from obligations; and (G)what, if any, remedial training is required. 
(2)ReportsThe Director of the National Science Foundation, in coordination with the Office of Personnel Management, shall submit, not less frequently than once every 3 years, to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives a report, including the results of the evaluation under paragraph (1) and any recent statistics regarding the size, composition, and educational requirements of the Federal cyber workforce. (3)ResourcesThe Director of the National Science Foundation, in coordination with the Director of the Office of Personnel Management, shall provide consolidated and user-friendly online resources for prospective scholarship recipients, including, to the extent practicable— 
(A)searchable, up-to-date, and accurate information about participating institutions of higher education and job opportunities related to the field of cybersecurity; and (B)a modernized description of cybersecurity careers.. 
(b)Savings provisionNothing in this section, or an amendment made by this section, shall affect any agreement, scholarship, loan, or repayment, under section 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442), in effect on the day before the date of enactment of this subtitle. 1649C.Cybersecurity teachingSection 10(i) of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1(i)) is amended— 
(1)by amending paragraph (5) to read as follows:  (5)the term mathematics and science teacher means a science, technology, engineering, mathematics, or computer science, including cybersecurity, teacher at the elementary school or secondary school level;; and 
(2)by amending paragraph (7) to read as follows:  (7)the term science, technology, engineering, or mathematics professional means an individual who holds a baccalaureate, master’s, or doctoral degree in science, technology, engineering, mathematics, or computer science, including cybersecurity, and is working in or had a career in such field or a related area; and. 
DNuclear forces 
1651.Annual assessment of cyber resiliency of nuclear command and control system 
(a)In generalChapter 24 of title 10, United States Code, is amended by adding at the end the following new section:  499.Annual assessment of cyber resiliency of nuclear command and control system (a)In generalNot less frequently than annually, the Commander of the United States Strategic Command and the Commander of the United States Cyber Command (in this section referred to collectively as the Commanders) shall jointly conduct an assessment of the cyber resiliency of the nuclear command and control system. 
(b)ElementsIn conducting the assessment required by subsection (a), the Commanders shall— (1)conduct an assessment of the sufficiency and resiliency of the nuclear command and control system to operate through a cyber attack from the Russian Federation, the People's Republic of China, or any other country or entity the Commanders identify as a potential threat; and 
(2)develop recommendations for mitigating any concerns of the Commanders resulting from the assessment. (c)Report required (1)The Commanders shall jointly submit to the Chairman of the Joint Chiefs of Staff, for submission to the Council on Oversight of the National Leadership Command, Control, and Communications System established under section 171a of this title, a report on the assessment required by subsection (a) that includes the following: 
(A)The recommendations developed under subsection (b)(2). (B)A statement of the degree of confidence of each of the Commanders in the mission assurance of the nuclear deterrent against a top tier cyber threat. 
(C)A detailed description of the approach used to conduct the assessment required by subsection (a) and the technical basis of conclusions reached in conducting that assessment. (D)Any other comments of the Commanders. 
(2)The Council shall submit to the Secretary of Defense the report required by paragraph (1) and any comments of the Council on the report. (3)The Secretary of Defense shall submit to the congressional defense committees the report required by paragraph (1), any comments of the Council on the report under paragraph (2), and any comments of the Secretary on the report. 
(d)Quarterly briefingsNot less than once every quarter, the Deputy Secretary of Defense and the Vice Chairman of the Joint Chiefs of Staff shall jointly provide to the Committees on Armed Services of the House of Representatives and the Senate a briefing on any known or suspected critical intelligence parameter breaches that were identified during the previous quarter, including an assessment of any known or suspected impacts of such breaches to the mission effectiveness of military capabilities as of the date of the briefing or thereafter. (e)TerminationThe requirements of this section shall terminate on December 31, 2027.. 
(b)Clerical amendmentThe table of sections for chapter 24 of such title is amended by inserting after the item relating to section 498 the following new item:   499. Annual assessment of cyber resiliency of nuclear command and control system.. 1652.Collection, storage, and sharing of data relating to nuclear security enterprise (a)In generalChapter 24 of title 10, United States Code, as amended by section 1651, is further amended by adding at the end the following new section: 
 
499a.Collection, storage, and sharing of data relating to nuclear security enterprise and nuclear forces 
(a)In generalThe Secretary of Defense, acting through the Director of Cost Assessment and Program Evaluation, and the Administrator for Nuclear Security, acting through the Director for Cost Estimating and Program Evaluation, shall collect and store cost, programmatic, and technical data relating to programs and projects of the nuclear security enterprise and nuclear forces. (b)Sharing of dataIf the Director of Cost Assessment and Program Evaluation or the Director for Cost Estimating and Program Evaluation requests data relating to programs or projects from any element of the Department of Defense or from any element of the nuclear security enterprise of the National Nuclear Security Administration, that element shall provide that data in a timely manner. 
(c)Storage of data 
(1)Data collected by the Director of Cost Assessment and Program Evaluation and the Director for Cost Estimating and Program Evaluation under this section shall be— (A)stored in the data storage system of the Defense Cost and Resource Center, or successor center, or in a data storage system of the National Nuclear Security Administration that is comparable to the data storage system of the Defense Cost and Resource Center; and 
(B)made accessible to other Federal agencies as such Directors consider appropriate. (2)The Secretary and the Administrator shall ensure that the Director of Cost Assessment and Program Evaluation and the Director for Cost Estimating and Program Evaluation have sufficient information system support, as determined by such Directors, to facilitate the timely hosting, handling, and sharing of data relating to programs and projects of the nuclear security enterprise under this section at the appropriate level of classification. 
(3)The Deputy Administrator for Naval Reactors of the National Nuclear Security Administration may coordinate with the Director of Cost Assessment and Program Evaluation and the Director for Cost Estimating and Program Evaluation to ensure that, at the discretion of the Deputy Administrator, data relating to programs and projects of the Office of Naval Reactors are correctly represented in the data storage system pursuant to paragraph (1)(A). (d)Contract requirementsThe Secretary and the Administrator shall ensure that any relevant contract relating to a program or project of the nuclear security enterprise and nuclear forces that is entered into on or after the date of the enactment of this section appropriately includes— 
(1)requirements and standards for data collection; and (2)requirements for reporting on cost, programmatic, and technical data using procedures, standards, and formats approved by the Director of Cost Assessment and Program Evaluation and the Director for Cost Estimating and Program Evaluation. 
(e)Nuclear security enterprise definedIn this section, the term nuclear security enterprise has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501).. (b)Clerical amendmentThe table of sections for chapter 24 of such title is amended by inserting after the item relating to section 499, as added by section 1651, the following new item: 
 
 
499a. Collection, storage, and sharing of data relating to nuclear security enterprise and nuclear forces.. 
1653.Notifications regarding dual-capable F–35A aircraftSection 179(f) of title 10, United States Code, is amended— (1)by redesignating paragraph (6) as paragraph (7); and 
(2)by inserting after paragraph (5) the following new paragraph (6):  (6)If a House of Congress adopts a bill authorizing or appropriating funds for the Department of Defense that, as determined by the Council, provides funds in an amount that will result in a delay in the nuclear certification or delivery of F–35A dual-capable aircraft, the Council shall notify the congressional defense committees of the determination.. 
1654.Oversight of delayed acquisition programs by Council on Oversight of the National Leadership Command, Control, and Communications System 
(a)Status updates 
(1)In generalSection 171a of title 10, United States Code, is amended— (A)by redesignating subsection (k) as subsection (l); and 
(B)by inserting after subsection (j) the following new subsection (k):  (k)Status of acquisition programs (1)On a quarterly basis, each program manager of a covered acquisition program shall transmit to the co-chairs of the Council, acting through the senior steering group of the Council, a report that identifies— 
(A)the covered acquisition program; (B)the requirements of the program;  
(C)the development timeline of the program; and (D)the status of the program, including whether the program is delayed and, if so, whether such delay will result in a program schedule delay. 
(2)Not later than seven days after the end of each semiannual period, the co-chairs of the Council shall submit to the congressional defense committees a report that identifies, with respect to the reports transmitted to the Council under paragraph (1) for the two quarters in such period— (A)each covered acquisition program that is delayed more than 180 days; and 
(B)any covered acquisition program that should have been included in such reports but was excluded, and the reasons for such exclusion. (3)In this subsection, the term covered acquisition program means each acquisition program of the Department of Defense that materially contributes to— 
(A)the nuclear command, control, and communications systems of the United States; or (B)the continuity of government systems of the United States.. 
(2)InstructionsThe Secretary of Defense shall issue a Department of Defense Instruction, or revise such an Instruction, to ensure that program managers carry out subsection (k)(1) of section 171a of title 10, United States Code, as added by paragraph (1). (b)Execution and programmatic oversight (1)DatabaseNot later than one year after the date of the enactment of this Act, the Chief Information Officer of the Department of Defense, as Executive Secretary of the Council on Oversight of the National Leadership Command, Control, and Communications System established under section 171a of title 10, United States Code (or a successor to the Chief Information Officer assigned responsibility for policy, oversight, guidance, and coordination for nuclear command and control systems), shall, in coordination with the Under Secretary of Defense for Acquisition and Sustainment, develop a database relating to the execution of all nuclear command, control, and communications acquisition programs of the Department of Defense with an approved Materiel Development Decision. The database shall be updated not less frequently than annually and upon completion of a major program element of such a program. 
(2)Database elementsThe database required by paragraph (1) shall include, at a minimum, the following elements for each program described in that paragraph, consistent with Department of Defense Instruction 5000.02: (A)Projected dates for Milestones A, B, and C, including cost thresholds and objectives for major elements of life cycle cost. 
(B)Projected dates for program design reviews and critical design reviews. (C)Projected dates for developmental and operation tests. 
(D)Projected dates for initial operational capability and final operational capability. (E)An acquisition program baseline. 
(F)Program acquisition unit cost and average procurement unit cost. (G)Contract type. 
(H)Key performance parameters. (I)Key system attributes. 
(J)A risk register. (K)Technology readiness levels. 
(L)Manufacturing readiness levels. (M)Integration readiness levels. 
(N)Any other critical elements that affect the stability of the program. (3)BriefingsThe co-chairs of the Council on Oversight of the National Leadership Command, Control, and Communications System shall brief the congressional defense committees on the status of the database required by paragraph (1)— 
(A)not later than 180 days after the date of the enactment of this Act; and (B)upon completion of the database. 
1655.Establishment of Nuclear Command and Control Intelligence Fusion Center 
(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Director of National Intelligence shall jointly establish an intelligence fusion center to effectively integrate and unify the protection of nuclear command, control, and communications programs, systems, and processes and continuity of government programs, systems, and processes.  (b)CharterIn establishing the fusion center under subsection (a), the Secretary and the Director shall develop a charter for the fusion center that includes the following: 
(1)To carry out the duties of the fusion center, a description of— (A)the roles and responsibilities of officials and elements of the Federal Government, including a detailed description of the organizational relationships of such officials and the elements of the Federal Government that are key stakeholders; 
(B)the organization reporting chain of the fusion center; (C)the staffing of the fusion center; 
(D)the processes of the fusion center; and (E)how the fusion center integrates with other elements of the Federal Government. 
(2)The management and administration processes required to carry out the fusion center, including with respect to facilities and security authorities. (3)Procedures to ensure that the appropriate number of staff of the fusion center have the security clearance necessary to access information on the programs, systems, and processes that relate, either wholly or substantially, to nuclear command, control, and communications or continuity of government, including with respect to both the programs, systems, and processes that are designated as special access programs (as described in section 4.3 of Executive Order 13526 (50 U.S.C. 3161 note) or any successor Executive order) and the programs, systems, and processes that contain sensitive compartmented information. 
(c)CoordinationIn establishing the fusion center under subsection (a), the Secretary and the Director shall coordinate with the elements of the Federal Government that the Secretary and Director determine appropriate. (d)Reports (1)Initial reportNot later than 120 days after the date of the enactment of this Act, the Secretary and the Director shall jointly submit to the appropriate congressional committees a report containing— 
(A)the charter for the fusion center developed under subsection (b); and (B)a plan on the budget and staffing of the fusion center. 
(2)Annual reportsAt the same time as the President submits to Congress the annual budget request under section 1105 of title 31, United States Code, for fiscal year 2019 and each fiscal year thereafter, the Secretary and the Director shall submit to the appropriate congressional committees a report on the fusion center, including, with respect to the period covered by the report— (A)any updates to the plan on the budget and staffing of the fusion center; 
(B)any updates to the charter developed under subsection (b); and (C)a summary of the activities and accomplishments of the fusion center. 
(3)SunsetNo report is required under this subsection after December 31, 2021. (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— 
(1)the congressional defense committees; and (2)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. 
1656.Security of nuclear command, control, and communications system from commercial dependencies 
(a)CertificationNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall certify to the congressional defense committees whether the Secretary uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system, to carry out— (1)the nuclear deterrence mission of the Department of Defense, including with respect to nuclear command, control, and communications, integrated tactical warning and attack assessment, and continuity of government; or 
(2)the homeland defense mission of the Department, including with respect to ballistic missile defense. (b)Prohibition and mitigation (1)ProhibitionExcept as provided by paragraph (2), beginning on the date that is one year after the date of the enactment of this Act, the Secretary of Defense may not procure or obtain, or extend or renew a contract to procure or obtain, any equipment, system, or service to carry out the missions described in paragraphs (1) and (2) of subsection (a) that uses covered telecommunications equipment or services as a substantial or essential component of any system, or as critical technology as part of any system. 
(2)WaiverThe Secretary may waive the prohibition in paragraph (1) on a case-by-case basis for a single one-year period if the Secretary— (A)determines such waiver to be in the national security interests of the United States; and 
(B)certifies to the congressional committees that— (i)there are sufficient mitigations in place to guarantee the ability of the Secretary to carry out the missions described in paragraphs (1) and (2) of subsection (a); and 
(ii)the Secretary is removing the use of covered telecommunications equipment or services in carrying out such missions. (3)DelegationThe Secretary may not delegate the authority to make a waiver under paragraph (2) to any official other than the Deputy Secretary of Defense or the co-chairs of the Council on Oversight of the National Leadership Command, Control, and Communications System established by section 171a of title 10, United States Code. 
(c)DefinitionsIn this section: (1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 
(2)The term covered foreign country means any of the following: (A)The People’s Republic of China. 
(B)The Russian Federation. (3)The term covered telecommunications equipment or services means any of the following: 
(A)Telecommunications equipment produced by Huawei Technologies Company or ZTE Corporation (or any subsidiary or affiliate of such entities). (B)Telecommunications services provided by such entities or using such equipment. 
(C)Telecommunications equipment or services produced or provided by an entity that the Secretary of Defense reasonably believes to be an entity owned or controlled by, or otherwise connected to, the government of a covered foreign country. 1657.Oversight of aerial-layer programs by Council on Oversight of the National Leadership Command, Control, and Communications SystemAny analysis of alternatives for the Senior Leader Airborne Operations Center, the executive airlift program of the Air Force, and the E–6B modernization program may not receive final approval by the Joint Requirements Oversight Council, and the Director of Cost Assessment and Program Evaluation may not conduct any sufficiency review of such an analysis of alternatives, unless— 
(1)the Council on Oversight of the National Leadership Command, Control, and Communications System established by section 171a of title 10, United States Code, determines that the alternatives for such programs are capable of meeting the requirements for senior leadership communications in support of the nuclear command, control, and communications mission of the Department of Defense and the continuity of government mission of the Department;  (2)the Council submits to the congressional defense committees such determination; and 
(3)a period of 30 days elapses following the date of such submission. 1658.Security classification guide for programs relating to nuclear command, control, and communications and nuclear deterrence (a)Requirement for security classification guideNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall require the issuance of a security classification guide for each covered program to ensure the protection of sensitive information from public disclosure. 
(b)RequirementsEach security classification guide issued pursuant to subsection (a) shall be— (1)approved by— 
(A)the Council on Oversight of the National Leadership Command, Control, and Communications System with respect to covered programs under paragraph (1) or (2) of subsection (c); or (B)the Nuclear Weapons Council with respect to covered programs under paragraph (3) of such subsection; and 
(2)issued not later than March 19, 2019, with respect to a covered program in existence as of such date. (c)Annual notificationsOn an annual basis during the three-year period beginning on the date of the enactment of this Act, the Deputy Secretary of Defense, without delegation, shall notify the congressional defense committees of the status of implementing subsection (a), including a description of any challenges to such implementation. 
(d)ExclusionThis section shall not apply with respect to restricted data covered by chapter 12 of the Atomic Energy Act of 1954 (42 U.S.C. 2161 et seq.). (e)Covered program definedIn this section, the term covered program means programs of the Department of Defense in existence on or after the date of the enactment of this Act relating to any of the following: 
(1)Continuity of government. (2)Nuclear command, control, and communications. 
(3)Nuclear deterrence. 1659.Evaluation and enhanced security of supply chain for nuclear command, control, and communications and continuity of government programs (a)Evaluations of supply chain vulnerabilities (1)In generalNot later than December 31, 2019, and in accordance with the plan under paragraph (2)(A), the Secretary of Defense shall conduct evaluations of the supply chain vulnerabilities of each covered program. 
(2)Plan 
(A)DevelopmentThe Secretary shall develop a plan to carry out the evaluations under paragraph (1), including with respect to the personnel and resources required to carry out such evaluations. (B)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees the plan under subparagraph (A).  
(3)WaiverThe Secretary may waive, on a case-by-case basis with respect to a weapons system, a program, or a system of systems, of a covered program, either the requirement to conduct an evaluation under paragraph (1) or the deadline specified in such paragraph if the Secretary certifies to the congressional defense committees before such date that all known supply chain vulnerabilities of such weapons system, program, or system of systems have minimal consequences for the capability of such weapons system, program, or system of systems to meet operational requirements or otherwise satisfy mission requirements. (4)Risk mitigation strategiesIn carrying out an evaluation under paragraph (1) with respect to a covered program specified in subparagraph (B) or (C) of subsection (c)(2), the Secretary shall develop strategies for mitigating the risks of supply chain vulnerabilities identified in the course of such evaluation. 
(b)Prioritization of certain supply chain risk management efforts 
(1)InstructionsNot later than 180 days after the date of the enactment of this Act, the Secretary shall issue a Department of Defense Instruction, or update such an Instruction, establishing the prioritization of supply chain risk management programs, including supply chain risk management threat assessment reporting, to ensure that acquisition and sustainment programs relating to covered programs receive the highest priority of such supply chain risk management programs and reporting. (2)Requirements (A)EstablishmentThe Secretary shall establish requirements to carry out supply chain risk management threat assessment collections and analyses under acquisition and sustainment programs relating to covered programs. 
(B)SubmissionNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees the requirements established under subparagraph (A). (c)DefinitionsIn this section: 
(1)The term appropriate congressional committees means— (A)the congressional defense committees; and 
(B)the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate. (2)The term covered programs means programs relating to any of the following: 
(A)Nuclear weapons. (B)Nuclear command, control, and communications. 
(C)Continuity of government. (D)Ballistic missile defense. 
1660.Procurement authority for certain parts of intercontinental ballistic missile fuzes 
(a)Availability of fundsNotwithstanding section 1502(a) of title 31, United States Code, of the amount authorized to be appropriated for fiscal year 2018 by section 101 and available for Missile Procurement, Air Force, as specified in the funding table in division D, $6,334,000 shall be available for the procurement of covered parts pursuant to contracts entered into under section 1645(a) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651). (b)Covered parts definedIn this section, the term covered parts means commercially available off-the-shelf items as defined in section 104 of title 41, United States Code. 
1661.Presidential National Voice Conferencing System and Phoenix Air-to-Ground Communications Network 
(a)Consolidation of elements 
(1)PNVCSNot later than one year after the date of the enactment of this Act, all program elements and funding for the Presidential National Voice Conferencing System shall be transferred to the Program Executive Office with responsibility for the Family of Advanced Beyond Line-of-Sight Terminals program. The Program Executive Office shall be responsible for approving all such program elements, requests for funding, and contract actions (including regarding contract line items) relating to the Presidential National Voice Conferencing System. (2)PAGCNNot later than one year after the date of the enactment of this Act, all program elements and funding for the Phoenix Air-to-Ground Communications Network shall be transferred to the Program Executive Office with responsibility for the nuclear command, control, and communications systems of the United States. The Program Executive Office shall be responsible for approving all such program elements, requests for funding, and contract actions (including regarding contract line items) relating to the Phoenix Air-to-Ground Communications Network. 
(b)Selected Acquisition ReportsCommencing not later than one year after the date of the enactment of this Act, the Presidential National Voice Conferencing System and the Phoenix Air-to-Ground Communications Network shall each be deemed to be a program for which a Selected Acquisition Report is required pursuant to section 2432 of title 10, United States Code. 1662.Limitation on pursuit of certain command and control concept (a)Limitation on command and control conceptThe Secretary of the Air Force may not award a contract for engineering and manufacturing development for the ground-based strategic deterrent program that would result in a command and control concept for such program that consists of less than 15 fixed launch control centers per missile wing unless the Commander of the United States Strategic Command— 
(1)determines that— (A)the plans of the Secretary of the Air Force for a command and control concept consisting of less than 15 fixed launch control centers per missile wing are appropriate, meet requirements, and do not contain excessive risk; 
(B)the risks to schedules and costs from such concept are minimized and manageable; (C)the strategy and plan of the Secretary of the Air Force for addressing cyber threats for such concept are robust; and 
(D)with respect to such concept, the Secretary of the Air Force has established an appropriate process for considering and managing trade-offs among requirements relating to survivability, long-term operations and sustainment costs, procurement costs, and military personnel needs; and (2)submits, in writing, to the Secretary of Defense and the congressional defense committees such determination. 
(b)Inability to make determinationIf the Secretary of the Air Force proposes to award a contract specified in subsection (a) and the Commander is unable to make the determination under such subsection, the Commander shall submit, in writing, to the Secretary of Defense and the congressional defense committees the reasons for not making such determination. (c)No effect on competitionNothing in subsection (a) or (b) shall be construed to affect or prohibit the ability of the Secretary of the Air Force to use fair and open competition procedures in soliciting, evaluating, and awarding contracts for the ground-based strategic deterrent program. 
1663.Prohibition on availability of funds for mobile variant of ground-based strategic deterrent missileSection 1664 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2615) is amended by striking or 2018 and inserting through 2019. 1664.Prohibition on reduction of the intercontinental ballistic missiles of the United States (a)ProhibitionExcept as provided by subsection (b), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the Department of Defense shall be obligated or expended for— 
(1)reducing, or preparing to reduce, the responsiveness or alert level of the intercontinental ballistic missiles of the United States; or (2)reducing, or preparing to reduce, the quantity of deployed intercontinental ballistic missiles of the United States to a number less than 400. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to any of the following activities: (1)The maintenance or sustainment of intercontinental ballistic missiles. 
(2)Ensuring the safety, security, or reliability of intercontinental ballistic missiles. (3)Reduction in the number of deployed intercontinental ballistic missiles that are carried out in compliance with— 
(A)the limitations of the New START Treaty (as defined in section 494(a)(2)(D) of title 10, United States Code); and (B)section 1644 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3651; 10 U.S.C. 494 note). 
1665.Modification to annual report on plan for the nuclear weapons stockpile, nuclear weapons complex, nuclear weapons delivery systems, and nuclear weapons command and control systemSubsection (a)(2)(F) of section 1043 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1576), as most recently amended by section 1643 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3650), is further amended by inserting after the period at the end the following: The Secretary may include information and data for a period beyond such 10-year period if the Secretary determines that such information and data is accurate and useful in understanding the long-term nuclear modernization plan.. 1666.Establishment of procedures for implementation of Nuclear Enterprise Review (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall issue a final Department of Defense Instruction establishing procedures for the long-term implementation of the recommendations contained in the Independent Review of the Department of Defense Nuclear Enterprise, dated June 2, 2014, and the Internal Assessment of the Department of Defense Nuclear Enterprise, dated September 2014. 
(b)SubmissionThe Secretary shall submit to the congressional defense committees the final instruction under subsection (a) by not later than 30 days after issuing the instruction. 1667.Report on impacts of nuclear proliferation (a)Sense of CongressIt is the sense of Congress that— 
(1)nuclear proliferation continues to be a serious threat to the security of the United States; (2)it is critical for the United States to understand the impacts of nuclear proliferation and ensure the necessary policies and resources are in place to prevent the proliferation of nuclear materials and weapons; 
(3)effectively addressing the danger of states and non-state actors acquiring nuclear weapons or nuclear-weapons-usable material should be a clear priority for United States national security; and (4)Secretary of Defense James Mattis testified before Congress on June 12, 2017, that nuclear nonproliferation has not received enough attention over quite a few years. 
(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report containing— (1)a description of the impacts of nuclear proliferation on the security of the United States; 
(2)a description of how the Department of Defense is contributing to the current strategy to respond to the threat of nuclear proliferation, and what resources are being applied to this effort, including whether there are any funding gaps; and (3)if and how nuclear proliferation is being addressed in the Nuclear Posture Review and other pertinent strategy reviews. 
1668.Certification that the Nuclear Posture Review addresses deterrent effect and operation of United States nuclear forces in current and future security environments 
(a)Certification requiredNot later than 30 days after completing the first Nuclear Posture Review after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a certification that the Nuclear Posture Review accounts for— (1)with respect to the nuclear capabilities of the United States as of such date of enactment— 
(A)the ability of such capabilities to deter adversaries of the United States that possess nuclear weapons or may possess such weapons in the future; (B)the ability of the United States to operate in a major regional conflict that involves nuclear weapons; 
(C)the ability and preparedness of forward-deployed members of the Armed Forces to operate in a nuclear environment; and (D)weapons, equipment, and training or conduct that would improve the abilities described in subparagraphs (A), (B), and (C); 
(2)with respect to the nuclear capabilities of the United States projected over the 10-year period beginning on such date of enactment— (A)the projected ability of such capabilities to deter adversaries of the United States that possess nuclear weapons or may possess such weapons in the future; 
(B)the projected ability of the United States to operate in a major regional conflict that involves nuclear weapons; (C)the projected ability and preparedness of forward-deployed members of the Armed Forces to operate in a nuclear environment; and 
(D)weapons, equipment, and training or conduct that would improve the abilities described in subparagraphs (A), (B), and (C); and (3)any actions that could be taken by the Secretary of Defense or the Administrator for Nuclear Security in the near and medium terms to decrease the risk posed by possible additional changes to the security environment related to nuclear weapons in the future. 
(b)FormThe certification under subsection (a) may be submitted in classified form. 1669.Plan to manage Integrated Tactical Warning and Attack Assessment System and multi-domain sensors (a)Plan requiredNot later than one year after the date of the enactment of this Act, the Secretary of the Air Force shall develop a plan to manage the Air Force missile warning elements of the Integrated Tactical Warning and Attack Assessment System as a weapon system consistent with Air Force Policy Directive 10–9, entitled Lead Command Designation and Responsibilities for Weapon Systems and dated March 8, 2007. 
(b)Multi-domain sensor management and exploitation 
(1)In generalThe plan required by subsection (a) shall include a long-term plan to manage all available sensors for multi-domain exploitation against modern and emergent threats in order to provide comprehensive support for integrated tactical warning and attack assessment, missile defense, and space situational awareness. (2)Coordination with other agenciesIn developing the plan required by paragraph (1), the Secretary shall— 
(A)coordinate with the Secretary of the Army, the Secretary of the Navy, the Director of the Missile Defense Agency, and the Director of the National Reconnaissance Office; and (B)solicit comments on the plan, if any, from the Commander of the United States Strategic Command and the Commander of the United States Northern Command. 
(c)Submission to CongressNot later than 14 months after the date of the enactment of this Act, the Secretary shall submit to the congressional defense committees— (1)the plan required by subsection (a); and 
(2)the comments from the Commander of the United States Strategic Command and the Commander of the United States Northern Command, if any, on the plan required by subsection (b)(1). 1670.Certification requirement with respect to strategic radiation hardened trusted microelectronicsNot later than December 31, 2020, the Secretary of Defense shall submit to the congressional defense committees a certification that an assured capability to produce or acquire strategic radiation hardened trusted microelectronics, consistent with Department of Defense Instruction 5200.44, is operational and available to supply necessary microelectronic components for necessary radiation environments involved with the acquisition of delivery systems for nuclear weapons. 
1671.Nuclear Posture Review 
(a)Sense of CongressIt is the sense of Congress that the Nuclear Posture Review should— (1)take into account the obligations of the United States under treaties ratified by and with the advice and consent of the Senate; 
(2)examine the tools required to sustain the stockpile stewardship program under section 4201 of the Atomic Energy Defense Act (50 U.S.C. 2521) in the future to ensure the safety, security, and effectiveness of the nuclear arsenal of the United States; and (3)consider input and views from all relevant stakeholders in the United States Government, including the Secretary of Energy, the Secretary of State, and the Administrator for Nuclear Security, on issues pertaining to nuclear deterrence, nuclear nonproliferation, and nuclear arms control. 
(b)AvailabilityThe Secretary of Defense shall ensure that— (1)the Nuclear Posture Review is submitted, in its entirety, to the President and the congressional defense committees; and 
(2)an unclassified version of the Nuclear Posture Review is made available to the public. 1672.Sense of Congress on importance of independent nuclear deterrent of United KingdomIt is the sense of Congress that— 
(1)nuclear deterrence is foundational to the defense and security of the United States and the security of the United States is enhanced by a nuclear-armed ally with common values and security priorities; (2)the United States sees the nuclear deterrent of the United Kingdom as central to transatlantic security and welcomes the commitment of the United Kingdom to the North Atlantic Treaty Organization (NATO) to continue to spend two percent of gross domestic product on defense; 
(3)in the face of increasing threats, the presence of credible nuclear deterrent forces of the United Kingdom is essential to international stability and for NATO; (4)the commitment of the United Kingdom to sustaining an independent nuclear deterrent, deployed continuously at sea, provides a vital second decision-making point within the deterrent capability of NATO, creating essential uncertainty in the mind of any potential adversary; 
(5)the United States Navy must continue to execute the Columbia-class submarine program on time and within budget to ensure that the sea-based leg of the nuclear triad of the United States is sustained and the program delivers a Common Missile Compartment, the Trident II (D5) Strategic Weapon System, and associated equipment and production capabilities, to support the successful development and deployment of the Dreadnought submarines of the United Kingdom; (6)the support that the United Kingdom provides to deployments of strategic ships and aircraft of the United States at specialized facilities enables a vital part of the deterrence posture of the United States as well as mutual deterrence of adversaries and assurance to the allies and partners of the United States; and 
(7)the collaboration of the United Kingdom with the United States on the military use of atomic energy ensures a peer in the technology and science of nuclear weapons and provides independent expert peer review of the nuclear programs of the United States, ensuring resilience and cost effectiveness to the nuclear defense programs of both nations. EMissile Defense Programs 1676.Administration of missile defense and defeat programs (a)Major force program (1)In generalChapter 9 of title 10, United States Code, is amended by adding at the end the following new section: 
 
239a.Missile defense and defeat programs: major force program and budget assessment 
(a)Establishment of major force programThe Secretary of Defense shall establish a unified major force program for missile defense and defeat programs pursuant to section 222(b) of this title to prioritize missile defense and defeat programs in accordance with the requirements of the Department of Defense and national security. (b)Budget assessment (1)The Secretary shall include with the defense budget materials for each of fiscal years 2019 through 2023 a report on the budget for missile defense and defeat programs of the Department of Defense. 
(2)Each report on the budget for missile defense and defeat programs of the Department under paragraph (1) shall include the following: (A)An overview of the budget, including— 
(i)a comparison between that budget, the previous budget, the most recent and prior future-years defense program submitted to Congress under section 221 of this title (such comparison shall exclude the responsibility for research and development of the continuing improvement of such missile defense and defeat program), and the amounts appropriated for such missile defense and defeat programs during the previous fiscal year; and (ii)the specific identification, as a budgetary line item, for the funding under such programs. 
(B)An assessment of the budget, including significant changes, priorities, challenges, and risks. (C)Any additional matters the Secretary determines appropriate. 
(3)Each report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (c)DefinitionsIn this section: 
(1)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31. (2)The term defense budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary of Defense in support of the budget for that fiscal year. 
(3)The term missile defense and defeat programs means active and passive ballistic missile defense programs, cruise missile defense programs for the homeland, and missile defeat programs.. (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 239 the following new item: 
 
 
239a. Missile defense and defeat programs: major force program and budget assessment.. 
(b)Transition of ballistic missile defense programs to military departments 
(1)RequirementNot later than the date on which the budget of the President for fiscal year 2021 is submitted under section 1105 of title 31, United States Code, the Secretary of Defense shall transfer the acquisition authority and the total obligational authority for each missile defense program described in paragraph (2) from the Missile Defense Agency to a military department. (2)Missile defense program describedA missile defense program described in this paragraph is a missile defense program of the Missile Defense Agency that, as of the date specified in paragraph (1), has received Milestone C approval (as defined in section 2366 of title 10, United States Code). 
(3)Report 
(A)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the plans of the Department of Defense for the transition of missile defense programs from the Missile Defense Agency to the military departments pursuant to paragraph (1). (B)ScopeThe report under subparagraph (A) shall cover the period covered by the future-years defense program that is submitted under section 221 of title 10, United States Code, in the year in which such report is submitted. 
(C)Matters includedThe report under subparagraph (A) shall include the following: (i)An identification of—  
(I)the missile defense programs planned to be transitioned from the Missile Defense Agency to the military departments; and  (II)the missile defense programs, if any, not planned for transition to the military departments.  
(ii)The schedule for transition of each missile defense program planned to be transitioned to a military department, and an explanation of such schedule.  (iii)A description of—  
(I)the status of the plans of the Missile Defense Agency and the military departments for the transition of missile defense programs from that agency to the military departments; and  (II)the status of any agreement between the Missile Defense Agency and one or more of the military departments on the transition of any such program from that agency to the military departments, including any agreement on the operational test criteria that must be achieved before such transition.  
(iv)An identification of the element of the Department of Defense (whether the Missile Defense Agency, a military department, or both) that will be responsible for funding each missile defense program to be transitioned to a military department, and at what date.  (v)A description of the type of funds that will be used (whether funds for research, development, test, and evaluation, procurement, military construction, or operation and maintenance) for each missile defense program to be transitioned to a military department.  
(vi)An explanation of the number of systems planned for procurement for each missile defense program to be transitioned to a military department, and the schedule for procurement of each such system. (vii)A description of how the Missile Defense Agency will continue the responsibility for the research and development of improvements to missile defense programs. 
(c)Role of Missile Defense Agency 
(1)In generalChapter 8 of title 10, United States Code, is amended by adding at the end the following new section:  205.Missile Defense Agency (a)Term of DirectorThe Director of the Missile Defense Agency shall be appointed for a six-year term. 
(b)ReportingThe Missile Defense Agency shall be under the authority, direction, and control of the Under Secretary of Defense for Research and Engineering.. (2)Clerical amendmentThe table of sections at the beginning of subchapter II of such chapter is amended by adding at the end the following new item: 
 
 
205. Missile Defense Agency.. 
(3)Application 
(A)TermsSubsection (a) of section 205 of title 10, United States Code, as added by paragraph (1), shall apply the day following the date on which the present incumbent in the office of the Director of the Missile Defense Agency, as of the date of the enactment of this Act, ceases to serve as such. (B)ReportingSubsection (b) of such section 205 shall apply beginning on February 1, 2018. In carrying out such subsection, the Missile Defense Agency shall be under the authority, direction, and control of the Under Secretary of Defense for Research and Engineering in the same manner as the Missile Defense Agency was under the authority, direction, and control of the Under Secretary of Defense for Acquisition, Technology, and Logistics pursuant to Department of Defense Directive 5134.09. Any reference in such Instruction to the Under Secretary of Defense for Acquisition, Technology, and Logistics shall be deemed to be a reference to the Under Secretary of Defense for Research and Engineering, including with respect to the Under Secretary serving as the chairman of the Missile Defense Executive Board. 
1677.Condition for proceeding beyond low-rate initial production 
(a)Inclusion of ballistic missile defense systemSection 2399(a)(1) of title 10, United States Code, is amended— (1)by striking or a covered designated major subprogram and inserting , a covered designated major subprogram, or an element of the ballistic missile defense system; and 
(2)by striking program or subprogram and inserting program, subprogram, or element.  (b)Rule of ConstructionSection 1662(e) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 10 U.S.C. 2431 note) is amended by inserting before the period at the end the following: , or to diminish the authority of the Secretary of Defense to deploy a missile defense system at the date on which the Secretary determines appropriate. 
1678.Preservation of the ballistic missile defense capacity of the Army 
(a)LimitationNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 or any fiscal year thereafter for the Army may be obligated or expended to demilitarize any GEM–T interceptor or remove any such interceptor from the operational inventory of the Army until the date on which the Secretary of the Army submits to the congressional defense committees the plan under subsection (b). (b)PlanNot later than 120 days after the date of the enactment of this Act, the Secretary and the Chief of Staff of the Army shall jointly submit to the congressional defense committees a plan to maintain an inventory of interceptors necessary to retain the capability provided by GEM–T interceptors, including the costs, milestones, and timelines to carry out such plan. 
(c)ExceptionThe limitation in subsection (a) shall not apply to activities that the Secretary determines are critical to the safety of GEM–T interceptors. (d)GEM–T interceptor definedIn this section, the term GEM–T interceptor means the Patriot guidance enhanced missile TBM. 
1679.Modernization of Army lower tier air and missile defense sensor 
(a)Approval of acquisition strategy 
(1)In generalNot later than September 15, 2018, the Secretary of the Army shall issue an acquisition strategy for a 360-degree lower tier air and missile defense sensor that achieves initial operating capability by not later than December 31, 2023. (2)RequirementsThe acquisition strategy under paragraph (1) shall— 
(A)ensure the use of competitive procedures; (B)clearly describe the open-architecture design to be used; 
(C)provide a comprehensive fielding plan that provides 360-degree lower tier air and missile defense sensor capability to all units of the Army; (D)define the operation and sustainment cost savings of the acquisition strategy and other acquisition options of the Army; 
(E)identify any programmatic cost avoidance that could be achieved through co-production, co-development, or foreign military sales; (F)ensure the fielding of an interim gap-filler capability to the highest priority forces (consisting of not less than three battalions) for imminent threats; and 
(G)identify the estimated cost to field both the 360-degree lower tier air and missile defense sensor capability and the interim capability pursuant to subparagraph (E). (3)LimitationIf the Secretary of the Army does not issue the acquisition strategy under subsection (a) by September 15, 2018, none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the lower tier air and missile defense sensor of the Army that are unobligated as of such date may be obligated or expended. 
(b)Conditional transfer 
(1)MDAIf the Secretary of the Army does not issue the acquisition strategy under subsection (a) by September 15, 2018, the Secretary of Defense shall transfer from the Secretary of the Army to the Director of the Missile Defense Agency— (A)the responsibility to issue the acquisition strategy described in subsection (a) by not later than August 15, 2019; and 
(B)the responsibility to implement such acquisition strategy to procure a 360-degree lower tier air and missile defense sensor. (2)ArmyIf the Secretary of Defense carries out the transfer under paragraph (1), after the 360-degree lower tier air and missile defense sensor achieves Milestone B approval (or equivalent), but before such sensor achieves Milestone C approval (or equivalent), the Secretary of Defense shall transfer from the Director of the Missile Defense Agency to the Secretary of the Army the responsibility to procure such sensor. 
(c)DefinitionsThe terms Milestone B approval and Milestone C approval have the meanings given those terms in section 2366 of title 10, United States Code. 1680.Defense of Hawaii from North Korean ballistic missile attack (a)Sense of CongressIt is the sense of Congress that— 
(1)expanding persistent midcourse and terminal ballistic missile defense system discrimination capability is critically important to the defense of the United States; and (2)the Department of Defense should take all appropriate steps to ensure Hawaii has missile defense coverage against the evolving ballistic missile threat, including from North Korea. 
(b)Sequenced approachThe Secretary of Defense shall— (1)protect the test and training operations of the Pacific Missile Range Facility; and 
(2)assess the siting and functionality of a discrimination radar for homeland defense throughout the Hawaiian Islands before assessing the feasibility of improving the missile defense of Hawaii by using existing missile defense assets that could materially improve the defense of Hawaii. (c)TestThe Director of the Missile Defense Agency shall— 
(1)not later than December 31, 2020, conduct a test to evaluate and demonstrate, if technologically feasible, the capability to defeat a simple intercontinental ballistic missile threat using the standard missile 3 block IIA missile interceptor; and (2)as part of the integrated master test plan for the ballistic missile defense system, develop a plan to demonstrate a capability to defeat a complex intercontinental ballistic missile threat, including a complex threat posed by the intercontinental ballistic missiles of North Korea. 
(d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report— (1)that indicates whether demonstrating an intercontinental ballistic missile defense capability against North Korean ballistic missiles by the standard missile 3 block IIA missile interceptor poses any risks to strategic stability; and 
(2)if the Secretary determines under paragraph (1) that such demonstration poses such risks to strategic stability, a description of the plan developed and implemented by the Secretary to address and mitigate such risks, as determined appropriate by the Secretary. 1681.Designation of location of continental United States interceptor siteIf consistent with the direction or recommendations of the Ballistic Missile Defense Review that commenced in 2017, not later than 60 days after the date on which the Ballistic Missile Defense Review is published, the Secretary of Defense shall— 
(1)designate the preferred location of a potential additional continental United States interceptor site; (2)in making such designation, consider— 
(A)strategic and operational effectiveness, including with respect to the location that is the most advantageous site to the continental United States, including by having the capability to provide shoot-assess-shoot coverage to the entire continental United States; (B)existing infrastructure at the location; and 
(C)costs to construct, equip, and operate; and (3)submit to the congressional defense committees a report on the designation made under paragraph (1) with respect to each factor specified in subparagraphs (A), (B), and (C) of such paragraph. 
1682.Aegis Ashore anti-air warfare capability 
(a)AuthorizationSubject to the availability of funds authorized to be appropriated by sections 101 and 201 of this Act or otherwise made available for fiscal year 2018 for procurement and research, development, test, and evaluation, as specified in the funding tables in division D, the Secretary of Defense shall continue the development, procurement, and deployment of anti-air warfare capabilities at each Aegis Ashore site in Romania and Poland. The Secretary shall ensure the deployment of such capabilities— (1)at such sites in Romania by not later than one year after the date of the enactment of this Act; and 
(2)at such sites in Poland by not later than one year after the declaration of operational status for such sites. (b)Reprogramming and transfersAny reprogramming or transfer made to carry out subsection (a) shall be carried out in accordance with established procedures for reprogramming or transfers. 
1683.Development of persistent space-based sensor architecture 
(a)In generalIf consistent with the direction or recommendations of the Ballistic Missile Defense Review that commenced in 2017, the Director of the Missile Defense Agency shall develop, using sound acquisition practices, a highly reliable and cost-effective persistent space-based sensor architecture capable of supporting the ballistic missile defense system. (b)Testing and deploymentThe Director shall ensure that the sensor architecture developed under subsection (a) is rigorously tested before final production decisions or operational deployment. 
(c)FunctionsThe sensor architecture developed under subsection (a) shall include one or more of the following functions: (1)Control of increased raid sizes. 
(2)Precision tracking of threat missiles. (3)Fire-control-quality tracks of evolving threat missiles. 
(4)Enabling of launch-on-remote and engage-on-remote capabilities. (5)Discrimination of warheads. 
(6)Effective kill assessment. (7)Enhanced shot doctrine. 
(8)Integration with the command, control, battle management, and communication program of the ballistic missile defense system. (9)Integration with all other elements of the current ballistic missile defense system, including the Terminal High Altitude Area Defense, Aegis Ballistic Missile Defense, Aegis Ashore, and Patriot Air and Missile Defense systems. 
(10)Such additional functions as determined by the Ballistic Missile Defense Review. (d)Cost estimatesWhenever the Director develops a cost estimate for the sensor architecture required by subsection (a), the Director shall use— 
(1)the cost-estimating and assessment guide of the Comptroller General of the United States titled GAO Cost Estimating and Assessment Guide (GAO–09–3SP), or a successor guide; or (2)the most current operating and support cost-estimating guide of the Office of Cost Assessment and Program Evaluation. 
(e)PlanNot later than one year after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees a plan that includes—  (1)how the Director will develop the sensor architecture under subsection (a), including with respect to the estimated costs (in accordance with subsection (d)) to develop, acquire, and deploy, and the lifecycle costs to operate and sustain, the sensor architecture; 
(2)an assessment of the maturity of critical technologies necessary to make operational such sensor architecture, and recommendations for any research and development activities to rapidly mature such technologies; (3)an assessment of what capabilities such sensor architecture can contribute that other sensor architectures do not contribute; 
(4)how the Director will leverage the use of national technical means, commercially available space and terrestrial capabilities, hosted payloads, small satellites, and other capabilities to carry out subsection (a); and (5)any other matters the Director determines appropriate. 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives. 1684.Iron Dome short-range rocket defense system and Israeli Cooperative Missile Defense Program co-development and co-production (a)Iron Dome Short-range Rocket Defense System (1)Availability of fundsOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for procurement, Defense-wide, and available for the Missile Defense Agency, not more than $92,000,000 may be provided to the Government of Israel to procure Tamir interceptors for the Iron Dome short-range rocket defense system through co-production of such interceptors in the United States by industry of the United States. 
(2)Conditions 
(A)AgreementFunds described in paragraph (1) for the Iron Dome short-range rocket defense program shall be available subject to the terms and conditions in the Agreement Between the Department of Defense of the United States of America and the Ministry of Defense of the State of Israel Concerning Iron Dome Defense System Procurement, signed on March 5, 2014, as amended to include co-production for Tamir interceptors. In negotiations by the Missile Defense Agency and the Missile Defense Organization of the Government of Israel regarding such production, the goal of the United States is to maximize opportunities for co-production of the Tamir interceptors described in paragraph (1) in the United States by industry of the United States. (B)CertificationNot later than 30 days prior to the initial obligation of funds described in paragraph (1), the Director of the Missile Defense Agency and the Under Secretary of Defense for Acquisition and Sustainment shall jointly submit to the appropriate congressional committees— 
(i)a certification that the amended bilateral international agreement specified in subparagraph (A) is being implemented as provided in such agreement; and (ii)an assessment detailing any risks relating to the implementation of such agreement. 
(b)Israeli Cooperative Missile Defense Program, David’s Sling Weapon System co-production 
(1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2018 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $120,000,000 may be provided to the Government of Israel to procure the David's Sling Weapon System, including for co-production of parts and components in the United States by United States industry. (2)CertificationThe Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that— 
(A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreement and the bilateral co-production agreement for the David's Sling Weapon System; (B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); and 
(C)the level of co-production of parts, components, and all-up rounds (if appropriate) in the United States by United States industry for the David's Sling Weapon System is not less than 50 percent. (c)Israeli Cooperative Missile Defense Program, Arrow 3 Upper Tier Interceptor Program co-production (1)In generalSubject to paragraph (2), of the funds authorized to be appropriated for fiscal year 2018 for procurement, Defense-wide, and available for the Missile Defense Agency not more than $120,000,000 may be provided to the Government of Israel for the Arrow 3 Upper Tier Interceptor Program, including for co-production of parts and components in the United States by United States industry. 
(2)CertificationExcept as provided by paragraph (3), the Under Secretary of Defense for Acquisition and Sustainment shall submit to the appropriate congressional committees a certification that— (A)the Government of Israel has demonstrated the successful completion of the knowledge points, technical milestones, and production readiness reviews required by the research, development, and technology agreements for the Arrow 3 Upper Tier Development Program; 
(B)funds specified in paragraph (1) will be provided on the basis of a one-for-one cash match made by Israel or in another matching amount that otherwise meets best efforts (as mutually agreed to by the United States and Israel); (C)the United States has entered into a bilateral international agreement with Israel that establishes, with respect to the use of such funds— 
(i)in accordance with subparagraph (D), the terms of co-production of parts and components on the basis of the greatest practicable co-production of parts, components, and all-up rounds (if appropriate) by United States industry and minimizes nonrecurring engineering and facilitization expenses to the costs needed for co-production; (ii)complete transparency on the requirement of Israel for the number of interceptors and batteries that will be procured, including with respect to the procurement plans, acquisition strategy, and funding profiles of Israel; 
(iii)technical milestones for co-production of parts and components and procurement; (iv)a joint affordability working group to consider cost reduction initiatives; and 
(v)joint approval processes for third-party sales; and (D)the level of co-production described in subparagraph (C)(i) for the Arrow 3 Upper Tier Interceptor Program is not less than 50 percent. 
(3)WaiverThe Under Secretary may waive the certification required by paragraph (2) if the Under Secretary certifies to the appropriate congressional committees that the Under Secretary has received sufficient data from the Government of Israel to demonstrate— (A)the funds specified in paragraph (1) are provided to Israel solely for funding the procurement of long-lead components and critical hardware in accordance with a production plan, including a funding profile detailing Israeli contributions for production, including long-lead production, of the Arrow 3 Upper Tier Interceptor Program; 
(B)such long-lead components have successfully completed knowledge points, technical milestones, and production readiness reviews; and (C)the long-lead procurement will be conducted in a manner that maximizes co-production in the United States without incurring nonrecurring engineering activity or cost other than such activity or cost required for suppliers of the United States to start or restart production in the United States. 
(d)NumberIn carrying out paragraph (2) of subsection (b) and paragraph (2) of subsection (c), the Under Secretary may submit— (1)one certification covering both the David's Sling Weapon System and the Arrow 3 Upper Tier Interceptor Program; or 
(2)separate certifications for each respective system. (e)TimingThe Under Secretary shall submit to the congressional defense committees the certifications under paragraph (2) of subsection (b) and paragraph (2) of subsection (c) by not later than 60 days before the funds specified in paragraph (1) of subsections (b) and (c) for the respective system covered by the certification are provided to the Government of Israel. 
(f)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees. 
(2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 1685.Boost phase ballistic missile defense (a)Sense of CongressIt is the sense of Congress that, if consistent with the direction or recommendations of the Ballistic Missile Defense Review that commenced in 2017— 
(1)the Secretary of Defense should rapidly develop and demonstrate a boost phase intercept capability for missile defense as soon as practicable; (2)existing technologies should be adapted to demonstrate this capability; 
(3)the concept of operation for this demonstration should be developed in cooperation with the United States Pacific Command to address emerging threats and heightened tensions in the Asia-Pacific region; and (4)the Secretary should prioritize funding allocations for the development of boost phase intercept capabilities and coordinate these efforts with the Missile Defense Agency as the Agency develops a space-based missile defense sensor layer. 
(b)Initial operational deploymentThe Secretary of Defense shall ensure that an effective interim kinetic or directed energy boost phase ballistic missile defense capability is available for initial operational deployment as soon as practicable. (c)PlanTogether with the budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2019, the Secretary of Defense shall submit to the congressional defense committees a plan to achieve the requirement in subsection (b). Such plan shall include— 
(1)the budget requirements; (2)a robust test schedule; and 
(3)a plan to develop an enduring boost phase ballistic missile defense capability, including cost and test schedule. 1686.Ground-based interceptor capability, capacity, and reliability (a)Increase in capacity and continued advancementThe Secretary of Defense may— 
(1)subject to the amounts authorized to be appropriated for national missile defense, increase the number of the ground-based interceptors of the United States by up to 28, if consistent with the direction or recommendations of the Ballistic Missile Defense Review that commenced in 2017; (2)develop a plan to further increase such number to the currently available missile field capacity of 104 and to plan for any future capacity at any site that may be identified by such Ballistic Missile Defense Review; and 
(3)continue to rapidly advance missile defense technologies to improve the capability and reliability of the ground-based midcourse defense element of the ballistic missile defense system. (b)DeploymentNot later than December 31, 2021, the Secretary of Defense may— 
(1)execute any requisite construction to ensure that Missile Field 1 or Missile Field 2 at Fort Greely, Alaska, or alternative missile fields at Fort Greely which may be identified pursuant to subsection (a), are capable of supporting and sustaining additional ground-based interceptors; and (2)deploy up to 20 additional ground-based interceptors to a missile field at Fort Greely as soon as technically feasible. 
(c)Report 
(1)In generalIf consistent with the direction or recommendations of the Ballistic Missile Defense Review that commenced in 2017, the Director of the Missile Defense Agency shall submit to the congressional defense committees, not later than 90 days after the date on which the Ballistic Missile Defense Review is published, a report on options to increase the capability, capacity, and reliability of the ground-based midcourse defense element of the ballistic missile defense system and the infrastructure requirements for increasing the number of ground-based interceptors in currently feasible locations across the United States. (2)ContentsThe report under paragraph (1) shall include the following: 
(A)An identification of potential sites in the United States, whether existing or new on the East Coast or in the Midwest, for the deployment of 104 ground-based interceptors. (B)A cost-benefit analysis of each such site, including with respect to tactical, operational, and cost-to-construct considerations. 
(C)A description of any completed and outstanding environmental assessments or impact statements for each such site. (D)A description of the additional infrastructure and components needed to further outfit missile fields at Fort Greely before emplacing additional ground-based interceptors configured with the redesigned kill vehicle, including with respect to ground excavation, silos, utilities, and support equipment. 
(E)A cost estimate of such infrastructure and components. (F)An estimated schedule for completing such construction as may be required for such infrastructure and components. 
(G)An identification of any environmental assessments or impact studies that would need to be conducted to expand such missile fields at Fort Greely beyond current capacity. (H)A determination of the appropriate fleet mix of ground-based interceptor kill vehicles and boosters to maximize overall system effectiveness and increase its capacity and capability, including the costs and benefits of continued inclusion of capability enhancement II block 1 interceptors after the fielding of the redesigned kill vehicle. 
(3)FormThe report submitted under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. 1687.Limitation on availability of funds for ground-based midcourse defense element of the ballistic missile defense systemOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the ground-based midcourse defense element of the ballistic missile defense system, $50,000,000 may not be obligated or expended until the date on which the Director of the Missile Defense Agency submits to the congressional defense committees a written certification that the risk of mission failure of ground-based midcourse interceptor enhanced kill vehicles due to foreign object debris has been minimized. 
1688.Plan for development of space-based ballistic missile intercept layer 
(a)DevelopmentIf consistent with the direction or recommendations of the Ballistic Missile Defense Review that commenced in 2017, the Director of the Missile Defense Agency shall develop a space-based ballistic missile intercept layer to the ballistic missile defense system that is— (1)regionally focused; 
(2)capable of providing boost-phase defense; and (3)achieves an operational capability at the earliest practicable date. 
(b)Space-based ballistic missile intercept layer planIf the Director carries out subsection (a), not later than one year after the date of the enactment of this Act, the Director shall submit to the appropriate congressional committees a plan to carry out subsection (a) during the 10-year period following the date of the plan. Such plan shall include the following: (1)A concept definition phase consisting of multiple awarded contracts to identify feasible solutions consistent with architectural principles, performance goals, and price points established by the Director, such as contracts relating to— 
(A)refined requirements; (B)conceptual designs; 
(C)technology readiness assessments; (D)critical technical and operational issues; 
(E)cost, schedule, performance estimates; and (F)risk reduction plans. 
(2)A technology risk reduction phase consisting of up to three competitively awarded contracts focused on maturing, integrating, and characterizing key technologies, algorithms, components, and subsystems, such as contracts relating to— (A)refined concepts and designs; 
(B)engineering trade studies; (C)medium-to-high fidelity digital representations of the space-based ballistic missile intercept weapon system; and 
(D)a proposed integration and test sequence that could potentially lead to a live-fire boost phase intercept during fiscal year 2022, if the technology has reached sufficient maturity and is economically viable. (3)During the technology risk reduction phase, contractors will define proposed demonstrations to a preliminary design review level prior to a technology development phase down-select. 
(4)A technology development phase consisting of two competitively awarded contracts to mature the preferred space-based ballistic missile intercept weapon system concepts and to potentially conduct a live-fire boost phase intercept fly-off during fiscal year 2022, if the technology has reached sufficient maturity and is economically viable, with brassboard hardware and prototype software on a path to the operational goal. (5)A concurrent space-based ballistic missile intercept weapon system fire control test bed activity that incrementally incorporates modeling and simulation elements, real-world data, hardware, algorithms, and systems to evaluate with increasing confidence the performance of evolving designs and concepts of such weapon system from target detection to intercept. 
(6)Any other matters the Director determines appropriate. (c)Establishment of space test bedIn carrying out subsection (a), the Director of the Missile Defense Agency shall establish a space test bed to— 
(1)conduct research and development regarding options for a space-based defensive layer, including with respect to space-based interceptors and directed energy platforms; and (2)identify the most cost-efficient and promising technological solutions to implementing such layer. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the congressional defense committees; and 
(2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives. 1689.Sense of Congress on the state of the missile defense of the United StatesIt is the sense of Congress that— 
(1)the Secretary of Defense should use the Ballistic Missile Defense Review that commenced in 2017 to consider accelerating the development of technologies that will increase the capacity, capability, and reliability of the ground-based midcourse defense element of the ballistic missile defense system; (2)upon completion of the Ballistic Missile Defense Review, the Director of the Missile Defense Agency should, to the extent practicable and with sound acquisition practices, accelerate the development, testing, and fielding of such capabilities as they are prioritized in the Ballistic Missile Defense Review, with respect to the redesigned kill vehicle, the multi-object kill vehicle, the C3 booster, a space-based sensor layer, boost phase sensor and kill technologies, and additional ground-based interceptors; and 
(3)in order to achieve these objectives, and to avoid post-production and post-deployment problems, it is essential for the Department of Defense and the Missile Defense Agency to follow a fly before you buy approach to adequately test and assess the elements of the ballistic missile defense system before final production decisions or operational deployment. 1690. Sense of Congress and report on ground-based midcourse defense testing (a)Sense of CongressIt is the sense of Congress that— 
(1)at a minimum, the Missile Defense Agency should continue to flight test the ground-based midcourse defense element at least once each fiscal year; (2)the Department of Defense should allocate increased funding to homeland missile defense testing to ensure that the defenses of the United States continue to evolve faster than the threats against which they are postured to defend, while pursuing a sound acquisition practice; 
(3)in order to rapidly innovate, develop, and field new technologies, the Director of the Missile Defense Agency should continue to focus testing campaigns on delivering increased capabilities to the Armed Forces as quickly as possible; and (4)the Director should seek to establish a more prudent balance between risk mitigation and the more rapid testing pace needed to quickly develop and deliver new capabilities to the Armed Forces. 
(b)Report 
(1)In generalIf consistent with the direction or recommendations of the Ballistic Missile Defense Review that commenced in 2017, not later than 90 days after the date on which the Review is published, the Director of the Missile Defense Agency shall submit to the congressional defense committees a revised missile defense testing campaign plan that accelerates the development and deployment of new missile defense technologies. (2)ContentsThe report under paragraph (1) shall include the following: 
(A)A detailed analysis of the acceleration of each of following programs: (i)Redesigned kill vehicle. 
(ii)Multi-object kill vehicle. (iii)Configuration-3 Booster. 
(iv)Such additional technologies as the Director considers appropriate. (B)A new deployment timeline for each of the programs listed in subparagraph (A) or a detailed description of why the current timeline for deployment technologies under those programs is most suitable. 
(C)An identification of any funding or policy restrictions that would slow down the deployment of the technologies under the programs listed in subparagraph (A). (D)A risk assessment of the potential cost-overruns and deployment delays that may be encountered in the expedited development process of the capabilities under paragraph (1). 
(c)Report on funding profileThe Director shall include with the budget justification materials submitted to Congress in support of the budget of the Department of Defense for fiscal year 2019 (as submitted with the budget of the President under section 1105(a) of title 31, United States Code) a report on the funding profile necessary for the new testing campaign plan required by subsection (b)(1). FOther Matters 1691.Commission to Assess the Threat to the United States From Electromagnetic Pulse Attacks and Similar Events (a)EstablishmentThere is hereby established a commission to be known as the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attacks and Similar Events (hereafter in this section referred to as the Commission). The purpose of the Commission is to assess and make recommendations with respect to the threat to the United States from electromagnetic pulse attacks and similar events. 
(b)Composition 
(1)MembershipThe Commission shall be composed of 12 members appointed as follows: (A)Three members appointed by the chair of the Committee on Armed Services of the House of Representatives. 
(B)Three members appointed by the ranking minority member of the Committee on Armed Services of the House of Representatives. (C)Three members appointed by the chair of the Committee on Armed Services of the Senate. 
(D)Three members appointed by the ranking minority member of the Committee on Armed Services of the Senate. (2)Chair and vice chair (A)ChairThe chair of the Committee on Armed Services of the House of Representatives and the chair of the Committee on Armed Services of the Senate shall jointly designate one member of the Commission to serve as chair of the Commission. 
(B)Vice chairThe ranking minority member of the Committee on Armed Services of the House of Representatives and the ranking minority member of the Committee on Armed Services of the Senate shall jointly designate one member of the Commission to serve as vice chair of the Commission. (3)Security clearance requiredEach individual appointed as a member of the Commission shall possess (or have recently possessed before the date of such appointment) the appropriate security clearance necessary to carry out the duties of the Commission. 
(4)QualificationMembers of the Commission shall be appointed from among private United States citizens with knowledge and expertise in the scientific, technical, and defense aspects of electromagnetic pulse threats, geomagnetic disturbances, and related vulnerabilities. (5)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall be filled in the same manner as the original appointment. 
(c)Duties 
(1)Review and assessmentThe Commission shall review and assess— (A)the nature, magnitude, and likelihood of potential electromagnetic pulse (hereafter in section referred to as EMP) attacks and similar events, including geomagnetic disturbances, both manmade and natural, that could be directed at or affect the United States within the next 20 years; 
(B)the vulnerability of United States military and civilian systems to EMP attacks and similar events, including with respect to emergency preparedness and immediate response; (C)the capability of the United States to repair and recover from damage inflicted on United States military and civilian systems by EMP attacks and similar events; and 
(D)the feasibility and cost of hardening critical military and civilian systems against EMP attack and similar events. (2)RecommendationsThe Commission shall recommend any actions it believes should be taken by the United States to better prepare, prevent, mitigate, or recover military and civilian systems with respect to EMP attacks and similar events. 
(d)Cooperation from government 
(1)CooperationIn carrying out its duties, the Commission shall receive the full and timely cooperation of the Secretary of Defense, the Secretary of Energy, the Secretary of Homeland Security, and the pertinent heads of any other Federal agency in providing the Commission with analysis, briefings, and other information necessary for the fulfillment of its responsibilities. (2)LiaisonEach Secretary specified in paragraph (1) shall designate at least one officer or employee of the respective department of the Secretary to serve as a liaison officer between the Department and the Commission. 
(e)Report 
(1)Final report 
(A)In generalNot later than April 1, 2019, the Commission shall submit to the President, the Secretary of Defense, the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate a report on the findings, conclusions, and recommendations of the Commission. (B)Form of reportThe report submitted to Congress under subparagraph (A) shall be submitted in unclassified form, but may include a classified annex. 
(2)Views of the secretaryNot later than 90 days after the submittal of the report under paragraph (1), the Secretary of Defense shall submit to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a report that contains the views of the Secretary with respect to the findings, conclusions, and recommendations of the Commission and any actions the Secretary intends to take as a result. (3)Interim briefingNot later than October 1, 2018, the Commission shall provide to the Committee on Armed Services of the House of Representatives and the Committee on Armed Services of the Senate a briefing on the status of the activities of the Commission, including a discussion of any interim recommendations. 
(f)FundingOf the amounts authorized to be appropriated by this Act for the Department of Defense, $3,000,000 is available to fund the activities of the Commission, as specified in the funding tables in division D. (g)Application of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Commission. 
(h)TerminationThe Commission shall terminate on October 1, 2019. (i)RepealTitle XIV of Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (Public Law 106–398) is repealed. 
1692.Protection of certain facilities and assets from unmanned aircraftSection 130i of title 10, United States Code, is amended to read as follows:  130iProtection of certain facilities and assets from unmanned aircraft (a)AuthorityNotwithstanding section 46502 of title 49, or any provision of title 18, the Secretary of Defense may take, and may authorize members of the armed forces and officers and civilian employees of the Department of Defense with assigned duties that include safety, security, or protection of personnel, facilities, or assets, to take, such actions described in subsection (b)(1) that are necessary to mitigate the threat (as defined by the Secretary of Defense, in consultation with the Secretary of Transportation) that an unmanned aircraft system or unmanned aircraft poses to the safety or security of a covered facility or asset. 
(b)Actions described 
(1)The actions described in this paragraph are the following: (A)Detect, identify, monitor, and track the unmanned aircraft system or unmanned aircraft, without prior consent, including by means of intercept or other access of a wire communication, an oral communication, or an electronic communication used to control the unmanned aircraft system or unmanned aircraft. 
(B)Warn the operator of the unmanned aircraft system or unmanned aircraft, including by passive or active, and direct or indirect physical, electronic, radio, and electromagnetic means. (C)Disrupt control of the unmanned aircraft system or unmanned aircraft, without prior consent, including by disabling the unmanned aircraft system or unmanned aircraft by intercepting, interfering, or causing interference with wire, oral, electronic, or radio communications used to control the unmanned aircraft system or unmanned aircraft. 
(D)Seize or exercise control of the unmanned aircraft system or unmanned aircraft. (E)Seize or otherwise confiscate the unmanned aircraft system or unmanned aircraft. 
(F)Use reasonable force to disable, damage, or destroy the unmanned aircraft system or unmanned aircraft. (2)The Secretary of Defense shall develop the actions described in paragraph (1) in coordination with the Secretary of Transportation. 
(c)ForfeitureAny unmanned aircraft system or unmanned aircraft described in subsection (a) that is seized by the Secretary of Defense is subject to forfeiture to the United States. (d)Regulations and guidance (1)The Secretary of Defense and the Secretary of Transportation may prescribe regulations and shall issue guidance in the respective areas of each Secretary to carry out this section. 
(2) 
(A)The Secretary of Defense and the Secretary of Transportation shall coordinate in the development of guidance under paragraph (1). (B)The Secretary of Defense shall coordinate with the Secretary of Transportation and the Administrator of the Federal Aviation Administration before issuing any guidance or otherwise implementing this section if such guidance or implementation might affect aviation safety, civilian aviation and aerospace operations, aircraft airworthiness, or the use of airspace. 
(e)Privacy protectionThe regulations prescribed or guidance issued under subsection (d) shall ensure that— (1)the interception or acquisition of, or access to, communications to or from an unmanned aircraft system under this section is conducted in a manner consistent with the fourth amendment to the Constitution and applicable provisions of Federal law; 
(2)communications to or from an unmanned aircraft system are intercepted, acquired, or accessed only to the extent necessary to support a function of the Department of Defense; (3)records of such communications are not maintained for more than 180 days unless the Secretary of Defense determines that maintenance of such records— 
(A)is necessary to support one or more functions of the Department of Defense; or (B)is required for a longer period to support a civilian law enforcement agency or by any other applicable law or regulation; and 
(4)such communications are not disclosed outside the Department of Defense unless the disclosure— (A)would fulfill a function of the Department of Defense; 
(B)would support a civilian law enforcement agency or the enforcement activities of a regulatory agency of the Federal Government in connection with a criminal or civil investigation of, or any regulatory action with regard to, an action described in subsection (b)(1); or (C)is otherwise required by law or regulation. 
(f)BudgetThe Secretary of Defense shall submit to Congress, as a part of the defense budget materials for each fiscal year after fiscal year 2018, a consolidated funding display that identifies the funding source for the actions described in subsection (b)(1) within the Department of Defense. The funding display shall be in unclassified form, but may contain a classified annex. (g)Semiannual briefings (1)On a semiannual basis during the five-year period beginning March 1, 2018, the Secretary of Defense and the Secretary of Transportation, shall jointly provide a briefing to the appropriate congressional committees on the activities carried out pursuant to this section. Such briefings shall include— 
(A)policies, programs, and procedures to mitigate or eliminate impacts of such activities to the National Airspace System; (B)a description of instances where actions described in subsection (b)(1) have been taken; 
(C)how the Secretaries have informed the public as to the possible use of authorities under this section; and (D)how the Secretaries have engaged with Federal, State, and local law enforcement agencies to implement and use such authorities. 
(2)Each briefing under paragraph (1) shall be in unclassified form, but may be accompanied by an additional classified briefing. (h)Rule of constructionNothing in this section may be construed to— 
(1)vest in the Secretary of Defense any authority of the Secretary of Transportation or the Administrator of the Federal Aviation Administration under title 49; and (2)vest in the Secretary of Transportation or the Administrator of the Federal Aviation Administration any authority of the Secretary of Defense under this title. 
(i)Partial termination 
(1)Except as provided by paragraph (2), the authority to carry out this section with respect to the covered facilities or assets specified in clauses (iv) through (viii) of subsection (j)(3) shall terminate on December 31, 2020. (2)The President may extend by 180 days the termination date specified in paragraph (1) if before November 15, 2020, the President certifies to Congress that such extension is in the national security interests of the United States. 
(j)DefinitionsIn this section: (1)The term appropriate congressional committees means— 
(A)the congressional defense committees; (B)the Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Commerce, Science, and Transportation of the Senate; and 
(C)the Permanent Select Committee on Intelligence, the Committee on the Judiciary, and the Committee on Transportation and Infrastructure of the House of Representatives. (2)The term budget, with respect to a fiscal year, means the budget for that fiscal year that is submitted to Congress by the President under section 1105(a) of title 31. 
(3)The term covered facility or asset means any facility or asset that— (A)is identified by the Secretary of Defense, in consultation with the Secretary of Transportation with respect to potentially impacted airspace, through a risk-based assessment for purposes of this section; 
(B)is located in the United States (including the territories and possessions of the United States); and (C)directly relates to the missions of the Department of Defense pertaining to— 
(i)nuclear deterrence, including with respect to nuclear command and control, integrated tactical warning and attack assessment, and continuity of government; (ii)missile defense; 
(iii)national security space; (iv)assistance in protecting the President or the Vice President (or other officer immediately next in order of succession to the office of the President) pursuant to the Presidential Protection Assistance Act of 1976 (18 U.S.C. 3056 note); 
(v)air defense of the United States, including air sovereignty, ground-based air defense, and the National Capital Region integrated air defense system; (vi)combat support agencies (as defined in paragraphs (1) through (4) of section 193(f) of this title); 
(vii)special operations activities specified in paragraphs (1) through (9) of section 167(k) of this title; (viii)production, storage, transportation, or decommissioning of high-yield explosive munitions, by the Department; or 
(ix)a Major Range and Test Facility Base (as defined in section 196(i) of this title). (4)The term defense budget materials, with respect to a fiscal year, means the materials submitted to Congress by the Secretary of Defense in support of the budget for that fiscal year. 
(5)The terms electronic communication, intercept, oral communication, and wire communication have the meanings given those terms in section 2510 of title 18. (6)The terms unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 331 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).. 
1693.Conventional prompt global strike weapons system 
(a)Early operational capabilityThe Secretary of Defense, in coordination with the Chairman of the Joint Chiefs of Staff, shall plan to reach early operational capability for the conventional prompt strike weapon system by not later than September 30, 2022. (b)ReportNot later than 180 days after the date of the enactment of this Act, the Chairman of the Joint Chiefs of Staff, in consultation with the Chief of Staff of the Army, the Commander of the United States European Command, the Commander of the United States Pacific Command, and the Commander of the United States Strategic Command, shall submit to the congressional defense committees a report on the conventional prompt global strike weapons system with respect to— 
(1)the required level of resources that is consistent with the level of priority assigned to the associated capability gap; (2)the estimated period for the delivery of a medium-range early operational capability, the required level of resources necessary to field a medium-range conventional prompt global strike weapon within the United States (including the territories and possessions of the United States), or a similar sea-based system, and a detailed plan consistent with the urgency of the associated capability gap across multiple platforms; 
(3)the joint performance requirements that— (A)ensure interoperability, where appropriate, between and among joint military capabilities; and 
(B)are necessary, as designated by the Chairman of the Joint Chiefs of Staff, to fulfill capability gaps of more than one military department, Defense Agency, or other element of the Department; and (4)in coordination with the Secretary of Defense, any plan (including policy options) considered appropriate to address any potential risks of ambiguity from the launch or employment of such a capability. 
1694.Business case analysis regarding ammonium perchlorate 
(a)In generalThe Secretary of Defense, acting through the Director of Cost Assessment and Program Evaluation, shall conduct a business case analysis regarding the options of the Federal Government to ensure a robust domestic industrial base to supply ammonium perchlorate for use in solid rocket motors. Such analysis should include assessments of the near- and long-term costs, program impacts, opportunities for competition, opportunities for redundant or complementary capabilities, and national security implications of— (1)continuing to rely on one domestic provider; 
(2)supporting development of a second domestic source; (3)procuring ammonium perchlorate as Government-furnished material and providing it to all necessary programs; and 
(4)such other options as the Secretary determines appropriate. (b)ElementsThe analysis under subsection (a) shall, at minimum, include— 
(1)an estimate of all associated costs, including development costs, procurement costs, and qualification and requalification costs (and types of associated testing for requalification), as applicable; (2)an assessment of options, under various scenarios, for the quantity of ammonium perchlorate that would be required by the Department of Defense; and 
(3)the assessment of the Secretary of how the requirements for ammonium perchlorate of other Federal agencies impact the requirements of the Department of Defense. (c)ReportThe Secretary shall submit the business case analysis required by subsection (a) to the Comptroller General of the United States and the Committees on Armed Services of the Senate and House of Representatives by March 1, 2018, along with any views of the Secretary. 
(d)ReviewThe Comptroller General of the United States shall conduct a review of the report submitted by the Secretary under subsection (c) and, not later than 30 days after receiving such report, provide a briefing on such review to the Committees on Armed Services of the Senate and House of Representatives. 1695.Report on industrial base for large solid rocket motors and related technologies (a)ReportNot later than March 1, 2018, the Secretary of Defense, in consultation with the Administrator of the National Aeronautics and Space Administration, shall submit to the appropriate congressional committees a report on options to ensure a robust domestic industrial base for large solid rocket motors, including with respect to the critical technologies, subsystems, components, and materials within and relating to such rocket motors. 
(b)Matters includedThe report under subsection (a) shall include the following: (1)An assessment of options that would sustain not less than two domestic suppliers for— 
(A)large solid rocket motors; (B)small liquid-fueled rocket engines; 
(C)aeroshells for reentry vehicles (or reentry bodies); (D)strategic radiation-hardened microelectronics; and 
(E)any other critical technologies, subsystems, components, and materials within and relating to large solid rocket motors that the Secretary determines appropriate. (2)With respect to the sustainment of domestic suppliers as described in paragraph (1), the views of the Secretary on— 
(A)such sustainment of not less than two domestic suppliers for each item specified in subparagraphs (A) through (E) of such paragraph; (B)the risks within the industrial base for each such item; 
(C)the estimated costs for such sustainment; and (D)the opportunities to ensure or promote competition within the industrial base for each such item. 
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Permanent Select Committee on Intelligence of the House of Representatives; and 
(2)the Committee on Armed Services of the Senate. 1696.Pilot program on enhancing information sharing for security of supply chain (a)EstablishmentNot later than June 1, 2019, the Secretary of Defense shall establish a pilot program to enhance information sharing with cleared defense contractors to ensure all source information is appropriately, singularly, and exclusively shared for the purpose of ensuring the security or integrity of the supply chain of covered programs. 
(b)SelectionThe Secretary shall select not more than 10 acquisition or sustainment programs of the Department of Defense to participate in the pilot program under subsection (a), of which— (1)not fewer than one program shall be related to nuclear weapons;  
(2)not fewer than one program shall be related to nuclear command, control, and communications; (3)not fewer than one program shall be related to continuity of government; 
(4)not fewer than one program shall be related to ballistic missile defense; (5)not fewer than one program shall be related to other command and control systems; and 
(6)not fewer than one program shall be related to space systems. (c)ReportNot later than March 1, 2018, the Secretary shall submit to the congressional defense committees a report that includes— 
(1)details on how the Secretary will establish the pilot program under subsection (a) to ensure all source information is appropriately, singularly, and exclusively shared for the purpose of ensuring the security or integrity of the supply chain of covered programs; (2)details of any personnel, funding, or statutory constraints in carrying out the pilot program; and 
(3)the identification of any legislative action or administrative action required to provide the Secretary with specific additional authorities required to fully implement the pilot program. (d)Cleared defense contractors definedIn this section, the term cleared defense contractors means contractors of the Department of Defense who have a security clearance, including contractor facilities that have a security clearance. 
1697.Pilot program on electromagnetic spectrum mapping 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense may establish a pilot program to assess the viability of mapping the electromagnetic spectrum used by the Department of Defense. (b)DurationThe authority of the Secretary to carry out the pilot program under subsection (a) shall terminate on the date that is one year after the date of the enactment of this Act.  
(c)Interim briefingNot later than 60 days after the date of enactment of this Act, the Secretary of Defense shall provide a briefing to the Committees on Armed Services of the House of Representatives and the Senate (and to any other congressional defense committee upon request) demonstrating how the Secretary plans to implement the pilot program under subsection (a). (d)Final briefingNot later than 90 days after the pilot program under subsection (a) is completed, the Secretary shall provide a briefing to the Committees on Armed Services of the House of Representatives and the Senate (and to any other congressional defense committee upon request) on the utility, cost, and other considerations regarding the mapping of the electromagnetic spectrum used by the Department of Defense. 
1698.Use of commercial items in Distributed Common Ground Systems 
(a)In generalThe procurement process for each covered Distributed Common Ground System shall be carried out in accordance with section 2377 of title 10, United States Code. (b)CertificationNot later than 30 days after the date of the enactment of this Act, the service acquisition executive responsible for each covered Distributed Common Ground System shall certify to the appropriate congressional committees that the procurement process for increments of the system procured after the date of the enactment of this Act will be carried out in accordance with section 2377 of title 10, United States Code. 
(c)DefinitionsIn this section:  (1)The term appropriate congressional committees means— 
(A)the congressional defense committees; and (B)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives. 
(2)The term covered Distributed Common Ground System includes the following: (A)The Distributed Common Ground System of the Army. 
(B)The Distributed Common Ground System of the Navy. (C)The Distributed Common Ground System of the Marine Corps. 
(D)The Distributed Common Ground System of the Air Force. (E)The Distributed Common Ground System of the Special Operations Forces. 
XVIISmall Business Procurement and Industrial Base Matters 
 
Sec. 1701. Amendments to HUBZone provisions of the Small Business Act. 
Sec. 1702. Uniformity in procurement terminology. 
Sec. 1703. Improving reporting on small business goals. 
Sec. 1704. Responsibilities of Business Opportunity Specialists. 
Sec. 1705. Responsibilities of commercial market representatives. 
Sec. 1706. Modification of past performance pilot program to include consideration of past performance with allies of the United States. 
Sec. 1707. Notice of cost-free Federal procurement technical assistance in connection with registration of small business concerns on procurement websites of the Department of Defense. 
Sec. 1708. Inclusion of SBIR and STTR programs in technical assistance. 
Sec. 1709. Requirements relating to competitive procedures and justification for awards under the SBIR and STTR programs. 
Sec. 1710. Pilot program for streamlined technology transition from the SBIR and STTR programs of the Department of Defense. 
Sec. 1711. Pilot program on strengthening manufacturing in the defense industrial base. 
Sec. 1712. Review regarding applicability of foreign ownership, control, or influence requirements of National Industrial Security Program to national technology and industrial base companies. 
Sec. 1713. Report on sourcing of tungsten and tungsten powders from domestic producers. 
Sec. 1714. Report on utilization of small business concerns for Federal contracts. 
1701.Amendments to HUBZone provisions of the Small Business Act 
(a)Transfer of HUBZone definitions 
(1)RedesignationSection 31 of the Small Business Act (15 U.S.C. 657a) is amended by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively. (2)TransferSubsection (p) of section 3 of the Small Business Act (15 U.S.C. 632(p)) is transferred to section 31 of the Small Business Act (15 U.S.C. 657a), inserted so as to appear after subsection (a), and redesignated as subsection (b), and is amended— 
(A)by striking In this Act: and inserting In this section:; (B)in paragraph (1)— 
(i)by striking term and inserting terms; and (ii)by striking means and inserting or HUBZone mean; and 
(C)by striking paragraph (2) (and redesignating subsequent paragraphs accordingly). (3)Definition of qualified HUBZone small business concernSection 3 of the Small Business Act (15 U.S.C. 632), as amended by paragraph (2), is further amended by inserting after subsection (o) the following new subsection (p): 
 
(p)Qualified HUBZone small business concernIn this Act, the term qualified HUBZone small business concern has the meaning given such term in section 31(b).. (4)Conforming amendments (A)Mentor-protege programSection 831(n)(2)(G) of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 104 Stat. 1607; 10 U.S.C. 2302 note) is amended by striking section 3(p) of the Small Business Act (15 U.S.C. 632(p)) and inserting section 31(b) of the Small Business Act. 
(B)Title 10Section 2323 of title 10, United States Code, is amended by striking section 3(p) of the Small Business Act each place it appears and inserting section 31(b) of the Small Business Act. (C)Small Business ActSection 8(d)(3)(G) of the Small Business Act (15 U.S.C. 637(d)(3)(G)) is amended by striking section 3(p) of the Small Business Act and inserting section 31(b). 
(D)Comprehensive small business subcontracting plansSection 834 of the National Defense Authorization Act for Fiscal Years 1990 and 1991 (15 U.S.C. 637 note) is amended by striking section 3(p)(5) of such Act (15 U.S.C. 632(p)(5)) and inserting section 31(b) of such Act. (E)Contracts for collection servicesSection 3718 of title 31, United States Code, is amended by striking section 3(p) of the Small Business Act each place it appears and inserting section 31(b) of the Small Business Act. 
(F)Title 41Title 41, United States Code, is amended— (i)in section 1122, by striking section 3(p) of the Small Business Act (15 U.S.C. 632(p)) each place it appears and inserting section 31(b) of the Small Business Act; and 
(ii)in section 1713, by striking section 3(p) of the Small Business Act (15 U.S.C. 632(p)) and inserting section 31(b) of the Small Business Act. (G)Title 49Title 49, United States Code, is amended— 
(i)in section 47107, by striking section 3(p) of the Small Business Act each place it appears and inserting section 31(b) of the Small Business Act; and (ii)in section 47113(a)(3), by striking section 3(p) of the Small Business Act (15 U.S.C. 632(o)) and inserting section 31(b) of the Small Business Act. 
(b)Amendments to definitions of qualified census tract and qualified nonmetropolitan county 
(1)In generalParagraph (3) of section 31(b) of the Small Business Act (as transferred and redesignated by subsection (a)) is amended— (A)in subparagraph (A)— 
(i)by amending clause (i) to read as follows:  (i)In generalThe term qualified census tract means a census tract that is covered by the definition of qualified census tract in section 42(d)(5)(B)(ii) of the Internal Revenue Code of 1986 and that is reflected in an online tool prepared by the Administrator described under subsection (d)(7).; and 
(ii)in clause (ii), by inserting and that is reflected in the online tool described under clause (i) after such section; and (B)in subparagraph (B)— 
(i)in the matter preceding clause (i), by inserting that is reflected in the online tool described under subparagraph (A)(i) and after any county; and (ii)in clause (ii)— 
(I)in subclause (I), by striking nonmetropolitan; and (II)by striking the most recent data available each place it appears and inserting a 5-year average of the available data. 
(2)Technical amendmentsParagraph (3)(B) of section 31(b) of the Small Business Act (as transferred and redesignated by subsection (a)), as amended by paragraph (1), is further amended— (A)in clause (i), by striking section 42(d)(5)(C)(ii) of the Internal Revenue Code of 1986 and inserting section 42(d)(5)(B)(ii) of the Internal Revenue Code of 1986; and 
(B)in clause (ii)(III), by striking section 42(d)(5)(C)(iii) of the Internal Revenue Code of 1986 and inserting section 42(d)(5)(B)(iii) of the Internal Revenue Code of 1986. (c)Amendments to definitions of base closure area and qualified disaster areaParagraph (3) of section 31(b) of the Small Business Act (as transferred and redesignated by subsection (a)), as amended by subsection (b), is further amended— 
(1)by amending clause (ii) of subparagraph (D) to read as follows:  (ii)LimitationA census tract or nonmetropolitan county described in clause (i) shall be considered to be a base closure area for a period beginning on the date on which the Administrator designates such census tract or nonmetropolitan county as a base closure area and ending on the date on which the base closure area ceases to be a qualified census tract under subparagraph (A) or a qualified nonmetropolitan county under subparagraph (B) in accordance with the online tool prepared by the Administrator described under subsection (d)(7), except that such period may not be less than 8 years.; and 
(2)by amending subparagraph (E) to read as follows:  (E)Qualified disaster area (i)In generalSubject to clause (ii), the term qualified disaster area means any census tract or nonmetropolitan county located in an area where a major disaster has occurred or an area in which a catastrophic incident has occurred if such census tract or nonmetropolitan county ceased to be qualified under subparagraph (A) or (B), as applicable, during the period beginning 5 years before the date on which the President declared the major disaster or the catastrophic incident occurred. 
(ii)DurationA census tract or nonmetropolitan county shall be considered to be a qualified disaster area under clause (i) only for the period of time ending on the date the area ceases to be a qualified census tract under subparagraph (A) or a qualified nonmetropolitan county under subparagraph (B), in accordance with the online tool prepared by the Administrator described under subsection (d)(7) and beginning— (I)in the case of a major disaster, on the date on which the President declared the major disaster for the area in which the census tract or nonmetropolitan county, as applicable, is located; or 
(II)in the case of a catastrophic incident, on the date on which the catastrophic incident occurred in the area in which the census tract or nonmetropolitan county, as applicable, is located. (iii)DefinitionsIn this subparagraph: 
(I)Major disasterThe term major disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170). (II)Other definitionsThe terms census tract and nonmetropolitan county have the meanings given such terms in subparagraph (D)(iii).. 
(d)Amendment to definition of redesignated areasParagraph (3) of section 31(b) of the Small Business Act (as transferred and redesignated by subsection (a)), as amended by subsection (c), is further amended by amending subparagraph (C) to read as follows:  (C)Redesignated areaThe term redesignated area means any census tract that ceases to be qualified under subparagraph (A) and any nonmetropolitan county that ceases to be qualified under subparagraph (B) for a period of 3 years after the date on which the census tract or nonmetropolitan county ceased to be so qualified.. 
(e)Governor-Designated covered areaSection 31(b) of the Small Business Act (as transferred and redesignated by subsection (a)), is amended— (1)in paragraph (1)— 
(A)in subparagraph (E), by striking or at the end; (B)in subparagraph (F), by striking the period at the end and inserting ; or; and 
(C)by inserting after subparagraph (F) the following new subparagraph:  (G)a Governor-designated covered area.; 
(2)in paragraph (3) (as amended by subsection (c)), by adding at the end the following new subparagraph:  (F)Governor-designated covered area (i)In generalA Governor-designated covered area means a covered area that the Administrator has designated by approving a petition described under clause (ii). 
(ii)PetitionFor a covered area to receive a designation as a Governor-designated covered area, the Governor of the State in which the covered area is wholly contained shall include such covered area in a petition to the Administrator requesting such a designation. In reviewing a request for designation included in such a petition, the Administrator may consider— (I)the potential for job creation and investment in the covered area; 
(II)the demonstrated interest of small business concerns in the covered area to be designated as a Governor-designated covered area; (III)how State and local government officials have incorporated the covered area into an economic development strategy; and 
(IV)if the covered area was a HUBZone before becoming the subject of the petition, the impact on the covered area if the Administrator did not approve the petition. (iii)LimitationsEach calendar year, a Governor may submit not more than 1 petition described under clause (ii). Such petition shall include all covered areas in a State for which the Governor seeks designation as a Governor-designated covered area, except that the total number of covered areas included in such petition may not exceed 10 percent of the total number of covered areas in the State. 
(iv)CertificationIf the Administrator grants a petition described under clause (ii), the Governor of the Governor-designated covered area shall, not less frequently than annually, submit data to the Administrator certifying that each Governor-designated covered area continues to meet the requirements of clause (v)(I). (v)DefinitionsIn this subparagraph: 
(I)Covered areaThe term covered area means an area in a State— (aa)that is located outside of an urbanized area, as determined by the Bureau of the Census; 
(bb)with a population of not more than 50,000; and (cc)for which the average unemployment rate is not less than 120 percent of the average unemployment rate of the United States or of the State in which the covered area is located, whichever is less, based on the most recent data available from the American Community Survey conducted by the Bureau of the Census. 
(II)GovernorThe term Governor means the chief executive of a State. (III)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa.. 
(f)Repeal of 5-Year limitation on HUBZone status of base closure areasSection 152(a) of title I of division K of the Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note) is amended by repealing paragraph (2). (g)Amendment to definition of qualified HUBZone small business concernParagraph (4) of section 31(b) of the Small Business Act (as transferred and redesignated by subsection (a)) is amended to read as follows: 
 
(4)Qualified HUBZone small business concernThe term qualified HUBZone small business concern means a HUBZone small business concern that has been certified by the Administrator in accordance with the procedures described in this section.. (h)Amendments to HUBZone Program (1)Clarifications to eligibility for HUBZone ProgramSection 31(d) of the Small Business Act, as redesignated by subsection (a), is amended to read as follows: 
 
(d)Eligibility requirements; enforcement 
(1)CertificationIn order to be eligible for certification by the Administrator as a qualified HUBZone small business concern, a HUBZone small business concern shall submit documentation to the Administrator stating that— (A)at the time of certification and at each examination conducted pursuant to paragraph (4), the principal office of the concern is located in a HUBZone and not fewer than 35 percent of its employees reside in a HUBZone; 
(B)the concern will attempt to maintain the applicable employment percentage under subparagraph (A) during the performance of any contract awarded to such concern on the basis of a preference provided under subsection (c); and (C)the concern will ensure that the requirements of section 46 are satisfied with respect to any subcontract entered into by such concern pursuant to a contract awarded under this section. 
(2)VerificationIn carrying out this section, the Administrator shall establish procedures relating to— (A)the filing, investigation, and disposition by the Administration of any challenge to the eligibility of a HUBZone small business concern to receive assistance under this section (including a challenge, filed by an interested party, relating to the veracity of documentation provided to the Administration by such a concern under paragraph (1)); and 
(B)verification by the Administrator of the accuracy of any documentation provided by a HUBZone small business concern under paragraph (1). (3)TimingThe Administrator shall verify the eligibility of a HUBZone small business concern using the procedures described in paragraph (2) within a reasonable time and not later than 60 days after the date on which the Administrator receives sufficient and complete documentation from a HUBZone small business concern under paragraph (1). 
(4)RecertificationNot later than 3 years after the date that such HUBZone small business concern was certified as a qualified HUBZone small business concern, and every 3 years thereafter, the Administrator shall verify the accuracy of any documentation provided by a HUBZone small business concern under paragraph (1) to determine if such HUBZone small business concern remains a qualified HUBZone small business concern. (5)ExaminationsThe Administrator shall conduct program examinations of qualified HUBZone small business concerns, using a risk-based analysis to select which concerns are examined, to ensure that any concern examined meets the requirements of paragraph (1). 
(6)Loss of certificationA HUBZone small business concern that, based on the results of an examination conducted pursuant to paragraph (5) no longer meets the requirements of paragraph (1), shall have 30 days to submit documentation to the Administrator to be eligible to be certified as a qualified HUBZone small business concern. During the 30-day period, such concern may not compete for or be awarded a contract under this section. If such concern fails to meet the requirements of paragraph (1) by the last day of the 30-day period, the Administrator shall not certify such concern as a qualified HUBZone small business concern. (7)HUBZone online tool (A)In generalThe Administrator shall develop a publicly accessible online tool that depicts HUBZones. Such online tool shall be updated— 
(i)with respect to HUBZones described under subparagraphs (A) and (B) of subsection (b)(3), beginning on January 1, 2020, and every 5 years thereafter; (ii)with respect to a HUBZone described under subsection (b)(3)(C), immediately after the area becomes, or ceases to be, a redesignated area; and 
(iii)with respect to HUBZones described under subparagraphs (D), (E), and (F) of subsection (b)(3), immediately after an area is designated as a base closure area, qualified disaster area, or Governor-designated covered area, respectively. (B)DataThe online tool required under subparagraph (A) shall clearly and conspicuously provide access to the data used by the Administrator to determine whether or not an area is a HUBZone in the year in which the online tool was prepared. 
(C)Notification of updateThe Administrator shall include in the online tool a notification of the date on which the online tool, and the data used to create the online tool, will be updated. (8)List of qualified HUBZone small business concernsThe Administrator shall establish and publicly maintain on the internet a list of qualified HUBZone small business concerns that shall— 
(A)to the extent practicable, include the name, address, and type of business with respect to such concern; (B)be updated by the Administrator not less than annually; and 
(C)be provided upon request to any Federal agency or other entity. (9)Provision of dataUpon the request of the Administrator, the Secretary of Labor, the Administrator of the Federal Emergency Management Agency, the Secretary of Housing and Urban Development, and the Secretary of the Interior (or the Assistant Secretary for Indian Affairs), shall promptly provide to the Administrator such information as the Administrator determines to be necessary to carry out this subsection. 
(10)PenaltiesIn addition to the penalties described in section 16(d), any small business concern that is determined by the Administrator to have misrepresented the status of that concern as a qualified HUBZone small business concern for purposes of this section shall be subject to liability for fraud, including section 1001 of title 18, United States Code, and sections 3729 through 3733 of title 31, United States Code.. (2)Performance metricsSection 31 of the Small Business Act (15 U.S.C. 657a) is amended— 
(A)in subsection (a)— (i)by inserting (to be known as the HUBZone program) after program; and  
(ii)by inserting , including promoting economic development in economically distressed areas (as defined in section 7(m)(11)), after assistance; (B)by redesignating subsection (e) (as redesignated by subsection (a)) as subsection (f); and 
(C)by inserting after subsection (d) the following new subsection:  (e)Performance metrics (1)In generalNot later than 1 year after the date of the enactment of this subsection, the Administrator shall publish performance metrics designed to measure the success of the HUBZone program established under this section in meeting the program’s objective of promoting economic development in economically distressed areas (as defined in section 7(m)(11)). 
(2)Collecting and managing HUBZone dataThe Administrator shall develop processes to incentivize each regional office of the Administration to collect and manage data on HUBZones within the geographic area served by such regional office. (3)ReportNot later than 90 days after the last day of each fiscal year, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report analyzing the data from the performance metrics established under this subsection and including— 
(A)the number of HUBZone small business concerns that lost certification as a qualified HUBZone small business concern because of the results of an examination performed under subsection (d)(5); and (B)the number of those concerns that did not submit documentation to be recertified under subsection (d)(6).. 
(3)Authorization of appropriationsSection 31(f) of the Small Business Act, as redesignated by paragraph (2), is amended by striking fiscal years 2004 through 2006 and inserting fiscal years 2020 through 2025. (i)Current qualified HUBZone small business concernsA HUBZone small business concern that was qualified pursuant to section 3(p)(5) of the Small Business Act on or before December 31, 2019, shall continue to be considered as a qualified HUBZone small business concern during the period beginning on January 1, 2020, and ending on the date that the Administrator of the Small Business Administration prepares the online tool depicting qualified areas described under section 31(d)(7) (as added by subsection (h) of this section). 
(j)Effective dateThe provisions of this section shall take effect— (1)with respect to subsection (i), on the date of the enactment of this section; and 
(2)with respect to subsections (a) through (h), on January 1, 2020. 1702.Uniformity in procurement terminology (a)In generalSection 15(j)(1) of the Small Business Act (15 U.S.C. 644(j)(1)) is amended by striking greater than $2,500 but not greater than $100,000 and inserting greater than the micro-purchase threshold, but not greater than the simplified acquisition threshold. 
(b)Amendment to contracting definitionsSection 3(m) of the Small Business Act (15 U.S.C. 632(m)) is amended to read as follows:  (m)Definitions relating to contractingIn this Act: 
(1)Prime contractThe term prime contract has the meaning given such term in section 8701(4) of title 41, United States Code. (2)Prime contractorThe term prime contractor has the meaning given such term in section 8701(5) of title 41, United States Code. 
(3)Simplified acquisition thresholdThe term simplified acquisition threshold has the meaning given such term in section 134 of title 41, United States Code. (4)Micro-purchase thresholdThe term micro-purchase threshold has the meaning given such term in section 1902 of title 41, United States Code. 
(5)Total purchases and contracts for property and servicesThe term total purchases and contracts for property and services shall mean total number and total dollar amount of contracts and orders for property and services.. (c)Conforming amendmentSection 15(a)(1)(C) of the Small Business Act (15 U.S.C. 644(a)(1)(C)) is amended by striking total purchase and contracts for goods and services and inserting total purchases and contracts for goods and services. 
1703.Improving reporting on small business goals 
(a)In generalSection 15(h)(2)(E) of the Small Business Act (15 U.S.C. 644(h)(2)(E)) is amended— (1)in clause (i)— 
(A)in subclause (III), by striking and at the end; and (B)by adding at the end the following new subclauses: 
 
(V)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns for purposes of the initial contract; and (VI)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;; 
(2)in clause (ii)— (A)in subclause (IV), by striking and at the end; and 
(B)by adding at the end the following new subclauses:  (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by service-disabled veterans for purposes of the initial contract; and 
(VII)that were awarded using a procurement method that restricted competition to qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;; (3)in clause (iii)— 
(A)in subclause (V), by striking and at the end; and (B)by adding at the end the following new subclauses: 
 
(VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be qualified HUBZone small business concerns for purposes of the initial contract; and (VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, small business concerns owned and controlled by socially and economically disadvantaged individuals, small business concerns owned and controlled by women, or a subset of any such concerns;; 
(4)in clause (iv)— (A)in subclause (V), by striking and at the end; and 
(B)by adding at the end the following new subclauses:  (VII)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by socially and economically disadvantaged individuals for purposes of the initial contract; and 
(VIII)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by women, or a subset of any such concerns;; (5)in clause (v)— 
(A)in subclause (IV), by striking and at the end; (B)in subclause (V), by inserting and at the end; and 
(C)by adding at the end the following new subclause:  (VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Indian tribe other than an Alaska Native Corporation for purposes of the initial contract;; 
(6)in clause (vi)— (A)in subclause (IV), by striking and at the end; 
(B)in subclause (V), by inserting and at the end; and (C)by adding at the end the following new subclause: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by a Native Hawaiian Organization for purposes of the initial contract;; (7)in clause (vii)— 
(A)in subclause (IV), by striking and at the end; and (B)by adding at the end the following new subclause: 
 
(VI)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned by an Alaska Native Corporation for purposes of the initial contract; and; and (8)in clause (viii)— 
(A)in subclause (VII), by striking and at the end; (B)in subclause (VIII), by striking and at the end; and 
(C)by adding at the end the following new subclauses:  (IX)that were purchased by another entity after the initial contract was awarded and as a result of the purchase, would no longer be deemed to be small business concerns owned and controlled by women for purposes of the initial contract; and 
(X)that were awarded using a procurement method that restricted competition to small business concerns owned and controlled by service-disabled veterans, qualified HUBZone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, or a subset of any such concerns; and. (b)Effective dateThe Administrator of the Small Business Administration shall be required to report on the information required by clauses (i)(V), (ii)(VI), (iii)(VII), (iv)(VII), (v)(VI), (vi)(VI), (vii)(VI), and (viii)(IX) of section 15(h)(2)(E) of the Small Business Act (15 U.S.C. 644(h)(2)(E)) beginning on the date that such information is available in the Federal Procurement Data System, the System for Award Management, or any new or successor system. 
1704.Responsibilities of Business Opportunity SpecialistsSection 4(g) of the Small Business Act (15 U.S.C. 633(g)) is amended to read as follows:  (g)Business Opportunity Specialists (1)DutiesThe exclusive duties of a Business Opportunity Specialist employed by the Administrator and reporting to the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36 (or the designee of such official) shall be to implement sections 7, 8, and 45 and to complete other duties related to contracting programs under this Act. Such duties shall include— 
(A)with respect to small business concerns eligible to receive contracts and subcontracts pursuant to section 8(a)— (i)providing guidance, counseling, and referrals for assistance with technical, management, financial, or other matters that will improve the competitive viability of such concerns; 
(ii)identifying causes of success or failure of such concerns; (iii)providing comprehensive assessments of such concerns, including identifying the strengths and weaknesses of such concerns; 
(iv)monitoring and documenting compliance with the requirements of sections 7 and 8 and any regulations implementing those sections; (v)explaining the requirements of sections 7, 8, 15, 31, 36, and 45; and 
(vi)advising on compliance with contracting regulations (including the Federal Acquisition Regulation) after award of such a contract or subcontract; (B)reviewing and monitoring compliance with mentor-protege agreements under section 45; 
(C)representing the interests of the Administrator and small business concerns in the award, modification, and administration of contracts and subcontracts awarded pursuant to section 8(a); and (D)reporting fraud or abuse under section 7, 8, 15, 31, 36, or 45 or any regulations implementing such sections. 
(2)Certification requirements 
(A)In generalConsistent with the requirements of subparagraph (B), a Business Opportunity Specialist described under section 7(j)(10)(D) shall have a Level I Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification. (B)Delay of certification requirementThe certification described in subparagraph (A) is not required— 
(i)for any person serving as a Business Opportunity Specialist on the date of the enactment of this subsection, until the date that is one calendar year after the date such person was appointed as a Business Opportunity Specialist; or (ii)for any person serving as a Business Opportunity Specialist on or before January 3, 2013, until January 3, 2020. 
(3)Job posting requirementsThe duties and certification requirements described in this subsection shall be included in any initial job posting for the position of a Business Opportunity Specialist.. 1705.Responsibilities of commercial market representativesSection 4(h) of the Small Business Act (15 U.S.C. 633(h)) is amended to read as follows: 
 
(h)Commercial market representatives 
(1)DutiesThe principal duties of a commercial market representative employed by the Administrator and reporting to the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36 (or the designee of the official) shall be to advance the policies established in section 8(d)(1) relating to subcontracting, including— (A)helping prime contractors to find small business concerns that are capable of performing subcontracts; 
(B)for contractors awarded contracts containing the clause described in section 8(d)(3), providing— (i)counseling on the responsibility of the contractor to maximize subcontracting opportunities for small business concerns; 
(ii)instruction on methods and tools to identify potential subcontractors that are small business concerns; and (iii)assistance to increase awards to subcontractors that are small business concerns through visits, training, and reviews of past performance; 
(C)providing counseling on how a small business concern may promote the capacity of the small business concern to contractors awarded contracts containing the clause described in section 8(d)(3); and (D)conducting periodic reviews of contractors awarded contracts containing the clause described in section 8(d)(3) to assess compliance with subcontracting plans required under section 8(d)(6). 
(2)Certification requirements 
(A)In generalConsistent with the requirements of subparagraph (B), a commercial market representative referred to in section 15(q)(3) shall have a Level I Federal Acquisition Certification in Contracting (or any successor certification) or the equivalent Department of Defense certification. (B)Delay of certification requirementThe certification described in subparagraph (A) is not required— 
(i)for any person serving as a commercial market representative on the date of enactment of this subsection, until the date that is one calendar year after the date on which the person was appointed as a commercial market representative; or (ii)for any person serving as a commercial market representative on or before November 25, 2015, until November 25, 2020. 
(3)Job posting requirementsThe duties and certification requirements described in this subsection shall be included in any initial job posting for the position of a commercial market representative.. 1706.Modification of past performance pilot program to include consideration of past performance with allies of the United States (a)In generalSection 8(d)(17) of the Small Business Act (15 U.S.C. 637(d)(17)) is amended— 
(1)in subparagraph (G)— (A)in clause (i), by inserting and, set forth separately, the number of small business exporters, after small business concerns; and 
(B)in clause (ii), by inserting , set forth separately by applications from small business concerns and from small business exporters, after applications; and (2)by amending subparagraph (H) to read as follows: 
 
(H)DefinitionsIn this paragraph— (i)the term appropriate official means— 
(I)a commercial market representative; (II)another individual designated by the senior official appointed by the Administrator with responsibilities under sections 8, 15, 31, and 36; or 
(III)the Office of Small and Disadvantaged Business Utilization of a Federal agency, if the head of the Federal agency and the Administrator agree; (ii)the term defense item has the meaning given that term in section 38(j)(4)(A) of the Arms Export Control Act (22 U.S.C. 2778(j)(4)(A)); 
(iii)the term major non-NATO ally means a country designated as a major non-NATO ally under section 517 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321k); (iv)the term past performance includes performance of a contract for a sale of defense items (under section 38 of the Arms Export Control Act (22 U.S.C. 2778)) to the government of a member nation of North Atlantic Treaty Organization, the government of a major non-NATO ally, or the government of a country with which the United States has a defense cooperation agreement (as certified by the Secretary of State); and 
(v)the term small business exporter means a small business concern that exports defense items under section 38 of the Arms Export Control Act (22 U.S.C. 2778) to the government of a member nation of the North Atlantic Treaty Organization, the government of a major non-NATO ally, or the government of a country with which the United States has a defense cooperation agreement (as certified by the Secretary of State).. (b)Technical amendmentSection 8(d)(17)(A) of the Small Business Act (15 U.S.C. 637(d)(17)(A)) is amended by striking paragraph 13(A) and inserting paragraph (13)(A).  
1707.Notice of cost-free Federal procurement technical assistance in connection with registration of small business concerns on procurement websites of the Department of Defense 
(a)In generalThe Secretary of Defense shall establish procedures to ensure that any notice or direct communication regarding the registration of a small business concern on a website maintained by the Department of Defense relating to contracting opportunities contains information about cost-free Federal procurement technical assistance services that are available through a procurement technical assistance program established under chapter 142 of title 10, United States Code. (b)Small business concern definedThe term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632). 
1708.Inclusion of SBIR and STTR programs in technical assistanceSubsection (c) of section 2418 of title 10, United States Code, is amended— (1)by striking issued under and inserting the following: 
issued— (1)under;  
(2)by striking and on and inserting , and on;  (3)by striking requirements. and inserting requirements; and; and 
(4) by adding at the end the following new paragraph:  (2)under section 9 of the Small Business Act (15 U.S.C. 638), and on compliance with those requirements.. 
1709.Requirements relating to competitive procedures and justification for awards under the SBIR and STTR programs 
(a)In generalSection 9(r)(4) of the Small Business Act (15 U.S.C. 638(r)(4)) is amended by striking shall issue Phase III awards and inserting the following: “shall—  (A)consider an award under the SBIR program or the STTR program to satisfy the requirements under section 2304 of title 10, United States Code, and any other applicable competition requirements; and 
(B)issue, without further justification, Phase III awards. (b)Conforming amendments (1)Small Business ActSection 9(r) of the Small Business Act (15 U.S.C. 638(r)) is amended— 
(A)in the subsection heading, by inserting , Competitive Procedures, and Justification for Awards after Agreements; and (B)by amending the heading for paragraph (4) to read as follows: Competitive procedures and justification for awards. 
(2)Title 10Section 2304(f) of title 10, United States Code, is amended— (A)in paragraph (1), by inserting and paragraph (6) after paragraph (2); and 
(B)by adding at the end the following new paragraph:   (6)The justification and approval required by paragraph (1) is not required in the case of a Phase III award made pursuant to section 9(r)(4) of the Small Business Act (15 U.S.C. 638(r)(4)).. 
1710.Pilot program for streamlined technology transition from the SBIR and STTR programs of the Department of Defense 
(a)DefinitionsIn this section— (1)the terms commercialization, Federal agency, Phase I, Phase II, Phase III, SBIR, and STTR have the meanings given those terms in section 9(e) of the Small Business Act (15 U.S.C. 638(e)); 
(2)the term covered small business concern means— (A)a small business concern that completed a Phase II award under the SBIR or STTR program of the Department; or 
(B)a small business concern that— (i)completed a Phase I award under the SBIR or STTR program of the Department; and 
(ii)a contracting officer for the Department recommended for inclusion in a multiple award contract described in subsection (b); (1)the term Department means the Department of Defense; 
(2)the term military department has the meaning given the term in section 101 of title 10, United States Code; (3)the term multiple award contract has the meaning given the term in section 3302(a) of title 41, United States Code; 
(4)the term pilot program means the pilot program established under subsection (b); and (5)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632). 
(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of Defense shall establish a pilot program under which the Department shall award multiple award contracts to covered small business concerns for the purchase of technologies, supplies, or services that the covered small business concern has developed through the SBIR or STTR program. (c)Waiver of Competition in Contracting Act requirementsThe Secretary of Defense may establish procedures to waive provisions of section 2304 of title 10, United States Code, for purposes of carrying out the pilot program. 
(d)Use of contract vehicleA multiple award contract described in subsection (b) may be used by any military department or component of the Department. (e)TerminationThe pilot program established under this section shall terminate on September 30, 2023. 
(f)Rule of constructionNothing in this section shall be construed to prevent the commercialization of products and services produced by a small business concern under an SBIR or STTR program of a Federal agency through— (1)direct awards for Phase III of an SBIR or STTR program; or 
(2)any other contract vehicle. 1711.Pilot program on strengthening manufacturing in the defense industrial base (a)Pilot program requiredThe Secretary of Defense shall carry out a pilot program to assess the feasibility and advisability of increasing the capability of the defense industrial base to support— 
(1)production needs to meet military requirements; and (2)manufacturing and production of emerging defense and commercial technologies. 
(b)AuthoritiesThe Secretary shall carry out the pilot program under the following: (1)Chapters 137 and 139 and sections 2371, 2371b, and 2373 of title 10, United States Code. 
(2)Such other legal authorities as the Secretary considers applicable to carrying out the pilot program. (c)ActivitiesActivities under the pilot program may include the following: 
(1)Use of contracts, grants, or other transaction authorities to support manufacturing and production capabilities in small- and medium-sized manufacturers. (2)Purchases of goods or equipment for testing and certification purposes. 
(3)Incentives, including purchase commitments and cost sharing with nongovernmental sources, for the private sector to develop manufacturing and production capabilities in areas of national security interest. (4)Issuing loans or providing loan guarantees to small- and medium-sized manufacturers to support manufacturing and production capabilities in areas of national security interest. 
(5)Giving awards to third party entities to support investments in small- and medium-sized manufacturers working in areas of national security interest, including debt and equity investments that would benefit missions of the Department of Defense. (6)Such other activities as the Secretary determines necessary. 
(d)TerminationThe pilot program shall terminate on the date that is four years after the date of the enactment of this Act. (e)Briefing requiredNo later than January 31, 2022, the Secretary of Defense shall provide a briefing to the Committees on Armed Services in the Senate and the House of Representatives on the results of the pilot program. 
1712.Review regarding applicability of foreign ownership, control, or influence requirements of National Industrial Security Program to national technology and industrial base companies 
(a)ReviewThe Secretary of Defense, with the concurrence of the Secretary of State and after consultation with the Director of the Information Security Oversight Office, shall review whether organizations whose ownership or majority control is based in a country that is part of the national technology and industrial base should be exempted from one or more of the foreign ownership, control, or influence requirements of the National Industrial Security Program. (b)AuthorityThe Secretary of Defense may establish a program to exempt organizations described under subsection (a) from one or more of the foreign ownership, control, or influence requirements of the National Industrial Security Program. Any such program shall comply with the requirements of this subsection. 
(1)In generalUnder a program established under this subsection, the Secretary, with the concurrence of the Secretary of State and after consultation with the Director of the Information Security Oversight Office, shall maintain a list of organizations owned or controlled by a country that is part of the national technology and industrial base that are eligible for exemption from the requirements described under such subsection. (2)Determinations of eligibilityUnder a program established under this subsection, the Secretary of Defense, with the concurrence of the Secretary of State and after consultation with the Director of the Information Security Oversight Office, may (on a case-by-case basis and for the purpose of supporting specific needs of the Department of Defense) designate an organization whose ownership or majority control is based in a country that is part of the national technology and industrial base as exempt from the requirements described under subsection (a) upon a determination that such exemption— 
(A)is beneficial to improving collaboration within countries that are a part of the national technology and industrial base; (B)is in the national security interest of the United States; and 
(C)will not result in a greater risk of the disclosure of classified or sensitive information consistent with the National Industrial Security Program. (3)Exercise of authorityThe authority under this subsection may be exercised beginning on the date that is the later of— 
(A)the date that is 60 days after the Secretary of Defense, in consultation with the Secretary of State and the Director of the Information Security Oversight Office, submits to the appropriate congressional committees a report summarizing the review conducted under subsection (a); and (B)the date that is 30 days after the Secretary of Defense, in consultation with the Secretary of State and the Director of the Information Security Oversight Office, submits to the appropriate congressional committees a written notification of a determination made under paragraph (2), including a discussion of the issues related to the foreign ownership or control of the organization that were considered as part of the determination. 
(c)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees has the meaning given the term in section 301 of title 10, United States Code. 
(2)National technology and industrial basethe term national technology and industrial base has the meaning given the term in section 2500 of title 10, United States Code. 1713.Report on sourcing of tungsten and tungsten powders from domestic producers (a)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the procurement of tungsten and tungsten powders for military applications. 
(b)ElementsThe report under subsection (a) shall include the following: (1)An overview of the quantities and countries of origin of tungsten and tungsten powders that are procured by the Department of Defense or prime contractors of the Department for military applications. 
(2)An evaluation of the effects on the Department if the Secretary of Defense prioritizes the procurement of tungsten and tungsten powders from only domestic producers. (3)An evaluation of the effects on the Department if tungsten and tungsten powders are required to be procured from only domestic producers. 
(4)An estimate of any costs associated with domestic sourcing requirements related to tungsten and tungsten powders. 1714.Report on utilization of small business concerns for Federal contracts (a)FindingsCongress finds that— 
(1)since the passage of the Budget Control Act of 2011 (Public Law 112–25; 125 Stat. 240), many Federal agencies have started favoring longer-term Federal contracts, including multiple award contracts, over direct individual awards; (2)these multiple award contracts have grown to more than one-fifth of Federal contract spending, with the fastest growing multiple award contracts each surpassing $100,000,000 in obligations for the first time between 2013 and 2014; 
(3)in fiscal year 2017, 17 of the 20 largest Federal contract opportunities are multiple award contracts; (4)while Federal agencies may choose to use any or all of the various socioeconomic groups on a multiple award contract, the Small Business Administration only examines the performance of socioeconomic groups through the small business procurement scorecard and does not examine potential opportunities for those groups; and 
(5)Congress and the Department of Justice have been clear that no individual socioeconomic group shall be given preference over another. (b)DefinitionsIn this section— 
(1)the term Administrator means the Administrator of the Small Business Administration; (2)the term covered small business concerns means— 
(A)qualified HUBZone small business concerns; (B)small business concerns owned and controlled by service-disabled veterans; 
(C)small business concerns owned and controlled by women; and (D)small business concerns owned and controlled by socially and economically disadvantaged individuals, as defined under section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C)); and 
(3)the terms qualified HUBZone small business concern, small business concern, small business concern owned and controlled by service-disabled veterans, and small business concern owned and controlled by women have the meanings given those terms in section 3 of the Small Business Act (15 U.S.C. 632). (c)Report (1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that includes— 
(A)a determination as to whether small business concerns and each category of covered small business concern are being utilized in a significant portion of the multiple award contracts awarded by the Federal Government, including— (i)whether awards are reserved for concerns in 1 or more of those categories; and 
(ii)whether concerns in each such category are given the opportunity to perform on multiple award contracts; (B)a determination as to whether performance requirements for multiple award contracts, as in effect on the day before the date of enactment of this Act, are feasible and appropriate for small business concerns and covered small business concerns; and 
(C)any additional information as the Administrator may determine necessary. (2)RequirementIn making the determinations required under paragraph (1), the Administrator shall use information— 
(A)from multiple award contracts with varied assigned North American Industry Classification System codes; and (B)about the awards of multiple award contracts from not less than eight Federal agencies. 
XVIIIGovernment purchase and travel cards 
 
Sec. 1801. Short title. 
Sec. 1802. Definitions. 
Sec. 1803. Expanded use of data analytics. 
Sec. 1804. Guidance on improving information sharing to curb improper payments. 
Sec. 1805. Interagency charge card data management group. 
Sec. 1806. Reporting requirements. 
1801.Short titleThis title may be cited as the Saving Federal Dollars Through Better Use of Government Purchase and Travel Cards Act of 2017.  1802.DefinitionsIn this title: 
(1)Improper paymentThe term improper payment has the meaning given the term in section 2 of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note). (2)Questionable transactionThe term questionable transaction means a charge card transaction that from initial card data appears to be high risk and may therefore be improper due to non-compliance with applicable law, regulation or policy. 
(3)Strategic sourcingThe term strategic sourcing means analyzing and modifying a Federal agency’s spending patterns to better leverage its purchasing power, reduce costs, and improve overall performance. 1803.Expanded use of data analytics (a)StrategyNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator for General Services, shall develop a strategy to expand the use of data analytics in managing government purchase and travel charge card programs. These analytics may employ existing General Services Administration capabilities, and may be in conjunction with agencies’ capabilities, for the purpose of— 
(1)identifying examples or patterns of questionable transactions and developing enhanced tools and methods for agency use in— (A)identifying questionable purchase and travel card transactions; and 
(B)recovering improper payments made with purchase and travel cards; (2)identifying potential opportunities for agencies to further leverage administrative process stream­lin­ing and cost reduction from purchase and travel card use, including additional agency opportunities for card-based strategic sourcing; 
(3)developing a set of purchase and travel card metrics and benchmarks for high-risk activities, which shall assist agencies in identifying potential emphasis areas for their purchase and travel card management and oversight activities, including those required by the Government Charge Card Abuse Prevention Act of 2012 (Public Law 112–194); and (4)developing a plan, which may be based on existing capabilities, to create a library of analytics tools and data sources for use by Federal agencies (including inspectors general of those agencies).  
1804.Guidance on improving information sharing to curb improper payments 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Office of Management and Budget, in consultation with the Administrator of General Services and the interagency charge card data management group established under section 1805, shall issue guidance on improving information sharing by government agencies for the purposes of section 1803(a)(1). (b)ElementsThe guidance issued under subsection (a) shall— 
(1)require relevant officials at Federal agencies to identify high-risk activities and communicate that information to the appropriate management levels within the agencies; (2)require that appropriate officials at Federal agencies review the reports issued by charge card-issuing banks on questionable transaction activity (such as purchase and travel card pre-suspension and suspension reports, delinquency reports, and exception reports), including transactions that occur with high-risk activities, and suspicious timing or amounts of cash withdrawals or advances; 
(3)provide for the appropriate sharing of information related to potential questionable transactions, fraud schemes, and high-risk activities with the General Services Administration and the appropriate officials in Federal agencies; (4)consider the recommendations made by Inspectors General or the best practices Inspectors General have identified; and 
(5)include other requirements determined appropriate by the Director for the purposes of carrying out this title. 1805.Interagency charge card data management group (a)EstablishmentThe Administrator of General Services and the Director of the Office of Management and Budget shall establish a purchase and travel charge card data management group to develop and share best practices for the purposes described in section 1803(a). 
(b)ElementsThe best practices developed under subsection (a) shall— (1)cover rules, edits, and task order or contract modifications related to charge card-issuing banks; 
(2)include the review of accounts payable information and purchase and travel card transaction data of agencies for the purpose of identifying potential strategic sourcing and other additional opportunities (such as recurring payments, utility payments, and grant payments) for which the charge cards or related payment products could be used as a payment method; and (3)include other best practices as determined by the Administrator and Director. 
(c)MembershipThe purchase and travel charge card data management group shall meet regularly as determined by the co-chairs, for a duration of three years, and include those agencies as described in section 2 of the Government Charge Card Abuse Prevention Act of 2012 (Public Law 112–194) and others identified by the Administrator and Director. 1806.Reporting requirements (a)General Services Administration reportNot later than one year after the date of the enactment of this Act, the Administrator for General Services shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on the implementation of this title, including the metrics used in determining whether the analytic and benchmarking efforts have reduced, or contributed to the reduction of, questionable transactions or improper payments as well as improved utilization of card-based payment products. 
(b)Agency reports and consolidated report to congressNot later than one year after the date of the enactment of this Act, the head of each Federal agency described in section 2 of the Government Charge Card Abuse Prevention Act of 2012 (Public Law 112–194) shall submit a report to the Director of the Office of Management and Budget on that agency’s activities to implement this title. (c)Office of management and budget report to congressThe Director of the Office of Management and Budget shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a consolidated report of agency activities to implement this title, which may be included as part of another report submitted by the Director to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives. 
(d)Report on additional savings opportunitiesNot later than one year after the date of the enactment of this Act, the Administrator of General Services shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report identifying and exploring further potential savings opportunities for government agencies under the Federal charge card programs. This report may be combined with the report required under subsection (a). BMilitary Construction Authorizations 2001.Short titleThis division may be cited as the Military Construction Authorization Act for Fiscal Year 2018. 
2002.Expiration of authorizations and amounts required to be specified by law 
(a)Expiration of authorizations after five yearsExcept as provided in subsection (b), all authorizations contained in titles XXI through XXVII for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor) shall expire on the later of— (1)October 1, 2022; or 
(2)the date of the enactment of an Act authorizing funds for military construction for fiscal year 2023. (b)ExceptionSubsection (a) shall not apply to authorizations for military construction projects, land acquisition, family housing projects and facilities, and contributions to the North Atlantic Treaty Organization Security Investment Program (and authorizations of appropriations therefor), for which appropriated funds have been obligated before the later of— 
(1)October 1, 2022; or (2)the date of the enactment of an Act authorizing funds for fiscal year 2023 for military construction projects, land acquisition, family housing projects and facilities, or contributions to the North Atlantic Treaty Organization Security Investment Program. 
(c)Extension of authorizations of fiscal year 2016 and fiscal year 2017 projects 
(1)Fiscal year 2016 projectsSection 2002 of the Military Construction Authorization Act for Fiscal Year 2016 (division B of Public Law 114–92; 129 Stat. 1145) is amended— (A)in subsection (a)— 
(i)in paragraph (1), by striking 2018 and inserting 2020; and (ii)in paragraph (2), by striking 2019 and inserting 2021; and 
(B)in subsection (b)— (i)in paragraph (1), by striking 2018 and inserting 2020; and 
(ii)in paragraph (2), by striking 2019 and inserting 2021. (2)Fiscal year 2017 projectsSection 2002 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 129 Stat. 1145) is amended— 
(A)in subsection (a)— (i)in paragraph (1), by striking 2019 and inserting 2021; and 
(ii)in paragraph (2), by striking 2020 and inserting 2022; and (B)in subsection (b)— 
(i)in paragraph (1), by striking 2019 and inserting 2021; and (ii)in paragraph (2), by striking 2020 and inserting 2022. 
2003.Effective dateTitles XXI through XXVII and title XXIX shall take effect on the later of— (1)October 1, 2017; or 
(2)the date of the enactment of this Act. XXIArmy Military Construction  Sec. 2101. Authorized Army construction and land acquisition projects. Sec. 2102. Family housing. Sec. 2103. Improvements to military family housing units. Sec. 2104. Authorization of appropriations, Army. Sec. 2105. Modification of authority to carry out certain fiscal year 2014 project. Sec. 2106. Modification of authority to carry out certain fiscal year 2015 project. Sec. 2107. Extension of authorization of certain fiscal year 2014 project. Sec. 2108. Extension of authorizations of certain fiscal year 2015 projects. Sec. 2109. Additional authority to carry out certain fiscal year 2000, 2005, 2006, and 2007 projects. 2101.Authorized Army construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Army: Inside the United States 
 
StateInstallation Amount 
 
AlabamaFort Rucker$38,000,000 
ArizonaDavis-Monthan Air Force Base $22,000,000 
Fort Huachuca$30,000,000 
CaliforniaFort Irwin$3,000,000 
ColoradoFort Carson$29,300,000 
FloridaEglin Air Force Base$18,000,000 
GeorgiaFort Benning $38,800,000 
Fort Gordon$51,500,000 
HawaiiPohakuloa Training Area$25,000,000 
IndianaCrane Army Ammunition Plant $24,000,000 
New YorkU.S. Military Academy$22,000,000 
South CarolinaFort Jackson$60,000,000 
Shaw Air Force Base$25,000,000 
TexasCamp Bullis$13,600,000 
Fort Hood$70,000,000 
VirginiaJoint Base Langley-Eustis$34,000,000 
Joint Base Myer-Henderson$20,000,000 
WashingtonJoint Base Lewis-McChord$66,000,000 
Yakima$19,500,000 
(b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out the military construction project for the installations or locations outside the United States, and in the amounts, set forth in the following table: Army: Outside the United States  CountryInstallation Amount   Germany Stuttgart$40,000,000  Weisbaden$43,000,000 KoreaKunsan Air Base$53,000,000 2102.Family housing (a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: 
Army: Family Housing 
 
State/CountryInstallationUnitsAmount 
 
Georgia Fort GordonFamily Housing New Construction$6,100,000 
GermanySouth Camp VilseckFamily Housing New Construction$22,445,000 
KwajaleinKwajalein AtollFamily Housing Replacement Construction$31,000,000 
MassachusettsNatickFamily Housing Replacement Construction$21,000,000 
(b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $33,559,000.  2103.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2104(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Army may improve existing military family housing units in an amount not to exceed $34,156,000.  
2104.Authorization of appropriations, Army 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for military construction, land acquisition, and military family housing functions of the Department of the Army as specified in the funding table in section 4601. (b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2101 may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  
2105.Modification of authority to carry out certain fiscal year 2014 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 986) for Joint Base Lewis-McChord, Washington, for construction of an airfield operations complex, the Secretary of the Army may construct standby generator capacity of 1,000 kilowatts.  2106.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3670) for Fort Shafter, Hawaii, for construction of a command and control facility, the Secretary of the Army may construct 15 megawatts of redundant power generation for a total project amount of $370,000,000.  
2107.Extension of authorization of certain fiscal year 2014 project 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorization set forth in the table in subsection (b), as provided in section 2101 of that Act (127 Stat. 986), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2014 Project Authorization 
 
State or CountryInstallation or LocationProjectAmount 
 
JapanKyogamisakiCompany Operations Complex$33,000,000 
2108.Extension of authorizations of certain fiscal year 2015 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2101 of that Act (128 Stat. 3670), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Army: Extension of 2015 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
CaliforniaMilitary Ocean Terminal ConcordAccess Control Point$9,900,000 
 HawaiiFort ShafterCommand and Control Facility (SCIF)$370,000,000 
JapanKadena Air BaseMissile Magazine$10,600,000 
TexasFort HoodSimulation Center$46,000,000 
2109.Additional authority to carry out certain fiscal year 2000, 2005, 2006, and 2007 projects 
(a)Project authorizationIn connection with the authorizations contained in the tables in section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2000 (division B of Public Law 106–65; 113 Stat. 825), section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2005 (division B of Public Law 108–375; 118 Stat. 2101), section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2006 (division B of Public Law 109–163; 119 Stat. 3485), and section 2101(a) of the Military Construction Authorization Act for Fiscal Year 2007 (division B of Public Law 109–364; 120 Stat. 2445) for Fort Irwin, California, for Land Acquisition – National Training Center, Phases 1 through 4, the Secretary of the Army may carry out military construction projects to complete the land acquisitions within the initial scope of the projects. (b)Congressional notificationThe Secretary of the Army shall provide information in accordance with section 2851(c) of title 10, United States Code, regarding the projects described in subsection (a). 
XXIINavy Military Construction 
 
Sec. 2201. Authorized Navy construction and land acquisition projects. 
Sec. 2202. Family housing. 
Sec. 2203. Improvements to military family housing units. 
Sec. 2204. Authorization of appropriations, Navy. 
Sec. 2205. Extension of authorizations for certain fiscal year 2014 projects. 
Sec. 2206. Extension of authorizations of certain fiscal year 2015 projects. 
2201.Authorized Navy construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: Navy: Inside the United States  StateInstallation or LocationAmount  ArizonaYuma $36,358,000 California Barstow $36,539,000 Camp Pendleton$61,139,000 Coronado$36,000,000 Lemoore$60,828,000 Miramar$47,600,000 Twentynine Palms$55,099,000 FloridaMayport$84,818,000 GeorgiaAlbany $43,300,000 GuamJoint Region Marianas$284,679,000 HawaiiJoint Base Pearl Harbor-Hickam$73,200,000 Kaneohe Bay$26,492,000 Wahiawa$65,864,000 MaineKittery $61,692,000 North CarolinaCamp Lejeune$103,767,000 Cherry Point Marine Corps Air Station$15,671,000 VirginiaDam Neck$29,262,000 Joint Expeditionary Base Little Creek-Story$2,596,000 Portsmouth$72,990,000 Quantico$23,738,000 Yorktown$36,358,000 WashingtonIndian Island$44,440,000 (b)Outside the united statesUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the installation or location outside the United States, and in the amounts, set forth in the following table: 
Navy: Outside the United States 
 
CountryInstallation or LocationAmount 
 
GreeceSouda Bay$22,045,000 
 JapanIwakuni $21,860,000 
2202.Family housing 
(a)Construction and acquisitionUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may construct or acquire family housing units (including land acquisition and supporting facilities) at the installations or locations, in the number of units, and in the amounts set forth in the following table: Navy: Family Housing  CountryInstallationUnitsAmount  Bahrain IslandSW AsiaConstruct On-Base GFOQ$2,138,000 Mariana IslandsGuam Replace Andersen Housing PH II$40,875,000 (b)Planning and designUsing amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,418,000.  
2203.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2204(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Navy may improve existing military family housing units in an amount not to exceed $36,251,000. 2204.Authorization of appropriations, Navy (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for military construction, land acquisition, and military family housing functions of the Department of the Navy, as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2201 may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  2205.Extension of authorizations for certain fiscal year 2014 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (127 Stat. 989) and extended by section 2207 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2694), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: Navy: Extension of 2014 Project Authorizations  StateInstallation or LocationProjectAmount  Illinois Great LakesUnaccompanied Housing $35,851,000  NevadaFallon Wastewater Treatment Plant$11,334,000 VirginiaQuanticoFuller Road Improvements$9,013,000 2206.Extension of authorizations of certain fiscal year 2015 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2201 of that Act (128 Stat. 3675), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: Navy: Extension of 2015 Project Authorizations  StateInstallation or LocationProjectAmount   District of ColumbiaNSA WashingtonElectronics Science and Technology Lab$37,882,000 MarylandIndian HeadAdvanced Energetics Research Lab Complex Phase 2$15,346,000 XXIIIAir Force Military Construction  Sec. 2301. Authorized Air Force construction and land acquisition projects. Sec. 2302. Family housing. Sec. 2303. Improvements to military family housing units. Sec. 2304. Authorization of appropriations, Air Force. Sec. 2305. Modification of authority to carry out certain fiscal year 2017 projects. Sec. 2306. Extension of authorizations of certain fiscal year 2015 projects. 2301.Authorized Air Force construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Air Force: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaEielson Air Force Base$168,900,000 
ArkansasLittle Rock Air Force Base$20,000,000 
California  Travis Air Force Base$114,700,000 
Colorado Buckley Air Force Base$38,000,000 
Fort Carson$13,000,000 
U.S. Air Force Academy$30,000,000 
Florida Eglin Air Force Base $90,700,000 
MacDill Air Force Base$8,100,000 
Tyndall Air Force Base$17,000,000 
GeorgiaRobins Air Force Base $9,800,000 
Kansas McConnell Air Force Base$17,500,000 
MarylandJoint Base Andrews$271,500,000 
NevadaNellis Air Force Base$61,000,000 
New JerseyMcGuire-Dix-Lakehurst$146,500,000 
New MexicoCannon Air Force Base$42,000,000 
Holloman Air Force Base$4,250,000 
Kirtland Air Force Base$9,300,000 
North Dakota Minot Air Force Base$27,000,000 
OhioWright-Patterson Air Force Base$6,800,000 
Oklahoma Altus Air Force Base$20,900,000 
TexasJoint Base San Antonio$156,630,000 
UtahHill Air Force Base$28,000,000 
WyomingF.E. Warren Air Force Base$62,000,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Air Force: Outside the United States  CountryInstallation or LocationAmount  Australia Darwin $76,000,000 United KingdomRAF Fairford$45,650,000 RAF Lakenheath$136,992,000 2302.Family housingUsing amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may carry out architectural and engineering services and construction design activities with respect to the construction or improvement of family housing units in an amount not to exceed $4,445,000. 
2303.Improvements to military family housing unitsSubject to section 2825 of title 10, United States Code, and using amounts appropriated pursuant to the authorization of appropriations in section 2304(a) and available for military family housing functions as specified in the funding table in section 4601, the Secretary of the Air Force may improve existing military family housing units in an amount not to exceed $80,617,000.  2304.Authorization of appropriations, Air Force (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for military construction, land acquisition, and military family housing functions of the Department of the Air Force, as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2301 may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601.  2305.Modification of authority to carry out certain fiscal year 2017 projects (a)Hanscom Air Force BaseIn the case of the authorization contained in the table in section 2301(a) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2696) for Hanscom Air Force Base, Massachusetts, for construction of a gate complex at the installation, the Secretary of the Air Force may construct a visitor control center of 187 square meters, a traffic check house of 294 square meters, and an emergency power generator system and transfer switch consistent with the Air Force’s construction guidelines. 
(b)Mariana IslandsIn the case of the authorization contained in the table in section 2301(b) of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2697) for acquiring 142 hectares of land at an unspecified location in the Mariana Islands, the Secretary of the Air Force may acquire 142 hectares of land on Tinian in the Northern Mariana Islands for a cost of $21,900,000. (c)Chabelley AirfieldIn the case of the authorization contained in the table in section 2902 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2743) for Chabelley Airfield, Djibouti, for construction of a parking apron and taxiway at that location, the Secretary of the Air Force may construct 20,490 square meters of taxiway and apron, 8,230 square meters of paved shoulders, 10,650 square meters of hangar pads, and 3,900 square meters of cargo apron. 
(d)Scott Air Force BaseThe table in section 4601 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2877) is amended in the item relating to Scott Air Force Base, Illinois, by striking Consolidated Corrosion Facility add/alter. in the project title column and inserting Consolidated Communication Facility add/alter..  2306.Extension of authorizations of certain fiscal year 2015 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2301 of that Act (128 Stat. 3679), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: Air Force: Extension of 2015 Project Authorization  StateInstallationProjectAmount  AlaskaClear Air Force Station Emergency Power Plant Fuel Storage$11,500,000 OklahomaTinker Air Force BaseKC-46 Two-Bay Maintenance Hangar $63,000,000 XXIVDefense Agencies Military Construction  Sec. 2401. Authorized Defense Agencies construction and land acquisition projects. Sec. 2402. Authorized energy resiliency and conservation projects. Sec. 2403. Authorization of appropriations, Defense Agencies. Sec. 2404. Modification of authority to carry out certain fiscal year 2017 project. Sec. 2405. Extension of authorizations of certain fiscal year 2014 projects. Sec. 2406. Extension of authorizations of certain fiscal year 2015 projects. 2401.Authorized Defense Agencies construction and land acquisition projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations inside the United States, and in the amounts, set forth in the following table: 
Defense Agencies: Inside the United States 
 
StateInstallation or LocationAmount 
 
AlaskaFort Greely$200,000,000 
CaliforniaCamp Pendleton$43,642,000 
Coronado $258,735,000 
ColoradoSchriever Air Force Base $10,200,000 
FloridaEglin Air Force Base$9,100,000 
Hurlburt Field$46,400,000 
GeorgiaFort Gordon$10,350,000 
GuamAndersen Air Force Base$23,900,000 
HawaiiKunia $5,000,000 
MissouriFort Leonard Wood$393,241,000 
St. Louis $381,000,000 
 New MexicoCannon Air Force Base$8,228,000 
 North CarolinaCamp Lejeune$90,039,000 
Fort Bragg$57,778,000 
Seymour Johnson Air Force Base$20,000,000 
South CarolinaShaw Air Force Base $22,900,000 
UtahHill Air Force Base$20,000,000 
VirginiaJoint Expeditionary Base Little Creek-Story$23,000,000 
Norfolk$18,500,000 
Pentagon$50,100,000 
Portsmouth$22,500,000 
Worldwide UnspecifiedUnspecified Worldwide Locations$64,364,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for military construction projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may acquire real property and carry out military construction projects for the installations or locations outside the United States, and in the amounts, set forth in the following table: Defense Agencies: Outside the United States  CountryInstallation or LocationAmount  GermanySpangdahlem Air Base$79,141,000 Stuttgart$46,609,000 GreeceSouda Bay$18,100,000 ItalyVicenza$62,406,000 Japan Iwakuni$30,800,000 Kadena Air Base$27,573,000 Okinawa$11,900,000 Sasebo$45,600,000 Torii Commo Station$25,323,000 Puerto Rico Punta Borinquen$61,071,000 United KingdomMenwith Hill Station$11,000,000 2402.Authorized energy resiliency and conservation projects (a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy resiliency and conservation projects inside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy resiliency and conservation projects under chapter 173 of title 10, United States Code, for the installations or locations inside the United States, and the amounts set forth in the following table: 
Energy Resiliency and Conservation Projects: Inside the United States 
 
StateInstallation or LocationAmount 
 
ColoradoSchriever Air Force Base$15,260,000 
GuamAndersen Air Force Base$5,880,000 
NAVBASE Guam$6,920,000 
Hawaii MCBH Kaneohe Bay$6,185,000 
IllinoisMTC Marseilles$3,000,000 
Maryland NSA South Potomac-Indian Head$10,790,000 
Missouri Fort Leonard Wood$5,300,000 
MontanaMalmstrom Air Force Base$6,086,000 
North CarolinaFort Bragg$3,000,000 
Lejeune/New River$9,750,000 
UtahTooele Army Depot$6,400,000 
Dugway Proving Ground$8,700,000 
Hill Air Force Base$8,467,000 
WyomingF.E. Warren$4,500,000 
Various LocationsVarious Locations$27,232,000 
(b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2403(a) and available for energy resiliency and conservation projects outside the United States as specified in the funding table in section 4601, the Secretary of Defense may carry out energy resiliency and conservation projects under chapter 173 of title 10, United States Code, for the installations or locations outside the United States, and in the amounts, set forth in the following table: Energy Resiliency and Conservation Projects: Outside the United States  CountryInstallation or LocationAmount  Honduras Soto Cano Air Base$12,600,000 Italy NSA Naples$2,700,000 JapanCFA Yokosuka$8,530,000 KoreaOsan Air Base$13,700,000 2403.Authorization of appropriations, Defense Agencies (a)Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for military construction, land acquisition, and military family housing functions of the Department of Defense (other than the military departments), as specified in the funding table in section 4601. 
(b)Limitation on total cost of construction projectsNotwithstanding the cost variations authorized by section 2853 of title 10, United States Code, and any other cost variation authorized by law, the total cost of all projects carried out under section 2401 of this Act may not exceed the total amount authorized to be appropriated under subsection (a), as specified in the funding table in section 4601. 2404.Modification of authority to carry out certain fiscal year 2017 projectIn the case of the authorization in the table in section 2401(b) of the Military Construction Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2700) for Kaiserslautern, Germany, for construction of the Sembach Elementary/Middle School Replacement, the Secretary of Defense may construct an elementary school.  
2405.Extension of authorizations of certain fiscal year 2014 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (127 Stat. 995) and extended by section 2406 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2702), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Defense Agencies: Extension of 2014 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
United KingdomRoyal Air Force LakenheathLakenheath Middle/High School Replacement$69,638,000 
VirginiaMarine Corps Base QuanticoQuantico Middle/High School Replacement$40,586,000 
PentagonPFPA Support Operations Center $14,800,000 
2406.Extension of authorizations of certain fiscal year 2015 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2401 of that Act (128 Stat. 3681), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Defense Agencies: Extension of 2015 Project Authorizations 
 
State/CountryInstallation or LocationProjectAmount 
 
AustraliaGeraldtonCombined Communications Gateway Geraldton $9,600,000 
BelgiumBrusselsBrussels Elementary/High School Replacement$41,626,000 
JapanOkinawaKubasaki High School Replacement/Renovation$99,420,000 
Commander Fleet Activities SaseboE.J. King High School Replacement/Renovation $37,681,000 
Mississippi StennisSOF Land Acquisition Western Maneuver Area $17,224,000 
New MexicoCannon Air Force BaseSOF Squadron Operations Facility (STS)$23,333,000 
VirginiaDefense Distribution Depot RichmondReplace Access Control Point$5,700,000 
Joint Base Langley-EustisHospital Addition/Central Utility Plant Replacement$41,200,000 
PentagonRedundant Chilled Water Loop$15,100,000 
XXVInternational Programs 
 
Subtitle A—North Atlantic Treaty Organization Security Investment Program 
Sec. 2501. Authorized NATO construction and land acquisition projects. 
Sec. 2502. Authorization of appropriations, NATO. 
Subtitle B—Host Country In-Kind Contributions 
Sec. 2511. Republic of Korea funded construction projects. 
Sec. 2512. Modification of authority to carry out certain fiscal year 2017 projects. 
ANorth Atlantic Treaty Organization Security Investment Program 
2501.Authorized NATO construction and land acquisition projectsThe Secretary of Defense may make contributions for the North Atlantic Treaty Organization Security Investment Program as provided in section 2806 of title 10, United States Code, in an amount not to exceed the sum of the amount authorized to be appropriated for this purpose in section 2502 and the amount collected from the North Atlantic Treaty Organization as a result of construction previously financed by the United States. 2502.Authorization of appropriations, NATOFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for contributions by the Secretary of Defense under section 2806 of title 10, United States Code, for the share of the United States of the cost of projects for the North Atlantic Treaty Organization Security Investment Program authorized by section 2501 as specified in the funding table in section 4601.  
BHost Country In-Kind Contributions 
2511.Republic of Korea funded construction projectsPursuant to agreement with the Republic of Korea for required in-kind contributions, the Secretary of Defense may accept military construction projects for the installations or locations, and in the amounts, set forth in the following table: Republic of Korea Funded Construction Projects  CountryComponentInstallation or LocationProjectAmount  KoreaArmyCamp HumphreysUnaccompanied Enlisted Personnel Housing, Phase 1$76,000,000 ArmyCamp HumphreysType I Aircraft Parking Apron$10,000,000 Air ForceKunsan Air BaseConstruct Airfield Damage Repair Warehouse$6,500,000 Air ForceOsan Air BaseMain Gate Entry Control Facilities$13,000,000 2512.Modification of authority to carry out certain fiscal year 2017 projects (a)Camp HumphreysIn the case of the authorization contained in the table in section 2511 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2704) for Camp Humphreys, Republic of Korea, for construction of the 8th Army Correctional Facility, the Secretary of Defense may construct a level 1 correctional facility of 26,000 square feet and a utility and tool storage building of 400 square feet. 
(b)K-16 Air BaseIn the case of the authorization contained in the table in section 2511 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2704) for the K-16 Air Base, Republic of Korea, for renovation of the Special Operations Forces (SOF) Operations Facility, B-606, the Secretary of Defense may renovate an operations administration area of 5,500 square meters. XXVIGuard and Reserve Forces Facilities  Subtitle A—Project Authorizations and Authorization of Appropriations Sec. 2601. Authorized Army National Guard construction and land acquisition projects. Sec. 2602. Authorized Army Reserve construction and land acquisition projects. Sec. 2603. Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projects. Sec. 2604. Authorized Air National Guard construction and land acquisition projects. Sec. 2605. Authorized Air Force Reserve construction and land acquisition projects. Sec. 2606. Authorization of appropriations, National Guard and Reserve. Subtitle B—Other Matters Sec. 2611. Modification of authority to carry out certain fiscal year 2015 project. Sec. 2612. Extension of authorizations of certain fiscal year 2014 projects. Sec. 2613. Extension of authorizations of certain fiscal year 2015 projects. AProject Authorizations and Authorization of Appropriations 2601.Authorized Army National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Army National Guard 
 
StateLocationAmount 
 
Delaware New Castle$36,000,000 
IdahoOrchard Training Area$22,000,000 
MTC Gowen$9,000,000 
IowaCamp Dodge$8,500,000 
KansasFort Leavenworth$19,000,000 
Maine Presque Isle$17,500,000 
MarylandSykesville$19,000,000 
MinnesotaArden Hills$39,000,000 
MissouriSpringfield$32,000,000 
New Mexico Las Cruces$8,600,000 
Virginia Fort Belvoir$15,000,000 
Fort Pickett$4,550,000 
WashingtonTumwater$31,000,000 
2602.Authorized Army Reserve construction and land acquisition projects 
(a)Inside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations inside the United States, and in the amounts, set forth in the following table: Army Reserve: Inside the United States  StateLocationAmount  CaliforniaFallbrook$36,000,000 Washington Lewis-McChord$30,000,000 Wisconsin Fort McCoy$13,000,000 (b)Outside the United StatesUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 3102, the Secretary of the Army may acquire real property and carry out military construction projects for the Army Reserve locations outside the United States, and in the amounts, set forth in the following table: 
Army Reserve: Outside the United States 
 
StateLocationAmount 
 
Puerto RicoAguadilla$12,400,000 
Fort Buchanan$26,000,000 
2603.Authorized Navy Reserve and Marine Corps Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Navy may acquire real property and carry out military construction projects for the Navy Reserve and Marine Corps Reserve locations inside the United States, and in the amounts, set forth in the following table: Navy Reserve and Marine Corps Reserve  StateLocationAmount  California Lemoore$17,330,000 GeorgiaFort Gordon$17,797,000 New JerseyJoint Base McGuire-Dix-Lakehurst$11,573,000 Texas Fort Worth$12,637,000 2604.Authorized Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air National Guard locations inside the United States, and in the amounts, set forth in the following table: 
Air National Guard 
 
StateLocationAmount 
 
CaliforniaMarch Air Force Base$15,000,000 
ColoradoPeterson Air Force Base$8,000,000 
ConnecticutBradley IAP$7,000,000 
IndianaHulman Regional Airport$8,000,000 
Kentucky Louisville IAP$9,000,000 
Mississippi Jackson International Airport$8,000,000 
Missouri Rosecrans Memorial Airport$10,000,000 
New York Hancock Field$6,800,000 
OhioToledo Express Airport$15,000,000 
OklahomaTulsa International Airport$8,000,000 
Oregon Klamath Falls IAP$18,500,000 
South DakotaJoe Foss Field$12,000,000 
TennesseeMcGhee-Tyson Airport$25,000,000 
Wisconsin Dane County Regional/Airport Truax Field$8,000,000 
2605.Authorized Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the authorization of appropriations in section 2606 and available for the National Guard and Reserve as specified in the funding table in section 4601, the Secretary of the Air Force may acquire real property and carry out military construction projects for the Air Force Reserve locations inside the United States, and in the amounts, set forth in the following table: Air Force Reserve  State LocationAmount  Florida Patrick Air Force Base$25,000,000 Georgia Robins Air Force Base$32,000,000 GuamJoint Region Marianas$5,200,000  Hawaii Joint Base Pearl Harbor-Hickam$5,500,000 Massachusetts Westover ARB$10,000,000 MinnesotaMinneapolis-St Paul IAP$9,000,000 North CarolinaSeymour Johnson Air Force Base$6,400,000 TexasNAS JRB Fort Worth$3,100,000 UtahHill Air Force Base$3,100,000 2606.Authorization of appropriations, National Guard and ReserveFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for the costs of acquisition, architectural and engineering services, and construction of facilities for the Guard and Reserve Forces, and for contributions therefor, under chapter 1803 of title 10, United States Code (including the cost of acquisition of land for those facilities), as specified in the funding table in section 4601. 
BOther Matters 
2611.Modification of authority to carry out certain fiscal year 2015 projectIn the case of the authorization contained in the table in section 2602 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3688) for Starkville, Mississippi, for construction of an Army Reserve Center at that location, the Secretary of the Army may acquire approximately fifteen acres (653,400 square feet) of land.  2612.Extension of authorizations of certain fiscal year 2014 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Act for Fiscal Year 2014 (division B of Public Law 113–66; 127 Stat. 985), the authorizations set forth in the table in subsection (b), as provided in sections 2602, 2604, and 2605 of that Act (127 Stat. 1001, 1002), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: National Guard and Reserve: Extension of 2014 Project Authorizations  StateInstallation or LocationProjectAmount   FloridaHomestead ARBEntry Control Complex$9,800,000 Maryland Fort Meade175th Network Warfare Squadron Facility$4,000,000 New YorkBullvilleArmy Reserve Center$14,500,000 2613.Extension of authorizations of certain fiscal year 2015 projects (a)ExtensionNotwithstanding section 2002 of the Military Construction Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in sections 2602 and 2604 of that Act (128 Stat. 3688, 3689), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. 
(b)TableThe table referred to in subsection (a) is as follows: National Guard and Reserve: Extension of 2015 Project Authorizations  StateLocationProjectAmount   Mississippi StarkvilleArmy Reserve Center$9,300,000 New Hampshire PeaseKC-46A ADAL Airfield Pavements and Hydrant Systems$7,100,000 XXVIIBase Realignment and Closure Activities  Sec. 2701. Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure account. Sec. 2702. Prohibition on conducting additional base realignment and closure (BRAC) round. 2701.Authorization of appropriations for base realignment and closure activities funded through Department of Defense base closure accountFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for base realignment and closure activities, including real property acquisition and military construction projects, as authorized by the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) and funded through the Department of Defense Base Closure Account established by section 2906 of such Act (as amended by section 2711 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2140)), as specified in the funding table in section 4601. 
2702.Prohibition on conducting additional base realignment and closure (BRAC) roundNothing in this Act shall be construed to authorize an additional Base Realignment and Closure (BRAC) round. XXVIIIMilitary Construction General Provisions  Subtitle A—Military Construction Program and Military Family Housing Sec. 2801. Elimination of written notice requirement for military construction activities and reliance on electronic submission of notifications and reports. Sec. 2802. Modification of thresholds applicable to unspecified minor construction projects. Sec. 2803. Annual locality adjustment of dollar thresholds applicable to unspecified minor military construction authorities. Sec. 2804. Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States. Sec. 2805. Use of operation and maintenance funds for military construction projects to replace facilities damaged or destroyed by natural disasters or terrorism incidents. Sec. 2806. Annual report on unfunded requirements for laboratory military construction projects. Subtitle B—Real Property and Facilities Administration Sec. 2811. Elimination of written notice requirement for military real property transactions and reliance on electronic submission of notifications and reports. Sec. 2812. Certification related to certain acquisitions or leases of real property. Sec. 2813. Increased term limit for intergovernmental support agreements to provide installation support services. Sec. 2814. Authorizing reimbursement of States for costs of suppressing wildfires caused by Department of Defense activities on State lands; restoration of lands of other Federal agencies for damage caused by Department of Defense vehicle mishaps. Sec. 2815. Criteria for exchanges of property at military installations. Sec. 2816. Land exchange valuation of property with reduced development that limits encroachment on military installations. Sec. 2817. Requirements for window fall prevention devices in military family housing. Sec. 2818. Prohibiting use of updated assessment of public schools on Department of Defense installations to supersede funding of certain projects. Sec. 2819. Access to military installations by transportation network companies. Subtitle C—Project Management and Oversight Reforms Sec. 2821. Notification requirement for certain cost increases. Sec. 2822. Annual report on schedule delays. Sec. 2823. Report on design errors and omissions related to Fort Bliss hospital replacement project. Sec. 2824. Report on cost increase and delay related to USSTRATCOM command and control facility project at Offutt Air Force Base. Subtitle D—Energy Resilience Sec. 2831. Energy resilience. Sec. 2832. Authority to use energy cost savings for energy resilience, mission assurance, and weather damage repair and prevention measures. Sec. 2833. Consideration of energy security and energy resilience in awarding energy and fuel contracts for military installations. Sec. 2834. Requirement to address energy resilience in exercising utility system conveyance authority. Sec. 2835. In-kind lease payments; prioritization of utility services that promote energy resilience. Sec. 2836. Annual Department of Defense energy management reports. Sec. 2837. Aggregation of energy efficiency and energy resilience projects in life cycle cost analyses. Subtitle E—Land Conveyances Sec. 2841. Land exchange, Naval Industrial Reserve Ordnance Plant, Sunnyvale, California. Sec. 2842. Land conveyance, Mountain Home Air Force Base, Idaho. Sec. 2843. Lease of real property to the United States Naval Academy Alumni Association and Naval Academy Foundation at United States Naval Academy, Annapolis, Maryland. Sec. 2844. Land Conveyance, Natick Soldier Systems Center, Massachusetts. Sec. 2845. Land exchange, Naval Air Station Corpus Christi, Texas. Sec. 2846. Imposition of additional conditions on future use of Castner Range, Fort Bliss, Texas. Sec. 2847. Land conveyance, former missile alert facility known as Quebec-01, Laramie County, Wyoming. Subtitle F—Military Memorials, Monuments, and Museums Sec. 2861. Recognition of the National Museum of World War II Aviation. Sec. 2862. Principal office of Aviation Hall of Fame. Sec. 2863. Establishment of a visitor services facility on the Arlington Ridge tract. Sec. 2864. Modification of prohibition on transfer of veterans memorial objects to foreign governments without specific authorization in law. Subtitle G—Other Matters Sec. 2871. Authority of the Secretary of the Air Force to accept lessee improvements at Air Force Plant 42. Sec. 2872. Modification of Department of Defense guidance on use of airfield pavement markings. Sec. 2873. Authority of Chief Operating Officer of Armed Forces Retirement Home to acquire and lease property. Sec. 2874. Restrictions on rehabilitation of Over-the-Horizon Backscatter Radar Station. Sec. 2875. Permitting machine room-less elevators in Department of Defense facilities. Sec. 2876. Disclosure of beneficial ownership by foreign persons of high security space leased by the Department of Defense. Sec. 2877. Joint use of Dobbins Air Reserve Base, Marietta, Georgia, with civil aviation. Sec. 2878. Report on hurricane damage to Department of Defense assets. Sec. 2879. Special rules for certain projects. Sec. 2880. Energy security for military installations in Europe. AMilitary Construction Program and Military Family Housing 2801.Elimination of written notice requirement for military construction activities and reliance on electronic submission of notifications and reports (a)Military construction authoritiesSubchapter I of chapter 169 of title 10, United States Code, is amended as follows: 
(1)Section 2803(b) is amended— (A)by striking in writing; 
(B)by striking seven-day period and inserting five-day period; and (C)by striking or, if earlier, the end of the seven-day period beginning on the date on which a copy of the notification is provided. 
(2)Section 2804(b) is amended— (A)by striking in writing; 
(B)by striking 14-day period and inserting seven-day period; and (C)by striking or, if earlier, the end of the seven-day period beginning on the date on which a copy of the notification is provided.  
(3)Section 2805 is amended— (A)in subsection (b)(2)— 
(i)by striking in writing; (ii)by striking 21-day period and inserting 14-day period; and 
(iii)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided; and (B)in subsection (d)(3)— 
(i)by striking in writing; (ii)by striking 21-day period and inserting 14-day period; and 
(iii)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided. (4)Section 2806(c) is amended— 
(A)in paragraph (1), by inserting of Defense after The Secretary; and  (B)by striking (A) and all that follows through the end of the paragraph and inserting the following: , only after the end of the 14-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress notice of the increase, including the reasons for the increase and the source of the funds to be used for the increase.. 
(5)Section 2807 is amended— (A)in subsection (b)— 
(i)by striking 21-day period and inserting 14-day period; and (ii)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the report is provided; and 
(B)in subsection (c), by striking (1) and all that follows through the end of the subsection and inserting the following: only after the end of the 14-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress notice of the need for the increase, including the source of funds to be used for the increase.. (6)Section 2808(b) is amended by inserting after notify the following: , in an electronic medium pursuant to section 480 of this title,.  
(7)Section 2809 is amended by striking subsection (f) and inserting the following new subsection:   (f)Notice and wait requirementsThe Secretary concerned may enter into a contract under this section only after the end of the 14-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress a justification of the need for the facility covered by the proposed contract, including an economic analysis (based upon accepted life cycle costing procedures) which demonstrates that the proposed contract is cost effective when compared with alternative means of furnishing the same facility.. 
(8)Section 2811(d) is amended by inserting after submit the following: , in an electronic medium pursuant to section 480 of this title,. (9)Section 2812(c) is amended by striking paragraph (1) and inserting the following new paragraph: 
 
(1)The Secretary concerned may enter into a lease under this section only after the end of the 14-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress a justification of the need for the facility covered by the proposed lease, including an economic analysis (based upon accepted life-cycle costing procedures) that demonstrates the cost effectiveness of the proposed lease compared with a military construction project for the same facility.. (10)Section 2813(c) is amended— 
(A)by striking transmits to the appropriate committees of Congress a written notification and inserting notifies the appropriate committees of Congress; (B)by striking 21-day period and inserting 14-day period; and 
(C)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the report is provided. (11)Section 2814 is amended by striking subsection (g) and inserting the following: 
 
(g)Notice and wait requirementsThe Secretary of the Navy may carry out a transaction authorized by this section only after the end of the 20-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress notice of the transaction, including a detailed description of the transaction and a justification for the transaction specifying the manner in which the transaction will meet the purposes of this section.. (b)Military family housing activitiesSubchapter II of chapter 169 of title 10, United States Code, is amended as follows: 
(1)Section 2825(b) is amended— (A)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; 
(B)in paragraph (5), as redesignated— (i)by striking the first sentence of; and 
(ii)by striking in that sentence and inserting in that paragraph; and (C)in paragraph (1)— 
(i)in the second sentence, by striking The Secretary concerned may waive the limitations contained in the preceding sentence and inserting the following:  (2)The Secretary concerned may waive the limitations contained in paragraph (1); 
(ii)in the third sentence, by striking the Secretary transmits and all that follows through the end of the sentence and inserting the following: the end of the 14-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress notice of the proposed waiver, together with an economic analysis demonstrating that the improvement will be cost effective.. (2)Section 2827 is amended— 
(A)in subsection (a), by inserting Relocation authority.— after (a); and  (B)by striking subsection (b) and inserting the following new subsection: 
 
(b)Notice and wait requirementsA contract to carry out a relocation of military family housing units under subsection (a) may be awarded only after the end of the 14-day period beginning on the date on which the Secretary concerned submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress notice of the proposed new locations of the housing units to be relocated and the estimated cost of and source of funds for the relocation.. (3)Section 2828(f) is amended by striking may not be made and all that follows through the end of the subsection and inserting may be made under this section only after the end of the 14-day period beginning on the date on which the Secretary concerned submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress notice of the facts concerning the proposed lease.. 
(4)Subsection (e) of section 2831, as redesignated by section 1051(a)(21), is further amended by striking until— and all that follows through the end of the subsection and inserting the following: until after the end of the 14-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress a justification of the need for the maintenance or repair project, including an estimate of the cost of the project.. (5)Section 2835 is amended by striking subsection (g) and inserting the following new subsection: 
 
(g)Notice and wait requirementsA contract may be entered into for the lease of housing facilities under this section only after the end of the 14-day period beginning on the date on which the Secretary of Defense, or the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress an economic analysis (based upon accepted life cycle costing procedures) which demonstrates that the proposed contract is cost-effective when compared with alternative means of furnishing the same housing facilities.. (6)Section 2835a(c) is amended by striking until— and all that follows through the end of the subsection and inserting the following: until after the end of the 14-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress a notice of the intent to undertake the conversion.. 
(c)Administrative provisionsSubchapter III of chapter 169 of title 10, United States Code, is amended as follows: (1)Section 2853(c) is amended— 
(A)by striking in writing both places it appears; (B)in paragraph (1)(B)— 
(i)by striking period of 21 days and inserting 14-day period; and (ii)by striking or, if over sooner, a period of 14 days has elapsed after the date on which a copy of the notification is provided; and 
(C)in paragraph (2), by inserting after notifies the following: , using an electronic medium pursuant to section 480 of this title,. (2)Section 2854(b) is amended— 
(A)by striking in writing; (B)by striking 21-day period and inserting 14-day period; and 
(C)by striking or, if earlier, the end of the seven-day period beginning on the date on which a copy of the notification is provided. (3)Section 2854a is amended by striking subsection (c) and inserting the following new subsection:  
 
(c)Notice and Wait Requirements 
(1) The Secretary concerned may enter into an agreement to convey a family housing facility under this section only after the end of the 14-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress a notice containing a justification for the conveyance under the agreement. (2)A notice under paragraph (1) shall include— 
(A)an estimate of the consideration to be provided the United States under the agreement; (B)an estimate of the cost of repairing the family housing facility to be conveyed; and 
(C)an estimate of the cost of replacing the family housing facility to be conveyed.. (4)Section 2861(c) is amended— 
(A)by striking in writing; (B)by striking 21-day period and inserting 14-day period; and 
(C)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided. (5)Section 2866(c)(2) is amended— 
(A)by striking 21-day period and inserting 14-day period; and (B)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided. 
(6)Section 2869(d)(3) is amended— (A)in the first sentence, by striking after a period of 21 days and all that follows through the end of the sentence and inserting the following: after the end of the 14-day period beginning on the date of the submission of the notice in an electronic medium pursuant to section 480 of this title.; and 
(B)in the second sentence, by striking only after and all that follows through the end of the sentence and inserting the following: only after the end of the 45-day period beginning on the date of the submission of the notice in an electronic medium pursuant to section 480 of this title. (d)Alternative authority for acquisition and improvement of military housingSubchapter IV of chapter 169 of title 10, United States Code, is amended as follows: 
(1)Section 2881a(d)(2) is amended by inserting after Congress the following: in an electronic medium pursuant to section 480 of this title. (2)Section 2883(f) is amended— 
(A)by striking 30-day period and inserting 14-day period; (B)by striking written; and 
(C)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notice and justification is provided. (3)Section 2884(a) is amended by striking paragraph (4) and inserting the following new paragraph: 
 
(4)The report shall be submitted in an electronic medium pursuant to section 480 of this title not later than 21 days before the date on which the Secretary issues the contract solicitation or offers the conveyance or lease.. (4)Section 2885 is amended— 
(A)in subsection (a)(4)(B)— (i)by inserting after notify the following: , in an electronic medium pursuant to section 480 of this title,; and 
(ii)by striking , and shall provide and inserting and include; and (B)in subsection (d), by inserting after submit the following: , in an electronic medium pursuant to section 480 of this title,.  
(e)Energy security activitiesChapter 173 of title 10, United States Code, is amended as follows: (1)Section 2914(b)(1) is amended— 
(A)by striking in writing; (B)by striking 21-day period and inserting 14-day period; and 
(C)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided. (2)Section 2916(c) is amended— 
(A)by striking in writing; (B)by striking 21-day period and inserting 14-day period; and 
(C)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided. (f)Military construction carried out using burden sharing contributionsSection 2350j(e)(2) of title 10, United States Code, is amended— 
(1)by striking 21-day period and inserting 14-day period; and (2)by striking or, if earlier, the end of the 14-day period beginning on the date on which a copy of the report is provided. 
(g)Acquisition of facilities for reserve components by exchangeSection 18240(f)(2) of title 10, United States Code, is amended— (1)by striking 30-day period and inserting 21-day period; and 
(2)by striking or, if earlier, the end of the 21-day period beginning on the date on which a copy of the report is provided. 2802.Modification of thresholds applicable to unspecified minor construction projects (a)Increase in threshold; uniform threshold for all projectsSection 2805(a)(2) of title 10, United States Code, is amended— 
(1)in the first sentence, by striking $3,000,000 and inserting $6,000,000; and (2)by striking the second sentence. 
(b)Approval by Secretary concernedSection 2805(b)(1) of such title is amended by striking $1,000,000 and inserting $750,000. (c)Congressional notificationSection 2805(b)(2) of such title is amended by striking to which paragraph (1) is applicable and inserting to which paragraph (1) is applicable and which costs more than $2,000,000.  
(d)Use of operation and maintenance fundsSection 2805(c) of such title is amended by striking $1,000,000 and inserting $2,000,000. 2803.Annual locality adjustment of dollar thresholds applicable to unspecified minor military construction authoritiesSection 2805 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Adjustment of dollar limitations for location 
(1)Adjustment of limitationsEach fiscal year, the Secretary concerned shall adjust the dollar limitations specified in this section applicable to an unspecified minor military construction project inside the United States to reflect the area construction cost index for military construction projects published by the Department of Defense during the prior fiscal year for the location of the project, except that no limitation specified in this section may exceed $10,000,000 as the result of any adjustment made under this paragraph. (2)Location of projectsFor purposes of paragraph (1), a project shall be considered to be inside the United States if the project is carried out in any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands. 
(3)SunsetThe requirements of this subsection shall not apply with respect to any fiscal year after fiscal year 2022.. 2804.Extension of temporary, limited authority to use operation and maintenance funds for construction projects outside the United States (a)Extension of authoritySubsection (h) of section 2808 of the Military Construction Authorization Act for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2804 of the Military Construction Authorization Act for Fiscal Year 2017 (division B of Public Law 114–328; 130 Stat. 2713), is amended— 
(1)in paragraph (1), by striking December 31, 2017 and inserting December 31, 2018; and (2)in paragraph (2), by striking fiscal year 2018 and inserting fiscal year 2019. 
(b)Limitation on use of authoritySubsection (c)(1) of such section is amended— (1)by striking October 1, 2016 and inserting October 1, 2017; 
(2)by striking December 31, 2017 and inserting December 31, 2018; and (3)by striking fiscal year 2018 and inserting fiscal year 2019. 
2805.Use of operation and maintenance funds for military construction projects to replace facilities damaged or destroyed by natural disasters or terrorism incidents 
(a)Authorizing use of fundsSection 2854 of title 10, United States Code, is amended by adding at the end the following new subsection:  (c) (1)In using the authority described in subsection (a) to carry out a military construction project to replace a facility, including a family housing facility, that has been damaged or destroyed, the Secretary concerned may use appropriations available for operation and maintenance if— 
(A)the damage or destruction to the facility was the result of a natural disaster or a terrorism incident; and (B)the Secretary submits a notification to the appropriate committees of Congress of the decision to carry out the replacement project, and includes in the notification— 
(i)the current estimate of the cost of the replacement project; (ii)the source of funds for the replacement project;  
(iii)in the case of damage to a facility rather than destruction, a certification that the replacement project is more cost-effective than repair or restoration; and (iv)a certification that deferral of the replacement project for inclusion in the next Military Construction Authorization Act would be inconsistent with national security or the protection of health, safety, or environmental quality, as the case may be. 
(2)A replacement project under this subsection may be carried out only after the end of the 7-day period beginning on the date on which a copy of the notification described in paragraph (1) is provided in an electronic medium pursuant to section 480 of this title. (3)The maximum aggregate amount that the Secretary concerned may obligate from appropriations available for operation and maintenance in any fiscal year for replacement projects under the authority of this subsection is $50,000,000.. 
(b)Conforming amendmentSubsection (b) of section 2854 of such title, as amended by section 2801(c)(2), is amended by striking under this section and inserting under subsection (a). 2806.Annual report on unfunded requirements for laboratory military construction projectsThe Under Secretary of Defense for Research and Engineering, in coordination with the Assistant Secretary of Defense for Energy, Installations, and Environment, shall submit to the congressional defense committees each year, at the time the budget of the President for the fiscal year beginning in such year is submitted to Congress under section 1105(a) of title 31, United States Code, a reporting listing unfunded requirements on major and minor military construction projects for Department of Defense science and technology laboratories and facilities and test and evaluation facilities, and shall include a Department of Defense Form DD1391 for each major and minor military construction project included in the report.  
BReal Property and Facilities Administration 
2811.Elimination of written notice requirement for military real property transactions and reliance on electronic submission of notifications and reports 
(a)General real property transaction reportSection 2662(a) of title 10, United States Code, is amended by amending paragraph (3) to read as follows:  (3)The authority of the Secretary concerned to enter into a transaction described in paragraph (1) commences only after the end of the 14-day period beginning on the first day of the first month beginning on or after the date on which the report containing the facts concerning such transaction, and all other such proposed transactions for that month, is provided in an electronic medium pursuant to section 480 of this title.. 
(b)Acquisition of interests in land when need is urgentSection 2663(d)(2) of title 10, United States Code, is amended— (1)by inserting after submit the following: , in an electronic medium pursuant to section 480 of this title,; and 
(2)by striking written notice and inserting a notice. (c)Acquisition of land by condemnation for certain military purposesSection 2663(f)(2) of title 10, United States Code, is amended by striking or, if over sooner, the end of the 14-day period beginning on the date on which a copy of the report is provided. 
(d)Exceptions to limitations on land acquisition reduction in scope or increase in costSection 2664(d) of title 10, United States Code, is amended— (1)by striking written; 
(2)by striking a period of 21 days elapses from and inserting the end of the 14-day period beginning on; and (3)by striking or, if over sooner, a period of 14 days elapses from the date on which a copy of that notification is provided. 
(e)Leases of non-excess defense propertySection 2667(d)(3) of title 10, United States Code, is amended by striking provide to the congressional defense committees written notice and inserting submit, in an electronic medium pursuant to section 480 of this title, to the congressional defense committees a notice. (f)Maintenance and repair and jurisdiction over facilities for defense agenciesSection 2682(c)(2) of title 10, United States Code, is amended by striking to the appropriate congressional committees written notification and inserting , in an electronic medium pursuant to section 480 of this title, to the appropriate congressional committees a notice. 
(g)Agreements to limit encroachments and other constraints on military training, testing, and operationsSection 2684a(d)(4)(D) of title 10, United States Code, is amended— (1)in clause (i), by striking provides written notice and inserting submits, in an electronic medium pursuant to section 480 of this title, a notice; and 
(2)in clause (ii), by striking 14 days and all that follows through the end of the clause and inserting the following: 10 days after the date on which the notice is submitted under clause (i).. (h)Conveyance of surplus real property for natural resource conservationSection 2694a of title 10, United States Code, is amended by striking subsection (e) and inserting the following new subsection: 
 
(e)Notice and wait requirementsThe Secretary concerned may not approve of the reconveyance of real property under subsection (c) or grant the release of a covenant under subsection (d) until after the end of the 14-day period beginning on the date on which the Secretary submits, in an electronic medium pursuant to section 480 of this title, to the appropriate committees of Congress a notice of the proposed reconveyance or release.. 2812.Certification related to certain acquisitions or leases of real propertySection 2662(a) of title 10, United States Code, is amended— 
(1)in paragraph (2), by striking the period at the end of the first sentence and inserting the following: , as well as the certification described in paragraph (5).; and (2)by adding at the end the following:  
 
(5)For purposes of paragraph (2), the certification described in this paragraph with respect to an acquisition or lease of real property is a certification that the Secretary concerned— (A)evaluated the feasibility of using space in property under the jurisdiction of the Department of Defense to satisfy the purposes of the acquisition or lease; and 
(B)determined that— (i)space in property under the jurisdiction of the Department of Defense is not reasonably available to be used to satisfy the purposes of the acquisition or lease; 
(ii)acquiring the property or entering into the lease would be more cost-effective than the use of the Department of Defense property; or (iii)the use of the Department of Defense property would interfere with the ongoing military mission of the property.. 
2813.Increased term limit for intergovernmental support agreements to provide installation support servicesSection 2679(a)(2)(A) of title 10, United States Code, is amended by striking five years and inserting ten years.  2814.Authorizing reimbursement of States for costs of suppressing wildfires caused by Department of Defense activities on State lands; restoration of lands of other Federal agencies for damage caused by Department of Defense vehicle mishaps (a)AuthoritiesSection 2691 of title 10, United States Code, is amended— 
(1)in subsection (a), by striking or lease each place it appears; (2)in subsection (b), by striking or lease; 
(3)in subsection (c), by striking lease,; and (4)by adding at the end the following new subsections: 
 
(d)Wildland fires on state landThe Secretary of Defense may, in any lease, permit, license, or other grant of access for use of lands owned by a State, agree to reimburse the State for the reasonable costs of the State in suppressing wildland fires caused by the activities of the Department of Defense under such lease, permit, license, or other grant of access. (e)Restoration of land damaged by mishap (1)When land under the administrative jurisdiction of a Federal agency that is not a part of the Department of Defense is damaged as the result of a mishap involving a vessel, aircraft, or vehicle of the Department of Defense, the Secretary of Defense may, with the consent of the Federal agency, restore the land.  
(2)When land under the administrative jurisdiction of the Department of Defense or a military department is damaged as the result of a mishap involving a vessel, aircraft, or vehicle of a Federal agency that is not a part of the Department of Defense, the head of the Federal agency under whose control the vessel, aircraft, or vehicle was operating may, with the consent of the Department of Defense, restore the land.. (b)Conforming amendmentsSuch section is further amended— 
(1)in the heading, by striking lease and inserting damaged by mishap; reimbursement of State costs of fighting wildland fires; (2)in subsection (a), by striking (a) The Secretary and inserting (a) Restoration of other agency land used by permit.—The Secretary; 
(3)in subsection (b), by striking (b) Unless and inserting (b) Screening for use of improved land.—Unless; and (4)in subsection (c), by striking (c)(1) As a condition and inserting (c) Restoration of Department of Defense Land used by other agency.—(1) As a condition. 
(c)Clerical amendmentThe table of sections of chapter 159 of such title is amended by amending the item relating to section 2691 to read as follows:   2691. Restoration of land used by permit or damaged by mishap; reimbursement of State costs of fighting wildland fires.. 2815.Criteria for exchanges of property at military installationsParagraph (2) of section 2869(a) of title 10, United States Code, is amended to read as follows: 
 
(2)Paragraph (1) applies with respect to real property under the jurisdiction of the Secretary concerned— (A)that is located on a military installation that is closed or realigned under a base closure law; or 
(B)that is located on a military installation not covered by subparagraph (A) and for which the Secretary concerned makes a determination that the conveyance under paragraph (1) is advantageous to the United States.. 2816.Land exchange valuation of property with reduced development that limits encroachment on military installationsSubsection (b) of section 2869 of title 10, United States Code, is amended to read as follows: 
 
(b)Conditions on conveyance authority 
(1)The fair market value of the land to be obtained by the Secretary concerned under subsection (a) in exchange for the conveyance of real property by the Secretary under such subsection shall be at least equal to the fair market value of the conveyed real property, as determined by the Secretary. If the fair market value of the land is less than the fair market value of the real property to be conveyed, the recipient of the property shall pay to the United States an amount equal to the difference in the fair market values. (2)In the case of a conveyance of real property to a political subdivision of a State, the value of the real property to be conveyed by the Secretary concerned under subsection (a) may exceed the fair market value of the land to be obtained, as determined under paragraph (1), by an amount not to exceed the reduction in value of the land which is attributable to voluntary zoning actions taken by such political subdivision to limit encroachment on a military installation, but only if the notice required by subsection (d)(2) contains— 
(A)a certification by the Secretary concerned that the military value to the United States of the land to be acquired justifies a payment in excess of the fair market value; and (B)a description of the military value to be obtained.. 
2817.Requirements for window fall prevention devices in military family housing 
(a)Requirement 
(1)In generalChapter 169 of title 10, United States Code, is amended by inserting after section 2878 the following new section:  2879.Window fall prevention devices in military family housing units (a)Requiring use of devices on certain windows (1)RequirementThe Secretary concerned shall ensure that if a window in any military family housing unit acquired or constructed under this chapter is described in subsection (b), including a window designed for emergency escape or rescue, the window is equipped with fall prevention devices that protect against unintentional window falls by young children and that are in compliance with applicable International Building Code (IBC) standards. 
(2)Effective dateParagraph (1) shall apply with respect to the following military family housing units: (A)A unit for which the contract for the construction of the unit is first entered into on or after the date of the enactment of this section. 
(B)Any other unit which is subject to a whole-house renovation project for which the contract is entered into on or after September 1, 2018. (b)Windows describedA window is described in this subsection if the bottom sill of the window is within 24 inches of the floor, as measured in the interior of the unit, and is more than 72 inches above the ground, as measured on the exterior grade of the building. 
(c)Record of incidents; annual reportThe Secretary concerned shall keep a record of each incident (as defined in Department of Defense Instruction 6055.7 series) in which a minor child is injured or killed as the result of an unintentional window fall in a military family housing unit. Not later than 90 days after the end of each calendar year (beginning with 2017), the Secretary of Defense shall submit a report to the Committees on Armed Services of the House of Representatives and Senate on all such window falls occurring in the previous year.. (2)Clerical amendmentThe table of sections for chapter 169 of such title is amended by inserting after the item relating to section 2878 the following new item: 
 
 
2879. Window fall prevention devices in military family housing units.. 
(b)Independent assessment of child safety in military family housing units 
(1)AssessmentThe Secretary of Defense shall enter into an agreement with an independent entity with experience in performing technical evaluations of the compliance of housing units with the codes and standards of the International Code Council and other relevant codes and standards to conduct and to submit to the Secretary and the congressional defense committees an assessment of child safety issues in military family housing units, with an emphasis on assessing hazards that may result in falls. (2)RecommendationsThe independent entity conducting the assessment under paragraph (1) shall include in the assessment such recommendations for modifications to military family housing unit standards as the entity considers appropriate for ensuring the safety of minor children in such units. 
(3)DeadlineUnder the agreement entered into under paragraph (1), the independent entity conducting the assessment under such paragraph shall submit the assessment to the Secretary and the congressional defense committees not later than 1 year after the date of the enactment of this Act. 2818.Prohibiting use of updated assessment of public schools on Department of Defense installations to supersede funding of certain projects (a)Prohibiting use of updated assessment to supersede funding of certain public school projectsSubsection (a) of section 2814 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2717) is amended by adding at the end the following new paragraph: 
 
(3)Prohibiting use of updated assessment to supersede funding of certain remaining projectsIn determining which projects will be funded under the programs described in paragraph (2), the Secretary may not, on the basis of the updated assessment described in paragraph (1), supersede the funding of any of the remaining projects which were included among the 33 projects for which Secretary assigned the highest priority for receiving funds under the assessment of the capacity and facility condition deficiencies of elementary and secondary public schools on military installations conducted by the Secretary in July 2011 under section 8109 of the Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10; 125 Stat. 82). . (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the National Defense Authorization Act for Fiscal Year 2017. 
2819.Access to military installations by transportation network companiesSection 346 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) is amended— (1)in the section heading, by inserting and transportation network companies after transportation companies; 
(2)in subsections (b), (c), and (d), by inserting or transportation network company after transportation company each places it appears; (3)in subsection (b)(7), by inserting and transportation network companies after transportation companies; and 
(4)in subsection (d)— (A)by redesignating paragraph (2) as paragraph (3); 
(B)by striking paragraph (1) and inserting the following new paragraphs:  (1)Transportation companyThe term transportation company means a corporation, partnership, sole proprietorship, or other entity outside of the Department of Defense that provides a commercial transportation service to a rider. 
(2)Transportation network companyThe term transportation network company— (A)means a corporation, partnership, sole proprietorship, or other entity, that uses a digital network to connect riders to covered drivers in order for the driver to transport the rider using a vehicle owned, leased, or otherwise authorized for use by the driver to a point chosen by the rider; and 
(B)does not include a shared-expense carpool or vanpool arrangement that is not intended to generate profit for the driver.; and (C)in subparagraph (A)(i) of paragraph (3), as redesignated by subparagraph (A) of this paragraph, by inserting or transportation network company after transportation company. 
CProject Management and Oversight Reforms 
2821.Notification requirement for certain cost increasesSection 2853 of title 10, United States Code, is amended— (1)by redesignating subsection (f) as subsection (g); 
(2)by inserting after subsection (e) the following new subsection:  (f) (1)In addition to the notification sent under paragraph (1) of subsection (c) of a cost increase with respect to a project, the Secretary concerned shall provide an additional report notifying the congressional defense committees and the Comptroller General of the United States of any military construction project or military family housing project with a total authorized cost greater than $40,000,000 that has a cost increase of 25 percent or more. 
(2)The report under paragraph (1) shall include the following— (A)A description of the specific reasons for the cost increase and the specific organizations and individuals responsible. 
(B)A description of any ongoing or completed proceedings or investigation into a government employee, prime contractor, subcontractor, or non-governmental organization that may be responsible for the cost increase, and the status of such proceeding or investigation. (C)If any proceeding or investigation identified in subparagraph (B) resulted in final judicial or administrative action, the following: 
(i)In the case of a judicial or administrative action taken against a government employee, the report shall identify the individual’s organization, position within the organization, and the action taken against the individual, but shall exclude personally identifiable information about the individual. (ii)In the case of a judicial or administrative action taken against a prime contractor, subcontractor, or non-governmental organization, the report shall identify the prime contractor, subcontractor, or non-governmental organization and the action taken against the prime contractor, subcontractor, or non-governmental organization. 
(D)A summary of any changes the Secretary concerned believes may be required to the organizational structure, project management and oversight practices, policy, or authorities of a government organization involved in military construction projects as a result of problems identified and lessons learned from the project. (3)If any proceeding or investigation described in paragraph (2)(C) is still ongoing at the time the Secretary concerned submits the report under paragraph (1), the Secretary shall provide a supplemental report to the congressional defense committees and the Comptroller General of the United States not later than 30 days after such proceeding or investigation has been completed. If such proceeding or investigation resulted in final judicial or administrative action against a government employee, prime contractor, subcontractor, or non-governmental organization, the Secretary shall include in the supplemental report the information required by paragraph (2)(C). 
(4)Each report under this subsection shall be cosigned by the senior engineer authorized to supervise military construction projects and military family housing projects under section 2851(a). (5)The Secretary shall send the report required under paragraph (1) with respect to a project not later than 180 days after the Secretary sends to the appropriate committees of Congress the notification under paragraph (1) of subsection (c) of a cost increase with respect to the project. 
(6)The Comptroller General of the United States shall review each report submitted under this subsection and validate or correct as necessary the information provided.; and (3)in subsection (g), as redesignated by paragraph (1), by striking subsections (a) through (e) and inserting subsections (a) through (f). 
2822.Annual report on schedule delaysSection 2851 of title 10, United States Code, is amended by adding at the end the following new subsection:  (d)Annual report on schedule delaysNot later than March 1 of each year (beginning with 2018), the Secretary of Defense shall submit to the Committees on Armed Services of the House of Representatives and Senate a report on each military construction project or military family housing project for which, as of the end of the most recent fiscal year, the estimated completion date is more than 1 year later than the completion date proposed at the time the contract for the project was awarded.. 
2823.Report on design errors and omissions related to Fort Bliss hospital replacement project 
(a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall submit to the congressional defense committees a report on design errors and omissions related to the hospital replacement project at Fort Bliss, Texas. (b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)A detailed description of the specific “design errors” and “omissions” that resulted in the cost increase for the hospital replacement project. (2)A description of the specific actions taken to prevent further schedule delays and cost increases on this project as well as lessons learned that will be applied to future hospital projects. 
(3)A description of any ongoing or completed proceedings or investigation into a government employee, prime contractor, subcontractor, or non-governmental organization that may be responsible for the delay and cost increases, and the status of such proceeding or investigation. (4)If any proceeding or investigation identified in paragraph (3) resulted in final judicial or administrative action, the following: 
(A)In the case of a judicial or administrative action taken against a government employee, the report shall identify the individual’s organization, name, position within the organization, and the action taken against the individual. (B)In the case of a judicial or administrative action taken against a prime contractor, subcontractor, or non-governmental organization, the report shall identify the prime contractor, subcontractor, or non-governmental organization and the action taken against the prime contractor, subcontractor, or non-governmental organization. 
(5)A summary of any changes the Inspector General believes may be required to the organizational structure, project management and oversight practices, policy, or authorities of a government organization involved in military construction projects as a result of problems identified and lessons learned from this project. (c)Supplemental report on ongoing proceedings and investigationsIf any proceeding or investigation described in subsection (b)(3) is still ongoing at the time the Inspector General submits the report required by subsection (a), the Inspector General shall provide a supplemental report to the congressional defense committees not later than 30 days after such proceeding or investigation has been completed. If such proceeding or investigation resulted in final judicial or administrative action against a government employee, prime contractor, subcontractor, or non-governmental organization, the Inspector General shall include in the supplemental report the information required by subsection (b)(4). 
2824.Report on cost increase and delay related to USSTRATCOM command and control facility project at Offutt Air Force Base 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of Defense shall submit to the congressional defense committees a report on design errors and omissions related to the construction of the USSTRATCOM command and control facility project at Offutt Air Force Base. (b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)The identification of the specific reasons that have been used to explain the 16-month schedule delay and 10 percent cost increase for the project. (2)A description of the specific actions taken to prevent further schedule delays and cost increases on this project as well as lessons learned that will be applied to future projects. 
(3)A description of any ongoing or completed proceedings or investigation into a government employee, prime contractor, subcontractor, or non-governmental organization that may be responsible for the delay and cost increases, and the status of such proceeding or investigation. (4)If any proceeding or investigation identified in paragraph (3) resulted in final judicial or administrative action, the following: 
(A)In the case of a judicial or administrative action taken against a government employee, the report shall identify the individual’s organization, name, position within the organization, and the action taken against the individual. (B)In the case of a judicial or administrative action taken against a prime contractor, subcontractor, or non-governmental organization, the report shall identify the prime contractor, subcontractor, or non-governmental organization and the action taken against the prime contractor, subcontractor, or non-governmental organization. 
(5)A summary of any changes the Inspector General believes may be required to the organizational structure, project management and oversight practices, policy, or authorities of a government organization involved in military construction projects as a result of problems identified and lessons learned from this project. (c)Supplemental report on ongoing proceedings and investigationsIf any proceeding or investigation described in subsection (b)(3) is still ongoing at the time the Inspector General submits the report required by subsection (a), the Inspector General shall provide a supplemental report to the congressional defense committees not later than 30 days after such proceeding or investigation has been completed. If such proceeding or investigation resulted in final judicial or administrative action against a government employee, prime contractor, subcontractor, or non-governmental organization, the Inspector General shall include in the supplemental report the information required by subsection (b)(4). 
DEnergy Resilience 
2831.Energy resilience 
(a)In generalSection 2911 of title 10, United States Code, is amended— (1)in the section heading, by striking performance goals and master plan for and inserting policy of; 
(2)by redesignating subsections (a), (b), (c), (d), and (e) as subsections (c), (d), (e), (f), and (g) respectively; (3)by inserting before subsection (c), as redesignated by paragraph (2), the following new subsections: 
 
(a)General energy policyThe Secretary of Defense shall ensure the readiness of the armed forces for their military missions by pursuing energy security and energy resilience. (b)AuthoritiesIn order to achieve the policy set forth in subsection (a), the Secretary of Defense may— 
(1)require the Secretary of a military department to establish and maintain an energy resilience master plan for an installation; (2)authorize the use of energy security and energy resilience, including the benefits of on-site generation resources that reduce or avoid the cost of backup power, as factors in the cost-benefit analysis for procurement of energy; and 
(3)in selecting facility energy projects that will use renewable energy sources, pursue energy security and energy resilience by giving favorable consideration to projects that provide power directly to a military facility or into the installation electrical distribution network.; (4)in subsection (e), as redesignated by paragraph (2)— 
(A)in paragraph (1), by inserting , the future demand for energy, and the requirement for the use of energy after energy; (B)by amending paragraph (2) to read as follows: 
 
(2)Opportunities to enhance energy resilience to ensure the Department of Defense has the ability to prepare for and recover from energy disruptions that impact mission assurance on military installations.; and (C)by adding at the end the following new paragraph: 
 
(13)Opportunities to leverage third-party financing to address installation energy needs.. (b)Clerical amendmentThe table of sections at the beginning of chapter 173 is amended by striking the item relating to section 2911 and inserting the following new item: 
 
2911. Energy policy of the Department of Defense..  
(c)Conforming amendmentsChapter 173 of title 10, United States Code, is amended— (1)in section 2914, by striking energy resiliency each place it appears and inserting energy resilience; 
(2)in section 2915— (A)by striking subsection (c) each place it appears and inserting subsection (e); and 
(B)in subsection (e)(2)(C), by striking 2911(b)(2) and inserting 2911(d)(2); (3)in section 2916(b)(2), by striking 2911(b) and inserting 2911(c); 
(4)in section 2922b(a), by striking subsection (c) and inserting subsection (e); (5)in section 2922f(a), by striking subsection (c) and inserting subsection (e); 
(6)in section 2924— (A)by striking paragraph (3); and 
(B)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6), respectively; and (7)in section 2925(a)— 
(A)in the heading, by striking Resiliency and inserting Energy Resilience; and (B)in paragraph (1), by striking 2911(e) and inserting 2911(g). 
(d)Definitions for energy resilience and energy securitySection 101(e) of title 10, United States Code, is amended by adding at the end the following new paragraphs:  (6)Energy resilienceThe term energy resilience means the ability to avoid, prepare for, minimize, adapt to, and recover from anticipated and unanticipated energy disruptions in order to ensure energy availability and reliability sufficient to provide for mission assurance and readiness, including task critical assets and other mission essential operations related to readiness, and to execute or rapidly reestablish mission essential requirements. 
(7)Energy securityThe term energy security means having assured access to reliable supplies of energy and the ability to protect and deliver sufficient energy to meet mission essential requirements.. 2832.Authority to use energy cost savings for energy resilience, mission assurance, and weather damage repair and prevention measuresSection 2912(b)(1) of title 10, United States Code, is amended by striking energy conservation and and inserting energy resilience, mission assurance, weather damage repair and prevention, energy conservation, and. 
2833.Consideration of energy security and energy resilience in awarding energy and fuel contracts for military installationsSection 2922a of title 10, United States Code, is amended by adding at the end the following new subsection:  (d)The Secretary concerned shall prioritize energy security and resilience.. 
2834.Requirement to address energy resilience in exercising utility system conveyance authoritySection 2688(g) of title 10, United States Code, is amended by adding at the end the following new paragraphs:  (3)The Secretary concerned may require in any contract for the conveyance of a utility system (or part of a utility system) under subsection (a) that the conveyee manage and operate the utility system in a manner consistent with energy resilience requirements and metrics provided to the conveyee to ensure that the reliability of the utility system meets mission requirements. 
(4)The Secretary of Defense, in consultation with the Secretaries of the military departments, shall include in the installation energy report submitted under section 2925(a) of this title a description of progress in meeting energy resilience metrics for all conveyance contracts entered into pursuant to this section.. 2835.In-kind lease payments; prioritization of utility services that promote energy resilienceSection 2667(c)(1)(D) of title 10, United States Code, is amended by inserting , which shall prioritize energy resilience in the event of commercial grid outages after Secretary concerned. 
2836.Annual Department of Defense energy management reportsSection 2925(a) of title 10, United States Code, is amended— (1)in paragraph (1), by inserting before the period at the end the following: , including progress on energy resilience at military installations according to metrics developed by the Secretary; 
(2)by amending paragraph (3) to read as follows:  (3)Details of all utility outages impacting energy resilience at military installations (excluding planned outages for maintenance reasons), whether caused by on- or off-installation disruptions, including the total number and location of outage, the duration of the outage, the financial impact of the outage, whether or not the mission was impacted, the mission requirements associated with disruption tolerances based on risk to mission, the responsible authority managing the utility, and measure taken to mitigate the outage by the responsible authority.; 
(3)by redesignating paragraph (4) as paragraph (5); and (4)by inserting after paragraph (3) the following new paragraph: 
 
(4)Details of a military installation’s total energy requirements and critical energy requirements, and the current energy resilience and emergency backup systems servicing critical energy requirements, including, at a minimum— (A)energy resilience and emergency backup system power requirements; 
(B)the critical missions, facility, or facilities serviced; (C)system service life; 
(D)capital, operations, maintenance, and testing costs; and (E)other information the Secretary determines necessary.. 
2837.Aggregation of energy efficiency and energy resilience projects in life cycle cost analysesThe Secretary of Defense or the Secretary of a military department, when conducting life cycle cost analyses with respect to investments designed to lower costs and reduce energy and water consumption, shall aggregate energy efficiency projects and energy resilience improvements as appropriate. ELand Conveyances 2841.Land exchange, Naval Industrial Reserve Ordnance Plant, Sunnyvale, California (a)Land exchange authorizedThe Secretary of the Navy may convey to an entity (in this section referred to as the Exchange Entity) all right, title, and interest of the United States in and to the parcel of real property, including improvements thereon, comprising the Naval Industrial Reserve Ordnance Plant (NIROP) located in Sunnyvale, California in exchange for— 
(1)real property, including improvements thereon, that will replace the NIROP and meet the readiness requirements of the Department of the Navy, as determined by the Secretary; and (2)relocation of contractor and Government personnel and equipment from the NIROP to the replacement facilities. 
(b)Land exchange agreement 
(1)In generalThe exchange authorized under subsection (a) shall be governed by a land exchange agreement that identifies the property to be exchanged (including improvements thereon), the time period in which the exchange will occur, and the roles and responsibilities of the Secretary and the Exchange Entity in carrying out the exchange. (2)Compliance with environmental lawsNothing in this section shall be construed to affect or limit the application of, or any obligation to comply with, any environmental law, including the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601). 
(c)Valuation; cash equalization payment if NIROP value exceeds value of exchanged property 
(1)ValuationThe values of the properties to be exchanged by the Secretary and the Exchange Entity under subsection (a) (including improvements thereon) shall be determined by an independent appraiser selected by the Secretary, and in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. (2)Cash equalization paymentIf, as determined in accordance with paragraph (1), the value of the NIROP is greater than the combination of the value of the property to be conveyed by the Exchange Entity under subsection (a) and the relocation costs covered by the Exchange Entity under such subsection, the Exchange Entity shall make a cash equalization payment to the Secretary to equalize the values. Nothing in this paragraph may be construed to require the Secretary to make a cash equalization payment to the Exchange Entity if the value of the property to be conveyed by the Exchange Entity and the relocation costs covered by the Exchange Entity are greater than the value of the NIROP. 
(d)Payment of costs of conveyanceThe Secretary shall require the Exchange Entity to pay costs incurred by the Department of the Navy to carry out the exchange authorized under subsection (a), including costs incurred for land surveys, environmental documentation, the review of replacement facilities design, real estate due diligence (including appraisals), preparing and executing the agreement described in subsection (b), and any other administrative costs related to the exchange. If amounts are collected from the Exchange Entity in advance of the Secretary incurring the actual costs and the amount collected exceeds the costs actually incurred by the Secretary to carry out the exchange under subsection (a), the Secretary shall refund the excess amount to the Exchange Entity. (e)Treatment of amounts receivedAmounts received under subsections (a), (c)(2), and (d) shall be used in accordance with section 2695(c) of title 10, United States Code. 
(f)Description of propertyThe exact legal description of the property, including acreage, to be exchanged under subsection (a) shall be determined by surveys satisfactory to the Secretary. (g)Relation to other military construction requirements (1)Exclusion from treatment as military construction projectThe acquisition or disposition of any property pursuant to the exchange authorized under subsection (a) shall not be treated as a military construction project for which an authorization is required by section 2802 of title 10, United States Code, or for which reporting is required by section 2662 of such title. 
(2)Exclusion of requirement for prior screening by General Services Administration for additional Federal useSection 2696(b) of title 10, United States Code, does not apply to the conveyance of any real property pursuant to the exchange authorized under subsection (a). (h)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the exchange authorized under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
(i)SunsetThe authority provided to the Secretary to carry out the exchange under subsection (a) shall expire on October 1, 2023. 2842.Land conveyance, Mountain Home Air Force Base, Idaho (a)Conveyance authorizedThe Secretary of the Air Force may convey to the City of Mountain Home, Idaho (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 4.25 miles of railroad spur located near Mountain Home Air Force Base, Idaho, as further described in subsection (c), for the purpose of economic development. 
(b)Consideration 
(1)Consideration requiredAs consideration for the land conveyed under subsection (a), the City shall pay to the Secretary an amount equal to the fair market value of the land, as determined by an appraisal approved by the Secretary. The City shall provide an amount that is acceptable to the Secretary, whether by cash payment, in-kind consideration as described under paragraph (2), or a combination thereof. (2)In-kind considerationIn-kind consideration provided by the City under paragraph (1) may include the acquisition, construction, provision, improvement, maintenance, repair, or restoration (including environmental restoration), or combination thereof, of any facility or infrastructure under the jurisdiction of the Secretary. 
(3)Treatment of consideration receivedConsideration in the form of cash payment received by the Secretary under paragraph (1) shall be deposited in the separate fund in the Treasury described in section 572(a)(1) of title 40, United States Code. (c)Map and legal description (1)Finalizing legal descriptionsAs soon as practicable after the date of the enactment of this Act, the Secretary of the Air Force shall finalize a map and the legal description of the property to be conveyed under subsection (a). 
(2)Minor errorsThe Secretary of the Air Force may correct any minor errors in the map or the legal description. (3)AvailabilityThe map and legal description shall be on file and available for public inspection. 
(d)Payment of costs of conveyance 
(1)Payment requiredThe Secretary may require the City to cover all costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for costs incurred by the Secretary, to carry out the conveyance under this section, including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the City in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the City. (2)Treatment of amounts receivedAmounts received under paragraph (1) as reimbursement for costs incurred by the Secretary to carry out the conveyance under subsection (a) shall be credited to the fund or account that was used to cover the costs incurred by the Secretary in carrying out the conveyance, or to an appropriate fund or account currently available to the Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(e)Use reservationThe Secretary may reserve a right to temporarily use, for urgent reasons of national defense and at no cost to the United States, all or a portion of the railroad spur conveyed under subsection (a). (f)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
2843.Lease of real property to the United States Naval Academy Alumni Association and Naval Academy Foundation at United States Naval Academy, Annapolis, Maryland 
(a)AuthorityThe Secretary of the Navy may lease approximately 3 acres at the United States Naval Academy in Annapolis, Maryland to the United States Naval Academy Alumni Association Inc. and the United States Naval Academy Foundation Inc. (hereafter referred to as the lessees), for the purpose of enabling the lessees to construct, operate, and maintain the Alumni Association and Foundation Center. (b)Duration of leaseAt the option of the Secretary of the Navy, the lease entered into under this section shall be in effect for 50 years. Upon the expiration of the lease, the Secretary may extend the lease for such additional period as the Secretary may determine. 
(c)Payments under lease 
(1)Amount of payments based on fair market valueThe Secretary of the Navy shall require the lessees to make payments under the lease entered into under this section, in cash or in the form of in-kind consideration, in an amount and form that reflects the fair market value of the lease as determined by the Secretary. (2)Payments in the form of in-kind consideration (A)TimingTo the extent that the lessees make payments under the lease in the form of in-kind consideration, such consideration may be paid as a lump-sum payment for the entire lease term, or any part thereof, or in annual installments. 
(B)Description of in-kind considerationThe in-kind consideration paid under the lease— (i)shall include the relocation of any Naval Support Activity Annapolis functions presently located on the land to be leased to alternate locations deemed sufficient by the Secretary; and 
(ii)may include annual support (including cash, real property, or personal property) provided by the lessees after the date the lease is executed, to be used for the benefit of, or for use in connection with, the Naval Academy. (d)Retention and use of fundsFunds received under the lease entered into under this section may be retained for use in support of the Naval Academy and to cover expenses incurred by the Secretary of the Navy in managing the lease.  
(e)Leaseback prohibitedDuring the period in which the lease entered into under this section is in effect, the Secretary of the Navy may not lease any of the space constructed by the lessees on the property leased under this section. (f)Payment of costs of entering into and managing lease (1)Payment requiredThe Secretary of the Navy shall require the lessees to cover the costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, in entering into and managing the lease under this section, including survey costs, costs for environmental documentation, and any other administrative costs related to the lease (as defined in section 2667 of title 10, United States Code). Any expenses incurred by the lessees pursuant to this provision may be considered in-kind consideration for purposes of subsection (c)(2) and may be credited against any payments due during the term of the lease.  
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in entering into and managing the lease. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. If amounts are collected from the lessees in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary in entering into and managing the lease, the Secretary may refund the excess amount to the lessees.  (g)Description of propertyThe exact acreage and legal description of the property to be leased under this section shall be determined by a survey satisfactory to the Secretary of the Navy, and may include property currently used for public purposes. 
(h)Additional terms and conditionsThe Secretary of the Navy may require such additional terms and conditions in connection with the lease entered into under this section as the Secretary considers appropriate to protect the interests of the United States. 2844.Land Conveyance, Natick Soldier Systems Center, Massachusetts (a)Conveyance authorizedThe Secretary of the Army may sell and convey all right, title, and interest of the United States in and to parcels of real property, consisting of approximately 98 acres and improvements thereon, located in the vicinity of Hudson, Wayland, and Needham, Massachusetts, that are the sites of military family housing supporting military personnel assigned to the United States (U.S.) Army Natick Soldier Systems Center. 
(b)Competitive sale requirementThe Secretary shall use competitive procedures for the sale authorized by subsection (a). (c)Consideration (1)Consideration requiredThe Secretary shall require as consideration for conveyance under subsection (a), tendered by cash payment, an amount equal to no less than the fair market value, as determined by the Secretary, of the real property and any improvements thereon. 
(2)Cash payments 
(A)Cash payments deposited in a special accountCash payments provided as consideration under this subsection shall be deposited in a special account in the Treasury established for the Secretary. (B)Use of funds in special accountThe Secretary is authorized to use funds deposited in the special account established under subparagraph (A) for— 
(i)demolition of existing military family housing on the U.S. Army Natick Soldier Systems Center (other than housing on property conveyed under subsection (a)) that the Secretary determines necessary to accommodate construction of military family housing or unaccompanied soldier housing to support military personnel assigned to the U.S. Army Natick Soldier Systems Center; (ii)construction or rehabilitation of military family housing or unaccompanied soldier housing to support military personnel assigned to the U.S. Army Natick Soldier Systems Center; or 
(iii)construction of ancillary supporting facilities (as that term is defined in section 2871(1) of title 10, United States Code) to support military personnel assigned to the U.S. Army Natick Soldier Systems Center. (C)Cash consideration not used prior to October 1, 2025Cash payments provided as consideration under this subsection that are received by the Secretary and not used by the Secretary for purposes authorized by subparagraph (B) prior to October 1, 2025, shall be transferred to an account in the Treasury established pursuant to section 2883 of title 10, United States Code. 
(d)Description of parcelsThe exact acreage and legal description of the parcels to be conveyed under subsection (a) shall be determined by a survey that is satisfactory to the Secretary. The cost of the survey shall be borne by the recipient of the parcels. (e)Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
(f)Inapplicability of certain provisions of lawThe conveyance of property under this section shall not be subject to section 2696 of title 10, United States Code. (g)Definition of SecretaryIn this section the term Secretary means the Secretary of the Army. 
2845.Land exchange, Naval Air Station Corpus Christi, Texas 
(a)Land exchange authorizedThe Secretary of the Navy (in this section referred to as the Secretary) may convey to the City of Corpus Christi, Texas (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, consisting of approximately 44 acres known as the Peary Place Transmitter Site in Nueces County associated with Naval Air Station Corpus Christi, Texas. (b)ConsiderationAs consideration for the conveyance under subsection (a), the City shall convey to the Secretary its real property interests either adjacent or proximate, and causing an encroachment concern as determined by the Secretary, to Naval Air Station Corpus Christi, Naval Outlying Landing Field Waldron and Naval Outlying Landing Field Cabaniss. 
(c)Land exchange agreementThe Secretary and the City may enter into a land exchange agreement to implement this section. (d)ValuationThe value of each property interest to be exchanged by the Secretary and the City described in subsections (a) and (b) shall be determined— 
(1)by an independent appraiser selected by the Secretary; and (2)in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions and the Uniform Standards of Professional Appraisal Practice. 
(e)Cash equalization payments 
(1)To the SecretaryIf the value of the property interests described in subsection (a) is greater than the value of the property interests described in subsection (b), the values shall be equalized through a cash equalization payment from the City to the Department of the Navy. (2)No equalizationIf the value of the property interests described in subsection (b) is greater than the value of the property interests described in subsection (a), the Secretary shall not make a cash equalization payment to equalize the values. 
(f)Payment of costs of conveyance 
(1)Payment requiredThe Secretary shall require the City to pay costs to be incurred by the Secretary to carry out the exchange of property interests under this section, including those costs related to land survey, environmental documentation, real estate due diligence such as appraisals, and any other administrative costs related to the exchange of property interests to include costs incurred preparing and executing the land exchange agreement authorized under subsection (c). If amounts are collected from the City in advance of the Secretary incurring the actual costs and the amount collected exceeds the costs actually incurred by the Secretary to carry out the exchange of property interests, the Secretary shall refund the excess amount to the City. (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) above shall be used in accordance with section 2695(c) of title 10, United States Code. 
(g)Description of propertyThe exact acreage and legal description of the property interests to be exchanged under this section shall be determined by surveys satisfactory to the Secretary. (h)Conveyance agreementThe exchange of real property interests under this section shall be accomplished using an appropriate legal instrument and upon terms and conditions mutually satisfactory to the Secretary and the City, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States. 
(i)Exemption from screening requirements for additional Federal useThe authority under this section is exempt from the screening process required under section 2696(b) of title 10, United States Code. (j)Sunset provisionThe authority under this section shall expire on October 1, 2019, unless the Secretary and the City have signed a land exchange agreement described in subsection (c). 
2846.Imposition of additional conditions on future use of Castner Range, Fort Bliss, TexasSection 2844 of the Military Construction Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2157) is amended by adding at the end the following new subsection:   (e)Additional conditions on future use of Castner Range (1)ConditionsTo protect and conserve ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources within the real property described in subsection (a), subject to rights and improvements in existence as of December 31, 2017, there shall be no commercial enterprise, no permanent road, no temporary road, no use of motor vehicles or motorized equipment, no landing of aircraft, no other form of mechanical transport, and no structure, building or installation of any kind, except measures required to protect the health and safety of persons. 
(2)Applicability of conditions 
(A)Paragraph (1) applies to use of the real property by the Secretary or any successor in interest including the head of another federal agency or a non-federal entity. (B)The Secretary, or head of any other federal agency, shall include the conditions set forth in paragraph (1) in the conveyance authorized by subsection (a), or any conveyance of the property described in subsection (a), or any portion thereof, to any other non-federal entity. 
(3)NoncomplianceSubsection (b) shall apply to a determination by the Secretary, or head of any other federal agency, that a non-federal entity to whom the property described in subsection (a) or any portion thereof has been conveyed, or any successor in interest, has not complied with paragraph (1). (4)Military munitionsThe Secretary shall conduct military munitions response actions on the real property described in subsection (a) in accordance with the Comprehensive Environmental Response Compensation and Liability Act of 1980 and consistent with the limited recreational, non-residential, non-commercial conditions on future use set forth in paragraph (1). These munitions response actions shall also minimize disturbance of natural and cultural resources present on the real property described in subsection (a).. 
2847.Land conveyance, former missile alert facility known as Quebec-01, Laramie County, Wyoming 
(a)Conveyance authorizedThe Secretary of the Air Force may convey, without consideration, to the State of Wyoming (in this section referred to as the State), all right, title, and interest of the United States in and to the real property, including any improvements thereon, consisting of the former Missile Alert Facility (MAF) known as Quebec-01, located in Laramie County, Wyoming, for the purpose of operating a historical site, interpretive center, or museum. (b)Payment of costs of conveyance (1)Payment requiredThe Secretary of the Air Force may require the State to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the State in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the State. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance, or if such fund or account has expired at the time of credit, to an appropriate appropriation, fund, or account currently available to the Secretary for the purposes for which the costs were paid. Amounts so credited shall be merged with amounts in such appropriation, fund, or account, and shall be available for the same purpose, and subject to the same conditions and limitations, as amounts in such fund or account.  (c)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of the Air Force. 
(d)Reversionary interestIf the Secretary of the Air Force determines at any time that the real property conveyed under subsection (a) is not being used in accordance with the purpose of the conveyance specified in subsection (a), all right, title, and interest in and to such real property, including any improvements thereto, shall, at the option of the Secretary, revert to and become the property of the United States, and the United States shall have the right of immediate entry onto such real property. A determination by the Secretary under this subsection shall be made on the record after an opportunity for a hearing. (e)Additional termsThe Secretary of the Air Force may require such additional terms and conditions in connection with the conveyance as the Secretary considers appropriate to protect the interests of the United States. 
FMilitary Memorials, Monuments, and Museums 
2861.Recognition of the National Museum of World War II Aviation 
(a)RecognitionThe National Museum of World War II Aviation in Colorado Springs, Colorado, is recognized as America’s National World War II Aviation Museum. (b)Effect of recognitionThe National Museum recognized by this section is not a unit of the National Park System, and the recognition of the National Museum shall not be construed to require or permit Federal funds to be expended for any purpose related to the National Museum.  
2862.Principal office of Aviation Hall of FameSection 23107 of title 36, United States Code, is amended by striking Dayton, and all that follows through trustees and inserting Ohio.  2863.Establishment of a visitor services facility on the Arlington Ridge tract (a)Arlington Ridge tract definedIn this section, the term Arlington Ridge tract means the parcel of Federal land located in Arlington County, Virginia, known as the Nevius Tract and transferred to the Department of the Interior in 1953, that is bounded generally by— 
(1)Arlington Boulevard (United States Route 50) to the north; (2)Jefferson Davis Highway (Virginia Route 110) to the east; 
(3)Marshall Drive to the south; and (4)North Meade Street to the west. 
(b)Establishment of visitor services facilityNotwithstanding section 2863(g) of the Military Construction Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1332), the Secretary of the Interior may construct a structure for visitor services, including a public restroom facility, on the Arlington Ridge tract in the area of the United States Marine Corps War Memorial. 2864.Modification of prohibition on transfer of veterans memorial objects to foreign governments without specific authorization in law (a)Description of objectsParagraph (2)(B)(iii) of section 2572(e) of title 10, United States Code, is amended by striking from abroad and inserting from abroad before 1907. 
(b)Extension of prohibitionParagraph (3)(B) of section 2572(e) of such title is amended by striking September 30, 2017 and inserting September 30, 2022. (c)Permitting transfer of Bells of Balangiga (1)In generalNotwithstanding section 2572(e) of title 10, United States Code, the President may transfer the veterans memorial object known as the Bells of Balangiga to the Republic of the Philippines if the Secretary of Defense certifies to Congress that— 
(A)the transfer of the object is in the national security interests of the United States; and (B)appropriate steps have been taken to preserve the history of the veterans associated with the object, including consultation with associated veterans organizations and government officials in the State of Wyoming, as appropriate. 
(2)Timing of transferThe President may not carry out the transfer described in this subsection until at least 90 days after the Secretary of Defense provides Congress with the certification required under paragraph (1). (d)Effective dateThe amendments made by this section shall take effect October 1, 2017. 
GOther Matters 
2871.Authority of the Secretary of the Air Force to accept lessee improvements at Air Force Plant 42 
(a)Acceptance of lessee improvements at Air Force Plant 42A lease of Air Force Plant 42, in whole or part, may permit the lessee, with the approval of the Secretary of the Air Force, to alter, expand, or otherwise improve the plant or facility as necessary for the development or production of military weapons systems, munitions, components, or supplies. Such lease may provide, notwithstanding section 2802 of title 10, United States Code, that such alteration, expansion or other improvement shall, upon completion, become the property of the Federal Government, regardless of whether such alteration, expansion, or other improvement constitutes all or part of the consideration for the lease pursuant to section 2667(b)(5) of such title or represents a reimbursable cost allocable to any contract, cooperative agreement, grant, or other instrument with respect to activity undertaken at Air Force Plant 42. (b)Congressional notificationWhen a decision is made to approve a project to which subsection (a) applies costing more than the threshold specified under section 2805(c) of such title, the Secretary of the Air Force shall notify the congressional defense committees in writing of that decision, the justification for the project, and the estimated cost of the project. The Secretary may not carry out the project until the end of the 21-day period beginning on the date the congressional defense committees receive such notification or, if earlier, the end of the 14-day period beginning on the date on which a copy of the notification is provided in an electronic medium pursuant to section 480 of such title. 
2872.Modification of Department of Defense guidance on use of airfield pavement markings 
(a)Modification requiredExcept as provided in subsection (b), the Secretary of Defense shall require such modifications of Unified Facilities Guide Specifications for pavement markings (UFGS 32 17 23.00 20 Pavement Markings, UFGS 32 17 24.00 10 Pavement Markings), Air Force Engineering Technical Letter ETL 97–18 (Guide Specification for Airfield and Roadway Marking), and any other Department of Defense guidance on airfield pavement markings as may be necessary to prohibit the use of Type I glass beads or any glass beads with a 1.6 refractive index or less from use on airfield markings on airfields under the control of the Secretary. (b)ExceptionSubsection (a) shall not apply if the Secretary of the Air Force submits a certification to the congressional defense committees that, whenever a proposed contract for airfield pavement markings includes the use of Type I and Type III glass beads, the assessment of the life-cycle costs associated with the use of such beads appropriately considers the local site conditions, life-cycle cost maintenance, environmental impact, operational requirements, and the safety of flight. 
(c)Effective dateThe modifications required under subsection (a) shall apply with respect to procurements occurring after September 30, 2018. 2873.Authority of Chief Operating Officer of Armed Forces Retirement Home to acquire and lease property (a)Acquisition of propertySection 1511(e) of the Armed Forces Retirement Home Act of 1991 (24 U.S.C. 411(e)) is amended— 
(1)in paragraph (2)— (A)by striking “Secretary of Defense may acquire,” and inserting “Chief Operating Officer may acquire,”; and 
(B)by striking “Secretary may acquire” and inserting “Chief Operating Officer may acquire”; and (2)in paragraph (3)— 
(A)by striking “Secretary of Defense determines” and inserting “Chief Operating Officer determines”; and (B)by striking “Secretary shall dispose” and inserting “Chief Operating Officer shall dispose”. 
(b)Leasing of non-excess propertySubsection (i) of section 1511 of such Act (24 U.S.C. 411(i)) is amended— (1)in paragraph (1)— 
(A)by striking Whenever and inserting Subject to the approval of the Secretary of Defense, whenever;  (B)by striking “Secretary of Defense (acting on behalf of the Chief Operating Officer)” and inserting “Chief Operating Officer”; and 
(C)by striking “Secretary considers” and inserting “Chief Operating Officer considers”; (2)in paragraph (5), by striking “the Secretary of Defense may not enter into the lease on behalf of the Chief Operating Officer” and inserting “the Chief Operating Officer may not enter into the lease”; and 
(3)in subparagraph (A) of paragraph (6), by striking “Secretary of Defense” and inserting “Chief Operating Officer”. 2874.Restrictions on rehabilitation of Over-the-Horizon Backscatter Radar Station (a)RestrictionsExcept as provided in subsection (b), the Secretary of the Air Force may not use any funds or resources to carry out the rehabilitation of the Over-the-Horizon Backscatter Radar Station on Modoc National Forest land in Modoc County, California. 
(b)Exception for removal of perimeter fenceNotwithstanding subsection (a), the Secretary may use funds and resources to remove the perimeter fence surrounding the Over-the-Horizon Backscatter Radar Station and to carry out the mitigation of soil contamination associated with such fence. (c)SunsetSubsection (a) shall terminate on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2019. 
2875.Permitting machine room-less elevators in Department of Defense facilities 
(a)In generalThe Secretary of Defense shall issue modifications to all relevant construction and facilities specifications to ensure that machine room-less elevators (MRLs) are not prohibited in buildings and facilities throughout the Department of Defense, including modifications to the Unified Facilities Guide Specifications (UFGS), the Naval Facilities Engineering Command Interim Technical Guidance, and the Army Corps of Engineers Engineering and Construction Bulletin. (b)Conforming to best practicesIn addition to the modifications required under subsection (a), the Secretary may issue further modifications to conform generally with commercial best practices as reflected in the safety code for elevators and escalators as issued by the American Society of Mechanical Engineers. 
(c)DeadlinesThe Secretary shall promulgate interim MRL standards not later than 180 days after the date of the enactment of this Act, and shall issue final and formal MRL specifications not later than 1 year after the date of the enactment of this Act. (d)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall issue a report to the congressional defense committees on the integration and utilization of MRLs, including information on quantity, location, problems, and successes. 
2876.Disclosure of beneficial ownership by foreign persons of high security space leased by the Department of Defense 
(a)Identification of beneficial ownershipBefore entering into a lease agreement with a covered entity for accommodation of a military department or Defense Agency in a building (or other improvement) that will be used for high-security leased space, the Department of Defense shall require the covered entity to— (1)identify each beneficial owner of the covered entity by— 
(A)name; (B)current residential or business street address; and 
(C)in the case of a United States person, a unique identifying number from a nonexpired passport issued by the United States or a nonexpired drivers license issued by a State; and (2)disclose to the Department of Defense any beneficial owner of the covered entity that is a foreign person. 
(b)Required disclosure 
(1)Initial disclosureThe Secretary of Defense shall require a covered entity to provide the information required under subsection (a), when first submitting a proposal in response to a solicitation for offers issued by the Department. (2)UpdatesThe Secretary of Defense shall require a covered entity to update a submission of information required under subsection (a) not later than 60 days after the date of any change in— 
(A)the list of beneficial owners of the covered entity; or (B)the information required to be provided relating to each such beneficial owner. 
(c)PrecautionsIf a covered entity discloses a foreign person as a beneficial owner of a building (or other improvement) from which the Department of Defense is leasing high-security leased space, the Department of Defense shall notify the tenant of the space to take appropriate security precautions. (d)Definitions (1)Beneficial owner (A)In generalThe term beneficial owner— 
(i)means, with respect to a covered entity, each natural person who, directly or indirectly— (I)exercises control over the covered entity through ownership interests, voting rights, agreements, or otherwise; or 
(II)has an interest in or receives substantial economic benefits from the assets of the covered entity; and (ii)does not include, with respect to a covered entity— 
(I)a minor child; (II)a person acting as a nominee, intermediary, custodian, or agent on behalf of another person; 
(III)a person acting solely as an employee of the covered entity and whose control over or economic benefits from the covered entity derives solely from the employment status of the person; (IV)a person whose only interest in the covered entity is through a right of inheritance, unless the person otherwise meets the definition of beneficial owner under this paragraph; and 
(V)a creditor of the covered entity, unless the creditor otherwise meets the requirements of beneficial owner described above. (B)Anti-abuse ruleThe exceptions under subparagraph (A)(ii) shall not apply if used for the purpose of evading, circumventing, or abusing the requirements of this section. 
(2)Covered entityThe term covered entity means a person, copartnership, corporation, or other public or private entity. (3)Foreign personThe term foreign person means an individual who is not a United States person or an alien lawfully admitted for permanent residence into the United States. 
(4)High-security leased spaceThe term high-security leased space means a space leased by the Department of Defense that has a security level of III, IV, or V, as determined in accordance with the Interagency Security Committee Risk Management Process. (5)United States personThe term United States person means a natural person who is a citizen of the United States or who owes permanent allegiance to the United States. 
2877.Joint use of Dobbins Air Reserve Base, Marietta, Georgia, with civil aviation 
(a)In generalThe Secretary of the Air Force may enter into an agreement that would provide or permit the joint use of Dobbins Air Reserve Base, Marietta, Georgia, by the Air Force and civil aircraft. (b)Conforming repealSection 312 of the National Defense Authorization Act, Fiscal Year 1989 (Public Law 100–456; 102 Stat. 1950) is hereby repealed. 
2878.Report on hurricane damage to Department of Defense assets 
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on damage to Department of Defense assets and installations from hurricanes during 2017. (b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)The results of a storm damage assessment. (2)A description of affected military installations and assets. 
(3)A request for funding to initiate the repair and replacement of damaged facilities and assets, including necessary upgrades to existing facilities to make them compliant with current hurricane standards, and to cover any unfunded requirements for military construction at affected military installations. (4)An adaptation plan to ensure military installations funded with taxpayer dollars are constructed to better withstand flooding and extreme weather events. 
2879.Special rules for certain projects 
(a)Conditions on use of funds for Kwajalein project 
(1)Conditions describedThe military family housing replacement project at Kwajalein Atoll (as included under title XXI) shall be subject to the following conditions: (A)The project shall provide for the construction of at least 26 family housing units. 
(B)The housing units may be used to house only military personnel, other Federal employees, and their dependents. (C)If the costs of the project exceed the amount authorized for the project under title XXI, in addition to meeting the requirements of section 2853 of title 10, United States Code (as amended by this Act), the Secretary of the Army shall submit a separate report to the congressional defense committees which contains the following: 
(i)A detailed explanation of why the costs of the project exceeded such authorized amount. (ii)A description of the specific actions taken to prevent further cost increases on this project and lessons learned that will be applied to future projects at this location. 
(iii)A summary of alternatives considered to keep the cost of the project from exceeding such authorized amount. (2)Report on alternatives for funding contractor workforceNot later than 180 days after the date of enactment of this Act, the Secretary of the Army shall submit a report to the congressional defense committees detailing options under consideration to meet the requirements for a housing contractor workforce at Kwajalein Atoll which do not rely on the use of military construction funds for the costs of such a workforce. 
(b)Limitation on certain Guam projectThe Secretary of the Navy may not carry out any construction activity on the project on Guam known as the Replace Andersen Housing Phase II project (as included under title XXII) until the expiration of the 30-day period which begins on the date the Secretary submits to the congressional defense committees a report certifying the following: (1)Either a sufficient workforce of contractors or subcontractors is in place on Guam, or the Secretary has a plan in place to ensure that a sufficient workforce of contractors or subcontractors will be in place on Guam, to perform the work required by the scope of the project. 
(2)A contract has been awarded for each of the following military construction projects authorized by this Act, either as a separate contract or as a joint contract with the Replace Andersen House Phase II project: (A)Corrosion Control Hangar, Joint Region Marianas. 
(B)Aircraft Maintenance Hanger #2, Joint Region Marianas. (C)MALS Facilities, Joint Region Marianas. 
(D)Water Well Field, Joint Region Marianas. (E)Navy-Commercial Tie-In Hardening, Joint Region Marianas. 
2880.Energy security for military installations in Europe 
(a)AuthorityThe Secretary of Defense shall take appropriate measures, to the extent practicable, to— (1)reduce the dependency of all United States military installations in Europe on energy sourced inside Russia; and 
(2)ensure that all United States military installations in Europe are able to sustain operations in the event of a supply disruption. (b)Certification requirementNot later than December 31, 2021, the Secretary of Defense shall certify to the congressional defense committees whether or not at United States military installations in Europe the Department of Defense— 
(1)has taken significant steps to minimize to the extent practicable the dependency on energy sourced inside the Russian Federation at such installations; and (2)has the ability to sustain mission critical operations during an energy supply disruption. 
(c)Definition of Energy Sources Inside RussiaIn this section, the term energy sourced inside Russia means energy that is produced, owned, or facilitated by companies that are located in the Russian Federation or owned or controlled by the Government of the Russian Federation. XXIXOverseas contingency operations military construction  Sec. 2901. Authorized Army construction and land acquisition projects. Sec. 2902. Authorized Navy construction and land acquisition project. Sec. 2903. Authorized Air Force construction and land acquisition project. Sec. 2904. Authorized Defense Agencies construction and land acquisition project. Sec. 2905. Authorization of appropriations. Sec. 2906. Extension of authorization of certain fiscal year 2015 projects. 2901.Authorized Army construction and land acquisition projectsThe Secretary of the Army may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Army: Outside the United States 
 
CountryLocationAmount 
 
CubaGuantanamo$115,000,000 
TurkeyVarious Locations$6,400,000 
2902.Authorized Navy construction and land acquisition projectThe Secretary of the Navy may acquire real property and carry out the military construction projects for the installation outside the United States, and in the amount, set forth in the following table: Navy: Outside the United States  CountryLocationAmount  DjiboutiCamp Lemonnier$13,390,000 2903.Authorized Air Force construction and land acquisition projectThe Secretary of the Air Force may acquire real property and carry out the military construction projects for the installations outside the United States, and in the amounts, set forth in the following table: 
Air Force: Outside the United States 
 
CountryLocationAmount 
 
EstoniaAmari Air Base$13,900,000 
HungaryKecskemet Air Base$55,400,000 
IcelandKeflavik$14,400,000 
ItalyAviano Air Base$27,325,000 
JordanAzraq$143,000,000 
LatviaLielvarde Air Base$3,850,000 
LuxembourgSanem$67,400,000 
NorwayRygge$10,300,000 
QatarAl Udeid$15,000,000 
RomaniaCampia Turzii$2,950,000 
SlovakiaSilac Airport$22,000,000 
Malacky$24,000,000 
TurkeyIncirlik Air Base$48,697,000 
2904.Authorized Defense Agencies construction and land acquisition projectThe Secretary of Defense may acquire real property and carry out the military construction project for the installation outside the United States, and in the amount, set forth in the following table: Defense Agencies: Outside the United States  CountryLocationAmount  ItalySigonella$22,400,000 2905.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal years beginning after September 30, 2017, for the military construction projects outside the United States authorized by this title as specified in the funding table in section 4602. 
2906.Extension of authorization of certain fiscal year 2015 projects 
(a)ExtensionNotwithstanding section 2002 of the Military Construction Authorization Act for Fiscal Year 2015 (division B of Public Law 113–291; 128 Stat. 3669), the authorizations set forth in the table in subsection (b), as provided in section 2902 of that Act (128 Stat. 3717), shall remain in effect until October 1, 2018, or the date of the enactment of an Act authorizing funds for military construction for fiscal year 2019, whichever is later. (b)TableThe table referred to in subsection (a) is as follows: 
Extension of 2015 Air Force OCO Project Authorizations 
 
CountryInstallationProjectAmount 
 
ItalyCamp DarbyERI: Improve Weapons Storage Facility$44,500,000 
PolandLask Air BaseERI: Improve Support Infrastructure$22,400,000 
CDEPARTMENT OF ENERGY NATIONAL SECURITY AUTHORIZATIONS AND OTHER AUTHORIZATIONS 
XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS 
 
Subtitle A—National Security Programs and Authorizations 
Sec. 3101. National Nuclear Security Administration. 
Sec. 3102. Defense environmental cleanup. 
Sec. 3103. Other defense activities. 
Sec. 3104. Nuclear energy. 
Subtitle B—Program Authorizations, Restrictions, and Limitations 
Sec. 3111. Nuclear security enterprise infrastructure modernization initiative. 
Sec. 3112. Incorporation of integrated surety architecture in transportation. 
Sec. 3113. Cost estimates for life extension program and major alteration projects. 
Sec. 3114. Improved information relating to certain defense nuclear nonproliferation programs. 
Sec. 3115. Research and development of advanced naval reactor fuel based on low-enriched uranium. 
Sec. 3116. National Nuclear Security Administration pay and performance system. 
Sec. 3117. Budget requests and certification regarding nuclear weapons dismantlement. 
Sec. 3118. Nuclear warhead design competition. 
Sec. 3119. Modification of minor construction threshold for plant projects. 
Sec. 3120. Extension of authorization of Advisory Board on Toxic Substances and Worker Health. 
Sec. 3121. Use of funds for construction and project support activities relating to MOX facility. 
Sec. 3122. Prohibition on availability of funds for programs in Russian Federation. 
Subtitle C—Plans and Reports 
Sec. 3131. Annual Selected Acquisition Reports on certain hardware relating to defense nuclear nonproliferation. 
Sec. 3132. Annual reports on unfunded priorities of National Nuclear Security Administration. 
Sec. 3133. Modification of certain reporting requirements. 
Sec. 3134. Modification to stockpile stewardship, management, and responsiveness plan. 
Sec. 3135. Assessment and development of prototype nuclear weapons of foreign countries. 
Sec. 3136. Plan for verification, detection, and monitoring of nuclear weapons and fissile material. 
Sec. 3137. Review of United States nuclear and radiological terrorism prevention strategy. 
Sec. 3138. Assessment of management and operating contracts of national security laboratories. 
Sec. 3139. Evaluation of classification of certain defense nuclear waste. 
Sec. 3140. Improved reporting for anti-smuggling radiation detection systems. 
Sec. 3141. Plutonium capabilities. 
Sec. 3142. Report on critical decision 1 on Material Staging Facility project. 
Sec. 3143. Plan to further minimize the use of highly enriched uranium for medical isotopes. 
Subtitle D—Other Matters 
Sec. 3151. Sense of Congress regarding compensation of individuals relating to uranium mining and nuclear testing. 
ANational Security Programs and Authorizations 
3101.National Nuclear Security Administration 
(a)Authorization of appropriationsFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2018 for the activities of the National Nuclear Security Administration in carrying out programs as specified in the funding table in division D. (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 18–D–150, Surplus Plutonium Disposition, Savannah River Site, Aiken, South Carolina, $9,000,000.Project 18–D–620, Exascale Computing Facility Modernization Project, Lawrence Livermore National Laboratory, Livermore, California, $3,000,000.Project 18–D–650, Tritium Production Capability, Savannah River Site, Aiken, South Carolina, $6,800,000.Project 18–D–660, Fire Station, Y–12 National Security Complex, Oak Ridge, Tennessee, $28,000,000.Project 18–D–670, Exascale Class Computer Cooling Equipment, Los Alamos National Laboratory, Los Alamos, New Mexico, $22,000,000.Project 18–D–680, Material Staging Facility, Pantex Plant, Amarillo, Texas, $5,200,000. 
(c)Modification of authority to carry out Albuquerque Complex upgrades construction project 
(1)In generalThe Administrator for Nuclear Security may enter into an incrementally funded contract for Project 16–D–515, the Albuquerque Complex upgrades construction project, Albuquerque, New Mexico. (2)LimitationThe total cost for the Albuquerque Complex upgrades construction project may not exceed $174,700,000. 
(3)Funding of increments 
(A)Increment 1The amount authorized to be appropriated by section 3101 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2754) for fiscal year 2017 and available for Project 16–D–515 as specified in the funding table in section 4701 of that Act (Public Law 114–328; 130 Stat. 2890) shall be deemed to be an amount authorized to be appropriated for increment 1 of the Albuquerque Complex upgrades construction project. (B)Increment 2The amount authorized to be appropriated by this section for fiscal year 2018 and available for Project 16–D–515 as specified in the funding table in division D shall be available for increment 2 of the Albuquerque Complex upgrades construction project. 
3102.Defense environmental cleanup 
(a)In generalFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2018 for defense environmental cleanup activities in carrying out programs as specified in the funding table in division D. (b)Authorization of new plant projectsFrom funds referred to in subsection (a) that are available for carrying out plant projects, the Secretary of Energy may carry out new plant projects for the National Nuclear Security Administration as follows:Project 18–D–401, Saltstone Disposal Units #8 and #9, Savannah River Site, Aiken, South Carolina, $500,000.Project 18–D–402, Emergency Operations Center Replacement, Savannah River Site, Aiken, South Carolina, $500,000.Project 18–D–404, Modification of Waste Encapsulation and Storage Facility, Hanford Site, Richland, Washington, $6,500,000. 
3103.Other defense activitiesFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2018 for other defense activities in carrying out programs as specified in the funding table in division D. 3104.Nuclear energyFunds are hereby authorized to be appropriated to the Department of Energy for fiscal year 2018 for nuclear energy as specified in the funding table in division D. 
BProgram Authorizations, Restrictions, and Limitations 
3111.Nuclear security enterprise infrastructure modernization initiative 
(a)FindingsCongress finds the following: (1)On September 7, 2016, during testimony before the Subcommittee on Strategic Forces of the Committee on Armed Services of the House of Representatives— 
(A)the Administrator for Nuclear Security, Frank Klotz, said— (i)Our infrastructure is extensive, complex, and, in many critical areas, several decades old. More than half of NNSA’s approximately 6,000 real property assets are over 40 years old, and nearly 30 percent date back to the Manhattan Project era. Many of the enterprise’s critical utility, safety, and support systems are failing at an increasing and unpredictable rate, which poses both programmatic and safety risk.; and 
(ii)I can think of no greater threat to the nuclear security enterprise than the state of NNSA’s infrastructure.; (B)the President and Chief Executive Officer of Consolidated Nuclear Security, Morgan Smith, said, Many key facilities at both [Pantex and Y–12] were constructed in the 1940s and were intended to operate for as little as one decade. Many facilities and their supporting infrastructure have exceeded or far exceeded their expected life, and major systems within the facilities are beginning to fail.; and 
(C)the Director of Los Alamos National Laboratory, Dr. Charlie McMillan, said, One of the things that keeps me up at night is the realization that essential capabilities are held at risk by the possibility of such failures; in many cases, our enterprise has a single point of failure.. (2)In a letter sent on December 23, 2015, by the Secretary of Energy, Ernest Moniz, to the Director of the Office of Management and Budget, Shaun Donovan, the Secretary said, A majority of the National Nuclear Security Administration’s (NNSA) facilities and systems are well beyond end-of-life.... Infrastructure problems such as falling ceilings are increasing in frequency and severity, unacceptably risking the safety and security of both personnel and material at NNSA facilities, as well as in some instances, potential offsite risks. The entire complex could be placed at risk if there is a single failure where a single point would disrupt a critical link in infrastructure.. 
(3)The Nuclear Posture Review published in April 2010 stated that In order to sustain a safe, secure, and effective U.S. nuclear stockpile as long as nuclear weapons exist, the United States must possess a modern physical infrastructure.... Today’s nuclear complex, however, has fallen into neglect. Although substantial science, technology, and engineering investments were made over the last decade under the auspices of the Stockpile Stewardship Program, the complex still includes many oversized and costly-to maintain facilities built during the 1940s and 1950s. Some facilities needed for working with plutonium and uranium date back to the Manhattan Project. Safety, security, and environmental issues associated with these aging facilities are mounting, as are the costs of addressing them.. (4)In 2009, the bipartisan Congressional Commission on the Strategic Posture of the United States established by section 1062 of the National Defense Authorization for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 319) stated, with regards to key production facilities, that existing facilities are genuinely decrepit and are maintained in a safe and secure manner only at high cost. 
(5)Previous efforts to address the deferred maintenance and repair challenges within the nuclear security enterprise, such as the Facilities Infrastructure and Recapitalization Program and the recent halt in the growth of backlog metrics, are laudable but insufficient for the magnitude of the problem. (6)Recent figures provided by the Administrator for Nuclear Security estimate the backlog of deferred maintenance and repair needs of the nuclear security enterprise to be approximately $3,700,000,000. 
(b)Infrastructure Modernization Initiative 
(1)EstablishmentNot later than 30 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall establish and carry out a program, to be known as the Infrastructure Modernization Initiative, to reduce the backlog of deferred maintenance and repair needs of the nuclear security enterprise (as defined in section 4002(6) of the Atomic Energy Defense Act (50 U.S.C. 2501(6))). In carrying out that program, the Administrator shall establish and execute infrastructure modernization milestones that reduce the deferred maintenance and repair needs of the nuclear security enterprise by not less than 30 percent by 2025. (2)Authorities (A)Process (i)In generalThe Secretary of Energy shall provide to the Administrator a process that will enhance or streamline the ability of the Administrator to carry out the program under paragraph (1) in an efficient and effective manner, including with respect to— 
(I)the demolition or construction of non-nuclear facilities of the Administration that have a total estimated project cost of less than $100,000,000; and (II)the decontamination, decommissioning, and demolition (to be performed in accordance with applicable health and safety standards used by the Defense Environmental Cleanup Program) of process-contaminated facilities of the Administration that have a total estimated project cost of less than $50,000,000. 
(ii)FundingClause (i) may be carried out using amounts authorized to be appropriated for fiscal year 2018 or any subsequent fiscal year. (B)Application of certain requirementsFor purposes of the Management Procedures Memorandum 2015–01 of the Office of Management and Budget, or a successor memorandum, in carrying out the program under paragraph (1), the Administrator may— 
(i)perform new construction during a fiscal year that differs from the fiscal year of corresponding facility demolition; (ii)perform demolition of different facility category codes and have that demolition credit count towards the construction of new facilities with a different facility category code; and 
(iii)have the net reduction in infrastructure footprint for the five fiscal years prior to the date of the enactment of this Act, and the demolition during the five fiscal years following such date of enactment, considered as a factor for the purpose of meeting the intent of such memorandum. (3)Initial planNot later than March 1, 2018, the Administrator shall submit to the congressional defense committees an initial plan to carry out the program under paragraph (1) to achieve the goal specified in such paragraph. Such plan shall include— 
(A)the funding required to carry out the program during the period covered by the future-years nuclear security program under section 3253 of the National Nuclear Security Administration Act (50 U.S.C. 2453); (B)the criteria for selecting and prioritizing projects within the program under paragraph (1); 
(C)mechanisms for ensuring the robust management and oversight of such projects; (D)a description of the process provided to the Administrator to carry out the program pursuant to paragraph (2)(A); and 
(E)a description of any legislative actions the Administrator recommends to further enhance or streamline authorities or processes relating to the program. (4)ReassessmentNot later than February 1, 2024, the Administrator shall reassess the program under paragraph (1) and, as appropriate, develop and establish goals for the program beyond 2025. 
(c)Inclusion in biennial detailed reportSection 4203(d)(4) of the Atomic Energy Defense Act (50 U.S.C. 2523(d)(4)) is amended— (1)in subparagraph (B), by striking ; and and inserting a semicolon; 
(2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph: 
 
(D) 
(i)a description of— (I)the metrics (based on industry best practices) used by the Administrator to determine the infrastructure deferred maintenance and repair needs of the nuclear security enterprise; and 
(II)the percentage of replacement plant value being spent on maintenance and repair needs of the nuclear security enterprise; and (ii)an explanation of whether the annual spending on such needs complies with the recommendation of the National Research Council of the National Academies of Sciences, Engineering, and Medicine that such spending be in an amount equal to four percent of the replacement plant value, and, if not, the reasons for such noncompliance and a plan for how the Administrator will ensure facilities of the nuclear security enterprise are being properly sustained.. 
(d)Requirements relating to critical decisions 
(1)In generalSubtitle A of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by adding at the end the following new section:  4715.Matters relating to critical decisions (a)Post-critical decision 2 changesAfter the date on which a plant project specifically authorized by law and carried out under Department of Energy Order 413.3B (relating to program management and project management for the acquisition of capital assets), or a successor order, achieves critical decision 2, the Administrator may not change the requirements for such project if such change increases the cost of such project by more than the lesser of $5,000,000 or 15 percent, unless— 
(1)the Administrator submits to the congressional defense committees— (A)a certification that the Administrator, without delegation, authorizes such proposed change; and 
(B)a cost-benefit and risk analysis of such proposed change, including with respect to— (i)the effects of such proposed change on the project cost and schedule; and 
(ii)any mission risks and operational risks from making such change or not making such change; and (2)a period of 15 days elapses following the date of such submission. 
(b)Review and approvalThe Administrator shall ensure that critical decision packages are timely reviewed and either approved or disapproved.. (2)Clerical amendmentThe table of contents at the beginning of such Act is amended by inserting after the item relating to section 4714 the following new item: 
 
 
Sec. 4715. Matters relating to critical decisions.. 
(e)Sense of CongressIt is the sense of Congress that— (1)the nuclear security enterprise, comprised of the infrastructure and capabilities of the laboratories and plants coupled with the dedicated and talented scientists, engineers, technicians, and administrators who form the backbone of the enterprise, are a central component of the nuclear deterrent of the United States; 
(2)if left unaddressed, the state of the infrastructure within the nuclear security enterprise represents a direct, long-term threat to the credibility of the nuclear deterrent of the United States; (3)both Congress and the President must take strong, sustained action to recapitalize and repair this infrastructure; 
(4)the Administrator must continue to carry out expeditious demolition of old facilities of the Administration to reduce long-term costs and improve safety; and (5)each budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for fiscal year 2019 and each fiscal year thereafter should include funding in an amount sufficient to carry out the program established pursuant to subsection (b)(1) to achieve the goal specified in such subsection. 
3112.Incorporation of integrated surety architecture in transportation 
(a)IncorporationSubtitle A of title XLII of the Atomic Energy Defense Act (50 U.S.C. 2521 et seq.) is amended by adding at the end the following new section:  4222.Incorporation of integrated surety architecture (a)Shipments (1)The Administrator shall ensure that shipments described in paragraph (2) incorporate surety technologies relating to transportation and shipping developed by the Integrated Surety Architecture program of the Administration. 
(2)A shipment described in this paragraph is an over-the-road shipment of the Administration that involves any nuclear weapon planned to be in the active stockpile after 2025. (b)Certain programs (1)The Administrator, in coordination with the Chairman of the Nuclear Weapons Council, shall ensure that each program described in paragraph (2) incorporates integrated designs compatible with the Integrated Surety Architecture program. 
(2)A program described in this subsection is a program of the Administration that is a warhead development program, a life extension program, or a warhead major alteration program. (c)Determination (1)If, on a case-by-case basis, the Administrator determines that a shipment under subsection (a) will not incorporate some or all of the surety technologies described in such subsection, or that a program under subsection (b) will not incorporate some or all of the integrated designs described in such subsection, the Administrator shall submit such determination to the congressional defense committees, including the results of an analysis conducted pursuant to paragraph (2). 
(2)Each determination made under paragraph (1) shall be based on a documented, system risk analysis that considers security risk reduction, operational impacts, and technical risk. (d)TerminationThe requirements of subsections (a) and (b) shall terminate on December 31, 2029.. 
(b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4221 the following new item:   Sec. 4222. Incorporation of integrated surety architecture.. 3113.Cost estimates for life extension program and major alteration projectsSection 4217(b) of the Atomic Energy Defense Act (50 U.S.C. 2537(b)) is amended to read as follows: 
 
(b)Independent cost estimates and reviews 
(1)The Secretary, acting through the Administrator, shall submit to the congressional defense committees and the Nuclear Weapons Council the following: (A)An independent cost estimate of the following: 
(i)Each nuclear weapon system undergoing life extension at the completion of phase 6.2A, relating to design definition and cost study. (ii)Each nuclear weapon system undergoing life extension at the completion of phase 6.3, relating to development engineering. 
(iii)Each nuclear weapon system undergoing life extension at the completion of phase 6.4, relating to production engineering, and before the initiation of phase 6.5, relating to first production. (iv)Each new nuclear facility within the nuclear security enterprise that is estimated to cost more than $500,000,000 before such facility achieves critical decision 1 and before such facility achieves critical decision 2 in the acquisition process. 
(v)Each nuclear weapons system undergoing a major alteration project (as defined in section 4713(a)(2)). (B)An independent cost review of each nuclear weapon system undergoing life extension at the completion of phase 6.2, relating to study of feasibility and down-select. 
(2)Each independent cost estimate and independent cost review under paragraph (1) shall include— (A)whether the cost baseline or the budget estimate for the period covered by the future-years nuclear security program has changed, and the rationale for any such change; and 
(B)any views of the Secretary or the Administrator regarding such estimate or review. (3)The Administrator shall review and consider the results of any independent cost estimate or independent cost review of a nuclear weapon system or a nuclear facility, as the case may be, under this subsection before entering the next phase of the development process of such system or the acquisition process of such facility. 
(4)Except as otherwise specified in paragraph (1), each independent cost estimate or independent cost review of a nuclear weapon system or a nuclear facility under this subsection shall be submitted not later than 30 days after the date on which— (A)in the case of a nuclear weapons system, such system completes a phase specified in such paragraph; or 
(B)in the case of a nuclear facility, such facility achieves critical decision 1 as specified in subparagraph (A)(iv) of such paragraph. (5)Each independent cost estimate or independent cost review submitted under this subsection shall be submitted in unclassified form, but may include a classified annex if necessary.. 
3114.Improved information relating to certain defense nuclear nonproliferation programs 
(a)Improved informationTitle XLIII of the Atomic Energy Defense Act (50 U.S.C. 2563 et seq.) is amended by adding at the end the following new section:  4310.Information relating to certain defense nuclear nonproliferation programs (a)Technologies and capabilitiesThe Administrator shall document, for efforts that are not focused on basic research, the technologies and capabilities of the defense nuclear nonproliferation research and development program that— 
(1)are transitioned to end users for further development or deployment; and (2)are deployed. 
(b)Assessments of status 
(1)In assessing projects under the defense nuclear nonproliferation research and development program or the defense nuclear nonproliferation and arms control program, the Administrator shall compare the status of each such project, including with respect to the final results of such project, to the baseline targets and goals established in the initial project plan of such project. (2)The Administrator may carry out paragraph (1) using a common template or such other means as the Administrator determines appropriate.. 
(b)Inclusion in planSection 4309(b) of such Act (50 U.S.C. 2575(b)) is amended— (1)by redesignating paragraph (16) as paragraph (18); and 
(2)by inserting after paragraph (15) the following new paragraphs:  (16)A summary of the technologies and capabilities documented under section 4310(a). 
(17)A summary of the assessments conducted under section 4310(b)(1).. (c)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4309 the following new item: 
 
 
Sec. 4310. Information relating to certain defense nuclear nonproliferation programs.. 
3115.Research and development of advanced naval reactor fuel based on low-enriched uranium 
(a)Prohibition on availability of funds for fiscal year 2018 
(1)Research and developmentExcept as provided by paragraph (2), none of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the Department of Energy or the Department of Defense may be obligated or expended to plan or carry out research and development of an advanced naval nuclear fuel system based on low-enriched uranium. (2)ExceptionOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for defense nuclear nonproliferation, as specified in the funding table in division D— 
(A)$5,000,000 shall be made available to the Deputy Administrator for Naval Reactors of the National Nuclear Security Administration for low-enriched uranium activities (including downblending of high-enriched uranium fuel into low-enriched uranium fuel, research and development using low-enriched uranium fuel, or the modification or procurement of equipment and infrastructure related to such activities) to develop an advanced naval nuclear fuel system based on low-enriched uranium; and (B)if the Secretary of Energy and the Secretary of the Navy determine under section 3118(c)(1) of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1196) that such low-enriched uranium activities and research and development should continue, an additional $30,000,000 may be made available to the Deputy Administrator for such purpose. 
(b)Prohibition on availability of funds regarding certain accounts and purposes 
(1)Research and development and procurementChapter 633 of title 10, United States Code, is amended by adding at the end the following new section:  7319.Requirements for availability of funds relating to advanced naval nuclear fuel systems based on low-enriched uranium (a)AuthorizationLow-enriched uranium activities may only be carried out using funds authorized to be appropriated or otherwise made available for the Department of Energy for atomic energy defense activities for defense nuclear nonproliferation. 
(b)Prohibition regarding certain accounts 
(1)None of the funds described in paragraph (2) may be obligated or expended to carry out low-enriched uranium activities. (2)The funds described in this paragraph are funds authorized to be appropriated or otherwise made available for any fiscal year for any of the following accounts: 
(A)Shipbuilding and conversion, Navy, or any other account of the Department of Defense. (B)Any account within the atomic energy defense activities of the Department of Energy other than defense nuclear nonproliferation, as specified in subsection (a). 
(3)The prohibition in paragraph (1) may not be superseded except by a provision of law that specifically supersedes, repeals, or modifies this section. A provision of law, including a table incorporated into an Act, that appropriates funds described in paragraph (2) for low-enriched uranium activities may not be treated as specifically superseding this section unless such provision specifically cites to this section. (c)Low-enriched uranium activities definedIn this section, the term low-enriched uranium activities means the following: 
(1)Planning or carrying out research and development of an advanced naval nuclear fuel system based on low-enriched uranium. (2)Procuring ships that use low-enriched uranium in naval nuclear propulsion reactors.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:   7319. Requirements for availability of funds relating to advanced naval nuclear fuel systems based on low-enriched uranium.. (c)Reports (1)SSN(X) submarineNot later than 180 days after the date of the enactment of this Act, the Secretary of the Navy and the Deputy Administrator for Naval Reactors shall jointly submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the cost and timeline required to assess the feasibility, costs, and requirements for a design of the Virginia-class replacement nuclear attack submarine that would allow for the use of a low-enriched uranium fueled reactor, if technically feasible, without changing the diameter of the submarine. 
(2)Research and developmentNot later than 60 days after the date of the enactment of this Act, the Deputy Administrator for Naval Reactors shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on— (A)the planned research and development activities on low-enriched uranium and highly enriched uranium fuel that could apply to the development of a low-enriched uranium fuel or an advanced highly enriched uranium fuel; and 
(B)with respect to such activities for each such fuel— (i)the costs associated with such activities; and 
(ii)a detailed proposal for funding such activities. 3116.National Nuclear Security Administration pay and performance system (a)Pay adjustment demonstration project (1)ExtensionThe Administrator for Nuclear Security shall carry out the pay banding and performance-based pay adjustment demonstration project of the National Nuclear Security Administration authorized under section 4703 of title 5, United States Code, until the date that is 10 years after the date of the enactment of this Act. 
(2)ModificationsIn carrying out the demonstration project described in paragraph (1), the Administrator— (A)may, subject to subparagraph (B), revise the requirements and limitations of the demonstration project to the extent necessary; and 
(B)shall— (i)ensure that the demonstration project is carried out in a manner consistent with the plan for the demonstration project published in the Federal Register on December 21, 2007 (72 Fed. Reg. 72776); 
(ii)ensure that significant changes in the demonstration project not take effect until revisions, as necessary and applicable, to the plan for the demonstration project are approved by the Office of Personnel Management and published in the Federal Register; (iii)ensure that procedural modifications or clarifications to the plan for the demonstration project be made through local notification processes; 
(iv)authorize, and establish incentives for, employees of the National Nuclear Security Administration to have rotational assignments among different programs of the Administration, the headquarters and field offices of the Administration, and the management and operating contractors of the Administration; and (v)establish requirements for employees of the Administration who are in the demonstration project described in paragraph (1) to be promoted to senior-level positions in the Administration, including requirements with respect to— 
(I)professional training and continuing education; and (II)a certain number and types of rotational assignments under clause (iv), as determined by the Administrator. 
(3)Application to Naval Nuclear Propulsion ProgramThe Director of the Naval Nuclear Propulsion Program established pursuant to section 4101 of the Atomic Energy Defense Act (50 U.S.C. 2511) and section 3216 of the National Nuclear Security Administration Act (50 U.S.C. 2406) may, with the concurrence of the Secretary of the Navy, apply the demonstration project described in paragraph (1) to— (A)all employees of the Naval Nuclear Propulsion Program in the competitive service (as defined in section 2102 of title 5, United States Code); and 
(B)all employees of the Department of Navy who are assigned to the Naval Nuclear Propulsion Program and are in the excepted service (as defined in section 2103 of title 5, United States Code) (other than such employees in statutory excepted service systems). (b)Rotations for certain contractors (1)Increased useThe Administrator for Nuclear Security shall increase the use of rotational assignments of employees of the management and operating contractors of the National Nuclear Security Administration to the headquarters of the Administration, the Department of Defense and the military departments, the intelligence community, and other departments and agencies of the Federal Government. 
(2)MethodsThe Administrator shall carry out paragraph (1) by— (A)establishing incentives for— 
(i)the management and operating contractors of the Administration and the employees of such contractors to participate in rotational assignments; and (ii)the departments and agencies of the Federal Government specified in such paragraph to facilitate such assignments; 
(B)providing professional and leadership development opportunities during such assignments; (C)using details and other applicable authorities and programs, including the mobility program under subchapter VI of chapter 33 of title 5, United States Code (commonly referred to as the Intergovernmental Personnel Act Mobility Program); and 
(D)taking such other actions as the Administrator determines appropriate to increase the use of such rotational assignments. (c)Red-team analysis (1)AnalysisThe Director for Cost Estimating and Program Evaluation of the National Nuclear Security Administration shall carry out a red-team analysis of the Federal employee staffing structure of the Administration with respect to the Administrator for Nuclear Security meeting the authorized personnel levels under section 3241A of the National Nuclear Security Administration Act (50 U.S.C. 2441a). 
(2)Matters includedThe analysis under paragraph (1) shall include assessments of— (A)the number of Federal employees within each program of the Administration, and whether such numbers are appropriately balanced with respect to the size, scope, functions, budgets, and risks, of the program; and 
(B)the number of Senior Executive Service positions (as defined in section 3132(a) of title 5, United States Code) within the Administration, including a comparison of such number to other comparable departments and agencies of the Federal Government, and whether such number is appropriate. (d)Briefings (1)In generalNot later than 180 days after the date of the enactment of this Act— 
(A)the Administrator shall provide a briefing to the appropriate congressional committees on the implementation of— (i)section 3248 of the National Nuclear Security Administration Act, as added by subsection (a); and 
(ii)subsection (b); and (B)the Director for Cost Estimating and Program Evaluation shall provide to such committees a briefing on the analysis under subsection (c). 
(2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the congressional defense committees; 
(B)the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate; and (C)the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 
3117.Budget requests and certification regarding nuclear weapons dismantlementSection 3125 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2766) is amended— (1)by redesignating subsection (d) as subsection (f); and 
(2)by inserting after subsection (c) the following new subsections:  (d)Budget requestsThe Administrator for Nuclear Security shall ensure that the budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for each of fiscal years 2019 through 2021 includes amounts for the nuclear weapons dismantlement and disposition activities of the National Nuclear Security Administration in accordance with the limitation in subsection (a). 
(e)CertificationNot later than February 1, 2018, the Administrator shall certify to the congressional defense committees that the Administrator is carrying out the nuclear weapons dismantlement and disposition activities of the Administration in accordance with the limitations in subsections (a) and (b).. 3118.Nuclear warhead design competition (a)FindingsCongress finds the following: 
(1)In January 2016, the co-chairs of a congressionally mandated study panel from the National Academies of Science testified to the following before the Committee on Armed Services of the House of Representatives: (A)The National Nuclear Security Administration (NNSA) complex must engage in robust design competitions in order to exercise the design and production skills that underpin stockpile stewardship and are necessary to meet evolving threats.. 
(B)To exercise the full set of design skills necessary for an effective nuclear deterrent, the NNSA should develop and conduct the first in what the committee envisions to be a series of design competitions that integrate the full end-to-end process from novel design conception through engineering, building, and non‐nuclear testing of a prototype.. (2)In March 2016 testimony before the Committee on Armed Services of the House of Representatives regarding a December 2016 Defense Science Board report entitled, Seven Defense Priorities for the New Administration, members of that Board said the following: 
(A)A key contributor to nuclear deterrence is the continuous, adaptable exercise of the development, design, and production functions for nuclear weapons in both the DOD and DOE.... Yet the DOE laboratories and DOD contractor community have done little integrated design and development work outside of life extension for 25 years, let alone concept development that could serve as a hedge to surprise.. (B)The Defense Science Board believes that the triad’s complementary features remain robust tenets for the design of a future force. Replacing our current, aging force is essential, but not sufficient in the more complex nuclear environment we now face to provide the adaptability or flexibility to confidently hold at risk what adversaries value. In particular, if the threat evolves in ways that favorably change the cost/benefit calculus in the view of an adversary’s leadership, then we should be in a position to quickly restore a credible deterrence posture.. 
(3)In a memorandum dated May 9, 2014, then-Secretary of Energy Ernie Moniz said the following: (A)If nuclear military capabilities are to provide deterrence for the nation they need to be relevant to the emerging global strategic environment. The current stockpile was designed to meet the needs of a bipolar world with roots in the Cold War era. A more complex, chaotic, and dynamic security environment is emerging. In order to uphold the Department’s mission to ensure an effective nuclear deterrent.... we must ensure our nuclear capabilities meet the challenges of known and potential geopolitical and technological trends. Therefore we must look ahead, using the expertise of our laboratories, to how the capabilities that may be employed by other nations could impact deterrence over the next several decades.. 
(B)We must challenge our thinking about our programs of record in order to permit foresighted actions that may reduce, in the coming decades, the chances for surprise and that buttress deterrence.. (b)Design competition (1)In generalIn accordance with paragraph (2), the Administrator for Nuclear Security, in coordination with the Chairman of the Nuclear Weapons Council, shall carry out a new and comprehensive design competition for a nuclear warhead that could be employed on ballistic missiles of the United States by 2030. Such competition shall— 
(A)examine options for warhead design and related delivery system requirements in the 2030s, including— (i)life extension of existing weapons; 
(ii)new capabilities; and (iii)such other concepts as the Administrator and the Chairman determine necessary to fully exercise and create responsive design capabilities in the enterprise and ensure a robust nuclear deterrent into the 2030s; 
(B)assess how the capabilities and defenses that may be employed by other countries could impact deterrence in 2030 and beyond and how such threats could be addressed or mitigated in the warhead and related delivery systems; (C)exercise the full set of design skills necessary for an effective nuclear deterrent and responsive enterprise through production of conceptual designs and, as the Administrator determines appropriate, production of non-nuclear prototypes of components or subsystems; and 
(D)examine and recommend actions for significantly shortening timelines and significantly reducing costs associated with design, development, certification, and production of the warhead, without reducing worker or public health and safety. (2)TimingThe Administrator shall— 
(A)during fiscal year 2018, develop a plan to carry out paragraph (1); and (B)during fiscal year 2019, implement such plan. 
(c)BriefingNot later than March 1, 2018, the Administrator, in coordination with the Chairman, shall provide a briefing to the congressional defense committees on the plan of the Administrator to carry out the warhead design competition under subsection (b). Such briefing shall include an assessment of the costs, benefits, risks, and opportunities of such plan, particularly impacts to ongoing life extension programs and infrastructure projects. 3119.Modification of minor construction threshold for plant projectsSection 4701(2) of the Atomic Energy Defense Act (50 U.S.C. 2741(2)) is amended by striking $10,000,000 and inserting $20,000,000. 
3120.Extension of authorization of Advisory Board on Toxic Substances and Worker HealthSection 3687(i) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7385s–16(i)) is amended by striking 5 years and inserting 10 years. 3121.Use of funds for construction and project support activities relating to MOX facility (a)In generalExcept as provided by subsection (b), the Secretary of Energy shall carry out construction and project support activities relating to the MOX facility using funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the National Nuclear Security Administration for the MOX facility. 
(b)Waiver 
(1)In generalThe Secretary may waive the requirement under subsection (a) to carry out construction and project support activities relating to the MOX facility if the Secretary submits to the congressional defense committees— (A)the commitment of the Secretary to remove plutonium intended to be disposed of in the MOX facility from South Carolina and ensure a sustainable future for the Savannah River Site; 
(B)a certification that— (i)an alternative option for carrying out the plutonium disposition program for the same amount of plutonium as the amount of plutonium intended to be disposed of in the MOX facility exists, meeting the requirements of the Business Operating Procedure of the National Nuclear Security Administration entitled Analysis of Alternatives and dated March 14, 2016 (BOP–03.07); and 
(ii)the remaining lifecycle cost, determined in a manner comparable to the cost estimating and assessment best practices of the Government Accountability Office, as found in the document of the Government Accountability Office entitled GAO Cost Estimating and Assessment Guide (GAO–09–3SP), for the alternative option would be less than approximately half of the estimated remaining lifecycle cost of the mixed-oxide fuel program; and (C)the details of any statutory or regulatory changes necessary to complete the alternative option. 
(2)EstimatesThe Secretary shall ensure that the estimates used by the Secretary for purposes of the certification under paragraph (1)(B) are of comparable accuracy. (c)DefinitionsIn this section: 
(1)MOX facilityThe term MOX facility means the mixed-oxide fuel fabrication facility at the Savannah River Site, Aiken, South Carolina. (2)Project support activitiesThe term project support activities means activities that support the design, long-lead equipment procurement, and site preparation of the MOX facility. 
3122.Prohibition on availability of funds for programs in Russian Federation 
(a)ProhibitionNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for atomic energy defense activities may be obligated or expended to enter into a contract with, or otherwise provide assistance to, the Russian Federation. (b)WaiverThe Secretary of Energy, without delegation, may waive the prohibition in subsection (a) only if— 
(1)the Secretary determines, in writing, that a nuclear-related threat arising in the Russian Federation must be addressed urgently and it is necessary to waive the prohibition to address that threat; (2)the Secretary of State and the Secretary of Defense concur in the determination under paragraph (1); 
(3)the Secretary of Energy submits to the appropriate congressional committees a report containing— (A)a notification that the waiver is in the national security interest of the United States; 
(B)justification for the waiver, including the determination under paragraph (1); and (C)a description of the activities to be carried out pursuant to the waiver, including the expected cost and timeframe for such activities; and 
(4)a period of seven days elapses following the date on which the Secretary submits the report under paragraph (3). (c)ExceptionThe prohibition under subsection (a) and the requirements under subsection (b) to waive that prohibition shall not apply to an amount, not to exceed $3,000,000, that the Secretary may make available for the Department of Energy Russian Health Studies Program. 
(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees. 
(2)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. CPlans and Reports 3131.Annual Selected Acquisition Reports on certain hardware relating to defense nuclear nonproliferation (a)In generalTitle XLIII of the Atomic Energy Defense Act (50 U.S.C. 2563 et seq.), as amended by section 3114, is further amended by adding at the end the following new section: 
 
4311.Annual Selected Acquisition Reports on certain hardware relating to defense nuclear nonproliferation 
(a)Annual Selected Acquisition Reports 
(1)In generalAt the end of each fiscal year, the Administrator shall submit to the congressional defense committees a report on each covered hardware project. The reports shall be known as Selected Acquisition Reports for the covered hardware project concerned. (2)Matters includedThe information contained in the Selected Acquisition Report for a fiscal year for a covered hardware project shall be the information contained in the Selected Acquisition Report for such fiscal year for a major defense acquisition program under section 2432 of title 10, United States Code, expressed in terms of the covered hardware project. 
(b)Covered hardware project definedIn this section, the term covered hardware project means a project carried out under the defense nuclear nonproliferation research and development program that— (1)is focused on the production and deployment of hardware, including with respect to the development and deployment of satellites or satellite payloads; and 
(2)exceeds $500,000,000 in total program cost over the course of five years.. (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4310, as added by section 3114, the following new item: 
 
 
Sec. 4311. Annual Selected Acquisition Reports on certain hardware relating to defense nuclear nonproliferation.. 
3132.Annual reports on unfunded priorities of National Nuclear Security Administration 
(a)In generalSubtitle A of title XLVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.), as amended by section 3111(d), is further amended by adding at the end the following new section:  4716.Unfunded priorities of the National Nuclear Security Administration (a)Annual reportNot later than 10 days after the date on which the budget of the President for a fiscal year is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Administrator shall submit to the Secretary of Energy and the congressional defense committees a report on the unfunded priorities of the Administration. 
(b)Elements 
(1)In generalEach report required by subsection (a) shall specify, for each unfunded priority covered by the report, the following: (A)A summary description of that priority, including the objectives to be achieved if that priority is funded (whether in whole or in part). 
(B)The additional amount of funds recommended in connection with the objectives under subparagraph (A). (C)Account information with respect to that priority. 
(2)Prioritization of prioritiesEach report required by subsection (a) shall present the unfunded priorities covered by the report in order of urgency of priority. (c)Unfunded priority definedIn this section, the term unfunded priority, in the case of a fiscal year, means a program, activity, or mission requirement that— 
(1)is not funded in the budget of the President for that fiscal year as submitted to Congress pursuant to section 1105(a) of title 31, United States Code; (2)is necessary to fulfill a requirement associated with the mission of the Administration; and 
(3)would have been recommended for funding through the budget referred to in paragraph (1) by the Administrator— (A)if additional resources were available for the budget to fund the program, activity, or mission requirement; or 
(B)in the case of a program, activity, or mission requirement that emerged after the budget was formulated, if the program, activity, or mission requirement had emerged before the budget was formulated.. (b)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by inserting after the item relating to section 4715, as added by section 3111(d), the following new item: 
 
 
Sec. 4716. Unfunded priorities of the National Nuclear Security Administration.. 
3133.Modification of certain reporting requirements 
(a)Status of nuclear materials protection, control, and accounting program 
(1)RepealSection 4303 of the Atomic Energy Defense Act (50 U.S.C. 2563) is repealed. (2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the item relating to section 4303. 
(b)Status of security of atomic energy defense facilitiesSection 4506 of the Atomic Energy Defense Act (50 U.S.C. 2657) is amended by striking of each year each place it appears and inserting of each even-numbered year. (c)Security risks posed to nuclear weapons complex (1)Included in stockpile stewardship and management planSection 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523) is amended— 
(A)in subsection (c)— (i)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and 
(ii)by inserting after paragraph (5) the following new paragraph:  (6)A summary of the plan regarding the research and development, deployment, and lifecycle sustainment of technologies described in subsection (d)(7).; and 
(B)in subsection (d)— (i)by redesignating paragraph (7) as paragraph (8); and 
(ii)by inserting after paragraph (6) the following new paragraph (7):  (7)A plan for the research and development, deployment, and lifecycle sustainment of the technologies employed within the nuclear security enterprise to address physical and cyber security threats during the five fiscal years following the date of the report, together with— 
(A)for each site in the nuclear security enterprise, a description of the technologies deployed to address the physical and cybersecurity threats posed to that site; (B)for each site and for the nuclear security enterprise, the methods used by the Administration to establish priorities among investments in physical and cybersecurity technologies; and 
(C)a detailed description of how the funds identified for each program element specified pursuant to paragraph (1) in the budget for the Administration for each fiscal year during that five-fiscal-year period will help carry out that plan.. (2)Conforming amendmentSection 3253(b) of the National Nuclear Security Administration Act (50 U.S.C. 2453) is amended by striking paragraph (5). 
(d)Modification of submission of Selected Acquisition ReportsSection 4217(a) of the Atomic Energy Defense Act (50 U.S.C. 2537(a)) is amended— (1)in paragraph (1)— 
(A)by striking each fiscal-year quarter and inserting the first quarter of each fiscal year; (B)by striking or a major and inserting and each major; and 
(C)by inserting during the preceding fiscal year after 4713(a)(2)); and (2)in paragraph (2)— 
(A)by striking a fiscal-year quarter and inserting a fiscal year; and (B)by striking such fiscal-year quarter and inserting each fiscal-year quarter in that fiscal year. 
(e)Long-term plan for meeting national security requirements for unencumbered uraniumSection 4221(a) of the Atomic Energy Defense Act (50 U.S.C. 2538c(a)) is amended by striking Concurrent with and all that follows through 2026 and inserting Not later than December 31 of each even-numbered year through 2026. (f)Defense nuclear nonproliferation management plan (1)Modification of submissionSection 4309 of the Atomic Energy Defense Act (50 U.S.C. 2575) is amended— 
(A)by striking subsection (c); (B)by redesignating subsection (b) as subsection (c); and 
(C)by striking subsection (a) and inserting the following new subsections:  (a)Plan requiredThe Administrator shall develop and annually update a five-year management plan for activities associated with the defense nuclear nonproliferation programs of the Administration to prevent and counter the proliferation of materials, technology, equipment, and expertise related to nuclear and radiological weapons in order to minimize and address the risk of nuclear terrorism and the proliferation of such weapons. 
(b)Submission to Congress 
(1)Not later than March 15 of each even-numbered year, the Administrator shall submit to the congressional defense committees a summary of the plan developed under subsection (a). (2)Not later than March 15 of each odd-numbered year, the Administrator shall submit to the congressional defense committees a detailed report on the plan developed under subsection (a). 
(3)Each summary submitted under paragraph (1) and each report submitted under paragraph (2) shall be submitted in unclassified form, but may include a classified annex if necessary.. (2)Elimination of identification of future international contributionsSubsection (c) of such section, as redesignated by paragraph (1)(B), is further amended— 
(A)by striking paragraph (14); and (B)by redesignating paragraphs (15) and (16) as paragraphs (14) and (15), respectively. 
(3)Conforming amendmentsSubsection (c) of such section, as redesignated by paragraph (1)(B) and amended by paragraph (2), is further amended— (A)in paragraph (2), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be; 
(B)in paragraph (6), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be; (C)in paragraph (7), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be,; 
(D)in paragraph (9), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be,; and (E)in paragraph (10), by striking the plan required by subsection (a) and inserting the summary required by paragraph (1) of subsection (b) or the report required by paragraph (2) of that subsection, as the case may be,. 
3134.Modification to stockpile stewardship, management, and responsiveness planSection 4203 of the Atomic Energy Defense Act (50 U.S.C. 2523), as amended by section 3133(c), is further amended— (1)in subsection (c)— 
(A)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and (B)by inserting after paragraph (6) the following new paragraph (7): 
 
(7)A summary of the assessment under subsection (d)(8) regarding the execution of programs with current and projected budgets and any associated risks.; and (2)in subsection (d)— 
(A)by redesignating paragraph (8) as paragraph (9); and (B)by inserting after paragraph (7) the following new paragraph (8): 
 
(8)An assessment of whether the programs described by the report can be executed with current and projected budgets and any associated risks.. 3135.Assessment and development of prototype nuclear weapons of foreign countries (a)Stockpile stewardship, management, and responsiveness planSection 4203(d)(1) of the Atomic Energy Defense Act (50 U.S.C. 2523(d)(1)) is amended— 
(1)in subparagraph (M), by striking ; and and inserting a semicolon; (2)in subparagraph (N), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (O)as required, when assessing and developing prototype nuclear weapons of foreign countries, a report from the directors of the national security laboratories on the need and plan for such assessment and development that includes separate comments on the plan from the Secretary of Energy and the Director of National Intelligence.. 
(b)Stockpile responsiveness programSection 4220(c) of the Atomic Energy Defense Act (50 U.S.C. 2538b(c)) is amended by adding at the end the following:  (6)The retention of the ability, in consultation with the Director of National Intelligence, to assess and develop prototype nuclear weapons of foreign countries and, if necessary, to conduct no-yield testing of those prototypes.. 
(c)Conforming repeal 
(1)In generalSection 4509 of the Atomic Energy Defense Act (50 U.S.C. 2660) is repealed. (2)Clerical amendmentThe table of contents for the Atomic Energy Defense Act is amended by striking the items relating to sections 4508 and 4509. 
3136.Plan for verification, detection, and monitoring of nuclear weapons and fissile material 
(a)Findings and sense of Congress 
(1)FindingsCongress finds the following: (A)A January 2014 Defense Science Board report found that The nuclear future will not be a linear extrapolation of the past... [and] [t]he technologies and processes designed for current treaty verification and inspections are inadequate to future monitoring realities.. 
(B)Section 3133 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3896) required an interagency plan for monitoring of nuclear weapons and fissile material, and section 3132 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2768) required an update of such plan. In both instances, the reports submitted failed to answer the congressional requirements, and instead provided only a brief summary of the National Security Council structure and processes. (2)Sense of CongressIt is the sense of Congress that verification, detection, and monitoring of nuclear weapons and fissile material should be a priority for national security, and that the reports submitted to date do not reflect this priority, or the current and planned initiatives related to nuclear verification and detection. 
(b)PlanThe President, in consultation with the Secretary of State, the Secretary of Defense, the Secretary of Energy, the Secretary of Homeland Security, and the Director of National Intelligence, shall develop a plan for verification and monitoring relating to the potential proliferation of nuclear weapons, components of such weapons, and fissile material. (c)ElementsThe plan developed under subsection (b) shall include the following: 
(1)A plan and road map for verification, detection, and monitoring, with respect to policy, operations, and research, development, testing, and evaluation, including— (A)identifying requirements for such verification, detection, and monitoring; 
(B)costs and funding requirements over 10 years for such verification, detection, and monitoring; and (C)identifying and integrating roles, responsibilities, and planning for such verification, detection, and monitoring. 
(2)A detailed international engagement plan for building cooperation and transparency, including bilateral and multilateral efforts, to improve inspections, detection, and monitoring. (3)A detailed description of— 
(A)current and planned research and development efforts to improve monitoring, detection, and in-field inspection and analysis capabilities, including persistent surveillance, remote monitoring, and rapid analysis of large data sets, including open-source data; and (B)measures to coordinate technical and operational requirements early in the process. 
(4)Engagement of relevant departments and agencies of the Federal Government and the military departments (including the Open Source Center and the United States Atomic Energy Detection System), national laboratories, industry, and academia. (d)Designation of DOEThe President shall designate the Department of Energy as the lead agency for development of the plan under subsection (b). 
(e)BriefingNot later than 30 days after the date of the enactment of this Act, the Secretary of Energy, acting through the Administrator for Nuclear Security, shall provide to the appropriate congressional committees an interim briefing on the plan under subsection (b). (f)LimitationOf the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the Department of Defense for supporting the Executive Office of the President, $10,000,000 may not be obligated or expended until the date on which the President submits to the appropriate congressional committees the plan under subsection (g)(1). 
(g)Submission 
(1)DeadlineNot later than April 15, 2018, the President shall submit to the appropriate congressional committees the plan developed under subsection (b). (2)FormThe plan under subsection (b) shall be submitted in unclassified form, but, consistent with the protection of intelligence sources and methods, may include a classified annex. 
(h)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means the following: (1)The congressional defense committees. 
(2)The Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives. (3)The Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives. 
(4)The Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives. (5)The Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives. 
3137.Review of United States nuclear and radiological terrorism prevention strategy 
(a)In generalThe Secretary of Energy, acting through the Administrator for Nuclear Security, shall enter into an arrangement with the private scientific advisory group known as JASON to assess and recommend improvements to the strategies of the United States for preventing, countering, and responding to nuclear and radiological terrorism, specifically terrorism involving the use of nuclear weapons, improvised nuclear devices, or radiological dispersal or exposure devices, or the sabotage of nuclear facilities. (b)ReviewThe assessment conducted under subsection (a) shall address the adequacy of the strategies of the United States described in that subsection and identify technical, policy, and resource gaps with respect to— 
(1)identifying national and international nuclear and radiological terrorism risks and critical emerging threats; (2)preventing state-sponsored actors and non-state actors from acquiring the technologies, materials, and critical expertise needed to mount nuclear or radiological attacks, including dual-use technologies, materials, and expertise; 
(3)countering efforts by state-sponsored actors and non-state actors to mount such attacks; (4)responding to nuclear and radiological terrorism incidents to attribute their origin and help manage their consequences; and 
(5)other important matters identified by JASON that are directly relevant to those strategies. (c)RecommendationsThe assessment conducted under subsection (a) shall include recommendations to the Secretary of Energy, Congress, and such other Federal entities as JASON considers appropriate, for preventing, countering, and responding to nuclear and radiological terrorism, including recommendations for— 
(1)closing technical, policy, or resource gaps; (2)improving cooperation and appropriate integration among Federal entities and Federal, State, and tribal governments; 
(3)improving cooperation between the United States and other countries and international organizations; and (4)other important matters identified by JASON that are directly relevant to the strategies of the United States described in subsection (a). 
(d)LiaisonsThe Secretary of Energy, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of State, and the Director of National Intelligence shall appoint appropriate liaisons to JASON with respect to supporting the timely conduct of the assessment required by subsection (a). (e)MaterialsThe Secretary of Energy, the Secretary of Defense, the Secretary of Homeland Security, the Secretary of State, and the Director of National Intelligence shall provide access to JASON to materials relevant to the assessment required by subsection (a), consistent with the protection of sources and methods and other critically sensitive information. 
(f)ClearancesThe Secretary of Energy and the Director of National Intelligence shall ensure that appropriate members and staff of JASON have the necessary clearances, obtained in an expedited manner, to conduct the assessment required by subsection (a). 3138.Assessment of management and operating contracts of national security laboratories (a)AssessmentNot later than 30 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall seek to enter into a contract with a federally funded research and development center to conduct an assessment of the benefits, costs, challenges, risks, efficiency, and effectiveness of the strategy of the Administrator with respect to management and operating contracts for national security laboratories. The Administrator may not award such contract to a federally funded research and development center for which the Department of Energy or the National Nuclear Security Administration is the primary sponsor. 
(b)CooperationThe Administrator, and the director of each national security laboratory, shall provide to the federally funded research and development center conducting the assessment under subsection (a) the information the center requires to conduct such assessment. (c)Submission (1)NNSANot later than 90 days after the date on which the Administrator and a federally funded research and development center enter into the contract under subsection (a), the center shall submit to the Administrator a report on the assessment conducted under such subsection. Such report shall include the following: 
(A)An assessment of the acquisition strategy and the contract oversight process of the Administrator, and of the use of for-profit management and operating contractors at national security laboratories, and whether such strategy, process, and contractors provide the best outcomes to the Federal Government with respect to performance, cost, efficiency, and effectiveness. (B)An assessment of the total costs, for each national security laboratory, that are incurred because of using a for-profit model for the management and operating contract that would not be incurred under a nonprofit model, and whether performance, costs, efficiency, and effectiveness would be expected to increase or decrease under a nonprofit model. 
(C)An assessment of whether the Administrator is appropriately using, managing, and overseeing the national security laboratories with respect to the nature of the laboratories as federally funded research and development centers. (2)CongressNot later than 30 days after the date on which the Administrator receives the report under paragraph (1), the Administrator shall submit to the congressional defense committees such report, without change, together with any comments the Administrator determines appropriate. 
(3)Limitation 
(A)Award or extension of contractNone of the funds authorized to be appropriated by this Act or otherwise made available for fiscal year 2018 for the National Nuclear Security Administration may be obligated or expended to issue a final award, or issue a decision to extend, a management and operating contract for a national security laboratory until the date on which the Administrator submits to the congressional defense committees the report under paragraph (2). (B)Waiver for extensionThe Secretary of Energy may waive the limitation in subparagraph (A) with respect to the extension of a management and operating contract for a national security laboratory if the Secretary— 
(i)determines such waiver is required in the interest of national security; and (ii)notifies the Committees on Armed Services of the House of Representatives and the Senate of such determination. 
(d)Sense of CongressIt is the sense of Congress that nothing in this section should be construed to mandate or encourage an extension of an existing management and operating contract for a national security laboratory. (e)National security laboratory definedIn this section, the term national security laboratory has the meaning given that term in section 4002(7) of the Atomic Energy Defense Act (50 U.S.C. 2501(7)). 
3139.Evaluation of classification of certain defense nuclear waste 
(a)EvaluationThe Secretary of Energy shall conduct an evaluation of the feasibility, costs, and cost savings of classifying covered defense nuclear waste as other than high-level radioactive waste, without decreasing environmental, health, or public safety requirements. (b)Matters includedIn conducting the evaluation under subsection (a), the Secretary shall consider— 
(1)the estimated quantities and locations of covered defense nuclear waste; (2)the potential disposal paths for such waste; 
(3)the estimated disposal timeline for such waste; (4)the estimated costs for disposal of such waste, and potential cost savings; 
(5)the potential effect on existing consent orders, permits, and agreements; (6)the basis by which the Secretary would make a decision on reclassification of such waste; and 
(7)any such other matters relating to defense nuclear waste or other reprocessing waste that the Secretary determines appropriate. (c)ReportNot later than February 1, 2018, the Secretary shall submit to the appropriate congressional committees a report on the evaluation under subsection (a), including a description of— 
(1)the consideration by the Secretary of the matters under subsection (b); (2)any actions the Secretary has taken or plans to take to change the processes, rules, regulations, orders, or directives, relating to defense nuclear waste, as appropriate; 
(3)any recommendations for legislative action the Secretary determines appropriate; and (4)the assessment of the Secretary regarding the benefits and risks of the actions and recommendations of the Secretary under paragraphs (1) and (2). 
(d)Differentiation of wasteIn conducting the evaluation under subsection (a) and preparing the report required by subsection (c), the Secretary shall distinguish between covered nuclear waste described in subparagraph (A) of subsection (e)(2) and covered nuclear waste described in subparagraph (B) of that subsection. (e)DefinitionsIn this section: 
(1)Appropriate congressional committeesThe term appropriate congressional committees means the following: (A)The congressional defense committees. 
(B)The Committee on Energy and Commerce of the House of Representatives. (C)The Committee on Energy and Natural Resources of the Senate. 
(2)Covered defense nuclear wasteThe term covered defense nuclear waste means radioactive waste that resulted from the reprocessing of spent nuclear fuel that was generated from atomic energy defense activities and that— (A)contains more than 100 nCi/g of alpha-emitting transuranic isotopes with half-lives greater than 20 years; or 
(B)may be classified, managed, treated, and disposed of, regardless of origin or previous classification, as other than high-level radioactive waste. 3140.Improved reporting for anti-smuggling radiation detection systems (a)Annual reportTogether with the submission to Congress of the budget of the President under section 1105(a) of title 31, United States Code, for each of fiscal years 2019 through 2021, the Administrator for Nuclear Security shall submit to the congressional defense committees a report regarding any anti-smuggling radiation detection systems that the Administrator proposes to deploy during the fiscal year covered by the budget. 
(b)Matters includedEach report under subsection (a) shall include the following: (1)The probability of detection for the anti-smuggling radiation detection systems covered by the report against realistic potential smuggling threats, including shielded and unshielded uranium, plutonium, and other special nuclear material. 
(2)The costs associated with the deployments of such systems, including costs to the United States and costs to any host country. (3)Options for technological advances that would make radiation detection less expensive or more effective. 
(4)The benefits to the national security of the United States resulting from the deployments of such systems. 3141.Plutonium capabilities (a)ReportNot later than 30 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees and the Secretary of Defense a report on the recommended alternative endorsed by the Administrator for recapitalization of plutonium science and production capabilities of the nuclear security enterprise. The report shall identify the recommended alternative endorsed by the Administrator and contain the analysis of alternatives, including costs, upon which the Administrator relied in making such endorsement. 
(b)CertificationNot later than 60 days after the date on which the Secretary of Defense receives the report required by subsection (a), the Chairman of the Nuclear Weapons Council shall submit to the congressional defense committees the written certification of the Chairman regarding whether— (1)the recommended alternative described in subsection (a)— 
(A)is acceptable to the Secretary of Defense and the Nuclear Weapons Council and meets the requirements of the Secretary for plutonium pit production capacity and capability; (B)is likely to meet the pit production timelines and milestones required by section 4219 of the Atomic Energy Defense Act (50 U.S.C. 2538a); 
(C)is likely to meet pit production timelines and requirements responsive to military requirements; (D)is cost effective and has reasonable near-term and lifecycle costs that are minimized, to the extent practicable, as compared to other alternatives; 
(E)contains minimized and manageable risks as compared to other alternatives; and (F)can be acceptably reconciled with any differences in the conclusions made by the Office of Cost Assessment and Program Evaluation of the Department of Defense in the business case analysis of plutonium pit production capability issued in 2013; and 
(2)the Administrator has— (A)documented the assumptions and constraints used in the analysis of alternatives described in subsection (a); and 
(B)tested and documented the sensitivity of the cost estimates for each alternative to risks and changes in key assumptions. (c)Assessment (1)In generalNot later than 90 days after the date of the enactment of this Act, the Director for Cost Estimating and Program Evaluation of the National Nuclear Security Administration shall provide to the congressional defense committees a briefing containing the assessment of the Director of the analysis of alternatives described in subsection (a). 
(2)ElementsThe briefing required by paragraph (1) shall include— (A)descriptions of the scope, risks, and costs for alternatives not considered in the analysis of alternatives that the Director deems viable; and 
(B)any views of the Administrator regarding such alternatives. (d)Effect of failure to identify recommended alternativeThe Administrator shall carry out the modular building strategy (as defined in section 3114(c)(3) of the National Defense Authorization Act for Fiscal Year 2013 (50 U.S.C. 2535 note)) at Los Alamos National Laboratory, Los Alamos, New Mexico, if, by the date that is 150 days after the date of the enactment of this Act— 
(1)the Administrator has not identified, in the report required by subsection (a), the recommended alternative proposed by the Administrator for recapitalization of plutonium science and production capabilities of the nuclear security enterprise; or (2)the Chairman of the Nuclear Weapons Council has not certified under subsection (b) that the recommended alternative proposed by the Administrator meets the criteria described in subparagraphs (A) through (F) of paragraph (1) of that subsection. 
(e)Nuclear security enterprise definedIn this section, the term nuclear security enterprise has the meaning given that term in section 4002 of the Atomic Energy Defense Act (50 U.S.C. 2501). 3142.Report on critical decision 1 on Material Staging Facility projectNot later than 30 days after the date of the enactment of this Act, the Administrator for Nuclear Security shall submit to the congressional defense committees a report containing the following: 
(1)The decision memorandum of the Administrator with respect to critical decision 1 in the acquisition process for the Material Staging Facility project at the Pantex Plant, Amarillo, Texas. (2)The preferred alternative approved by the Administrator for such critical decision 1. 
(3)The cost-range estimates for such critical decision 1, including a description of the costs saved or avoided from not carrying out recapitalization and sustainment of Area 4 at the Pantex Plant. (4)The schedule-range estimates for such critical decision 1 that include completion of the Material Staging Facility by 2024. 
(5)The risk factors and risk mitigation and management options relating to the Material Staging Facility. (6)The expected improvements to operations and security provided by the Material Staging Facility, once operational, including the potential annual cost savings. 
(7)Such other matters as the Administrator considers appropriate. 3143.Plan to further minimize the use of highly enriched uranium for medical isotopes (a)PlanThe Secretary of Energy, in consultation with the Secretary of State, shall develop and assess a plan, including with respect to the benefits, risks, costs, and opportunities of the plan, to— 
(1)take additional actions to promote the wider utilization of molybdenum-99 and technetium-99m produced without the use of highly enriched uranium targets, such as, at a minimum, by— (A)eliminating the availability of highly enriched uranium for molybdenum-99 by buying back United States-origin highly enriched uranium in raw or target form from global molybdenum-99 suppliers; and 
(B)restricting or placing financial penalties on the import of molybdenum-99 produced with highly enriched uranium targets; (2)work with global molybdenum suppliers and regulators to reduce the proliferation hazard from reprocessing waste from medical isotope production containing United States-origin highly enriched uranium; and 
(3)ensure an adequate supply of molybdenum-99 and technetium-99 at all times, and both assess and mitigate any risks to such supply during a transition to production without the use of highly enriched uranium. (b)Submission (1)In generalNot later than April 1, 2018, the Secretary of Energy shall submit to the appropriate congressional committees a report containing the plan and assessment under subsection (a). 
(2)FormThe report under paragraph (1) shall be submitted in unclassified form, but may include a classified annex. (3)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— 
(A)the congressional defense committees; (B)the Committee on Foreign Affairs and the Committee on Energy and Commerce of the House of Representatives; and 
(C)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate. DOther Matters 3151.Sense of Congress regarding compensation of individuals relating to uranium mining and nuclear testing (a)FindingsCongress makes the following findings: 
(1)The Radiation Exposure Compensation Act (42 U.S.C. 2210 note) was enacted in 1990 to provide monetary compensation to individuals who contracted certain cancers and other serious diseases following their exposure to radiation released during atmospheric nuclear weapons testing during the Cold War or following exposure to radiation as a result of employment in the uranium industry during the Cold War. (2)The Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) formally acknowledged the dangers to which some employees of sites of the Department of Energy and its vendors during the Cold War were exposed. That Act also acknowledged that, although establishing the link between occupational hazards and specific diseases can be difficult, scientific evidence exists to support the conclusion that some activities related to Cold War nuclear weapons production have resulted in increased risk of illness and death to workers. That Act established a formal process for the submission of claims for medical expenses and lump sum compensation for former employees and contractors and survivors of those former employees and contractors. 
(3)As of the date of the enactment of this Act, more than 145,775 claims have been paid out under the Radiation Exposure Compensation Act and the Energy Employees Occupational Illness Compensation Program Act of 2000, for a total of at least $16,400,000,000 in lump sum compensation and medical expenses. (b)Sense of CongressIt is the sense of Congress that the United States Government should appropriately compensate and recognize the employees, contractors, and other individuals described in subsection (a). 
XXXIIDEFENSE NUCLEAR FACILITIES SAFETY BOARD 
 
Sec. 3201. Authorization. 
3201.Authorization 
(a)AuthorizationThere are authorized to be appropriated for fiscal year 2018, $30,600,000 for the operation of the Defense Nuclear Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42 U.S.C. 2286 et seq.). (b)CertificationNot later than 10 days after the date on which the budget of the President for fiscal year 2019 or any fiscal year thereafter is submitted to Congress pursuant to section 1105(a) of title 31, United States Code, the Defense Nuclear Facilities Safety Board shall submit to the congressional defense committees a letter certifying that the requested budget is sufficient to carry out the mission of the Defense Nuclear Facilities Safety Board during the fiscal year covered by the budget request. 
XXXIVNAVAL PETROLEUM RESERVES 
 
Sec. 3401. Authorization of appropriations. 
3401.Authorization of appropriations 
(a)AmountThere are hereby authorized to be appropriated to the Secretary of Energy $4,900,000 for fiscal year 2018 for the purpose of carrying out activities under chapter 641 of title 10, United States Code, relating to the naval petroleum reserves. (b)Period of availabilityFunds appropriated pursuant to the authorization of appropriations in subsection (a) shall remain available until expended. 
XXXVMaritime Matters 
 
Sec. 3501. Authorization of the Maritime Administration. 
Sec. 3502. Merchant Ship Sales Act of 1946. 
Sec. 3503. Maritime Security Fleet Program; restriction on operation for new entrants. 
Sec. 3504. Codification of sections relating to acquisition, charter, and requisition of vessels. 
Sec. 3505. Assistance for small shipyards. 
Sec. 3506. Report on sexual assault victim recovery in the Coast Guard. 
Sec. 3507. Centers of excellence. 
Sec. 3508. Foreign spill protection. 
Sec. 3509. Removal of adjunct professor limit at United States Merchant Marine Academy. 
Sec. 3510. Acceptance of guarantees in conjunction with partial donations for major projects of the United States Merchant Marine Academy. 
Sec. 3511. Authority to pay conveyance or transfer expenses in connection with acceptance of a gift to the United States Merchant Marine Academy. 
Sec. 3512. Authority to participate in Federal, State or other research grants. 
Sec. 3513. Provision of satellite communication devices during Sea Year program. 
Sec. 3514. Actions to address sexual harassment, dating violence, domestic violence, sexual assault, and stalking at the United States Merchant Marine Academy. 
Sec. 3515. Sexual assault prevention and response staff for the United States Merchant Marine Academy. 
Sec. 3516. Protection of cadets at the United States Merchant Marine Academy from sexual assault onboard commercial vessels. 
Sec. 3517. Training requirement for sexual assault investigators. 
3501.Authorization of the Maritime Administration 
(a)In generalThere are authorized to be appropriated to the Department of Transportation for fiscal year 2018, to be available without fiscal year limitation if so provided in appropriations Acts, for programs associated with maintaining the United States merchant marine, the following amounts: (1)For expenses necessary for operations of the United States Merchant Marine Academy, $87,000,000, of which— 
(A)$69,000,000 shall be for Academy operations including— (i)the implementation of section 3514(b) of the National Defense Authorization Act for Fiscal Year 2017, as added by section 3513; and 
(ii)staffing, training, and other actions necessary to prevent and respond to sexual harassment and sexual assault; and (B)$18,000,000 shall remain available until expended for capital asset management at the Academy. 
(2)For expenses necessary to support the State maritime academies, $29,550,000, of which— (A)$2,400,000 shall remain available until September 30, 2019, for the Student Incentive Program; 
(B)$3,000,000 shall remain available until expended for direct payments to such academies; (C)$22,000,000 shall remain available until expended for maintenance and repair of State maritime academy training vessels; 
(D)$1,800,000 shall remain available until expended for training ship fuel assistance; and (E)$350,000 shall remain available until expended for expenses to improve the monitoring of the service obligations of graduates. 
(3)For expenses necessary to support the National Security Multi-Mission Vessel Program, $50,000,000, which shall remain available until expended. (4)For expenses necessary to support Maritime Administration operations and programs, $60,020,000. 
(5)For expenses necessary to dispose of vessels in the National Defense Reserve Fleet, $9,000,000, which shall remain available until expended. (6)For expenses necessary to maintain and preserve a United States flag merchant marine to serve the national security needs of the United States under chapter 531 of title 46, United States Code, $300,000,000. 
(7)For expenses necessary for the loan guarantee program authorized under chapter 537 of title 46, United States Code, $33,000,000, of which— (A)$30,000,000 may be used for the cost (as defined in section 502(5) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a(5))) of loan guarantees under the program; and 
(B)$3,000,000 may be used for administrative expenses relating to loan guarantee commitments under the program. (b)Assistance for small shipyards and maritime communitiesSection 54101(i) of title 46, United States Code, is amended by striking 2015 and all that follows before the period and inserting 2018, 2019, and 2020 to carry out this section $35,000,000. 
3502.Merchant Ship Sales Act of 1946 
(a)AmendmentsThe Merchant Ship Sales Act of 1946 (50 U.S.C. 4401 et seq.) is amended by— (1)repealing the first section and sections 2, 3, 5, 12, and 14; 
(2)in section 8, redesignating subsection (d) as section 56308 of title 46, United States Code, and transferring it to appear after section 56307 of such title; and (3)redesignating section 11 as section 57100 of title 46, United States Code, and transferring it to appear before section 57101 of such title. 
(b)Conforming and clerical amendments 
(1)Section 2218 of title 10, United States Code, is amended by striking section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744) each place it appears and inserting section 57100 of title 46. (2)Section 3134 of title 40, United States Code, is amended— 
(A)by striking 31, and inserting 31 or; and (B)by striking or the Merchant Ship Sales Act of 1946 (50 App. U.S.C. 1735 et seq.),. 
(3)Section 3703a(b)(6) of title 46, United States Code, is amended by striking section 11 of the Merchant Ship Sales Act of 1946 (50 App. U.S.C. 1744) and inserting section 57100. (4)Section 52101(c)(1)(A)(i) of title 46, United States Code, is amended by striking section 11 of the Merchant Ship Sales Act of 1946 (50 App. U.S.C. 1744) and inserting section 57100. 
(5)Section 56308 of title 46, United States Code, as redesignated and transferred by subsection (a)(2) of this section, is amended— (A)by striking so much as precedes vessel constructed and inserting the following: 
 
56308.Transfer of substitute vesselsIn the case of any; (B)by inserting of Transportation after Secretary; and 
(C)by striking adjustments with respect to the retained vessels as provided for in section 9, and. (6)Section 57100 of title 46, United States Code, as redesignated and transferred by subsection (a)(3) of this section, is amended— 
(A)by striking so much as precedes the text of subsection (a) and inserting the following:  57100.National Defense Reserve Fleet (a)Fleet components; (B)in subsection (b), by inserting before the first sentence the following: Permitted uses.—; and 
(C)in subsection (e)— (i)by inserting before the first sentence the following: Exemption from tank vessel construction standards.—; and 
(ii)by striking of title 46, United States Code. (7)Section 57101 of title 46, United States Code, is amended by striking maintained under section 11 of the Merchant Ship Sales Act of 1946 (50 App. 1744).  
(8)The analysis for chapter 563 of title 46, United States Code, is amended by inserting after the item relating to section 56307 the following:   56308. Transfer of substitute vessels.. (9)The analysis for chapter 571 of title 46, United States Code, is amended by inserting before the item relating to section 57101 the following: 
 
 
57100. National Defense Reserve Fleet.. 
3503.Maritime Security Fleet Program; restriction on operation for new entrants 
(a)RestrictionSection 53105(a) of title 46, United States Code, is amended— (1)in paragraph (1)(A), by inserting , except as provided in paragraph (2), after in the foreign commerce or; 
(2)in paragraph (1)(B), by striking and after the semicolon at the end; (3)by redesignating paragraph (2) as paragraph (3); and 
(4)by inserting after paragraph (1) the following:  (2)in the case of a vessel, other than a replacement vessel under subsection (f), first covered by an operating agreement after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018, the vessel shall not be operated in the transportation of cargo between points in the United States and its territories either directly or via a foreign port; and. 
(b)Conforming amendmentsSection 53106 of title 46, United States Code, is amended— (1)in subsection (b), by striking section 53105(a)(1) and inserting paragraph (1) and (2) of section 53105(a), as otherwise applicable with respect to such vessel,; and 
(2)in subsection (d)(3), by striking section 53105(a)(1) and inserting paragraph (1) and (2) of section 53105(a), as otherwise applicable with respect to such vessel. 3504.Codification of sections relating to acquisition, charter, and requisition of vessels (a)Emergency foreign vessel acquisition; purchase or requisition of vessels lying idle in United States watersThe first section of the Act of August 9, 1954 (ch. 659; 50 U.S.C. 196)— 
(1)is redesignated as section 56309 of title 46, United States Code, and transferred to appear at the end of chapter 563 of such title, as otherwise amended by this title; and (2)is amended— 
(A)by striking That during and inserting the following:  56309.Emergency foreign vessel acquisition; purchase or requisition of vessels lying idle in United States watersDuring; 
(B)by striking section 902 of the Merchant Marine Act, 1936, as amended each place it appears and inserting this chapter; and (C)by striking the second paragraph of subsection (d) of such section 902, as amended and inserting section 56305. 
(b)Voluntary purchase or charter agreementsSection 2 of such Act (50 U.S.C. 197)— (1)is redesignated as section 56310 of title 46, United States Code, and transferred to appear after section 56309 of such title (as amended by subsection (a)); and 
(2)is amended— (A)by striking so much as proceeds During and inserting the following: 
 
56310.Voluntary purchase or charter agreements; and 
(B)by striking section 902 of the Merchant Marine Act, 1936, and inserting this chapter. (c)Requisitioned vesselsSection 3 of such Act (50 U.S.C. 198)— 
(1)is redesignated as section 56311 of title 46, United States Code, and transferred to appear after section 56310 of such title (as amended by subsections (a) and (b)); (2)is amended by striking so much as precedes subsection (a) and inserting the following: 
 
56311.Requisitioned vessels; and 
(3)is amended— (A)except as provided in subparagraphs (B) and (C), by striking this Act each place it appears and inserting section 56309 or 56310, as applicable; 
(B)in subsection (c)— (i)in the first sentence, by striking this Act and inserting section 56309 or 56310, as applicable,; and 
(ii)by striking The second paragraph of section 9 of the Shipping Act, 1916, as amended, and inserting Section 57109; and (C)in subsection (d)— 
(i)in the first sentence by striking provisions of section 3709 of the Revised Statutes and inserting section 6101 of title 41; (ii)in the second sentence— 
(I)by striking this Act and inserting section 56309 or 56310, as applicable,; and (II)by striking said section 3709 and inserting section 6101 of title 41; 
(iii)by striking title VII of the Merchant Marine Act, 1936 and inserting chapter 575; and (iv)by striking subsection (f). 
(d)Documented definedChapter 563 of title 46, United States Code, as amended by this section, is further amended by adding at the end the following:  56312.Documented definedIn sections 56309 through 56311, the term documented means, with respect to a vessel, that a certificate of documentation has been issued for the vessel under chapter 121.. 
(e)Clerical amendmentThe analysis for chapter 563 of title 46, United States Code, as otherwise amended by this title, is further amended by adding at the end the following:   56309. Emergency foreign vessel acquisition; purchase or requisition of vessels lying idle in United States waters 56310. Voluntary purchase or charter agreements 56311. Requisitioned vessels 56312. Documented defined.  (f)ReferencesAny reference in a law, regulation, document, paper, or other record of the United States to a section that is redesignated and transferred by this section is deemed to refer to such section as so redesignated and transferred. 
3505.Assistance for small shipyards 
(a)In generalSection 54101 of title 46, United States Code, is amended— (1)in the section heading, by striking and maritime communities; 
(2)in subsection (a)(2), by striking in communities and all that follows through the period and inserting relating to shipbuilding, ship repair, and associated industries.; (3)by amending subsection (b) to read as follows: 
 
(b)Awards 
(1)In generalIn providing assistance under the program, the Administrator shall consider projects that foster— (A)efficiency, competitive operations, and quality ship construction, repair, and reconfiguration; and 
(B)employee skills and enhanced productivity related to shipbuilding, ship repair, and associated industries. (2)Timing of grantsThe Administrator shall award grants under this section not later than 120 days after the date of the enactment of the appropriations Act for the fiscal year concerned. 
(3)Reuse of unexpended grant fundsNotwithstanding paragraph (2), amounts awarded as a grant under this section that are not expended by the grantee shall remain available to the Administrator for use for grants under this section.; (4)in subsection (c)(1)— 
(A)by inserting to after may be used; and  (B)by striking subparagraphs (A), (B), and (C) and inserting the following: 
 
(A)make capital and related improvements in small shipyards; and (B)provide training for workers in shipbuilding, ship repair, and associated industries.; 
(5)in subsection (d), by striking unless and all that follows before the period; and (6)in subsection (e)— 
(A)by striking paragraph (2); (B)by redesignating paragraph (3) as paragraph (2); and 
(C)in paragraph (1) by striking Except as provided in paragraph (2),. (b)Clerical amendmentThe analysis for chapter 541 of title 46, United States Code, is amended by striking the item relating to section 54101 and inserting the following: 
 
 
54101. Assistance for small shipyards.. 
3506.Report on sexual assault victim recovery in the Coast Guard 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on sexual assault prevention and response policies of the Coast Guard and strategic goals related to sexual assault victim recovery. (b)ContentsThe report shall— 
(1)describe Coast Guard strategic goals relating to sexual assault climate, prevention, response, and accountability, and actions taken by the Coast Guard to promote sexual assault victim recovery; (2)explain how victim recovery is being incorporated into Coast Guard strategic and programmatic guidance related to sexual assault prevention and response; 
(3)examine current Coast Guard sexual assault prevention and response policy with respect to— (A)Coast Guard criteria for what comprises sexual assault victim recovery; 
(B)alignment of Coast Guard personnel policies to enhance— (i)an approach to sexual assault response that gives priority to victim recovery; 
(ii)upholding individual privacy and dignity; and (iii)the opportunity for the continuation of Coast Guard service by sexual assault victims; and 
(C)sexual harassment response, including a description of the circumstances under which sexual harassment is considered a criminal offense; and (4)to ensure victims and supervisors understand the full scope of resources available to aid in long-term recovery, explain how the Coast Guard informs its workforce about changes to sexual assault prevention and response policies related to victim recovery. 
3507.Centers of excellence 
(a)In generalChapter 541 of title 46, United States Code, is amended by adding at the end the following:  54102.Centers of excellence for domestic maritime workforce training and education (a)DesignationThe Secretary of Transportation may designate as a center of excellence for domestic maritime workforce training and education a covered training entity located in a State that borders on the— 
(1)Gulf of Mexico; (2)Atlantic Ocean; 
(3)Long Island Sound; (4)Pacific Ocean; 
(5)Great Lakes; (6)Mississippi River System; 
(7)Arctic; or (8)Gulf of Alaska. 
(b)AssistanceThe Secretary may enter into a cooperative agreement (as that term is used in section 6305 of title 31) with a center of excellence designated under subsection (a) to support maritime workforce training and education at the center of excellence, including efforts of the center of excellence to— (1)admit additional students; 
(2)recruit and train faculty; (3)expand facilities; 
(4)create new maritime career pathways; or (5)award students credit for prior experience, including military service. 
(c) DefinitionsIn this section, (1)Covered training entitythe term covered training entity means an entity that is— 
(A)a community or technical college; or (B)a maritime training center— 
(i)operated by, or under the supervision of, a State; and (ii)with a maritime training program in operation on the date of enactment of this section. 
(2)ArcticThe term Arctic has the meaning that term has under section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).. (b)Clerical amendmentThe analysis for chapter 541 of title 46, United States Code, is amended by inserting after the item relating to section 54101 the following: 
 
 
54102. Centers of excellence for domestic maritime workforce training and education.. 
3508.Foreign spill protection 
(a)Short titleThis section may be cited as the Foreign Spill Protection Act of 2017. (b)Liability of owners and operators of foreign facilities (1)Oil Pollution Control Act amendments (A)DefinitionsSection 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701) is amended— 
(i)in paragraph (26)(A)— (I)in clause (ii), by striking onshore or offshore facility, any person and inserting onshore facility, offshore facility, or foreign offshore unit or other facility located seaward of the exclusive economic zone, any person or entity; and 
(II)in clause (iii), by striking offshore facility, the person who and inserting offshore facility or foreign offshore unit or other facility located seaward of the exclusive economic zone, the person or entity that; and  (ii)in paragraph (32)— 
(I)by redesignating subparagraphs (D) through (F) as subparagraphs (E) through (G), respectively; (II)by inserting after subparagraph (C) the following: 
 
(D)Foreign facilitiesIn the case of a foreign offshore unit or other facility located seaward of the exclusive economic zone, any person or other entity owning or operating the facility, and any leaseholder, permit holder, assignee, or holder of a right of use and easement granted under applicable foreign law for the area in which the facility is located.; and (III)in subparagraph (G), as so redesignated, by striking or offshore facility, the persons who and inserting , offshore facility, or foreign offshore unit or other facility located seaward of the exclusive economic zone, the persons or entities that. 
(B)Actions on behalf of FundSection 1015(c) of the Oil Pollution Act of 1990 (33 U.S.C. 2715(c)) is amended, in the third sentence, by adding before the period at the end the following: or other facility located seaward of the exclusive economic zone. (2)Federal Water Pollution Control Act amendmentsSection 311(a)(11) of the Federal Water Pollution Control Act (33 U.S.C. 1321(a)(11)) is amended— 
(A)by striking and any facility and inserting any facility; and (B)by inserting , and, for the purposes of applying subsections (b), (c), (e), and (o), any foreign offshore unit (as defined in section 1001 of the Oil Pollution Act) or any other facility located seaward of the exclusive economic zone after public vessel. 
3509.Removal of adjunct professor limit at United States Merchant Marine AcademySection 51317 of title 46, United States Code, is amended— (1)in subsection (b)— 
(A)in paragraph (1), by striking and at the end; and (B)in paragraph (2), by striking the period at the end and inserting ; and; and 
(2)by striking subsections (c) and (d). 3510.Acceptance of guarantees in conjunction with partial donations for major projects of the United States Merchant Marine Academy (a)GuaranteesChapter 513 of title 46, United States Code, is amended by adding at the end the following: 
 
51320.Acceptance of guarantees with gifts for major projects 
(a)DefinitionsIn this section: (1)Major projectThe term major project means a project estimated to cost at least $1,000,000 for— 
(A)the purchase or other procurement of real or personal property; or (B)the construction, renovation, or repair of real or personal property. 
(2)Major United States commercial bankThe term major United States commercial bank means a commercial bank that— (A)is an insured bank (as defined in section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h))); 
(B)is headquartered in the United States; and (C)has total net assets of an amount considered by the Maritime Administrator to qualify the bank as a major bank. 
(3)Major United States investment management firmThe term major United States investment management firm means— (A)any broker or dealer (as such terms are defined in section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c)); 
(B)any investment adviser or provider of investment supervisory services (as such terms are defined in section 202 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2)); or (C)a major United States commercial bank that— 
(i)is headquartered in the United States; and (ii)holds for the account of others investment assets in a total amount considered by the Maritime Administrator to qualify the bank as a major investment management firm. 
(4)Qualified guaranteeThe term qualified guarantee, with respect to a major project, means a guarantee that— (A)is made by 1 or more persons in connection with a donation for the project of a total amount in cash or securities that the Maritime Administrator determines is sufficient to defray a substantial portion of the total cost of the project; 
(B)is made to facilitate or expedite the completion of the project in reasonable anticipation that other donors will contribute sufficient funds or other resources in amounts sufficient to pay for completion of the project; (C)is set forth as a written agreement providing that the donor will furnish in cash or securities, in addition to the donor's other gift or gifts for the project, any additional amount that may become necessary for paying the cost of completing the project by reason of a failure to obtain from other donors or sources funds or other resources in amounts sufficient to pay the cost of completing the project; and 
(D)is accompanied by— (i)an irrevocable and unconditional standby letter of credit for the benefit of the United States Merchant Marine Academy that is in the amount of the guarantee and is issued by a major United States commercial bank; or 
(ii)a qualified account control agreement. (5)Qualified account control agreementThe term qualified account control agreement, with respect to a guarantee of a donor, means an agreement among the donor, the Maritime Administrator, and a major United States investment management firm that— 
(A)ensures the availability of sufficient funds or other financial resources to pay the amount guaranteed during the period of the guarantee; (B)provides for the perfection of a security interest in the assets of the account for the United States for the benefit of the United States Merchant Marine Academy with the highest priority available for liens and security interests under applicable law; 
(C)requires the donor to maintain in an account with the investment management firm assets having a total value that is not less than 130 percent of the amount guaranteed; and (D)requires the investment management firm, whenever the value of the account is less than the value required to be maintained under subparagraph (C), to liquidate any noncash assets in the account and reinvest the proceeds in Treasury bills issued under section 3104 of title 31. 
(b)Acceptance authoritySubject to subsection (d), the Maritime Administrator may accept a qualified guarantee from a donor or donors for the completion of a major project for the benefit of the United States Merchant Marine Academy. (c)Obligation authorityThe amount of a qualified guarantee accepted under this section shall be considered as contract authority to provide obligation authority for purposes of Federal fiscal and contractual requirements. Funds available for a project for which such a guarantee has been accepted may be obligated and expended for the project without regard to whether the total amount of funds and other resources available for the project (not taking into account the amount of the guarantee) is sufficient to pay for completion of the project. 
(d)NoticeThe Maritime Administrator may not accept a qualified guarantee under this section for the completion of a major project until 30 days after the date on which a report of the facts concerning the proposed guarantee is submitted to Congress. (e)Prohibition on commingling fundsThe Maritime Administrator may not enter into any contract or other transaction involving the use of a qualified guarantee and appropriated funds in the same contract or transaction.. 
(b)Clerical amendmentThe table of sections for chapter 513 of title 46, United States Code, is amended by adding at the end the following:   51320. Acceptance of guarantees with gifts for major projects.. 3511.Authority to pay conveyance or transfer expenses in connection with acceptance of a gift to the United States Merchant Marine AcademySection 51315 of title 46, United States Code, is amended by inserting at the end the following: 
 
(f)Payment of expensesThe Maritime Administrator may pay all necessary expenses in connection with the conveyance or transfer of a gift, devise, or bequest accepted under this section.. 3512.Authority to participate in Federal, State or other research grants (a)Research grantsChapter 513 of title 46, United States Code, as amended by sections 3510 of this title, is further amended by adding at the end the following: 
 
51321.Grants for scientific and educational research 
(a)Defined termIn this section, the term qualifying research grant is a grant that— (1)is awarded on a competitive basis by the Federal Government (except for the Department of Transportation), a State, a corporation, a fund, a foundation, an educational institution, or a similar entity that is organized and operated primarily for scientific or educational purposes; and 
(2)is to be used to carry out a research project with a scientific or educational purpose. (b)Acceptance of qualifying research grantsThe United States Merchant Marine Academy may compete for and accept qualifying research grants if the work under the grant is to be carried out by a professor or instructor of the United States Merchant Marine Academy. 
(c)Administration of grant funds 
(1)Establishment of accountThe Maritime Administrator shall establish a separate account for administering funds received from research grants under this section. (2)Use of grant fundsThe Superintendent shall use grant funds deposited into the account established pursuant to paragraph (1) in accordance with applicable regulations and the terms and conditions of the respective grants. 
(d)Related expensesSubject to such limitations as may be provided in appropriations Acts, appropriations available for the United States Merchant Marine Academy may be used to pay expenses incurred by the Academy in applying for, and otherwise pursuing, a qualifying research grant.. (b)Clerical amendmentThe table of sections for chapter 513 of title 46, United States Code, as amended by section 3510(b), is further amended by adding at the end the following: 
 
 
51321. Grants for scientific and educational research.. 
3513.Provision of satellite communication devices during Sea Year programSection 3514 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 46 U.S.C. 51318 note) is amended— (1)by striking Not later than and inserting the following: 
 
(a)Vessel operator requirementsNot later than; and (2)by adding at the end the following new subsection: 
 
(b)Provision of Satellite phone 
(1)In generalThe Maritime Administrator shall ensure that each cadet from the United States Merchant Marine Academy who is participating in the Sea Year program is provided a functional satellite communication device. A cadet may not be denied from using the device whenever the student determines that use of the device is necessary to prevent or report sexual harassment or sexual assault. (2)Check-inNot less often than once each week during a cadet’s participation in the Sea Year program, the cadet shall check-in with designated personnel at the Academy via the satellite communication device provided under paragraph (1). A text message sent via the satellite device shall meet the requirement for a weekly check-in for purposes of this paragraph.. 
3514.Actions to address sexual harassment, dating violence, domestic violence, sexual assault, and stalking at the United States Merchant Marine Academy 
(a)Expansion of required policySection 51318(a) of title 46, United States Code, is amended— (1)in paragraph (1), by striking harassment and sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, and stalking; 
(2)in paragraph (2)— (A)in the matter preceding subparagraph (A), by striking harassment and sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, and stalking; 
(B)in subparagraph (A), by inserting domestic violence, dating violence, stalking, after acquaintance rape,; (C)in subparagraph (B)— 
(i)in the matter preceding clause (i), by striking harassment or sexual assault, and inserting harassment, dating violence, domestic violence, sexual assault, or stalking,; (ii)in clause (i), by striking harassment or sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking; and 
(iii)in clause (iii), by striking criminal sexual assault and inserting a criminal sexual offense; (D)in subparagraph (D), by striking harassment or sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking; 
(E)in subparagraph (E)— (i)in clause (i), by striking harassment or sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking; 
(ii)in clause (ii), by striking sexual assault and inserting sexual harassment, dating violence, domestic violence, sexual assault, or stalking; and (iii)in clause (iii), by striking harassment and sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking; and 
(F)in subparagraph (F), by striking harassment or sexual assault and inserting harassment, dating violence, domestic violence, sexual assault, or stalking; (3)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; 
(4)by inserting after paragraph (2) the following new paragraph:  (3)Minimum training requirements for certain individuals regarding sexual harassment, dating violence, domestic violence, sexual assault, and stalking (A)RequirementThe Maritime Administrator shall direct the Superintendent of the United States Merchant Marine Academy to develop a mandatory training program at the Academy for each individual who is involved in implementing the Academy’s student disciplinary grievance procedures, including each individual who is responsible for— 
(i)resolving complaints of reported sexual harassment, dating violence, domestic violence, sexual assault, and stalking; (ii)resolving complaints of reported violations of the sexual misconduct policy of the Academy; or 
(iii)conducting an interview with a victim of sexual harassment, dating violence, domestic violence, sexual assault, or stalking. (B)ConsultationThe Superintendent shall develop the training program described in subparagraph (A) in consultation with national, State, or local sexual assault, dating violence, domestic violence, or stalking victim advocacy, victim services, or prevention organizations. 
(C)ElementsThe training required by subparagraph (A) shall include the following: (i)Information on working with and interviewing persons subjected to sexual harassment, dating violence, domestic violence, sexual assault, or stalking. 
(ii)Information on particular types of conduct that would constitute sexual harassment, dating violence, domestic violence, sexual assault, or stalking, regardless of gender, including same-sex sexual harassment, dating violence, domestic violence, sexual assault, or stalking. (iii)Information on consent and the effect that drugs or alcohol may have on an individual’s ability to consent. 
(iv)Information on the effects of trauma, including the neurobiology of trauma. (v)Training regarding the use of trauma-informed interview techniques, which means asking questions of an individual who has been a victim of sexual harassment, dating violence, domestic violence, sexual assault, or stalking in a manner that is focused on the experience of the victim, does not judge or blame the victim, and is informed by evidence-based research on the neurobiology of trauma. 
(vi)Training on cultural awareness regarding how dating violence, domestic violence, sexual assault, or stalking may impact midshipmen differently depending on their cultural background. (vii)Information on sexual assault dynamics, sexual assault perpetrator behavior, and barriers to reporting. 
(D)Implementation 
(i)Development and approval scheduleThe training program required by subparagraph (A) shall be developed not later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018. (ii)Completion of trainingEach individual who is required to complete the training described in subparagraph (A) shall complete such training not later than— 
(I)270 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018; or (II)180 days after starting a position with responsibilities that include the activities described in clause (i), (ii), or (iii) of subparagraph (A).; and 
(5)by inserting after paragraph (5), as so redesignated, the following new paragraph:  (6)Consistency with the Higher Education Act of 1965The Secretary shall ensure that the policy developed under this subsection meets the requirements set out in section 485(f)(8) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(8)).. 
(b)Minimum procedures for handling reports of sexual harassment, dating violence, domestic violence, sexual assault, or stalkingSubsection (b) of section 51318 of title 46, United States Code, is amended to read as follows:  (b)Development program (1)In generalThe Maritime Administrator shall ensure that the development program of the Academy includes a section that— 
(A)describes the relationship between honor, respect, and character development and the prevention of sexual harassment, dating violence, domestic violence, sexual assault, and stalking at the Academy; (B)includes a brief history of the problem of sexual harassment, dating violence, domestic violence, sexual assault, and stalking in the merchant marine, in the Armed Forces, and at the Academy; and 
(C)includes information relating to reporting sexual harassment, dating violence, domestic violence, sexual assault, and stalking, victims’ rights, and dismissal for offenders. (2)Minimum requirements to combat retaliation (A)Requirement for planNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018, the Maritime Administrator shall direct the Superintendent of the United States Merchant Marine Academy to implement and maintain a plan to combat retaliation against cadets at the Academy who report sexual harassment, dating violence, domestic violence, sexual assault, or stalking. 
(B)Violation of code of conductThe Superintendent shall consider an act of retaliation against a cadet at the Academy who reports sexual harassment, dating violence, domestic violence, sexual assault, or stalking as a Class I violation of the Midshipman Regulations of the Academy or equivalent code of conduct. (C)Retaliation definitionThe Superintendent shall work with the sexual assault prevention and response staff of the Academy to define retaliation for purposes of this subsection. 
(3)Minimum resource requirements 
(A)In generalThe Maritime Administrator shall ensure the staff at the Academy are provided adequate and appropriate sexual harassment, dating violence, domestic violence, sexual assault, and stalking prevention and response training materials and resources. Such resources shall include staff as follows: (i)Sexual assault response coordinator. 
(ii)Prevention educator. (iii)Civil rights officer. 
(iv)Staff member to oversee Sea Year. (B)CommunicationThe Director of the Office of Civil Rights of the Maritime Administration shall create and maintain a direct line of communication to the sexual assault response staff of the Academy that is outside of the chain of command of the Academy. 
(4)Minimum training requirementsThe Superintendent shall ensure that all cadets receive training on the sexual harassment, dating violence, domestic violence, sexual assault, and stalking prevention and response sections of the development program of the Academy, as described in paragraph (1), as follows: (A)An initial training session, which shall occur not later than 7 days after a cadet’s initial arrival at the Academy. 
(B)Additional training sessions, which shall occur biannually following the cadet’s initial training session until the cadet graduates or leaves the Academy.. (c)Aggregate reporting and definitionsSection 51318 of title 46, United States Code, is amended by adding at the end the following new subsections: 
 
(e)Data for aggregate reporting 
(1)In generalNo requirement related to confidentiality in this section or section 51319 of this title may be construed to prevent a sexual assault response coordinator from providing information for any report required by law regarding sexual harassment, dating violence, domestic violence, sexual assault, or stalking. (2)Identity protectionAny information provided for a report referred to in paragraph (1) shall be provided in a manner that protects the identity of the victim or witness. 
(f)DefinitionsIn this section and section 51319 of this title: (1)Dating violence; domestic violence; stalkingThe terms dating violence, domestic violence, and stalking have the meanings given those terms is section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)). 
(2)Sexual assaultThe term sexual assault means an offense classified as a forcible or nonforcible sex offense under the uniform crime reporting system of the Federal Bureau of Investigation.. (d)Clerical amendments (1)Section headingThe heading of section 51318 of title 46, United States Code, is amended to read as follows: 
 
51318.Policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking. 
(2)Table of sectionsThe table of sections for chapter 513 of title 46, United States Code, is amended by striking the item relating to section 51318 and inserting the following new item:   51318. Policy on sexual harassment, dating violence, domestic violence, sexual assault, and stalking.. 3515.Sexual assault prevention and response staff for the United States Merchant Marine Academy (a)In generalSection 51319 of title 46, United States Code, is amended— 
(1)by redesignating subsection (b) as subsection (c); and (2)by striking subsection (a) and inserting the following new subsections: 
 
(a)Sexual assault response coordinators 
(1)Requirement for coordinatorsThe United States Merchant Marine Academy shall employ or contract with at least 1 full-time sexual assault response coordinator who shall reside at or near the Academy. The Secretary of Transportation may assign additional full-time or part-time sexual assault response coordinators at the Academy as necessary. (2)Selection criteriaEach sexual assault response coordinator shall be selected based on— 
(A)experience and a demonstrated ability to effectively provide victim services related to sexual harassment, dating violence, domestic violence, sexual assault, and stalking; and (B)protection of the individual under applicable law to provide privileged communication. 
(3)ConfidentialityA sexual assault response coordinator shall, to the extent authorized under applicable law, provide confidential services to a cadet at the Academy who reports being a victim of, or witness to, sexual harassment, dating violence, domestic violence, sexual assault, or stalking. (4)Training (A)VerificationNot later than 90 days after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2018, the Maritime Administrator, in consultation with the Director of the Maritime Administration Office of Civil Rights, shall develop a process to verify that each sexual assault response coordinator has completed proper training. 
(B)Training requirementsThe training referred to in subparagraph (A) shall include training in— (i)working with victims of sexual harassment, dating violence, domestic violence, sexual assault, and stalking; 
(ii)the policies, procedures, and resources of the Academy related to responding to sexual harassment, dating violence, domestic violence, sexual assault, and stalking; and (iii)national, State, and local victim services and resources available to victims of sexual harassment, dating violence, domestic violence, sexual assault, and stalking. 
(C)Completion of trainingA sexual assault response coordinator shall complete the training referred to in subparagraphs (A) and (B) not later than— (i)270 days after enactment of the National Defense Authorization Act for Fiscal Year 2018; or 
(ii)180 days after starting in the role of sexual assault response coordinator. (5)DutiesA sexual assault response coordinator shall— 
(A)confidentially receive a report from a victim of sexual harassment, dating violence, domestic violence, sexual assault, or stalking; (B)inform the victim of— 
(i)the victim's rights under applicable law; (ii)options for reporting an incident of sexual harassment, dating violence, domestic violence, sexual assault, or stalking to the Academy and law enforcement; 
(iii)how to access available services, including emergency medical care, medical forensic or evidentiary examinations, legal services, services provided by rape crisis centers and other victim service providers, services provided by the volunteer sexual assault victim advocates at the Academy, and crisis intervention counseling and ongoing counseling; (iv)such coordinator’s ability to assist in arranging access to such services, with the consent of the victim; 
(v)available accommodations, such as allowing the victim to change living arrangements and obtain accessibility services; (vi)such coordinator’s ability to assist in arranging such accommodations, with the consent of the victim; 
(vii)the victim’s rights and the Academy’s responsibilities regarding orders of protection, no contact orders, restraining orders, or similar lawful orders issued by the Academy or a criminal, civil, or tribal court; and (viii)privacy limitations under applicable law; 
(C)represent the interests of any cadet at the Academy who reports being a victim of sexual harassment, dating violence, domestic violence, sexual assault, or stalking, even if such interests are in conflict with the interests of the Academy; (D)advise the victim of, and provide written materials regarding, the information described in subparagraph (B); 
(E)liaise with appropriate staff at the Academy, with the victim’s consent, to arrange reasonable accommodations through the Academy to allow the victim to change living arrangements, obtain accessibility services, or access other accommodations; (F)maintain the privacy and confidentiality of the victim, and shall not notify the Academy or any other authority of the identity of the victim or the alleged circumstances surrounding the reported incident unless— 
(i)otherwise required by applicable law; (ii)requested to do so by the victim who has been fully and accurately informed about what procedures shall occur if the information is shared; or 
(iii)notwithstanding clause (i) or clause (ii), there is risk of imminent harm to other individuals; (G)assist the victim in contacting and reporting an incident of sexual harassment, dating violence, domestic violence, sexual assault, or stalking to the Academy or law enforcement, if requested to do so by the victim who has been fully and accurately informed about what procedures shall occur if information is shared; and 
(H)submit to the Director of the Maritime Administration Office of Civil Rights an annual report summarizing how the resources supplied to the coordinator were used during the prior year, including the number of victims assisted by the coordinator. (b)Oversight (1)In general (A)ReportingEach sexual assault response coordinator shall— 
(i)report directly to the Superintendent; and (ii)have concurrent reporting responsibility to the Executive Director of the Maritime Administration on matters related to the Maritime Administration and the Department of Transportation and upon belief that the Academy leadership is acting inappropriately regarding sexual assault prevention and response matters. 
(B)SupportThe Maritime Administration Office of Civil Rights shall provide support to the sexual assault response coordinator at the Academy on all sexual harassment, dating violence, domestic violence, sexual assault, or stalking prevention matters. (2)Prohibition on investigation by the AcademyAny request by a victim for an accommodation, as described in subsection (a)(5)(E), made by a sexual assault response coordinator shall not trigger an investigation by the Academy, even if such coordinator deals only with matters relating to sexual harassment, dating violence, domestic violence, sexual assault, or stalking. 
(3)Prohibition on retaliationA sexual assault response coordinator, victim advocate, or companion may not be disciplined, penalized, or otherwise retaliated against by the Academy for representing the interests of the victim, even if such interests are in conflict with the interests of the Academy.. (b)Access of Academy cadets to DOD SAFE or equivalent Helpline (1)In generalThe Secretary of Transportation shall arrange for cadets at the United States Merchant Marine Academy to have access to, and use of, the Department of Defense SAFE Helpline or an equivalent helpline to report incidents of sexual harassment, dating violence, domestic violence, sexual assault, or stalking. 
(2)TrainingThe training provided to personnel of the helpline to which cadets at the Academy are given access shall include training on the resources available to cadets at the Academy in connection with sexual assault, sexual harassment, domestic violence, dating violence, and stalking. (3)DefinitionsIn this section, the terms dating violence, domestic violence, sexual assault, and stalking have the meanings given those terms in section 51318 of title 46, United States Code. 
(c)Repeal of duplicate requirementSubsection (c) of section 51319 of title 46, United States Code, as redesignated by subsection (a)(1), is amended— (1)by striking paragraph (5); 
(2)by redesignating paragraph (6) as paragraph (5); and (3)in paragraph (5), as so redesignated, by striking (3), (4), and (5) and inserting (3) and (4). 
3516.Protection of cadets at the United States Merchant Marine Academy from sexual assault onboard commercial vessels 
(a)In generalChapter 513 of title 46, United States Code, as amended by section 3512 of this title, is further amended by adding at the end the following new section:  51322.Protection of cadets from sexual assault onboard vessels (a)Riding gangs (1)Certification of complianceThe Maritime Administrator shall require the owner or operator of any commercial vessel that is carrying a cadet from the United States Merchant Marine Academy to certify compliance of the vessel with the International Convention for Safety of Life at Sea, 1974 (32 UST 47) and section 8106 of this title. 
(2)Information for cadetsThe Maritime Administrator shall ensure that the Academy informs cadets preparing for Sea Year of the obligations that vessel owners and operators have to provide for the security of individuals aboard a vessel under United States law, including chapter 81 and section 70103(c) of this title. (b)Checks of commercial vessels (1)RequirementNot less frequently than biennially, staff of the Academy or staff of the Maritime Administration shall conduct both random and targeted unannounced checks of not less than 10 percent of the commercial vessels that host a cadet from the Academy. 
(2)Removal of studentsIf staff of the Academy or staff of the Maritime Administration determine that a commercial vessel is in violation of the sexual assault policy developed by the Academy through a check conducted under paragraph (1), the staff may— (A)remove any cadet of the Academy from the vessel; and 
(B)report the violation to the owner or operator of the vessel. (c)Maintenance of sexual assault training recordsThe Maritime Administrator shall require the owner or operator of a commercial vessel, or the seafarer union for a commercial vessel, to maintain records of sexual assault training for the crew and passengers of any vessel hosting a cadet from the Academy. 
(d)Sea Year survey 
(1)RequirementThe Maritime Administrator shall require each cadet from the Academy, upon completion of the cadet’s Sea Year, to complete a survey regarding the environment and conditions during the Sea Year of the vessel to which the cadet was assigned. (2)AvailabilityThe Maritime Administrator shall make available to the public for each year— 
(A)the questions used in the survey required by paragraph (1); and (B)the aggregated data received from such surveys.. 
(b)Clerical amendmentThe table of sections for chapter 513 of title 46, United States Code, as amended by section 3512 of this title, is further amended by adding at the end the following new item:   51322. Protection of cadets from sexual assault onboard vessels.. 3517.Training requirement for sexual assault investigatorsEach employee of the Office of Inspector General of the Department of Transportation who conducts investigations and who is assigned to the Regional Investigations Office in New York, New York, shall— 
(1)participate in specialized training in conducting sexual assault investigations; and (2)attend at least 1 Federal Law Enforcement Training Center (FLETC) sexual assault investigation course, or equivalent sexual assault investigation training course, as determined by the Inspector General, each year. 
DFunding Tables 
4001.Authorization of amounts in funding tables 
(a)In generalWhenever a funding table in this division specifies a dollar amount authorized for a project, program, or activity, the obligation and expenditure of the specified dollar amount for the project, program, or activity is hereby authorized, subject to the availability of appropriations. (b)Merit-based decisionsA decision to commit, obligate, or expend funds with or to a specific entity on the basis of a dollar amount authorized pursuant to subsection (a) shall— 
(1)be based on merit-based selection procedures in accordance with the requirements of sections 2304(k) and 2374 of title 10, United States Code, or on competitive procedures; and (2)comply with other applicable provisions of law. 
(c)Relationship to transfer and programming authorityAn amount specified in the funding tables in this division may be transferred or reprogrammed under a transfer or reprogramming authority provided by another provision of this Act or by other law. The transfer or reprogramming of an amount specified in such funding tables shall not count against a ceiling on such transfers or reprogrammings under section 1001 or section 1512 of this Act or any other provision of law, unless such transfer or reprogramming would move funds between appropriation accounts. (d)Applicability to classified annexThis section applies to any classified annex that accompanies this Act. 
(e)Oral and written communicationsNo oral or written communication concerning any amount specified in the funding tables in this division shall supersede the requirements of this section.  XLIProcurement  Sec. 4101. Procurement. Sec. 4102. Procurement for overseas contingency operations. 4101.Procurement   SEC. 4101. PROCUREMENT(In Thousands of Dollars) LineItemFY 2018 RequestConference Authorized  AIRCRAFT PROCUREMENT, ARMY FIXED WING 002UTILITY F/W AIRCRAFT75,11575,115 004MQ–1 UAV30,20690,206  UFR: ER Improved Gray Eagle Air Vehicles[60,000] ROTARY 005HELICOPTER, LIGHT UTILITY (LUH)108,383108,383 006AH–64 APACHE BLOCK IIIA REMAN725,976764,976  UFR: Procures remanufactured AH64Es[39,000] 007 ADVANCE PROCUREMENT (CY)170,910170,910 008AH–64 APACHE BLOCK IIIB NEW BUILD374,100647,800  UFR: Procures AH–64E[273,700] 009 ADVANCE PROCUREMENT (CY)71,90071,900 010UH–60 BLACKHAWK M MODEL (MYP)938,3081,046,308  Unfunded requirement—additional 5 for ARNG[108,000] 011 ADVANCE PROCUREMENT (CY)86,29586,295 012UH–60 BLACK HAWK A AND L MODELS76,51693,216  Unfunded requirement—UH–60Vs[16,700] 013CH–47 HELICOPTER202,576557,076  Emergent requirements—additional 4 CH–47F Block I[108,000]  Unfunded requirement—additional 4 MH–47Gs[246,500] 014 ADVANCE PROCUREMENT (CY)17,82017,820 MODIFICATION OF AIRCRAFT 015MQ–1 PAYLOAD (MIP)5,91021,910  UFR: Procures of Common Sensor Payloads[16,000] 016UNIVERSAL GROUND CONTROL EQUIPMENT (UAS)15,00015,000 017GRAY EAGLE MODS274,29174,291 018MULTI SENSOR ABN RECON (MIP)68,81298,287  UFR: Procures of Electronic Intelligence (ELINT) upgrades[29,475] 019AH–64 MODS238,141382,941  Unfunded requirement[144,800] 020CH–47 CARGO HELICOPTER MODS (MYP)20,16681,166  Unfunded requirement[61,000] 021GRCS SEMA MODS (MIP)5,5145,514 022ARL SEMA MODS (MIP)11,65011,650 023EMARSS SEMA MODS (MIP)15,27915,279 024UTILITY/CARGO AIRPLANE MODS57,73757,737 025UTILITY HELICOPTER MODS5,90040,709  Unfunded requirement[34,809] 026NETWORK AND MISSION PLAN142,102142,102 027COMMS, NAV SURVEILLANCE166,050207,630  Unfunded requirement—ARC–201D encrypted radios[41,580] 028GATM ROLLUP37,40337,403 029RQ–7 UAV MODS83,160194,160  UFR: Procures Shadow V2 BLK III systems[111,000] 030UAS MODS26,10926,429  UFR: Procures OSRVT systems[320] GROUND SUPPORT AVIONICS 031AIRCRAFT SURVIVABILITY EQUIPMENT70,91370,913 032SURVIVABILITY CM5,8845,884 033CMWS26,82551,825  UFR: Limited Interim Missile Warning System (LIMWS) Quick Reaction Capability[25,000] 034COMMON INFRARED COUNTERMEASURES (CIRCM)6,33731,337  UFR: CIRCM B-Kits[25,000] OTHER SUPPORT 035AVIONICS SUPPORT EQUIPMENT7,0387,038 036COMMON GROUND EQUIPMENT47,40456,304  Unfunded requirement—grow the Army[1,800]  Unfunded requirement—Non destructive test equip[7,100] 037AIRCREW INTEGRATED SYSTEMS47,06647,066 038AIR TRAFFIC CONTROL83,79084,905  UFR: Airspace Information System shelter and Alternate Workstation[1,115] 039INDUSTRIAL FACILITIES1,3971,397 040LAUNCHER, 2.75 ROCKET1,9111,911  TOTAL AIRCRAFT PROCUREMENT, ARMY4,149,8945,500,793  MISSILE PROCUREMENT, ARMY SURFACE-TO-AIR MISSILE SYSTEM 001LOWER TIER AIR AND MISSILE DEFENSE (AMD)140,826140,826 002MSE MISSILE1,106,0401,106,040 003INDIRECT FIRE PROTECTION CAPABILITY INC 2–I57,74257,742 AIR-TO-SURFACE MISSILE SYSTEM 005HELLFIRE SYS SUMMARY94,790104,790  UFR: Procures maximum Hellfire missile[10,000] 006JOINT AIR-TO-GROUND MSLS (JAGM)178,432160,126  Excess due to delays[–18,306] ANTI-TANK/ASSAULT MISSILE SYS 008JAVELIN (AAWS-M) SYSTEM SUMMARY110,123257,423  UFR: Procures additional Javelin[147,300] 009TOW 2 SYSTEM SUMMARY85,85185,851 010 ADVANCE PROCUREMENT (CY)19,94919,949 011GUIDED MLRS ROCKET (GMLRS)595,182606,882  Program reduction—unit cost savings[–2,800]  UFR: Tooling and practice rounds[14,500] 012MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)28,32134,651  UFR: Funds Reduced Range Practice Rockets[6,330] 013HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS435,728  Unfunded requirement—ERI[197,000]  Unfunded requirement—grow the Army[238,728] 014LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS46,600  Unfunded requirement[46,600] MODIFICATIONS 015PATRIOT MODS496,073496,527  UFR: Procures additional ELES[454] 016ATACMS MODS186,040186,040 017GMLRS MOD531531 018STINGER MODS63,09091,890  UFR: Maximizes Stinger[28,800] 019AVENGER MODS62,93162,931 020ITAS/TOW MODS3,5003,500 021MLRS MODS138,235187,035  UFR: Procures M270A1 MLRS launchers[48,800] 022HIMARS MODIFICATIONS9,5669,566 SPARES AND REPAIR PARTS 023SPARES AND REPAIR PARTS18,91518,915 SUPPORT EQUIPMENT & FACILITIES 024AIR DEFENSE TARGETS5,7285,728 026PRODUCTION BASE SUPPORT1,1891,189  TOTAL MISSILE PROCUREMENT, ARMY3,403,0544,120,460  PROCUREMENT OF W&TCV, ARMY TRACKED COMBAT VEHICLES 001BRADLEY PROGRAM111,000  UFR: Recap 1 Infantry Battalion Set of M2A4[111,000] 002ARMORED MULTI PURPOSE VEHICLE (AMPV)193,715193,715 MODIFICATION OF TRACKED COMBAT VEHICLES 004STRYKER (MOD)97,552274,552  UFR: Second SBCT set of 30mm[177,000] 005STRYKER UPGRADE348,000  Unfunded requirement – completes 4th DVH SBCT[348,000] 006BRADLEY PROGRAM (MOD)444,851444,851 007M109 FOV MODIFICATIONS64,23064,230 008PALADIN INTEGRATED MANAGEMENT (PIM)646,413646,413 009IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)72,402194,402  UFR: Procures one ABCT set of HERCULES (M88A2)[122,000] 010ASSAULT BRIDGE (MOD)5,8555,855 011ASSAULT BREACHER VEHICLE34,22164,221  UFR: Procures Assault Breacher Vehicles, Combat Dozer Blades, Full Width Mine Plows[30,000] 012M88 FOV MODS4,8264,826 013JOINT ASSAULT BRIDGE128,350128,350 014M1 ABRAMS TANK (MOD)248,826419,826  UFR: Completes the first Brigade set of Trophy (NDI APS) for Abrams w/ ERI OCO (1 APS Set)[171,000] 015ABRAMS UPGRADE PROGRAM275,000650,000  UFR: Recapitalization of 29 Abrams tanks to M1A2SEPv3[375,000] WEAPONS & OTHER COMBAT VEHICLES 018M240 MEDIUM MACHINE GUN (7.62MM)1,9923,292  UFR: Procures additional[1,300] 019MULTI-ROLE ANTI-ARMOR ANTI-PERSONNEL WEAPON S6,52026,520  UFR: Procures M3E1 light weight Carl Gustaf weapon systems[20,000] 020MORTAR SYSTEMS21,45234,552  UFR: Procures M121 120mm Mortars [13,100] 021XM320 GRENADE LAUNCHER MODULE (GLM)4,5245,323  UFR: Procures M320A1 40mm Grenade Launchers[799] 023CARBINE43,15051,150  UFR: Procures M4A1 carbines[8,000] 024COMMON REMOTELY OPERATED WEAPONS STATION75010,750  UFR: Accelerate CROWS modifications[10,000] 025HANDGUN8,3268,704  UFR: Procures Modular Handgun Systems[378] MOD OF WEAPONS AND OTHER COMBAT VEH 026MK–19 GRENADE MACHINE GUN MODS2,0002,000 027M777 MODS3,98589,772  UFR: Funds M777 lightweight towed howitzers[85,787] 028M4 CARBINE MODS31,31531,315 029M2 50 CAL MACHINE GUN MODS47,41452,364  UFR: Procures M2A1 .50cal machine[2,350]  UFR: Procures Mk93 MG mounts, M2A1 .50cal MGs, M205 tripods[2,600] 030M249 SAW MACHINE GUN MODS3,3393,339 031M240 MEDIUM MACHINE GUN MODS4,57711,159  UFR: Procures M192 tripods, M240B 7.62mm, M240L 7.62mm, Gun Optics[6,582] 032SNIPER RIFLES MODIFICATIONS1,4881,488 033M119 MODIFICATIONS12,67812,678 034MORTAR MODIFICATION3,9983,998 035MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)2,2192,219 SUPPORT EQUIPMENT & FACILITIES 036ITEMS LESS THAN $5.0M (WOCV-WTCV)5,0757,775  UFR: Procures M150 Rifle Combat Optic (RCO); M68 Close Combat Optics (CCO)[2,700] 037PRODUCTION BASE SUPPORT (WOCV-WTCV)992992 039SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,5731,573 UNDISTRIBUTED 042UNDISTRIBUTED1,200  Security Force Assistance Brigade[1,200]  TOTAL PROCUREMENT OF W&TCV, ARMY2,423,6083,912,404  PROCUREMENT OF AMMUNITION, ARMY SMALL/MEDIUM CAL AMMUNITION 001CTG, 5.56MM, ALL TYPES39,76746,867  UFR: Additional ammunition[7,100] 002CTG, 7.62MM, ALL TYPES46,80461,704  UFR: Additional ammunition[14,900] 003CTG, HANDGUN, ALL TYPES10,41310,503  UFR: Additional ammunition[90] 004CTG, .50 CAL, ALL TYPES62,83771,727  UFR: Additional ammunition[8,890] 005CTG, 20MM, ALL TYPES8,2088,208 006CTG, 25MM, ALL TYPES8,64040,502  UFR: Additional ammunition[31,862] 007CTG, 30MM, ALL TYPES76,85079,000  UFR: Additional ammunition[2,150] 008CTG, 40MM, ALL TYPES108,189125,380  UFR: Additional ammunition[17,191] MORTAR AMMUNITION 00960MM MORTAR, ALL TYPES57,35959,859  UFR: Additional ammunition[2,500] 01081MM MORTAR, ALL TYPES49,47152,580  Unfunded requirement[3,109] 011120MM MORTAR, ALL TYPES91,528109,720  UFR: Additional 120mm[18,192] TANK AMMUNITION 012CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES133,500173,800  UFR: Additional Tank cartridge[40,300] ARTILLERY AMMUNITION 013ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES44,20044,200 014ARTILLERY PROJECTILE, 155MM, ALL TYPES187,149346,330  UFR: Additional ammunition[159,181] 015PROJ 155MM EXTENDED RANGE M98249,000232,500  UFR: Excalibur[183,500] 016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL83,046163,768  UFR: Additional PGK, prop charges, artillery fuzes[48,601]  UFR: Required to execute simultaneous OPLAN[32,121] MINES 017MINES & CLEARING CHARGES, ALL TYPES3,9426,942  UFR: Additional ammunition[3,000] ROCKETS 019SHOULDER LAUNCHED MUNITIONS, ALL TYPES5,00066,881  UFR: Additional rockets, grenades[61,881] 020ROCKET, HYDRA 70, ALL TYPES161,155229,155  UFR: Additional APKWS[68,000] OTHER AMMUNITION 021CAD/PAD, ALL TYPES7,4417,441 022DEMOLITION MUNITIONS, ALL TYPES19,34521,606  UFR: Additional munitions[2,261] 023GRENADES, ALL TYPES22,75948,120  UFR: Additional ammunition[25,361] 024SIGNALS, ALL TYPES2,5833,412  UFR: Additional signal munitions[829] 025SIMULATORS, ALL TYPES13,08413,534  UFR: Additional signal munitions[450] MISCELLANEOUS 026AMMO COMPONENTS, ALL TYPES12,23712,237 027NON-LETHAL AMMUNITION, ALL TYPES1,5001,650  UFR: Non-Lethal Hand Grenade Munitions[150] 028ITEMS LESS THAN $5 MILLION (AMMO)10,73014,395  UFR: Additional ammunition[3,665] 029AMMUNITION PECULIAR EQUIPMENT16,42516,425 030FIRST DESTINATION TRANSPORTATION (AMMO)15,22115,221 PRODUCTION BASE SUPPORT 032INDUSTRIAL FACILITIES329,356429,356  UFR: Upgrade at GOCO Army ammuntion plants[100,000] 033CONVENTIONAL MUNITIONS DEMILITARIZATION197,825197,825 034ARMS INITIATIVE3,7193,719  TOTAL PROCUREMENT OF AMMUNITION, ARMY1,879,2832,714,567  OTHER PROCUREMENT, ARMY TACTICAL VEHICLES 001TACTICAL TRAILERS/DOLLY SETS9,7169,716 002SEMITRAILERS, FLATBED:14,15136,151  UFR: Procures 100 % of equipment shortage in Europe for M872[22,000] 003AMBULANCE, 4 LITTER, 5/4 TON, 4X453,00068,000  UFR: Procures HMMWV ambulances[15,000] 004GROUND MOBILITY VEHICLES (GMV)40,93540,935 006JOINT LIGHT TACTICAL VEHICLE804,440804,440 007TRUCK, DUMP, 20T (CCE)967967 008FAMILY OF MEDIUM TACTICAL VEH (FMTV)78,650241,944  UFR: Procures vehicles[154,100]  Unfunded requirement—trailers[9,194] 009FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP19,40419,404 010FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)81,65688,784  UFR: Procures Forward Repair Systems (FRS)[7,128] 011PLS ESP7,12959,729  UFR: Provides transportion of ammunition and break-bulk cargo[52,600] 012HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV112,250  Unfunded requirement[112,250] 013TACTICAL WHEELED VEHICLE PROTECTION KITS43,04043,040 014MODIFICATION OF IN SVC EQUIP83,940157,792  UFR: Additional Buffalo and MMPV[73,852] NON-TACTICAL VEHICLES 016HEAVY ARMORED SEDAN269269 017PASSENGER CARRYING VEHICLES1,3201,320 018NONTACTICAL VEHICLES, OTHER6,9646,964 COMM—JOINT COMMUNICATIONS 019WIN-T—GROUND FORCES TACTICAL NETWORK420,492420,492 020SIGNAL MODERNIZATION PROGRAM92,71892,718 021TACTICAL NETWORK TECHNOLOGY MOD IN SVC150,497227,997  Program reduction[–10,000]  Unfunded requirement[87,500] 022JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY6,0656,065 023JCSE EQUIPMENT (USREDCOM)5,0515,051 COMM—SATELLITE COMMUNICATIONS 024DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS161,383161,383 025TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS62,60062,600 026SHF TERM11,62211,622 028SMART-T (SPACE)6,7996,799 029GLOBAL BRDCST SVC—GBS7,0657,065 031ENROUTE MISSION COMMAND (EMC)21,66721,667 COMM—COMBAT SUPPORT COMM 033MOD-IN-SERVICE PROFILER7070 COMM—C3 SYSTEM 034ARMY GLOBAL CMD & CONTROL SYS (AGCCS)2,6582,658 COMM—COMBAT COMMUNICATIONS 036HANDHELD MANPACK SMALL FORM FIT (HMS)355,351363,760  Unfunded requirement[8,409] 037MID-TIER NETWORKING VEHICULAR RADIO (MNVR)25,10025,100 038RADIO TERMINAL SET, MIDS LVT(2)11,16011,160 040TRACTOR DESK2,0412,041 041TRACTOR RIDE5,53413,734  UFR: Procurement of Offensive Cyber Operations[8,200] 042SPIDER APLA REMOTE CONTROL UNIT996996 043SPIDER FAMILY OF NETWORKED MUNITIONS INCR4,5006,858  UFR: Procures SPIDER INC 1A systems[2,358] 045TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM4,4114,411 046UNIFIED COMMAND SUITE15,27515,275 047FAMILY OF MED COMM FOR COMBAT CASUALTY CARE15,96415,964 COMM—INTELLIGENCE COMM 049CI AUTOMATION ARCHITECTURE9,5609,560 050DEFENSE MILITARY DECEPTION INITIATIVE4,0304,030 INFORMATION SECURITY 054COMMUNICATIONS SECURITY (COMSEC)107,804130,667  UFR: Security Data System and End Cyrptographic Units[22,863] 055DEFENSIVE CYBER OPERATIONS53,43661,436  UFR: Funds Deployable DCO Systems for COMPO 2&3 Cyber Protection Teams[8,000] 056INSIDER THREAT PROGRAM—UNIT ACTIVITY MONITO690690 057PERSISTENT CYBER TRAINING ENVIRONMENT4,0004,000 COMM—LONG HAUL COMMUNICATIONS 058BASE SUPPORT COMMUNICATIONS43,75143,751 COMM—BASE COMMUNICATIONS 059INFORMATION SYSTEMS118,101118,101 060EMERGENCY MANAGEMENT MODERNIZATION PROGRAM4,4904,490 061HOME STATION MISSION COMMAND CENTERS (HSMCC)20,05020,050 062INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM186,251186,251 ELECT EQUIP—TACT INT REL ACT (TIARA) 065JTT/CIBS-M12,15419,754  UFR: Procures critical spare parts[7,600] 068DCGS-A (MIP)274,782274,782 070TROJAN (MIP)16,05229,212  UFR: Procures TROJAN SPIRIT[13,160] 071MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)51,03451,034 072CI HUMINT AUTO REPRTING AND COLL(CHARCS)7,8157,815 073CLOSE ACCESS TARGET RECONNAISSANCE (CATR)8,0508,050 074MACHINE FOREIGN LANGUAGE TRANSLATION SYSTEM-M567567 ELECT EQUIP—ELECTRONIC WARFARE (EW) 076LIGHTWEIGHT COUNTER MORTAR RADAR20,45920,459 077EW PLANNING & MANAGEMENT TOOLS (EWPMT)5,8055,805 078AIR VIGILANCE (AV)5,3485,348 079CREW17,500  Unfunded requirement—EOD DR SKOs[17,500] 080FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE5,000  Unfunded requirement[5,000] 081COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES469469 082CI MODERNIZATION285285 ELECT EQUIP—TACTICAL SURV. (TAC SURV) 083SENTINEL MODS28,491100,491  UFR: Procures additional Sentinal Radars[72,000] 084NIGHT VISION DEVICES166,493229,389  UFR: Accelerates fielding of the LTLM[15,749]  Unfunded requirement—grow the Army[47,147] 085SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF13,94716,097  UFR: Procures Small Tactical Optical Rifle Mounted laser range finder[2,150] 087INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS21,380598,613  UFR: IFPC/Avernger Battalions and Warn Suites[577,233] 088FAMILY OF WEAPON SIGHTS (FWS)59,10559,105 089ARTILLERY ACCURACY EQUIP2,1292,129 091JOINT BATTLE COMMAND—PLATFORM (JBC-P)282,549342,649  UFR: Replenishes Joint Battle Command- Platform[60,100] 092JOINT EFFECTS TARGETING SYSTEM (JETS)48,66448,664 093MOD OF IN-SVC EQUIP (LLDR)5,1985,198 094COMPUTER BALLISTICS: LHMBC XM328,1178,117 095MORTAR FIRE CONTROL SYSTEM31,81347,513  UFR: Procures Mortar Fire Control systems (M95, M96)[15,700] 096COUNTERFIRE RADARS329,057393,257  UFR: Procures AN/TPQ–53 Counterfire Target Acquisition Radar System[64,200] ELECT EQUIP—TACTICAL C2 SYSTEMS 097FIRE SUPPORT C2 FAMILY8,70013,458  UFR: Additional Advanced Field Artillery Tactical Data System (AFATDS)[4,758] 098AIR & MSL DEFENSE PLANNING & CONTROL SYS26,635123,613  UFR: Supports fielding (AMD) mission command assets to a Army Corps HQ[96,978] 100LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,9921,992 101NETWORK MANAGEMENT INITIALIZATION AND SERVICE15,17915,179 102MANEUVER CONTROL SYSTEM (MCS)132,572137,174  UFR: Tactical Mission Command Equipment[4,602] 103GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)37,20137,201 104INTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPP16,14016,140 105RECONNAISSANCE AND SURVEYING INSTRUMENT SET6,09320,848  UFR: Procures Engineer Instrument Set Field Reconnaissance and Survey Kits[14,755] 106MOD OF IN-SVC EQUIPMENT (ENFIRE)1,1341,134 ELECT EQUIP—AUTOMATION 107ARMY TRAINING MODERNIZATION11,57511,575 108AUTOMATED DATA PROCESSING EQUIP91,98391,983 109GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM4,4654,465 110HIGH PERF COMPUTING MOD PGM (HPCMP)66,36366,363 111CONTRACT WRITING SYSTEM1,0011,001 112RESERVE COMPONENT AUTOMATION SYS (RCAS)26,18326,183 ELECT EQUIP—AUDIO VISUAL SYS (A/V) 113TACTICAL DIGITAL MEDIA4,4414,441 114ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)3,41416,414  UFR: Accelerate procurement of Global Positioning System-Survey[3,000]  UFR: Procures Automated Integrated Survey Instrument (AISI) systems[10,000] ELECT EQUIP—SUPPORT 115PRODUCTION BASE SUPPORT (C-E)499499 116BCT EMERGING TECHNOLOGIES25,05025,050 CLASSIFIED PROGRAMS 116ACLASSIFIED PROGRAMS4,8194,819 CHEMICAL DEFENSIVE EQUIPMENT 117PROTECTIVE SYSTEMS1,6131,613 118FAMILY OF NON-LETHAL EQUIPMENT (FNLE)9,6969,696 120CBRN DEFENSE11,11011,110 BRIDGING EQUIPMENT 121TACTICAL BRIDGING16,61016,610 122TACTICAL BRIDGE, FLOAT-RIBBON21,76143,761  UFR: Procures Bridge Erection Boats[22,000] 124COMMON BRIDGE TRANSPORTER (CBT) RECAP21,04661,446  UFR: Procure Common Bridge Transporters[40,400] ENGINEER (NON-CONSTRUCTION) EQUIPMENT 125HANDHELD STANDOFF MINEFIELD DETECTION SYS-HST5,00010,600  UFR: Procures hand held mine detectors[5,600] 126GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)32,44243,242  UFR: Equipment for 15th and 16th ABCT[10,800] 127AREA MINE DETECTION SYSTEM (AMDS)10,57110,571 128HUSKY MOUNTED DETECTION SYSTEM (HMDS)21,69524,095  UFR: Procures Husky Mounted Detection System[2,400] 129ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)4,51619,616  UFR: Procures M160s[15,100] 130EOD ROBOTICS SYSTEMS RECAPITALIZATION10,07315,073  UFR: Procures the Talon 5A robot[5,000] 131ROBOTICS AND APPLIQUE SYSTEMS3,0003,000 133REMOTE DEMOLITION SYSTEMS5,8477,039  UFR: Procures Radio Frequency Remote Activated Munitions[1,192] 134< $5M, COUNTERMINE EQUIPMENT1,5301,530 135FAMILY OF BOATS AND MOTORS4,3024,302 COMBAT SERVICE SUPPORT EQUIPMENT 136HEATERS AND ECU'S7,40516,461  UFR: Procures Improved Environmental Control Units[9,056] 137SOLDIER ENHANCEMENT1,0951,095 138PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)5,3905,390 139GROUND SOLDIER SYSTEM38,21942,808  UFR: Procures NETT Warrior[4,589] 140MOBILE SOLDIER POWER10,45612,018  UFR: Procures ISPDS-C systems for a Security Forces Assistance Bde[1,562] 142FIELD FEEDING EQUIPMENT15,34029,740  UFR: BCT support equipment[14,400] 143CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM30,60730,607 144FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS10,42618,900  UFR: Engineering equipment[8,474] PETROLEUM EQUIPMENT 146QUALITY SURVEILLANCE EQUIPMENT6,9036,903 147DISTRIBUTION SYSTEMS, PETROLEUM & WATER47,59747,597 MEDICAL EQUIPMENT 148COMBAT SUPPORT MEDICAL43,34343,343 MAINTENANCE EQUIPMENT 149MOBILE MAINTENANCE EQUIPMENT SYSTEMS33,77447,070  UFR: Shop equipment[13,296] 150ITEMS LESS THAN $5.0M (MAINT EQ)2,7283,682  UFR: Additional equipment for growing Army[954] CONSTRUCTION EQUIPMENT 151GRADER, ROAD MTZD, HVY, 6X4 (CCE)98915,719  UFR: Procures 48 Graders for the 16th ABCT[14,730] 152SCRAPERS, EARTHMOVING11,18011,180 154TRACTOR, FULL TRACKED48,679  Unfunded requirement—T9 Dozers[48,679] 155ALL TERRAIN CRANES8,93511,935  UFR: Procures cranes to support bridging assets[3,000] 157HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)64,33984,899  UFR: Procures HMEE for the 16th ABCT[20,560] 158ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP2,5632,563 160CONST EQUIP ESP19,03226,032  UFR: Procures Engineer Mission Module—Water Distributors and 31 Vibratory Rollers[7,000] 161ITEMS LESS THAN $5.0M (CONST EQUIP)6,89911,911  UFR: Procures 2 Vibratory Plate Compactors (VPC) for the 16th ABCT[5,012] RAIL FLOAT CONTAINERIZATION EQUIPMENT 162ARMY WATERCRAFT ESP20,11020,110 163ITEMS LESS THAN $5.0M (FLOAT/RAIL)2,8772,877 GENERATORS 164GENERATORS AND ASSOCIATED EQUIP115,635132,845  UFR: Additional equipment for growing Army[17,210] 165TACTICAL ELECTRIC POWER RECAPITALIZATION7,4367,436 MATERIAL HANDLING EQUIPMENT 166FAMILY OF FORKLIFTS9,00010,635  UFR: Procures additonal 5K LCRTF[1,635] TRAINING EQUIPMENT 167COMBAT TRAINING CENTERS SUPPORT88,888126,638  Unfunded requirement[37,750] 168TRAINING DEVICES, NONSYSTEM285,989285,989 169CLOSE COMBAT TACTICAL TRAINER45,71845,718 170AVIATION COMBINED ARMS TACTICAL TRAINER30,56830,568 171GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING5,4065,406 TEST MEASURE AND DIG EQUIPMENT (TMD) 172CALIBRATION SETS EQUIPMENT5,5645,564 173INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)30,14430,144 174TEST EQUIPMENT MODERNIZATION (TEMOD)7,7717,771 OTHER SUPPORT EQUIPMENT 175M25 STABILIZED BINOCULAR3,9563,956 176RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT5,00010,000  UFR: Support 10 initiatives per year[5,000] 177PHYSICAL SECURITY SYSTEMS (OPA3)60,04760,047 178BASE LEVEL COMMON EQUIPMENT13,23913,239 179MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)60,19299,432  UFR: Additional support equipment[39,240] 180PRODUCTION BASE SUPPORT (OTH)2,2712,271 181SPECIAL EQUIPMENT FOR USER TESTING5,3195,319 182TRACTOR YARD5,9355,935 OPA2 184INITIAL SPARES—C&E38,26938,269 UNDISTRIBUTED 185UNDISTRIBUTED56,000  Security Force Assistance Brigade[56,000]  TOTAL OTHER PROCUREMENT, ARMY6,469,3318,485,056  JOINT IMPROVISED-THREAT DEFEAT FUND NETWORK ATTACK 001RAPID ACQUISITION AND THREAT RESPONSE14,44214,442  TOTAL JOINT IMPROVISED-THREAT DEFEAT FUND14,44214,442  AIRCRAFT PROCUREMENT, NAVY COMBAT AIRCRAFT 002F/A–18E/F (FIGHTER) HORNET1,200,1461,939,146  UFR: Additional F/A–18 E/F Super Hornets[739,000] 003 ADVANCE PROCUREMENT (CY)52,97152,971 004JOINT STRIKE FIGHTER CV582,3241,382,324  UFR: Additional F–35C (Navy)[540,000]  UFR: Additional F–35C (USMC)[260,000] 005 ADVANCE PROCUREMENT (CY)263,112263,112 006JSF STOVL2,398,1392,923,739  UFR: Additional F–35B[525,600] 007 ADVANCE PROCUREMENT (CY)413,450413,450 008CH–53K (HEAVY LIFT)567,605567,605 009 ADVANCE PROCUREMENT (CY)147,046147,046 010V–22 (MEDIUM LIFT)677,4041,199,404  UFR: Additional MV–22/V–22[166,000]  UFR: Additional MV–22B[356,000] 011 ADVANCE PROCUREMENT (CY)27,42227,422 012H–1 UPGRADES (UH–1Y/AH–1Z)678,429898,929  UFR: Additional AH–1Z[220,500] 013 ADVANCE PROCUREMENT (CY)42,08242,082 016P–8A POSEIDON1,245,2511,751,751  UFR: Additional P–8A Poseidon[506,500] 017 ADVANCE PROCUREMENT (CY)140,333140,333 018E–2D ADV HAWKEYE733,910733,910 019 ADVANCE PROCUREMENT (CY)102,026102,026 OTHER AIRCRAFT 022KC–130J129,577484,877  UFR: Additional KC–130J[355,300] 023 ADVANCE PROCUREMENT (CY)25,49725,497 024MQ–4 TRITON522,126517,126  Excess cost growth[–5,000] 025 ADVANCE PROCUREMENT (CY)57,26657,266 026MQ–8 UAV49,47249,472 027STUASL0 UAV88060,080  UFR: Procure additional aircraft[59,200] MODIFICATION OF AIRCRAFT 030AEA SYSTEMS52,96052,960 031AV–8 SERIES43,55543,555 032ADVERSARY2,5652,565 033F–18 SERIES1,043,661992,211  F/A–18 Infrared Search and Track (IRST) Block 1 system[–100,000]  UFR: ALQ–214 USMC Retrofit[32,550]  UFR: ALR–67 Retrofit A-KITS and Partial B-Kits[16,000] 034H–53 SERIES38,71238,712 035SH–60 SERIES95,33395,333 036H–1 SERIES101,886101,886 037EP–3 SERIES7,2317,231 038P–3 SERIES700700 039E–2 SERIES97,56397,563 040TRAINER A/C SERIES8,1848,184 041C–2A18,67318,673 042C–130 SERIES83,54183,541 043FEWSG630630 044CARGO/TRANSPORT A/C SERIES10,07510,075 045E–6 SERIES223,508223,508 046EXECUTIVE HELICOPTERS SERIES38,78738,787 047SPECIAL PROJECT AIRCRAFT8,3048,304 048T–45 SERIES148,071148,071 049POWER PLANT CHANGES19,82719,827 050JPATS SERIES27,00727,007 051COMMON ECM EQUIPMENT146,642146,642 052COMMON AVIONICS CHANGES123,507123,507 053COMMON DEFENSIVE WEAPON SYSTEM2,3172,317 054ID SYSTEMS49,52449,524 055P–8 SERIES18,66518,665 056MAGTF EW FOR AVIATION10,11110,111 057MQ–8 SERIES32,36132,361 059V–22 (TILT/ROTOR ACFT) OSPREY228,321228,321 060F–35 STOVL SERIES34,96334,963 061F–35 CV SERIES31,68931,689 062QRC24,76624,766 063MQ–4 SERIES39,99639,996 AIRCRAFT SPARES AND REPAIR PARTS 064SPARES AND REPAIR PARTS1,681,9141,882,514  UFR: F–35B Spares[32,600]  UFR: Fund to max executable[168,000] AIRCRAFT SUPPORT EQUIP & FACILITIES 065COMMON GROUND EQUIPMENT388,052405,552  UFR: F/A–18C/D Training Systems[17,500] 066AIRCRAFT INDUSTRIAL FACILITIES24,61324,613 067WAR CONSUMABLES39,61439,614 068OTHER PRODUCTION CHARGES1,4631,463 069SPECIAL SUPPORT EQUIPMENT48,50048,500 070FIRST DESTINATION TRANSPORTATION1,9761,976  TOTAL AIRCRAFT PROCUREMENT, NAVY15,056,23518,945,985  WEAPONS PROCUREMENT, NAVY MODIFICATION OF MISSILES 001TRIDENT II MODS1,143,5951,143,595 SUPPORT EQUIPMENT & FACILITIES 002MISSILE INDUSTRIAL FACILITIES7,0867,086 STRATEGIC MISSILES 003TOMAHAWK134,375134,375 TACTICAL MISSILES 004AMRAAM197,109209,109  UFR: Munitions Wholeness[12,000] 005SIDEWINDER79,69279,692 006JSOW5,4875,487 007STANDARD MISSILE510,875510,875 008SMALL DIAMETER BOMB II20,96820,968 009RAM58,587106,587  UFR: Additional RAM BLK II[48,000] 010JOINT AIR GROUND MISSILE (JAGM)3,7893,789 013STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)3,12212,522  UFR: AGM–176A Griffin Missile Qualifications[9,400] 014AERIAL TARGETS124,757124,757 015OTHER MISSILE SUPPORT3,4203,420 016LRASM74,73374,733 MODIFICATION OF MISSILES 017ESSM74,52474,524 019HARPOON MODS17,30017,300 020HARM MODS183,368183,368 021STANDARD MISSILES MODS11,72911,729 SUPPORT EQUIPMENT & FACILITIES 022WEAPONS INDUSTRIAL FACILITIES4,0214,021 023FLEET SATELLITE COMM FOLLOW-ON46,35746,357 ORDNANCE SUPPORT EQUIPMENT 025ORDNANCE SUPPORT EQUIPMENT47,15947,159 TORPEDOES AND RELATED EQUIP 026SSTD5,2405,240 027MK–48 TORPEDO44,77170,871  MK 48 HWT[26,100] 028ASW TARGETS12,39912,399 MOD OF TORPEDOES AND RELATED EQUIP 029MK–54 TORPEDO MODS104,044104,044 030MK–48 TORPEDO ADCAP MODS38,95438,954 031QUICKSTRIKE MINE10,33710,337 SUPPORT EQUIPMENT 032TORPEDO SUPPORT EQUIPMENT70,38370,383 033ASW RANGE SUPPORT3,8643,864 DESTINATION TRANSPORTATION 034FIRST DESTINATION TRANSPORTATION3,9613,961 GUNS AND GUN MOUNTS 035SMALL ARMS AND WEAPONS11,33211,332 MODIFICATION OF GUNS AND GUN MOUNTS 036CIWS MODS72,69872,698 037COAST GUARD WEAPONS38,93138,931 038GUN MOUNT MODS76,02576,025 039LCS MODULE WEAPONS13,11013,110 040CRUISER MODERNIZATION WEAPONS34,82534,825 041AIRBORNE MINE NEUTRALIZATION SYSTEMS16,92516,925 SPARES AND REPAIR PARTS 043SPARES AND REPAIR PARTS110,255110,255  TOTAL WEAPONS PROCUREMENT, NAVY3,420,1073,515,607  PROCUREMENT OF AMMO, NAVY & MC NAVY AMMUNITION 001GENERAL PURPOSE BOMBS34,88234,882 002JDAM57,34357,343 003AIRBORNE ROCKETS, ALL TYPES79,31879,318 004MACHINE GUN AMMUNITION14,11214,112 005PRACTICE BOMBS47,02747,027 006CARTRIDGES & CART ACTUATED DEVICES57,71857,718 007AIR EXPENDABLE COUNTERMEASURES65,90865,908 008JATOS2,8952,895 0105 INCH/54 GUN AMMUNITION22,11222,112 011INTERMEDIATE CALIBER GUN AMMUNITION12,80412,804 012OTHER SHIP GUN AMMUNITION41,59441,594 013SMALL ARMS & LANDING PARTY AMMO49,40149,401 014PYROTECHNIC AND DEMOLITION9,4959,495 016AMMUNITION LESS THAN $5 MILLION3,0803,080 MARINE CORPS AMMUNITION 01960MM, ALL TYPES11,000  Unfunded requirement—Full range practice rounds[11,000] 020MORTARS24,11824,118 02181MM, ALL TYPES14,500  Unfunded requirement—Full range practice rounds[14,500] 023DIRECT SUPPORT MUNITIONS64,04564,045 024INFANTRY WEAPONS AMMUNITION91,45691,456 027ARTILLERY, ALL TYPES17,000  Unfunded requirement—HE Training Rounds[17,000] 029COMBAT SUPPORT MUNITIONS11,78811,788 032AMMO MODERNIZATION17,86217,862 033ARTILLERY MUNITIONS79,42779,427 034ITEMS LESS THAN $5 MILLION5,9605,960  TOTAL PROCUREMENT OF AMMO, NAVY & MC792,345834,845  SHIPBUILDING AND CONVERSION, NAVY FLEET BALLISTIC MISSILE SHIPS 001 ADVANCE PROCUREMENT (CY)842,853842,853 OTHER WARSHIPS 002CARRIER REPLACEMENT PROGRAM4,441,7724,441,772 004VIRGINIA CLASS SUBMARINE3,305,3153,305,315 005 ADVANCE PROCUREMENT (CY)1,920,5962,618,596  3rd FY20 SSN, EOQ or SIB expansion[698,000] 006CVN REFUELING OVERHAULS1,604,8901,569,669  AN/SPN–46 overhaul/upgrade cost growth[–3,126]  AN/SPQ–9B radar unjustified request[–2,746]  IFF interrogator set unjustified request[–2,094]  JPALS cost growth[–555]  UCLASS early to need[–26,700] 007 ADVANCE PROCUREMENT (CY)75,89775,897 008DDG 1000223,968173,968  Unjustified cost growth[–50,000] 009DDG–513,499,0795,283,079  1 additional DDG for FY18–22 MYP contract[1,750,000]  Ship Signal Exploitation Equipment[34,000] 010 ADVANCE PROCUREMENT (CY)90,336340,336  EOQ for FY18–22 MYP contract[250,000] 011LITTORAL COMBAT SHIP636,1461,536,146  LCS[900,000] AMPHIBIOUS SHIPS 013LPD–171,500,000  LX(R) or LPD–30[1,500,000] 014EXPEDITIONARY SEA BASE (ESB)635,000  ESB[635,000] 015LHA REPLACEMENT1,710,9271,710,927 AUXILIARIES, CRAFT AND PRIOR YR PROGRAM COST 018TAO FLEET OILER465,988465,988 019 ADVANCE PROCUREMENT (CY)75,06875,068 020TOWING, SALVAGE, AND RESCUE SHIP (ATS)76,20476,204 023LCU 170031,85031,850 024OUTFITTING548,703542,626  Virginia class outfitting cost growth[–1,689]  Virginia class post-delivery cost growth[–4,388] 025SHIP TO SHORE CONNECTOR212,554524,554  UFR: 5 additional Ship-to-Shore Connector[312,000] 026SERVICE CRAFT23,99462,994  UFR: Berthing barge[39,000] 029COMPLETION OF PY SHIPBUILDING PROGRAMS117,542117,542 032CABLE SHIP250,000  Procure cable ship[250,000]  TOTAL SHIPBUILDING AND CONVERSION, NAVY19,903,68226,180,384  OTHER PROCUREMENT, NAVY SHIP PROPULSION EQUIPMENT 003SURFACE POWER EQUIPMENT41,91041,910 004HYBRID ELECTRIC DRIVE (HED)6,3316,331 GENERATORS 005SURFACE COMBATANT HM&E27,39227,392 NAVIGATION EQUIPMENT 006OTHER NAVIGATION EQUIPMENT65,94365,943 PERISCOPES 007SUB PERISCOPES & IMAGING EQUIP29,000  Submarine Warfare Federated Tactial Systems[29,000] OTHER SHIPBOARD EQUIPMENT 008SUB PERISCOPE, IMAGING AND SUPT EQUIP PROG151,240151,240 009DDG MOD603,355650,864  AWS upgrade kits unit cost growth[–4,526]  Conjunctive alteration definition and integration previously funded[–5,185]  Destroyer modernization[65,000]  DM013 installation insufficient budget justification[–6,780]  DVSS and wireless communications equipment insufficient budget justification[–1,000] 010FIREFIGHTING EQUIPMENT15,88715,887 011COMMAND AND CONTROL SWITCHBOARD2,2402,240 012LHA/LHD MIDLIFE30,28730,287 014POLLUTION CONTROL EQUIPMENT17,29317,293 015SUBMARINE SUPPORT EQUIPMENT27,99027,990 016VIRGINIA CLASS SUPPORT EQUIPMENT46,61046,610 017LCS CLASS SUPPORT EQUIPMENT47,95547,955 018SUBMARINE BATTERIES17,59417,594 019LPD CLASS SUPPORT EQUIPMENT61,90861,908 021STRATEGIC PLATFORM SUPPORT EQUIP15,81215,812 022DSSP EQUIPMENT4,1784,178 023CG MODERNIZATION306,050306,050 024LCAC5,5075,507 025UNDERWATER EOD PROGRAMS55,92255,922 026ITEMS LESS THAN $5 MILLION96,90996,909 027CHEMICAL WARFARE DETECTORS3,0363,036 028SUBMARINE LIFE SUPPORT SYSTEM10,36410,364 REACTOR PLANT EQUIPMENT 029REACTOR POWER UNITS324,925324,925 030REACTOR COMPONENTS534,468534,468 OCEAN ENGINEERING 031DIVING AND SALVAGE EQUIPMENT10,61910,619 SMALL BOATS 032STANDARD BOATS46,09446,094 PRODUCTION FACILITIES EQUIPMENT 034OPERATING FORCES IPE191,541191,541 OTHER SHIP SUPPORT 036LCS COMMON MISSION MODULES EQUIPMENT34,66634,666 037LCS MCM MISSION MODULES55,87089,870  UFR: Additional MCM USV[34,000] 039LCS SUW MISSION MODULES52,96052,960 040LCS IN-SERVICE MODERNIZATION74,426158,426  LCS Modernization[84,000] LOGISTIC SUPPORT 042LSD MIDLIFE & MODERNIZATION89,53649,536  Contract cost savings[–40,000] SHIP SONARS 043SPQ–9B RADAR30,08620,086  Program underexecution[–10,000] 044AN/SQQ–89 SURF ASW COMBAT SYSTEM102,222102,222 046SSN ACOUSTIC EQUIPMENT287,553287,553 047UNDERSEA WARFARE SUPPORT EQUIPMENT13,65313,653 ASW ELECTRONIC EQUIPMENT 049SUBMARINE ACOUSTIC WARFARE SYSTEM21,44921,449 050SSTD12,86712,867 051FIXED SURVEILLANCE SYSTEM300,102300,102 052SURTASS30,18040,180  UFR: 1 Additional[10,000] ELECTRONIC WARFARE EQUIPMENT 054AN/SLQ–32240,433240,433 RECONNAISSANCE EQUIPMENT 055SHIPBOARD IW EXPLOIT187,007227,007  UFR: 3 SSEE Increment F and Paragon/Graywing[40,000] 056AUTOMATED IDENTIFICATION SYSTEM (AIS)510510 OTHER SHIP ELECTRONIC EQUIPMENT 058COOPERATIVE ENGAGEMENT CAPABILITY23,89223,892 060NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)10,74110,741 061ATDLS38,01638,016 062NAVY COMMAND AND CONTROL SYSTEM (NCCS)4,5124,512 063MINESWEEPING SYSTEM REPLACEMENT31,53131,531 064SHALLOW WATER MCM8,7968,796 065NAVSTAR GPS RECEIVERS (SPACE)15,92315,923 066AMERICAN FORCES RADIO AND TV SERVICE2,7302,730 067STRATEGIC PLATFORM SUPPORT EQUIP6,8896,889 AVIATION ELECTRONIC EQUIPMENT 070ASHORE ATC EQUIPMENT71,88271,882 071AFLOAT ATC EQUIPMENT44,61144,611 077ID SYSTEMS21,23921,239 078NAVAL MISSION PLANNING SYSTEMS11,97611,976 OTHER SHORE ELECTRONIC EQUIPMENT 080TACTICAL/MOBILE C4I SYSTEMS32,42532,425 081DCGS-N13,79013,790 082CANES322,754322,754 083RADIAC10,71810,718 084CANES-INTELL48,02848,028 085GPETE6,8616,861 086MASF8,0818,081 087INTEG COMBAT SYSTEM TEST FACILITY5,0195,019 088EMI CONTROL INSTRUMENTATION4,1884,188 089ITEMS LESS THAN $5 MILLION105,292105,292 SHIPBOARD COMMUNICATIONS 090SHIPBOARD TACTICAL COMMUNICATIONS23,69523,695 091SHIP COMMUNICATIONS AUTOMATION103,990103,990 092COMMUNICATIONS ITEMS UNDER $5M18,57718,577 SUBMARINE COMMUNICATIONS 093SUBMARINE BROADCAST SUPPORT29,66929,669 094SUBMARINE COMMUNICATION EQUIPMENT86,20486,204 SATELLITE COMMUNICATIONS 095SATELLITE COMMUNICATIONS SYSTEMS14,65414,654 096NAVY MULTIBAND TERMINAL (NMT)69,76469,764 SHORE COMMUNICATIONS 097JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)4,2564,256 CRYPTOGRAPHIC EQUIPMENT 099INFO SYSTEMS SECURITY PROGRAM (ISSP)89,66389,663 100MIO INTEL EXPLOITATION TEAM961961 CRYPTOLOGIC EQUIPMENT 101CRYPTOLOGIC COMMUNICATIONS EQUIP11,28711,287 OTHER ELECTRONIC SUPPORT 110COAST GUARD EQUIPMENT36,58436,584 SONOBUOYS 112SONOBUOYS—ALL TYPES173,616173,616 AIRCRAFT SUPPORT EQUIPMENT 113WEAPONS RANGE SUPPORT EQUIPMENT72,11072,110 114AIRCRAFT SUPPORT EQUIPMENT108,482108,482 115ADVANCED ARRESTING GEAR (AAG)10,90010,900 116METEOROLOGICAL EQUIPMENT21,13721,137 117DCRS/DPL660660 118AIRBORNE MINE COUNTERMEASURES20,60520,605 119AVIATION SUPPORT EQUIPMENT34,03234,032 SHIP GUN SYSTEM EQUIPMENT 120SHIP GUN SYSTEMS EQUIPMENT5,2775,277 SHIP MISSILE SYSTEMS EQUIPMENT 121SHIP MISSILE SUPPORT EQUIPMENT272,359272,359 122TOMAHAWK SUPPORT EQUIPMENT73,18473,184 FBM SUPPORT EQUIPMENT 123STRATEGIC MISSILE SYSTEMS EQUIP246,221246,221 ASW SUPPORT EQUIPMENT 124SSN COMBAT CONTROL SYSTEMS129,972129,972 125ASW SUPPORT EQUIPMENT23,20923,209 OTHER ORDNANCE SUPPORT EQUIPMENT 126EXPLOSIVE ORDNANCE DISPOSAL EQUIP15,59615,596 127ITEMS LESS THAN $5 MILLION5,9815,981 OTHER EXPENDABLE ORDNANCE 128SUBMARINE TRAINING DEVICE MODS74,55074,550 130SURFACE TRAINING EQUIPMENT83,02283,022 CIVIL ENGINEERING SUPPORT EQUIPMENT 131PASSENGER CARRYING VEHICLES5,2995,299 132GENERAL PURPOSE TRUCKS2,9462,946 133CONSTRUCTION & MAINTENANCE EQUIP34,97034,970 134FIRE FIGHTING EQUIPMENT2,5412,541 135TACTICAL VEHICLES19,69919,699 136AMPHIBIOUS EQUIPMENT12,16212,162 137POLLUTION CONTROL EQUIPMENT2,7482,748 138ITEMS UNDER $5 MILLION18,08418,084 139PHYSICAL SECURITY VEHICLES1,1701,170 SUPPLY SUPPORT EQUIPMENT 141SUPPLY EQUIPMENT21,79721,797 143FIRST DESTINATION TRANSPORTATION5,5725,572 144SPECIAL PURPOSE SUPPLY SYSTEMS482,916482,916 TRAINING DEVICES 146TRAINING AND EDUCATION EQUIPMENT25,62425,624 COMMAND SUPPORT EQUIPMENT 147COMMAND SUPPORT EQUIPMENT59,07655,765  Consolidate requirements Navy Enterprise Resource Planning[–3,311] 149MEDICAL SUPPORT EQUIPMENT4,3834,383 151NAVAL MIP SUPPORT EQUIPMENT2,0302,030 152OPERATING FORCES SUPPORT EQUIPMENT7,5007,500 153C4ISR EQUIPMENT4,0104,010 154ENVIRONMENTAL SUPPORT EQUIPMENT23,64423,644 155PHYSICAL SECURITY EQUIPMENT101,982101,982 156ENTERPRISE INFORMATION TECHNOLOGY19,78919,789 OTHER 160NEXT GENERATION ENTERPRISE SERVICE104,584104,584 CLASSIFIED PROGRAMS 161ACLASSIFIED PROGRAMS23,70723,707 SPARES AND REPAIR PARTS 161SPARES AND REPAIR PARTS278,565278,565 UNDISTRIBUTED 162UNDISTRIBUTED50,000  Classified Project 0428[50,000]  TOTAL OTHER PROCUREMENT, NAVY8,277,7898,518,987  PROCUREMENT, MARINE CORPS TRACKED COMBAT VEHICLES 001AAV7A1 PIP107,665107,665 002AMPHIBIOUS COMBAT VEHICLE 1.1161,511161,511 003LAV PIP17,24417,244 ARTILLERY AND OTHER WEAPONS 004EXPEDITIONARY FIRE SUPPORT SYSTEM626626 005155MM LIGHTWEIGHT TOWED HOWITZER20,25920,259 006HIGH MOBILITY ARTILLERY ROCKET SYSTEM59,94359,943 007WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION19,61619,616 OTHER SUPPORT 008MODIFICATION KITS17,77817,778 GUIDED MISSILES 010GROUND BASED AIR DEFENSE9,4329,432 011JAVELIN41,15941,159 012FOLLOW ON TO SMAW25,12525,125 013ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)51,55351,553 COMMAND AND CONTROL SYSTEMS 016COMMON AVIATION COMMAND AND CONTROL SYSTEM (C44,92844,928 REPAIR AND TEST EQUIPMENT 017REPAIR AND TEST EQUIPMENT33,05633,056 COMMAND AND CONTROL SYSTEM (NON-TEL) 020ITEMS UNDER $5 MILLION (COMM & ELEC)17,64437,844  UFR: Night Optics for Sniper Rifle[20,200] 021AIR OPERATIONS C2 SYSTEMS18,39318,393 RADAR + EQUIPMENT (NON-TEL) 022RADAR SYSTEMS12,41112,411 023GROUND/AIR TASK ORIENTED RADAR (G/ATOR)139,167139,167 024RQ–21 UAS77,84177,841 INTELL/COMM EQUIPMENT (NON-TEL) 025GCSS-MC1,9901,990 026FIRE SUPPORT SYSTEM22,26022,260 027INTELLIGENCE SUPPORT EQUIPMENT55,75955,759 029UNMANNED AIR SYSTEMS (INTEL)10,15423,654  UFR: Long Endurance Small UAS[13,500] 030DCGS-MC13,46213,462 031UAS PAYLOADS14,19314,193 OTHER SUPPORT (NON-TEL) 035NEXT GENERATION ENTERPRISE NETWORK (NGEN)98,51198,511 036COMMON COMPUTER RESOURCES66,89466,894 037COMMAND POST SYSTEMS186,912206,912  Additional NOTM-A Systems for emerging operational requirements[20,000] 038RADIO SYSTEMS34,36134,361 039COMM SWITCHING & CONTROL SYSTEMS54,61554,615 040COMM & ELEC INFRASTRUCTURE SUPPORT44,45544,455 CLASSIFIED PROGRAMS 040ACLASSIFIED PROGRAMS4,2144,214 ADMINISTRATIVE VEHICLES 042COMMERCIAL CARGO VEHICLES66,95166,951 TACTICAL VEHICLES 043MOTOR TRANSPORT MODIFICATIONS21,82421,824 044JOINT LIGHT TACTICAL VEHICLE233,639233,639 045FAMILY OF TACTICAL TRAILERS1,9381,938 046TRAILERS10,28210,282 ENGINEER AND OTHER EQUIPMENT 048ENVIRONMENTAL CONTROL EQUIP ASSORT1,4051,405 050TACTICAL FUEL SYSTEMS1,7881,788 051POWER EQUIPMENT ASSORTED9,9109,910 052AMPHIBIOUS SUPPORT EQUIPMENT5,8305,830 053EOD SYSTEMS27,24027,240 MATERIALS HANDLING EQUIPMENT 054PHYSICAL SECURITY EQUIPMENT53,47753,477 GENERAL PROPERTY 056TRAINING DEVICES76,18585,064  UFR: ITESS-II Force on Force Training System[8,879] 058FAMILY OF CONSTRUCTION EQUIPMENT26,28626,286 059FAMILY OF INTERNALLY TRANSPORTABLE VEH (ITV)1,5831,583 OTHER SUPPORT 060ITEMS LESS THAN $5 MILLION7,7167,716 SPARES AND REPAIR PARTS 062SPARES AND REPAIR PARTS35,64035,640  TOTAL PROCUREMENT, MARINE CORPS2,064,8252,127,404  AIRCRAFT PROCUREMENT, AIR FORCE TACTICAL FORCES 001F–354,544,6845,634,684  Additional Tooling in Support of Unfunded Priority[60,000]  UFR: Procure additional F–35As[1,030,000] 002 ADVANCE PROCUREMENT (CY)780,300780,300 002AO/A-X LIGHT ATTACK FIGHTER400,000  O/A-X Light Attack Fighter[400,000] TACTICAL AIRLIFT 003KC–46A TANKER2,545,6742,945,674  UFR: Procure KC–46[400,000] OTHER AIRLIFT 004C–130J57,708159,708  Technical adjustments for Weapon System Trainers[102,000] 006HC–130J198,502298,502  UFR: Procure HC–130s[100,000] 008MC–130J379,373979,373  UFR: Procures MC–130s[600,000] 009 ADVANCE PROCUREMENT (CY)30,00030,000 MISSION SUPPORT AIRCRAFT 012CIVIL AIR PATROL A/C2,6952,695 OTHER AIRCRAFT 014TARGET DRONES109,841109,841 017MQ–9117,141117,141 017ACOMPASS CALL108,173  Technical adjustment[108,173] STRATEGIC AIRCRAFT 018B–2A96,72796,727 019B–1B155,634121,634  Excess funding[–34,000] 020B–52109,295109,295 021LARGE AIRCRAFT INFRARED COUNTERMEASURES4,0464,046 TACTICAL AIRCRAFT 022A–106,010109,010  UFR: A–10 Wings[103,000] 023F–15417,193417,193 024F–16203,864203,864 025F–22A161,630161,630 026 ADVANCE PROCUREMENT (CY)15,00015,000 027F–35 MODIFICATIONS68,27068,270 028INCREMENT 3.2B105,756105,756 030KC–46A TANKER6,2136,213 AIRLIFT AIRCRAFT 031C–536,59236,592 032C–5M6,8176,817 033C–17A125,522125,522 034C–2113,25313,253 035C–32A79,44979,449 036C–37A15,42315,423 037C–130J10,7270  Technical adjustments[–10,727] TRAINER AIRCRAFT 038GLIDER MODS136136 039T–635,70635,706 040T–121,47721,477 041T–3851,64151,641 OTHER AIRCRAFT 042U–2 MODS36,40636,406 043KC–10A (ATCA)4,2434,243 044C–125,8465,846 045VC–25A MOD52,10752,107 046C–4031,11931,119 047C–13066,310195,310  C–130H NP2000 Prop[55,000]  C–130H T56 3.5[74,000] 048C–130J MODS171,230181,957  Technical adjustments[10,727] 049C–13569,42869,428 050OC–135B23,09123,091 051COMPASS CALL MODS166,541102,968  Technical adjustment[–108,173]  UFR: Avionics Viability Program (AVP) upgrades[10,000]  UFR: Expected disconnect in air vehicle[10,000]  UFR: Mission and support equipment[24,600] 052COMBAT FLIGHT INSPECTION (CFIN)495495 053RC–135201,559201,559 054E–3189,772189,772 055E–430,49330,493 056E–813,23213,232 057AIRBORNE WARNING AND CONTROL SYSTEM164,786164,786 058FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS24,71624,716 059H–13,7303,730 060H–6075,98992,089  Unfunded requirement[16,100] 061RQ–4 MODS43,968101,868  HA-ISR Payload Adapters[18,300]  UFR: Replace RQ–4 TFT Antennas[39,600] 062HC/MC–130 MODIFICATIONS67,67467,674 063OTHER AIRCRAFT59,06859,068 065MQ–9 MODS264,740264,740 066CV–22 MODS60,99060,990 AIRCRAFT SPARES AND REPAIR PARTS 067INITIAL SPARES/REPAIR PARTS1,041,5691,121,169  Additional F–35 Initial Spares[79,600] COMMON SUPPORT EQUIPMENT 068AIRCRAFT REPLACEMENT SUPPORT EQUIP75,84675,846 069OTHER PRODUCTION CHARGES8,5248,524 071T–53A TRAINER501501 POST PRODUCTION SUPPORT 072B–2A447447 073B–2A38,50938,509 074B–52199199 075C–17A12,02812,028 078RC–13529,70029,700 079F–1520,00020,000 080F–152,5242,524 081F–1618,0515,651  Program reduction[–12,400] 082F–22A119,566119,566 083OTHER AIRCRAFT85,00085,000 085RQ–4 POST PRODUCTION CHARGES86,69586,695 086CV–22 MODS4,5004,500 INDUSTRIAL PREPAREDNESS 087INDUSTRIAL RESPONSIVENESS14,73930,739  Program increase[16,000] 088C–130J102,0000  Technical adjustments for Weapon System Trainers[–102,000] WAR CONSUMABLES 089WAR CONSUMABLES37,64737,647 OTHER PRODUCTION CHARGES 090OTHER PRODUCTION CHARGES1,339,1601,339,160 092OTHER AIRCRAFT600600 CLASSIFIED PROGRAMS 092ACLASSIFIED PROGRAMS53,21253,212  TOTAL AIRCRAFT PROCUREMENT, AIR FORCE15,430,84918,420,649  MISSILE PROCUREMENT, AIR FORCE MISSILE REPLACEMENT EQUIPMENT—BALLISTIC 001MISSILE REPLACEMENT EQ-BALLISTIC99,09899,098 TACTICAL 002JOINT AIR-SURFACE STANDOFF MISSILE441,367441,367 003LRASM044,72861,728  UFR: Long Range Anti-Ship Missile (LRASM)[17,000] 004SIDEWINDER (AIM–9X)125,350125,350 005AMRAAM304,327304,327 006PREDATOR HELLFIRE MISSILE34,86734,867 007SMALL DIAMETER BOMB266,030266,030 INDUSTRIAL FACILITIES 008INDUSTR'L PREPAREDNS/POL PREVENTION926926 CLASS IV 009ICBM FUZE MOD6,3346,334 010MM III MODIFICATIONS80,10980,109 011AGM–65D MAVERICK289289 013AIR LAUNCH CRUISE MISSILE (ALCM)36,42536,425 014SMALL DIAMETER BOMB14,08614,086 MISSILE SPARES AND REPAIR PARTS 015INITIAL SPARES/REPAIR PARTS101,153101,153 SPECIAL PROGRAMS 020SPECIAL UPDATE PROGRAMS44,91744,917 CLASSIFIED PROGRAMS 020ACLASSIFIED PROGRAMS708,176708,176  TOTAL MISSILE PROCUREMENT, AIR FORCE2,308,1822,325,182  SPACE PROCUREMENT, AIR FORCE SPACE PROGRAMS 001ADVANCED EHF56,97456,974 002AF SATELLITE COMM SYSTEM57,51657,516 003COUNTERSPACE SYSTEMS28,79828,798 004FAMILY OF BEYOND LINE-OF-SIGHT TERMINALS146,972146,972 005WIDEBAND GAPFILLER SATELLITES(SPACE)80,84980,849 006GPS III SPACE SEGMENT85,89485,894 007GLOBAL POSTIONING (SPACE)2,1982,198 008SPACEBORNE EQUIP (COMSEC)25,04825,048 010MILSATCOM33,03333,033 011EVOLVED EXPENDABLE LAUNCH CAPABILITY957,420957,420 012EVOLVED EXPENDABLE LAUNCH VEH(SPACE)606,488606,488 013SBIR HIGH (SPACE)981,0091,054,809  UFR: SBIRS equipment[73,800] 014 ADVANCE PROCUREMENT (CY)132,420132,420 015NUDET DETECTION SYSTEM6,3706,370 016SPACE MODS37,20337,203 017SPACELIFT RANGE SYSTEM SPACE113,874113,874 SSPARES 018INITIAL SPARES/REPAIR PARTS18,70918,709  TOTAL SPACE PROCUREMENT, AIR FORCE3,370,7753,444,575  PROCUREMENT OF AMMUNITION, AIR FORCE ROCKETS 001ROCKETS147,454147,454 CARTRIDGES 002CARTRIDGES161,744161,744 BOMBS 003PRACTICE BOMBS28,50928,509 004GENERAL PURPOSE BOMBS329,501329,501 005MASSIVE ORDNANCE PENETRATOR (MOP)38,38238,382 006JOINT DIRECT ATTACK MUNITION319,525319,525 007B6177,06877,068 008 ADVANCE PROCUREMENT (CY)11,23911,239 OTHER ITEMS 009CAD/PAD53,46953,469 010EXPLOSIVE ORDNANCE DISPOSAL (EOD)5,9215,921 011SPARES AND REPAIR PARTS678678 012MODIFICATIONS1,4091,409 013ITEMS LESS THAN $5 MILLION5,0475,047 FLARES 015FLARES143,983143,983 FUZES 016FUZES24,06224,062 SMALL ARMS 017SMALL ARMS28,61128,611  TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE1,376,6021,376,602  OTHER PROCUREMENT, AIR FORCE PASSENGER CARRYING VEHICLES 001PASSENGER CARRYING VEHICLES15,65115,651 CARGO AND UTILITY VEHICLES 002MEDIUM TACTICAL VEHICLE54,60767,907  Unfunded requirement[13,300] 003CAP VEHICLES1,0111,011 004CARGO AND UTILITY VEHICLES28,67078,020  Unfunded requirement[49,350] SPECIAL PURPOSE VEHICLES 005SECURITY AND TACTICAL VEHICLES59,39869,362  UFR: Set the Theater initiative, PACOM[9,964] 006SPECIAL PURPOSE VEHICLES19,78430,391  Unfunded requirement[10,607] FIRE FIGHTING EQUIPMENT 007FIRE FIGHTING/CRASH RESCUE VEHICLES14,76814,768 MATERIALS HANDLING EQUIPMENT 008MATERIALS HANDLING VEHICLES13,56159,089  UFR: Set the Theater (StT) PACOM[45,528] BASE MAINTENANCE SUPPORT 009RUNWAY SNOW REMOV & CLEANING EQUIP3,42911,550  Unfunded requirement[8,121] 010BASE MAINTENANCE SUPPORT VEHICLES60,07573,305  UFR: Set the Theater (StT) PACOM[13,230] COMM SECURITY EQUIPMENT(COMSEC) 011COMSEC EQUIPMENT115,000123,000  UFR: Cyber Squadron Initiative[8,000] INTELLIGENCE PROGRAMS 013INTERNATIONAL INTEL TECH & ARCHITECTURES22,33522,335 014INTELLIGENCE TRAINING EQUIPMENT5,8925,892 015INTELLIGENCE COMM EQUIPMENT34,07234,072 ELECTRONICS PROGRAMS 016AIR TRAFFIC CONTROL & LANDING SYS66,143104,843  UFR: Cyber Squadron Initiative (WSCR)[6,000]  UFR: Deployable Radar Approach Control[16,500]  UFR: D-ILS Procurement[16,200] 017NATIONAL AIRSPACE SYSTEM12,64112,641 018BATTLE CONTROL SYSTEM—FIXED6,4157,815  UFR: Battle Control System (BCS) Tech Refresh[1,400] 019THEATER AIR CONTROL SYS IMPROVEMENTS23,23323,233 020WEATHER OBSERVATION FORECAST40,11640,116 021STRATEGIC COMMAND AND CONTROL72,81072,810 022CHEYENNE MOUNTAIN COMPLEX9,8649,864 023MISSION PLANNING SYSTEMS15,48615,486 025INTEGRATED STRAT PLAN & ANALY NETWORK (ISPAN)9,1879,187 SPCL COMM-ELECTRONICS PROJECTS 026GENERAL INFORMATION TECHNOLOGY51,82651,826 027AF GLOBAL COMMAND & CONTROL SYS3,6343,634 028MOBILITY COMMAND AND CONTROL10,08310,083 029AIR FORCE PHYSICAL SECURITY SYSTEM201,866219,866  Unfunded requirement—Intrusion Detection Systems[18,000] 030COMBAT TRAINING RANGES115,198115,198 031MINIMUM ESSENTIAL EMERGENCY COMM N292292 032WIDE AREA SURVEILLANCE (WAS)62,08762,087 033C3 COUNTERMEASURES37,76437,764 034GCSS-AF FOS2,8262,826 035DEFENSE ENTERPRISE ACCOUNTING AND MGMT SYSTEM1,5141,514 036THEATER BATTLE MGT C2 SYSTEM9,6469,646 037AIR & SPACE OPERATIONS CTR-WPN SYS25,53325,533 AIR FORCE COMMUNICATIONS 040BASE INFORMATION TRANSPT INFRAST (BITI) WIRED28,15928,159 041AFNET160,820186,820  UFR: ARAD Enterprise Software[26,000] 042JOINT COMMUNICATIONS SUPPORT ELEMENT (JCSE)5,1355,135 043USCENTCOM18,71918,719 ORGANIZATION AND BASE 044TACTICAL C-E EQUIPMENT123,206123,206 045COMBAT SURVIVOR EVADER LOCATER3,0043,004 046RADIO EQUIPMENT15,73615,736 047CCTV/AUDIOVISUAL EQUIPMENT5,4805,480 048BASE COMM INFRASTRUCTURE130,539130,539 MODIFICATIONS 049COMM ELECT MODS70,79870,798 PERSONAL SAFETY & RESCUE EQUIP 051ITEMS LESS THAN $5 MILLION52,964116,864  UFR: Battlefield Airman Combat Equipment[59,400]  UFR: Procure Parachute Phantom Oxygen System[500]  Unfunded requirements[4,000] DEPOT PLANT+MTRLS HANDLING EQ 052MECHANIZED MATERIAL HANDLING EQUIP10,38110,381 BASE SUPPORT EQUIPMENT 053BASE PROCURED EQUIPMENT15,03820,038  Program increase—Civil Engineers Construction, Surveying, and Mapping Equipment[5,000] 054ENGINEERING AND EOD EQUIPMENT26,28758,837  Unfunded requirement[32,550] 055MOBILITY EQUIPMENT8,47045,150  UFR: Basic Expeditionary Airfield Resources spare requirements in support of the Set the Theater, PACOM[36,680] 056ITEMS LESS THAN $5 MILLION28,76828,768 SPECIAL SUPPORT PROJECTS 058DARP RC13525,98525,985 059DCGS-AF178,423178,423 061SPECIAL UPDATE PROGRAM881,980881,980 CLASSIFIED PROGRAMS 062ACLASSIFIED PROGRAMS16,848,56816,848,568 SPARES AND REPAIR PARTS 064SPARES AND REPAIR PARTS26,67526,675  TOTAL OTHER PROCUREMENT, AIR FORCE19,891,55220,271,882  PROCUREMENT, DEFENSE-WIDE MAJOR EQUIPMENT, OSD 042MAJOR EQUIPMENT, OSD36,99936,999 MAJOR EQUIPMENT, NSA 041INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)5,9385,938 MAJOR EQUIPMENT, WHS 045MAJOR EQUIPMENT, WHS10,52910,529 MAJOR EQUIPMENT, DISA 007INFORMATION SYSTEMS SECURITY24,80524,805 008TELEPORT PROGRAM46,63846,638 009ITEMS LESS THAN $5 MILLION15,54115,541 010NET CENTRIC ENTERPRISE SERVICES (NCES)1,1611,161 011DEFENSE INFORMATION SYSTEM NETWORK126,345126,345 012CYBER SECURITY INITIATIVE1,8171,817 013WHITE HOUSE COMMUNICATION AGENCY45,24345,243 014SENIOR LEADERSHIP ENTERPRISE294,139294,139 016JOINT REGIONAL SECURITY STACKS (JRSS)188,483188,483 017JOINT SERVICE PROVIDER100,783100,783 MAJOR EQUIPMENT, DLA 019MAJOR EQUIPMENT2,9512,951 MAJOR EQUIPMENT, DSS 023MAJOR EQUIPMENT1,0731,073 MAJOR EQUIPMENT, DCAA 001ITEMS LESS THAN $5 MILLION1,4751,475 MAJOR EQUIPMENT, TJS 043MAJOR EQUIPMENT, TJS9,3419,341 044MAJOR EQUIPMENT, TJS—CE2T2903903 MAJOR EQUIPMENT, MISSILE DEFENSE AGENCY 027THAAD960,732960,732 027AGROUND BASED MIDCOURSE180,000180,000 027B ADVANCE PROCUREMENT (CY)88,00088,000 028AEGIS BMD876,018876,018 029 ADVANCE PROCUREMENT (CY)38,73838,738 030BMDS AN/TPY–2 RADARS11,94711,947 031ARROW UPPER TIER120,000  Program increase for co-production[120,000] 032DAVID'S SLING120,000  Program increase for co-production[120,000] 033AEGIS ASHORE PHASE III59,73959,739 034IRON DOME42,00092,000  Increase for Co-production of Iron Dome Tamir interceptors[50,000] 035AEGIS BMD HARDWARE AND SOFTWARE160,330160,330 MAJOR EQUIPMENT, DHRA 003PERSONNEL ADMINISTRATION14,58814,588 MAJOR EQUIPMENT, DEFENSE THREAT REDUCTION AGENCY 025VEHICLES204204 026OTHER MAJOR EQUIPMENT12,36312,363 MAJOR EQUIPMENT, DODEA 021AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,9101,910 MAJOR EQUIPMENT, DCMA 002MAJOR EQUIPMENT4,3474,347 MAJOR EQUIPMENT, DMACT 020MAJOR EQUIPMENT13,46413,464 CLASSIFIED PROGRAMS 045ACLASSIFIED PROGRAMS657,759657,759 AVIATION PROGRAMS 049ROTARY WING UPGRADES AND SUSTAINMENT158,988145,488  SOCOM requested transfer[–13,500] 050UNMANNED ISR13,29513,295 051NON-STANDARD AVIATION4,8924,892 052U–285,7695,769 053MH–47 CHINOOK87,34587,345 055CV–22 MODIFICATION42,17842,178 057MQ–9 UNMANNED AERIAL VEHICLE21,66021,660 059PRECISION STRIKE PACKAGE229,728229,728 060AC/MC–130J179,934179,934 061C–130 MODIFICATIONS28,05928,059 SHIPBUILDING 062UNDERWATER SYSTEMS92,60679,806  SOCOM requested transfer[–12,800] AMMUNITION PROGRAMS 063ORDNANCE ITEMS <$5M112,331112,331 OTHER PROCUREMENT PROGRAMS 064INTELLIGENCE SYSTEMS82,53882,538 065DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS11,04211,042 066OTHER ITEMS <$5M54,59254,592 067COMBATANT CRAFT SYSTEMS23,27223,272 068SPECIAL PROGRAMS16,05316,053 069TACTICAL VEHICLES63,30463,304 070WARRIOR SYSTEMS <$5M252,070252,070 071COMBAT MISSION REQUIREMENTS19,57019,570 072GLOBAL VIDEO SURVEILLANCE ACTIVITIES3,5893,589 073OPERATIONAL ENHANCEMENTS INTELLIGENCE17,95317,953 075OPERATIONAL ENHANCEMENTS241,429254,679  UFR: Medium Precision Strike munitions[13,250] CBDP 076CHEMICAL BIOLOGICAL SITUATIONAL AWARENESS135,031135,031 077CB PROTECTION & HAZARD MITIGATION141,027141,027  TOTAL PROCUREMENT, DEFENSE-WIDE6,074,5586,351,508  JOINT URGENT OPERATIONAL NEEDS FUND JOINT URGENT OPERATIONAL NEEDS FUND 001JOINT URGENT OPERATIONAL NEEDS FUND99,7950  Program reduction[–99,795]  TOTAL JOINT URGENT OPERATIONAL NEEDS FUND99,7950  NATIONAL GUARD AND RESERVE EQUIPMENT UNDISTRIBUTED 007UNDISTRIBUTED250,000  Program increase[250,000]  TOTAL NATIONAL GUARD AND RESERVE EQUIPMENT250,000   TOTAL PROCUREMENT116,406,908137,311,332 4102.Procurement for overseas contingency operations   SEC. 4102. PROCUREMENT FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) LineItemFY 2018 RequestConference Authorized  AIRCRAFT PROCUREMENT, ARMY FIXED WING 004MQ–1 UAV87,30087,300 ROTARY 006AH–64 APACHE BLOCK IIIA REMAN39,04039,040 MODIFICATION OF AIRCRAFT 015MQ–1 PAYLOAD (MIP)41,40041,400 018MULTI SENSOR ABN RECON (MIP)33,47533,475 023EMARSS SEMA MODS (MIP)36,00036,000 027COMMS, NAV SURVEILLANCE4,2894,289 GROUND SUPPORT AVIONICS 033CMWS139,742139,742 034COMMON INFRARED COUNTERMEASURES (CIRCM)43,44043,440  TOTAL AIRCRAFT PROCUREMENT, ARMY424,686424,686  MISSILE PROCUREMENT, ARMY AIR-TO-SURFACE MISSILE SYSTEM 005HELLFIRE SYS SUMMARY278,073278,073 ANTI-TANK/ASSAULT MISSILE SYS 008JAVELIN (AAWS-M) SYSTEM SUMMARY8,1128,112 009TOW 2 SYSTEM SUMMARY3,9073,907 011GUIDED MLRS ROCKET (GMLRS)191,522191,522 013HIGH MOBILITY ARTILLERY ROCKET SYSTEM (HIMARS41,00041,000 014LETHAL MINIATURE AERIAL MISSILE SYSTEM (LMAMS8,6698,669 MODIFICATIONS 018STINGER MODS28,00028,000  TOTAL MISSILE PROCUREMENT, ARMY559,283559,283  PROCUREMENT OF W&TCV, ARMY TRACKED COMBAT VEHICLES 001BRADLEY PROGRAM200,000200,000 002ARMORED MULTI PURPOSE VEHICLE (AMPV)253,903253,903 MODIFICATION OF TRACKED COMBAT VEHICLES 006BRADLEY PROGRAM (MOD)30,00030,000 008PALADIN INTEGRATED MANAGEMENT (PIM)125,736125,736 014M1 ABRAMS TANK (MOD)138,700138,700 015ABRAMS UPGRADE PROGRAM442,800442,800  TOTAL PROCUREMENT OF W&TCV, ARMY1,191,1391,191,139  PROCUREMENT OF AMMUNITION, ARMY SMALL/MEDIUM CAL AMMUNITION 003CTG, HANDGUN, ALL TYPES55 004CTG, .50 CAL, ALL TYPES121121 005CTG, 20MM, ALL TYPES1,6051,605 007CTG, 30MM, ALL TYPES35,00035,000 ARTILLERY AMMUNITION 015PROJ 155MM EXTENDED RANGE M98223,23423,234 016ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL20,02320,023 MINES 017MINES & CLEARING CHARGES, ALL TYPES11,61511,615 ROCKETS 019SHOULDER LAUNCHED MUNITIONS, ALL TYPES25,00025,000 020ROCKET, HYDRA 70, ALL TYPES75,82075,820 OTHER AMMUNITION 024SIGNALS, ALL TYPES1,0131,013  TOTAL PROCUREMENT OF AMMUNITION, ARMY193,436193,436  OTHER PROCUREMENT, ARMY TACTICAL VEHICLES 010FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)25,87425,874 012HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV38,62838,628 014MODIFICATION OF IN SVC EQUIP64,64764,647 015MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS17,50817,508 COMM—JOINT COMMUNICATIONS 020SIGNAL MODERNIZATION PROGRAM4,9004,900 COMM—COMBAT COMMUNICATIONS 041TRACTOR RIDE1,0001,000 COMM—BASE COMMUNICATIONS 062INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM2,5002,500 ELECT EQUIP—TACT INT REL ACT (TIARA) 068DCGS-A (MIP)39,51539,515 070TROJAN (MIP)21,31021,310 071MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)2,3002,300 072CI HUMINT AUTO REPRTING AND COLL(CHARCS)14,46014,460 075BIOMETRIC TACTICAL COLLECTION DEVICES (MIP)5,1805,180 ELECT EQUIP—ELECTRONIC WARFARE (EW) 080FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE16,93516,935 081COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES18,87418,874 ELECT EQUIP—TACTICAL SURV. (TAC SURV) 084NIGHT VISION DEVICES377377 085SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF6060 087INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS57,50057,500 093MOD OF IN-SVC EQUIP (LLDR)3,9743,974 095MORTAR FIRE CONTROL SYSTEM2,9472,947 ELECT EQUIP—TACTICAL C2 SYSTEMS 098AIR & MSL DEFENSE PLANNING & CONTROL SYS9,1009,100 CHEMICAL DEFENSIVE EQUIPMENT 119BASE DEFENSE SYSTEMS (BDS)3,7263,726 COMBAT SERVICE SUPPORT EQUIPMENT 136HEATERS AND ECU'S270270 142FIELD FEEDING EQUIPMENT145145 143CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM1,9801,980 MEDICAL EQUIPMENT 148COMBAT SUPPORT MEDICAL25,69025,690 MAINTENANCE EQUIPMENT 149MOBILE MAINTENANCE EQUIPMENT SYSTEMS1,1241,124 CONSTRUCTION EQUIPMENT 153HYDRAULIC EXCAVATOR3,8503,850 157HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)1,9321,932 GENERATORS 164GENERATORS AND ASSOCIATED EQUIP569569 TRAINING EQUIPMENT 168TRAINING DEVICES, NONSYSTEM2,7002,700 TEST MEASURE AND DIG EQUIPMENT (TMD) 173INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)7,5007,500 OTHER SUPPORT EQUIPMENT 176RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT8,5008,500  TOTAL OTHER PROCUREMENT, ARMY405,575405,575  JOINT IMPROVISED-THREAT DEFEAT FUND NETWORK ATTACK 001RAPID ACQUISITION AND THREAT RESPONSE483,058483,058  TOTAL JOINT IMPROVISED-THREAT DEFEAT FUND483,058483,058  AIRCRAFT PROCUREMENT, NAVY OTHER AIRCRAFT 027STUASL0 UAV3,9003,900 MODIFICATION OF AIRCRAFT 034H–53 SERIES950950 035SH–60 SERIES15,38215,382 037EP–3 SERIES7,2207,220 047SPECIAL PROJECT AIRCRAFT19,85519,855 051COMMON ECM EQUIPMENT75,53075,530 062QRC15,15015,150 AIRCRAFT SPARES AND REPAIR PARTS 064SPARES AND REPAIR PARTS18,85018,850 AIRCRAFT SUPPORT EQUIP & FACILITIES 066AIRCRAFT INDUSTRIAL FACILITIES463463  TOTAL AIRCRAFT PROCUREMENT, NAVY157,300157,300  WEAPONS PROCUREMENT, NAVY STRATEGIC MISSILES 003TOMAHAWK100,086100,086 TACTICAL MISSILES 007STANDARD MISSILE35,20835,208 011HELLFIRE8,7718,771 012LASER MAVERICK5,0405,040 MODIFICATION OF MISSILES 017ESSM1,7681,768 GUNS AND GUN MOUNTS 035SMALL ARMS AND WEAPONS1,5001,500  TOTAL WEAPONS PROCUREMENT, NAVY152,373152,373  PROCUREMENT OF AMMO, NAVY & MC NAVY AMMUNITION 001GENERAL PURPOSE BOMBS74,02174,021 002JDAM106,941106,941 003AIRBORNE ROCKETS, ALL TYPES1,1841,184 007AIR EXPENDABLE COUNTERMEASURES15,70015,700 008JATOS540540 012OTHER SHIP GUN AMMUNITION19,68919,689 013SMALL ARMS & LANDING PARTY AMMO1,9631,963 014PYROTECHNIC AND DEMOLITION765765 016AMMUNITION LESS THAN $5 MILLION866866 MARINE CORPS AMMUNITION 020MORTARS1,2901,290 023DIRECT SUPPORT MUNITIONS1,3551,355 024INFANTRY WEAPONS AMMUNITION1,8541,854 033ARTILLERY MUNITIONS10,27210,272  TOTAL PROCUREMENT OF AMMO, NAVY & MC236,440236,440  OTHER PROCUREMENT, NAVY OTHER SHIPBOARD EQUIPMENT 025UNDERWATER EOD PROGRAMS12,34812,348 SMALL BOATS 032STANDARD BOATS18,00018,000 SHIP SONARS 046SSN ACOUSTIC EQUIPMENT43,50043,500 AVIATION ELECTRONIC EQUIPMENT 078NAVAL MISSION PLANNING SYSTEMS2,5502,550 OTHER SHORE ELECTRONIC EQUIPMENT 080TACTICAL/MOBILE C4I SYSTEMS7,9007,900 081DCGS-N6,3926,392 CRYPTOGRAPHIC EQUIPMENT 100MIO INTEL EXPLOITATION TEAM3,1003,100 CRYPTOLOGIC EQUIPMENT 101CRYPTOLOGIC COMMUNICATIONS EQUIP2,2802,280 AIRCRAFT SUPPORT EQUIPMENT 119AVIATION SUPPORT EQUIPMENT29,24529,245 SHIP MISSILE SYSTEMS EQUIPMENT 121SHIP MISSILE SUPPORT EQUIPMENT2,4362,436 ASW SUPPORT EQUIPMENT 125ASW SUPPORT EQUIPMENT28,40028,400 OTHER ORDNANCE SUPPORT EQUIPMENT 126EXPLOSIVE ORDNANCE DISPOSAL EQUIP31,97031,970 CIVIL ENGINEERING SUPPORT EQUIPMENT 132GENERAL PURPOSE TRUCKS496496 134FIRE FIGHTING EQUIPMENT2,3042,304 135TACTICAL VEHICLES2,3362,336 SUPPLY SUPPORT EQUIPMENT 141SUPPLY EQUIPMENT164164 143FIRST DESTINATION TRANSPORTATION420420 COMMAND SUPPORT EQUIPMENT 147COMMAND SUPPORT EQUIPMENT21,65021,650 152OPERATING FORCES SUPPORT EQUIPMENT15,80015,800 154ENVIRONMENTAL SUPPORT EQUIPMENT1,0001,000 155PHYSICAL SECURITY EQUIPMENT15,89015,890 CLASSIFIED PROGRAMS 161ACLASSIFIED PROGRAMS2,2002,200 SPARES AND REPAIR PARTS 161SPARES AND REPAIR PARTS1,1781,178  TOTAL OTHER PROCUREMENT, NAVY251,559251,559  PROCUREMENT, MARINE CORPS ARTILLERY AND OTHER WEAPONS 006HIGH MOBILITY ARTILLERY ROCKET SYSTEM5,3605,360 GUIDED MISSILES 011JAVELIN2,8332,833 012FOLLOW ON TO SMAW4949 013ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)5,0245,024 REPAIR AND TEST EQUIPMENT 017REPAIR AND TEST EQUIPMENT8,2418,241 OTHER SUPPORT (TEL) 019MODIFICATION KITS750750 COMMAND AND CONTROL SYSTEM (NON-TEL) 020ITEMS UNDER $5 MILLION (COMM & ELEC)200200 RADAR + EQUIPMENT (NON-TEL) 024RQ–21 UAS8,4008,400 INTELL/COMM EQUIPMENT (NON-TEL) 026FIRE SUPPORT SYSTEM5050 027INTELLIGENCE SUPPORT EQUIPMENT3,0003,000 OTHER SUPPORT (NON-TEL) 037COMMAND POST SYSTEMS5,7775,777 038RADIO SYSTEMS4,5904,590 ENGINEER AND OTHER EQUIPMENT 053EOD SYSTEMS21,00021,000  TOTAL PROCUREMENT, MARINE CORPS65,27465,274  AIRCRAFT PROCUREMENT, AIR FORCE OTHER AIRCRAFT 017MQ–9271,080271,080 AIRLIFT AIRCRAFT 033C–17A26,85026,850 OTHER AIRCRAFT 048C–130J MODS8,4008,400 051COMPASS CALL MODS56,72056,720 056E–83,0003,000 062HC/MC–130 MODIFICATIONS153,080153,080 063OTHER AIRCRAFT10,38110,381 065MQ–9 MODS56,40056,400 AIRCRAFT SPARES AND REPAIR PARTS 067INITIAL SPARES/REPAIR PARTS129,450129,450 COMMON SUPPORT EQUIPMENT 068AIRCRAFT REPLACEMENT SUPPORT EQUIP25,41725,417  TOTAL AIRCRAFT PROCUREMENT, AIR FORCE740,778740,778  MISSILE PROCUREMENT, AIR FORCE TACTICAL 006PREDATOR HELLFIRE MISSILE294,480294,480 007SMALL DIAMETER BOMB90,92090,920 CLASS IV 011AGM–65D MAVERICK10,00010,000  TOTAL MISSILE PROCUREMENT, AIR FORCE395,400395,400  SPACE PROCUREMENT, AIR FORCE SPACE PROGRAMS 010MILSATCOM2,2562,256  TOTAL SPACE PROCUREMENT, AIR FORCE2,2562,256  PROCUREMENT OF AMMUNITION, AIR FORCE ROCKETS 001ROCKETS49,05049,050 CARTRIDGES 002CARTRIDGES11,38411,384 BOMBS 006JOINT DIRECT ATTACK MUNITION390,577390,577 FLARES 015FLARES3,4983,498 FUZES 016FUZES47,00047,000  TOTAL PROCUREMENT OF AMMUNITION, AIR FORCE501,509501,509  OTHER PROCUREMENT, AIR FORCE PASSENGER CARRYING VEHICLES 001PASSENGER CARRYING VEHICLES3,8553,855 CARGO AND UTILITY VEHICLES 004CARGO AND UTILITY VEHICLES1,8821,882 SPECIAL PURPOSE VEHICLES 005SECURITY AND TACTICAL VEHICLES1,1001,100 006SPECIAL PURPOSE VEHICLES32,47932,479 FIRE FIGHTING EQUIPMENT 007FIRE FIGHTING/CRASH RESCUE VEHICLES22,58322,583 MATERIALS HANDLING EQUIPMENT 008MATERIALS HANDLING VEHICLES5,3535,353 BASE MAINTENANCE SUPPORT 009RUNWAY SNOW REMOV & CLEANING EQUIP11,31511,315 010BASE MAINTENANCE SUPPORT VEHICLES40,45140,451 INTELLIGENCE PROGRAMS 013INTERNATIONAL INTEL TECH & ARCHITECTURES8,8738,873 015INTELLIGENCE COMM EQUIPMENT2,0002,000 ELECTRONICS PROGRAMS 016AIR TRAFFIC CONTROL & LANDING SYS56,50056,500 019THEATER AIR CONTROL SYS IMPROVEMENTS4,9704,970 SPCL COMM-ELECTRONICS PROJECTS 029AIR FORCE PHYSICAL SECURITY SYSTEM3,0003,000 ORGANIZATION AND BASE 048BASE COMM INFRASTRUCTURE55,00055,000 PERSONAL SAFETY & RESCUE EQUIP 051ITEMS LESS THAN $5 MILLION8,4698,469 BASE SUPPORT EQUIPMENT 053BASE PROCURED EQUIPMENT7,5007,500 054ENGINEERING AND EOD EQUIPMENT80,42780,427 056ITEMS LESS THAN $5 MILLION110,405110,405 SPECIAL SUPPORT PROJECTS 058DARP RC135700700 059DCGS-AF9,2009,200 CLASSIFIED PROGRAMS 062ACLASSIFIED PROGRAMS3,542,8253,542,825  TOTAL OTHER PROCUREMENT, AIR FORCE4,008,8874,008,887  PROCUREMENT, DEFENSE-WIDE MAJOR EQUIPMENT, DISA 008TELEPORT PROGRAM1,9791,979 018DEFENSE INFORMATION SYSTEMS NETWORK12,00012,000 CLASSIFIED PROGRAMS 045ACLASSIFIED PROGRAMS43,65343,653 AVIATION PROGRAMS 046MANNED ISR15,90015,900 047MC–1220,00020,000 050UNMANNED ISR38,93338,933 051NON-STANDARD AVIATION9,6009,600 052U–288,10022,900  Program increase—combat loss replacement[14,800] 053MH–47 CHINOOK10,27010,270 057MQ–9 UNMANNED AERIAL VEHICLE19,78019,780 061C–130 MODIFICATIONS3,7503,750 AMMUNITION PROGRAMS 063ORDNANCE ITEMS <$5M62,64362,643 OTHER PROCUREMENT PROGRAMS 064INTELLIGENCE SYSTEMS12,00012,000 069TACTICAL VEHICLES38,52738,527 070WARRIOR SYSTEMS <$5M20,21520,215 073OPERATIONAL ENHANCEMENTS INTELLIGENCE7,1347,134 075OPERATIONAL ENHANCEMENTS193,542209,442  Unfunded requirement- Joint Task Force Platform Expansion[15,900]  TOTAL PROCUREMENT, DEFENSE-WIDE518,026548,726   TOTAL PROCUREMENT10,286,97910,317,679  XLIIResearch, Development, Test, and Evaluation  Sec. 4201. Research, development, test, and evaluation. Sec. 4202. Research, development, test, and evaluation for overseas contingency operations. 4201.Research, development, test, and evaluation   SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) LineProgramElementItemFY 2018 RequestConference Authorized  RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY BASIC RESEARCH 0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH12,01012,010 0020601102ADEFENSE RESEARCH SCIENCES263,590263,590 0030601103AUNIVERSITY RESEARCH INITIATIVES67,02767,027 0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS87,39592,395  Basic research program increase[5,000]  SUBTOTAL BASIC RESEARCH430,022435,022  APPLIED RESEARCH 0050602105AMATERIALS TECHNOLOGY29,64029,640 0060602120ASENSORS AND ELECTRONIC SURVIVABILITY35,73035,730 0070602122ATRACTOR HIP8,6278,627 0080602211AAVIATION TECHNOLOGY66,08666,086 0090602270AELECTRONIC WARFARE TECHNOLOGY27,14427,144 0100602303AMISSILE TECHNOLOGY43,74243,742 0110602307AADVANCED WEAPONS TECHNOLOGY22,78522,785 0120602308AADVANCED CONCEPTS AND SIMULATION28,65028,650 0130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY67,23267,232 0140602618ABALLISTICS TECHNOLOGY85,30985,309 0150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY4,0044,004 0160602623AJOINT SERVICE SMALL ARMS PROGRAM5,6155,615 0170602624AWEAPONS AND MUNITIONS TECHNOLOGY41,45541,455 0180602705AELECTRONICS AND ELECTRONIC DEVICES58,35260,352  Program increase[2,000] 0190602709ANIGHT VISION TECHNOLOGY34,72334,723 0200602712ACOUNTERMINE SYSTEMS26,19026,190 0210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY24,12724,127 0220602720AENVIRONMENTAL QUALITY TECHNOLOGY21,67821,678 0230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY33,12333,123 0240602783ACOMPUTER AND SOFTWARE TECHNOLOGY14,04114,041 0250602784AMILITARY ENGINEERING TECHNOLOGY67,72067,720 0260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY20,21620,216 0270602786AWARFIGHTER TECHNOLOGY39,55944,559  Program increase[5,000] 0280602787AMEDICAL TECHNOLOGY83,43483,434  SUBTOTAL APPLIED RESEARCH889,182896,182  ADVANCED TECHNOLOGY DEVELOPMENT 0290603001AWARFIGHTER ADVANCED TECHNOLOGY44,86344,863 0300603002AMEDICAL ADVANCED TECHNOLOGY67,78067,780 0310603003AAVIATION ADVANCED TECHNOLOGY160,746160,746 0320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY84,07984,079 0330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY125,537125,537 0340603006ASPACE APPLICATION ADVANCED TECHNOLOGY12,23112,231 0350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY6,4666,466 0360603009ATRACTOR HIKE40,55240,552 0370603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS16,43416,434 0390603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT26,90326,903 0400603130ATRACTOR NAIL4,8804,880 0410603131ATRACTOR EGGS4,3264,326 0420603270AELECTRONIC WARFARE TECHNOLOGY31,29631,296 0430603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY62,85064,850  Simulation upgrades for land based anti-ship missile development[2,000] 0440603322ATRACTOR CAGE12,32312,323 0450603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM182,331182,331 0460603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY17,94817,948 0470603607AJOINT SERVICE SMALL ARMS PROGRAM5,7965,796 0480603710ANIGHT VISION ADVANCED TECHNOLOGY47,13547,135 0490603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS10,42110,421 0500603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY32,44827,448  Combat engineering system[–5,000] 0510603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY52,20652,206 0520603794AC3 ADVANCED TECHNOLOGY33,42633,426  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT1,082,9771,079,977  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0530603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION9,6349,634 0550603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING42,64942,649 0560603619ALANDMINE WARFARE AND BARRIER—ADV DEV72,90972,909 0570603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV7,1357,135 0580603639ATANK AND MEDIUM CALIBER AMMUNITION41,45272,352  UFR: Munitions and CM development[24,450]  Unfunded requirement—JLTV lethality 30mm upgrade[4,000]  Unfunded requirement—RF countermeasures[2,450] 0590603645AARMORED SYSTEM MODERNIZATION—ADV DEV32,73982,739  Unfunded requirement[50,000] 0600603747ASOLDIER SUPPORT AND SURVIVABILITY10,15710,157 0610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV27,73329,353  UFR: Funds of the Advanced Miniaturized Data Acquisition System-Next[1,620] 0620603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT12,34712,347 0630603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL10,45610,456 0640603790ANATO RESEARCH AND DEVELOPMENT2,5882,588 0650603801AAVIATION—ADV DEV14,05514,055 0660603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV35,33335,333 0670603807AMEDICAL SYSTEMS—ADV DEV33,49133,491 0680603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT20,23935,239  Enhanced lightweight body armor and combat helmets technology[15,000] 0690604017AROBOTICS DEVELOPMENT39,60839,608 0700604100AANALYSIS OF ALTERNATIVES9,9219,921 0710604114ALOWER TIER AIR MISSILE DEFENSE (LTAMD) SENSOR76,72876,728 0720604115ATECHNOLOGY MATURATION INITIATIVES115,221115,221 0730604117AMANEUVER—SHORT RANGE AIR DEFENSE (M-SHORAD)20,00020,000 0740604118ATRACTOR BEAM10,40010,400 0750604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)164,967164,967 0760604121ASYNTHETIC TRAINING ENVIRONMENT REFINEMENT & PROTOTYPING1,6001,600 0770604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)11,30311,303 0780305251ACYBERSPACE OPERATIONS FORCES AND FORCE SUPPORT56,49256,492 0791206308AARMY SPACE SYSTEMS INTEGRATION20,43220,432  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES899,589997,109  SYSTEM DEVELOPMENT & DEMONSTRATION 0800604201AAIRCRAFT AVIONICS30,15342,153  UFR: Funds implementation of Assured Position, Navigation, and Timing (A-PNT)[12,000] 0810604270AELECTRONIC WARFARE DEVELOPMENT71,67171,671 0830604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)10,58910,589 0840604321AALL SOURCE ANALYSIS SYSTEM4,7744,774 0850604328ATRACTOR CAGE17,25230,252  UFR: Provides the Army's Cyber Mission Force (CMF) with classified cyber tools[13,000] 0860604601AINFANTRY SUPPORT WEAPONS87,64388,793  UFR: Acceleration of qualification of XM914 and XM913[6,000]  XM–25 contract termination [–4,850] 0870604604AMEDIUM TACTICAL VEHICLES6,0396,039 0880604611AJAVELIN21,09521,095 0890604622AFAMILY OF HEAVY TACTICAL VEHICLES10,50710,507 0900604633AAIR TRAFFIC CONTROL3,5363,536 0920604642ALIGHT TACTICAL WHEELED VEHICLES7,0007,000 0930604645AARMORED SYSTEMS MODERNIZATION (ASM)—ENG DEV36,24236,242 0940604710ANIGHT VISION SYSTEMS—ENG DEV108,504126,004  UFR: Develop Thermal Weapon Sights[17,500] 0950604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT3,7023,702 0960604715ANON-SYSTEM TRAINING DEVICES—ENG DEV43,57543,575 0970604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV28,72628,726 0980604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT18,56218,562 0990604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT8,3448,344 1000604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV11,27011,270 1010604768ABRILLIANT ANTI-ARMOR SUBMUNITION (BAT)10,00010,000 1020604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE18,56618,566 1030604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION145,360145,360 1040604802AWEAPONS AND MUNITIONS—ENG DEV145,232157,410  UFR: 105mm Anti-Personnel / Wall Breach Ammunition[8,000]  UFR: Devops the 40mm Low Velocity M320 Door Breaching cartridge[4,178] 1050604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV90,96590,965 1060604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV9,9109,910 1070604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV39,23839,238 1080604808ALANDMINE WARFARE/BARRIER—ENG DEV34,68434,684 1090604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE164,409164,409 1100604820ARADAR DEVELOPMENT32,96832,968 1110604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)49,55449,554 1120604823AFIREFINDER45,60545,605 1130604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL16,12716,127 1140604852ASUITE OF SURVIVABILITY ENHANCEMENT SYSTEMS—EMD98,600133,600  UFR: Expands installation of Active Protection Systems[25,000]  UFR: Modular Active Protection System[10,000] 1150604854AARTILLERY SYSTEMS—EMD1,9723,972  Unfunded requirement—IT3 demonstrator[2,000] 1160605013AINFORMATION TECHNOLOGY DEVELOPMENT81,77681,776 1170605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)172,361172,361 1180605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)199,778199,778 1190605029AINTEGRATED GROUND SECURITY SURVEILLANCE RESPONSE CAPABILITY (IGSSR-C)4,4184,418 1200605030AJOINT TACTICAL NETWORK CENTER (JTNC)15,87715,877 1210605031AJOINT TACTICAL NETWORK (JTN)44,15044,150 1220605032ATRACTOR TIRE34,670113,570  UFR: Develops Offensive Cyber Operations capabilities[78,900] 1230605033AGROUND-BASED OPERATIONAL SURVEILLANCE SYSTEM—EXPEDITIONARY (GBOSS-E)5,2075,207 1240605034ATACTICAL SECURITY SYSTEM (TSS)4,7274,727 1250605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)105,778105,778 1260605036ACOMBATING WEAPONS OF MASS DESTRUCTION (CWMD)6,9276,927 1270605037AEVIDENCE COLLECTION AND DETAINEE PROCESSING214214 1280605038ANUCLEAR BIOLOGICAL CHEMICAL RECONNAISSANCE VEHICLE (NBCRV) SENSOR SUITE16,12516,125 1290605041ADEFENSIVE CYBER TOOL DEVELOPMENT55,16555,165 1300605042ATACTICAL NETWORK RADIO SYSTEMS (LOW-TIER)20,07620,076 1310605047ACONTRACT WRITING SYSTEM20,32220,322 1320605049AMISSILE WARNING SYSTEM MODERNIZATION (MWSM)55,810210,810  UFR: Supports Directed Requirement for Limited Interim Missile Warning System to detect Enemy (MANPADS)[155,000] 1330605051AAIRCRAFT SURVIVABILITY DEVELOPMENT30,87930,879 1340605052AINDIRECT FIRE PROTECTION CAPABILITY INC 2—BLOCK 1175,069175,069 1350605053AGROUND ROBOTICS70,76070,760 1370605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)8,9658,965 1380605450AJOINT AIR-TO-GROUND MISSILE (JAGM)34,62634,626 1400605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)336,420252,320  Program Reduction[–84,100] 1430605766ANATIONAL CAPABILITIES INTEGRATION (MIP)6,8829,382  UFR: Funds development for Remote Ground Terminal[2,500] 1440605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH23,46723,467 1450605830AAVIATION GROUND SUPPORT EQUIPMENT6,9306,930 1460210609APALADIN INTEGRATED MANAGEMENT (PIM)6,1126,112 1470303032ATROJAN—RH124,4314,431 1500304270AELECTRONIC WARFARE DEVELOPMENT14,61614,616 1511205117ATRACTOR BEARS17,92817,928  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,012,8403,257,968  RDT&E MANAGEMENT SUPPORT 1520604256ATHREAT SIMULATOR DEVELOPMENT22,86222,862 1530604258ATARGET SYSTEMS DEVELOPMENT13,90213,902 1540604759AMAJOR T&E INVESTMENT102,901102,901 1550605103ARAND ARROYO CENTER20,14020,140 1560605301AARMY KWAJALEIN ATOLL246,663246,663 1570605326ACONCEPTS EXPERIMENTATION PROGRAM29,82029,820 1590605601AARMY TEST RANGES AND FACILITIES307,588307,588 1600605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS49,24249,242 1610605604ASURVIVABILITY/LETHALITY ANALYSIS41,84341,843 1620605606AAIRCRAFT CERTIFICATION4,8044,804 1630605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES7,2387,238 1640605706AMATERIEL SYSTEMS ANALYSIS21,89021,890 1650605709AEXPLOITATION OF FOREIGN ITEMS12,68412,684 1660605712ASUPPORT OF OPERATIONAL TESTING51,04051,040 1670605716AARMY EVALUATION CENTER56,24656,246 1680605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG1,8291,829 1690605801APROGRAMWIDE ACTIVITIES55,06055,060 1700605803ATECHNICAL INFORMATION ACTIVITIES33,93433,934 1710605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY43,44443,444 1720605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT5,0875,087 1730605898AARMY DIRECT REPORT HEADQUARTERS—R&D - MHA54,67954,679 1740606001AMILITARY GROUND-BASED CREW TECHNOLOGY7,9167,916 1750606002ARONALD REAGAN BALLISTIC MISSILE DEFENSE TEST SITE61,25461,254 1760303260ADEFENSE MILITARY DECEPTION INITIATIVE1,7791,779  SUBTOTAL RDT&E MANAGEMENT SUPPORT1,253,8451,253,845  OPERATIONAL SYSTEMS DEVELOPMENT 1780603778AMLRS PRODUCT IMPROVEMENT PROGRAM8,9298,929 1790603813ATRACTOR PULL4,0144,014 1800605024AANTI-TAMPER TECHNOLOGY SUPPORT4,0944,094 1810607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS15,73815,738 1820607133ATRACTOR SMOKE4,5134,513 1830607134ALONG RANGE PRECISION FIRES (LRPF)102,014158,745  UFR: Accelerates LRPF procurement from FY25[42,731]  Unfunded requirement—CDAEM Bridging Strategy - M999 T&E[14,000] 1840607135AAPACHE PRODUCT IMPROVEMENT PROGRAM59,97759,977 1850607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM34,41643,716  Unfunded requirement—UH–60V development[9,300] 1860607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM194,567194,567 1870607138AFIXED WING PRODUCT IMPROVEMENT PROGRAM9,9819,981 1880607139AIMPROVED TURBINE ENGINE PROGRAM204,304204,304 1890607140AEMERGING TECHNOLOGIES FROM NIE1,0231,023 1900607141ALOGISTICS AUTOMATION1,5041,504 1910607142AAVIATION ROCKET SYSTEM PRODUCT IMPROVEMENT AND DEVELOPMENT10,06418,064  UFR: Qualifies M282 for use by AH–64 aircraft[8,000] 1920607143AUNMANNED AIRCRAFT SYSTEM UNIVERSAL PRODUCTS38,46338,463 1930607665AFAMILY OF BIOMETRICS6,1596,159 1940607865APATRIOT PRODUCT IMPROVEMENT90,217180,217  UFR: Funds Terminal High Altitude Area Defense (THAAD)/Missile Segment Enhanced (MSE) integration[90,000] 1950202429AAEROSTAT JOINT PROJECT—COCOM EXERCISE6,7496,749 1960203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)33,52033,520 1970203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS343,175351,175  Unfunded requirement—M88A2E1[8,000] 1980203740AMANEUVER CONTROL SYSTEM6,6396,639 1990203743A155MM SELF-PROPELLED HOWITZER IMPROVEMENTS40,78440,784 2000203744AAIRCRAFT MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS39,35839,358 2010203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM145145 2020203758ADIGITIZATION4,8034,803 2030203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM2,72328,723  UFR: Supports research for the Stinger Product Improvement Program (PIP)[26,000] 2040203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS5,0005,000 2050203808ATRACTOR CARD37,88337,883 2070205410AMATERIALS HANDLING EQUIPMENT1,5821,582 2080205412AENVIRONMENTAL QUALITY TECHNOLOGY—OPERATIONAL SYSTEM DEV195195 2090205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM78,92678,926 2100205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)102,807102,807 2130303028ASECURITY AND INTELLIGENCE ACTIVITIES13,80735,652  UFR: Funds Offensive Cyber capabilities development[21,845] 2140303140AINFORMATION SYSTEMS SECURITY PROGRAM132,438132,438 2150303141AGLOBAL COMBAT SUPPORT SYSTEM64,37064,370 2170303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM10,47510,475 2200305172ACOMBINED ADVANCED APPLICATIONS1,1001,100 2220305204ATACTICAL UNMANNED AERIAL VEHICLES9,4339,433 2230305206AAIRBORNE RECONNAISSANCE SYSTEMS5,0805,080 2240305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS24,70020,480  Historical underexecution [–4,220] 2250305219AMQ–1C GRAY EAGLE UAS9,5749,574 2260305232ARQ–11 UAV2,1912,191 2270305233ARQ–7 UAV12,77312,773 2280307665ABIOMETRICS ENABLED INTELLIGENCE2,5372,537 2290310349AWIN-T INCREMENT 2—INITIAL NETWORKING4,7234,723 2300708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES60,87765,877  Development of improved manufacturing technology for separation, extraction, smelter, sintering, leaching, processing, beneficiation, or production of specialty metals such as lanthanide elements, yttrium or scandium[5,000] 2311203142ASATCOM GROUND ENVIRONMENT (SPACE)11,95911,959 2321208053AJOINT TACTICAL GROUND SYSTEM10,22810,228 232A9999999999CLASSIFIED PROGRAMS7,1547,154  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,877,6852,098,341   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY9,446,14010,018,444  RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY BASIC RESEARCH 0010601103NUNIVERSITY RESEARCH INITIATIVES118,130128,130  Defense University Research Instrumentation Program[10,000] 0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,43819,438 0030601153NDEFENSE RESEARCH SCIENCES458,333458,333  SUBTOTAL BASIC RESEARCH595,901605,901  APPLIED RESEARCH 0040602114NPOWER PROJECTION APPLIED RESEARCH13,55313,553 0050602123NFORCE PROTECTION APPLIED RESEARCH125,557125,557 0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY53,93653,936 0070602235NCOMMON PICTURE APPLIED RESEARCH36,45036,450 0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH48,64948,649 0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH79,59879,598 0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH42,41157,411  AGOR SLEP[15,000] 0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,4256,425 0120602747NUNDERSEA WARFARE APPLIED RESEARCH56,09466,094  Program increase[10,000] 0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH156,805156,805 0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH32,73334,733  MS–177A Maritime Sensor[2,000] 0150602792NINNOVATIVE NAVAL PROTOTYPES (INP) APPLIED RESEARCH171,146164,146  General decrease[–7,000] 0160602861NSCIENCE AND TECHNOLOGY MANAGEMENT—ONR FIELD ACITIVITIES62,72262,722  SUBTOTAL APPLIED RESEARCH886,079906,079  ADVANCED TECHNOLOGY DEVELOPMENT 0190603123NFORCE PROTECTION ADVANCED TECHNOLOGY26,34226,342 0200603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY9,3609,360 0210603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)154,407154,407 0220603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT13,44813,448 0230603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT231,772229,030  Capable manpower, enterprise and platform enablers[–2,742] 0240603680NMANUFACTURING TECHNOLOGY PROGRAM57,79757,797 0250603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8784,878 0270603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS64,88964,889 0280603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY15,16415,164 0290603801NINNOVATIVE NAVAL PROTOTYPES (INP) ADVANCED TECHNOLOGY DEVELOPMENT108,285133,285  Program increase for railgun tactical demonstrator[10,000]  Underwater unmanned vehicle prototypes[15,000]  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT686,342708,600  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0300603207NAIR/OCEAN TACTICAL APPLICATIONS48,36548,365 0310603216NAVIATION SURVIVABILITY5,5665,566 0330603251NAIRCRAFT SYSTEMS695695 0340603254NASW SYSTEMS DEVELOPMENT7,6617,661 0350603261NTACTICAL AIRBORNE RECONNAISSANCE3,7073,707 0360603382NADVANCED COMBAT SYSTEMS TECHNOLOGY61,38161,381 0370603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES154,117118,117  Reduce Barracuda[–16,000]  Reduce Snakehead[–20,000] 0380603506NSURFACE SHIP TORPEDO DEFENSE14,97414,974 0390603512NCARRIER SYSTEMS DEVELOPMENT9,2969,296 0400603525NPILOT FISH132,083132,083 0410603527NRETRACT LARCH15,40715,407 0420603536NRETRACT JUNIPER122,413122,413 0430603542NRADIOLOGICAL CONTROL745745 0440603553NSURFACE ASW1,1361,136 0450603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT100,955100,955 0460603562NSUBMARINE TACTICAL WARFARE SYSTEMS13,83413,834 0470603563NSHIP CONCEPT ADVANCED DESIGN36,89136,891 0480603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES12,01242,012  Aircraft carrier preliminary design[30,000] 0490603570NADVANCED NUCLEAR POWER SYSTEMS329,500329,500 0500603573NADVANCED SURFACE MACHINERY SYSTEMS29,95329,953 0510603576NCHALK EAGLE191,610191,610 0520603581NLITTORAL COMBAT SHIP (LCS)40,99140,991 0530603582NCOMBAT SYSTEM INTEGRATION24,67424,674 0540603595NOHIO REPLACEMENT776,158776,158 0550603596NLCS MISSION MODULES116,871116,871 0560603597NAUTOMATED TEST AND ANALYSIS8,0528,052 0570603599NFRIGATE DEVELOPMENT143,450143,450 0580603609NCONVENTIONAL MUNITIONS8,9098,909 0600603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM1,4281,428 0610603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT53,36753,367 0630603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT8,2128,212 0640603721NENVIRONMENTAL PROTECTION20,21420,214 0650603724NNAVY ENERGY PROGRAM50,62325,623  Program strategy change[–25,000] 0660603725NFACILITIES IMPROVEMENT2,8372,837 0670603734NCHALK CORAL245,143245,143 0680603739NNAVY LOGISTIC PRODUCTIVITY2,9952,995 0690603746NRETRACT MAPLE306,101306,101 0700603748NLINK PLUMERIA253,675253,675 0710603751NRETRACT ELM55,69155,691 0720603764NLINK EVERGREEN48,98248,982 0740603790NNATO RESEARCH AND DEVELOPMENT9,0999,099 0750603795NLAND ATTACK TECHNOLOGY33,56833,568 0760603851MJOINT NON-LETHAL WEAPONS TESTING29,87329,873 0770603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL106,391106,391 0780603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS107,310122,310  Program increase for railgun tactical demonstrator[15,000] 0790604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)83,93583,935 0810604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)46,84446,844 0830604286MMARINE CORPS ADDITIVE MANUFACTURING TECHNOLOGY DEVELOPMENT6,2006,200 0850604320MRAPID TECHNOLOGY CAPABILITY PROTOTYPE7,05517,055  Increase rapid acquisition capability for Marine Corps Warfighting Lab[10,000] 0860604454NLX (R)9,5789,578 0870604536NADVANCED UNDERSEA PROTOTYPING66,54366,543 0890604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM31,31531,315 0900604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT42,85142,851 0910604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT160,694160,694 0930303354NASW SYSTEMS DEVELOPMENT—MIP8,2788,278 0940304240MADVANCED TACTICAL UNMANNED AIRCRAFT SYSTEM7,9797,979 0950304270NELECTRONIC WARFARE DEVELOPMENT—MIP527527  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,218,7144,212,714  SYSTEM DEVELOPMENT & DEMONSTRATION 0960603208NTRAINING SYSTEM AIRCRAFT16,94516,945 0970604212NOTHER HELO DEVELOPMENT26,78626,786 0980604214NAV–8B AIRCRAFT—ENG DEV48,78048,780 0990604215NSTANDARDS DEVELOPMENT2,7222,722 1000604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT5,3715,371 1010604218NAIR/OCEAN EQUIPMENT ENGINEERING782782 1020604221NP–3 MODERNIZATION PROGRAM1,3611,361 1030604230NWARFARE SUPPORT SYSTEM14,16714,167 1040604231NTACTICAL COMMAND SYSTEM55,69555,695 1050604234NADVANCED HAWKEYE292,535292,535 1060604245NH–1 UPGRADES61,28861,288 1070604261NACOUSTIC SEARCH SENSORS37,16737,167 1080604262NV–22A171,386186,386  UFR: MV–22 Common Configuration CC-RAM improvements [15,000] 1090604264NAIR CREW SYSTEMS DEVELOPMENT13,23533,235  Air Crew Sensor Improvements[10,000]  Physiological Episode prize competition[10,000] 1100604269NEA–18173,488173,488 1110604270NELECTRONIC WARFARE DEVELOPMENT54,05557,055  Unfunded requirement—Intrepid Tiger II (V)3 UH–1Y jettison capability[3,000] 1120604273NEXECUTIVE HELO DEVELOPMENT451,938451,938 1130604274NNEXT GENERATION JAMMER (NGJ)632,936628,936  Unjustified cost growth[–4,000] 1140604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)4,3104,310 1150604282NNEXT GENERATION JAMMER (NGJ) INCREMENT II66,68666,686 1160604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING390,238390,238 1170604311NLPD–17 CLASS SYSTEMS INTEGRATION689689 1180604329NSMALL DIAMETER BOMB (SDB)112,846112,846 1190604366NSTANDARD MISSILE IMPROVEMENTS158,578158,578 1200604373NAIRBORNE MCM15,73415,734 1220604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING25,44525,445 1240604501NADVANCED ABOVE WATER SENSORS87,23387,233 1250604503NSSN–688 AND TRIDENT MODERNIZATION130,981130,981 1260604504NAIR CONTROL75,18675,186 1270604512NSHIPBOARD AVIATION SYSTEMS177,926177,926 1280604518NCOMBAT INFORMATION CENTER CONVERSION8,0628,062 1290604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM32,09032,090 1300604558NNEW DESIGN SSN120,087120,087 1310604562NSUBMARINE TACTICAL WARFARE SYSTEM50,85050,850 1320604567NSHIP CONTRACT DESIGN/LIVE FIRE T&E67,16667,166 1330604574NNAVY TACTICAL COMPUTER RESOURCES4,8174,817 1340604580NVIRGINIA PAYLOAD MODULE (VPM)72,86172,861 1350604601NMINE DEVELOPMENT25,63525,635 1360604610NLIGHTWEIGHT TORPEDO DEVELOPMENT28,07628,076 1370604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT7,5617,561 1380604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS40,82840,828 1390604727NJOINT STANDOFF WEAPON SYSTEMS435435 1400604755NSHIP SELF DEFENSE (DETECT & CONTROL)161,713161,713 1410604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)212,412212,412 1420604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)103,391103,391 1430604761NINTELLIGENCE ENGINEERING34,85534,855 1440604771NMEDICAL DEVELOPMENT9,3539,353 1450604777NNAVIGATION/ID SYSTEM92,54692,546 1460604800MJOINT STRIKE FIGHTER (JSF)—EMD152,934244,134  SDD plus up[91,200] 1470604800NJOINT STRIKE FIGHTER (JSF)—EMD108,931175,631  SDD plus up[66,700] 1480604810MJOINT STRIKE FIGHTER FOLLOW ON MODERNIZATION (FOM)—MARINE CORPS144,958144,958 1490604810NJOINT STRIKE FIGHTER FOLLOW ON MODERNIZATION (FOM)—NAVY143,855143,855 1500605013MINFORMATION TECHNOLOGY DEVELOPMENT14,86514,865 1510605013NINFORMATION TECHNOLOGY DEVELOPMENT152,977152,977 1520605024NANTI-TAMPER TECHNOLOGY SUPPORT3,4103,410 1530605212NCH–53K RDTE340,758340,758 1540605215NMISSION PLANNING33,43033,430 1550605217NCOMMON AVIONICS58,16358,163 1560605220NSHIP TO SHORE CONNECTOR (SSC)22,41022,410 1570605327NT-AO 205 CLASS1,9611,961 1580605414NUNMANNED CARRIER AVIATION (UCA)222,208222,208 1590605450NJOINT AIR-TO-GROUND MISSILE (JAGM)15,47315,473 1600605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)11,79511,795 1610605504NMULTI-MISSION MARITIME (MMA) INCREMENT III181,731181,731 1620605611MMARINE CORPS ASSAULT VEHICLES SYSTEM DEVELOPMENT & DEMONSTRATION178,993178,993 1630605813MJOINT LIGHT TACTICAL VEHICLE (JLTV) SYSTEM DEVELOPMENT & DEMONSTRATION20,71020,710 1640204202NDDG–1000140,500140,500 1680304785NTACTICAL CRYPTOLOGIC SYSTEMS28,31128,311 1700306250MCYBER OPERATIONS TECHNOLOGY DEVELOPMENT4,5024,502  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,362,1026,554,002  MANAGEMENT SUPPORT 1710604256NTHREAT SIMULATOR DEVELOPMENT91,81991,819 1720604258NTARGET SYSTEMS DEVELOPMENT23,05323,053 1730604759NMAJOR T&E INVESTMENT52,63459,634  Program increase[7,000] 1740605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION141141 1750605152NSTUDIES AND ANALYSIS SUPPORT—NAVY3,9173,917 1760605154NCENTER FOR NAVAL ANALYSES50,43250,432 1790605804NTECHNICAL INFORMATION SERVICES782782 1800605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT94,56294,562 1810605856NSTRATEGIC TECHNICAL SUPPORT4,3134,313 1820605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT1,1041,104 1830605863NRDT&E SHIP AND AIRCRAFT SUPPORT105,666105,666 1840605864NTEST AND EVALUATION SUPPORT373,667413,667  Program increase[40,000] 1850605865NOPERATIONAL TEST AND EVALUATION CAPABILITY20,29820,298 1860605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT17,34117,341 1880605873MMARINE CORPS PROGRAM WIDE SUPPORT21,75121,751 1890605898NMANAGEMENT HQ—R&D44,27944,279 1900606355NWARFARE INNOVATION MANAGEMENT28,84128,841 1910902498NMANAGEMENT HEADQUARTERS (DEPARTMENTAL SUPPORT ACTIVITIES)1,7491,749 1941206867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT9,4089,408  SUBTOTAL MANAGEMENT SUPPORT945,757992,757  OPERATIONAL SYSTEMS DEVELOPMENT 1960607658NCOOPERATIVE ENGAGEMENT CAPABILITY (CEC)92,571103,571  CEC IFF Mode 5 Acceleration[11,000] 1970607700NDEPLOYABLE JOINT COMMAND AND CONTROL3,1373,137 1980101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT135,219135,219 1990101224NSSBN SECURITY TECHNOLOGY PROGRAM36,24236,242 2000101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT12,05312,053 2010101402NNAVY STRATEGIC COMMUNICATIONS18,22118,221 2030204136NF/A–18 SQUADRONS224,470216,042  Program reduction- delayed procurement rates[–8,428] 2040204163NFLEET TELECOMMUNICATIONS (TACTICAL)33,52533,525 2050204228NSURFACE SUPPORT24,82924,829 2060204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)133,617142,617  Tomahawk Modernization[9,000] 2070204311NINTEGRATED SURVEILLANCE SYSTEM38,97238,972 2080204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)3,9403,940 2090204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)54,64554,645 2100204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT66,51866,518 2110204574NCRYPTOLOGIC DIRECT SUPPORT1,1551,155 2120204575NELECTRONIC WARFARE (EW) READINESS SUPPORT51,04051,040 2130205601NHARM IMPROVEMENT87,98997,989  Unfunded requirement—AARGM Derivative Program[10,000] 2140205604NTACTICAL DATA LINKS89,85289,852 2150205620NSURFACE ASW COMBAT SYSTEM INTEGRATION29,35129,351 2160205632NMK–48 ADCAP68,55368,553 2170205633NAVIATION IMPROVEMENTS119,099119,099 2180205675NOPERATIONAL NUCLEAR POWER SYSTEMS127,445127,445 2190206313MMARINE CORPS COMMUNICATIONS SYSTEMS123,825123,825 2200206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)7,3437,343 2210206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS66,00966,009 2220206624MMARINE CORPS COMBAT SERVICES SUPPORT25,25825,258 2230206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)30,88630,886 2240206629MAMPHIBIOUS ASSAULT VEHICLE58,72858,728 2250207161NTACTICAL AIM MISSILES42,88451,884  Unfunded requirement—AIM–9X Blk II Systems Improvement program[9,000] 2260207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)25,36425,364 2320303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)24,27124,271 2330303140NINFORMATION SYSTEMS SECURITY PROGRAM50,26950,269 2360305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,3526,352 2370305204NTACTICAL UNMANNED AERIAL VEHICLES7,7707,770 2380305205NUAS INTEGRATION AND INTEROPERABILITY39,73639,736 2390305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS12,86712,867 2400305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS46,15046,150 2410305220NMQ–4C TRITON84,11584,115 2420305231NMQ–8 UAV62,65662,656 2430305232MRQ–11 UAV2,0222,022 2450305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)4,8354,835 2460305239MRQ–21A8,8998,899 2470305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT99,02099,020 2480305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)18,57818,578 2490305421NRQ–4 MODERNIZATION229,404229,404 2500308601NMODELING AND SIMULATION SUPPORT5,2385,238 2510702207NDEPOT MAINTENANCE (NON-IF)38,22738,227 2520708730NMARITIME TECHNOLOGY (MARITECH)4,8084,808 2531203109NSATELLITE COMMUNICATIONS (SPACE)37,83637,836 253A9999999999CLASSIFIED PROGRAMS1,424,3471,424,347  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT4,040,1404,070,712   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY17,735,03518,050,765  RESEARCH, DEVELOPMENT, TEST & EVAL, AF BASIC RESEARCH 0010601102FDEFENSE RESEARCH SCIENCES342,919342,919 0020601103FUNIVERSITY RESEARCH INITIATIVES147,923147,923 0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES14,41714,417  SUBTOTAL BASIC RESEARCH505,259505,259  APPLIED RESEARCH 0040602102FMATERIALS124,264124,264 0050602201FAEROSPACE VEHICLE TECHNOLOGIES124,678129,678  Program increase[5,000] 0060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH108,784128,284  Advanced training environments[19,500] 0070602203FAEROSPACE PROPULSION192,695200,195  Educational Partnership Agreements[5,000]  Unfunded Requirement[2,500] 0080602204FAEROSPACE SENSORS152,782152,782 0090602298FSCIENCE AND TECHNOLOGY MANAGEMENT— MAJOR HEADQUARTERS ACTIVITIES8,3538,353 0100602601FSPACE TECHNOLOGY116,503116,503 0110602602FCONVENTIONAL MUNITIONS112,195112,195 0120602605FDIRECTED ENERGY TECHNOLOGY132,993141,293  Unfunded Requirement[8,300] 0130602788FDOMINANT INFORMATION SCIENCES AND METHODS167,818167,818 0140602890FHIGH ENERGY LASER RESEARCH43,04943,049  SUBTOTAL APPLIED RESEARCH1,284,1141,324,414  ADVANCED TECHNOLOGY DEVELOPMENT 0150603112FADVANCED MATERIALS FOR WEAPON SYSTEMS37,85637,856 0160603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)22,81122,811 0170603203FADVANCED AEROSPACE SENSORS40,97840,978 0180603211FAEROSPACE TECHNOLOGY DEV/DEMO115,966121,666  Unfunded requirement[5,700] 0190603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY104,499117,999  Unfunded requirement[13,500] 0200603270FELECTRONIC COMBAT TECHNOLOGY60,55160,551 0210603401FADVANCED SPACECRAFT TECHNOLOGY58,91058,910 0220603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)10,43310,433 0230603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT33,63533,635 0240603601FCONVENTIONAL WEAPONS TECHNOLOGY167,415167,415 0250603605FADVANCED WEAPONS TECHNOLOGY45,50245,502 0260603680FMANUFACTURING TECHNOLOGY PROGRAM46,45046,450 0270603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION49,01149,011  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT794,017813,217  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0280603260FINTELLIGENCE ADVANCED DEVELOPMENT5,6525,652 0300603742FCOMBAT IDENTIFICATION TECHNOLOGY24,39724,397 0310603790FNATO RESEARCH AND DEVELOPMENT3,8513,851 0330603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL10,73610,736 0340603859FPOLLUTION PREVENTION—DEM/VAL22 0350604015FLONG RANGE STRIKE—BOMBER2,003,5802,003,580 0360604201FINTEGRATED AVIONICS PLANNING AND DEVELOPMENT65,45865,458 0370604257FADVANCED TECHNOLOGY AND SENSORS68,71994,919  Unfunded requirement—ASARS–2B[11,500]  Unfunded requirement—Hyperspectral Chip Development[14,700] 0380604288FNATIONAL AIRBORNE OPS CENTER (NAOC) RECAP7,8507,850 0390604317FTECHNOLOGY TRANSFER3,2953,295 0400604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM17,36517,365 0410604414FCYBER RESILIENCY OF WEAPON SYSTEMS-ACS32,25342,453  UFR: Cyber Security & Resiliency for Weapon Systems[10,200] 0440604776FDEPLOYMENT & DISTRIBUTION ENTERPRISE R&D26,22226,222 0460604858FTECH TRANSITION PROGRAM840,650935,650  UFR: Directed Energy Prototyping[70,000]  UFR: Hypersonics Prototyping[10,000]  Unfunded requirement—Long-Endurance Aerial Platform(LEAP) Ahead Prototyping[15,000] 0470605230FGROUND BASED STRATEGIC DETERRENT215,721215,721 0490207110FNEXT GENERATION AIR DOMINANCE294,746421,746  Unfunded Requirement[127,000] 0500207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)10,64510,645 0520305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)41,50941,509 0530306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT316,787316,787 0540306415FENABLED CYBER ACTIVITIES16,68716,687 0550408011FSPECIAL TACTICS / COMBAT CONTROL4,5004,500 0560901410FCONTRACTING INFORMATION TECHNOLOGY SYSTEM15,86715,867 0571203164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)253,939263,939  UFR: Military GPS User Equipment INC2[10,000] 0581203710FEO/IR WEATHER SYSTEMS10,00010,000 0591206422FWEATHER SYSTEM FOLLOW-ON112,088112,088 0601206425FSPACE SITUATION AWARENESS SYSTEMS34,76434,764 0611206434FMIDTERM POLAR MILSATCOM SYSTEM63,09263,092 0621206438FSPACE CONTROL TECHNOLOGY7,84264,742  AF UPL[56,900] 0631206730FSPACE SECURITY AND DEFENSE PROGRAM41,38541,385 0641206760FPROTECTED TACTICAL ENTERPRISE SERVICE (PTES)18,15018,150 0651206761FPROTECTED TACTICAL SERVICE (PTS)24,20124,201 0661206855FPROTECTED SATCOM SERVICES (PSCS)—AGGREGATED16,00016,000 0671206857FOPERATIONALLY RESPONSIVE SPACE87,57787,577  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES4,695,5305,020,830  SYSTEM DEVELOPMENT & DEMONSTRATION 0680604200FFUTURE ADVANCED WEAPON ANALYSIS & PROGRAMS5,1005,100 0690604201FINTEGRATED AVIONICS PLANNING AND DEVELOPMENT101,203101,203 0700604222FNUCLEAR WEAPONS SUPPORT3,0093,009 0710604270FELECTRONIC WARFARE DEVELOPMENT2,2412,241 0720604281FTACTICAL DATA NETWORKS ENTERPRISE38,25038,250 0730604287FPHYSICAL SECURITY EQUIPMENT19,73919,739 0740604329FSMALL DIAMETER BOMB (SDB)—EMD38,97938,979 0780604429FAIRBORNE ELECTRONIC ATTACK7,0917,091 0800604602FARMAMENT/ORDNANCE DEVELOPMENT46,54046,540 0810604604FSUBMUNITIONS2,7052,705 0820604617FAGILE COMBAT SUPPORT31,24031,240 0840604706FLIFE SUPPORT SYSTEMS9,0609,060 0850604735FCOMBAT TRAINING RANGES87,35087,350 0860604800FF–35—EMD292,947464,947  SDD plus up[172,000] 0880604932FLONG RANGE STANDOFF WEAPON451,290451,290 0890604933FICBM FUZE MODERNIZATION178,991178,991 0900605030FJOINT TACTICAL NETWORK CENTER (JTNC)12,73612,736 0910605031FJOINT TACTICAL NETWORK (JTN)9,3199,319 0920605213FF–22 MODERNIZATION INCREMENT 3.2B13,60013,600 0940605221FKC–4693,84593,845 0950605223FADVANCED PILOT TRAINING105,999105,999 0960605229FCOMBAT RESCUE HELICOPTER354,485354,485 1000605458FAIR & SPACE OPS CENTER 10.2 RDT&E119,74514,945  Restructure of program[–104,800] 1010605931FB–2 DEFENSIVE MANAGEMENT SYSTEM194,570194,570 1020101125FNUCLEAR WEAPONS MODERNIZATION91,23791,237 1030207171FF–15 EPAWSS209,847209,847 1040207328FSTAND IN ATTACK WEAPON3,4003,400 1050207701FFULL COMBAT MISSION TRAINING16,72716,727 1090307581FJSTARS RECAP417,201417,201 1100401310FC–32 EXECUTIVE TRANSPORT RECAPITALIZATION6,0176,017 1110401319FPRESIDENTIAL AIRCRAFT RECAPITALIZATION (PAR)434,069434,069 1120701212FAUTOMATED TEST SYSTEMS18,52818,528 1131203176FCOMBAT SURVIVOR EVADER LOCATOR24,96724,967 1141203940FSPACE SITUATION AWARENESS OPERATIONS10,02910,029 1151206421FCOUNTERSPACE SYSTEMS66,37066,370 1161206425FSPACE SITUATION AWARENESS SYSTEMS48,44848,448 1171206426FSPACE FENCE35,93735,937 1181206431FADVANCED EHF MILSATCOM (SPACE)145,610145,610 1191206432FPOLAR MILSATCOM (SPACE)33,64433,644 1201206433FWIDEBAND GLOBAL SATCOM (SPACE)14,26314,263 1211206441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD311,844311,844 1221206442FEVOLVED SBIRS71,01871,018 1231206853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE) – EMD297,572297,572  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION4,476,7624,543,962  MANAGEMENT SUPPORT 1240604256FTHREAT SIMULATOR DEVELOPMENT35,40535,405 1250604759FMAJOR T&E INVESTMENT82,87487,874  Unfunded requirement[5,000] 1260605101FRAND PROJECT AIR FORCE34,34634,346 1280605712FINITIAL OPERATIONAL TEST & EVALUATION15,52315,523 1290605807FTEST AND EVALUATION SUPPORT678,289735,689  Program Increase[30,000]  UFR: 4th Gen Mods[23,000]  UFR: Weapon System Cyber Resiliency-TE[4,400] 1300605826FACQ WORKFORCE- GLOBAL POWER219,809219,809 1310605827FACQ WORKFORCE- GLOBAL VIG & COMBAT SYS223,179223,179 1320605828FACQ WORKFORCE- GLOBAL REACH138,556138,556 1330605829FACQ WORKFORCE- CYBER, NETWORK, & BUS SYS221,393221,393 1340605830FACQ WORKFORCE- GLOBAL BATTLE MGMT152,577152,577 1350605831FACQ WORKFORCE- CAPABILITY INTEGRATION196,561196,561 1360605832FACQ WORKFORCE- ADVANCED PRGM TECHNOLOGY28,32228,322 1370605833FACQ WORKFORCE- NUCLEAR SYSTEMS126,611126,611 1400605898FMANAGEMENT HQ—R&D9,1549,154 1410605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT135,507135,507 1420605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT28,72028,720 1430606017FREQUIREMENTS ANALYSIS AND MATURATION35,453110,453  UFR: Modeling and Simulation Joint Simulation Environment[50,000]  UFR:AS2030 Planning for Development[25,000] 1460308602FENTEPRISE INFORMATION SERVICES (EIS)29,04929,049 1470702806FACQUISITION AND MANAGEMENT SUPPORT14,98014,980 1480804731FGENERAL SKILL TRAINING1,4341,434 1501001004FINTERNATIONAL ACTIVITIES4,5694,569 1511206116FSPACE TEST AND TRAINING RANGE DEVELOPMENT25,77325,773 1521206392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE169,887169,887 1531206398FSPACE & MISSILE SYSTEMS CENTER—MHA9,5319,531 1541206860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)20,97520,975 1551206864FSPACE TEST PROGRAM (STP)25,39825,398  SUBTOTAL MANAGEMENT SUPPORT2,663,8752,801,275  OPERATIONAL SYSTEMS DEVELOPMENT 1570604222FNUCLEAR WEAPONS SUPPORT27,57927,579 1580604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING5,7765,776 1590604445FWIDE AREA SURVEILLANCE16,24716,247 1610605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)21,91521,915 1620605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY33,15033,150 1630605117FFOREIGN MATERIEL ACQUISITION AND EXPLOITATION66,65366,653 1640605278FHC/MC–130 RECAP RDT&E38,57938,579 1650606018FNC3 INTEGRATION12,63612,636 1660101113FB–52 SQUADRONS111,910111,910 1670101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)463463 1680101126FB–1B SQUADRONS62,47162,471 1690101127FB–2 SQUADRONS193,108193,108 1700101213FMINUTEMAN SQUADRONS210,845210,845  Increase ICBM Cryptopgraphy Upgrade II[20,000]  Reduce MM Ground and Communications Equipment[–10,000]  Reduce MM Support Equipment[–10,000] 1710101313FINTEGRATED STRATEGIC PLANNING AND ANALYSIS NETWORK (ISPAN)—USSTRATCOM25,73625,736 1730101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS6,27210,272  UFR: NC3—Global Assured Communications CBA Execution[4,000] 1740101324FINTEGRATED STRATEGIC PLANNING & ANALYSIS NETWORK11,03211,032 1760102110FUH–1N REPLACEMENT PROGRAM108,617108,617 1770102326FREGION/SECTOR OPERATION CONTROL CENTER MODERNIZATION PROGRAM3,3473,347 1790205219FMQ–9 UAV201,394201,394 1820207131FA–10 SQUADRONS17,45917,459 1830207133FF–16 SQUADRONS246,578271,578  Unfunded requirement—MIDS-JTRS software changes[25,000] 1840207134FF–15E SQUADRONS320,271320,271 1850207136FMANNED DESTRUCTIVE SUPPRESSION15,10615,106 1860207138FF–22A SQUADRONS610,942610,942 1870207142FF–35 SQUADRONS334,530334,530 1880207161FTACTICAL AIM MISSILES34,95254,952  Pulsed rocket motor technologies[20,000] 1890207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)61,32261,322 1910207227FCOMBAT RESCUE—PARARESCUE693693 1930207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,7141,714 1940207253FCOMPASS CALL14,04014,040 1950207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM109,243109,243 1970207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)29,93229,932 1980207410FAIR & SPACE OPERATIONS CENTER (AOC)26,95626,956 1990207412FCONTROL AND REPORTING CENTER (CRC)2,4502,450 2000207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)151,726151,726 2010207418FTACTICAL AIRBORNE CONTROL SYSTEMS3,6563,656 2030207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES13,42013,420 2040207444FTACTICAL AIR CONTROL PARTY-MOD10,62310,623 2050207448FC2ISR TACTICAL DATA LINK1,7541,754 2060207452FDCAPES17,38217,382 2070207573FNATIONAL TECHNICAL NUCLEAR FORENSICS2,3072,307 2080207590FSEEK EAGLE25,39725,397 2090207601FUSAF MODELING AND SIMULATION10,17510,175 2100207605FWARGAMING AND SIMULATION CENTERS12,83912,839 2110207697FDISTRIBUTED TRAINING AND EXERCISES4,1904,190 2120208006FMISSION PLANNING SYSTEMS85,53185,531 2130208007FTACTICAL DECEPTION3,7613,761 2140208087FAF OFFENSIVE CYBERSPACE OPERATIONS35,69335,693 2150208088FAF DEFENSIVE CYBERSPACE OPERATIONS20,96420,964 2180301017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)3,5493,549 2190301112FNUCLEAR PLANNING AND EXECUTION SYSTEM (NPES)4,3714,371 2270301401FAIR FORCE SPACE AND CYBER NON-TRADITIONAL ISR FOR BATTLESPACE AWARENESS3,7213,721 2280302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)35,46735,467 2300303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)48,84148,841 2310303140FINFORMATION SYSTEMS SECURITY PROGRAM42,97342,973 2320303141FGLOBAL COMBAT SUPPORT SYSTEM105105 2330303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE2,1472,147 2360304260FAIRBORNE SIGINT ENTERPRISE121,948121,948 2370304310FCOMMERCIAL ECONOMIC ANALYSIS3,5443,544 2400305020FCCMD INTELLIGENCE INFORMATION TECHNOLOGY1,5421,542 2410305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,4534,453 2430305111FWEATHER SERVICE26,65426,654 2440305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)6,3066,306 2450305116FAERIAL TARGETS21,29521,295 2480305128FSECURITY AND INVESTIGATIVE ACTIVITIES415415 2500305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES3,8673,867 2570305202FDRAGON U–234,48634,486 2590305206FAIRBORNE RECONNAISSANCE SYSTEMS4,45014,450  WAMI Technology Upgrades[10,000] 2600305207FMANNED RECONNAISSANCE SYSTEMS14,26914,269 2610305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS27,50127,501 2620305220FRQ–4 UAV214,849214,849 2630305221FNETWORK-CENTRIC COLLABORATIVE TARGETING18,84218,842 2650305238FNATO AGS44,72944,729 2660305240FSUPPORT TO DCGS ENTERPRISE26,34926,349 2690305600FINTERNATIONAL INTELLIGENCE TECHNOLOGY AND ARCHITECTURES3,4913,491 2710305881FRAPID CYBER ACQUISITION4,8994,899 2750305984FPERSONNEL RECOVERY COMMAND & CTRL (PRC2)2,4452,445 2760307577FINTELLIGENCE MISSION DATA (IMD)8,6848,684 2780401115FC–130 AIRLIFT SQUADRON10,21910,219 2790401119FC–5 AIRLIFT SQUADRONS (IF)22,75822,758 2800401130FC–17 AIRCRAFT (IF)34,28734,287 2810401132FC–130J PROGRAM26,82126,821 2820401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)5,2835,283 2830401218FKC–135S9,9429,942 2840401219FKC–10S7,9337,933 2850401314FOPERATIONAL SUPPORT AIRLIFT6,6816,681 2860401318FCV–2222,51936,519  Unfunded requirement—common eletrical interface[7,000]  Unfunded requirement—intelligence broadcast system[7,000] 2870401840FAMC COMMAND AND CONTROL SYSTEM3,5103,510 2880408011FSPECIAL TACTICS / COMBAT CONTROL8,0908,090 2890702207FDEPOT MAINTENANCE (NON-IF)1,5281,528 2900708055FMAINTENANCE, REPAIR & OVERHAUL SYSTEM31,67731,677 2910708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)33,34433,344 2920708611FSUPPORT SYSTEMS DEVELOPMENT9,3629,362 2930804743FOTHER FLIGHT TRAINING2,0742,074 2940808716FOTHER PERSONNEL ACTIVITIES107107 2950901202FJOINT PERSONNEL RECOVERY AGENCY2,0062,006 2960901218FCIVILIAN COMPENSATION PROGRAM3,7803,780 2970901220FPERSONNEL ADMINISTRATION7,4727,472 2980901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,5631,563 2990901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT91,21191,211 3001201921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES14,25514,255 3011202247FAF TENCAP31,91431,914 3021203001FFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)32,42632,426 3031203110FSATELLITE CONTROL NETWORK (SPACE)18,80818,808 3051203165FNAVSTAR GLOBAL POSITIONING SYSTEM (SPACE AND CONTROL SEGMENTS)10,02910,029 3061203173FSPACE AND MISSILE TEST AND EVALUATION CENTER25,05125,051 3071203174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT11,39011,390 3081203179FINTEGRATED BROADCAST SERVICE (IBS)8,7478,747 3091203182FSPACELIFT RANGE SYSTEM (SPACE)10,54910,549 3101203265FGPS III SPACE SEGMENT243,435243,435 3111203400FSPACE SUPERIORITY INTELLIGENCE12,69112,691 3121203614FJSPOC MISSION SYSTEM99,455123,705  AF UPL—BMC2 software[24,250] 3131203620FNATIONAL SPACE DEFENSE CENTER18,05218,052 3141203699FSHARED EARLY WARNING (SEW)1,3731,373 3151203906FNCMC—TW/AA SYSTEM5,0005,000 3161203913FNUDET DETECTION SYSTEM (SPACE)31,50831,508 3171203940FSPACE SITUATION AWARENESS OPERATIONS99,98499,984 3181206423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT510,938510,938 318A9999999999CLASSIFIED PROGRAMS15,103,24615,103,246  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT20,750,54620,847,796   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF35,170,10335,856,753  RESEARCH, DEVELOPMENT, TEST & EVAL, DW BASIC RESEARCH 0010601000BRDTRA BASIC RESEARCH37,20137,201 0020601101EDEFENSE RESEARCH SCIENCES432,347432,347 0030601110D8ZBASIC RESEARCH INITIATIVES40,61240,612 0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE43,12643,126 0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM74,29888,298  Evidence based military child STEM education[5,000]  Manufacturing Engineering Education Program[9,000] 0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS25,86540,000  Program increase[12,135]  STEM support for minority women[2,000] 0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM43,89843,898  SUBTOTAL BASIC RESEARCH697,347725,482  APPLIED RESEARCH 0080602000D8ZJOINT MUNITIONS TECHNOLOGY19,11119,111 0090602115EBIOMEDICAL TECHNOLOGY109,360109,360 0110602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM49,74849,748 0120602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES49,22649,226 0130602303EINFORMATION & COMMUNICATIONS TECHNOLOGY392,784392,784 0140602383EBIOLOGICAL WARFARE DEFENSE13,01413,014 0150602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM201,053201,053 0160602668D8ZCYBER SECURITY RESEARCH14,77514,775 0170602702ETACTICAL TECHNOLOGY343,776328,776  General decrease[–15,000] 0180602715EMATERIALS AND BIOLOGICAL TECHNOLOGY224,440224,440 0190602716EELECTRONICS TECHNOLOGY295,447295,447 0200602718BRCOUNTER WEAPONS OF MASS DESTRUCTION APPLIED RESEARCH157,908157,908 0210602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH8,9558,955 0221160401BBSOF TECHNOLOGY DEVELOPMENT34,49334,493  SUBTOTAL APPLIED RESEARCH1,914,0901,899,090  ADVANCED TECHNOLOGY DEVELOPMENT 0230603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY25,62725,627 0240603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT76,23079,230  Program increase—conventional EOD equipment[3,000] 0250603133D8ZFOREIGN COMPARATIVE TESTING24,19924,199 0260603160BRCOUNTER WEAPONS OF MASS DESTRUCTION ADVANCED TECHNOLOGY DEVELOPMENT268,607268,607 0270603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT12,99612,996 0290603178CWEAPONS TECHNOLOGY5,4955,495 0310603180CADVANCED RESEARCH20,18420,184 0320603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT18,66218,662 0350603286EADVANCED AEROSPACE SYSTEMS155,406155,406 0360603287ESPACE PROGRAMS AND TECHNOLOGY247,435247,435 0370603288D8ZANALYTIC ASSESSMENTS13,15413,154 0380603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS37,67437,674 0390603291D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS—MHA15,00015,000 0400603294CCOMMON KILL VEHICLE TECHNOLOGY252,879252,879 0410603342D8WDEFENSE INNOVATION UNIT EXPERIMENTAL (DIUX)29,59429,594 0420603375D8ZTECHNOLOGY INNOVATION64,86329,863  Unjustified growth[–35,000] 0430603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT145,359145,359 0440603527D8ZRETRACT LARCH171,120171,120 0450603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY14,38914,389 0460603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS105,871105,871 0470603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES12,66112,661 0480603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM136,159163,659  Improve productivity of defense industrial base[7,500]  Manufacturing USA institutes[10,000]  Partnership between MEP centers and Manufacturing USA Institutes[10,000] 0490603680SMANUFACTURING TECHNOLOGY PROGRAM40,51140,511 0500603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT57,87649,876  SOCOM ATL effort[–8,000] 0510603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS10,61110,611 0530603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM71,83281,832  Readiness increase[10,000] 0540603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT219,803219,803 0550603727D8ZJOINT WARFIGHTING PROGRAM6,3496,349 0560603739EADVANCED ELECTRONICS TECHNOLOGIES79,17379,173 0570603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS106,787106,787 0580603766ENETWORK-CENTRIC WARFARE TECHNOLOGY439,386439,386 0590603767ESENSOR TECHNOLOGY210,123210,123 0600603769D8ZDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT11,21111,211 0620603781D8ZSOFTWARE ENGINEERING INSTITUTE15,04715,047 0630603826D8ZQUICK REACTION SPECIAL PROJECTS69,20369,203 0640603833D8ZENGINEERING SCIENCE & TECHNOLOGY25,39525,395 0650603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY89,58689,586 0660604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT38,40338,403 0670303310D8ZCWMD SYSTEMS33,38233,382 0681160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT72,60572,605  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,450,8473,448,347  ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 0690603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P32,93732,937 0700603600D8ZWALKOFF101,714101,714 0720603821D8ZACQUISITION ENTERPRISE DATA & INFORMATION SERVICES2,1982,198 0730603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM54,58354,583 0740603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT292,262292,262 0750603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT957,0971,058,093  Improve Discrimination Capability for GMD[21,996]  Increase GBI magazine capacity at Fort Greely[65,000]  Program increase—additional boosters and EKVs[14,000] 0760603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL148,518148,518 0770603884CBALLISTIC MISSILE DEFENSE SENSORS278,145305,207  Improve Discrimination Capability for GMD[27,062] 0780603890CBMD ENABLING PROGRAMS465,642472,784  GMD Discrimination[7,142] 0790603891CSPECIAL PROGRAMS—MDA365,190365,190 0800603892CAEGIS BMD860,788860,788 0830603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI454,862454,862 0840603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT48,95448,954 0850603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)53,26553,265 0860603906CREGARDING TRENCH9,1139,113 0870603907CSEA BASED X-BAND RADAR (SBX)145,695145,695 0880603913CISRAELI COOPERATIVE PROGRAMS105,354373,800  Arrow[71,459]  Arrow Upper Tier flight test[105,000]  Arrow-Upper Tier[28,139]  David's Sling[63,848] 0890603914CBALLISTIC MISSILE DEFENSE TEST316,193316,193 0900603915CBALLISTIC MISSILE DEFENSE TARGETS460,125460,125 0910603920D8ZHUMANITARIAN DEMINING10,83710,837 0920603923D8ZCOALITION WARFARE10,74010,740 0930604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM3,8373,837 0940604115CTECHNOLOGY MATURATION INITIATIVES128,406128,406 0950604132D8ZMISSILE DEFEAT PROJECT124,769124,769 0960604181CHYPERSONIC DEFENSE75,30075,300 0970604250D8ZADVANCED INNOVATIVE TECHNOLOGIES1,482,5321,460,532  Program decrease[–22,000] 0980604294D8ZTRUSTED & ASSURED MICROELECTRONICS83,62683,626 0990604331D8ZRAPID PROTOTYPING PROGRAM100,000100,000 1000604342D8ZDEFENSE TECHNOLOGY OFFSET100,000  Directed energy[100,000] 1010604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED SYSTEM COMMON DEVELOPMENT3,9673,967 1020604682D8ZWARGAMING AND SUPPORT FOR STRATEGIC ANALYSIS (SSA)3,8333,833 1040604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS23,63823,638 1050604873CLONG RANGE DISCRIMINATION RADAR (LRDR)357,659357,659 1060604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS636,430636,430 1070604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST36,23936,239 1080604878CAEGIS BMD TEST137,783160,819  To provide AAW at Aegis Ashore sites, consistent w/ FY16 and FY17 NDAAs[23,036] 1090604879CBALLISTIC MISSILE DEFENSE SENSOR TEST101,839101,839 1100604880CLAND-BASED SM–3 (LBSM3)30,48697,761  To provide AAW at Aegis Ashore sites, consistent w/ FY16 and FY17 NDAAs[67,275] 1110604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT9,7399,739 1120604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST76,75776,757 1130604894CMULTI-OBJECT KILL VEHICLE6,5006,500 1140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM2,9022,902 1150305103CCYBER SECURITY INITIATIVE986986 1161206893CSPACE TRACKING & SURVEILLANCE SYSTEM34,90734,907 1171206895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS30,99444,494  Initiates BMDS Global Sensors AoA reccommendations for space sensor architecture[13,500] 117A120XXXXCGROUND-LAUNCHED INTERMEDIATE RANGE MISSILE58,000  Ground-Launched Intermediate Range Missile[58,000]  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES8,667,3419,310,798  SYSTEM DEVELOPMENT AND DEMONSTRATION 1180604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD12,53612,536 1190604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT201,749201,749 1200604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD406,789406,789 1220604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)15,35820,358  Program increase—very low profile hardware[5,000] 1230605000BRCOUNTER WEAPONS OF MASS DESTRUCTION SYSTEMS DEVELOPMENT6,2416,241 1240605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,32212,322 1250605021SEHOMELAND PERSONNEL SECURITY INITIATIVE4,8934,893 1260605022D8ZDEFENSE EXPORTABILITY PROGRAM3,1623,162 1270605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES21,35321,353 1280605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION6,2666,266 1290605075D8ZDCMO POLICY AND INTEGRATION2,8102,810 1300605080SDEFENSE AGENCY INITIATIVES (DAI)—FINANCIAL SYSTEM24,43624,436 1310605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)13,47513,475 1330605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES11,87011,870 1340605294D8ZTRUSTED & ASSURED MICROELECTRONICS61,08461,084 1350303141KGLOBAL COMBAT SUPPORT SYSTEM2,5762,576 1360305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)3,6693,669 1370305310D8ZCWMD SYSTEMS: SYSTEM DEVELOPMENT AND DEMONSTRATION8,2308,230  SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION818,819823,819  MANAGEMENT SUPPORT 1380604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)6,9416,941 1390604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT4,8514,851 1400604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)211,325211,325 1410604942D8ZASSESSMENTS AND EVALUATIONS30,14450,144  Program increase for cyber vulnerability assessments and hardening[20,000] 1420605001EMISSION SUPPORT63,76963,769 1430605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)91,05791,057 1440605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS22,38622,386 1450605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)36,58136,581 1470605142D8ZSYSTEMS ENGINEERING37,62237,622 1480605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD5,2005,200 1490605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,2325,232 1500605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION12,58312,583 1510605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)61,45161,451 1520605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM104,348104,348 1610605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER2,3722,372 1620605798D8ZDEFENSE TECHNOLOGY ANALYSIS24,36524,365 1630605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)54,14554,145 1640605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION30,35630,356 1650605804D8ZDEVELOPMENT TEST AND EVALUATION20,57120,571 1660605898EMANAGEMENT HQ—R&D14,01714,017 1670605998KAMANAGEMENT HQ—DEFENSE TECHNICAL INFORMATION CENTER (DTIC)4,1874,187 1680606100D8ZBUDGET AND PROGRAM ASSESSMENTS3,9923,992 1690606225D8ZODNA TECHNOLOGY AND RESOURCE ANALYSIS1,0001,000 1700203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)2,5512,551 1710204571JJOINT STAFF ANALYTICAL SUPPORT7,7127,712 1740303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES673673 1750303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)1,0061,006 1770305172KCOMBINED ADVANCED APPLICATIONS16,99816,998 1800305245D8ZINTELLIGENCE CAPABILITIES AND INNOVATION INVESTMENTS18,99218,992 1810306310D8ZCWMD SYSTEMS: RDT&E MANAGEMENT SUPPORT1,2311,231 1830804767JCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—MHA44,50044,500 1840901598CMANAGEMENT HQ—MDA29,94729,947 1870903235KJOINT SERVICE PROVIDER (JSP)5,1135,113 187A9999999999CLASSIFIED PROGRAMS63,31263,312  SUBTOTAL MANAGEMENT SUPPORT1,040,5301,060,530  OPERATIONAL SYSTEM DEVELOPMENT 1880604130VENTERPRISE SECURITY SYSTEM (ESS)4,5654,565 1890605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,8711,871 1900605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)298298 1910607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT10,88210,882 1920607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT7,2227,222 1930607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)14,45014,450 1940607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)45,67745,677 1950208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0373,037 1960208045KC4I INTEROPERABILITY59,49059,490 1980301144KJOINT/ALLIED COALITION INFORMATION SHARING6,1046,104 2020302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT1,8631,863 2030302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION21,56421,564 2040303126KLONG-HAUL COMMUNICATIONS—DCS15,42815,428 2050303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)15,85515,855 2060303135GPUBLIC KEY INFRASTRUCTURE (PKI)4,8114,811 2070303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)33,74633,746 2080303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM9,4159,415 2090303140GINFORMATION SYSTEMS SECURITY PROGRAM227,652227,652 2100303150KGLOBAL COMMAND AND CONTROL SYSTEM42,68742,687 2110303153KDEFENSE SPECTRUM ORGANIZATION8,7508,750 2140303228KJOINT INFORMATION ENVIRONMENT (JIE)4,6894,689 2160303430KFEDERAL INVESTIGATIVE SERVICES INFORMATION TECHNOLOGY50,00050,000 2220305103KCYBER SECURITY INITIATIVE1,6861,686 2270305186D8ZPOLICY R&D PROGRAMS6,5266,526 2280305199D8ZNET CENTRICITY18,45518,455 2300305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,4965,496 2330305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,0493,049 2360305327VINSIDER THREAT5,3655,365 2370305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,0712,071 2430307577D8ZINTELLIGENCE MISSION DATA (IMD)13,11113,111 2450708012SPACIFIC DISASTER CENTERS1,7701,770 2460708047SDEFENSE PROPERTY ACCOUNTABILITY SYSTEM2,9242,924 2481105219BBMQ–9 UAV37,86337,863 2511160403BBAVIATION SYSTEMS259,886273,386  SOCOM requested transfer[13,500] 2521160405BBINTELLIGENCE SYSTEMS DEVELOPMENT8,2458,245 2531160408BBOPERATIONAL ENHANCEMENTS79,45579,455 2541160431BBWARRIOR SYSTEMS45,93545,935 2551160432BBSPECIAL PROGRAMS1,9781,978 2561160434BBUNMANNED ISR31,76631,766 2571160480BBSOF TACTICAL VEHICLES2,5782,578 2581160483BBMARITIME SYSTEMS42,31560,415  SOCOM requested transfer[12,800]  UFR: Develop Dry Combat Submersible[5,300] 2591160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES4,6614,661 2601160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE12,04912,049 2611203610KTELEPORT PROGRAM642642 261A9999999999CLASSIFIED PROGRAMS3,734,2663,734,266  SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,912,1484,943,748   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW21,501,12222,211,814  OPERATIONAL TEST & EVAL, DEFENSE MANAGEMENT SUPPORT 0010605118OTEOPERATIONAL TEST AND EVALUATION83,50383,503 0020605131OTELIVE FIRE TEST AND EVALUATION59,50059,500 0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES67,89767,897  SUBTOTAL MANAGEMENT SUPPORT210,900210,900   TOTAL OPERATIONAL TEST & EVAL, DEFENSE210,900210,900   TOTAL RDT&E84,063,30086,348,676 4202.Research, development, test, and evaluation for overseas contingency operations   SEC. 4202. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) LineProgramElementItemFY 2018 RequestConference Authorized  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0550603327AAIR AND MISSILE DEFENSE SYSTEMS ENGINEERING15,00015,000 0600603747ASOLDIER SUPPORT AND SURVIVABILITY3,0003,000  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES18,00018,000  SYSTEM DEVELOPMENT & DEMONSTRATION 1220605032ATRACTOR TIRE5,0005,000 1250605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)21,54021,540 1330605051AAIRCRAFT SURVIVABILITY DEVELOPMENT30,10030,100 1470303032ATROJAN—RH121,2001,200  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION57,84057,840  OPERATIONAL SYSTEMS DEVELOPMENT 2030203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM15,00015,000 2220305204ATACTICAL UNMANNED AERIAL VEHICLES7,4927,492 2230305206AAIRBORNE RECONNAISSANCE SYSTEMS15,00015,000 2280307665ABIOMETRICS ENABLED INTELLIGENCE6,0366,036  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT43,52843,528   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY119,368119,368  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0410603527NRETRACT LARCH22,00022,000 0610603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT29,70029,700 0750603795NLAND ATTACK TECHNOLOGY2,1002,100 0810604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)5,7105,710  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES59,51059,510  SYSTEM DEVELOPMENT & DEMONSTRATION 1030604230NWARFARE SUPPORT SYSTEM5,4005,400  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION5,4005,400  OPERATIONAL SYSTEMS DEVELOPMENT 2070204311NINTEGRATED SURVEILLANCE SYSTEM11,60011,600 2110204574NCRYPTOLOGIC DIRECT SUPPORT1,2001,200 253A9999999999CLASSIFIED PROGRAMS89,85589,855  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT102,655102,655   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY167,565167,565  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0290603438FSPACE CONTROL TECHNOLOGY7,8007,800 0530306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT5,4005,400  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES13,20013,200  OPERATIONAL SYSTEMS DEVELOPMENT 1960207277FISR INNOVATIONS5,7505,750 2140208087FAF OFFENSIVE CYBERSPACE OPERATIONS4,0004,000 318A9999999999CLASSIFIED PROGRAMS112,408112,408  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT122,158122,158   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF135,358135,358  ADVANCED TECHNOLOGY DEVELOPMENT 0240603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT25,00025,000  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT25,00025,000  OPERATIONAL SYSTEM DEVELOPMENT 2531160408BBOPERATIONAL ENHANCEMENTS1,9201,920 2561160434BBUNMANNED ISR3,0003,000 261A9999999999CLASSIFIED PROGRAMS196,176196,176  SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT201,096201,096   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW226,096226,096   TOTAL RDT&E648,387648,387  XLIIIOperation and Maintenance  Sec. 4301. Operation and maintenance. Sec. 4302. Operation and maintenance for overseas contingency operations. 4301.Operation and maintenance   SEC. 4301. OPERATION AND MAINTENANCE(In Thousands of Dollars) LineItemFY 2018 RequestConference Authorized  OPERATION & MAINTENANCE, ARMY OPERATING FORCES 010MANEUVER UNITS1,455,3661,510,066  Improve unit training and maintenance readiness[54,700] 020MODULAR SUPPORT BRIGADES105,147112,847  UFR: Readiness to execute NMS[7,700] 030ECHELONS ABOVE BRIGADE604,117692,417  UFR: Readiness to execute NMS[88,300] 040THEATER LEVEL ASSETS793,217829,951  Decisive Action training and operations[27,300]  UFR: Support Equipment[9,434] 050LAND FORCES OPERATIONS SUPPORT1,169,4781,207,178  Combat Training Center Operations and Maintenance[37,700] 060AVIATION ASSETS1,496,5031,524,703  Aviation and ISR Maintenance Requirements[28,200] 070FORCE READINESS OPERATIONS SUPPORT3,675,9013,759,581  SOUTHCOM—Maritime Patrol Aircraft Expansion[38,500]  SOUTHCOM—Mission and Other Ship Operations[18,000]  UFR: Funding to support 6k additional endstrength[680]  UFR: Organizational Clothing & Indiv. Equipment maintenance[26,500] 080LAND FORCES SYSTEMS READINESS466,720471,592  UFR: Medical equipment[4,872] 090LAND FORCES DEPOT MAINTENANCE1,443,5161,740,116  Realignment of depot operations from OCO[250,000]  UFR: Depot Maintenance[46,600] 100BASE OPERATIONS SUPPORT8,080,3578,093,557  C4I / Cyber capabilities enabling support[13,200] 110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,401,1554,080,382  Demolition of excess facilities[50,000]  Restore restoration and modernization shortfalls[154,500]  Restore sustainment shortfalls[424,547]  UFR: Support 6k additional endstrength[50,180] 120MANAGEMENT AND OPERATIONAL HEADQUARTERS443,790443,790 140ADDITIONAL ACTIVITIES8,900  Training, supplies, spares, and repair site support[8,900] 180US AFRICA COMMAND225,382225,382 190US EUROPEAN COMMAND141,352141,352 200US SOUTHERN COMMAND190,811194,311  Mission and Other Ship Operations[3,500] 210US FORCES KOREA59,57859,578  SUBTOTAL OPERATING FORCES23,752,39025,095,703  MOBILIZATION 220STRATEGIC MOBILITY346,667347,791  UFR: Readiness increase[1,124] 230ARMY PREPOSITIONED STOCKS422,108427,346  UFR: Readiness increase[5,238] 240INDUSTRIAL PREPAREDNESS7,7507,750  SUBTOTAL MOBILIZATION776,525782,887  TRAINING AND RECRUITING 250OFFICER ACQUISITION137,556137,556 260RECRUIT TRAINING58,87260,264  UFR: Recruit training[1,392] 270ONE STATION UNIT TRAINING58,03559,921  UFR: One Station Unit Training[1,886] 280SENIOR RESERVE OFFICERS TRAINING CORPS505,089505,762  UFR: Supports commissions for increase end strength[673] 290SPECIALIZED SKILL TRAINING1,015,5411,033,978  Leadership development and training[3,144]  UFR: Supports increased capacity[15,293] 300FLIGHT TRAINING1,124,1151,124,115 310PROFESSIONAL DEVELOPMENT EDUCATION220,688220,688 320TRAINING SUPPORT618,164621,690  Department of the Army directed training[3,526] 330RECRUITING AND ADVERTISING613,586624,259  UFR: Supports increased capacity[10,673] 340EXAMINING171,223171,223 350OFF-DUTY AND VOLUNTARY EDUCATION214,738215,088  UFR: Supports increased capacity[350] 360CIVILIAN EDUCATION AND TRAINING195,099195,099 370JUNIOR RESERVE OFFICER TRAINING CORPS176,116176,116  SUBTOTAL TRAINING AND RECRUITING5,108,8225,145,759  ADMIN & SRVWIDE ACTIVITIES 390SERVICEWIDE TRANSPORTATION555,502709,965  Logistics associated with increased end strength[57,900]  UFR: Supports transportation equipment[96,563] 400CENTRAL SUPPLY ACTIVITIES894,208894,208 410LOGISTIC SUPPORT ACTIVITIES715,462715,462 420AMMUNITION MANAGEMENT446,931446,931 430ADMINISTRATION493,616493,616 440SERVICEWIDE COMMUNICATIONS2,084,9222,112,822  Annual maintenance of Enterprise License Agreements[17,900]  UFR: Army Regional Cyber Centers capabilities[10,000] 450MANPOWER MANAGEMENT259,588259,588 460OTHER PERSONNEL SUPPORT326,387326,387 470OTHER SERVICE SUPPORT1,087,6021,073,517  Program decrease[–14,085] 480ARMY CLAIMS ACTIVITIES210,514214,014  UFR: Supports JAG increase needs[3,500] 490REAL ESTATE MANAGEMENT243,584256,737  UFR: Supports engineering services[13,153] 500FINANCIAL MANAGEMENT AND AUDIT READINESS284,592284,592 510INTERNATIONAL MILITARY HEADQUARTERS415,694415,694 520MISC. SUPPORT OF OTHER NATIONS46,85646,856 565CLASSIFIED PROGRAMS1,242,2221,247,222  Army Analytics Group[5,000]  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES9,307,6809,497,611  UNDISTRIBUTED 570UNDISTRIBUTED–415,900  Excessive standard price for fuel[–31,100]  Foreign Currency adjustments[–146,400]  Historical unobligated balances[–238,400]  SUBTOTAL UNDISTRIBUTED–415,900   TOTAL OPERATION & MAINTENANCE, ARMY38,945,41740,106,060  OPERATION & MAINTENANCE, ARMY RES OPERATING FORCES 010MODULAR SUPPORT BRIGADES11,46111,747  UFR: ARNG Operational Demand Model to 82%[286] 020ECHELONS ABOVE BRIGADE577,410593,053  UFR: ARNG Operational Demand Model to 82%[15,643] 030THEATER LEVEL ASSETS117,298122,016  UFR: Operational Demand Model to 82%[4,718] 040LAND FORCES OPERATIONS SUPPORT552,016564,934  UFR: Operational Demand Model to 82%[12,918] 050AVIATION ASSETS80,30281,461  Increase aviation readiness[1,159] 060FORCE READINESS OPERATIONS SUPPORT399,035403,858  Pay and allowances for career development training[223]  UFR: Support additional capacity[4,600] 070LAND FORCES SYSTEMS READINESS102,687102,687 080LAND FORCES DEPOT MAINTENANCE56,01656,016 090BASE OPERATIONS SUPPORT599,947600,497  UFR: Support 6k additional endstrength[550] 100FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION273,940324,690  Demolition of excess facilities[20,000]  UFR: Address facility restoration backlog[4,465]  UFR: Increased facilities sustainment[26,285] 110MANAGEMENT AND OPERATIONAL HEADQUARTERS22,90922,909  SUBTOTAL OPERATING FORCES2,793,0212,883,868  ADMIN & SRVWD ACTIVITIES 120SERVICEWIDE TRANSPORTATION11,11611,116 130ADMINISTRATION17,96217,962 140SERVICEWIDE COMMUNICATIONS18,55020,950  UFR: Equipment support[2,400] 150MANPOWER MANAGEMENT6,1666,166 160RECRUITING AND ADVERTISING60,02760,027  SUBTOTAL ADMIN & SRVWD ACTIVITIES113,821116,221  UNDISTRIBUTED 190UNDISTRIBUTED–3,800  Excessive standard price for fuel[–3,800]  SUBTOTAL UNDISTRIBUTED–3,800   TOTAL OPERATION & MAINTENANCE, ARMY RES2,906,8422,996,289  OPERATION & MAINTENANCE, ARNG OPERATING FORCES 010MANEUVER UNITS777,883794,862  UFR: Readiness increase[16,979] 020MODULAR SUPPORT BRIGADES190,639190,639 030ECHELONS ABOVE BRIGADE807,557819,457  UFR: Operational Demand Model to 82%[11,900] 040THEATER LEVEL ASSETS85,47693,376  UFR: Operational Demand Model to 82%[7,900] 050LAND FORCES OPERATIONS SUPPORT36,67238,897  UFR: Increased aviation readiness[2,225] 060AVIATION ASSETS956,381974,581  Increase aviation readiness[18,200] 070FORCE READINESS OPERATIONS SUPPORT777,756777,856  UFR: Supports increased capacity[100] 080LAND FORCES SYSTEMS READINESS51,50651,506 090LAND FORCES DEPOT MAINTENANCE244,942244,942 100BASE OPERATIONS SUPPORT1,144,7261,148,576  UFR: Support increase end-strength[3,850] 110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION781,895901,734  Demolition of excess facilities[25,000]  UFR: Address facility restoration backlog[20,108]  UFR: Facilities Sustainment improvement[74,731] 120MANAGEMENT AND OPERATIONAL HEADQUARTERS999,052999,292  UFR: Support increase end-strength[240]  SUBTOTAL OPERATING FORCES6,854,4857,035,718  ADMIN & SRVWD ACTIVITIES 130SERVICEWIDE TRANSPORTATION7,7037,703 140ADMINISTRATION79,23680,386  Department of Defense State Partnership Program[1,150] 150SERVICEWIDE COMMUNICATIONS85,16094,760  Annual maintenance of Enterprise License Agreements[9,600] 160MANPOWER MANAGEMENT8,6548,654 170OTHER PERSONNEL SUPPORT268,839277,339  UFR: Behavior Health Specialists[8,500] 180REAL ESTATE MANAGEMENT3,0933,093  SUBTOTAL ADMIN & SRVWD ACTIVITIES452,685471,935  UNDISTRIBUTED 190UNDISTRIBUTED–16,100  Excessive standard price for fuel[–16,100]  SUBTOTAL UNDISTRIBUTED–16,100   TOTAL OPERATION & MAINTENANCE, ARNG7,307,1707,491,553  OPERATION & MAINTENANCE, NAVY OPERATING FORCES 010MISSION AND OTHER FLIGHT OPERATIONS5,544,1655,566,165  Cbt logistics Mnt for TAO–187[22,000] 020FLEET AIR TRAINING2,075,0002,075,000 030AVIATION TECHNICAL DATA & ENGINEERING SERVICES46,80146,801 040AIR OPERATIONS AND SAFETY SUPPORT119,624119,624 050AIR SYSTEMS SUPPORT552,536594,536  UFR: Fund to Max Executable[42,000] 060AIRCRAFT DEPOT MAINTENANCE1,088,4821,088,482 070AIRCRAFT DEPOT OPERATIONS SUPPORT40,58440,584 080AVIATION LOGISTICS723,786843,786  UFR: Fund to Max Executable[120,000] 090MISSION AND OTHER SHIP OPERATIONS4,067,3344,067,334 100SHIP OPERATIONS SUPPORT & TRAINING977,701977,701 110SHIP DEPOT MAINTENANCE7,839,3587,839,358 120SHIP DEPOT OPERATIONS SUPPORT2,193,8512,193,851 130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE1,288,0941,294,094  Logistics support for legacy C41 systems[6,000] 150SPACE SYSTEMS AND SURVEILLANCE206,678206,678 160WARFARE TACTICS621,581622,581  UFR: Operational range Clearance and Environmental Compliance [1,000] 170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY370,681370,681 180COMBAT SUPPORT FORCES1,437,9661,454,966  Coastal Riverine Force meet operational requirements[7,000]  COMPACFLT C41 Upgrade[10,000] 190EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT162,705162,705 210COMBATANT COMMANDERS CORE OPERATIONS65,10865,108 220COMBATANT COMMANDERS DIRECT MISSION SUPPORT86,892155,992  Joint Training Capability and Exercise Programs[64,100]  No-Notice Agile Logistics Exercise[5,000] 230MILITARY INFORMATION SUPPORT OPERATIONS8,4278,427 240CYBERSPACE ACTIVITIES385,212385,212 260FLEET BALLISTIC MISSILE1,278,4561,278,456 280WEAPONS MAINTENANCE745,680750,680  UFR: Munitions wholeness[5,000] 290OTHER WEAPON SYSTEMS SUPPORT380,016380,016 300ENTERPRISE INFORMATION914,428914,428 310SUSTAINMENT, RESTORATION AND MODERNIZATION1,905,6792,290,879  Demolition of excess facilities[50,000]  NHHC Reduction[–29,000]  Restore restoration and modernization shortfalls[87,200]  UFR: 88% of Facility Sustainment requirements[277,000] 320BASE OPERATING SUPPORT4,333,6884,356,688  Operational range clearance[11,000]  Port Operations Service Craft Maintenance[12,000]  SUBTOTAL OPERATING FORCES39,460,51340,150,813  MOBILIZATION 330SHIP PREPOSITIONING AND SURGE417,450427,450  UFR: Strategic Sealift[10,000] 360SHIP ACTIVATIONS/INACTIVATIONS198,341198,341 370EXPEDITIONARY HEALTH SERVICES SYSTEMS66,84966,849 390COAST GUARD SUPPORT21,87021,870  SUBTOTAL MOBILIZATION704,510714,510  TRAINING AND RECRUITING 400OFFICER ACQUISITION143,924143,924 410RECRUIT TRAINING8,9758,975 420RESERVE OFFICERS TRAINING CORPS144,708144,708 430SPECIALIZED SKILL TRAINING812,708812,708 450PROFESSIONAL DEVELOPMENT EDUCATION180,448182,448  Naval Sea Cadets[2,000] 460TRAINING SUPPORT234,596234,596 470RECRUITING AND ADVERTISING177,517177,517 480OFF-DUTY AND VOLUNTARY EDUCATION103,154103,154 490CIVILIAN EDUCATION AND TRAINING72,21672,216 500JUNIOR ROTC53,26253,262  SUBTOTAL TRAINING AND RECRUITING1,931,5081,933,508  ADMIN & SRVWD ACTIVITIES 510ADMINISTRATION1,135,4291,126,429  Program decrease[–9,000] 530CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT149,365149,365 540MILITARY MANPOWER AND PERSONNEL MANAGEMENT386,749386,749 590SERVICEWIDE TRANSPORTATION165,301165,301 610PLANNING, ENGINEERING, AND PROGRAM SUPPORT311,616311,616 620ACQUISITION, LOGISTICS, AND OVERSIGHT665,580665,580 660INVESTIGATIVE AND SECURITY SERVICES659,143659,143 775CLASSIFIED PROGRAMS543,193543,193  SUBTOTAL ADMIN & SRVWD ACTIVITIES4,016,3764,007,376  UNDISTRIBUTED 780UNDISTRIBUTED–415,400  Excessive standard price for fuel[–216,600]  Foreign Currency adjustments[–35,300]  Historical unobligated balances[–163,500]  SUBTOTAL UNDISTRIBUTED–415,400   TOTAL OPERATION & MAINTENANCE, NAVY46,112,90746,390,807  OPERATION & MAINTENANCE, MARINE CORPS OPERATING FORCES 010OPERATIONAL FORCES967,949967,949 020FIELD LOGISTICS1,065,0901,068,190  UFR: Long Endurance Small UAS[3,100] 030DEPOT MAINTENANCE286,635286,635 040MARITIME PREPOSITIONING85,57785,577 050CYBERSPACE ACTIVITIES181,518181,518 060SUSTAINMENT, RESTORATION & MODERNIZATION785,264904,355  Demolition of excess facilities[40,000]  Restore restoration and modernization shortfalls[35,300]  UFR: Facilities Sustainment to 80%[43,791] 070BASE OPERATING SUPPORT2,196,2522,196,252  SUBTOTAL OPERATING FORCES5,568,2855,690,476  TRAINING AND RECRUITING 080RECRUIT TRAINING16,16316,163 090OFFICER ACQUISITION1,1541,154 100SPECIALIZED SKILL TRAINING100,398100,398 110PROFESSIONAL DEVELOPMENT EDUCATION46,47446,474 120TRAINING SUPPORT405,039405,039 130RECRUITING AND ADVERTISING201,601201,601 140OFF-DUTY AND VOLUNTARY EDUCATION32,04532,045 150JUNIOR ROTC24,39424,394  SUBTOTAL TRAINING AND RECRUITING827,268827,268  ADMIN & SRVWD ACTIVITIES 160SERVICEWIDE TRANSPORTATION28,82728,827 170ADMINISTRATION378,683375,683  Program decrease[–3,000] 190ACQUISITION AND PROGRAM MANAGEMENT77,68477,684 215CLASSIFIED PROGRAMS52,66152,661  SUBTOTAL ADMIN & SRVWD ACTIVITIES537,855534,855  UNDISTRIBUTED 220UNDISTRIBUTED–36,900  Excessive standard price for fuel[–2,700]  Foreign Currency adjustments[–11,400]  Historical unobligated balances[–22,800]  SUBTOTAL UNDISTRIBUTED–36,900   TOTAL OPERATION & MAINTENANCE, MARINE CORPS6,933,4087,015,699  OPERATION & MAINTENANCE, NAVY RES OPERATING FORCES 010MISSION AND OTHER FLIGHT OPERATIONS596,876596,876 020INTERMEDIATE MAINTENANCE5,9025,902 030AIRCRAFT DEPOT MAINTENANCE94,86194,861 040AIRCRAFT DEPOT OPERATIONS SUPPORT381381 050AVIATION LOGISTICS13,82213,822 060SHIP OPERATIONS SUPPORT & TRAINING571571 070COMBAT COMMUNICATIONS16,71816,718 080COMBAT SUPPORT FORCES118,079118,079 090CYBERSPACE ACTIVITIES308308 100ENTERPRISE INFORMATION28,65028,650 110SUSTAINMENT, RESTORATION AND MODERNIZATION86,35495,854  Restore restoration and modernization shortfalls[1,500]  Restore sustainment shortfalls[8,000] 120BASE OPERATING SUPPORT103,596103,596  SUBTOTAL OPERATING FORCES1,066,1181,075,618  ADMIN & SRVWD ACTIVITIES 130ADMINISTRATION1,3711,371 140MILITARY MANPOWER AND PERSONNEL MANAGEMENT13,28913,289 160ACQUISITION AND PROGRAM MANAGEMENT3,2293,229  SUBTOTAL ADMIN & SRVWD ACTIVITIES17,88917,889  UNDISTRIBUTED 180UNDISTRIBUTED–14,800  Excessive standard price for fuel[–14,800]  SUBTOTAL UNDISTRIBUTED–14,800   TOTAL OPERATION & MAINTENANCE, NAVY RES1,084,0071,078,707  OPERATION & MAINTENANCE, MC RESERVE OPERATING FORCES 010OPERATING FORCES103,468103,468 020DEPOT MAINTENANCE18,79418,794 030SUSTAINMENT, RESTORATION AND MODERNIZATION32,77737,754  Restore restoration and modernization shortfalls[3,900]  UFR: Facilities Sustainment to 80%[1,077] 040BASE OPERATING SUPPORT111,213111,213  SUBTOTAL OPERATING FORCES266,252271,229  ADMIN & SRVWD ACTIVITIES 060ADMINISTRATION12,58512,585  SUBTOTAL ADMIN & SRVWD ACTIVITIES12,58512,585  UNDISTRIBUTED 080UNDISTRIBUTED–500  Excessive standard price for fuel[–500]  SUBTOTAL UNDISTRIBUTED–500   TOTAL OPERATION & MAINTENANCE, MC RESERVE278,837283,314  OPERATION & MAINTENANCE, AIR FORCE OPERATING FORCES 010PRIMARY COMBAT FORCES694,702718,102  Adversarial Air Training- mission qualification[10,200]  UFR: NC3 & Other Nuclear Requirements[9,000]  UFR: PACAF Contingency Response Group[4,200] 020COMBAT ENHANCEMENT FORCES1,392,3261,618,626  Air and Space Operations Center[104,800]  UFR: Airmen Readiness Training[8,900]  UFR: Cyber Requirements[70,400]  Unified capabilities[42,200] 030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,128,6401,231,140  F–35 maintenance instructors[49,700]  Readiness decision support enterprise[1,600]  UFR: Contract Adversary Air[51,200] 040DEPOT PURCHASE EQUIPMENT MAINTENANCE2,755,3672,854,567  UFR: Airmen Readiness Training[7,100]  UFR: WSS funded at 89%[92,100] 050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION3,292,5533,799,853  Demolition of excess facilities[50,000]  Restore restoration and modernization shortfalls[153,300]  Restore sustainment shortfalls[304,000] 060CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT6,555,1866,752,686  UFR: E–4B Maintenance personnel[1,000]  UFR: EC–130H Compass Call[12,000]  UFR: Sustain 3 additional C–37B[6,800]  UFR: Weapon Systems Sustainment[177,700] 070FLYING HOUR PROGRAM4,135,3304,135,330 080BASE SUPPORT5,985,2326,076,832  UFR: Funds mission readiness at installations[91,600] 090GLOBAL C3I AND EARLY WARNING847,516973,216  Space based readiness shortfalls[32,900]  UFR: Cyber Requirements[35,300]  UFR: NC3 & Other Nuclear Requirements[57,500] 100OTHER COMBAT OPS SPT PROGRAMS1,131,8171,166,717  ISR sustainment and readiness[9,800]  UFR: Cyber Requirements[15,000]  UFR: PACAF Contingency Response Group[10,100] 120LAUNCH FACILITIES175,457175,457 130SPACE CONTROL SYSTEMS353,458368,458  Operationalizing commercial SSA[15,000] 160US NORTHCOM/NORAD189,891189,891 170US STRATCOM534,236534,236 180US CYBERCOM357,830357,830 190US CENTCOM168,208168,208 200US SOCOM2,2802,280 210US TRANSCOM533533 215CLASSIFIED PROGRAMS1,091,6551,091,655  SUBTOTAL OPERATING FORCES30,792,21732,215,617  MOBILIZATION 220AIRLIFT OPERATIONS1,570,6971,572,497  UFR: sustain 3 additional C–37B[1,800] 230MOBILIZATION PREPAREDNESS130,241165,841  Basic Expeditionary Airfield Resources PACOM[22,600]  BEAR PACOM spares[2,900]  PACAF Contingency response group[10,100]  SUBTOTAL MOBILIZATION1,700,9381,738,338  TRAINING AND RECRUITING 270OFFICER ACQUISITION113,722113,722 280RECRUIT TRAINING24,80424,804 290RESERVE OFFICERS TRAINING CORPS (ROTC)95,73395,733 320SPECIALIZED SKILL TRAINING395,476395,476 330FLIGHT TRAINING501,599501,599 340PROFESSIONAL DEVELOPMENT EDUCATION287,500287,500 350TRAINING SUPPORT91,38491,384 370RECRUITING AND ADVERTISING166,795166,795 380EXAMINING4,1344,134 390OFF-DUTY AND VOLUNTARY EDUCATION222,691222,691 400CIVILIAN EDUCATION AND TRAINING171,974171,974 410JUNIOR ROTC60,07060,070  SUBTOTAL TRAINING AND RECRUITING2,135,8822,135,882  ADMIN & SRVWD ACTIVITIES 420LOGISTICS OPERATIONS805,453805,453 430TECHNICAL SUPPORT ACTIVITIES127,379127,379 470ADMINISTRATION911,283911,283 480SERVICEWIDE COMMUNICATIONS432,172432,172 490OTHER SERVICEWIDE ACTIVITIES1,175,6581,170,658  Program decrease[–5,000] 500CIVIL AIR PATROL26,71929,819  Civil Air Patrol[3,100] 530INTERNATIONAL SUPPORT76,87876,878 535CLASSIFIED PROGRAMS1,263,4031,263,403  SUBTOTAL ADMIN & SRVWD ACTIVITIES4,818,9454,817,045  UNDISTRIBUTED 540UNDISTRIBUTED–404,900  Excessive standard price for fuel[–204,200]  Foreign Currency adjustments[–84,300]  Historical unobligated balances[–156,300]  UFR: Child and Youth Compliance[35,000]  UFR: Violence Prevention Program[4,900]  SUBTOTAL UNDISTRIBUTED–404,900   TOTAL OPERATION & MAINTENANCE, AIR FORCE39,447,98240,501,982  OPERATION & MAINTENANCE, AF RESERVE OPERATING FORCES 010PRIMARY COMBAT FORCES1,801,0071,801,007 020MISSION SUPPORT OPERATIONS210,642210,642 030DEPOT PURCHASE EQUIPMENT MAINTENANCE403,867403,867 040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION124,951140,251  Restore restoration and modernization shortfalls[5,600]  Restore sustainment shortfalls[9,700] 050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT240,835284,435  C–17 CLS workload[5,700]  C–17 depot-level repairable[12,100]  UFR: Weapon Systems Sustainment[25,800] 060BASE SUPPORT371,878405,878  UFR: Restore maintenance and repair[34,000]  SUBTOTAL OPERATING FORCES3,153,1803,246,080  ADMINISTRATION AND SERVICEWIDE ACTIVITIES 070ADMINISTRATION74,15374,153 080RECRUITING AND ADVERTISING19,52219,522 090MILITARY MANPOWER AND PERS MGMT (ARPC)12,76512,765 100OTHER PERS SUPPORT (DISABILITY COMP)7,4957,495 110AUDIOVISUAL392392  SUBTOTAL ADMINISTRATION AND SERVICEWIDE ACTIVITIES114,327114,327  UNDISTRIBUTED 120UNDISTRIBUTED–33,000  Excessive standard price for fuel[–33,000]  SUBTOTAL UNDISTRIBUTED–33,000   TOTAL OPERATION & MAINTENANCE, AF RESERVE3,267,5073,327,407  OPERATION & MAINTENANCE, ANG OPERATING FORCES 010AIRCRAFT OPERATIONS3,175,0553,175,055 020MISSION SUPPORT OPERATIONS746,082764,582  Restore support operations[18,500] 030DEPOT PURCHASE EQUIPMENT MAINTENANCE867,063867,063 040FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION325,090372,690  Restore restoration and modernization shortfalls[14,600]  Restore sustainment shortfalls[33,000] 050CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT1,100,8291,210,829  C–130 propulsion improvements[16,100]  Maintenance for RC–26 a/c[28,700]  Sustain DCGS[6,500]  UFR: Increase Weapons System Sustainment[58,700] 060BASE SUPPORT583,664583,664  SUBTOTAL OPERATING FORCES6,797,7836,973,883  ADMINISTRATION AND SERVICE-WIDE ACTIVITIES 070ADMINISTRATION44,95544,955 080RECRUITING AND ADVERTISING97,23097,230  SUBTOTAL ADMINISTRATION AND SERVICE-WIDE ACTIVITIES142,185142,185  UNDISTRIBUTED 090UNDISTRIBUTED–65,300  Excessive standard price for fuel[–65,300]  SUBTOTAL UNDISTRIBUTED–65,300   TOTAL OPERATION & MAINTENANCE, ANG6,939,9687,050,768  OPERATION AND MAINTENANCE, DEFENSE-WIDE OPERATING FORCES 010JOINT CHIEFS OF STAFF440,853440,853 020JOINT CHIEFS OF STAFF—CE2T2551,511551,511 040SPECIAL OPERATIONS COMMAND/OPERATING FORCES5,008,2745,014,574  Unfunded Requirement- Joint Task Force Platform Expansion[6,300]  SUBTOTAL OPERATING FORCES6,000,6386,006,938  TRAINING AND RECRUITING 050DEFENSE ACQUISITION UNIVERSITY144,970149,970  Increase for curriculum development[5,000] 060JOINT CHIEFS OF STAFF84,40284,402 080SPECIAL OPERATIONS COMMAND/TRAINING AND RECRUITING379,462379,462  SUBTOTAL TRAINING AND RECRUITING608,834613,834  ADMIN & SRVWIDE ACTIVITIES 090CIVIL MILITARY PROGRAMS183,000209,500  National Guard Youth Challenge[1,500]  STARBASE[25,000] 110DEFENSE CONTRACT AUDIT AGENCY597,836597,836 120DEFENSE CONTRACT MANAGEMENT AGENCY1,439,0101,439,010 130DEFENSE HUMAN RESOURCES ACTIVITY807,754807,754 140DEFENSE INFORMATION SYSTEMS AGENCY2,009,7022,009,702 160DEFENSE LEGAL SERVICES AGENCY24,20724,207 170DEFENSE LOGISTICS AGENCY400,422414,722  Procurement Technical Assistance Program (PTAP)[14,300] 180DEFENSE MEDIA ACTIVITY217,585215,085  Program decrease[–2,500] 190DEFENSE PERSONNEL ACCOUNTING AGENCY131,268131,268 200DEFENSE SECURITY COOPERATION AGENCY722,496722,496 210DEFENSE SECURITY SERVICE683,665683,665 230DEFENSE TECHNOLOGY SECURITY ADMINISTRATION34,71234,712 240DEFENSE THREAT REDUCTION AGENCY542,604538,804  Efficiencies from DTRA/JIDO integration[–3,800] 260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,794,3892,844,389  Impact aid for children with severe disabilities[10,000]  Impact aid for schools with military dependent students[40,000] 270MISSILE DEFENSE AGENCY504,058504,058 290OFFICE OF ECONOMIC ADJUSTMENT57,84057,840 300OFFICE OF THE SECRETARY OF DEFENSE1,488,3441,499,344  CDC Study[7,000]  Study on Air Force aircraft capacity and capabilities[1,000]  Support for Commission to Assess the Threat from Electromagnetic Pulse Attacks and Events[3,000] 310SPECIAL OPERATIONS COMMAND/ADMIN & SVC-WIDE ACTIVITIES94,27394,273 320WASHINGTON HEADQUARTERS SERVICES436,776436,776 325CLASSIFIED PROGRAMS14,830,13914,830,139  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES28,000,08028,095,580  UNDISTRIBUTED 330UNDISTRIBUTED–193,900  Excessive standard price for fuel[–9,800]  Foreign Currency adjustments[–19,400]  Historical unobligated balances[–164,700]  SUBTOTAL UNDISTRIBUTED–193,900   TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE34,609,55234,522,452  MISCELLANEOUS APPROPRIATIONS 010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE14,53814,538 020OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID104,900104,900 030COOPERATIVE THREAT REDUCTION324,600324,600 050ENVIRONMENTAL RESTORATION, ARMY215,809215,809 060ENVIRONMENTAL RESTORATION, NAVY281,415323,649  PFOA/PFOS Remediation[42,234] 070ENVIRONMENTAL RESTORATION, AIR FORCE293,749323,749  PFOA/PFOS Remediation[30,000] 080ENVIRONMENTAL RESTORATION, DEFENSE9,0029,002 090ENVIRONMENTAL RESTORATION FORMERLY USED SITES208,673208,673  SUBTOTAL MISCELLANEOUS APPROPRIATIONS1,452,6861,524,920    TOTAL OPERATION & MAINTENANCE189,286,283192,289,958 4302.Operation and maintenance for overseas contingency operations   SEC. 4302. OPERATION AND MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) LineItemFY 2018 RequestConference Authorized  OPERATION & MAINTENANCE, ARMY OPERATING FORCES 010MANEUVER UNITS828,225828,225 030ECHELONS ABOVE BRIGADE25,47425,474 040THEATER LEVEL ASSETS1,778,6441,778,644 050LAND FORCES OPERATIONS SUPPORT260,575260,575 060AVIATION ASSETS284,422284,422 070FORCE READINESS OPERATIONS SUPPORT2,784,5252,784,525 080LAND FORCES SYSTEMS READINESS502,330502,330 090LAND FORCES DEPOT MAINTENANCE104,149104,149 100BASE OPERATIONS SUPPORT80,24980,249 110FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION32,00032,000 140ADDITIONAL ACTIVITIES6,988,1686,988,168 150COMMANDERS EMERGENCY RESPONSE PROGRAM5,0005,000 160RESET864,926614,926  Realignment of depot operations to base[–250,000] 180US AFRICA COMMAND186,567186,567 190US EUROPEAN COMMAND44,25044,250  SUBTOTAL OPERATING FORCES14,769,50414,519,504  MOBILIZATION 230ARMY PREPOSITIONED STOCKS56,50056,500  SUBTOTAL MOBILIZATION56,50056,500  ADMIN & SRVWIDE ACTIVITIES 390SERVICEWIDE TRANSPORTATION789,355789,355 400CENTRAL SUPPLY ACTIVITIES16,56716,567 410LOGISTIC SUPPORT ACTIVITIES6,0006,000 420AMMUNITION MANAGEMENT5,2075,207 460OTHER PERSONNEL SUPPORT107,091107,091 490REAL ESTATE MANAGEMENT165,280165,280 565CLASSIFIED PROGRAMS1,083,3901,083,390  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES2,172,8902,172,890   TOTAL OPERATION & MAINTENANCE, ARMY16,998,89416,748,894  OPERATION & MAINTENANCE, ARMY RES OPERATING FORCES 020ECHELONS ABOVE BRIGADE4,1794,179 040LAND FORCES OPERATIONS SUPPORT2,1322,132 060FORCE READINESS OPERATIONS SUPPORT779779 090BASE OPERATIONS SUPPORT17,60917,609  SUBTOTAL OPERATING FORCES24,69924,699   TOTAL OPERATION & MAINTENANCE, ARMY RES24,69924,699  OPERATION & MAINTENANCE, ARNG OPERATING FORCES 010MANEUVER UNITS41,73141,731 020MODULAR SUPPORT BRIGADES762762 030ECHELONS ABOVE BRIGADE11,85511,855 040THEATER LEVEL ASSETS204204 060AVIATION ASSETS27,58327,583 070FORCE READINESS OPERATIONS SUPPORT5,7925,792 100BASE OPERATIONS SUPPORT18,50718,507 120MANAGEMENT AND OPERATIONAL HEADQUARTERS937937  SUBTOTAL OPERATING FORCES107,371107,371  ADMIN & SRVWD ACTIVITIES 150SERVICEWIDE COMMUNICATIONS740740  SUBTOTAL ADMIN & SRVWD ACTIVITIES740740   TOTAL OPERATION & MAINTENANCE, ARNG108,111108,111  AFGHANISTAN SECURITY FORCES FUND MINISTRY OF DEFENSE 010SUSTAINMENT2,660,8552,660,855 020INFRASTRUCTURE21,00021,000 030EQUIPMENT AND TRANSPORTATION684,786684,786 040TRAINING AND OPERATIONS405,117405,117  SUBTOTAL MINISTRY OF DEFENSE3,771,7583,771,758  MINISTRY OF INTERIOR 050SUSTAINMENT955,574955,574 060INFRASTRUCTURE39,59539,595 070EQUIPMENT AND TRANSPORTATION75,97675,976 080TRAINING AND OPERATIONS94,61294,612  SUBTOTAL MINISTRY OF INTERIOR1,165,7571,165,757   TOTAL AFGHANISTAN SECURITY FORCES FUND4,937,5154,937,515  COUNTER-ISIS TRAIN & EQUIP FUND COUNTER-ISIS TRAIN AND EQUIP FUND (CTEF) 010IRAQ1,269,0001,269,000 020SYRIA500,000500,000  SUBTOTAL COUNTER-ISIS TRAIN AND EQUIP FUND (CTEF)1,769,0001,769,000   TOTAL COUNTER-ISIS TRAIN & EQUIP FUND1,769,0001,769,000  OPERATION & MAINTENANCE, NAVY OPERATING FORCES 010MISSION AND OTHER FLIGHT OPERATIONS412,710412,710 020FLEET AIR TRAINING5,6745,674 030AVIATION TECHNICAL DATA & ENGINEERING SERVICES1,7501,750 040AIR OPERATIONS AND SAFETY SUPPORT2,9892,989 050AIR SYSTEMS SUPPORT144,030144,030 060AIRCRAFT DEPOT MAINTENANCE211,196211,196 070AIRCRAFT DEPOT OPERATIONS SUPPORT1,9211,921 080AVIATION LOGISTICS102,834102,834 090MISSION AND OTHER SHIP OPERATIONS871,453871,453 100SHIP OPERATIONS SUPPORT & TRAINING19,62719,627 110SHIP DEPOT MAINTENANCE2,483,1792,483,179 130COMBAT COMMUNICATIONS AND ELECTRONIC WARFARE58,88658,886 150SPACE SYSTEMS AND SURVEILLANCE4,4004,400 160WARFARE TACTICS21,55021,550 170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY21,10421,104 180COMBAT SUPPORT FORCES611,936611,936 190EQUIPMENT MAINTENANCE AND DEPOT OPERATIONS SUPPORT11,43311,433 280WEAPONS MAINTENANCE371,611371,611 290OTHER WEAPON SYSTEMS SUPPORT9,5989,598 310SUSTAINMENT, RESTORATION AND MODERNIZATION31,89831,898 320BASE OPERATING SUPPORT230,246230,246  SUBTOTAL OPERATING FORCES5,630,0255,630,025  MOBILIZATION 360SHIP ACTIVATIONS/INACTIVATIONS1,8691,869 370EXPEDITIONARY HEALTH SERVICES SYSTEMS11,90511,905 390COAST GUARD SUPPORT161,885161,885  SUBTOTAL MOBILIZATION175,659175,659  TRAINING AND RECRUITING 430SPECIALIZED SKILL TRAINING43,36943,369  SUBTOTAL TRAINING AND RECRUITING43,36943,369  ADMIN & SRVWD ACTIVITIES 510ADMINISTRATION3,2173,217 540MILITARY MANPOWER AND PERSONNEL MANAGEMENT7,3567,356 590SERVICEWIDE TRANSPORTATION67,93867,938 620ACQUISITION, LOGISTICS, AND OVERSIGHT9,4469,446 660INVESTIGATIVE AND SECURITY SERVICES1,5281,528 775CLASSIFIED PROGRAMS12,75112,751  SUBTOTAL ADMIN & SRVWD ACTIVITIES102,236102,236   TOTAL OPERATION & MAINTENANCE, NAVY5,951,2895,951,289  OPERATION & MAINTENANCE, MARINE CORPS OPERATING FORCES 010OPERATIONAL FORCES720,013720,013 020FIELD LOGISTICS256,536256,536 030DEPOT MAINTENANCE52,00052,000 070BASE OPERATING SUPPORT17,52917,529  SUBTOTAL OPERATING FORCES1,046,0781,046,078  TRAINING AND RECRUITING 120TRAINING SUPPORT29,42129,421  SUBTOTAL TRAINING AND RECRUITING29,42129,421  ADMIN & SRVWD ACTIVITIES 160SERVICEWIDE TRANSPORTATION62,22562,225 215CLASSIFIED PROGRAMS3,6503,650  SUBTOTAL ADMIN & SRVWD ACTIVITIES65,87565,875   TOTAL OPERATION & MAINTENANCE, MARINE CORPS1,141,3741,141,374  OPERATION & MAINTENANCE, NAVY RES OPERATING FORCES 030AIRCRAFT DEPOT MAINTENANCE14,96414,964 080COMBAT SUPPORT FORCES9,0169,016  SUBTOTAL OPERATING FORCES23,98023,980   TOTAL OPERATION & MAINTENANCE, NAVY RES23,98023,980  OPERATION & MAINTENANCE, MC RESERVE OPERATING FORCES 010OPERATING FORCES2,5482,548 040BASE OPERATING SUPPORT819819  SUBTOTAL OPERATING FORCES3,3673,367   TOTAL OPERATION & MAINTENANCE, MC RESERVE3,3673,367  OPERATION & MAINTENANCE, AIR FORCE OPERATING FORCES 010PRIMARY COMBAT FORCES248,235248,235 020COMBAT ENHANCEMENT FORCES1,394,9621,394,962 030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)5,4505,450 040DEPOT PURCHASE EQUIPMENT MAINTENANCE699,860699,860 050FACILITIES SUSTAINMENT, RESTORATION & MODERNIZATION113,131113,131 060CONTRACTOR LOGISTICS SUPPORT AND SYSTEM SUPPORT2,039,5512,039,551 070FLYING HOUR PROGRAM2,059,3632,059,363 080BASE SUPPORT1,088,9461,088,946 090GLOBAL C3I AND EARLY WARNING15,27415,274 100OTHER COMBAT OPS SPT PROGRAMS198,090198,090 120LAUNCH FACILITIES385385 130SPACE CONTROL SYSTEMS22,02022,020 160US NORTHCOM/NORAD381381 170US STRATCOM698698 180US CYBERCOM35,23935,239 190US CENTCOM159,520159,520 200US SOCOM19,00019,000 215CLASSIFIED PROGRAMS58,09858,098  SUBTOTAL OPERATING FORCES8,158,2038,158,203  MOBILIZATION 220AIRLIFT OPERATIONS1,430,3161,430,316 230MOBILIZATION PREPAREDNESS213,827213,827  SUBTOTAL MOBILIZATION1,644,1431,644,143  TRAINING AND RECRUITING 270OFFICER ACQUISITION300300 280RECRUIT TRAINING298298 290RESERVE OFFICERS TRAINING CORPS (ROTC)9090 320SPECIALIZED SKILL TRAINING25,67525,675 330FLIGHT TRAINING879879 340PROFESSIONAL DEVELOPMENT EDUCATION1,1141,114 350TRAINING SUPPORT1,4261,426  SUBTOTAL TRAINING AND RECRUITING29,78229,782  ADMIN & SRVWD ACTIVITIES 420LOGISTICS OPERATIONS151,847151,847 430TECHNICAL SUPPORT ACTIVITIES8,7448,744 470ADMINISTRATION6,5836,583 480SERVICEWIDE COMMUNICATIONS129,508129,508 490OTHER SERVICEWIDE ACTIVITIES84,11084,110 530INTERNATIONAL SUPPORT120120 535CLASSIFIED PROGRAMS53,25553,255  SUBTOTAL ADMIN & SRVWD ACTIVITIES434,167434,167   TOTAL OPERATION & MAINTENANCE, AIR FORCE10,266,29510,266,295  OPERATION & MAINTENANCE, AF RESERVE OPERATING FORCES 030DEPOT PURCHASE EQUIPMENT MAINTENANCE52,32352,323 060BASE SUPPORT6,2006,200  SUBTOTAL OPERATING FORCES58,52358,523   TOTAL OPERATION & MAINTENANCE, AF RESERVE58,52358,523  OPERATION & MAINTENANCE, ANG OPERATING FORCES 020MISSION SUPPORT OPERATIONS3,4683,468 060BASE SUPPORT11,93211,932  SUBTOTAL OPERATING FORCES15,40015,400   TOTAL OPERATION & MAINTENANCE, ANG15,40015,400  OPERATION AND MAINTENANCE, DEFENSE-WIDE OPERATING FORCES 010JOINT CHIEFS OF STAFF4,8414,841 040SPECIAL OPERATIONS COMMAND/OPERATING FORCES3,305,2343,305,234  SUBTOTAL OPERATING FORCES3,310,0753,310,075  ADMIN & SRVWIDE ACTIVITIES 110DEFENSE CONTRACT AUDIT AGENCY9,8539,853 120DEFENSE CONTRACT MANAGEMENT AGENCY21,31721,317 140DEFENSE INFORMATION SYSTEMS AGENCY64,13764,137 160DEFENSE LEGAL SERVICES AGENCY115,000115,000 180DEFENSE MEDIA ACTIVITY13,25513,255 200DEFENSE SECURITY COOPERATION AGENCY2,312,0002,062,000  Reduction to Coalition Support Funds[–100,000]  Transfer of funds to Ukraine Security Assistance[–150,000] 260DEPARTMENT OF DEFENSE EDUCATION ACTIVITY31,00031,000 300OFFICE OF THE SECRETARY OF DEFENSE34,71534,715 320WASHINGTON HEADQUARTERS SERVICES3,1793,179 325CLASSIFIED PROGRAMS1,878,7131,878,713  SUBTOTAL ADMIN & SRVWIDE ACTIVITIES4,483,1694,233,169   TOTAL OPERATION AND MAINTENANCE, DEFENSE-WIDE7,793,2447,543,244  UKRAINE SECURITY ASSISTANCE UKRAINE SECURITY ASSISTANCE 010UKRAINE SECURITY ASSISTANCE350,000  Program increase[200,000]  Transfer from DSCA[150,000]  SUBTOTAL UKRAINE SECURITY ASSISTANCE350,000   TOTAL UKRAINE SECURITY ASSISTANCE350,000   TOTAL OPERATION & MAINTENANCE49,091,69148,941,691  XLIVMilitary Personnel  Sec. 4401. Military personnel. Sec. 4402. Military personnel for overseas contingency operations. 4401.Military personnel   SEC. 4401. MILITARY PERSONNEL(In Thousands of Dollars) ItemFY 2018 RequestConference Authorized  Military Personnel Appropriations133,881,636134,008,986 Defense Innovation Board software review[1,000] Department of Defense State Partnership Program[2,000] Historical unobligated balances[–814,050] Increase Active Army end strength[625,000] Increase Active Marine Corps end strength[80,000] Increase Army National Guard end strength[13,000] Increase Army Reserve end strength[13,000] Military Personnel Pay Raise[206,400] Public-Private partnership on military spousal employment[1,000]  Medicare-Eligible Retiree Health Fund Contributions7,804,4277,837,427 Accrual payment associated with increased end strength[33,000]  Total, Military Personnel141,686,063141,846,413 4402.Military personnel for overseas contingency operations   SEC. 4402. MILITARY PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) ItemFY 2018 RequestConference Authorized  Military Personnel Appropriations4,326,1724,326,172  Total, Military Personnel Appropriations4,326,1724,326,172  XLVOther Authorizations  Sec. 4501. Other authorizations. Sec. 4502. Other authorizations for overseas contingency operations. 4501.Other authorizations   SEC. 4501. OTHER AUTHORIZATIONS(In Thousands of Dollars) Program TitleFY 2018 RequestConference Authorized  WORKING CAPITAL FUND, ARMY INDUSTRIAL OPERATIONS43,14043,140 SUPPLY MANAGEMENT—ARMY40,63640,636  TOTAL WORKING CAPITAL FUND, ARMY83,77683,776  WORKING CAPITAL FUND, AIR FORCE TRANSPORTATION SUPPLY MANAGEMENT66,46266,462  TOTAL WORKING CAPITAL FUND, AIR FORCE66,46266,462  WORKING CAPITAL FUND, DECA COMMISSARY OPERATIONS1,389,3401,389,340  TOTAL WORKING CAPITAL FUND, DECA1,389,3401,389,340  WORKING CAPITAL FUND, DEFENSE-WIDE ENERGY MANAGEMENT—DEFENSE SUPPLY CHAIN MANAGEMENT—DEFENSE47,01847,018  TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE47,01847,018  NATIONAL DEFENSE SEALIFT FUND NATIONAL DEF SEALIFT VESSEL LG MED SPD RO/RO MAINTENANCE135,800135,800 DOD MOBILIZATION ALTERATIONS11,19711,197 TAH MAINTENANCE54,45354,453 RESEARCH AND DEVELOPMENT18,62218,622 READY RESERVE FORCES289,255296,255  Strategic Sealift SLEP[7,000]  TOTAL NATIONAL DEFENSE SEALIFT FUND509,327516,327  CHEM AGENTS & MUNITIONS DESTRUCTION CHEM DEMILITARIZATION—O&M104,237104,237 CHEM DEMILITARIZATION—RDT&E839,414839,414 CHEM DEMILITARIZATION—PROC18,08118,081  TOTAL CHEM AGENTS & MUNITIONS DESTRUCTION961,732961,732  DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE674,001705,001  National Guard counter-drug programs[10,000]  SOUTHCOM ISR[21,000] DRUG DEMAND REDUCTION PROGRAM116,813116,813  TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF790,814821,814  OFFICE OF THE INSPECTOR GENERAL OPERATION AND MAINTENANCE334,087334,087 RDT&E2,8002,800  TOTAL OFFICE OF THE INSPECTOR GENERAL336,887336,887  DEFENSE HEALTH PROGRAM IN-HOUSE CARE9,457,7689,465,768  Pre-mobilization health care under section 12304b[8,000] PRIVATE SECTOR CARE15,317,73215,317,732 CONSOLIDATED HEALTH SUPPORT2,193,0452,193,045 INFORMATION MANAGEMENT1,803,7331,803,733 MANAGEMENT ACTIVITIES330,752330,752 EDUCATION AND TRAINING737,730737,730 BASE OPERATIONS/COMMUNICATIONS2,255,1632,255,163 RESEARCH9,7969,796 EXPLORATRY DEVELOPMENT64,88164,881 ADVANCED DEVELOPMENT246,268246,268 DEMONSTRATION/VALIDATION99,03999,039 ENGINEERING DEVELOPMENT170,602170,602 MANAGEMENT AND SUPPORT69,19169,191 CAPABILITIES ENHANCEMENT13,43813,438 INITIAL OUTFITTING26,97826,978 REPLACEMENT & MODERNIZATION360,831360,831 THEATER MEDICAL INFORMATION PROGRAM JOINT OPERATIONAL MEDICINE INFORMATION SYSTEM8,3268,326 DOD HEALTHCARE MANAGEMENT SYSTEM MODERNIZATION499,193499,193 UNDISTRIBUTED–219,600  Change to Pharmacy Copayments[–62,000]  Foreign Currency adjustments[–15,500]  Historical unobligated balances[–142,100]  TOTAL DEFENSE HEALTH PROGRAM33,664,46633,452,866   TOTAL OTHER AUTHORIZATIONS37,849,82237,676,222 4502.Other authorizations for overseas contingency operations   SEC. 4502. OTHER AUTHORIZATIONS FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) Program TitleFY 2018 RequestConference Authorized  WORKING CAPITAL FUND, ARMY INDUSTRIAL OPERATIONS SUPPLY MANAGEMENT—ARMY50,11150,111  TOTAL WORKING CAPITAL FUND, ARMY50,11150,111  WORKING CAPITAL FUND, DEFENSE-WIDE ENERGY MANAGEMENT—DEFENSE70,00070,000 SUPPLY CHAIN MANAGEMENT—DEFENSE28,84528,845  TOTAL WORKING CAPITAL FUND, DEFENSE-WIDE98,84598,845  DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF DRUG INTERDICTION AND COUNTER-DRUG ACTIVITIES, DEFENSE196,300196,300  TOTAL DRUG INTERDICTION & CTR-DRUG ACTIVITIES, DEF196,300196,300  OFFICE OF THE INSPECTOR GENERAL OPERATION AND MAINTENANCE24,69224,692  TOTAL OFFICE OF THE INSPECTOR GENERAL24,69224,692  DEFENSE HEALTH PROGRAM IN-HOUSE CARE61,85761,857 PRIVATE SECTOR CARE331,968331,968 CONSOLIDATED HEALTH SUPPORT1,9801,980  TOTAL DEFENSE HEALTH PROGRAM395,805395,805   TOTAL OTHER AUTHORIZATIONS765,753765,753  XLVIMilitary Construction  Sec. 4601. Military construction. Sec. 4602. Military construction for overseas contingency operations. 4601.Military construction   SEC. 4601. MILITARY CONSTRUCTION(In Thousands of Dollars) AccountState/Country and InstallationProject TitleFY 2018 RequestConference Authorized  Alabama ArmyFort RuckerTraining Support Facility38,00038,000 Arizona ArmyDavis-Monthan AFBGeneral Instruction Building22,00022,000 ArmyFort HuachucaGround Transport Equipment Building30,00030,000 California ArmyFort IrwinLand Acquisition3,0003,000 Colorado ArmyFort CarsonAmmunition Supply Point21,00021,000 ArmyFort CarsonBattlefield Weather Facility8,3008,300 Florida ArmyEglin AFBMultipurpose Range Complex18,00018,000 Georgia ArmyFort BenningAir Traffic Control Tower010,800 ArmyFort BenningTraining Support Facility28,00028,000 ArmyFort GordonAccess Control Point33,00033,000 ArmyFort GordonAutomation-Aided Instructional Building18,50018,500 Germany ArmyStuttgartCommissary40,00040,000 ArmyWiesbadenAdministrative Building43,00043,000 Hawaii ArmyFort ShafterCommand and Control Facility, Incr 390,00090,000 ArmyPohakuloa Training AreaOperational Readiness Training Complex (Barracks)025,000 Indiana ArmyCrane Army Ammunition ActivityShipping and Receiving Building24,00024,000 Korea ArmyKunsan ABUnmanned Aerial Vehicle Hangar53,00053,000 New York ArmyU.S. Military AcademyCemetery22,00022,000 South Carolina ArmyFort JacksonReception Barracks Complex, PH160,00060,000 ArmyShaw AFBMission Training Complex25,00025,000 Texas ArmyCamp BullisVehicle Maintenance Shop13,60013,600 ArmyFort HoodBattalion Headquarters Complex37,00037,000 ArmyFort HoodVehicle Maintenance Shop033,000 Turkey ArmyTurkey VariousForward Operating Site6,4000 Virginia ArmyFort BelvoirSecure Admin/Operations Facility, Incr 314,12414,124 ArmyJoint Base Langley-EustisAircraft Maintenance Instructional Bldg34,00034,000 ArmyJoint Base Myer-HendersonSecurity Fence20,00020,000 Washington ArmyJoint Base Lewis-McChordConfinement Facility66,00066,000 ArmyYakimaFire Station19,50019,500 Worldwide Unspecified ArmyUnspecified Worldwide LocationsERI: Planning and Design00 ArmyUnspecified Worldwide LocationsHost Nation Support28,70028,700 ArmyUnspecified Worldwide LocationsPlanning and Design72,77072,770 ArmyUnspecified Worldwide LocationsPrior Year Savings: Unspecified Minor Construction, Army00 ArmyUnspecified Worldwide LocationsUnspecified Minor Construction31,50031,500  Military Construction, Army Total920,394982,794  Arizona NavyYumaEnlisted Dining Facility & Community Bldgs36,35836,358 California NavyBarstowCombat Vehicle Repair Facility36,53936,539 NavyCamp PendletonAmmunition Supply Point Upgrade61,13961,139 NavyCoronadoUndersea Rescue Command Operations Building036,000 NavyLemooreF/A 18 Avionics Repair Facility Replacement60,82860,828 NavyMiramarAircraft Maintenance Hangar (Inc 2)39,60039,600 NavyMiramarF–35 Simulator Facility047,600 NavySan DiegoP440 Pier 8 Replacement00 NavyTwentynine PalmsPotable Water Treatment/Blending Facility55,09955,099 District of Columbia NavyNSA WashingtonElectronics Science and Technology Laboratory37,88237,882 NavyNSA WashingtonWashington Navy Yard AT/FP60,0000 Djibouti NavyCamp LemonierAircraft Parking Apron Expansion13,3900 Florida NavyMayportAdvanced Wastewater Treatment Plant (AWWTP)74,99474,994 NavyMayportMissile Magazines9,8249,824 NavyMayportP426 Littoral Combat Ship (LCS) Support Facility (LSF)00 NavyMayportP427 Littoral Combat Ship (LCS) Training Facility (LSF)00 Georgia NavyAlbanyCombat Vehicle Warehouse043,300 Greece NavySouda BayStrategic Aircraft Parking Apron Expansion22,04522,045 Guam NavyJoint Region MarianasAircraft Maintenance Hangar #275,23375,233 NavyJoint Region MarianasCorrosion Control Hangar66,74766,747 NavyJoint Region MarianasMALS Facilities49,43149,431 NavyJoint Region MarianasNavy-Commercial Tie-in Hardening37,18037,180 NavyJoint Region MarianasWater Well Field56,08856,088 Hawaii NavyJoint Base Pearl Harbor-HickamSewer Lift Station & Relief Sewer Line73,20073,200 NavyKaneohe BayLHD Pad Conversions MV–22 Landing Pads19,01219,012 NavyKaneohe BayMokapu Gate Entry Control AT/FP Compliance026,492 NavyWahiawaCommunications/Crypto Facility65,86465,864 Japan NavyIwakuniKC130J Enlisted Aircrew Trainer Facility21,86021,860 Maine NavyKitteryPaint, Blast, and Rubber Facility61,69261,692 North Carolina NavyCamp LejeuneBachelor Enlisted Quarters37,98337,983 NavyCamp LejeuneWater Treatment Plant Replacement Hadnot Pt65,78465,784 NavyCherry Point Marine Corps Air StationF–35B Vertical Lift Fan Test Facility15,67115,671 NavyCamp LejeuneRadio BN Complex, Phase 200 Virginia NavyDam NeckISR Operations Facility Expansion29,26229,262 NavyJoint Expeditionary Base Little Creek—StoryACU–4 Electrical Upgrades2,5962,596 NavyMarine Corps Base QuanticoTBS Fire Station Building 533 Replacement023,738 NavyNorfolkChambers Field Magazine Recap PH 134,66534,665 NavyPortsmouthShip Repair Training Facility72,99072,990 NavyYorktownBachelor Enlisted Quarters36,35836,358 Washington NavyIndian IslandMissile Magazines44,44044,440 Worldwide Unspecified NavyUnspecified Worldwide LocationsERI: Planning and Design00 NavyUnspecified Worldwide LocationsPlanning and Design219,069219,069 NavyUnspecified Worldwide LocationsPrior Year Savings: Unspecified Minor Construction00 NavyUnspecified Worldwide LocationsUnspecified Minor Construction23,84223,842  Military Construction, Navy Total1,616,6651,720,405  Alaska AFEielson AFBF–35A ADAL Conventional Munitions Facility2,5002,500 AFEielson AFBF–35A AGE Facility / Fillstand21,00021,000 AFEielson AFBF–35A Consolidated Munitions Admin Facility27,00027,000 AFEielson AFBF–35A Extend Utiliduct to South Loop48,00048,000 AFEielson AFBF–35A OSS/Weapons/Intel Facility11,80011,800 AFEielson AFBF–35A R–11 Fuel Truck Shelter9,6009,600 AFEielson AFBF–35A Satellite Dining Facility8,0008,000 AFEielson AFBRepair Central Heat/Power Plant Boiler PH 441,00041,000 Arkansas AFLittle Rock AFBDormitory—168 PN020,000 Australia AFDarwinAPR—Bulk Fuel Storage Tanks76,00076,000 California AFTravis Air Force BaseKC–46A ADAL B14 Fuel Cell Hangar00 AFTravis Air Force BaseKC–46A Aircraft 3-Bay Maintenance Hangar0107,000 AFTravis Air Force BaseKC–46A Alter B181/185/187 Squad Ops/AMU00 AFTravis Air Force BaseKC–46A Alter B811 Corrosion Control Hangar07,700 Colorado AFBuckley Air Force BaseSBIRS Operations Facility38,00038,000 AFFort Carson13 ASOS Expansion13,00013,000 AFU.S. Air Force AcademyAir Force Cyberworx30,00030,000 Estonia AFAmari Air BaseERI: POL Capacity Phase II00 AFAmari Air BaseERI: Tactical Fighter Aircraft Parking Apron00 Florida AFEglin AFBF–35A Armament Research Fac Addition (B614)8,7008,700 AFEglin AFBLong-Range Stand-Off Acquisition Fac38,00038,000 AFEglin AFBDormitories (288 RM)044,000 AFMacDill AFBKC–135 Beddown Og/Mxg HQ8,1008,100 AFTyndall Air Force BaseFire Station017,000 Georgia AFRobins AFBCommercial Vehicle Visitor Control Facility9,8009,800 Hungary AFKecskemet ABERI: Airfield Upgrades00 AFKecskemet ABERI: Construct Parallel Taxiway00 AFKecskemet ABERI: Increase POL Storage Capacity00 Iceland AFKeflavikERI: Airfield Upgrades00 Italy AFAviano ABGuardian Angel Operations Facility27,3250 Kansas AFMcConnell AFBCombat Arms Facility17,50017,500 Latvia AFLielvarde Air BaseERI: Expand Strategic Ramp Parking00 Luxembourg AFSanemERI: ECAOS Deployable Airbase System Storage00 Mariana Islands AFTinianAPR Land Acquisition12,90012,900 Maryland AFJoint Base AndrewsPAR Land Acquisition17,50017,500 AFJoint Base AndrewsPresidential Aircraft Recap Complex254,000100,000 Massachusetts AFHanscom AFBVandenberg Gate Complex11,40011,400 Nevada AFNellis AFBRed Flag 5th Gen Facility Addition23,00023,000 AFNellis AFBVirtual Warfare Center Operations Facility38,00038,000 New Jersey AFMcGuire-Dix-LakehurstKC–46A ADAL B1749 for ATGL & LST Servicing02,000 AFMcGuire-Dix-LakehurstKC–46A ADAL B1816 for Supply06,900 AFMcGuire-Dix-LakehurstKC–46A ADAL B2319 for Boom Operator Trainer06,100 AFMcGuire-Dix-LakehurstKC–46A ADAL B2324 Regional Mx Training Fac018,000 AFMcGuire-Dix-LakehurstKC–46A ADAL B3209 for Fuselage Trainer03,300 AFMcGuire-Dix-LakehurstKC–46A Add to B1837 for Body Tanks Storage02,300 AFMcGuire-Dix-LakehurstKC–46A Aerospace Ground Equipment Storage04,100 AFMcGuire-Dix-LakehurstKC–46A Alter Apron & Fuel Hydrants017,000 AFMcGuire-Dix-LakehurstKC–46A Alter Bldgs for Ops and TFI AMU-AMXS09,000 AFMcGuire-Dix-LakehurstKC–46A Alter Facilities for Maintenance05,800 AFMcGuire-Dix-LakehurstKC–46A Two-Bay General Purpose Maintenance Hangar072,000 New Mexico AFCannon AFBDangerous Cargo Pad Relocate CATM42,00042,000 AFHolloman AFBRPA Fixed Ground Control Station Facility4,2504,250 AFKirtland Air Force BaseFire Station09,300 North Dakota AFMinot AFBIndoor Firing Range27,00027,000 Norway AFRyggeERI: Replace/Expand Quick Reaction Alert Pad00 Ohio AFWright-Patterson AFBFire/Crash Rescue Station06,800 Oklahoma AFAltus AFBFire Rescue Center016,000 AFAltus AFBKC–46A FTU Fuselage Trainer Phase 24,9004,900 Qatar AFAl UdeidConsolidated Squadron Operations Facility15,0000 Romania AFCampia TurziiERI: Upgrade Utilities Infrastructure00 Slovakia AFMalackyERI: Airfield Upgrades00 AFMalackyERI: Increase POL Storage Capacity00 AFSliac AirportERI: Airfield Upgrades00 Texas AFJoint Base San AntonioAir Traffic Control Tower10,00010,000 AFJoint Base San AntonioBMT Classrooms/Dining Facility 438,00038,000 AFJoint Base San AntonioBMT Recruit Dormitory 790,13090,130 AFJoint Base San AntonioCamp Bullis Dining Facility18,50018,500 Turkey AFIncirlik ABDormitory—216 PN25,9970 United Kingdom AFRoyal Air Force FairfordEIC RC–135 Infrastructure2,1502,150 AFRoyal Air Force FairfordEIC RC–135 Intel and Squad Ops Facility38,00038,000 AFRoyal Air Force FairfordEIC RC–135 Runway Overrun Reconfiguration5,5005,500 AFRoyal Air Force LakenheathConsolidated Corrosion Control Facility20,00020,000 AFRoyal Air Force LakenheathF–35A 6–Bay Hangar24,00024,000 AFRoyal Air Force LakenheathF–35A F–15 Parking10,80010,800 AFRoyal Air Force LakenheathF–35A Field Training Detachment Facility12,49212,492 AFRoyal Air Force LakenheathF–35A Flight Simulator Facility22,00022,000 AFRoyal Air Force LakenheathF–35A Infrastructure6,7006,700 AFRoyal Air Force LakenheathF–35A Squadron Operations and AMU41,00041,000 Utah AFHill AFBUTTR Consolidated Mission Control Center28,00028,000 Worldwide AFUnspecified Worldwide LocationsKC–46A Main Operating Base 4269,0000 Worldwide Unspecified AFUnspecified Worldwide LocationsERI: Planning and Design00 AFUnspecified Worldwide LocationsPlanning and Design97,85297,852 AFUnspecified Worldwide LocationsPlanning and Design056,400 AFVarious Worldwide LocationsUnspecified Minor Construction31,40031,400 Wyoming AFF. E. Warren AFBConsolidated Helo/TRF Ops/AMU and Alert Fac62,00062,000  Military Construction, Air Force Total1,738,7961,678,174  Alaska Def-WideFort GreelyMissile Field #4200,000200,000 California Def-WideCamp PendletonAmbulatory Care Center Replacement26,40026,400 Def-WideCamp PendletonSOF Marine Battalion Company/Team Facilities9,9589,958 Def-WideCamp PendletonSOF Motor Transport Facility Expansion7,2847,284 Def-WideCoronadoSOF Basic Training Command96,07796,077 Def-WideCoronadoSOF Logistics Support Unit One Ops Fac. #346,17546,175 Def-WideCoronadoSOF SEAL Team Ops Facility50,26550,265 Def-WideCoronadoSOF SEAL Team Ops Facility66,21866,218 Colorado Def-WideSchriever AFBAmbulatory Care Center/Dental Add./Alt.10,20010,200 Conus Classified Def-WideClassified LocationBattalion Complex, PH 164,36464,364 Florida Def-WideEglin AFBSOF Simulator Facility5,0005,000 Def-WideEglin AFBUpgrade Open Storage Yard4,1004,100 Def-WideHurlburt FieldSOF Combat Aircraft Parking Apron34,70034,700 Def-WideHurlburt FieldSOF Simulator & Fuselage Trainer Facility11,70011,700 Georgia Def-WideFort GordonBlood Donor Center Replacement10,35010,350 Germany Def-WideRhine Ordnance BarracksMedical Center Replacement Incr 7106,700106,700 Def-WideSpangdahlem ABSpangdahlem Elementary School Replacement79,14179,141 Def-WideStuttgartRobinson Barracks Elem. School Replacement46,60946,609 Greece Def-WideSouda BayConstruct Hydrant System18,10018,100 Guam Def-WideAndersen AFBConstruct Truck Load & Unload Facility23,90023,900 Hawaii Def-WideKuniaNSAH Kunia Tunnel Entrance5,0005,000 Italy Def-WideSigonellaConstruct Hydrant System22,4000 Def-WideVicenzaVicenza High School Replacement62,40662,406 Japan Def-WideIwakuniConstruct Bulk Storage Tanks PH 130,80030,800 Def-WideKadena ABSOF Maintenance Hangar3,9723,972 Def-WideKadena ABSOF Special Tactics Operations Facility27,57327,573 Def-WideOkinawaReplace Mooring System11,90011,900 Def-WideSaseboUpgrade Fuel Wharf45,60045,600 Def-WideTorri Commo StationSOF Tactical Equipment Maintenance Fac25,32325,323 Def-WideYokota ABAirfield Apron10,80010,800 Def-WideYokota ABHangar/Aircraft Maintenance Unit12,03412,034 Def-WideYokota ABOperations and Warehouse Facilities8,5908,590 Def-WideYokota ABSimulator Facility2,1892,189 Maryland Def-WideBethesda Naval HospitalMedical Center Addition/Alteration Incr 2123,800123,800 Def-WideFort MeadeNSAW Recapitalize Building #2 Incr 3313,968313,968 Missouri Def-WideFort Leonard WoodBlood Processing Center Replacement11,94111,941 Def-WideFort Leonard WoodHospital Replacement250,000100,000 Def-WideSt. LouisNext NGA West (N2W) Complex, Phase 1381,000175,000 New Mexico Def-WideCannon AFBSOF C–130 AGE Facility8,2288,228 North Carolina Def-WideCamp LejeuneAmbulatory Care Center Addition/Alteration15,30015,300 Def-WideCamp LejeuneAmbulatory Care Center/Dental Clinic22,00022,000 Def-WideCamp LejeuneAmbulatory Care Center/Dental Clinic21,40021,400 Def-WideCamp LejeuneSOF Human Performance Training Center10,80010,800 Def-WideCamp LejeuneSOF Motor Transport Maintenance Expansion20,53920,539 Def-WideFort BraggSOF Human Performance Training Ctr20,26020,260 Def-WideFort BraggSOF Support Battalion Admin Facility13,51813,518 Def-WideFort BraggSOF Tactical Equipment Maintenance Facility20,00020,000 Def-WideFort BraggSOF Telecomm Reliability Improvements4,0004,000 Def-WideSeymour Johnson AFBConstruct Tanker Truck Delivery System20,00020,000 Puerto Rico Def-WidePunta BorinquenRamey Unit School Replacement61,07161,071 South Carolina Def-WideShaw AFBConsolidate Fuel Facilities22,90022,900 Texas Def-WideFort BlissBlood Processing Center8,3008,300 Def-WideFort BlissHospital Replacement Incr 8251,330251,330 United Kingdom Def-WideMenwith Hill StationRAFMH Main Gate Rehabilitation11,00011,000 Utah Def-WideHill AFBReplace POL Facilities20,00020,000 Virginia Def-WideJoint Expeditionary Base Little Creek—StorySOF SATEC Range Expansion23,00023,000 Def-WideNorfolkReplace Hazardous Materials Warehouse18,50018,500 Def-WidePentagonPentagon Corr 8 Pedestrian Access Control Pt8,1408,140 Def-WidePentagonS.E. Safety Traffic and Parking Improvements28,70028,700 Def-WidePentagonSecurity Updates13,26013,260 Def-WidePortsmouthReplace Hazardous Materials Warehouse22,50022,500 Worldwide Unspecified Def-WideUnspecified Worldwide LocationsContingency Construction10,0000 Def-WideUnspecified Worldwide LocationsEnergy Resilience and Conserv. Invest. Prog.150,000165,000 Def-WideUnspecified Worldwide LocationsERCIP Design10,00010,000 Def-WideUnspecified Worldwide LocationsExercise Related Minor Construction11,49011,490 Def-WideUnspecified Worldwide LocationsPlanning & Design23,01223,012 Def-WideUnspecified Worldwide LocationsPlanning & Design MDA East Coast Site00 Def-WideUnspecified Worldwide LocationsPlanning and Design00 Def-WideUnspecified Worldwide LocationsPlanning and Design00 Def-WideUnspecified Worldwide LocationsPlanning and Design39,74639,746 Def-WideUnspecified Worldwide LocationsPlanning and Design40,22040,220 Def-WideUnspecified Worldwide LocationsPlanning and Design1,1501,150 Def-WideUnspecified Worldwide LocationsPlanning and Design1,9421,942 Def-WideUnspecified Worldwide LocationsPlanning and Design26,14726,147 Def-WideUnspecified Worldwide LocationsPlanning and Design20,00020,000 Def-WideUnspecified Worldwide LocationsPlanning and Design13,50013,500 Def-WideUnspecified Worldwide LocationsPrior Year Savings: Defense Wide Unspecified Minor Construction00 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction8,0008,000 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction3,0003,000 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction7,3847,384 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction10,00010,000 Def-WideUnspecified Worldwide LocationsUnspecified Minor Construction2,0392,039  Military Construction, Defense-Wide Total3,314,9132,941,513  Worldwide Unspecified NATONATO Security Investment ProgramNATO Security Investment Program154,000154,000 NATONATO Security Investment ProgramPrior Year Savings: NATO Security Investment Program00  NATO Security Investment Program Total154,000154,000  Delaware Army NGNew CastleCombined Support Maintenance Shop36,00036,000 Idaho Army NGMTC GowenEnlisted Barracks Transient Training09,000 Army NGOrchard Training AreaDigital Air/Ground Integration Range22,00022,000 Iowa Army NGCamp DodgeVehicle Maintenance Instructional Facility08,500 Kansas Army NGFort LeavenworthEnlisted Barracks Transient Training019,000 Maine Army NGPresque IsleNational Guard Readiness Center17,50017,500 Maryland Army NGSykesvilleNational Guard Readiness Center19,00019,000 Minnesota Army NGArden HillsNational Guard Readiness Center39,00039,000 Missouri Army NGSpringfieldAircraft Maintenance Hangar (Addition)032,000 New Mexico Army NGLas CrucesNational Guard Readiness Center Addition8,6008,600 Virginia Army NGFort BelvoirReadiness Center Add/Alt015,000 Army NGFort PickettTraining Aids Center4,5504,550 Washington Army NGTumwaterNational Guard Readiness Center31,00031,000 Worldwide Unspecified Army NGUnspecified Worldwide LocationsPlanning and Design16,27116,271 Army NGUnspecified Worldwide LocationsUnspecified Minor Construction16,73116,731  Military Construction, Army National Guard Total210,652294,152  California Army ResFallbrookArmy Reserve Center36,00036,000 Delaware Army ResNewarkArmy Reserve Center00 Ohio Army ResWright-Patterson AFBArea Maintenance Support Activity00 Puerto Rico Army ResAguadillaArmy Reserve Center12,40012,400 Army ResFort BuchananReserve Center026,000 Washington Army ResLewis-McCordReserve Center030,000 Wisconsin Army ResFort McCoyAT/MOB Dining Facility–1428 PN13,00013,000 Worldwide Unspecified Army ResUnspecified Worldwide LocationsPlanning and Design6,8876,887 Army ResUnspecified Worldwide LocationsUnspecified Minor Construction5,4255,425  Military Construction, Army Reserve Total73,712129,712  California N/MC ResLemooreNaval Operational Support Center Lemoore17,33017,330 Georgia N/MC ResFort GordonNaval Operational Support Center Fort Gordon17,79717,797 New Jersey N/MC ResJoint Base McGuire-Dix-LakehurstAircraft Apron, Taxiway & Support Facilities11,57311,573 Texas N/MC ResFort WorthKC130-J EACTS Facility12,63712,637 Worldwide Unspecified N/MC ResUnspecified Worldwide LocationsPlanning & Design4,4304,430 N/MC ResUnspecified Worldwide LocationsUnspecified Minor Construction1,5041,504  Military Construction, Naval Reserve Total65,27165,271  California Air NGMarch AFBTFI Construct RPA Flight Training Unit15,00015,000 Colorado Air NGPeterson AFBSpace Control Facility8,0008,000 Connecticut Air NGBradley IAPConstruct Base Entry Complex7,0007,000 Indiana Air NGFort Wayne International AirportAdd to Building 764 for Weapons Release00 Air NGHulman Regional AirportConstruct Small Arms Range08,000 Kentucky Air NGLouisville IAPAdd/Alter Response Forces Facility9,0009,000 Mississippi Air NGJackson International AirportConstruct Small Arms Range08,000 Missouri Air NGRosecrans Memorial AirportReplace Communications Facility10,00010,000 New York Air NGHancock FieldAdd to Flight Training Unit, Building 6416,8006,800 Ohio Air NGRickenbacker International AirportConstruct Small Arms Range00 Air NGToledo Express AirportNorthcom—Construct Alert Hangar15,00015,000 Oklahoma Air NGTulsa International AirportConstruct Small Arms Range08,000 Oregon Air NGKlamath Falls IAPConstruct Corrosion Control Hangar10,50010,500 Air NGKlamath Falls IAPConstruct Indoor Range8,0008,000 South Dakota Air NGJoe Foss FieldAircraft Maintenance Shops12,00012,000 Tennessee Air NGMcGhee-Tyson AirportReplace KC–135 Maintenance Hangar and Shops25,00025,000 Wisconsin Air NGDane County Regional Airport/Truax FieldConstruct Small Arms Range08,000 Worldwide Unspecified Air NGUnspecified Worldwide LocationsPlanning and Design18,00018,000 Air NGUnspecified Worldwide LocationsPlanning and Design02,000 Air NGUnspecified Worldwide LocationsUnspecified Minor Construction17,19117,191  Military Construction, Air National Guard Total161,491195,491  Florida AF ResPatrick AFBGuardian Angel Facility25,00025,000 Georgia AF ResRobins Air Force BaseConsolidated Mission Complex Phase 2032,000 Guam AF ResJoint Region MarianasReserve Medical Training Facility5,2005,200 Hawaii AF ResJoint Base Pearl Harbor-HickamConsolidated Training Facility5,5005,500 Massachusetts AF ResWestover ARBIndoor Small Arms Range10,00010,000 AF ResWestover ARBMaintenance Facility Shops00 Minnesota AF ResMinneapolis-St. Paul IAPIndoor Small Arms Range09,000 North Carolina AF ResSeymour Johnson AFBKC–46A ADAL for Alt Mission Storage6,4006,400 Texas AF ResNAS JRB Fort WorthMunitions Training/Admin Facility03,100 Utah AF ResHill AFBAdd/Alter Life Support Facility3,1003,100 Worldwide Unspecified AF ResUnspecified Worldwide LocationsPlanning & Design00 AF ResUnspecified Worldwide LocationsPlanning & Design4,72518,225 AF ResUnspecified Worldwide LocationsUnspecified Minor Construction3,6103,610  Military Construction, Air Force Reserve Total63,535121,135  Georgia FH Con ArmyFort GordonFamily Housing New Construction6,1006,100 Germany FH Con ArmyBaumholderConstruction Improvements34,15634,156 FH Con ArmySouth Camp VilseckFamily Housing New Construction (36 Units)22,44522,445 Korea FH Con ArmyCamp HumphreysFamily Housing New Construction Incr 234,40234,402 Kwajalein FH Con ArmyKwajalein AtollFamily Housing Replacement Construction31,00031,000 Massachusetts FH Con ArmyNatickFamily Housing Replacement Construction21,00021,000 Worldwide Unspecified FH Con ArmyUnspecified Worldwide LocationsPlanning & Design33,55933,559 FH Con ArmyUnspecified Worldwide LocationsPrior Year Savings: Family Housing Construction, Army00  Family Housing Construction, Army Total182,662182,662  Worldwide Unspecified FH Ops ArmyUnspecified Worldwide LocationsFurnishings12,81612,816 FH Ops ArmyUnspecified Worldwide LocationsHousing Privatization Support20,89320,893 FH Ops ArmyUnspecified Worldwide LocationsLeasing148,538148,538 FH Ops ArmyUnspecified Worldwide LocationsMaintenance57,70857,708 FH Ops ArmyUnspecified Worldwide LocationsManagement37,08937,089 FH Ops ArmyUnspecified Worldwide LocationsMiscellaneous400400 FH Ops ArmyUnspecified Worldwide LocationsServices8,9308,930 FH Ops ArmyUnspecified Worldwide LocationsUtilities60,25160,251  Family Housing Operation And Maintenance, Army Total346,625346,625  Bahrain Island FH Con NavySW AsiaConstruction-Base GFOQ2,1382,138 Mariana Islands FH Con NavyGuamReplace Andersen Housing PH II40,87540,875 Worldwide Unspecified FH Con NavyUnspecified Worldwide LocationsConstruction Improvements36,25136,251 FH Con NavyUnspecified Worldwide LocationsPlanning & Design4,4184,418 FH Con NavyUnspecified Worldwide LocationsPrior Year Savings: Family Housing Construction, N/MC00  Family Housing Construction, Navy And Marine Corps Total83,68283,682  Worldwide Unspecified FH Ops NavyUnspecified Worldwide LocationsFurnishings14,52914,529 FH Ops NavyUnspecified Worldwide LocationsHousing Privatization Support27,58727,587 FH Ops NavyUnspecified Worldwide LocationsLeasing61,92161,921 FH Ops NavyUnspecified Worldwide LocationsMaintenance95,10495,104 FH Ops NavyUnspecified Worldwide LocationsManagement50,98950,989 FH Ops NavyUnspecified Worldwide LocationsMiscellaneous336336 FH Ops NavyUnspecified Worldwide LocationsServices15,64915,649 FH Ops NavyUnspecified Worldwide LocationsUtilities62,16762,167  Family Housing Operation And Maintenance, Navy And Marine Corps Total328,282328,282  Worldwide Unspecified FH Con AFUnspecified Worldwide LocationsConstruction Improvements80,61780,617 FH Con AFUnspecified Worldwide LocationsPlanning & Design4,4454,445 FH Con AFUnspecified Worldwide LocationsPrior Year Savings: Family Housing Construction00  Family Housing Construction, Air Force Total85,06285,062  Worldwide Unspecified FH Ops AFUnspecified Worldwide LocationsFurnishings29,42429,424 FH Ops AFUnspecified Worldwide LocationsHousing Privatization21,56921,569 FH Ops AFUnspecified Worldwide LocationsLeasing16,81816,818 FH Ops AFUnspecified Worldwide LocationsMaintenance134,189134,189 FH Ops AFUnspecified Worldwide LocationsManagement53,46453,464 FH Ops AFUnspecified Worldwide LocationsMiscellaneous1,8391,839 FH Ops AFUnspecified Worldwide LocationsServices13,51713,517 FH Ops AFUnspecified Worldwide LocationsUtilities47,50447,504  Family Housing Operation And Maintenance, Air Force Total318,324318,324  Worldwide Unspecified FH Ops DWUnspecified Worldwide LocationsFurnishings66 FH Ops DWUnspecified Worldwide LocationsFurnishings641641 FH Ops DWUnspecified Worldwide LocationsFurnishings407407 FH Ops DWUnspecified Worldwide LocationsLeasing12,39012,390 FH Ops DWUnspecified Worldwide LocationsLeasing39,71639,716 FH Ops DWUnspecified Worldwide LocationsMaintenance655655 FH Ops DWUnspecified Worldwide LocationsMaintenance567567 FH Ops DWUnspecified Worldwide LocationsManagement319319 FH Ops DWUnspecified Worldwide LocationsServices1414 FH Ops DWUnspecified Worldwide LocationsUtilities268268 FH Ops DWUnspecified Worldwide LocationsUtilities8686 FH Ops DWUnspecified Worldwide LocationsUtilities4,1004,100  Family Housing Operation And Maintenance, Defense-Wide Total59,16959,169  Worldwide Unspecified FHIFUnspecified Worldwide LocationsAdministrative Expenses—FHIF2,7262,726  DoD Family Housing Improvement Fund Total2,7262,726  Worldwide Unspecified UHIFUnaccompanied Housing Improvement FundAdministrative Expenses—UHIF623623  Unaccompanied Housing Improvement Fund Total623623  Worldwide Unspecified BRACBase Realignment & Closure, ArmyBase Realignment and Closure58,00058,000  Base Realignment and Closure—Army Total58,00058,000  Worldwide Unspecified BRACBase Realignment & Closure, NavyBase Realignment & Closure93,474128,474 BRACUnspecified Worldwide LocationsDON–100: Planning, Design and Management8,4288,428 BRACUnspecified Worldwide LocationsDON–101: Various Locations23,75323,753 BRACUnspecified Worldwide LocationsDON–138: NAS Brunswick, ME647647 BRACUnspecified Worldwide LocationsDON–157: MCSA Kansas City, MO4040 BRACUnspecified Worldwide LocationsDON–172: NWS Seal Beach, Concord, CA5,3555,355 BRACUnspecified Worldwide LocationsDON–84: JRB Willow Grove & Cambria Reg AP4,7374,737 BRACUnspecified Worldwide LocationsUndistributed7,2107,210  Base Realignment and Closure—Navy Total143,644178,644  Total, Military Construction9,928,2289,926,446 4602.Military construction for overseas contingency operations   SEC. 4602. MILITARY CONSTRUCTION FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of Dollars) ServiceState/Country and InstallationProjectFY 2018 RequestConference Authorized  Guantanamo Bay, Cuba ArmyGuantanamo BayOCO: Barracks115,000115,000 Turkey ArmyVarious LocationsForward Operating Site06,400 Worldwide Unspecified  ArmyUnspecified Worldwide LocationsERI: Planning and Design15,70015,700 ArmyUnspecified Worldwide LocationsOCO: Planning and Design9,0009,000 Military Construction, Army Total139,700146,100  Djibouti NavyCamp LemonierAircraft Parking Apron Expansion013,390 Worldwide Unspecified NavyUnspecified Worldwide LocationsERI: Planning and Design18,50018,500 Military Construction, Navy Total18,50031,890  Estonia AFAmari Air BaseERI: POL Capacity Phase II4,7004,700 AFAmari Air BaseERI: Tactical Fighter Aircraft Parking Apron9,2009,200 Hungary AFKecskemet ABERI: Airfield Upgrades12,90012,900 AFKecskemet ABERI: Construct Parallel Taxiway30,00030,000 AFKecskemet ABERI: Increase POL Storage Capacity12,50012,500 Iceland AFKeflavikERI: Airfield Upgrades14,40014,400 Italy AFAviano ABGuardian Angel Operations Facility027,325 Jordan AFAzraqOCO: MSAB Development143,000143,000 Latvia AFLielvarde Air BaseERI: Expand Strategic Ramp Parking3,8503,850 Luxembourg AFSanemERI: ECAOS Deployable Airbase System Storage67,40067,400 Norway AFRyggeERI: Replace/Expand Quick Reaction Alert Pad10,30010,300 Qatar AFAl UdeidConsolidated Squadron Operations Facility015,000 Romania AFCampia TurziiERI: Upgrade Utilities Infrastructure2,9502,950 Slovakia AFMalackyERI: Airfield Upgrades4,0004,000 AFMalackyERI: Increase POL Storage Capacity20,00020,000 AFSliac AirportERI: Airfield Upgrades22,00022,000 Turkey AFIncirlik ABDormitory—216PN025,997 AFIncirlik ABOCO: Relocate Base Main Access Control Point14,60014,600 AFIncirlik ABOCO: Replace Perimeter Fence8,1008,100 Worldwide Unspecified AFUnspecified Worldwide LocationsERI: Planning and Design56,63056,630 AFUnspecified Worldwide LocationsOCO—Planning and Design41,50041,500 Military Construction, Air Force Total478,030546,352  Italy Def-WideSigonellaConstruct Hydrant System022,400 Worldwide Unspecified Def-WideUnspecified Worldwide LocationsERI: Planning and Design1,9001,900 Military Construction, Defense-Wide Total1,90024,300  Total, Military Construction638,130748,642  XLVIIDepartment of Energy National Security Programs  Sec. 4701. Department of Energy national security programs. 4701.Department of Energy national security programs   SEC. 4701. DEPARTMENT OF ENERGY NATIONAL SECURITY PROGRAMS(In Thousands of Dollars) ProgramFY 2018 RequestConference Authorized  Discretionary Summary By Appropriation Energy And Water Development, And Related Agencies Appropriation Summary: Energy Programs Nuclear Energy133,000133,000  Atomic Energy Defense Activities National nuclear security administration: Weapons activities10,239,34410,377,475 Defense nuclear nonproliferation1,793,3101,883,310 Naval reactors1,479,7511,431,551 Federal salaries and expenses418,595407,595 Total, National nuclear security administration13,931,00014,099,931  Environmental and other defense activities: Defense environmental cleanup5,537,1865,440,106 Other defense activities815,512816,000 Defense nuclear waste disposal30,00030,000 Total, Environmental & other defense activities6,382,6986,286,106 Total, Atomic Energy Defense Activities20,313,69820,386,037 Total, Discretionary Funding20,446,69820,519,037  Nuclear Energy Idaho sitewide safeguards and security133,000133,000 Total, Nuclear Energy133,000133,000  Weapons Activities Directed stockpile work Life extension programs B61 Life extension program788,572788,572 W76 Life extension program224,134224,134 W88 Alteration program332,292332,292 W80–4 Life extension program399,090399,090 Total, Life extension programs1,744,0881,744,088  Stockpile systems B61 Stockpile systems59,72959,729 W76 Stockpile systems51,40051,400 W78 Stockpile systems60,10060,100 W80 Stockpile systems80,08780,087 B83 Stockpile systems35,76235,762 W87 Stockpile systems83,20083,200 W88 Stockpile systems131,576131,576 Stockpile systems Total, Stockpile systems501,854501,854  Weapons dismantlement and disposition Operations and maintenance52,00052,000  Stockpile services Production support470,400470,400 Research and development support31,15031,150 R&D certification and safety196,840196,840 Management, technology, and production285,400285,400 Total, Stockpile services983,790983,790  Strategic materials Uranium sustainment20,57920,579 Plutonium sustainment210,367210,367 Tritium sustainment198,152198,152 Domestic uranium enrichment60,00060,000 Strategic materials sustainment206,196206,196 Total, Strategic materials695,294695,294 Total, Directed stockpile work3,977,0263,977,026  Research, development, test and evaluation (RDT&E) Science Advanced certification57,71057,710 Primary assessment technologies89,31389,313 Dynamic materials properties122,347122,347 Advanced radiography37,60037,600 Secondary assessment technologies76,83376,833 Academic alliances and partnerships52,96352,963 Enhanced Capabilities for Subcritical Experiments50,75550,755 Total, Science487,521487,521  Engineering Enhanced surety39,71739,717 Weapon systems engineering assessment technology23,02923,029 Nuclear survivability45,23045,230 Enhanced surveillance45,14745,147 Stockpile Responsiveness40,00040,000 Total, Engineering 193,123193,123  Inertial confinement fusion ignition and high yield Ignition79,57577,932 Program decrease[–1,643] Support of other stockpile programs23,56523,565 Diagnostics, cryogenics and experimental support77,91577,915 Pulsed power inertial confinement fusion7,5967,596 Joint program in high energy density laboratory plasmas9,4929,492 Facility operations and target production334,791334,791 Total, Inertial confinement fusion and high yield532,934531,291  Advanced simulation and computing Advanced simulation and computing709,244709,244 Construction: 18–D–670, Exascale Class Computer Cooling Equipment, LNL22,00022,000 18–D–620, Exascale Computing Facility Modernization Project3,0003,000 Total, Construction25,00025,000 Total, Advanced simulation and computing734,244734,244  Advanced manufacturing Additive manufacturing12,00012,000 Component manufacturing development38,64438,644 Processing technology development29,89634,896 Program increase[5,000] Total, Advanced manufacturing80,54085,540 Total, RDT&E2,028,3622,031,719  Infrastructure and operations (formerly RTBF) Operations of facilities868,000848,470 Safety and environmental operations116,000116,000 Maintenance and repair of facilities360,000395,000 Program increase to address high-priority preventative maintenance[35,000] Recapitalization427,342542,342 Program increase to address high-priority deferred maintenance[115,000]  Construction: 18–D–680, Material Staging Facility, PX05,200 Project initiation[5,200] 18–D–660, Fire Station, Y–1228,00028,000 18–D–650, Tritium Production Capability, SRS6,8006,800 17–D–640 U1a Complex Enhancements Project, NNSS22,10022,100 17–D–630 Expand Electrical Distribution System, LLNL6,0006,000 16–D–515 Albuquerque complex project98,00098,000 15–D–613 Emergency Operations Center, Y–127,0007,000 07–D–220 Radioactive liquid waste treatment facility upgrade project, LANL2,1002,100 07–D–220-04 Transuranic liquid waste facility, LANL17,89517,895 06–D–141 Uranium processing facility Y–12, Oak Ridge, TN663,000663,000 04–D–125 Chemistry and metallurgy research facility replacement project, LANL180,900180,900 Total, Construction1,031,7951,036,995 Total, Infrastructure and operations2,803,1372,938,807  Secure transportation asset Operations and equipment219,464185,568 Program decrease[–33,896] Program direction105,600105,600 Total, Secure transportation asset325,064291,168  Defense nuclear security Operations and maintenance686,977714,977 Support to physical security infrastructure recapitalization and CSTART[28,000] Construction: 17–D–710 West end protected area reduction project, Y–1205,000 Program increase[5,000] Total, Defense nuclear security686,977719,977  Information technology and cybersecurity186,728186,728 Legacy contractor pensions232,050232,050 Total, Weapons Activities10,239,34410,377,475   Defense Nuclear Nonproliferation Defense Nuclear Nonproliferation Programs Global material security International nuclear security46,33946,339 Radiological security146,340166,340 Protection and safe disposal of radioactive sources[20,000] Nuclear smuggling detection144,429139,429 Program decrease[–5,000] Total, Global material security337,108352,108  Material management and minimization HEU reactor conversion125,500125,500 Nuclear material removal32,92532,925 Material disposition173,669173,669 Total, Material management & minimization332,094332,094  Nonproliferation and arms control129,703129,703 Defense nuclear nonproliferation R&D446,095451,095  Acceleration of low-yield detection experiments and 3D printing efforts[5,000]  Nonproliferation Construction: 18–D–150 Surplus Plutonium Disposition Project9,0009,000 99–D–143 Mixed Oxide (MOX) Fuel Fabrication Facility, SRS270,000340,000 Program increase[70,000] Total, Nonproliferation construction279,000349,000 Total, Defense Nuclear Nonproliferation Programs1,524,0001,614,000  Low Enriched Uranium R&D for Naval Reactors00  Legacy contractor pensions40,95040,950 Nuclear counterterrorism and incident response program277,360277,360 Rescission of prior year balances–49,000–49,000 Total, Defense Nuclear Nonproliferation1,793,3101,883,310   Naval Reactors Naval reactors development473,267473,267 Columbia-Class reactor systems development156,700156,700 S8G Prototype refueling190,000190,000 Naval reactors operations and infrastructure466,884466,884 Construction: 15–D–904 NRF Overpack Storage Expansion 313,70013,700 15–D–903 KL Fire System Upgrade15,00015,000 14–D–901 Spent fuel handling recapitalization project, NRF116,000116,000 Total, Construction144,700144,700 Program direction48,20046,651 Program decrease[–1,549] Total, Naval Reactors1,479,7511,431,551   Federal Salaries And Expenses Program direction418,595407,595 Program decrease to support maximum of 1,690 employees[–11,000] Total, Office Of The Administrator418,595407,595   Defense Environmental Cleanup Closure sites: Closure sites administration4,8894,889  Hanford site: River corridor and other cleanup operations58,69293,692  Acceleration of priority programs[35,000] Central plateau remediation637,879642,250  Acceleration of priority programs[4,371] Richland community and regulatory support5,1215,121 Construction: 18–D–404 WESF Modifications and Capsule Storage6,5006,500 15–D–401 Containerized sludge removal annex, RL8,0008,000 Total, Construction14,50014,500 Total, Hanford site716,192755,563  Idaho National Laboratory: SNF stabilization and disposition—201219,97519,975 Solid waste stabilization and disposition170,101170,101 Radioactive liquid tank waste stabilization and disposition111,352111,352 Soil and water remediation—203544,72744,727 Idaho community and regulatory support4,0714,071 Total, Idaho National Laboratory350,226350,226  NNSA sites Lawrence Livermore National Laboratory1,1751,175 Separations Process Research Unit1,8001,800 Nevada60,13660,136 Sandia National Laboratories2,6002,600 Los Alamos National Laboratory191,629191,629 Total, NNSA sites and Nevada off-sites257,340257,340  Oak Ridge Reservation: OR Nuclear facility D & D OR-0041—D&D - Y–1229,36929,369 OR-0042—D&D -ORNL48,11048,110 Construction: 17–D–401 On-site waste disposal facility5,0005,000 14–D–403 Outfall 200 Mercury Treatment facility17,10017,100 Total, OR Nuclear facility D & D99,57999,579  U233 Disposition Program33,78433,784 OR cleanup and disposition66,63266,632 OR reservation community and regulatory support4,6054,605 OR Solid waste stabilization and disposition technology development3,0003,000 Total, Oak Ridge Reservation207,600207,600  Office of River Protection: Waste treatment and immobilization plant Construction:  01–D–416 A-D WTP Subprojects A-D655,000655,000  01–D–416 E—Pretreatment Facility35,00035,000 Total, 01–D–416 Construction690,000690,000   WTP Commissioning8,0008,000 Total, Waste treatment and immobilization plant698,000698,000  Tank farm activities Rad liquid tank waste stabilization and disposition713,311713,311 Construction: 15–D–409 Low activity waste pretreatment system, ORP93,00093,000 Total, Tank farm activities806,311806,311 Total, Office of River protection1,504,3111,504,311  Savannah River Sites: Nuclear Material Management323,482350,482  Acceleration of priority programs[27,000]  Environmental Cleanup Environmental Cleanup159,478159,478 Construction: 08–D–402, Emergency Operations Center500500 Total, Environmental Cleanup159,978159,978  SR community and regulatory support11,24911,249  Radioactive liquid tank waste: Radioactive liquid tank waste stabilization and disposition597,258597,258 Construction: 18–D–401, SDU #8/9500500 17–D–402—Saltstone Disposal Unit #740,00040,000 05–D–405 Salt waste processing facility, Savannah River Site150,000150,000 Total, Construction190,500190,500 Total, Radioactive liquid tank waste787,758787,758 Total, Savannah River site1,282,4671,309,467  Waste Isolation Pilot Plant Operations and maintenance206,617206,617 Central characterization project22,50022,500 Transportation21,85421,854 Construction: 15–D–411 Safety significant confinement ventilation system, WIPP46,00046,000 15–D–412 Exhaust shaft, WIPP19,60019,600 Total, Construction65,60065,600 Total, Waste Isolation Pilot Plant316,571316,571  Program direction300,000300,000 Program support6,9796,979 WCF Mission Related Activities22,1092,000 Program decrease[–20,109] Minority Serving Institution Partnership6,0006,000 Safeguards and Security Oak Ridge Reservation16,50016,500 Paducah14,04914,049 Portsmouth12,71312,713 Richland/Hanford Site75,60075,600 Savannah River Site142,314142,314 Waste Isolation Pilot Project5,2005,200 West Valley2,7842,784 Total, Safeguards and Security269,160269,160  Cyber Security43,3420 Program decrease[–43,342] Technology development25,00025,000 HQEF-0040—Excess Facilities225,000125,000 Program decrease[–100,000] Total, Defense Environmental Cleanup5,537,1865,440,106  Other Defense Activities Environment, health, safety and security Environment, health, safety and security130,693128,946 Program decrease[–1,747] Program direction68,76568,000 Program decrease[–765] Total, Environment, Health, safety and security199,458196,946  Independent enterprise assessments Independent enterprise assessments24,06824,068 Program direction50,86350,863 Total, Independent enterprise assessments74,93174,931  Specialized security activities237,912240,912 Classified topic[3,000]  Office of Legacy Management Legacy management137,674137,674 Program direction16,93216,932 Total, Office of Legacy Management154,606154,606  Defense-related activities Defense related administrative support Chief financial officer48,48448,484 Chief information officer91,44391,443 Project management oversight and assessments3,0733,073 Total, Defense related administrative support143,000139,927  Office of hearings and appeals5,6055,605 Subtotal, Other defense activities815,512816,000 Total, Other Defense Activities815,512816,000   Defense Nuclear Waste Disposal Yucca mountain and interim storage30,00030,000 Total, Defense Nuclear Waste Disposal30,00030,000  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 